Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 1 of 372 PageID #: 6




                                                          ,1




                  Exhibit 1.
 Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 2 of 372 PageID #: 7



                                                                           '   .


     DISTRICT OF COLUMBIA, ss:



                                          DECLARATION OF TOM HElNEMANN
                                                         ..       '\




             I, Toin Heinemann, declare anc;l sa:y as follows:

             i. ·l ai:p. the Assi~tant ~egal Adviser for. the. Office of Law EJ1forcem,ent arid Intelligence· hi
                                           .   ·.-                                                .           .   .                       ·.


 the Office of the Legal .Adviser forthe.Dep~ent-of Siate; Was4ffigtoh; D.q.·· This office has·

 tesponsi~ility for extradition requests, and.I am charged With the eXtradition c~se ofAde.Jil ·
· Kostjerevac. I make the following staterneIJ.t$ based upon                               my :petsonaJ kiiowledge. and upon
:iIJ.formatfon made available to riiein the p~rfonn~c.e of my Qfficial duti;es,

     , .. ·;, 2.   Tue·rele.van:t and applicable treaty prpvisions in full force ·and effect between the United

 S~tes @d 13osnla aQ.d Herzegovina, ire :fov.hd in the Treaty b¢tween the Uriited States of · ·
·Afnerica.aricf 'servia       for the Mutual ;Extradition of Fugitives from Justice, signed Octoo.er ·+s, ·
 1901 and entered into force J~IDe 12,.1902 (''the·Treaty''), Tbls Tre~ty·wai; in force with the:

.f?np:er Yugoslavia: $h1ce the disllolu~~n of Yugoslavia, this .treaty has appHrd to Bostria and

 Herzeg~vina· ~ a success.or state~ A ~dpy :of the Tre~ty :is attached to ¢.is declaration.

           . 3..1ri accordance with the provisJ9ns o.fthe Treaty, tlw.Emh~~y orllosnia ~d

 Her~egovinah_as subnrit.ted Diplmrtatic Note.number J23-2:i,.,11-1..:39711g, dated April 30;:-2018, ·

· tequestingt4e extra:ditioh of Adem Kostjereyac. A copy.of the diplqmatic note.is attached to this·
 •                 •          ;      '•        •     •                 -           .   .      •           '               •           •        !




                                                              .                                                       .

         · A.. The·~ffensefor, which extradition ts soug;ht is covered· by .Article ll <>fthe Treaty.




                                                                                                                              I   .
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 3 of 372 PageID #: 8

                                                             19036091-4


        "1-'tJnited                        States of America



                                   DEPARTMENT OF STATE
  1,      To all lo whom. these presents shall come, Greetings:
   ~ify    That Tom Hcinemann, whose name is subscribed to the docilmertt lieteWtto .annexed, ·was
       ie ofsubscribing the same Assistant Legal Adviser, Office of Law Enforcement ~d
                                                            of
         ~. Demmment of Stfl.t~, United State.s America, and that full faith and credit are due to
         s.uch.

              tfl/s cettifi¢ti,te is. Mt valid lflt   is remoyedo_t altete_ilin any way ~i1atso.ever




                                         In testimony whereof, I" Mi¢hae1 R. Po:mp.eo, Secretary of State ~
                                    have hereunto caused the seal of the Department of State to be
                                    affixed and my name subscribed by the Assistant Al!thendcatfon
                                    -Officer, of the szjd Department; at the city of Washington, in the.
                                    District of Columbfa, this tenth day .of May, 2019.




                                                                                                       Secretary of Sti;ite


                                                                                     Assistcmt Autb:entid_ation Officer,
                                                                                       Department of State
           Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 4 of 372 PageID #: 9


                                                                        -2-



               · 6. The.· Gove~ent
                           .
                                   ofthe .United States pro~i.des legalrepresentatiori
                                                       '             .
                                                                                       in the United St~tes .

          c~ims for Bosma and Hei:zegovina in hs ~xtr~dition requests, and· Bosni'l. ap.d)-Ierzegovip.a

          provides legal representation in its comts for eXtraditioil requests made by the Uilited States.

                   .1. The ciocume11ts.~µbtni1:ted l;>y. fue
                                                         l
                                                             Govefl)1Ilent·ofthe
                                                                     .           '
                                                                                   Republic
                                                                                     .
                                                                                            of Bosnia and
                                                                         •          •   !



     . Her?;egovina in ·support of its extraditirin request were cectilied on April 24, 20 l 8, by Scott A,
      •              •                  •   .                                 •                  •   •   .       !


                                                                .   .                   .·   .
          Norris, ConsuI. gfthe Qnited States EnibaSsy in.Sarajevo, in accordance with Title 18, United·.

          States' Code, $e~~i9i! 3190.          Mr, Norris, at~the time offue c.ertification, was the principal consular
          officer of     tlie United Stat~s in the Republic of Bosnia and H~rzego':ina..
              .J                    .            .                                                           .
               l declare under the penalty ~f perjury that ~e foregoing i~ fi1i:e and corr~ct to .the best of

          iniknowledge.

                   Executed on ;tVfay :(        ~·   , 20i 9.




                                                                                  TOM HEINEMANN ·


          Attachments: ·
                L Copy of Note
               2. Copy of-Treaty




i.

I
              Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 5 of 372 PageID #: 10




!,.



                The Etnbas~y of Bosnia and Herzegoµina to the f}nited S~ates of America pre$en,ts its
                compliments to the United States Department ofState and has the h<?nor to fonQa,rd the
             · ,Request for extradition "<;JfNJE.M KOSTJEREVAC, a son of Sulejman~ a cif¥en of Bosnia
                and IJer~egqvina, born on September 11, 1961 in Snagovo, Municipality ofZvotnik, as
                subrn_itted by the Ministry ofJustice ofBosnia and Herzegovina.
                                   I




                                                    Washington, DC
                                                    ApriZ-30, 2018




             · [Jni.t~d StCl.te1; J)epartme.nt ofState
              Wa,shingtpn, nc




               2109 E $tre~t, N.W.'Washiilgt9nDC20037, Tel.: +1202 337   .isoo,   Fax.: +1202 33715 02
                         E..mail: iflfo@bhelllba.ssy.org, Home Page: http://www.bhembassy.org


      k .~
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 6 of 372 PageID #: 11




                                                                                        TBEATY
                                                                                          .    SERIFS.
                                                                                                    . 4. 06

                                                 SER VI.A.-:-:"EXTRADiTION.
                                                  °'·
                                                                                                       ..,
                                                            TR.~A'I'Y

                                                                     B.El'l\".BEN        .

                   .TEE.UNITED STATE-S.                                                      AND··~ERVIA
                                                                                    .   ,#
                                                                      FOR THE ··

                           :MUTUAL EXTRADlnON
                                      .    .  OF FUGIT!VES.J.i;'ROM
                                                  ·'.             .--      -                       ~
                                                                                                        rosfic:iE:·
                                                                                                        -    -.  -   -   '




                            Sig~ at Beig_ra<l.e; Oct(iher ~,· 1001~                      ·                .   .
                            Ratif!!:ati,f:?n aavised. 'by th# Sim.ate; January f]'l, !.902• .·
                            :llat.l/f.eil biJ· tli.e ~·titii<lin.zt, Ha1·ch 1, J..90!!. ·.              ·   .
                        . · Ratified 'lJy 8ifr'Dia, ¥a1·ch 17, ·100JJ.                        . :. . ·
                            Ratijk<J.tidnJJ. P.cckP,11-r1.ed at· Bel(Jraae, Hq.y.Jt!; 190B. .
                            Prot:;lai1i(ed. ,¥ay 17; 1902. .                        . . · ...,.._,_. ' . ·
                                                                                                                                  .. < t.
                                         .   .                                                                               '.
                        Br TJ'CE PRE:sm'ENT o~ Tm: UID:!l'E:n Sunis o'F ~CA··
                                                        A PROOLAM~TION.
                    · · Wh~reas !!- Treaty bet~eeri the United .States of ~~rica. ~a Servis..
                    pr9yjding for the extradition 0.f ~ti:Ves from cjustiee WB.!! concluded ··
                  .anCl signed by thefr rE1Spetjtive Plenipotentiaries at Belg:ra.<:le . .on the
                    twe~ty-fif~ (~":elfth) _da.;r of Oct.ober, _one.thousand n!ne,liltiidred ~nd
                    one, the or1gimil of which Treaty, bemg in the English and Serv1an
                   langµagea, is word for word as follo'ws:                 . .   · . .        . ·
               ·        Th~ tJnited States of Ameriea ana His Ma.jeaty·the:King of ·servia,
                · b$g d¢sh-Ons to. confirm their friendly relatioijs and· to prom~te. tli¢
               · . ca;use Q!,:JuSti~e, haye i:es9lyed to <i<>.nclud~ ~a tl'eaty for. the exti:adition
                 . o~ fugitives.from :iltm.~ l;iet;wee* t_he Q'n1~ ·States qf·AJD~nca and
                   the. ~nf?do~ of ~!Lt.· :an.ci h4v.e .a:Ppo!nted ,for·tbat ~ose-.the fol.,
                                         S.e .

                   l.owlDg Plempot¢ntianes: . · - _                        . ·. .     .    ..
                    _ T~eP~c;iide~t pf the UD:ite~ ·f?tates of Aroerica1 . ~~ s, FrlL;r:icUi,
                                                                                                                                            I
                                                                                                                                            '!
                                                                                                                                            '\
       ....        Envoy Extmrirdinary and Minist.er Plenipotentiary to Bls' Ma.]esty .. · .                                                .j
                   the'l{in - ·of Sama.               .      .· ·-· . - ·        ·, ·         . .·
                       ·ms Yaje8ty_the :Kii:ig of SerVia, l\!I. MiQhel V., VotiitCh, IT~de11t
                   of ms     Co.D.Qcil' of ,Ministers~ M;iiPs~r for .Jr.orei~nAJfa.irs;:S~~ator,
                  _Grand Officer.of the OI"i,l~:r of Milosh the. Great, Grand Crqss_ of the
                   Order.of.- Ta.~o.!O• Offi.c.ier··· -o! the· Ort.ler of the Whit_e :mBgle e.fA ~_t.c.:
                                                                                                   .. ·_,
                   .who, a~ ha.vipg C9i1Jmun1cated ~ each other f;heir ~active" mu.
                 . ~ower"', .found in gopd and due fo1m~ have agreed upon and conolUdea,
                   ~e follQWing articles: ·               .         .     ·
                                                         1\R'n.CLE I.
                     The'Goveroment of the United States and the Government of Servia ·
                   niutually agt•ee to' d~ivei' up' penions who, having been chf!,tged with
                       '•The Servian     text; i~Russiiln cha.ractel'B, is 'ne~y omitted ~-plifit.


              -~                                        -   ......   -·~   -- ...
     Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 7 of 372 PageID #: 12




                                                                     ·2

                               or ~6nvi_cted of· ~my~o! ~e crir!l~ ~n~ o!fenslis spee!fied iµ 9i:e following·.
                               article, CQJl!Dl!tfed "\Vlthin t.he 1~r1sd.iction· of ':me of th~ high c:ontract-
                               4ig pai'ties, shn.11 s~ek.a;n ~ylum 91·. be.found within the ten-jtories of
                               the _other:. Fro\•id~d. that tliis' shall. oilly be. done u~n· sti.eh evidence
                               of ·e1iminli.lit'.f as, ·according to the laws of _the..Place where the fligitive
                           . · or person so charged shall ·be foun«J, wori)d· ·Justify his or her ~re- · '
                          , .: hensiol} a:nd commitment fol'.. ttial if the c1ime or. offense had lieen,
                            committ~(l    tJiere.         ·           ·              ·                  ·
                                                                ~':l'ICLll   JI.
                              ~~-ti'li.ditio,n _1:1hall. be g11lnte4 for :the friUo~ing crimes ahd. ~>il'_eµse8:· .
                            · ~· ~u'.rdet, <'..l>~:Prehep.din_g.11$•i~~tion,.paiTic~d~ i~fa~ti_9id~;_aµd
                            po1sonmg; .attempt~o ~~1m1t murde1·; ~a.nslaug:hter; when·volnnt.acy. .
                                :2. Arson. ·         .       . .          . . .. ·        :       .       ·
                              . ~~ l?.obb_e1•y; defined to J;>e the il<?t_o~. fe)ol)~OtiS)V andforciblr: fakfog.
                             ftom p~wson of another' _mpney 01· goods, by dolence. or putting him
                            .in ,f¢a.r; J;»urglai'J", definecl t-0 b~ the a:ctof :b$i.kigg~_~d-entering by·
                           . nigh4l~tf> ~li_e dw~lling ho"ns~ of aqotber, w'i~ intent"toc<>~lnjt fefo~y;
                            · houseb~ki.ng or Shopbreaking-._ :                  ,  ·. ·     .. .       .      - · ,
                                                                                                                                   ·:, .. •
                                 ~... Fo~g~-.y, ~rth~ utterance· of -foi·A"ed pap~t$i ,the f9.,,.g~g_ Qitfalsi'." ·
                         .· .:fieation of· oflic~ acts of go\"errum~nt, ()f' pubuc authorities, or ~f .
                              ·co1µ-t$ of justice;· or t.be ·utterance of tM t~i_ng-lorge<l ol'. falsified. ·_· .
                                 5. ';['be: counterfeiting, f!!,lsifyide:: ot alte1ing· eff mone.y;, . whetber
                              coin or p_a.pe1·, ~r of inst1•µµ1enb:i' of aebt ereafed. by-· ~af;ional, state;,
                              p1~0Vinc~a), or municipal goyernments; or. of· ¢ouponi;; t\i~reof, or of _ .
                              banknotes, 01· ,the 'utterance en; cir!}lilation of the s~1iie;. ·or tbe:coiit_iwr-.
                              feiti~gt. f~jf.j~it1g 91· altering of seals, d~~s.or.stamps of ~mte; 9f p_ost-
                              age ana. reve.nµe s.~mps.              .    ·     .        ·                  ·
                             · :6; EJl!bezzlem~rithy p1,1hlic.officer~; tim}.lezzlement.by.pe1·so~ ~ired,
                               or t1!f.la.r1ed~ to the d~t1?i;iient of then· ~~p~9~~rs;»·}arceny; obtaining
                              mol).ey, valoa.bl~ secnr~t1e.~- ·or ot}tP-r property _by l!-lse pretenses, or
                                                                                            £.

                                 reeeivjng . ~Oney, l"alwible S~JI}'ities 01• othe1~. prope11;y, ~owing the
                                 same, t9 have b~en embezzled, i;tolen o~, fra.udUJ.ent1y ob.bim~d, ·wit~
                                S!lch 8,ct i$ made.~riminal by' the law~ of boiji countries ~dtbe llJilotiiit ·
                                 of· ~oney~ Qi.: th_e .val .. ue of the pi'operty:' fr!l,udulently. obtaineq.. 01: '·
          ·.;                   ~001ved,. 1s not less t,Juui two hundred do~l,"S or one tho.osan4 ~"R)!CS
                                 ingold~". . .            ·       .· .. ·.        _''".· .. ··          .··         .·       ,
                                 ·· 7: .~rid 'or br~ch 9f trust by & .b~Uee, "t>~r; · age:n~ · factor, ....
                                                                                                               or '
                                 trli$tee.- or other per$6n' i,ict;lng. jn_ 8; fiducial')' CB.P89ity, or a;iecto-r         '
                        , ·.._ : ~embe~~ 9r ~ffi.~,:of ~Y. c0mpa11y, ~h~n s~cili 89~. is JP,R~e crimi~l fur·· · .· . ·
                              . the. )aws Qf "b!>th eountn~ and· the aJ;DQunt o.~- money or:the! vBlue ijf ': : .· · - .                      ·: -~
                                 the propeity)ni$1.pp~opria.ted is· not 1~s than two ~tidred. d~lhtrS_ or . . : ..
                                 ()ne tho~and·fra.11~·~µ-~old. · .•
                                     8. Pe11m-y; subo1:ga,ti~n of pe11ury.                          .                      ,
                                     9. · ~pe; a.bdnctj.on_; .kidnapping•              .. · ·           ·         .· ·. ·
                ·....
                                  -. 10; Wilfhl a.rid 'urua-\vfµl <les~o~tion. 01~ obsttuct\90 of railroads which
                                 en~ll~+s llil®tn life. . ·. ·· : : : . . · · . . · ·         .. .        · · · - : - ..
                                · · 11. Crinies comlnitted at sea: ·.               ··           ·.         - ··.: · · ·
                               . · a. 'Pi1-a.ci~ 'by ~tatu,te or by the mw of, D!!-ti-Ons• ."                   ·    ·
                                     b. Re\•olt, or c011spiracy to re\"olt,.by two or ~ore persons on board
                                 a ship on the high seB!I. agajnst the anthQrity of. the mas~1·.                          .
                                - · c.. Wro!lgfully ·sinking Qt destroying a vess.el at sea, 01· atWmptjng
                                 to~~-         .                .            . ·.                    ..              . .




I
I.
                                                    -                                                              -~
                                                                                                                               r

l·
I
~
            Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 8 of 372 PageID #: 13




                                              "-

                                                                             9·
                                : d·•. ASStl.Wts on boar~ a ship.on the high seas With intent to do grievous
                               bpdi}y baim.. · . .                                  ·               .· ·
                                  12~~· Crimes an_d offenses ·a.gaii;tst the laws of· th~ United. States of
                               A,meJ.ica for the suppre~sion_ of ~l_are1:y !lDd ~la:ve .tJ~ding. . .. .       ·
                                 Exti'Sdition is a!so f.O·~ke pla.~ foi· parti~ipation i_ii an;r. Q! th~ crim~
                               an,d offenses men.tion~d m thti! Trea~y, provided such p:tl'tlmpatio~ may
                               be.punished in the United Sta,te.~ .as felon~· and in.Sen-ia·as crixge ()i'·
                               offense as before Sp¢Cified.
                                                        .        ··       · ,,.   ·        '.       · · · ·     ·
                                                                    ARTicLE       fil.
                              · · Requ,iSitie;>ps fodhe.snrreildei~ of fugitil"'es :fro~i j~~tice shail 'lJ~·Iiiiide ·
                                 . by .the: Governlil~Ii~ .of the .high .con~ting pa,:rties Jhro!,lgh_ thei~L
                             ·- -diplomatic· a.gents;·or i~ the absen.ce.~f..such th1:o~gh tliei:r i·espective                               \
                                                                                                                                                 I   ..

                                   superior consular officer~..             ·.   . .              .           · · ·
                                 .· · :;lf the per8on wh~se ex_t~ditio!) is. i~qu~ted shall ·nave 'been. coii-
                                   'icted .of .a. ~.rime or o:ffense, a d~Iy .autheriticatecl c<>py of the sentence .-
                                 . ofthe Court in. wJifob hi! Iii!.$ 'been convicted, or if.. -t.J:ie fugitive i~. n,i~1·ely
                            .. _ch.a~d Wjth cr~m~, .a. dQ.Jy arlthenticated:copy .of the warrant <>f. a11"~~ ,
                           , . ·. in the .cQliQ.try ·wh~re 'the crime has been comm_itted, a~d o~ tile dep'cr
                           : · sitii;ms ·()!"· othei· evidegce upon which such ·wa.rr~i;it ·\Vas i~iied;,. s}jall. .
                            . ·.be.ft:.:~~.:Iitio~ of ft1giti;e~ \t~dei the p1~0,•Imo*1s.~! this Treaty ~haii
                               be carried· outin' the.United Sta.t;e~ !ind :iu: Servia.,. r.espectively, in. con- .
                             · formitv :with the laws regulating extradition fo~· the time being in force
                              ·in· the "State on·which· th~·demand for surrender is made.
                                                                           IV.
                                                                    i\RTicLE

                                 . V\~.liere. the aJ,Tei an(J det~ntio~ .of a·:fugjth-e ln ~h~.United St4tes
                               ar~   de:sjred 911 teleg1'aphic or '<~th er information i_n ad,ranee of the. pre-
                               se~#tfon·    of formal proofs, complaint ()n· oa~, · as pr9\id.ed by the
                                ·statutes of.the United.States~ sh~ll be·.made by an ~eilt ol the Gov-
                                   ~i'nmerit of Servia befo~e !i jri:de:~.• <>t ot~~r· i:rutgist~te authorized to
                                   issue warrants of· arreat ~n ext~dlt1oi;i. ~ases.           · ·. . . .      . .. ,
                                   ....In the Kingdom of .Se1-\ria-..th.e <Uplcimatic or ·c,onsula.r officer: o~ the
                                   U Jiited St.a,~ ~hall apply to the Foreign Ofl!ee~ whfoh-will.4n~~a~ly .
                  ..I            . cause tJie ne®SSary. s,teps to betaken in order tO·Secm:e the· prom.io~l.                                              ·.·. ·.
                                   e.rre5t and detention of the fugitive. " . .              .        .. . .    . .
                  1·.
                . 1 ··... ·: ..
                                _·· 1'h'e ·pr.~visionaldetention. of a fn,,,ai~ive ~all ·ee.ase @.4· the pii80ner.
                  I ·.·.        . ·be 1-eleased if a.forriial requjsitiO:~ for·,his; 8lfrren<l~i·,'a®oiiipanied_by ·,
                                   the ,f!.e~ary evidence pf cJ,imbiii.J.ity., h9$ not. bPen: pr.odoced. under
                                                                                                                               .. ~ .···..

                                   the stipwatiqns ~f thli::i Treaty; wi~in two months from the date of
                  I                his provision~! arreat ai)d deten~on. '            .        . . . .                :.
                . I



                  ~Ir        .. Neither of.the.high eontrs.ctmg p~r~"eS. s~l be bound fu·deliv~r.tip
                  1          - itB own citizens or _subjeci;s under-~e stipillations of this Treaty.
                  II
                  !I                                             . ' ARTicr.E VI.
                  !i
                               . A_if~gitiv~ crimJnal .slu~Il not be surrendered 'if }~e offeris~ ~ij reape~t
                               of which his surrender is deIQ~n:<}ed be of a :poijti~l chp.racter, qr if
                  J
                  :0

                   I
                . Ii
                -~                                                      · - - · · ·-·--·· ··- - -   - - - · -r-·~~ '




-'·-·--~·
         Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 9 of 372 PageID #: 14




                                                                             4.

                                    h~ prov~s that the_requis~tfon ~or his_- ilu~reil~e~      .b_   as_, in_   !ao
                                                                                                                 • _  =t._ -_-be~n ~ade.
                                      w:1th a Vlew to try 0.1~ pm:nsh h.im for .an 9:tfense of a politicll.Lcbaracter.
                                    -- ~o _person sun-endered by either of :the,hig}i contracting partie§l to
                                      the oth~r shall be 4ia~ie or tried, or_ be_ puniShed, for any political ·
                                   . :orjin·e Qr oftet;ll3e, or for,~ny aet CO'!llleeted· ther~with,. committed pre-
                                      viously tQ his extradition... . . .             .      - . -.                '
                                        If any qneS:tions ShaJl arise ~ to whl;lther a ca.sEi com,~ witbln tl,ie
                                    -pro:visfons of, this:a~ticl¢; the deciBi_on 'of the aut~O.rit~~ 9~ th~ Goy-
                                      erni:nent on which the demand.for S9-rreiid,et -~- ma;_de, 01' lymch Jliliy
                                      ha.ye granted the ~~ition, shall b~ fiilil.l.
                                                                   ' ARrtOLE VII.
                    ..   :          , Ext~ti_oµ- sJiaU 110~ b_~-gra.nted, inpursua~~: of -th~ provis~ons of
                                    this ~~ty; ~legal p~oc~e~_!1Wl ~r ~e enforcement of.the penal~ !Qr
                                  . tqe _act commttte,d by the person c)a.lDl.ed has b~come })a.~i;l l:)y-liini:t.a...
                                   · tion·; a~S>rd,iµg to -tlie 18.ws. qf the coniltrY to :w.bich th:e r~_qajsitioii is-
                                  . addressed. ·                          ·
                         ~   :.                                    . . ARTICI.Jti vm.         ..
                                       No pers~~ rnirr~ndered         by either of t4e .high    ~~~~nJ p~ties to -·
                                                                                                                ..
"<   >                             -·the otlier..Shall, with-out his consent, freel7 gni.nted and publicly declared .
                                    by hi'!Jl, b"e t$,ble 9r tried" or be: pwiISJie,4 fo1~ any crime or 01fense
                                    ·comPiitted p_dor, to his extl'!ldition,-othei.· tharl-th_a.t for which he was.
                                    deliveted ·up, unµ_I he shall h~ve h~d a'I} ()pp(?rtunity of re'f:urniµg:to
                                    the country
                                             ,      froin which.    . .· was sui;reµc}ered.
                                                                   Ii~        .    .     .  . ."            .:
                                                                     _ARTICLE U:.
                                          All articles seized ·which a1·e · in th~ possession of· the. persoh.to be
                                      surrendered u.t the time of his .apprehe~ion, whethet being_ the pro·.:.
                                      c:ieeds of the clime. or offense charged, or bej~g materia• as .-vidence in
                                     .?Jia.,kiDg proof· of ~he Q1inle or oft'ense, shallz, so far -as praeticable and
                                  -, i~ co_n,for~ty wi~h .the. laws e>f ~e r~.ective coun~!es, be W:ren ~p
                                      to :the Country making the deDIJ.1.nd, when the. extra4ition ta.It-el! place.
                                      Neverth¢1ess; the riglits of third pa~ti~ with_ rega.i'.d, to l!lich 'a,rticles
                                    .shaV. be d~Jy r~pecte~.. -         ' . -                  --            -
                                                                      ·-AlmOI.E"  .:x:. . .                     •;.
                ·,.· --·-'.,:.-·- .• ·)'.£the ind_ivie~.Uf!.1.ciid~ed by,.o~e:~f.the,~h oon~~-,p~es,,,
                -     ·         . 1Jl ·plil'Snance of the. present Treaty; $hllll -also be= claunedJiy :one or.                            . ; ; . '·. : ·; ,:,;_·t·
                        .          seve'.!-'ftl. other· powe1'EI· on· ac-co:unt· of ~rimes _or offenses committed
                                   mthig. their respective jurisdi<;tio.~s, hi~ ~tradition shall b.e ITTaii~cl -
                                   t;O thi:l State whose i:le.uand is_fu'Bt:receiv~:. ~rovided,_that th~H.overn- .
                                  ·~nt·:ffum which extra.ditiop,.is·s~light·~- ~9t. boo,lid J.>y ti·~ty to give
                                   p1·~rence otherwise.' · - · · , ·               ·               - · ·  -
                                                                              1
                                                                    ... ,..A:RTIQL;E" Jq:.- :-.. ,          .. .                :·~




                                       The expenses incu·rred· in the a1Test -det~n:tioi;t,- _exami~atioD,, and
                                    deJJv~ry.~~f fµgitives u~~er ~his: TJ;eaty slutll.be borne by the· State. in
                                    :whos!'I ~azne the extr~J.~Qn IB ~ou_gh,t: ·fr()yided, that the de~n!fing,
                                    Government l'lh.~ll·not be (lompePe.dtQ ]>~~ @.ny e~ense.for~he__s~r-vfoe~
                                    of s.uoh p~blic.o:fficers of the G?vernmen_t from. whi9b ~~tion ·is
       Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 10 of 372 PageID #: 15




                            so~glit.~ r.ecelved ~fixed Ela.lacy; and, provide{!;. that the charge for
                            the s~mce$ of suchjniblk ofii¢el's:as: rec~v~ only f~          or pergujSitea ·
                            shall not.exceed their custOmacy ~eeafot tliea~ or services.perforD;led
                          · by them, had SJJClt acts or'servicea been perfo~ecl in o~Criininal .
                            proceedings under 'the ls.ws of the·co"imhy,of whiQh;tbey: are ofticers•.
                             . The present. Trea.ty sba11.·: ~~ e:ffe.~~ ~n· ·the. thi~t!J. day,~fter .the:, ·
                            date·of th~~-~~e.n,ge. of ra~ca.ijons and shall not act r~troactively.           .
                               The ratin~ti'?ns of the :present Treaty s~ be exchanged a~..Be~~e
                            ~ soon a.s pos~1ble, .~nd it ~ re!118'W m fo~.ce for a. 'period. of. ~
                            months after e1th~r of the contracting Gol'.ernm~nts sJuill.Jia.ve given .
                    .· :    nofi.~~:J:r:!t l:!1::;!:J;e.~l~nlp~~~~es ~~-~~ th~s
                           ·Treaty in duplicate and havenereunto afliXed their sealS~ · . · · . . :
                                                                                                                                           .
                              !lone at Be~de this ·twentY~ {twelftli) day of:Ootobet ~ the".
                           :year of oµr Lord one- tho~nd nine hnµdred and .one.             ·.    .
                                             ..                 . : ·.       .Cilim.Es S. Flu.Nci&                      [SEAL~]        :
                                                                            · DR M:IOBEL VoutTCH. [BEAL.]
                           Md           ~rhereas
                                          the ·i;ai<}.          Trea~ ~ b~n duly'~~.~- -~o~J>~;
                                                                                    on                                                         ....
                        .a~d the ra$cati9µs'.9~ the two gQvernment.s,w~ ~xphange<l m the.
                       ·City of ·Be~e, ;on :the ~hi~enth ~Y of)\{a.y,.:one :t)l~nsiJ.~i!'mmf
                        Jiundted ancitwo;. · . . .         · .. · . .         · .      . ·' "· . ".
                           Now th,erefore, be it. known .that I, Theodore. ROose~t, Preaident
,.                    · of the Uni~ed $ta.t.es of ,America;. have· caused, the sai~ 'l'reaty to. be:,
                     . mad~. publiq, to the .end tlmt the same a~d ;every a.'ftj:cle and els.use .
                      , the*eof may. b~. ol:/f!ei;ved ~nd £Ulfill~ with g0od faith. by the· United .·
                           States a:nd the citjzens·thereof.            .            · .                       , .                         ·
                               In testimon:y; whereof, I have hereunto.set my ha~<l a11cd ca.used the ·: ·.
'
[,:.                       seal O,f the United States to be ~. .           .            ·       ·
                           . : Done at the City of Washl,ng:tOn~ this 1:1_eveijteenth '#Y: ()I May ill
                         · th·e year of pur 'LOtd one thousand nine hµndte!-i" and tWQ, and of the .
                           Independence of the :United States ~e one h':lDdi"ed and tlyenty.;.sixth.
                                  rs:E;u.]   .       ,.                             Tmi:on<>~                       RooSEvm.T
                                  ·'.By tlie Presid~I.lt:                                                               .
                                       Jolii't HAY             .
                     :    . ·.           . ·86"'/'et!ilrf/
                                              : .   ·.· of    St.ate:
                                                           . ·. . .
                                                            '




                                                                            o.
         ·.                 ~:.                                                    . ......"       .   '   .. .
                                                                                               ,           .




                                                                                                                .   -       ''



                     .·      :




                                                                                                                                 ;;:
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 11 of 372 PageID #: 16



                                           .,
                                            ~i
                             Embassy ofBosnia and HerzeR,o'lin_'l+r:t
                                     Washington, D.C li.?-L:!.7:11
                                                    .ZllB APR 30 p a,: I.I
 No. 123-22-14-1-307/18                           --AtiH~.e1.F;$Mf:£,::



 The Embassy of Bosnia and Herzegovina to the United States of America presents its
 compliments to the United States Department of.State and has the honor to forward the
 Request for extradition of ADEM KOSTJEREVAC, a son ofSulejman, a citizen of Bosnia,
 and Herzegovina, born on September 11, 1961 in Snagovo, Municipality of Zvornik, as
 submitted by the Ministry of Justice ofBosnia and Herzegovina.

 The Embassy of Bosnia and Herzegovina kindly ask for the United States Department of
 State to forward the above mentioned request to the United States Department of Justic(!.

 The Embassy of Bosnia and Herzegovina to the United States of America avails itself of
 this opportimity to renew to the United States Department of State the assurances of its
 highest consideratior ·


                                      Washington, DC
                                      April 30, 2018




 United States Deparhnent ofState
 Washington, DC




  2109 E Street, N.W. Washington DC 20037, Tel.:+ 1202337 15 00, Fax.: +1202 337 15 02
            E-mail: info@bhembassy.org, Home Page: http://www.bhembassy.org
                                   EXT-KOSTJ EREVAC-00001
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 12 of 372 PageID #: 17




                                                U.S. Department of State

                Certificate to be Attached to Documentary Evidence Accompanying
                          Requisitions in the United States for Extradition


                                 AMERICAN FOREIGN SERVICE

                                                             Sarajevo, Bosnia and Herzegovina, April 24, 2018




                I, Scott A. Norris, Consul of the United States of America in Sarajevo, Bosnia

        and Herzegovina, hereby certify that the annexed papers, being extradition documents

        proposed to be used upon an application for the extradition from the United States of

        Adem Kostjerevac, charged with the crime of"war crimes against civilians" alleged

        to have been committed in Bosnia and Herzegovina, are properly and legally

        authenticated so as to entitle them to be received in evidence for similar purposes of

        the tribunals of Bosnia and Herzegovina, as required by Title 18, United State Code,

        Section 3190.

               In witness whereof I hereunto sign my name and cause my seal of office to be

        affixed this 24th day of April, 2018.




                                                  Scott A. Norris

                                                  Consul of the United States of America
                                                  U.S. Embassy Sarajevo




                                                                                                                i'
                                                                                                                ~   I




                                                                                                                ~
                                                                                                                !)
                                                                                                                '

                                         EXT-KOSTJEREVAC-00002                                                      '
                                                                                                                I
                                                                                                                .'
     Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 13 of 372 PageID #: 18


         _;           Bosna i Jlercegovina                                   EocHa H Xep~eroBHHa
              . MINISTARSTVO,PRAVDE                                      MHHl1CTAPCTBO TIP AB~



              Sarajevo, 28.03.2018.godine.


              ZA: MINISTARSTVO PRAVDK SJEDINJENIH AMERICKIH DRZAVA
                ;'•

              ~D: MINISTARSTVA P!MVDE BOSNE I HERCEGOVINE

              PREDMET: Molba za izrucenje KOSTJEREVAC ADEMA iz Sjedinjenih Americkih Drfava
                         u Bosnu i Hercegovinu

              Referentni broj Ministarstva pravde Bosne i Hercegovine: 08-14-7-708/18



              Ministarstvo pravde Bosne i Hercegovine izrafava postovanje Ministarstvu pravde Sjedinjenih
              Americkih Drzava.

              Sukladno odredbama Konvencije o izdavanju krivaca zakljucene izmedu Kraljevine Srbije i
              Sjedinjenih Americkih Drfava ad 12/25 X 1901.godine, koju je ad bivse SFR Jugoslavije
              preuzela Bosne ~ Hercegovina, te dosadasnje suradnje izmedu Bosne i Hercegovine i
              Sjedinjenih Americkih Drfava na planu medunarodne pravne pomoci, a na temelju clanka 57.
              Zakona o medunarodnoj pravnoj pomoc,i · u kaznenim stvarima, ministar pravde Bosne i
              Hercegovine ima east da Ministarstvu pravde Sjedinjenih Americkih Drfava podnese


                                             MOLBU ZA IZRUCENJE


              Adema Kostjerevca, sina Sulejmana, drfavljanina Bosne i Hercegovine, rodenog 11.09.1961.
              godine u mjestu Snagovo, opcina Zvomik. Na zahtjev Suda Bosne i Hercegovine koji je izdao
              naredbu za raspisivanje medunarodne tjeralice, imenovanije predmet potrage u svrhu kaznenog
              gonjenja i sudenja pred Sudom Bosne i Hercegovine, zbog kaznenog djela "ratni zlocin protiv
              civilnog stanovnistva" iz clanka 142. stavak 1. Kaznenog zakona SFR Jugoslavije.

              PRIVITAK:

I;                      1. Zahtjev Suda Bosne i Hercegovine, broj:Sl 1 K 018560 14 Kro od
                           16.03.2018.godine za ekstradiciju Adema Kostjerevca;
                        2. Akt SudaBosne i Hercegovine, broj:Sl l K 018560 15 Kro od 16.03.2018.godine;
                        3. Karton licne karte sa lice Adem Kostjerevac;
                        4. Zahtjev za izdavanje -produzenja roka vafenja putne isprave i za izdaavanje vize
                           na ime Adem Kostjerevac;
                        5. Akt SudaBosne i Hercegovine, broj:Sl l K 018560 15 Kro od 19.01.2017.godine;
                        6. Optufuicu Tuzilastva Bosne i Hercegovine, broj:T20 0 KTRZ 0004193 09 od
                           08.04.2015.godine;                                   _
                        7. Rjesenje Suda Bosne i Hercegovine, broj:Sl 1 K 018560 15 Kro od
                           16.05.2017.godine o odredivanju pritvora potrazivanom Kostjerevac Ademu;
                        8. Akt NCB Interpola Sarajevo, broj:20-04/l-14-2-I-PL-4776-3/l 7-12 od
                           09.11.2017.godine;
                        9. Uvjerenje o drfavljanstvu za potrafivanog Kostjerevac Adema;
                                                 EXT-KOSTJEREVAC-00003
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 14 of 372 PageID #: 19




                     Sarajevo, Trg Bil{ bmi 1 ""·-
           Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 15 of 372 PageID #: 20


~.· :. ,
                                                                  . >




..            ._,.
                                                                        ..,
r·                              45. Uvjeren]e Kancelarije za traienje nestalih i zarobljenih lica Republike Srpske,
                                    broj:104/2003 od 14.10.2003.godine;
                                46. Izvod.. iz kaznene evidencije za potraiivanog Kostjerevac Adema.


                         Ministarstvo pravde Bosne i Hercegovine koristi i ovu priliku da Ministarstvu pravde
                         Sjedinjenih Americkih Drfava ponovno izrazi postovanje i zahvalnost za suradnju.




                     \
                                                             EXT-KOSTJ EREVAC-00005
                                           Sarajevo, Trg BiH broj I, ~.rnpr,gov.ba, ured.miilistra@mpr.gov.ba
                                                       Tel.: +387 33 281-556; fax:+ 387 33 201-653
          Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 16 of 372 PageID #: 21



                    Bosnia.md Herzegovina                                        Bosnia and Herzegovina
                   MINISTRY OF 'mSTICE                                           MINISTRY OF JUSTICE


                 Sarajevo, 28 March 2018

                 TO: US DEPARTMENT OF JUSTICE

                 ~OM:        MINISTRY OF JUSTICE OF BOSNIA AND HERZEGOVINA

                d"SUBJECT: Request for extradition of KOSTJEREVAC ADEM from the United States of
                              America to Bosnia and Herzegovina

                 Reference number of the Ministry of Justice of Bosnia and Herzegovina: 08-14-7-708/18


                 The Ministry of Justice of Bosnia and Herzegovina presents its compliments to the US
                 Department of Justice.

                 Pursuant to the provisions of the Treaty on Extradition between the Kingdom of Serbia and the
                 United States of America of October 12/25 1901 adopted by Bosnia and Herzegovina from the
                 former SFR of Yugoslavia, and in line with the past cooperation between Bosnia and
    ! '
                 Herzegovina and the United States of America in international legal assistance and pursuant to


I
! .
I
      .          Article 57 of the Law on International Legal Assistance in Criminal Matters, the Minister of
                 Justice of Bosnia and Herzegovina has the honor to address to the US Department of Justice
                 the following


                                                EXTRADITION REQUEST


                 for Adem Kostjerevac, son of Sulejman, citizen of Bosnia and Herzegovina born on 11
                 September 1961 in Snagovo, Zvornik Municipality. As per the request of the Court of Bosnia
                 and Herzegovina which issued an order for the international arrest warrant, the person named
                 above is the subject of the request for the purpose of criminal prosecution and trial before the
                 G._ourt of Bosnia and Herzegovina on account of the criminal act of "war crimes against
                 civilians" from Article 142, Paragraph 1 of the Criminal Code of the SFR of Yugoslavia.

                 ATTACHMENTS:

                         1.   Request of the Court of Bosnia and Herzegovina, number SI 1K018560 14 Kro
                              as at 16 March 20 I 8 for the extradition of Adem Kostjerevac;
                        2.    Act of the Court of Bosnia a.µd Herzegovina, number Sl I K 018560 15 Kro as at
                              16 March 2018;
                        3.    Identity card file for the person Adem Kostjerevac;
                        4.    Request for the issuance - extension of the travel document validity and for the
                              issuance of a visa to the name of Adem Kostjerevac;
                        5.    Act of the Court of Bosnia and Herzegovina, number: SI 1K018560 15 Kro as at
                              19 January 2017
                        6.    Indictment of the Prosecutor's Office of Bosnia and Herzegovina, number: T20 0
                              KTRZ 0004193 09 as at 08 April 2015;
                        7.    Decision of the Court of Bosnia and Herzegovina, number: SI 1K018560 15 Kro
                              as at 16 May 2017 on the detention for the person of interest; Adem Kostjerevac;
                        8.    Act of NBC Interpol Sarajevo, number: 20-04/l-14-2-I-PL-4776-3/17-12 as at 0.1~.-:::_=_::;:::,.~
                                                                                                                  u{'(laczaell{')~
                              November 2017·                                                                   ~'\"terpreti;/'/s '
                        9.    Certificate ofCitizens4iXlrfRo~m~%-cagJaeerest, Adem Kostjerevac;         · .,..~~.)~ '         ~~:~.·~~
                                                                                                         i~ Marina ~~tic ~?:
                                                                                                         ui~       L"ubusl<.1     =- *
                                                                                                         * ~ _L-~:a~ ~- ~
     Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 17 of 372 PageID #: 22




             10. Act of the Ministry of Justice of Bosnia and Herzegovina, number: Ol-50-87/14Pov as at
                  26 December 2014;
             11. Summary from the US Department of Justice of the interrogation of the suspect
                  Kostjerevac Adem, number: MDR:JEC:MB:ARH:fck 182-4 7836 as at. 09 December 2014;
             12. Record of the Prosecutor's Office of Bosnia and Herzegovina, number: T20 0 KTRZ
                  0004193 09 as at 09 June 2014;
             13. Record of the Prosecutor's Office of Bosnia and Herzegovina, number:KT-RZ-15/06 as at
             1·   30 April 2007;         .
          •jf 4. Record of the District Prosecutor's Office ofBijeljina, number 5/01 as at 18 January 2007;
             15. Record of the Ministry of Internal Affairs of Republika Srpska, number: I 0-1-5/02-230-
                  1021/09 as at 24 September 2009;
             16. Record of the Prosecutor's Office of Bosnia and Herzegovina, number: T20 0
                  KTRZ0004193 09 as at 09 June 2014;
             17. Record of the Ministry of Internal Affairs of Republika Srpska, number: 10-l-'5/02-230-
                  942/09 as at 11 September 2009;
            18. Record of the Prosecutor's Office of Bosnia and Herzegovina, number: KT-RZ-15/06 as
                  at 24 May 2007;
            19. Record of the Prosecutor's Office of Bosnia and Herzegovina, number: T20 0
                 KTRZ0004193 09 as at 09 July 2014;
            20. Record .of the Prosecutor's Office of Bosnia and Herzegovina, number·: T20 0
                 KTRZ0004193 09 as at 21 May 2014;
            21. Record of the Prosecutor's Office of Bosnia and Herzegovina, number: T20 0
                 KTRZ0004193 09 as at 11 September 2014;
            22. Record of the ·Prosecutor's Office of Bosnia and Herzegovina, number: T20 0
                 KTRZ0004193 09 as at 22 September 2014;
            23. Record of the Prosecutor's Office of Bosnia and Herzegovina, number: T20 0
:i
'i               KTRZ0004 l 93 09 as at 25 September 2014;
            24. Record of the Prosecutor's Office of Bosnia and Herzegovina, number: T20 0
                 KTRZ0004 l 93 09 as at 24 June 2014;
            25. Decision of the Presidency of the Republic of Bosnia and Herzegovina as at 08 April 1992;
            26. Decision of the Presidency of the Republic of Bosnia and Herzegovina as at 20 June I 992;
            27. Regulation of the Presidency ofBiH as at 08 April 1992;
            28. Decree-Law of the Presidency of the Republic of Bosnia and Herzegovina;
            29. Decision of the Ministry of Defence of Republika Srpska BiH as at 16 April 1992;
            30. Decision of the Presidency ofRepublika Srpska BiH as at 15 April 1992;
            31. Decision of the AsS-embly of Serb People BiH as at 12 May 1992;
            32. Order ofthe Commander of General Staff ofRepublika Srpska BiH as at 16 June 1992;
            33. Decision of the Presidency ofRepuhlika Srpska Bili as at 15 June 1992;
            34. Decision of the Presidency of the Republic of Bosnia and Herzegovina as at 27 December
                 1995;
           35. Act of the Ministry of Internal Affairs of Republika Srpska, number 10-02/1-230-976114
                 as at 22 October 2014;
           36. Certified copies of the form of the Federal Ministry of Veterans and Disabled Veterans
                 (Unique card Vob-3 and Identity card Vob-2);
           37. Order number 107/92 as at 25 July 1992;
           38. Decision on the establishment of the intervention department T:O: number:28/92 A as at
                 I 0 June 1992;
           39. Record of Armed Forces of Bosnia and Herzegovina, number: 10/92/92 as at 10 August
                 1992;
           40. Certificate of the Ministry of Defence of the Federation of Bosnia and Herzegovina;
           41. Reportfrom26January 1993;
           42. Case file transcript IT-03-68-T;
           43. Discharge summary of the Psychiatric Clinic in Sokolac, number: 23078;
           44. Decision from the Zvomik Municipality, number: 06-560-57/00 as at 11March2005;
                                                 EXT-KOSTJEREVAC-00007

                               Sarajevo, Trg BiH broj I, www.mpr.gov.ba, ured.ministra@mpr.gov.ba
                                           Tel.: +387 33 281-556: fax:+ 387 33 201-653
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 18 of 372 PageID #: 23




      · 45. Certificate from the Office for Missing and Detained Persons ofRepublika Srpska, number
       .     104/2003 as at 14 October2003;
         46. Excerpt from the criminal records for the person in question, Kostjerevac Adem.


         The Ministry of Justice of Bosnia and Herzegovina avails itself of this opportunity to renew to
         the US Department of Justice the assurances of its highest consideration and gratitude for
          1·     •                                                                           .
         90operat10n.
       ,.,,.


                                                                                                                                                    MINISTER

                                                                                                                                                    Josip Grubesa




                                                                                                                         .,,.,..-_..........,
                                                                                                                  /                             /



                                                 EXT-KOSTJ EREVAC-00008
                                                                                                  {/
                             Sarajevo, Trg. BiH broj l, www.mpr.gov.ba. ured.ministra@mpr.gov.ba
                                        'T'-1.   110.., "'l1 "101   CCC..   ,i',,,., . ...L. '20'1 Tl "'Jf\1   t:.t;1.
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 19 of 372 PageID #: 24


               Sosna i Hercegovina                        EiocHa M Xep4eroBMHa




                                  Sud Bosne i Hercegovine
                                 CyA 6ocHe M Xep4eroBMHe
 B'f~i~·s..f 1 K 018560 15 Kro
 Sarajevo; 16.03.2018. godine




 Ministarstvo pravde Bosne i Hercegovine
 Trg Bosne i Hercegovine broj 1, Sarajevo,


Veza Vas akt broj: 08-14-7-708/18 od 01.02.2018. godine


PREDMET: Opis bjegunca - Kostjerevac Adem


Sud je zaprimio Vas zahtjev za dostavu dokaza kojima se utvrduje identitet bjegunca
(zapisnik sa izjavama svjedoka o prepoznavanju potrazivanog na osnovu predocenih
fotografija, koje bi bile sastavni dio tog zapisnika iii na osnovu opisa te osobe, koji bi dali
svjedoci, a na osnovu kog bi sud potvrdio identitet potrazivanog).


Uvidom u materijal koji je dostavljen u prilogu pod nazivom ,,Kako uspjesno izruciti
bjegunca iz SAD-a", utvrdeno je da u odjeljku IV- uz ldentifikaciju na osnovu fotografije
postoje i Drugi nacini identifikacije, te Varn u prilogu ovog dopisa dostavljamo, i to:
       Karton licne - osobne karte za lice Kostjerevac Adem
      Zahtjev za izdavanje - produzenje rokaza vazenja putne isprave i za izdavanje vize
      na ime Kostjerevac Adem
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 20 of 372 PageID #: 25


                            Sosna i Hercegovina                                                          EiocHa 111 Xep4eros111Ha
          .... :'t




                                                             Sud Bosne i Hercegovine
                                                           CyA ~ocHe 111 Xep4eroe,,1He
  No.-5.1':1 K 018560 15 Kro
  Sarajevo, 16 March 2018


  Ministry of Justice of Bosnia and Herzegovina
  Trg Bosne i Hercegovine #1, Sarajevo


  Ref. Your Letter No. 08-14-7-708/18of1February2018


 SUBJECT: DescripUon of fugitive - Adem Kostjerevac


 The Court has received your request for submission of proof to determine the fugitive's identity
 (record containing witness statements on identification of the wanted person based on the
 presented. photographs, which would be an integral part of the record, or based on the
 person's description, which would be provided by witnesses, based on which the court would
 confirm the wanted person's identity).


 Having inspected the material attached, titled "How to successfully extradite a fugitive from the
 U.S.," it was established that in Section IV - together with Photography-based identification,
 there are Other ways of identification, so attached to this letter please find those, as follows:
                ID card sheet for Adem Kostjerevac
                Request for issuance/extension of time-frame for the validity of Adem Kostjerevac's
                travel document and visa.


 The foregoing proof is provided as a certified photocopy.

                                                                                                PRELIMINARY HEARING JUDGE


                                                                                                                 Zeljka Marenic
                                                                                                                 .~·· ... -~
I hereby confirm that this document is a true translation of the original wrilten in Bosnian/Serb!_9riiit;;W:aG-,,;~ ..
Sarajevo, 14 March 2018                                                                           //. ~\,,i.,,1,ou.-~'
                                                                                               · z,1>"'                0
                                                                                                                          'It>~··
                                                                                                                    ·-a e1..;-1.,,  ·,

                                                                                                     ~-.,.                               ~~
Branislav Banjac                                                                              I(<:? c;,9''                 '>"<.>/+,,.
                                                                                                 '~                             + /
Certified Court Interpreter for English                                                           §8 an'islav Banj·ac -io'
                                                           EXT-KOSTJEREVAC-00010 :!!~ r                               vo           ~ :;:,\
                                                                                                         a:> u   SARAJE             '"   '~T-

                                    S Ud Bosne i Hercegovine, Sarajevo, ul.                       KU 'iptg~~M f31i!b~ ~}}
                                                                                                     ~            ~JEBO              r:"";!. 11
              Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 21 of 372 PageID #: 26


                               Sosna i Hercegovina                                 EiocHa H Xep4eroBHHa

                                                                       -
                                                                               -




                                                             •
                                                                           :
                                                                        .



                                                   Sud Bosne i Hercegovine
                                                  Cy.Q EiocHe "' Xep4eroeHHe
               Broj: S4 1 K 018560 14 Kro
               Sarajevo, 16.03.2018. godine                                                   HITNO!
         'I
          I
     n
    I'!
    Jr
    'f    I
                                              SJEDINJENE AMERICKE DRZAVE
    f;    l
    I'J iI
I.                          NADLEZNOM ORGANU U SJEDINJENIM AMERICKIM DRZAVAMA
t
!•
'

                                          Putem Ministarstva pravde Bosne i Hercegovine ~


               PREDMET: Zahtjev za ekstradiciju


               Postovani,


               Ja sudija Zeljka Marenic, sam drzavljanka Bosne i Hercegovine, i od 30.10.2008.
               godine, ja sam sudija Suda Bo~me I Hercegovine na Odjeljenju I. - Za ratne zlocine, u
               Bosni I   H~rcegovini.    Moje sadasnje duznosti ukljucuju procesuiranje optuzenih za krsenja
               krivicnog zakona Bosne i Hercegovine.


               U vezi sa mojim duznostima sudije, upoznata sam sa optuzbama i dokazima protiv
               optuzenog Kostjerevac Adema, u krivicno_m pr~dmetu Tuzilac protiv Kostjerevac Adema;
               broj predmeta: S 1 1 K 018560 14 Kro, koji je uspostavljen nakon okoncanja istrage i
              -podizanja optuznice zbog postojanja osnovane sumnje da je pocinio krivicno djelo Ratni
              zlocin protiv civilnog stanovnistva iz clana 142. stav 1. Krivicnog zakona -socjalisticke
               Federativrie Republike Jugoslavije.


              Ovim zahtjevom se trazi ekstradicija Kostjerevac Adema iz Sjedinjenih Americkih Drzava,
              kako bi on, izas'ao   ~a   sudenje pred Sudqm Bosne i Hercegovine.
                                                      EXT-KOSTJEREVAC-00011

                                    Sud Bosne i Hercegovine, Sarajevo, ul. Kraljice Jelene br. 88
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 22 of 372 PageID #: 27
                                                                       ·,~,



 Nastojao sam ponijeti sve potrebne dokaze       k~ko-   bi ekstradicija
 da americke vlasti budu smatrale da su im potrebne dodatne inform~~
                                                                           3
 ekstradiciju, molim da mi se da mogucnost, da dostavim dodatne ihfotlrl~
 bude donesena odluka po ovom pitanju.


 S postoyanjem
        ·.;t

                                                                       "OD~o SASLUSAN~
                                                                              I
                                                                              /




                                                                                         I
                                                                                         I




                                    EXT-KOSTJEREVAC-00012

                   Sud Bosne i Hercegovine, Sarajevo, ul. Kraljice Jelene br. 88
         Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 23 of 372 PageID #: 28


                               Sosna i Hercegovina                                             6ocHa 111 XepQeroea.1Ha


                               ',




                                                      Sud Bosne i Hercegovine
                          1·
                                                  CyA 6ocHe 111 XepQeroe111He
                      .•f
                  ,,,,.                       Court of Bosnia and Herzegovina
           No. S1 1 K Of8560 14 Kro
           Sarajevo, 16 March 2018                                                                                URGENT!

 ·1:
  ·! ~

iJ                                          THE UNITED STATES OF AMERICA
; f;

y
·1
                  TO THE RELEVANT AUTHORITY IN THE UNITED STATES OF AMERICA


                                      Via Ministry of Justice of Bosnia and Herzegovina -


          SUBJECT: Extradition request


          Dear,


          I, Judge Zeljka Marenic, national of Bosnia and Herzegovina, have been a judge at the
          Court of Bosnia and Herzegovina since 30 October 2008, Section I for War Crimes. My
          current duties include trying persons charged with violating the Criminal Code of Bosnia
          and Herzegovina.


          With regard to my duties as a judge, I have been informed of the charges and evidence
          against the accused Adem Kostjerevac, in the criminal case of Prosecutor v. Adem
          Kostjerevap, No. S1 1 K 018560 14 Kro, which was opened following the completion of
          investigation and issuance of indictment due to the existence of grounded suspicion that
          he committed the criminal offense of War Crimes against Civilians under Article 142(1) of
         . the Criminal Code of the Socialist Federative Republic of Yugoslavia.


          This request seeks the extradition-of Adem Kostjerevac from the United States of America,
          so he could face trial before the CotJ8:-P-k&9~~~t1-gob1rrzegovina.
                                                  I

                                    Sud Bosne i Hercegovine, Sarajevo, ul. Kraljice Jelene br. 88
                                                        --- ---   .. _ _   r- . . . . l"'\'l" ""7f'\"7   -tC:C'
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 24 of 372 PageID #: 29




  We have tried to submit all the necessary proof so the extradition cou\ct~ti
  U.S. authorities find they need additional information in. order to grant;
  please allow me to provide such additional information before a decision is:·
  issue.


  Yours Respectfully,
                                                                                        PRELIMINARY HEARING JUDGE


                                                                                                     Zeljka Mareliic




                                                                                                                  .-·~~·[~ ~~~~<~
                                                                                                               ..··~'<.·'    \'/Ma~:-:.~ '/'i-, ~-
                                                                                                          _//~~~~~'                  . .,'iJ·i:~;:·~~~-\
 1 hereby confirm that this document is a true translation of the original written in   Bosnian/Serb/Cro!~i~ranislaV· Banjc~~~-~~\·.
 Sarajevo, 19March20/8                                                                                 1/ifu .              SARAJEVO            •    ~   ·
                                                                                                        \\;,       6pa1mcnas 6afhaU .:
 Hranislav Banjac                                                                                       \\i ...-,           CAPAJEf:li;;·            /;;' ,


 Certified Court Interpreter for English                                                                 ~§~'-.:'~~·''::: ·:':~:t
                                                                                                                            ·-·~·-···




                                                              EXT-KOSTJEREVAC-00014
                                                                                                                                                              I


                                  Suri RmmA i HP.rr.AnnvinA S::ir::iievo. ul. Kraliice .JelFmA hr RR
              Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 25 of 372 PageID #: 30




     j                                               '     II).
                                                                        KARTo·N
    Ii                                                        licne - osobne karte

    i                                                                   ......J~?.-~.9..§.~J..§.:?.~.9.'- .......................
                                                                                     (JEDINS1VENI MATICNI BROJ)
. 'ii
                                                                                   KOSTJEREVAC:
                                                                        •h•o••••~d .. ,.o .. an••••H•••••h•••••••••••••d•••••••ho•••••••••••••••

                                                                                                      (PREZIME)

                                                                                             ADEM
                                                                                               - ·        (JME)


                                            --   -
                                                                          SULEJMAN-DZEMILA

                                                                                                                                                           I
                                                                                  (IME .IEONOG Ill OBA ROD ITEi.iA)
                                          248o/97
                                    -·--··-·cRi6:·iiiioil"...... ,...
                                       Blio749278                                               SNAGOVO

                                                                                                                                                           II
                                    ''{sERUAJSER:·aRoj)""".                      •OoOO•oooooe104uooh<oooo•oo'"l•.OOo .. h

                                                                                                         {MJESTO)
                                                                                                                            .. Ooo•o•aoooooooooohoooo•oo




                                                                        co
                                       3l.o7.97.                        i!:                                    N
                                                                       ~ ...............ZV:QR ... I.K...........................
                                    ··co.t.:rui.fi·zr;;.;;;A"NjAi"···· &                   (OPSTINA)
                                          lo.god.                                                      BIH
                                    ······ciioi<"vAfEN.J..\Y·······              ············-········:--foiii:\v:.:r··-·······················

         ,,
                                                                                            SNAGOVO                                                        I
                                          OTISAK DFSNOG
                                              KAZlPRSTA
                                                                              ·········:·····cl>RisiiiAi:i§ra·i-AoRE5A)················
                                                                                                                                                           I
                                                                              .f~-~~-?.cL«.?.Y.
                                                                               (POTPIS IMAOCA UCNE • OSOBNE KARTE)


                                                                          ..............(roi:P1S'si:i.i~BENOC liCA)"''"'""""''···
                                                                                                                              0




                                                             EXT-KOSTJEREVAC-00015
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 26 of 372 PageID #: 31




                              l~ENTm.1;,.l Dit?:i\VL,IANS1VO \jTVRDENI .SU NA OSNOVU:
                              . @'ODA lZ rMTifNE KNJIG,E RODEN'H (VJENCANIH)

                        . · .Q~STI.NE .. :::,:~.: .. ,..:.. ;......:····:·: ..'.:,.:;.....·MJESNI i.n~¢Q •...•_
                                                                                                              ..•...~..;......,-,,:.;... '..·'"

                              ····'""·········,;:,L.......,......:..~---······· ,;; ....... ZA OOPIN.n_:.·····-,_-·:···-·::·:·· ....,.~,,:,:.... .
                            · NA ;;:rRA.N! ., ..       :::··~·:·;...,.... :.••. :..:.:;.,;:.. POD RED:~~- ...:)...;.....;,,:;.;;,:;:..~.,
                                                                               .         '                           ,~            . .   :
                               ..                      ,-           ... , - 4 . ~.:.;_ :::~-' ..:
                                                                                     ·:.. ~                    .           . ·.
                   ·-               -          · ·· · · ·
                                  -~~ KARTA QD SJB ........~~vor
                              ,. UC~-
                                                                               .•

                                                            .......m••:::i..-::.,
                                                                        1 <k. ·»~20~·111
                                                                                                        -

                                                                                                                        · · .
                                                                                  ...m•·· .·•·.,'"""" .••.• . .....................
                  I
                               ..,..•.......,..;:·····.-··""·'•·····:··"···········'·:......·:s~!J,9,: IS~ !3R. '.,,·······"'"':"··-.···::•. ;'..
                               .... :.•.•.•. ,.:.::····::...•..;................. ,..,..,.•..;... ·.REG. BROJ;,.,..,:.,;; ... ,.•.•.:..·:·····,;...,,.•:,.:.

                               !?ilATOJ c:(;>b1N£: .._.,, ...._. .. :::-;...i..:.;,.. ,_.:...... :·•.,,,.... .

                                         , .       ,        r·       .    ,         :·        •             '        t?       .          .~

                  l!.          ..- 'UVJERENJE
                                         - . '. O DRlA\llJANSTVU
                                                   .    .    ' ' ·- OPSTINE
                                                                     . ·. - - -~·-·~····...·"·':"··..!!~~.:..........~~J'.Ol'·rl~\t:
                                                                                                               ·. ~•••!'~·                                     ·

                  I· · ·..:.....,.._. ...........:,..,......:.....":· ..... ~... ::;.,.-M.IF-?NI llREP ,.: ......:.ZY.i~l;~nilt.
                  t
                  !.
                                         ll.1-~D~IM Ji~OJEM· :.;:'.·t:··i~-~?~?.:ffl.:..... :.~,:':...'.: .. ,,.,'. 7 :••,••. ,... ,.7~.....:;...,..,
                               ·1tC>.D
                                                                 .                            '         '.           .        -
                                                                                                                                                                       l\   h




                                                                                                                '-




                                                                                                                                  ,,




                                                                                                                                                                   !
    Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 27 of 372 PageID #: 32




                                                           KART ON
                                                       licne . . osobne karte

                                                                    .......~.~Q.~.9.§ ~.i.§.2. ~ .9.2........ , ............ .
                                                                                           (JEDJNS1VENI MATICNI BROJ)



                                                                                     KOSTJEREVAC
                                                                    ••~••••~••••••••··~•41,•••••••••·~~·•e••••••••••••••••••••••••••·~··~•~•~•

                                                                                                                                (PREZlME)
                                                                                                             ADE?!
!
i   '                                                                                                                                    OME)
!
I
!
i
         i
        l'
                                                                      SULEJMAN-DZEMILA
        ·---    ~----:...-- .... ··~~-- ..-~~-:_:-=-:;;:""~-.,.,,

                                                                                     (IME ~JEDNOG IU OBA RODITEl-IA)
                      248o/97
             ···~··~·······~·············•••i••····
                       (REG. BROJ)

                 BHo749278                                                                                            SNAGov·o
              (SERUA I SER. BROJ)                                                                                                         (MJESTO)
                 31.o7.97.                                          =
                                                                    =.                   .    N .
                                                                    ~ ................. ZV.O.Rt.. l.K................. ., .........
             .·(nATuM1zo;\vA°Ni:"l" ....                            ~                                                                   (OPSTINA)
                      lo.god.                                                                                                          BIH
                                                                                  ........................(oRZAVAf ........                                                                  ~··············                             .. .
                                                                                                              SNAGOVO
                       OTlSAK DESNOG
                                                                        ......... ~.--.. (1'Rk"8ivAiisTE·i·APRESA)'''''"''"''''""
                                                                          l~::,~A'c"'                         ,~~
                         KAZIPRSTA
                                                                        .f1?.~t. .. -Jf~ ... •••••••••• ~ ~ ;tff. ~.(:..f.                         .!-• ••• .... ••••• •
                                                                               (POTPIS JMAO\.A UCNE - OSOBNE: KARTE)

                                                                        ill.   11. 111 • •., •"'"' • • • • • "!' <t I • • ti - • • •   r ••a a&:•••,;;•• A 4   • 4 ii   II;•~•   • • • .- ••of- 4   f..   ff '   r • • ..- • • • • '!-   I_.. .f


                                                                                                          (POTPIS SLUZBENOG LICA)
                                                                       T-KOSTJEREVAC-00017
- - -Case:
     ---      - - - - - - -Doc.
           4:19-mj-06244-PLC - -#:-1-2- -  - -08/14/19
                                        Filed: --                                      Page: 28 of 372 PageID #: 33




           IDENl'ITET KDRlAVl...JANSlVO UTVRDENI SU NA ~JSN

           - IZVODA IZ MATICNE KNJiqE RODENIH (VJENCANIH)
                   1·

           QP5;f1NE ..................... ~ ........................ MJESNl URED ...............................\

           ...... :. ····-··-····-··-- ··-····· _........................... ZA GODl.Nf J .......................................

           NA s·rfl.A.l\11 .. ,.:.................................... -POD RED. t:lf{ ................................... .




           ... ... .... ......... ....... .... .... ..... ....... ......... ...... SERUA l SER. BR ............................... .

           ............. .......... .. ..... .. ......................,, ....... REG. BROJ .........................................

           lZDATOJ GODINE ................................ ., ..............


                                                               "V'           ·ni                .
            -   UV~1ERENJE{> Dl\ZAVl.JANSTVlJ OPSTlNE ....... :f~.~ ............ ~..~ ......u .. •••·r-··




  Taksa:
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 29 of 372 PageID #: 34




      ·"·1'•
         ·;i   N.6ZfV ORGANA KOME SE ZAHTJEV POONOSI
      ·:••     HA31e O!'fAHA KOMS CE 3AXTJEB rlOAl'l(>Oi




                  PRIMLJENO
                  ~        ..................................................... 19............ .
                  BROJ          VRIJEONOST                  TAKSA                    PRILOG
                  SPOJ          Bl'llt.EAt-OCT              TAKCA                   l1PMOI'

                 j)
               ZAHTJEV ZA IZDAVANJE .- PRODUZENJE ROKA VAZENJA PUTNE ISPRAVE I
                                                                                    -
               ZA IZDAVANJE VIZE
               3AXT~B 3A H3llABAH:E - OPO.Q.Y.>f<EH:E POKA BAH<EH:A OYTHE HCOPABE H
               3A H3llABAli>E BH3E
                Jedlnslvenl mallenl broj gralfana
                Jel\ll>lCTBet-M MaTiffM Opoj rpaliaHa


                    Prezlme I lme
                 1. "193W.ie 11 llM&
                                                                                       K~.,;t 'jff£v~ e                          Ad>t:-1-1
                    Dan, mJesec i godlna rolfenja
                 2· Aalt. MJeoot,t wro.Ql1tla pol)el<.a
                   Mjesto, opStlna I republlka rooenJa
                                                                                  ~-
                                                                                          ~\-0~ -          l9e1.
                3 (lice rodeno u fnostranslvu upisuJe I dr2avu)                     ~IUf\.C"'\Q\.lc               ~\JD~\\:.\               ~"
                 • MjecTo, or.n'Mla 11 peny6JH<a poliett>a                                                    \
                   (llMl.le pol}. y NiOCTp. y™Cyje If llPlKaDY)
                   Prebl11al1Sle I adresa staoa (od kada
                   Dotalli u prebtvaJJstu - mJesec 1                               ~N"-~ov-c                       ·2_ \Jt::;i!.iVi1':.,
                   godina) I broj J!Cne karte
                4· ~e HBllP808. tTaHS (OA KaA!I
                                                                                                              \
                                                                                                                                                .
                                                                                               -LC.. ·L.4(0} ~ ::J
                   6opaBl1 y npe6'MDaJJllrry - Mjeceu H
                • ro~)HtipojJM<MeKSpre                                                 ~~
                   Zanlmanje
                5 · 3aHMMaHoe '
                                                                                                         ~'bA.)1t< I                            .
                    Nailv organa, organlzae!Je udruienog
                   raoa Hi druge organtzae!Je. Odnosno
                6• vojne poSle kod kOJe pod11?5llac radl
                   Haa.te opraHa, oprSHH3altUJ6 YAPY"'eHOr
                   pa.Ila llllH APYre OJlfatKJa~je. OAHOCOO
                   BO)te nourre K~.11 KOje llOAl!OCHllllll P8AH
                   Odava u koju llce putuje, odnOsilo u
                   koju se useiiava
                7• ,Qp!Kaua y KOjy SR16 nyryje, OAHOCHO y·
                   KOjy ce ycen.aea
                   Da 11 Ima put. lspravu (br., kadal ko Je IZdao)
                                                                                                    ANi.. e:-t.•: \::=. ~
                8• Jla.n<MManyT.ltCtlp.{6p.t18JIBMJ<OjeH:Wlo)

                   oa 11 fe sfuzlo vofnf role
                9· J:la 1111 j& Cl1)'llO!O ao)*t POK
                                                                                       'D~
                 · lme oca. fme I djevoJaCko preztme
                   majke - odnosno podaCI o slaratelju
                   (popunjava podnosllac zahtjeva za
                                                                                   4:: ~..:t :::)€. e.f'\J ,..., c.    ~Le :)~f\.~
                   izqavanje   dJeejeg pasoSii)
                                                                                  t:o~\)~\JA: c. ll-&.~ti\~0--.;'11 d)
               10
               . • ftlMe Ol48, Wd9HAfeeoja'tKO rve-
                  Majx.e - o~no~oc'rapare,n.y
                  (nonyH.aea OOAffOCWICW 3llXTjeea aa
                  ~ Aje'tjer                nacowa)                                                        1b ~.~'-1 LA.




                                                                             EXT-KOSTJ EREVAC-00019
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 30 of 372 PageID #: 35                                                                             ~·~




                                                                                                                               '~·




                               POdaii(). o clanovlma uze poro,dlce, koJI se unose u putnu lspravu:
                           11. llOAaliL' o 'UlBHOllK"'8 yJll8nope>AHL1e.11ojll ce YHOCe y nyniy~sy:
                                                                                                                                      Dan, mJesec 1gcidlna to<fenJa
             .~
                   '!: I                     ~zlme lime-~- K llMEI                               I    Srodstvo
                                                                                                     CpoACTllO                       J1aH, Miecetl 11 roAHH8 pol)ett.a
        ........




                                         \                                                                                    ~~¥~r-~~fd¢rr.
                                                                                                                                     (llOTTIMC nOAHQCMOlla aaxTk!sa)



                                                                                                              Vlza-BK3a
                                                                                                              BroJviZe
                                                                                                                     'llH36
                                                                                                              Dalt)ni 1zaavanJa
                                                                                                             .Elal'}'M H3Aaealt>a
                                                                                    (l. 0                    Taksa-Ta11ca

                                                                                                                                                      ' <2 .
                           (j;;ip;;~~-;;;;;;;;;;;-                                           .d.~:!~---                                            ~liei...
                      (llOTTMCCIJY~«oje ieYPlf'*UIO J/
                                                                                                                                                     kOJe je 28111J.BV rlje$11o)
                                                                                                             .               . .,,#                (noTIMC cnyJilSeHor IHl8
                                         nyniy ~Y>                              .l.2.t.Zs.c:z."<t!c.-!!:.':::C.6.~.U..-0.e,;y                      KOje je :t&XTjee ptjeqMno)
                                                                                      ,(potpls jjrlmaoca pu!Tie ISpiave)
                                                                                    }fW)Trrll'Cl1JIMICUll nyTJte ~·
                           13 Podacl o prodldenju iolul vafenJa ~sprave:
                             · no~ 011?0AYlkettoY JXl!la elllKBttia'nynte ilCllJ!Ul&:
                           Reg.   brol za1111eva ·                                                            Broj lriZe
                       fel".6poj 38XTjsea                                                                    6pojl!lot3Cl
                       oatum proclufen}a                                                                     I>alum lzdaVanja
                       .Ela~                                                                                 .Ela.'i"YM lt3Aaeatwl
                       Taksa- Taxca                                                                          Taksa-Tuca


                                                                                                                               ··~·S.i;ibiiOOg'iicakOiG-i&"ZBiiij&Y"
                      Uu•••Oo•••h•H• .. u•••n•oonuooooo•-•••••HHO•••o••••••••oHHo

                        (naZlv organa l<oJI Je putnu lspmvu IZdao
                                     odno$no prodtdlo)                                                                                .             rlje§Uo)            .




                                                                                                                                                                                             •
                      (11831411 OP.11Hll K0jlt Je ll)'ltl)' llCl'f?llBY MSAao                                                 (llO'mlC ~Mia KOje je 38lCTjee
                                    OA1«1CHO 1:1JOAYlllKO)                                                                                         pMjewHno)



                     ......<POtPis.Siiili>e~Oii·ifCii.kOi9'ie'iiti.i&iO......                  ..(diiiUm~iii)".                               <POIPiS'~p;;u;;·i;pn;v;;,
                                          Ptltl1U lsplavu)                     Bosna i Herce~uvina ~~~JrcegnY1ne ·                        .     (rt01TMC~OW nynlB
                               (noTllllC Cliy1ldieffQr IHlll KOje je           T U Z L A' N S K I K A N T 0 N                                           KCl1Jall&)
                                     YW'WIO nymy HClfJllllY)                      0 P C I f\I A S A P N A
                                                                                      StUZBA ZA f.lPCU UPRAVU,
                                                                               DRUS1VENE !Wy'.tlOSTI I BORA .. ,PITANJA    O                         :2     O'1             2o !d>       I
                                                                                                                                                                                         I
                                                                               Ov. br. ~      "J 5f, b2             ~ datum .                           /      //            ·     ·


                    IPOlllplcl I n~al'l!Ckltva~
                    Omaka za """'d2btr2/21
                                                                                                                                                                                        I
                                                                                                                                                                                         f
                                                                                                                                                                                        l
                                                                              Napom.ena:                 I    .Ilk
                                                                                                                  -          v·" 1&-•
                                                                                                         ~,..~111 Ay::_;,;:::;:   - ... ,..·-      ...~\\
                                                                                                                                                  '..#&



                                                                          EXT-KOSTJERi:v"»"~
                                                                             Taksa:           -v, f\\'(j"            ui'-'           "t4 ,,::_,-::: C.'I                           ·

                                                                                                                                                                                       ---
         Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 31 of 372 PageID #: 36




                                       l;tJTY
                                       . . . AND CITIZENSHIP DETERMINED ON THE BASIS OF:
                                          -~




                              a'H (MARRIAGE) CERTIFICATE
               ,___,-·~~·#;:'.>;,:.,




                            .
              -1wiNTITY CARD ISSUED BY SJB /Public Security Station/ Zvornik 3385/77


              CERTIFICATE OF CITIZENSHIP ISSUED BY Zvornik MUNICIPALITY
              LOCAL OFFICE Zvornik
              Page 205
              Number 1228
              ---------------------------------·----------
              ]hereby confirm that this document is a true translation of the original rendered in the
              Bosnian/Croatiah!Serbian language.
              Saraje~o, 19 March 2018.

              Elmedin Supic
              Certified Court Interpreter for the English Language
 !
!J
lj
I    j
''
I I
I;
 I:
I~ f
.i;
·j:
; j




                                                          EXT-KOSTJ EREVAC-00021
                                                                                                     /
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 32 of 372 PageID #: 37



      ' rkbidilled out legibly                 .     '
       .The applica,nt is responsible for the accuracy of the information

                                                                                                               /photo/

       TITLE OF TIIE AUTHORITY TO WHICH THE APPLICATION IS FILED
      ,ZVORNIK PU /Police Department/

      APPLICATION FOR THE ISSUANCE-RENEWAL OF A TRAVEL DOCUMENT
      AND/OR THE ISSUANCE OF A VISA

    [Unique Master Citizen Number                                 I 1109961183893                                        .I
    ------------------,-,----:--::::---:--------------                                                               --·
      I . Full name
    1-------------------r-----~--,-------·---
                                                      Adem Kostj erevac
     2. Date of birth                                 11 September 1961
     3. Place, municipality and republic of birth (if Snagovo, Zvomik, BiH
     born abroad, state the country
     4. Residence and address (dates) and identity Snagovo, Zvornik
     card number                                      ID card no. 24~0/97
    1------------------r----,----~-----------··---------                                 .. ----
     5.   Occupation
    1---2'.-.-------------+-----------------------·---
                                                      Worker
     6. Name of body, organization of associated      n/a
     labor or other organization or army post
     office where the applicant works
     7. Country to which the person travels or        America
    immigrates
     8. Does the person have a travel document (if n/a
      so,  number and date and the issuing
    authority)
    9. Has the person completed the military          Yes
    service?
    10. Full names of the parents (including          Sulejman Kostjerevac
    mother's maiden name) or the guardian             Dzemila Kostj erevac (Ibrahimovic)

                                                                                                           /signature/
                                                                                                 Applicant's signature

     Type of travel document_                /illegible, translator's note/
     Serial number                           BA718912
     Issued on:                              /illegible, translator's note/
     Fee                                     /illegible, translator's note/

     (signature of the official                            3 April 1998                (signature of the official
     person who handed over the                               (date)                  person who processed the
     travel document)                                                                        application)

                                                            /sign.ature/
                                          Signature of the holder of the travel document

     I hereby confirm that this document is a true translation of the original rendered in the
     Bosn~.C:g!f(.OlfT/~13(_8.f!!bian language.
     Sara;(fVJ!J,,)~Maf£h'Jfll 8.
       >~":.~\t,I.·'       •'.'.!;~":~\             EXT-KOSTJEREVAC-00022
     Ef"'(!ii· .~ .            ~, ~\\
       .!!I,. film¥.Sffi s.uoi" ~.\\
     f!i~ltifiJE_fi~_tJJNdterp/fe'¥,~for the English Language
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 33 of 372 PageID #: 38




                                               IDENTITY CARD FILE

     ./PHOTO/

                                              1101961183893
                                     (UNIQUE MASTER CITIZEN NUMBER)

                                                     KOSTJEREVAC
                                                     (LAST NAME)

                                                         ADEM
                                                     (FIRST NAME)

                                           SULEJMAN-DZEMILA
                                      (NAME OF ONE OR BOTH PARENTS)

      2480/97
      (REG. NUMBER)
                                                                    BORN IN:
      BHo749278                                                     SNAGOVO
      (SERIES AND SER. NUMBER)                                      (PLACE)

      31JULY1997                                                    ZVORNIK
      (DATE OF ISSUANCE)                                            (MUNICIPALITY)

      lOYEARS                                                       BIH
      (VALIDITY PERIOD)                                             (COUNTRY)

     /IMPRESSION OF RIGHT INDEX FINGER/

                                                                    SNAGOVO
                                                                    (RESIDENCE AND ADDRESS)

                                                                    /signature/
                                                                    (SIGNATURE OF ID CARD HOLDER)

                                                                    n/a
                                                                    (SIGNATURE OF OFFICIAL PERSON)

     I hereby confirm that this document is a true translation of the original rendered in the
     Bosnian/Croatian/Serbian language.
     Sarajevo, 19 March 2018.

     Elmedin Supic
     Certified Court Interpreter for the English Language
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 34 of 372 PageID #: 39




   , ,BOSNA I HERCEGOVINA                                                     EOCHA H XEPU:ErOBHHA




                                  Tuzilastvo - Tuziteljstvo Bosne i Hercegovine
                                      Ty:iKunamTBo EocHe u Xep~erosnHe

     Ooce6Ho o,ztjeJbe1Le 3a paTHe 3Jioquue
     6poj: T 20 0 KTP3 0004193 09
        I

     CapajeBo: 08.04.2015.roAHHe




                                         CY~   BOCHE H XEPQEfOBHHE
                                      -Cy.o;HjH 3a npeTXOAHO cacJIYilla1Le-
                                                    CAPAJEBO


     Ha OCHOBY qJiaHa 35. CTaB 2. TaqKa 11), qJiaHa 226. CTaB 1. I1 qJiaHa 227. 3aKOHa 0 KpI1BI1qHoM

     nocTynKy Eoette 11 Xepn;eroB11He, n o ;:i; 11 )Ke M



                                              ODTY)l(HHQY


     IlpOTHB:


            KOCTJEPEBAQ         A~EMA, c11H CyJiejMaHa 11 l,leM11Jie, ;:i;jesojaqKo I16pax11Mos11h, poljett

            11.09.1961. rop;11He y MjecTy Cttaroso, OIIIIITM,Ha 3sopH11K, O)KelbeH, oTan; lfeTBepo

            p;jen;e, ca 3ap;lbHM II03HaTMM npe611saJIH1IITeM y EMX y Cttarosy, on1IIT11Ha 3sopH11K; no

            Han;110HaJIHOCTH nOllllbaK, p;p)KaBJbamrn E11X, TpeHyTHO HacTaI-beH Ha a;:i;pern 8205

            Kammerer Avenue,           St. Louis, Missouri 63123. Cjep;MlbeHe AMepwme ,l{p)Kase,
            Heocy1)11saH, JMEr 1109961183893,



     illTo je:
            3a sp11jeMe paTa 11 op~aHor cyKo6a y EocHM 11 Xepn;eroBI1HH, Kao np11nap;H11K BojHe

     noJI11n;11je I Mycn11MaHcKe 6p11rap;e 3sopHHK, ApM11je E11X, y speMeHCKOM nep11op;y o;:i;

     18.09.1992. ro;:i;11He p;o 04.10.1992.ro;:i;11tte, Ha no;:i;pyqjy OIIlllTI1He 3sopHHK nocTynao

                    Tuzilastvo - Tuziteljstv~wm~~:hb~~ICY~s2 41J. Kraljice Jelene br.88, Sarajevo;
                 Telefon: ++ 387 33 707 200; Fax ++387 33 707 463; e-mail: info@tuzilastvobih.gov.ba
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 35 of 372 PageID #: 40



     cynpoTHO npaBHJIHMa Meljyttapo,u;ttor xyMaHHTapHor npaBa Kprnetrn o,u;pe,u;6e qJiatta 3. CTas
     1. TaqKa a) M Q) H '-iJI. 27. )l{eHeBCKe KOHBeHQHje 0 3allITHTH QHBHJIHHX JIHQa 3a BpHjeMe paTa
     o,u; 12 asryCTa 1949. ro,u;HHe, TaKO IIITO je 3a BpMjeMe paTa npHCMJIMO Ha ceKcyaJIHH O,ll;HOC
     je,u;Hy )Ketty QHBHJra cpnKe HaQHOHaJIHOCTH, a cse Ha c11e,u;eh11 tta'-iHH:


           ,..i"
          ..           Ta'IHO HeyTBpljeHHX ,u;atta y      BpeMeHCKOM nep110,u;y o,u; 18.09.1992. ro,D,HHe ,u;o
                       04.10.1992.ro,u;Htte, y BeqepfbHM CaTHMa, Ha no,u;pyqjy OTIIIITHHe 3BOpHHK, y
                       no,u;pyMy MJIHHa BJiaCHHIIITBO CMajHJia JYHY30BHha, y ce11y oajpHhH, a KOjH je
                       cJIJ)KHO Kao 3aTBopcKa npocTop11ja y Kojoj je ,D.pmatta Kao 3apo6JbeHHK A.O., 3a
                       BpHjeMe ,ll;OK je o6aBJbaO CTpamapCKe AJ)KHOCTH, y BHIIIe HaBpaTa, a HajMafbe
                      ,u;sanyT, npHCMJIHO Ha ceKcyaJIHH O,ll;HOC A.O., Koja je y TO BpHjeMe 6mra y ,u;pyroM
                       CTalby, ynoTpe6oM CHJie, Ha Ha'IHH llITO je ,ll;OJia3HO y TIOMeHyTY npocTOpHjy
                       HaOpJ)KllH nyIIIKOM H OHIIITOJbeM, Te ce A.O. o6pahao p11jeq11Ma: ,,Ca,u; hem ,u;a BH,ll,Hill
                       KaKo TypqHH je6e", Hapei)11Bao joj ,u;a CKHHe ca ce6e cBy o,u;jehy, IIITO je olliTehetta,
                       nJiarnetrn ce 3a CBoj m11soT H ypa,u;HJia, -:i;e joj peKao ,u;a Jiertte ttaKoH qera jy je
                      KocTjepesaQ A,u;eM rnnosao, npH qeMy jy je rp113ao 11 r0Bop110 joj: ,,HeneTe ocTaTH
                      HM y Eeorpa,u;y", a ycJbe,u; Kojer CHJIOBafba je A.O. 113ry6HJia Tpy,u;Hohy,


    ~aKJie,         3a BpHjeMe paTa y EocttH 11 XepQeroBHHH 11 TO opJ)KaHor cyKo6a H3Mei)y APEHX 11 BPC,
     KprnehH npaBHJia Mei)yHapo,u;Hor rrpasa, npHCHJIHo je,u;Hy :>Ketty QHBHJia Ha ceKcyaJIHH o,u;ttoc,


    Y:11Me je rroq11H110 KpHBwrno ,u;jeJio PaTHH 3JIO'IHH npoTHB I\HBHJIHor cTaHoBHHllITBa 113 q11atta
    142. CTaB 1. KpHBH'IHOr 3aKotta CCl>PJ.




    CTora:



                                                     DPE~JIA:>KEM



    I - ;i;a ce no3oBy:


                   TJ)KHJiaQ TJ)KHJiarnrna E11X,
                   OcyMfbH'IeHH A,u;eM KocTjepesaQ


                         Tuzilastvo-Tuziteljstvo ~t~nf~~14_'?iMo~rajevo, UL Kraljice Jelene br.88
                     Te!efon: ++ 387 33 707 200; Fax++ 38753 '10'146'3; e-mail: info@tuzilastvobih.gov.ba
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 36 of 372 PageID #: 41




    · :11 _!(ace npoBeAY JJ;OKa3u:

        a) CacJiymau.eM cBje1:t;oKa:
                 1. CBje.zi;oK-omTeheua A.O.,
                :· 2. 06pa.n;oBuh CTaHoje, HoBo ceJio 66, 3BopHHK,
         .,;•
                 3. fYHY30BHli AjKa, yJI. Capaja~ 20, CHMHH XaH, TY3Jia,
                 4~ · CuHaHoBuh cl>aTnMa, YJI. Capaja~       35, fopu.u qaKJioBnliu, TY3Jia,
                 5. Mycra<t>uh Pe<t>nK, IIIuliu 66, Ty3Jia,
                 6. PaMuli AcnM, HoBo Ceno 66, 3BopHHK,
                 7. IIIa6uli Ca6uT, qaKnoBnhu ropu.u 112, Ty3Jia,
                 8. KocTjepeBa~ PaMo, Ocno6oAHJia~a .zi;o 6poja 49, CHMHH Xau, Ty3Jia,
                 9. MypaToBuli 0Mep, HoBo CeJip 66, 3BopHHK.


        6) ,ll;a ce npO''IHTa u H3BpmH YBH;J; y:


        1. Op;nyKa        Tipep;cjep;HHIIITBa     Peny6nime     EoCHe      H   Xepl\eroBHHe     o   npornarnelhy

                Henocpep;He paTHe onacttoCTM op; 08.04.1992.rO,lJ.HHe (;,Cn)')K6eHM JIMCT P EMX" 1/92);

        2. Op;nyKa Tipep;cjep;H11lllTBa Peny6nHKe EoCHe 11              Xep~eroBHHe      o npornarnelhy paTttor

                cTalha op; 20.06.1992.rop;HHe (,,Cny:>K6ettH JIMCT P EHX" 7/92);

       3. Ypep;6a         Tipep;cje,lJ.HMlllTBa   EHX    o   YKH,lJ.alhy   Tap;arnlber    Peny6nw·IKor    lllTa6a

                TepHTOpHjanHe op;6patte M ycnoCTaBM ll1Ta6a TepHTOpHjantte op;6patte Peny6mme EHX

                op; 08.04.1992.rop;Mtte(,,Cny')K6eHH JIHCT P B11X" 1/92);

       4. Ypep;6a ca 3aKOHCKOM cttaroM o opy:>KaHMM cttaraMa Peny6m:IKe EocHe H Xepl\eromrne
                (,,Cn)')K6eHM JIMCT PEMX", 6poj 4/92),

       5. Op;nyKa MMHHCTapcTBa ttapop;He op;6patte CpncKe peny6n11Ke EHX o ¢opMHpalhy
                TepHTOpHjantte op;6patte CpnCKe peny6n11:Ke BMX op; 16.04.1992.rop;Mtte;
       6. Op;nyKa Tipep;cjep;HHlllTBa CpncKe Peny61111Ke Eoette H                Xep~eroBirne   o npornarnelhy
                ttenocpep;tte paTtte onacttoCTH op;'lS.04.1992.rop;rrne, noTBpl)etta O,ll.JiyKoM CKynlllTHHe

                cpnCKor ttapoAa y EMX op; 12.05.1992.rop;Htte;

       7. 0AJIYKa CKynlllTHHe CpncKor ttapop;a y EHX o cpopMHpalhy BojCKe CpnCKe Peny6mme
                EHX op; 12.05.1992.rOAHHe (Cn. rnaCHHK CpnCKor Hapop;a y oHX 6/92);




                       Tuiilastvo-Tuiitelj stvo~~~~~tlofu~arajevo,_ U~. Kralj ic~ Jelene _br.88
                   Telefon: ++ 387 33 707 200; Fax++ 387 33 707 463; e-mail: mfo@tuzilastvob\h.gov.ba
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 37 of 372 PageID #: 42




       8. Ha:peA6a KDMaHAaHTa                rm    BDjCKe CprrcKe Peny6mrne DDCHe H XepQefDBHHe 0

                 cpDpMHpalhy KDMaHAH H jeAHHHQa BDjcKe CpncKe Peny6JIHKe EHX, 6pDj 30/18-17 DA

                 16.06.1992. fOAHHe;
       9. OAJIYKa TipeAcjeAHHIIITBa Cp11cKe Perry6m1i<:e EHX                     D   cpopMHpalhy, opraHH3aQHjH,

                 cpopMaQHjH H pyKDBol)elhy H KDMaHAOBalhy BDjCKDM CprrCKe perry6JIHKe foi:X 6poj 01-

             J 58/92 DA 15.06.1992.rDAHHe;
       ,,,,,..
       10.0AJIYKa TipeAcjeAHHIIITBa Perry6JIHKe EDCHe H XepQerDBHHe D yKHAalhy paTHOr CTalba

                 DA 28.12.1995.roAHHe, cTyrr11Jia Ha CHary 22.12.1995.rDAHHe (,,CJiy>K6eHH JIHCT P E11X"

                 50/95);
       11.~DIIHC Myn-a PC, QJE E11jeJbHHa, 6pDj 10-02/1-230-976/14 DA 22.10.2014. rDAHHe 11

                 KapTa ta pacrropeADM CHara Ii JIHHHjDM pa3ABajlba jeAHHHQa BPC H APEHX Ha urnpeM

                 IIOAPY'liY DIIIIITHHe 3sopHHK, OAHOCHO MjecTa HOBO CeJIO TOKOM cerrTeM6pa 1992.

                 fOAHHe,

       12.0sjepeHe KOIIHje <l>eAepaJIHOr                MHHHCTapcTBa        3a   IIHTalha   6opaQa     H HHBaJIHAa

                 OA6paM6eHD OCJI06DAHJiaqKDr paTa:


                     -JeAHHffqH11 KapTOH (BD6-3) Ha MMe KocTjepesaq AAeM,

                     -MaTH'IHH KapTOH (Bo6-2) Ha HMe KocTjepesaq AAeM,

       13.HapeA6a o HMeHoBalhy sojHe rroJimvi:j~, OpJ:>KaHe CHare EHX, KoMaHAa 3ApJ:>KeHHX

                 jeAHHHqa KaMeH11qe, llHIIJba 11 Cttarosa, 6poj 107/92 DA 25.07.1992. ro,l\HHe (ADKyMeHT

                 MKCJ, EPH 05081415),

       14.0AJIYKa 0 cpopMHpalhy HHTepseHTHOr OAjeJbelba, T.O. 3sopH11K, jeAHHHQa JlHIIJbe, 6poj

                 28/92-A DA 10.06.1992. ro,l\HHe (AoKyMeHT MKCJ, EPH 05081523),

       15.3an11cHHK OC Eorne 11 Xepqeros11He,                     3ApJ:>Ke~e je,l\MHHQe Hoso CeJio, Jl11nJbe,
                 KaMeH11qa, ~pHlhaqa H Cttaroso, 6poj 10/92/92 DA 10.08.1992. rD,l\HHe (AoKyMeHT

                 MKCJ, EPH 05081800),

       16.l'l3sjernTaj11 113 CJIY:>K6e Ae:>KypcTsa 3a AaHe 26.01.1993. roAHHe (AoKyMeHT MKCJ, EPH

                 01239555),

       17. TpattcKpHIIT 113 rrpe,l\MeTa IT-03-68-T, cTp. OA 4 792 AO 4808;

       18.ct>oTOKOIIHja 0TrrycHor IIHCMa I1rnx11jaTpHjCKe KJIHHHKe y CoKoqy, 6poj 23078 Ha HMe

                 OIIITenette A.O. - yno:>KeH y npeAMeTy rrpoTHB Xo1.1uh <l>epu,11., Kao AOKa3 TY>KHJiallITBa,

       19. cI>oTOKOIIHja PjeIIIelba O,l\jeJbelba 3a 6opa'IKO-HHBaJIHACKY 3allITHTy, OrrIIITMHCKa ynpasa
                 3sopHHK, 6poj 06-500-57 /00 OA 11.03.:ZOO~. rD,l\HHe,Ha MMe. OIIITeneHe A.O., YJIO:>KeHO y

                 npeAMeTy npoTHB XOJ.IHll <l>epuµ;, Kao ,l\OKa3 TJ)l{IiJiaIIITBa,

                        TllZilastvo-Tuziteljstvo ~fK8sfiIJl!J~WArJ-~§0 §,arajevo, UI. Kraljice Jelene br.88
                    Telefon: ++ 387 33 707 200; Fax++ '.387 33 707 463; e-mail: info@tuzilastvobih.gov.ba
r
.,
        Case: jJJJifJ45>:/"
 .· R'. '. .
               4:19-mj-06244-PLC

               I       .
                            .. ,._. Doc. #: 1-2 Filed: 08/14/19 Page: 38 of 372 PageID #: 43




                     20.<l>oT0Kon11ja Ysjepelba KattQeJiapMje 3a Tpa)Kefbe HeCTaJIHX M 3apo6Jbett11x JIHQa

                               Peny6JIHKe CpIICKe, 6poj     104/2003 'DA 14.10.2003. fOAHHe Ha MMe OUITeneHe A.O.,
                               yJio)KeHO y npeAMeTy npOTMB X01,1Hh <l>epHA, Kao AOKa3 TymHJiaIIITBa,

                     21.l13BOA 113 Ka3HeHe eBHAeHQHje 3a ocyMfbHqeHOf.



                      B}'qHTalbeM 3anHCHHK3 0 HCilHTHBalby OCyMlbH'lleHor
                      ......



                                         Ha ornosy qJiaHa    22 7. cTaB 1. TaqKa <I>) 3KD-a oMX, noAHOCHM:


                                                               PE3YJITATE UCTPAfE


                                Pe3yJITaT11 cnposep;eHe HCTpare Ha HeABOCMHCJieH HaqHH IlOTBpljyjy OCHOBaHOCT OBe

                   OIITY)KHMQe, Tj. np11KynJbeHO je AOBOJbHO AOKa3a KOjM nornpljyjy OCHOBaHy cyMfbY p,a je

                   ocYMibWieH11 KocTjepesaQ Ap;eM no~rnmrn Kp11s11qHo AieJio y spMjeMe, Ha MjecTy M Ha HaqMH

                   KaKO je TO OilHCaHO y AMCil03HTI1BY onTymHMQe.



                                113 qMlbeHMqHor CTalba YTBptjeHor y HCTpa3M Koje je 3aCHOBaHO KaKo Ha o6jeKTMBHMM

                   1J.OKa3HMa, TaKO M Ha MCKa3HMa caCJiyIIIaHHX csjeAOKa, YTBptjeHO je:



                               ,l(a je OCYMfbMqeHH noqHHHO KpHBH'IHO AieJio Koje MY ce CTaBJba Ha TepeT OBOM

                               onTymHHQOM 3a BpHjeMe paTa y DOCHM H XepQefOBHHH M TO y BpHjeMe opy)KaHor

                               cyKo6a M3Mel)y BojCKe Peny6JI11Ke CpncKe 11 ApMHje Peny6JIHKe EoCHe M XepQeroBMHe,

                               Kao np11na,D,HHK jeAHe O,ll, CTpaHa y cyKo6y,

                               0UITeneHo JIMqe je 6MJIO 3allITHheHo npeMa Mel)yml:pO,ll,HOM xyMaHHTapHOM npasy,

                               TiocToj11 nexus M3Metjy KpHI:!H~rnor ,D,jeJia 3a Koje ce OCYMH>HqeHM TepeTM 11 opymaHor

"                              cyKo6a,

                               Kp11s11~rno-npaBHe     pap,lbe Koje je ocyMfb11qeHM rroqMHHO npep;cTaBJbajy nospep;e

                               3ajep;H11qKor qJiaHa   3. :>KetteBCKMX KOHBeHQMja,
                               KpUieH>e je TeIIIKO 11 yKJbyqyje o36HJbHe nocJbeAHQe,

                               OcyMH>MqeHH je HHAMBHAYaJIHO OArosopaH 3a H3BpIIIeHo KpHs11qtto p;jeJio.

                               OcyMI-bMqem1 je 6110 CBjecTaH IlOCTOjafba OpJ)KaHor cyKo6a H CTaTyca OIIITeheHe,

                               nocTojH ,IJ;OBOJbHO AOKa3a 3a noqMfbeHO KpHBHqHo p;jeJIO paTHOf 3Jioq1rna.


                                      Tuzilastvo-Tuziteljstvo ~tl@:jsiil,iirn.m~JO~o:§frajevo, UL Kraljice Jelene br.88
                                  Telefon: ++ 387 33 707 200; Fax++ 387 33 707 463; e-mail: info@tuzilastvobih.gov.ba     /
       Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 39 of 372 PageID #: 44




                                                IlocToja:11>e opy:acauor cyKo6a y BuX


                      CBe KpHBHqHo-npaBHe paAlbe KOje ce ocyMlhHqeHOM CTaBJbajy Ha TepeT OBOM

            onTy:>KHHQOM noq11JbeHe cy y Bp11jeMe opymaHor cyKo6a, a Aa je TaKaB cyKo6 nocTojao Ha

            IlOApiyqjy EHX na TaKO H OilIIITHHe 3BopHHK, npBeHCTBeHO je yTBpl)eHO Ha OCHOBY AOHeceHHX
                4'
            OAJIYKa TipeAcjeAHHIIITBa Peny6JrnKe E11X o npornaIIIelhy HenocpeAHe paTHe onacHOCTH 0,11.

            08. anp11na 1992.ro)J.HHe 11 0AJIYKe o npornaIIIelhy paTHOr cTalba Tipe,l\cjeAHHIIITBa PE11X DA

            20. jyHa 1992.rOAHHe. PaTHO cTalbe Ha ITOApyqjy E11X TpajaJio je me AO ,11.ottoIIIelba OAJIYKe

            Tipe,l\cjeAHHIIITBa      E11X   o    npecTaHKY     paTHor     cTafba,   Koja    je   cTyn11Jia    Ha   cttary

            22.12.1995.roAHHe. HaBeAeHo AOAaTHO noTBpl)yje 11 0,11.JiyKa Tipe,11.cje,11.HHIIITBa CpnCKe

            Peny6JIHKe Eoctte 11 XepQeroBHHe o npor naIIIelhy Henocpe,11.tte paTHe onacHOCTH.



                      TiocTojaIDe opymaHor cyKo6a H3Meljy ApMHje Peny6JI11Ke Eoette H Xep!..\eroBHHe 11

            BojcKe Peny6mrne CpncKe y nepHOAY OA 18.09.1992. roAI-rne AO 04.10.1992.roAHHe Ha

            no,n;pyqjy OilllITHHe 3BOpHHK carJiaCHO y CBOjHM H3jaBaMa IIOTBpljyjy H CBH cacnyrnaHH -

            CBje,IJ.01.\H.



                      CBH np1iKynJbem1 ,11.0Kas11 yKasyjy Aa je opymaHH cyKo6 y BpHjeMe H3Bprnelha

            KpHBJ1qHor ,11.jeJia sa KOje ce ocyMfbHqeHH TepeTH Ben Tpajao AyJKH BpeMeHCKH nepHOA, Aa je

            6110 HHTeH3HBaH H Aa cy CTpatte y cyKo6y 6HJie AOBOJbHO opraHH30BaHe Aa ce Mel)yco6Ho

            cyKo6e BOjHHM cpeACTBHMa.



                                                       CeojcTBO omTeheHe


                      CnpoBe,n;eHOM HCTparoM je Ha HecyMlbHB Ha'-IHH yTBpljeHO ,n;a je O~Teli.etta           A.O .. HMaJia
            CBOjCTBO 3allITHneHor JIHQa npeMa npaBHJUIMa Meljyttapo,n;ttor xyMaHHTapHor npaBa, O,ll;HOCHO

            CBOjCTBO JIHQa Koje He yqecTByje Henocpe,n;Ho y HeIIpHjaTeJbCTBHMa, no,n;pa3yM11jeBajyli.11 TY H

            np1ma,n;tt11Ke opymaHHX cttara Koj11 cy noJIO:>KHJIH opymje H JIHQa ottecnoco6Jbetta 3a· 6op6y

           ycJbeA 6oJieCTH, patte, JIHlllelba cJI060,11.e HJIH H3 611JI0 Kojer ,11.pyror y3p0Ka.



                     HaBeAeHO CBOjCTBO OIIITehette y npBOM peAy YTBpljeHo je lbeHHM H3jaBaMa, Kao H

            H3jaBaMa APYfHX cBje,11.oKa .

..
'"''                         Tuzilastvo-Tuziteljstvo ~rm::islrlJt!"R~m§o:§Jtrajevo, UL Kraljice Jelene br.88
                         Telefon: ++ 387 33 707 200; Fax++ '.387 33 707 463; e-mail: info@tuzilastvobih.gov.ba       !
      Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 40 of 372 PageID #: 45




                         lfa np11KynJbem1x ,11;0Kasa ce jacHo BH,11;11 p,a ce 'pa,z:i;H o l\HBHny nm11eHOM cno6o.n;e, Koj11
           mije npe.n;cTaBJbao HHKaKBY npHjeTlhY no 6es6je,11;ttocT jep,HHHqa AP6HX HHTH ycnocTaBJbeH
           CHCTeM BJiaCTH Pfo1X Ha KpHT11'IHOM no,11;pyqjy, aeh je O'Il1rJie)J;HO p,a je OIIITeneHa JIHilleHa

           CJI06o;:i;e H cp113H'IKH 3JIOCTaBJbaHa HCKJbytJl1BO s6or caoje Haq110HaJIHe np11na,11;HOCTH, a He

           s6or µocTojalha HeKor npaBHor octtosa. 0IIITeneHa A.O. je :>KeHa cpncKe Haq110HaJIHOCTH Koja
                   ,..
           je ~sep;eHa 11 saTBOpeHa y 3aTBOpeHl1'IKH o6jeKaT BOjHe noJI11q11je KOjH ce HaJia3110 y
                                                                                      ~




           no.z:i;pyMy je,11;He Kyhe y ceny Eajp11h11, onIIITirna 3soptt11K, caMo 113 pasnora IIITO ce pa.n;11 o

           l\HBHJIY cpncKe Haq110HaJIHOCTl1. -


           CsojcTBo oIIITehette YTBpl)eHo je npecy.n;oM Cy;:i;a E11X npoTHB                          Bejsa Ejen11ha, 6poj: X-KP-

           07 /430-1 op, 28.03.2008. ro,11;1rne, KojoM npecy;:i;oM ce Haso,z:i;H: "jactto je p,a csje,11;0K11lba H11je
           HMaJia HHKaKBO HaOpY:>Kalbe, HHje ~11na np11na,[(HHK opy:>KaHHX CHara 6HJIO Koje CTpaHe, Te je
                                                                                                    1
           6e3 cyMH>e HMaJia CTaTyc qHBHJia H Kao TaKsa H JIHIIIeHa CJI06o.z:i;e."



           CsojcTBo OIIITehette yTspl)eHo je H npecy110M Cy11a 6HX npoTHB <l>ep11,11;a Xor,mha, 6poj X-KP-

           07 / 430 0,11; 29.06.2008. ro,11;11He, KojoM npecy,11;0M Cy,11;, ycJbe,11; onp~'IH11x 11 He,[(ocTaTHHX ;:i;oKasa,
           ca rnrypttoIIIhy HHje Morao YTBPAHTH cTaTyc A.O. y BpHjeMe Ka;:i;a je sapo6JbeHa, Te je

           npHMjeHOM 'IJiaHa           so.   CTaB 1. ,lJ.onyHCKOr npOTOKOJia I :>KetteBCK11M KOHBeHqHjaMa, a KOjH

           npon11cyje: "Y c.11yl.fajy cy.M.10e aa .11u je HeKo .11u4e 4ueu.11, mo .11u4e lie ce cMampamu 4ueu.110M",

           Cy.a; YTBpJJ;IiO ,[(a ce OIIITeheHa HMa CMaTpaTH ql1BHJIOM y KOHTeKCTY H>eHOr 3aTBapaH>a o;:i;

           CTpaHe opraHa KOjl1 cy j e 3aTBOpHJil1. 2



                 Nexus/Be3a H3Meby KpHBH'IHOr 11jena 3a Koje ce OCfMILH'leHH TepeTH H opy:H<aHor

                                                                      cyKooa


                         CnpoBe,a;eHOM HCTparoM je Ha HecyMH>l1B Ha'Il1H ,IJ;OKa3aHO ;:i;a IlOCTOjH Besa 113Meljy
          opy:>Kattor cyKo6a 11Kp11Bl1'IHor11jena sa Koje ce ocyMH>11'IeH11 tepeT11. KpHmPrno ;:i;jeno Koje ce
          CTaBJba Ha TepeT ocyMH>H'IeHOM npe.n;cTaBJba TeIIIKe nospe;:i;e :>KeHeBCKe KOHBeHqHje 0
:.\
          saIIITHTH q11s11JIHHX nm.:(a sa sp11jeMe paTa 0,11; 12. asrycTa 1949. r., 11 nocJbe,a;Hqa je opy:>Kattor
          cyKo6a.

          1
              Tym:11J1a!llTBO rrpOTl1B Bej3a :SjeJJHlia, npecy,[(a Cy,[(a oHX 6poj X-KP-07 /430-1O,[(28.03.2008. rO,[(HHe, CTp. 13;

              Tym:HJialllTBO llpOTHB <DepH,[(a Xor,rn:lia, rrpecy,[(a Cy,[(a oHX 6poj x~KP-07 /430 O,[( 29.06.2008, rrapa. 18;
          2




                               Tuzilastvo-Tuziteljstvo ~!l&/s¥Jf:f~W.1:f-'0So~rajevo, UI. Kraljice Jelene br.88
                           Telefon: ++ 387 33 707 200; Fax++ 387 33 707 4v63; e-mail: info@tuzilastvobih.gov.ba
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 41 of 372 PageID #: 46




            y rrorneAY penesaHTH11x cpaKTopa 3a o[\jetty Be3e (nexusa) ca opymaHHM cyKo6HMa,
    yrnp}jeHo je CJbeAehe:



            CrrpoBeAeHOM 11CTparOM je yTBp1)eHO ,o;a je ocyMI-bHqeHl1 y HHKpHMHHHCaHOM rrep110p;y

     6110 Jrrp11rra,o;HHK sojtt11x cpopMa[\Hja ApM11je Perry6mme IioCHe H Xep[\ero81rne, a WTO

     rrp~311Jia311 113 AOKyMeHTa[\11je <l>ep;epanHor MHHHCTapcTBa o,o;6paHe, rAje je Bl1,!J;JhHBO p;a je
     ocyMI-bI1qeH11 OBHM cpopMa[\HjaMa rrpHC'cyI1HO 08.04.1992.rO,D;HHe 11 6110 rrpimaAHHK CBe AO

     Kpaja paTHor cTalha,     a. 11   nocnHje, o,o;ttoctto ,o;o 17.04.1996. ro,z:r1rne. Hase~eHo rrpo113HJia3H 11

     H3 Hape,o;6e 0 HMeHOBalby BojHe I10JIH[\I1je 6poj 107/92 op; 25.07.1992. rOAHHe, TaKO H 113

     H3jaBa OIIITeneHe, Te CBje,D;OKa KOjl1 cy ca ocyMI-bHqeHHM 6HJIH aHra:>KoBami: y HCTOj BOjHoj

     jep;HH11[\H. Hasep;eHy rrp1ma,D;HOCT BOjHOj IIOJil1[\11jl1 IlOTBpljyje 11 caM ocyMI-bJ1t:IeHl1 y CBOjoj.

     H3jaBl1 p;aTOj Ha 3aI111CHHK 0 11CI1I1Tl1Balby.




      Kpmelbe o6HT.faiHor npaua (Kpmelbe 3ajeAHH'IKor 11JiaHa 3. :>KeHeBcKHX KOHBeHirnja),

                                                    TemKo Kpmelbe



            0IIITenetta je 611na 3aIIITHhetta Meljyttapop;HHM rrpaBOM.

            CrrpoBeAeHOM 11CTparoM je Ha HecyMlbHB Ha':IHH yTBpljeHO p;a je OWTehetta 11MaJia

    CTaTyc [\11Bl1Jia KOjH He yqecTByjy Herrocpep;HO y Herrp11ja:reJhCTBl1Ma.



            Cse HaBep;ette rroclbep;11[\e rrpep;cTaBJhajy 03611Jhtta KpIIIelba 3ajep;Hl1':IKor ':IJiatta 3.

    "/KeHeBCK11X KOHBeH[\Hja KOja cy rrp0113BeJia TeIIIKe IlOCJhep;m.\e 3a w:pTBe Koje ce KOA

    OWTenette      A.O. orJiep;ajy y Cl1JIOBalhy 11 TO Ha HapoqHTO .IIOHHW:aBajyh11 Ha':II1H, Te Koje je
    HMaJIO TeWKe IlOCJhe,D;HI.\e no w:pTBY y BHAY ry6ttTKa Tpyp;Hohe Kaja je TIOCTOjaJia KO,[\

    oIIITeheHe y sp11jeMe caMor 3apo6JhaBalba 11 3aTBapalba                 y   3aTBopett11qKH o6jeKaT sojtte

    IlOJIH[\Hje.



            TaKo~,e, OIIITeheHa je He3aKOHHTO JIHIIIeHa cn66o,[\e, jep HaKo npeMa npaBHJittMa

    Mel)yttapO,l\Hor xyMamnapttor npaaa, JIHIIIelhe cno6o,[\e l\HBttJia y opymaHoM cyKo6y J\iome

    6I1TI1 ,[\03BOJheHO y I13BjecHHM OKOJIHOCTI1Ma, OHO je nponrnnpaBHO aKo HHTepH11palbe 1111.11



                   Tuzilastvo-Tuziteljstvo ~~H~~'d-10oo§fl.rajevo, UL Kraljice Jelene br.88
               Telefon: ++ 387 33 707 200; Fax++ 387 33 707 463; e-mail: info@tuzilastvobih.gov.ba          ''
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 42 of 372 PageID #: 47



     ynyfnrna!be 3aIIITHnem1x JIHQa Ha npI-rnyp;HH 6opaBaK m1je ancoJiyTHO noTpe6Ho. Ilopep; Tora,

     qaK 11 aKo je JIHIIIelbe CJio6op;e y noqeTey 611JI0 y cKJiap;y ca npaBOM, OHO nocnje

     npoTHBnpaBHO aKO ce JIHI.\Y JIHIIIeHOM CJI06op;e He OMOrynM p;a Hap;Jie)KHH cyp; HJIH

     ap;MHHHCTpaTHBHO TMjeJIO IIITO je np11je MOryne He HCTIMTa JIHIIIelbe CJI06op;e HJIH p;a cyp; HJIH

     ap;MHHHCTpaTHBHO THjeJIO TIOTOM 6ap p;Ba TIYTa TO oneT yqHHe. 0BH CTaBOBH rrpoH3HJia3e He
                                                                                            3
     caMo$l13 op;pep;611 MeljyHajJop;Hor xyMaHHTapHor npasa, sen 11 H3 cyp;cKe npaKce MKCJ.
         d'




              OcyMILHqeHH je HHiIHBHll.Y3JIHO OlirOBOpaH 33 H3BpmeHO Kl}HBHqHO 11,jeJIO



                                                                        1
              HcTparoM je Ha HeC)'MlhHB HaqHH YTBpl)eHo p;a je ocyMlhHqeHM HH,D;MBHp;yaJIHO

     o,n;rosopaH 3a H3BpIIIeHo Kp11s11qHo p;jeJio. Ha11Me, H3 H3jaBa OlliTeneHe npoH3HJia3H p;a je

     OCYMibifieHH p;11peKTHO yqecTBOBaO y pap;lbaMa H3BpIIIelba.




              OcyMILHqeHH je 6HO CBjecTaH IIOCTOjaILa opyJKaHor cyKo6a H CTaTyca JKpTBe



              Oc)'MlbHqeHH je nocTynao Kao rrp11rra~HHK jep;He op; cTpaHa y cyKo6y 11 Kao TaKas 6110

     je cBjecTaH nocTojalba opY*aHor cyKo6a, Kao 11 CTaTyca m:pTBe.

              Ilo rrpaBMJIMMa Meljyttapop;Hor rrpaBa, I.J;MBMJI (qHBHJIHO m1u;e) 03HaqaBa CBaKO JIHI..\e

     Koje He np11nap;a opY*aHHM CHaraMa 11 He yqeCTByje p;HpeKTHO y 6op6eHMM p;ejCTBHMa,

     O,D;HOCHO CBaKO JIHI.J;e Koje HHje 6opau;. H 6opu;H Ka,n;a He yqecTByjy              y 6op6eHHM p;ejCTBHMa
     HMajy CTaTYC I.J;MBHJia. y CJiyqajy CYMibe p;a JIH je oco6a I.J;HBHJI, Ta he ce oco6a CMaTpaTH

     I.\HBMJIOM.

              y KOHKpeTHOM CJiyqajy OCYMibMqeHM je 6110 CBjecTaH ,n;a nocTyrra npeMa )KeHH cprrCKe
     Hau;110HaJIHOCTH KOja je y 3aTBOpeHHqKQM o6jeKTY 6HJia 3aTBOpeHa jep;HHO 113 pa3JIOra CBOje
                            I                                                         •             •
     HaI.J;HOHaJIHe npima,n;HOCTH, Te ce y op;Hocy Ha np11nap;HHKe BOJHe TIOJIHQMJej HaJia3HJia y

     nop;pel)eHOM IIOJIO)Kajy, M3JIO:»<:eHa aTMoccpepH Tepopa CTBOpettoj y611jalbeM, 3JIOCTaBJbalbeM,

     MyqelbeM, CTaJIHHM CHJIOBaibHMa H p;pm:albeM y HexyMaHHM )KHBOTHMM ycJIOBMMa a IIITO je

     ocyMlhHqeHH        MCKOpMCTHO        npHJIHKOM       rrpep;y3HMalha       KpHBHqHonpaBHe           pap;lbe    113

    ,D;HC1:f 03HTHBa OIITY*HHI.\e.


     3
      T)l)KHJial\ npOTHB ~apHja Kop,l\Hna H MapHja qepKe3a, npecy,l\a MKCJ 6poj IT-95-14/2-A O,l\ 17. Ae11eM6ap 2004.,
     napa70;

                    Tuzilastvo-Tuziteljstvo ~~~~OO'd13So~rajevo, UL Kraljice Jelene br.88
                Telefon: ++ 387 33 707 200; Fax++ 387 33 707 463; e-mail: info@tuzilastvobih.gov.ba
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 43 of 372 PageID #: 48




                                                0116paua ocyMlhlflleHor


                OcyMlbJf';leHH je rrpHJHfKOM HCilHTHBalba y CBOM MjecTy_ CTaHOBalba, Ha ap;peCH 8205

    Kammerer Avenue, St. Louis, Missouri 63123 Cjep;HH>ette AMepHqKe ,lJ,pmaae, a Koje

    Hcn 11:rtrnalbe je M3BprneHo op; cTpaHe arettaTa         <I>EM (Federal Bureau of Investigation), a cae no
         "·~·
    3aMOJIHHql1         TymHnarnTBa       EHX     3a   MeljyHapop;Hy      npaBHY      noMoh     yrryheHy    nyTeM

    MHHMCTapcTBa npaBp;e EHX ttap;ne:>KHMM opraHHMa Cjep;11H>eHMX AMepw1K11x ,lJ,pmaBa p;atta

    01.07.2014. rop;HHe,          l13Hl10 CBOjy op;6paHy, Te je TOM npl11UIKOM Hempao p;a je noqHHHO

    Kpl1Bl1qHOIIpaBHY pap;lby Koja MY ce CTaBJba Ha TepeT OBOM 011Ty:>KHI1qOM, rrpH TOM He

    crropeh11 qlflbemnw ,n;a je 6110 rrp1111ap;tt11K BojHe rronHqHje y HttTepseHTHOM op;jeJbeH>y

    ,,lIHrrJbe". OcyMlbl1qeHH Her11pa p;a je l13Bplll110 CliJIOBalbe OlllTeheHe, MeljyTHM HaBO,D;l1 ,ll.a

    ornTeheHa jecTe 6Hna 3apo6Jbetta y ttarrap;y Ha HOBO Ceno KOj11 cy np1ma,n;HH~11 APEHX

    H3Bprn11nH ,n;aHa 17.09.1992. ro,n;:irne, Te p;a je ,n;pmaHa Kao 3apo6JbeHMK y ceny Eajp11h11.

    OcyMH>HqeHH HaBOAl1 ,n;a OH HHje 1103Haaao A.O., MeljyTl1M, 1103Hasao je H>eHor My:>Ka

    C.O., KOjH MY je 6110 rnKoncKH ,n;pyr. A,n;eM KocTjepeBal_\ y CBojoj H3jasH tta,n;aJbe HaBOAH ,n;a je OH

    A.O., p;oK ce ttana311na y 3apo6JbeHHlllTBy cnao xpatty, ,n;a je peKao ,n;a joj ce p;a 6panrno o,n;

    nrneHHQe, jep je A.O. peKJia ,n;a He Mome ,n;a jep;e 6panrno op; KyKypy3a, Te p;a ce rrpoT11B110 TOMe

    p;a ce ornTeheHa y611je, a lllTO cy rrpep;narana p;pyra n11Qa Koja cy ce TOKOM Kp11T11qttor

    rrepHop;a Hana31rna y Eajp11h11Ma. OcyMH>11qeHH ttasop;H p;a je A.O. s11p;110 caMo jep;ttoM 3a cso

    sp11jeMe ,n;oK ce ornTeheHa ttana31rna Kao 3apo6JbeHHK y EajpHh11Ma, Te p;a je Te rrpHJIHKe

    np11MjeTHO p;a je HCTa HMana BHAJbHBe rrospep;e Ha ce611. Ap;eM KocTjepesaQ je H3jaBHO 11 p;a je

    A.O. 11Mana cno6op;y KpeTalba 3a Bp11jeMe AOK je 6opas11na y Eajp11hl:IMa.



                MeljyTHM, p;a je ocyMlbHqeH11 3al1CTa rroqHH110 pap;lbe Koje MY ce OBOM OITTY:>KHHQOM

    CTaBJbajy Ha TepeT,         11p0113l1JI33l1 l13 HCKa3a CBje,n;oKa Koj11 cy cacnyrnaHl1 y TOKY HCTpare,

    np11je csera caMe ornTehette A.O. a TaKo H p;pyrnx rrpep;no:>KeHHX csjep;oI<a KojH IIOTBpljyjy ,ll.a

    je ornTehetta 611na 3apo6JbeHa H y Kp11T11qttoM rrep110p;y 3aTsopeHa y Mjeczy EajpHhH, 3an1M

    p;a je ocyMlbHqeHH 6HO rrpmrap;HHK BOjHe IlOJIHQMje KOjH je, 113Meljy OCTaJil1X, o6e36jeljHBao
    OWTehetty TOKOM 3apo6JbeHHlllTBa. 0 CBOM 3apo6JbeHl11llTBY Kao H 0 caMOM q11Hy CHJIOBal-ba l1

    ocyMH>HqeHoM A,n;eMy KocTjepesQy Kao H3BpnrnoQy rnnosaH>a ornTehetta je p;eTaJbHO

    csjep;oq11na H rrpep; Meljyttapop;HHM cyp;oM 3a 611amy Jyrocnas11:jy, p;atta 08.02.2005.rop;HHe y

    rrpe,n;MeTy 6poj MT-03-68-T Te je TpaHcKpHnT ca Tor cajep;o'Ielha y rrp1rnory ose onTy:>KHHQe.


                      Tuzilastvo-Tuziteljstvo ~ri@:kljIJe~m't:!-'35o§Jrrajevo, UI. K.raljice Jelene br.88
                  Telefon: ++ 387 33 707 200; Fax++ 387 33 707 463; e-mail: info@tuzilastvobih.gov.ba
        Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 44 of 372 PageID #: 49




             Tiope,ll, TOra, HCKa3H CBHX CBje,ll,oKa cy TIOTKpHjenJbeHH H npmrnmeH~M MaTep11jaJIHHM

             p;oKa3HMa-Me,ll,HIJ.HHCKOM ,ll;OKyMeHTaIJ.HjOM, Kao H ,u;pyrnM npttKynJbeHHM ,ZJ;OKyMeHTHMa H

             3an11rn11u.11Ma. OnITeheHa A.O. je ocyMlhWieHor no3Hasa11a op; patt11je, no3ttaje lherosy cecTpy

             a 11 cpena ra je ttenocpe,u;Ho rrpe,ll, caM noqeTaK paTa, y HoBOM Ce11y 3aje,ll,HO ca cBojttM MymeM

             C.O., KOjH je ocyMlhHqeHor Il03HaBao o,u; patt11je, 6yp;yh11 p;a cy noxal)a1111 HCTY OCHOBHY lllKOJIY

             y H~1foM CeJiy .
                d"




                      U11jetteh11 cBe ttarrp11jep; ttaBep;eHo, cMaTpaM p;a nocToj11 ,ll,OBOJbHO p;oKa3a ga octtosatty

             cyMlhY p;a je ocyMlh11qeHH A,u;eM KocTjepesau. noq11tt110 Kp11s11qHo p;je110 Koje MY ce crasJba Ha

             TepeT osoM onTymHHIJ.OM, '!HMe je onzymm1u.a oettosatta, na npep;nameM p;a cy,n;11ja 3a

             npeTxo,n;Ho cacnyrnalhe Cyp;a E11X 11czy y u.jenocTH noTBpp;H ..




                                    Ha OCHOBY q}IaHa 227. CTaB 1. TaqKa r) 3KTI-a, nop;HOCHM:



                                    ,ll;OKA3E KOJH IIOTKPEIIJbYJY HABO,ll;E OIITY)KHHIJ;E


                1. ~on11c M11tt11cTapcTBa npasp;e fa1X, 6poj 01-50-87 /14Tios. op; 26.12.2014. rop;Htte;

                2. 3arrncHHK          0    HCTIHTHBalby                           KocTjepeBau;       Ap;eMa     6poj

                     M~P:JEU:M.E:APX:<lJu.K182-47836 op; 09.12.2014. ro,u;11tte;

                3. 3arrHCHHK o cacnylllalby csje,n;oKa      A.O., 6poj T20 0 KTP3 0004193 09 op; 09.06.2014.
                     rO,D,HHe;

                4. 3an11cHHK o cacnylllalby csjep;oKa A.O., 6poj KT-P3-15/06 op; 30.04.2007. ro,D,Irne;

                5. 3an11cHHK o cacnylllalhy csje,D,oKa      A.O., 0Kpymtto TymHJialllTBO E11jeJb11tta, KT.6p. 5 /01
                     op; 18.01.2007. rop;11He;
                                                                                       i
                6. 3an11cHHK o cacJiylllalby csjep;oKa     A.O., UJE 3sopHHK, 6poj '10-1-5/02-230-1021/09 op;
                     24.09.2009. rO,ll,HHe;

                7. 3anttCHHK o cacnylllalby cBjep;oKa C.O .. , 6poj T20 0 KTP3 0004193 09 op; 09.06.2014.
    "
    "
                     TO,ll,I-IHe;

                8. 3an11cHHK o cacJiylllalby csjep;oKa C.O ..,     CJ.6   3sopHHK, 6poj 10-1-5/02-230-942/09 op;

                     11.09.2009. rO,ll,HHe;

                9. 3arr11cHHK o cacJiyrnalby csjep;oKa Jyuy30BHli AjKe, 6poj KT-P3-15/06 op; 24.05.2007.

                     fO,ll,MHe;
f

i"
'
                            Tuzilastvo-Tuziteljstvo ~rwdslil5i!R~'d-%~o§.firajevo, Ul. Kraljice Jelene br.88
                        Telefon: ++ 387 33 707 200; Fax++ 387 33 707 463; e-mail: info@tuzilastvobih.gov.ba
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 45 of 372 PageID #: 50



           10. 3armcmrn o cacJiylllali>y cBjeAOKa CHHaHOBHh <l>aTHMe, 6poj T20 0 KTP3 0004193 09

               OA _09.07.2014. roAHHe
       I

           11. 3arrHCHHK o carnylllaiby cBjeAOKa MycTa«l>Hh Pe«l>HKa, 6poj T20 0 KTP3 0004193 09
               OA 21.05.2014. roAHHe;
           12. 3arrHCHHK o caCJiylllali>y csjeAOKa Illa6Hh Ca6HT, 6poj T20 0 KTP3 0004193 09 OA

            s· 11.09.2014. rO,D;HHe;
           '13. 3an11cHHK o carnylllafby CBje,n;oKa PaMHli ACHMa, 6poj T20 0 KTP3 0004193 09 OA

               22.09.2014. ro;:i;11tte;
           14. 3arrHCHHK o cacJiylllali>y cBje,n;oKa KocTjepeBan; PaMe, 6poj T20 0 KTP3 0004193 09 op;
               25.09.2014. ro,n;1rne;
           15. 3arrHCHHK o cacJIYlllali>y CBjeAOKa MypaTOBHli 0Mep, 6poj T20 0 KTP3 0004193 09 op;
               24.06.2014. ro.u;11tte;




                                                    MATEPIJAJIHH ,ll;OKA3H


           16. O;:i;nyKa   npe,n;cje,n;HHlllTBa    Perry6JIHKe    DOCHe      H XepQeroBHHe             0       rrpornalliefhy
               Herrocpe,n;He paTHe orraCHOCTH o,n; 08.04.1992.ro,n;HHe (,,CJiy:>K6eHH JIHCT p 011X" 1/92);
           17. 0,n;JiyKa npe,n;cje,n;HHlllTBa Peny6JIHKe DOCHe H XepQerOBHHe                  0   rrpDrJiaUiefby paTHDr
               CTafba DA 20.06.1992.rOAHHe (,,CJiy:>K6eHH JIHCT p oHX" 7/92);
           18. Ype;:i;6a   npe,n;cje,ll;HHlllTBa   oHX     0   YKH,ll;afby   Ta,n;alllllier       Peny6n11qKor        lllTa6a
               TepHTOpHjaJIHe o;:i;6patte H ycrrocTaBH ll1Ta6a TepHTOpHjaJIHe o,n;6patte Peny6mrne oHX
               o,n; 08.04.1992.ro,n;1rne(,,Cnym6eHH Jll1CT P owX" 1/92);
           19. Ype,n;6a ca 3aKOHCKOM CHaroM         0   opy:>KaHHM CHaraMa Peny6JIHKe ooCHe H XepQeroB11He
               (,,CJiym6eH11 JIHCT PE11X", 6poj 4/92),
           20. 0,n;JiyKa M11tt11cTapcrna Hapo,n;He D,n;6paHe CprrcKe perry6JIHKe EwX                       D   cpDpM11pafhy
              TepHTDp11jaJIHe o,n;6patte CprrCKe peny6JI11Ke DI-IX DA 16.04.1992.rDAHHe;
           21. 0AiryKa npeACieAHHlllTBa CprrCKe Peny6JIHKe OOCHe H XepQerOBHHe                             0   rrpornalllelhy
              Herrocpe,n;tte paTHe orracHocTH OA 15.04.1992.ro,n;HHe, rroTBpljeHa o,z:i;nyKoM CKynrnTHHe
              CpllCKOr HapD,z:i;a y oHX OA 12.05.1992.ro)l;HHe;
           22. 0AJIYKa CKyrrwT11He CpncKor Hapo,n;a y 611X o cpDpM11palhy BojCKe CprrCKe Perry6n11Ke
              oHX DA 12.05.1992.ro)l;HHe (Cn. rnaCHiiK CprrCKOr Hapo;:i;a y EHX 6/92);


                     Tuzilastvo-Tuziteljstvo ~!W.fi~~'d-~50 £arajevo, UI. Kraljice Jelene br.88
                 Telefon: ++ 387 33 707 200; Fax++ 387 33 707 463; e-mail: info@tuzilastvobih.gov.ba
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 46 of 372 PageID #: 51




       23. Hape,n;6a KOMaH,n;aHTa            rm    BojCKe CprrcKe Perry6JIHKe Borne H Xepu;eroBHHe 0
                 ¢opM11paI-by KOMaH,n;H H je,n;11ttmi;a BojcKe CprrCKe Perry6JIHKe EHX, 6poj 30 /18-17 o,n;

                 16.06.1992. ro,n;Htte;
       24. O,z:v1yKa ITpe,n;cje,n;HHIIITBa CprrCKe Peny6JIHKe EHX o ¢opMHpaI-by, opraHH3aQHjH,
                 ¢opMaI.J;HjH H pyKosoljeH>y H KoMatt,z:i;oBalby BojcKoM CpncKe perry6JIHKe EHX 6poj 01-

             j· 58/92 o,n; 15.06.1992.ro,n;HHe;
       ,;,.1-·                                                                                                      -

       25. O,n;nyKa ITpe,z:i;cje,n;HHIIITBa Peny6mrne Eoette H Xepn;eroBHHe o yK11,n;aH>y paTHOr cTalba
                 o,n; 28.12.1995.ro,n;HHe, CTYIIHJia Ha ettary 22.12.1995.ro,u;HHe (,,CJI}'JK6eHH JIHCT P E11X"

                 50/95);
       26. ,l.\orr11c Myrr-a PC, QJE Ii11jeJbHHa, 6poj 10-02/1-230-976/14 o.u; 22.10.2014. ro,u;11He H
                 KapTa ca pacrrope,n;oM rnara 11 JIHHHjOM pa3,n;Bajlba je,z:i;HHHI.J;a BPC H APiiHX. Ha IIIHpeM
                 rro.u;pyqjy onIIIT1rne 3BopHHK, o,n;Hoctto MjecTa HoBo Ceno TOKOM cenTeM6pa 1992.

                 ro,z:i;Htte,
       27. Osjepette KOIIHje <l>e,n;epaJIHOr MHHHCTapcTBa 33 IIHTalba 6opan;a H HHBaJIH,n;a
                 o,n;6paM6eHO OCJIOOO,lJ;HJia'!KOr
                                         I
                                                   paTa:

                     -Je,n;HHH'IHH KapToH (Bo6-3) Ha HMe KocTjepeBan; A,n;eM,
                     -MaTH'IHH KapTOH (Bo6-2) Ha HMe KocTjepeBan; A,n;eM,
      28. Hape,n;6a o HMeHoBaH>y sojHe noJIHQHje, OpYJKaHe mare E11X, KoMaH,n;a 3,D;pYJKeHHX
                 je,n;HHHQa KaMeHHQe, lIHnJba · H CHaroBa, 6poj 107/92 o,ii; 25.07.1992. ro,n;HHe
                 (,n;oKyMeHT MKCJ, EPH 05081415),
      29. 0,n;nyKa o cpopMHpaI-by HHTepseHTHor o,n;jeJbeH>a, T.0. 3BopHHK, je,n;HHHI.J;a lIHnJbe, 6poj
                 28/92-A o,n; 10.06.1992. ro,n;1rne (,z:i;oeyMeHT MKCJ, EPH 05081523),
      30. 3anHCH.HK OC EocHe H XepQeroBHHe, 3,n;pYJKeHe je,n;HHHQe HoBo Ceno, lIHnJbe,
                 KaMeHHQa, ,l.\pHI-ba'!a H CttaroBo, 6poj 10/92/92 o,n; 10.08.1992. ro,n;HHe (,n;oKyMeHT
                 MKCJ, EPH 05081800),
      31. YBjepeH>e o nJiaTaMa rrp11rra,n;HHKa OpYJKaHHX cHara Perry6JIHKe Borne 11 Xepu;eroBHHe,
                 M11tt11cTapcTBa o,n;6patte-o6patte, o,n;jeJbelbe Cpe6peHHK, es. 6p. 45235503962 o,n;
                 04.05.1996. ro,n;irne;
      32.13sjeIIITajH H3 CJIYJK6e ,n;e)K}7pCTBa 3a ,n;atte 26.01.1993. ro,n;HHe (,n;oKyMeHT MKCJ, EPH
                 01239555),
      33. TpattcKpHnT H3 npe,n;MeTa IT-03-68-T, cTp. o,n; 4792 ,n;o 4808
      34. <l>oTOKOIIHja 0Tnyrnor IIHCMa I1rnx11jaTp11jcKe KJIHHHKe y CoKori;y, 6poj 23078 Ha HMe
                 OIIITehette A.O. - yno:>KeH·y rrpe,n;MeTy npoTHB X01,rnli «l>ep11,n;, Kao ,n;oKa3 TY:>KHJiaIIITBa,

                        Tuzilastvo-Tu.Ziteljstvo ~!lfuk¥Jtf~E~~-B61J~ajevo, UL Kraljice Jelene br.88
                    Telefon: ++ 387 33 707 200; Fax++ 387 33 707 463; e-mail: info@tuzilastvobih.gov.ba         /
                  Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 47 of 372 PageID #: 52


              ·j
                         35. <IJ0T0Kon11ja PjerneH:.a O,n;jeJbeH:.a ga 6opatIKO-HHBa1rn:,n;CKy 3arnT11Ty, OnrnnrnCKa

          /
              I                 ynpasa 3BopHHK, 6poj 06-500-57 /00 o,n; 11.03.2005. ro,n;1rne, Ha 1rne OillTeli.eHe A.O.,
    I
      I                         yJioJKeHo y npe,n;MeTy npoTHB X01,1Hli <l>epHA, Kao ,n;oKa3 TYJKHJiaillTBa,
/
                         36. cf>oT0Kon11ja YBjepeH:.a KaHQeJiap11je ga TpaJKeH:.e HecTaJIHX 11 3apo6JbeHHX JIHQa
                                Peny6JIHKe CpnCKe, 6poj 104/2003 o,n; 14.10.2003. ro,n;1rne Ha HMe OillTeheHe A.O.,

                              :· yJioJKeHo y npe,n;MeTy npoTHB XoJ,IHli <l>epHA, Kao ,n;oKa3 TYJKHJiaillTBa,
                        o#'
                         37. l13BO,ll; H3 Ka3HeHe   eB11,n;em~11je ga ocyMH:.HqeHor KocTjepeBa~A,zi:eMa.




                                                         /




                                      Tuzilastvo-Tuziteljstvo ~t~.fE~W.¥}_1Qtio§ttrajevo, UI. Kraljice Jelene br.88
                                  Telefon: ++ 387 33 707 200;'Fax ++ 387 33 701 463; e-mail: info@tuzilastvobih.gov.ba
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 48 of 372 PageID #: 53




    BOSNA I HERCEGOVINA                                                                  J>OCHA II XEP~EI'OBIIHA




              '/•
          ·.;.•                         Tuzilastvo - Tuziteljstvo Bosne i Hercegovine
       ....                                 Ty)IQIJiaIIITBO J>ocue H Xepueroeuue

    Special Section for War Crimes
    No. T 20 0 KTRZ 0004193 09
    Sarajevo: 24 March 2015



                                          COURT OF BOSNIA AND HERZEGOVINA
                                                     Preliminary· Hearing Judge -
                                                            SARAJEVO


    Pursuant to Article 35(2)i), Article 226(1) and Article 227 of the Criminal Procedure Code of
    Bosnia and Herzegovina, I am hereby issuing the indictment as follows.


                                                        INDICTMENT


   versus


                    ADEM KOSTJEREVAC, father's name Sulejman, mother's name D:lemila, nee
                    Ibrahimov1c, born on 11September1961 in Snagovo, Municipality of Zvornik, married,
                    father of four, with the latest known place of residence in BiH in Snagovo, Municipality
                    of Zvornik, Bosniak by ethnicity, citizen of BiH, currently residing at 8205 Kammerer
                    Avenue, St. Louis, Missouri 63123, United States of America, no criminal record, JMBG
                    1109961183893,


   Because:
                    During the war and armed conflict in Bosnia arid Herzegovina, as a member of the
   Military Police of the I Muslim Brigade Zvornik of the Army of BiH, between 18 September
   1992 and 4 October 1992, in the territory of the Zvornik municipality, he acted in violation of
                              I                         .


                        Tuzilastvo - TuZiteljstvo :BMJfi«ist!!JEB?~'<liioopl!B. Kraljice Jelene br.88, Sarajevo;
                     Telefon: ++ 387 33 707 200; Fax++ 387 33 707 463; e-mail: info@tuzilastvobih.gov.ba
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 49 of 372 PageID #: 54




    international humanit_arian law by breaching Article 3(1) a) and c) and Arti~l~,.
                                                                                I           ·;.



     Convention Relative to the Protection of Civilian Persons in Time of War of 12.
    forcing a Serb woman to sexual intercourse during the war, in the manner as fplfo:~~i,


                   On yet unidentified dates during the period between 18 September 1992 ;~t{
        ..         October 1992, in the evening hours, in the territory of the Zvornik            municipality,:i~
       """
                   the basement of the mill owned by Smajil Junuzovic, in the village of BajriCi, which _:
                   served as a detention room in which A.O. was held prisoner, during the period over
                   which he performed his duties as a guard, on multiple occasions, at least twice, he
                   forced A.O. to sexual intercourse, although she was pregnant at the time; by the use
                   of force, by entering the room armed with a gun and a rifle, and addressed A.O. with
                   the words: "Now you will see how a Turk fucks," ordered her to take off all her
                   clothes, which the victim did, fearing for her life, and told her to lie down, after
                   which Adem Kostjerevac raped her, while biting her and telling her: "There won't be
                   any of you left, not even in Belgrade," due to which rape A.O. lost her pregnancy,


    Therefore, during the war in Bosnia and Herzegovina, the armed conflict between the ARBiH
    and VRS, in violation of the rules of international law, he forced a civilian woman to sexual
    intercourse,


    whereby he committed the criminal offense of War Crimes against Civilians under Article
    142(1) of the Criminal Code of SFRY.


    Therefore:
                                                 I PROPOSE
    I - to call:


             Prosecutor of the BiH f'rosecutor's Office,
             Suspect Adem Kostjerevac


   II - to adduce the evidence as follows:


       a) to hear the following witnesses:

                      •. astvo-Tuz1teJstvoBosne1Hercegovme,
                   Tuz1          •. l'    EXT-KOSIJEREVAC,0003.9   .
                                                              :Sarajevo, Ul ... K raJice   l
                                                                                    1.. J eene br. 88
                        1
               Telefon: ++ 387 33 707 200; Fax++ 387 33 707 463;ie-mail: info@tuzilastvobih.gov.ba
                                                                                                             I

         Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 50 of 372 PageID #: 55



                      1. Anda Obradovic, Novo Selo bb, Zvornik,
                      2. Stanoje Obradovic, Novo selo bb, Zvornik,
                      3. Ajka Junuzovic, ul. Sarajac 20, Simin Han, Tuzla,
                      4. Fatima Sinanovic, Ul. Sarajac 35, Gornji Caklovici, Tuzla,
                      5. Refik Mustafic, Sici bb, Tuzla,
                    ;· 6. Asim Ramit, Novo Selo bb, Zvornik,
               ·""    7. Sabit Sabic, CakloviCi Gornji 112, Tuzla,
                     8. Ramo Kostjerevac, Oslobodilaca do broja 49, Simin Han, Tuzla,
                     9. Omer Muratovic, Novo Selo bb, Zvornik.


             b) to read out and have insight into the following documents:


               1.    Decision of the Presidency of the Republic of Bosnia and Herzegovina to declare an
                     imminent threat of war, 8 April 1992 (Official Gazette ofR BiH, No. 1/92);
              2.     Decision of the Presidency of the Republic of Bosnia and Herzegovina to declare a state
                     of war, 20June1992 (Official Gazette ofR BiH, No. 7/92);
' ',
; I
'. ·i
.    '
              3: Decree of the BiH Presidency to disband the then Republic Territorial Defense Staff and
                     establish the Staff of the Territorial Defense of the Republic of BiH, 8 April 1992 (Official
                     Gazette of R BiH, No. 1/92);
              4.     Decree with the force of law on the armed forces of the Republic of Bosnia and
                     Herzegovina (Official Gazette of R BiH, No. 4/92),
              5.     Decision by the Ministry ofPeople's Defense of the Serb Republic of BiH to establish the
                     Territorial Defense of the Serb Republic of BiH, 16 April 1992;
              6.     Decision by the Presidency of the Serb Republic of Bosnia and Herzegovina to declare an
                     imminent threat of war, 15 April 1992, verified by the decision of the Assembly of the
                     Serb People in BiH, 12 May 1992;
;;

              7.     Decision bJ·the Assembly of the Serb People in BiH to form the Army of the Serb
                     Republic ofBiH of 12May1992 (Official Gazette of the Serb people in BiH, No. 6/92);
              8.     Order by the Commander of the Main Staff of the Army of the Serb Republic of Bosnia
                     and Herzegovina on the establishment of commands and units of the Army of the Serb
                     Republic of BiH, no. 30/18-17dated16 June 1992;




                           Tuzilastvo-Tuziteljstvo ~Sf~"{jQJOOS@.rajevo, UI. Kraljice Jelene br.88
                       Telefon: ++ 387 33 707 200; Fax++ 387 33 707 463; e-mail: info@tuzilastvobih.gov.ba
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 51 of 372 PageID #: 56




       9.     Decision by. the Presidency of the Serb Republic of BiH on;,
                                                                                               ·t
              organization, formation and command and control of the Army of th'~"s
                                                                                                    _,,
              BiH no. 01-58/92 dated 15 June 1992;
       10. Decision by the Presidency of the Republic of Bosnia and Herzegovina to f;ji
                                                                                                      .....,.   ',.".,


            t· State of War dated 28December1995, enteredinto force on 22December199.:S~~g
       .:;..' Gazette of R BiH, 50/95);                                                                                     .
       11. Letter from the RS MUP-Bijeljina CJB, no. 10-02/1-230-976/14 dated 22 October l(t                                        "::";;: . .>.-,.\



             and a Map with deployment of forces and a line of disengagement between the units eff                                                          .
             the VRS and the ARBiH in a wider area of Zvornik Municipality/Nova Sela in September .
             1992,.
       12. Authenticated photocopies of the Federation of BiH Ministry for Veterans and Disabled
             Veterans of the Defensive-Liberation War:

                 - Unit file (Vob-3) to the name of Adem Kostjerevac,
                 - Master file (V ob-2) to the name of Adem Kostjerevac,
      13. Military Police order on appointment, Armed Forces of BiH, Command of joint forces of
             Kamenica, Liplje and Snagovo, no. 107/92 dated 25 July 1992 (ICTY document, ERN
             05081415),
      14. Decision on the establishment of an intervention squad, Zvornik TO /Territorial
             Defense/, Liplje unit, no. 28/92-A dated 10June1992 (ICTY document,                    E~N       05081523),
      15. Record of the OS /Armed Forces/ of Bosnia and Herzegovina, joint units of Novo Sela,
             Liplje, Kamenica, Drinjafa and Snagovo, no. 10/92/92 dated 10 August 1992 (ICTY
             document, ERN 05081800),
      16. Duty officer's reports for 26January1993 _(ICTY document, ERN 01239555),
      17. Transcript from Case IT-03-68-T, pp. 4 792 through 4808;
      18. Photocppy of a Discharge Letter of the Psychiatric Clinic in Sokolac, no. 23078, issued to
             the injured party A.O. - tendered in the Ferid Hodzic case as a Prosecution exhibit,
      19. Photocopy of Decision by the Zvornik Municipality Section for Veterans and Disabled
             Veterans Affairs, no. 06-500-57 /00 dated 11 March 2005, issued to the injured pa~ty
             A.O., tendered in the Ferid Hodzic case as a Prosecution exhibit,
      20. Photocopy of Certificate by the Republika Srpska Office for Missing and Captured
             Persons, no. 104/2003 dated 14 October 2003, issued to the injured party A.0,., te11d_e.red
             in the Ferid Hodzic case as a Prosecution exhibit,                                                            ,J~-·:~:-.
                                                                                                                    •' .;~\\'.":'\!'<: , , .;---:.:.:....
                                                                                                                                                                             l
                                                                                                                  . 0. . . :<·'r:."'-""~""Mal.{ 1a.:;"'lfrh .P'/'£4·,
                                                                                                                ~ ~<1-
                                                                                                                                                                            .l
                                                                                                          ._:J·:'~'<f                         -_·:."""{,,~~~ !
                                                                                          •
      21. Criminal record (background check) for the suspect Adem Kos!Jer:evac._                                                 • •.

                                                                                    i·· J lene br 8s1 ;;; ff Bramslav Ban1ac ~~ ;
                                         EX..T-KOSTJEREv_Ar..ooo 1      .
                   Tuzilastvo-Tuziteljstvo Hosne 1 .tterc1::gnvni~, Sarajevo, UL Kra JlC~ e    . :        I,...."'.
                                                                                                                sABAJEvo     ~ ~· '
               Telefon: ++ 387 33 707 200; Fax++ 387 33 707 463; e-mail: info@tuzilastvobih.!'t ~a Spail~cn~s 6albaQ ~1                                                 1
                                                                                      _ -----       . '%,_:g CAP~.80 ,.¥'.J/J
          Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 52 of 372 PageID #: 57




              v) to read out the Suspect Examination Record


                                Pursuant to Article 227(1)f] of the CPC BiH, I hereby submit:


                                                INVESTIGATION RESULTS


                    Results of the conducted investigation unequivocally confirm the grounds of the present
             Indictment, namely that sufficient evidence was obtained confirming the grounded suspicion
             that the suspect Adem Kostjerevac committed the criminal offense at the time, in the place and
             in the manner as described in the operative part of the Indictment.


                   The state of facts established during the investigation, which is based on both the
             objective evidence and the testimony of the examined witnesses, showed the following:


 ',
 ·:;
      I
                   that during the war in Bosnia and Herzegovina and the armed conflict between the
                   -Army of the Republika Srpska and the Army of the Republic of Bosnia and Herzegovina,
                   the suspect, as a member of one of the parties to the conflict, indeed committed the
                   criminal offenses as charged under the present Indictment,
                   the injured party was protected under international humanitarian law,
                   there is a nexus between the criminal offense charged against the suspect and the armed
                   conflict,
                   the suspect committed the criminal acts at issue in violation of common Article 3 of the
                   Geneva Conventions,
                   violations are serious and include serious consequences,
                   the suspect is individually responsible for the committed crime,
                   the suspect was aware of the existence of armed conflict and the status of the injured
                   party,
                   there is sufficient body of evidence proving that the criminal offense of war crime was
                   committed.




iJ:                      Tuzilastvo-Tuziteljstvo BBSM'i>FJT"~@P,CBarajevo, UL Kraljice Jelene br.88

11                   Telefon: ++ 387 33 707 200; Fax++ 387 33 707 463; e-mail: info@tuzilastvobih.gov.ba
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 53 of 372 PageID #: 58




                                    Existence of the armed conflict in Bi        .
                                                                                 •.



            All criminal acts charged against the suspect under the Indki: .
                                                                             .        .):
     during the armed conflict. That such a conflict existed in the BiH tertffa
     Zvornik Municipality, was primarily established based on the Decis~~i):.
     Pr%Sidency of the Republic of BiH to Declare Imminent Threat of War of 8 Apii .
      ~                                                                                           ···~
     Decision the Presidency of the Republic of BiH to Declare the State of War of 20 Juri:~'X
     state of war in the BiH territory was ended by the Decision of the Presidency ·cw
     Terminate the State of War, which came into effect on 22 December 1995. The                         foregoll\~

     further corroborated by the Decision of the Presidency of the Serb Republic of Bosnia 'a:\t
                                                                                                                                      ""~·?.;"-


     Herzegovina proclaiming the Imminent Threat of War.


            The existence of armed conflict between the Army of the Republic of Bosnia and
     Herzegovina and the Army of Republika Srpska in the period between 18 September 1992 and
     4 October 1992 in the territory of Zvornik Municipality was consistently confirmed by the
     testimony of all examined witnesses.


            All collected evidence suggests that, at the time of the commission of the criminal
     offense charged against the suspect, the armed conflict had already been lasting for quite some                                                   ~

     time, that it was intensive and that the parties to the conflict were sufficiently organized to
     confront each other by military means.


                                          Status of the injure~ iJa!"ty


            It was established beyond a doubt during the investigation that the injured party A.O.
     had the status of protected person under the rules of international law, namely the status of the
     person taking no active part in the hostilities, including members of the armed forces who have
     laid down their ar:ms or those placed hors de combat by sickness, wounds, detention or any
                         \                                           .
     other cause.


           The referenced status of the injured party was established primarily on the basis of the
     injured party's statements as well as the other witnesses' statements.



                    v•         v·    •   EXT-KOS:rJEREVAC-00043...       .       ..         f/,;;;.'f Branislav Banjac~<i,\\
                  Tuz1lastvo-Tuz1telJstvo Hosne 1 Hercegovme, :Sarajevo, UL KralJ1ce Jelen~<VR88 SARAJEVO     ~~ ·
              Telefon: ++ 387 33 707 200; Fax++ 387 33 707 463; e-mail: info@tuzilastvo ~-g9f'afuinae 6albal.l p_:
                                                                                              ~          __ ........ .-............               -·
         Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 54 of 372 PageID #: 59




                         The evidence collected clearly shows that the injured party was a detained civilian
             posing no threat to the safety of units of the ARBiH or the system of the RBiH authorities
             established in the relevant territory. It is rather obvious that the injured party was detained
             and physically ill-treated exclusively on the ground of her ethnic origin rather than due to any
             e~istent      legal ground. The injured party A.O. is a Ser,b woman apprehended aqd confined in a
                    1·
             Mil~,ta'.ry   Police detention facility organized in a house basement in the village of BajriCi, Zvornik
             Municipality, solely because she was a Serb civilian.


            The injured party's status was established under the Judgment of the Court of BiH rendered in
            the case of Vejz Bjelic, No. X-KR-07/430-1 of 28 March 2008, which stated the following:
            "Clearly, the witness had no arms, she was not a member of armed forces of any party to the
            conflict, she undoubtedly had the civilian status and was detained as such."1


            The injured         pa~ty's   status was also established under the Judgment of the Court of BiH
            render~d        in the case of Ferid Hodiic, No. X-KR-07 /430 of 29 June 2008.-Specifically, due to the
            contradicting and insufficient evidence in the referenced Judgment, the Court could not
            establish the status of A.O. at the time of capture. Therefore, by applying Article 50(1) of
            Additional Protocol I to the Geneva Conventions, providing that "Jn case of doubt whether a
I
\.,'
            person is civilian, that person shall be considered to be a civilian", the Court found that the
            injured party had to be considered as a civilian in the context of her confinement by the bodies
            who had detained her. 2


            Nexus between the criminal offenses charged against the Suspect and the-armed conflict



                         The investigation has unequivocally proved that there is a nexus between the armed
            conflict and the criminal offense charged against the suspect. The criminal offense with which
            the suspect is charged amounts to serious violations of the Geneva Convention relative to the
    I,      Protection of Civilians in Time of War of 12 August 1949 and it results from the armed conflict.
    i

            With regard to the factors relevant to the evaluation of the connection (nexus) with the armed
            conflict, it was established as follows:




~           1 P~osecutor's Office v. Vejz Bjeli6, Judgment of the Court of BiH, No. X-KR-07/430-1 of 28.03.2008, p. 13_
            2 Prosecutor's Office v. Ferid Hodzi6, Judgment of the Court of BiH, No. X-KR-07/430 of 29.06.2008, para.

Ii          18.
                                  •. 1astvo- Tuz1teJstvo
                               Tuz1          v·
                                                   1.                                            1.. Je lene br. 88
                                                          osne f fiercegovme, ~arcyevo, UI ..K raJ1ce
                                                         BEXT-KOS.TJEREVAC-00044 .

                           Telefon': ++ 387 33 707 200; Fax++ 387 33 707 463; e-mail: info@tuzilastvobih.gov.ba
      Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 55 of 372 PageID #: 60




                   The investigation showed that, at the critical time, the suspect was
                                                                                                                                                                                         .· f

            military formations of the Army of the Republic of Bosnia and Herzegovina. l:nis
           the documentation of the Federation Defense Ministry, which obviously shows that,
                                                                                                                                                                                                           ·",

           joined these formations on 8 April 1992, and was a member thereof until the end oft:).\
           w~r,   and onwards, that is, until 17 April 1996. The foregoing also ensues from the.:,
                                                                                                                                                                                                                     ..
           Pblice Appointment Order No. 107/92 of 25July1992, the injured party's statements as .
           the statements of the witnesses who were engaged in the same military unit along With_,
                                                                                                                                                                                                       '                    '
           suspect. That he was a member of the military police was confirmed by the suspect himseih
                                                                                                                                                         '
           the statement he gave for the suspect examination record.

            Violations of customary law (violation of common Article 3 of the Geneva Conventions),
                                                                                           grave breeches


                   The injured party was protected under international law.
                   It was unequivocally established during the investigation that the injur_ed party had the
           status of a civilian taking no active part in the hostilities.


                   All the foregoing consequences amount to serious violations of common Article 3 ·of the
           Geneva Conventions, which caused serious effects for                                                                    t~e   victims, which in the injured party
           A.O.'s case are apparent from the rape committed in a particularly humiliating manner, which
           caused severe consequences for the victim, that is, a miscarriage, because the injured party had
i,;
           been already pregnant at the time of her capturing and confinement at the Military Police
I•
!'         detention facility.


                   In addition, the injured party was unlawfully detained, even though a detention of
           civilian during an armed conflict may be allowed in certain circumstances, pursuant to the
           rules of international humanitarian Jaw; detention is unlawfui unless the internment or forcible
           imprisonment of protected persons is absolutely necessary. Also, an initially lawful
           confinement clearly becomes unlawful if the detaining party does not respect the basic
           procedural rights of the detained persons to have such an action reconsidered as soon as
           possible by an appropriate court or administrative body, at least twice. These views ensue from
           both the provisions of international law and the ICTY jurisprudence.3
                                                                                                                                                                                                   ~·~~~~~~·
                                                                                                                                                                                                /~'!',"<'~"' 1'J'Matt Jq ~ r. 0 ;·:   '\
                                                                                                                                                                                           //~':_,.,._ef'                   '':.,,..~-,~\\
           3 Prosecutor v. Dario Kordi6 and Marij                                                      ~,4/~!J4~nt No. IT-95-14/2-A of 11.12/lo t                                                                ;    v-    ·   ·~;7;.\\
                          Tuzilastvo-Tuziteljstvo Bosne i Hercegovine, Sarajevo, Ul. Kraljice
                     T.nl.-..+n~·   ...LJ...   ".10'7   "J'}   '7f\'7 rinf\. T:" ___   •   1   ...,n,.., "'"' ,...,.._ "........         ••   •   ....       . ,. . . .   •·
                                                                                                                                                                               Jelene\~t~86pa::;:~:~~lbal.l ~ (:;·;
                                                                                                                                                                                     -
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 56 of 372 PageID #: 61




           The suspect is individually responsible for the perpetrated criminal offense


           The investigation results showed beyond doubt that the suspect is individually
    responsible for the perpetrated criminal offense. It arises from the statements of the injured
    partyJ'that
       ,_,,,.
                the suspect directly participated in the criminal acts.


      The suspect was aware of the existence of the armed conflict and the victim's status


           The suspect acted as a member of one of the parties to the conflict and, as such, was
   aware of the existence of the armed conflict and the victim's status.
           Under the rules of international law, a civilian (civilian person) is every person who is
   not a member of armed forces and who does not directly ~ake part in combat activities, that is,
   every person who is not a combatant. When combatants do not take part in combat activities
   they also have the status of civilians. In case there is a doubt as to whether a person is a civilian,
   the person will be considered as one.
          In the case at hand the suspect was aware that he was acting against a woman of Serb
   ethnicity who was detained in a detention facility for the sole reason of her ethnicity and who
   was in a subordinated position in relation to members of the Military Police, exposed to the
   climate of terror created by killings, abuse, torture, perpetuated rapes and holding of the
   prisoners in inhumane living conditions, which the suspect made use of when undertaking the
   criminal act referred to in the operative part of the IndiCtment.


                                            Suspect's defense


          During the questioning in his residence at 8205 Kammerer Avenue, St. Louis, Missouri
   63123, United States of America, carried out on 1July2014 by agents of the Federal Bureau of
   Investigation pursuant to the Letter Rogatory of the Prosecutor's Office of Bosnia and
   Herzegovin~   requesting international legal assistance, forwarded through the Ministry of
   Justice of Bosnia and Herzegovina to authorized bodies of the United States of America, the
   suspect presented his defense and denied that he committed the criminal act he was charged
   with under this Indictment, but did not deny that he was a member of the Military Police in the
   Liplje Intervention Squad. The suspect denied that he ha_d raped the injured party, but said that.

                 Tuzilastvo-Tuziteljstvo ~~G>R<!~~CS!irajevo, UL Kraljice Jelene br.88
            'Telefon: ++ 387 33 707 200; Fax++ 387 33 707 463; e-mail: info@tuzilastvobih.gov.ba
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 57 of 372 PageID #: 62




     the injured party had indeed been captured in an attack against Novo 'S
     members of the Army of the Republic of Bosnia and Herzegovina on 17 SeJit~
                       .                                                            ..   .,··   ,,.,,   ~




     that she had been held as a prisoner in the village of Bajrici. The suspect st(lted\fj~
     known A.O., but had known
                             .
                               her husband S.O., who had been his schoolmate. Adem:.K:
                                                                                    ',.,.,.,,

     ad~;ed in his statement that he used to send food to A.O. while she was in captivity,,, .

     ordered that she be given wheat flour because she had said that she could not eat co;n
                                                                        -                                   -
     and that he was against the proposal that the injured party should be killed, as put forward.fi,~
     other persons who were in BajriCi in the period concerned. The suspect stated that he saw A.O~
     only once throughout the whole period of her captivity in BajriCi and that on that occasion he
     noticed that she had visible injuries. Adem Kostjerevac also said that A.O. had freedom of
     movement while she was in Bajrici.


            However, that the suspect indeed committed the acts he is charged with under the
     Indictment follows from the statements of the witnesses who were examined in the
     investigation, primarily the injured ,party A.O. herself, as well as the other proposed witnesses
     who confirmed that the injured party was captured and detained in the period concerned in the
     place of Baj;iCi, that the suspect was a member of the Military Police who, among other things,
     also guarded the injured party during the captivity. The injured party also testified in detail
     about her captivity and rape and the suspect Adem Kostjerevac as the perpetrator of the rape
     before the International Criminal Tribunal for the Former Yugoslavia on 8 February 2005 in
    the case number IT-03-68-T, the transcript of which testimony is attached to this Indictment. In
    . addition to this, the statements of all witnesses are corroborated by the attached documentary
    evidence - medical documentation, the othe_r compiled documen~s and records. The injured
    party A.O. had known the suspect from before, she knows his sister, and she had also met him
    on the eve of the war in Novo Selo together with her husband S.O., who had known the suspect
    from before since they had attended the same elementary school in Novo Sela.


           Based on the foregoing, I submit that there is sufficient evidence for the grounded
    suspicion that suspect Adem Kostjerevac committed the criminal offense.he is charged with
    under this Indictment, which makes the Indictment well-founded, therefore. I move the
    Preliminary Hearing Judge of the Court of Bosnia and Herzegovina to confirm it in its entirety.
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 58 of 372 PageID #: 63




                              Pursuant to Article 22 7(1) (g) of the CPC, I hereby submit


                         EVIDENCE CORROBORATING THE INDICTMENT ALLEGATIONS


       1. Letter from the Ministry of Justice of BiH, no. 01-50-87 /14Pov. dated 26 December
            1·
            ¥    2014;
       -~                                         )

      2. Record of Questioning of the Suspect Adem Kostjerevac no. MDR:JEC:MB:ARH:fck182-
                 47836 dated 9 December 2014;
      3. Record oflnterview of Witness A.O., no. T20 0 KTRZ 0004193 09 dated 9 June 2014;
      4. Record of Interview of Witness A.O., no. KT-RZ-15/06 dated 30 April 2007;
      5. Record of Interview of Witness A.O., Bijeljina District Prosecutor's Office, Kt.hr. 5/01
                 dated 18 January 2007;
      6. Record of Interview·of Witness A.O., Zvornik CJB, no. 10-1-5/02-230-1021/09 dated 24
                 ·September 2009;
      7. Record of Interview of Witness S.O .., no. T20 0 KTRZ 0004193 09 dated 9 June 2014;
      8. Record of Iµterview of Witness S.Q .., Zvornik SJB /Public Security Station/, no. 10-1-
                 5/02-230-942/09 dated 11September2009;
      9. Record of Interview of Witness Ajka Junuzovic, no. KT-RZ-15/06 dated 24 May 2007; ·
      10. Record of Interview of Witness Fatima Sinanovic, no. T20 0 KTRZ 0004193 09 dated 9
                 July 2014;
      11. Record of Interview of Witness Refik Mustafic, no. T20 0 KTRZ 0004193 09 dated 21
                 May 2014;
      12. Record of Interview of Witness Sabit Sabic, no. T20 0 KTRZ 0004193 09 dated 11
                 September 2014;
      13. Record of Interview of Witness Asim Ramie, no. T20 0 KTRZ 0004193 09 dated 22
                 September 2014;
      14..Record of Interview of Witness Ramo Kostjerevac, no. T20 0 KTRZ 0004193 09 dated
                 25 September 2014;
      15. Record of Interview of Witness Omer Muratovic, no. T20 0 KTRZ 0004193 09 dated 24
             June 2014;




                      Tuzilastvo-Tuziteljstvo ~~Ci>$fe~~arajevo, Ul. Kraljice Jelene br.88
                  Telefon: ++ 387 33 707 200; Fax++ 387 33 707 463; e-mail: info@tuzilastvobih.gov.ba
        Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 59 of 372 PageID #: 64




                                                         DOCUMENTARY EVIDENCE


                   16. Decision by the Presidency of the Republic of Bosnia and Herzegovina                       to .;b....e
                       Imminent Threat of War dated 8 April 1992 (Official Gazette of R BiH, 1/92);
               i· 17. Decision by the Presidency of the Republic of Bosnia and Herzegovina to                            Dect~ .
                                                                                                                                     1
              ~­
                       State of War dated 2 0 June 1992 (Official Gazette of R BiH, 7 /92);
                   18. Decree by the Presidency of BiH on the Elimination of the then Republic Territorial.
                      Defense Staff and' the Establishment of a Territorial Defense Staff of the Republic of Bil-I
                      da,ted 8 April 1992 (Official Gazette of R BiH, 1/92);
;._.I              19. Decree Law on the Armed Forces of the Republic of Bosnia and Herzegovina (Official
                      Gazette of R BiH, 4/92);
                   20. Decision by the Ministry of Defense of the Serb Republic of BiH on the establishment of a
                      Territorial Defense of the Serb Republic of BiH dated 16 April 1992;
                   21. Decision by the Presidency of the Serb Republic of Bosnia and Herzegovina to Declare
                      the Imminent Threat of War dated 15 April 1992, verified by a Decision of the Assembly
                      of the Serb People in BiH dated 12May1992;
                   22. Decision by the Assembly of the Serb People in BiH on the Establishment of an Army of
                      the Serb Republic of BiH     date~   12 May 1992 (Official Gazette of the Serb People in BiH,
                      6/92);
                   23. Order by the Commander of the Main Staff of the Army of the Serb Republic of Bosnia
                      and Herzegovina on the establishment of commands and units of the Army of the Serb
                      Republic of BiH, no. 30/18-17 dated 16June1992;
                   24. Decision by the Presidency ·of the Serb Republic of BiH on the establishment,
                      organization, formation and command and control of the Army of the Serb Republic of
                      BiH no. 01-58/92 dated 15June1992;
                   25. Decision by the Presidency of the Republic of Bosnia and Herzegovina to Terminate the
                      State of War dated 28December1995, entered into force on 22 December 1995 (Official
                      Gazette of R BiH, 50/95);
                   26. Letter from the RS MUP-Bijeljina CJB, no. 10-02/1-230-976/14 dated 22 October 2014,
                      and a Map with deployment of forces and a line of disengagement between the units of
                      the VRS and the ARBiH in a "".'ider area of Zvornik Municipality/Novo Sela i~~~i:nber
                                                                                                              ~....;~:::.~~.....
                      1992;                                                      .                          1;;;:<~.-1~MaY33@~,;'.<>1,,.'\
                                                           .                     .                      /'("".J'...,:--\~         -'/~~J'.f.... ~·
                                                                         .                       (~;·1 B anislav Banjac ~ '~:-
                            Tuzilastvo- Tuziteljstv~~litH!Ke:~a11Sarajevo, Ul. Kraljice Jelert1 ~.lfS sARAJEVO           ~·
                        Telefon: ++ 387 33 707 200; Fax++ 387 33 707 463; e-mail: info@tuzilastv!\:h.~1fHbtttae 6aH:>al\ !·
                                                                                                 ~ 3, ~APAJEBQ           .<::i.
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 60 of 372 PageID #: 65




          27. Authenticated photocopies of the Federation of BiH Ministry for Veterans and Disabled
                Veterans of the Defensive-Liberation War:

                    -Unit file (Vob-3) to the name of Adem Kostjerevac,
                    -Master file (Vob-2) to the name of Adem Kostjerevac;
          2~.      Military Police order on appointment, Armed Forces of BiH, Command of joint forces of
               .,.
         ,,,;;. Kamenica, Liplje and Snagovo, no. 107/92 dated 25 July 1992 (ICTY document, ERN
                05081415);
          29. Decision on the establishment of an intervention squad, Zvornik TO /Territorial
                Defense/, Liplje unit, no. 28/92-A dated 10 June 1992 (ICTY document, ERN 05081523);
          30. Record of the OS /Armed Forces/ of Bosnia and Herzegovina, joint units of Novo Sela,
                Liplje, Kamenica, Drinjafa and Snagovo, no. 10/92/92 dated 10 August 1992 (ICTY
                document, ERN 05081800);
         31. Certificate of salaries of members of the Armed Forces of the Republic of Bosnia and
                Herzegovina, Ministry of Defense, Srebrenik Section, reg. no. 45235503962 dated 4 May
                1996;
         32. Duty officer's reports for 26January1993 (ICTY document, ERN 01239555);
         33. Transcript from Case IT-03-68-T, pp. 4792 through 4808;
         34. Photocopy of a Discharge Letter of the Psychiatric Clinic in Sokolac, no. 23078, issued to
                the injured party fo..O. - tendered in the Ferid Hodzic case as a Prosecution exhibit;
         35. Photocopy of Decision by the Zvornik Municipality Section for Veterans and Disabled
                Veterans Affairs, no. 06-500-57 /00 dated 11 March 2005, issued to the injured party
              A.O., tendered in the Ferid Hodzic case as a Prosecution exhibit;
         36. Photocopy of Certificate by the Republika Srpska Office for Missing and Captured
                Persons, no. 104/2003 dated 14 October 2003, issued to the injured party A.O.,
              tendered in the Ferid Hodzic case as a Prosecution exhibit;
         3 7. Criminal record (background check) for the suspect Adem Kostjerevac.

                                                                                                                                    PROSECUTOR

                                                                                                                           Milanko Kajganic
                                                                                             /r%?. C~~-;::::.:·~-.•
                                                                                . ,c/2.''',~,,.a~ 3• e~~'Pi,·.;:~
   I hereby confirm that thi~ document is a true translation ofthe original written in B~re,~erb!Croat. '..;.,~/;;: .
   Sarajevo, 22 November 2017                                                      ~~ ~               . '>- -~~
   Branislav Banjac               ·                                                / 3 fj
                                                                                       Bran is Iav Ban1ac "\ ';.
   Certified Courl Interpreter for English                                         ' ~ '-'        SARAJEVO            "' '';,   i
                                                                                     ~    6paH11cnae 5atball !§{/
                                                                                     '3,      CAPAJEBO       fi/f
                                                        •                              ~.               <: ef/.'

                      Tuzilastvo-Tuziteljstvo BD8Md>$t~~~~~ -~;fifice Jelene br.88
                  Telefon: ++ 387 33 707 200; Fax++ 387 33 707 463; e~info@tuzilastvobih.gov.ba
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 61 of 372 PageID #: 66


                Sosna i Hercegovina                                     EocHa MXepl.{erosMHa




                                     CyA EocHe
                                                   •
                                      Sud Bosne i Hercegovine
                                                       M   Xep4eroBMHe
 Broj:   Sit 1 K 018560 15 Kro
 Sarajevo, 16.05.2017. godine




 Sud Bosne i Hercegovine, sudija Zeljka Marenic, kao sudija za prethodno saslusanje; u
krivicnom predmetu protiv optuzenog Adema Kostjerevca, zbog krivicnog djela Ratni
zlocin protiv civilnog stanovnistva iz clana 142. stav 1. Krivicnog zakona Socijalisticke
Federativne Republike Jugoslavije (u daljem tekstu KZ SFRJ), odlucujuci o Prijedlogu
Tuzilastva BiH broj: T 20 0 KTRZ 0004193 09 od 24.04.2017. godine za odredivanje
pritvora prema optuzenom Kostjerevac Ademu, na osnovu clana 137. stav 1. i 2. tacka c),
clana 132. stav 1. tacka a) i clana 131. stav 2. Zakona o krivicnom postupku Bosne i
Hercegovine (u daljem tekstu ZKP BiH), dana 16.05.2015. godine, donio je sljedece:


                                          RJESENJE


Prema optuzenom:


KOSTJEREVAC ADEMU, sin Sulejmana i Dzemile, djevojacki lbrahimovic, roden
11.06.1961. godine u mjestu Snagovo, opcina Zvomik, ozenjen, otac eetvero djece, sa
zadnjim poznatim prebivalistem u BiH u Snagovu, opcina Zvomik, po nacionalnosti
Bosnjak, drZavljanin BiH, trenutno nastanjen ria adresi 8205 Kammerer Avenue, St. Louis,
Missouri 63123. Sjedinjene Americke DrZave, neosudivan, JMB 1109961183893,


                Temeljem odredbe clana 137. stav 1. i 2. tacka c) ZKP BIH


                                     ODREE>UJE SE PRITVOR


po osnovu clana 132. stav 1 tacka a) ZKP BiH, a koji prema optuzenom po ovom
rjesenju maze trajati najduze 2 (dvijeF~il~~~tJ6i od dana i casa lisenja slobode.
                    Sud RmmA i HP.rr.P.nnvinP. S::ir;:iiP.vn 111 Kr::iliir.P. .IP.IP.nP. hr RR
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 62 of 372 PageID #: 67




 Zalba protiv ovog rjesenja ne odlaze njegovo izvrsenje.


                                    Obrazlozenje


 Tuzilastvo Bosne i Hercegovine je dana 08.04.2015. godine podiglo optuznicu pod brojem'
 T20 0 KTRZ 0004193 09 od 08.04.2015. godine protiv optuzenog Adema Kostjerevca,
 zbog krivicnog djela Ratni zlocin protiv civilnog stanovnistva iz clana 142. stav 1. KZ
 SFRJ.


 Navedenu optuznicu Sud BiH potvrdio je dana 14.04.2015. godine.


Nakon    dono~enja   odluke o prethodnim prigovorima na optuznicu, Sud je za dan
02.02.2016. godine, zakazao rociste za izjasnjen]e o krivnji optuzenog, ali kako dostava
poziva optuzenom nije izvrsena blagovremeno, rociste je odgodeno;


Na rociste za izjasnjenje o krivnji, zakazano za dan 30.06.2016. godine, optuzeni se nije
odazvao, ali je Sudu dostavio odredenu medicinsku dokumentaciju. Na rocistu je branilac
traZio da se, prije donq8enja odluke o opravdanosti nedoJaska optuzenog, provede
                                ;


vjestacenje medicinske dokumentacije, te je stalni sudski vjestak neuropsihijatar Prof. dr.
Alma Bravo Mehmedbasi6, nakon izvrsenog vjestacenja dana 11.10.2016. godine, Sudu
dostavila misljenje i zakljucke u kome se navodi da se, na osnovu dostavljenih nalaza,
mote pretpostaviti da procesna sposobnost optuienog nije iskljucena. Zbog nepreciznosti .
dostavljene medicinske dokumentacije vjestak na kraju navodi potrebu dostavljanja
konkretnih nalaza za optuzenog, kako bi se mogao izjasniti sa vecom vjerovatnoscu o
njegovom zdravstvenom stanju.


Nalaz je, zajedno sa prijevodorri na engleski jezik, dostavljen optuzenom, te je Sud za dan
15.02.2017. godine, zakazao ponovno rociste za izjasnjenje o krivnji, na koje optuzeni, ni
ovaj put, nije pristupio. Kako je optuzeni poziv za navedeno rocis_te primio dana
01.02.2017. godine Sud je, cjeneci vrijeme potrebno za dostavljanje pismena iz
Sjedinjenih Americkih Drzava,       ostam_i(9~~E~~~dana        da odbrana obrazlozi razlog
nedolaska   optuzenog.    Odbrana       je   u   ostavljenom   roku   dostavila   medicinsku
          Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 63 of 372 PageID #: 68



                 ·Mnentaciju, uz napomenu da su kontaktirali samo sa suprugom optuzenog, jer isti nije
               ···'                                              I

              r6 sposoban komunicirati sa braniocem.

            Tuzilastvo BiH je, dana 24.04.2017. godine, dostavilo prijedlog za odredivanje
            pritvora optuzenom iz zakonskih razloga propisanih clanom 132. stav 1. tacka a) ZKP
            BiH. Uz jl1.prijedlog je dostavljena i dopuna medicinskog vjestacenja zdravstvenog
            stanja 'l>ptuzenog Kostjerevca, sacinjena dana 17.04.2017. godine, od strane istog
            sudskog vjestaka, a koja se zasniv.a na naknadno dostavljenoj dokumentaciji od strane
           odbrane optuzenog.


           U obrazlozenju prijedloga Tuzilastvo navodi da osnovana sumnja, da je osumnjiceni
           pocinio krivicno djelo, proizilazi iz dokaza dostavljenih uz optuznicu, te da je ispunjen i
     f;    posebni pritvorski razlog propisan clanom 132. stav 1. tacka a) ZKP BiH, s obzirom da se
           osumnjiceni krije od organa gonjenja BiH, odnosno da se nalazi u bjekstvu. Naime,
           optuzeni je ispitan putem medunarodne pravne pomoci u svojstvu osumnjicenog, nakon
           cega je podignuta optuznica, koja je nakon postavljanja branioca po sluzbenoj duznosti,
           dostavljena optuzenom. Optuzeni se nije odazvao pozivu na rociste za izjasnjenje o krivnji
           zakazano za dan 02.02.2016. godine, niti je svoj na poziv opravdao. Optuzeni se nije
           odazvao ni na rociste zakazano za dan 30.06.2016. godine, a svoj nedolazak je pravdao
I          losim zdravstvenim stanjem, a kao potvrdu je dostavio medicinsku dokumentaciju. Nakon
.!         sto je prema naredbi Tuzilastva BiH, zavrseno vjestacenje medicinske dokumentacije,
           utvrdeno je da je optuzeni sposoban izjasniti se o krivnji i pratiti glavni pretres. Optuzeni
           nije pristupio niti na izjasnjenje o krivnji 15.02.2017. godine •. nakon cega je Tuzilastvo
     /     nalozilo ·dopunu ranijeg nalaza i misljenja vjestaka, te je utvrdeno da optuzeni moze
           ucestvovati u krivicnom predmetu koji se vodi protiv r'ljega. Prema misljenju Tuzitelja, iz
           svega navedenog jasno proizilazi da sve radnje koje je optuzeni poduzeo nakon
           zaprimanja optuznice,· ukazuju na namjeru da se izbjegne odazivanje, odnosno prisustvo u
           krivicnom postupku. Zbog svega navedenog Tuzilastvo smatra da prema optuzenom treba
           treba odrediti mjeru pritvora u trajanju od mjesec dana.


           Braniteljica optuzenog Kostjerevac Adema, advokat Vasvija Vidovic, dostavila je
          pismeno· izjasnjenje u kome navodi da se· odbrana nece baviti postojanjem osnovane
          · sumnje, jer taj uslov sam po sebi nije dovoljan da bi se pritvor odredio. Odbrana istiee da
                                                                                                      3
                               Sud Bosne i   Herceg~~mi@wct.tjo~ljice               Jelene br. 88
                                    TP.IP.fnn· +::\R7 :1:1 707 100· F::uc +:1R7 :1:1 707 Hifi
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 64 of 372 PageID #: 69




 ne postoje posebni razlozi za odredivanje pritvora predvideni clan.om 132.
 ZKP-a BiH, da se optuzeni krije. Razlog zbog kojeg se optuzeni nije poja\fio'i, ..
 tesko zd,ravstveno stanje, sto proizilazi i medicinske dokumentacije. Optuzen1·,b
         ;t                                                                           ,, ,_

 PTSP-~; nesposoban je za rad, osjeca poteskoce sa pamcenjem, koncetracij~rn it~
 odrazava kroz nesanicu. Vjestak se u nalazu od 11.10.2016. godine, izjasnio ,ij~, i
 optuzeni vjerovatno procesno sposoban, te da se o potpunoj sposobnosti optuzenog rfi!'.$~.
 izjasniti tek nakon licnog pregleda optuzenog. Zbog svega navedenog odbrana smatra da',' .
je nalaz vjestaka nepotpun i da Sud na osnovu njega ne moze donijeti rjesenje o
                                                                          )


 odredivanju pritvora. Na kraju odbrana precttaze da se obije prijedlog Tuztlastva BiH za
 odredivanjem privora i raspisivanjem medunarodne potjernice.


N,akon sto je izvrsio uvid u spsi, kao i u prijedlog Tuzilastva za odredivanje pritvora,
te dokazni materijal dostavljen uz optuznicu, Sud je donio odluku kao u dispozitivu
iz sljedecih razloga:


Postojanje osnovane sumnje, kao opste materijalno-pravne pretpostavke i sine qua non
uslova za postojanje pritvora, da je optuzeni Adem Kostjerevac pocinio krivicno djelo za
koje se tereti proizlazi iz dokaza dostavljenih uz optuznicu .i to: iz izjave oste6ene A.O.,
koja je opisala da je poznavala optuzenog prije rata, te da je optuzeni krseci pravila
medunarodnog prava istu vise puta silovao. 0 silovanju i izvsiocu ostecena je· detaljno
svjedocila i pred Medunarodnim sudnom za bivsu Jugoslaviju dana 08.02.2005. godine u
predmetu broj: IT-03-?8-T, koji transkript svjedocenja je predlozen u optuznici kao dokaz.
O siJovanju ostecene za vrijeme zatocenistva u svojoj izjavi govorio je i svjedok Asim
Ram6, dok svjedoci Ajka Junuzovi6 i Omer Muratovi6 u svojim izjavama potvrduju da je
ostecena boravila u zatocenistvu, a svjedoci Refik Mustafi<~. Sabit Sabi6 i Ramo
Kostjerevac uz boravak osteeene u zatvoru potvrduju i ulogu Adema Kostjerevca, u.
inkriminisanom periodu.


Slijedom naved~ilog Sud je utvrdio da, u konkretnoni slucaju, postoji osnovana sumnja da
je optuzeni Adem Kostjerevac pocinro krivicno djelo Ratni zlocin protiv civilnog
stanovnistva iz clana 173. stav 1. taCke c), e) if) KZ BiH, u vezi sa clanom 180. stav 1. i
clanom 29. istog Zakona, zbog cewfj~qjpt~6a- 0P'})btvrdena i cime je, pr~ma misljenj4
Suda. isounien osnovni uslov za odredivanie miere oritvora. ·
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 65 of 372 PageID #: 70




     ~~dalje, Sud nalazi da, u konkretnom slucaju, postoje okolnosti i dokazi koji ukazuju da je
    0 ptuzeni    · nedostupan organima gonjenja BiH, iz kojih razloga prijedlog Tuzilastva za
    odredivanje mjere ptitvora iz razloga propisanih odredbom clana 132. stav 1. tacka a) ZKP
    BiH {,,ako postoji osnovana sumnja da je odre<iena osoba ucinila krivicno djelo, pritvor joj
    se moie.,,odrediti ako se krije iii ako postoje druge oko/nosti koje ukazuju na opasnost od
             4
    bjekstve''· nalazi osnovanim.


    Naime, osnov za odredivanje pritvora optuzenom Kostjerevcu iz navedenog clana,
    proizilazi iz cinjenice, .da je optuzeni u dva navrata pozivan na rociste za izjasnjenje o
    krivnji te da je nedolazak na rociste odbrana pravdala medicinskom dokumentacijom, za
    koju je vjestak utvrdio da ne iskljucuje procesnu sposobnost optuzenog.


    U oba vjestacena je utvrdeno je da je optuzeni procesno sposoban, odnosno da optuzeni
    maze sudjelovati u krivicnom posutupku i izjasniti se o krivnji. Medutim, prilikom prvog
    vjestacenja 11.10.2016. godine1, vjestak ostavio mogucnost da u slucaju da se
    Postraumatski stresni poremecaj, ad kojeg optuzeni boluje, manifestuje u teskoj formi,
    moze rezultirati procesnom nesposobnoscu. U nastavku nalaza vjestak je naveo pretrage i
    nalaze koje je potrebno pribaviti kako bi se vjestak sa vecom sigurnoscu izjasnio o
procesnoj sposobnosti optuzenog.


Kako je navedni nalaz dostavljen braniocu i optuzenom Sud nalazi da je optuzeni, u
slucaju da postoje opravdani medicinski razlozi, imao dovoljno vremena da iste pribavi u
ostavljenom roku.


Nakon        dopune     vjestaeenja       dana        17.04.2017.              godine2 ,        na   osnovu   medicinske
dokumentacije koja je naknadno dostavljena od strane odbrane, (a koja je datirana
02.03.2017. godine), vjestak zakljucuje da je: "optuieni Kostjerevac Adem sposoban
ucestvovati u krivicno posutpku.... u nalazima nije registrirana slaboumnost, demencija, niti
psihoticni dusevni poremecaj. Registrovan je Posttraumatski stresni poremecaj sa



1
    Nalaz i misljenje vjestaka prof. dr. Alma Bravo-Mehmedbasic od 11.10.2016. godine.
2
    Dopuna vjestacenja vjestaka prof. dr. Alma Bravo-Mehmedbasic ad 17.04.2017.godine.
                                                                                                                      5
                         Sud Bosne i Herce~~~~~~t!::-~b~saljice Jelene br. 88
                              TP.IP.fnn· +::\A7 ::\::\ 707 100,·   F~x·   +::\A7 ::\::\ 707 1!i!i
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 66 of 372 PageID #: 71




     depresijom, keji ne "isljucuje procesnu sposobnost optu?enog,
    mogucnost da se izjasni o krivici."

            ~                                                                       '   '
    Dakle~}ako    je u ranijem nalazu vjestak definirao stupnjeve bolesti kao n1~j
    poveznice tezih oblika Sa zdravstven.im stanjem optuzenog,       U   posljednjem n~fa~      xN
                                                                                            "":::~. "'



    ne ostavlja mjesta dvojbi da je optuzeni procesno sposoban. Sve navedeno potvrdi:i             ., ~.-   ~




    optuzeni · svjesno izbjegava ucestvovati u krivicnom postupku, odnosno da·                           'k~t

    medicinsku dokumentaciju za pravdanje izostanka, iako ista ne predstavlja
    osnovan razlog za nedolazak.


    Sud je, nadalje, uzeo u obzir da se optuzenom na teret stavlja izvrsenje krivicnog djela
    Ratni zlocin protiv civilnog stanovnistva iz clana 142. stav 1. KZ SFRJ, a tezina djela i
    zaprijecen·a ·ka:Zria   zafvora   mogu predstavljati jak motiv optuzenom da izbjegava krivicno
    gonjenje, odnosno da onemoguci vodenje krivicnog postupka u BiH.


    Prilikom razmatranja prijedloga Tuzilastva za odredivanje pritvora prema optuzenom, Sud
    je cjenio i navode u odluci Ustavnog suda BiH koji glase: ,,pri odlucivanju o opravdanosti

.
    odredivanja pritvora prema osumnjicenom iii optuzenom
                                                        '
                                                          ta.Zina krivicnog djela koje mu se
    stavlja na teret, svakako je, relevantan elemenat za odlucivanje". lako tezina krivicnog
    djela nije parametar koji ima odlucujuci znacaj kada se raspravlja o odredivanju mjere
    pritvora, ovaj element svakako moze predstavljati dodatnu okolnost koju treba uzeti u obzir·
    prilikom odlucivanja o lisavanju slobode pojedinca.


    lmajuci u vidu sve naprijed navedeno, Sud nalazi da, u konkretnom slucaju, postoje
    okolnosti koje upucuju na zakljucak da se optuzeni nema namjeru pojaviti pred Sudom
    BiH, odnosno da C:e isti ostati nedostupan pravosudnim organima BiH. U prilog ovom
    zakljucku govori i cinjenica da se optuzeni trenutno nalazi u Sjedinjenim Americkim
    Driav~ma,    da svjesno poduzima radnje kako bi oduzio krivicni postupak i izbjegao
    izjasnjenje o krivnji, iz kojih razloga Sud nalazi opravdanim optuzenom odrediti injeru
    pritvora kako je to navedeno u dispozitivu rjesenja.


    Sud je u smislu clana 131. stav 1·. i ~fl®!?~~~~-~~P BiH razmotrio mogucnost da se,
                               .                                                                                I



    prema optuzenom eventualno odredi neka druga blaza mjera medutim, s obzirom na sve
        Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 67 of 372 PageID #: 72



                  if~d navedeno, odnosno ~injenicu da se optuzeni nalazi van BiH i da se, iako je primio

                 ~~· Suda, na isti nije odazvao, Sud nalazi da je, u ovom trenutku prema optuzenom,
         . dino osnovano odredivanje mjere pritvora, iz kojih razloga je, na osnovu clana 137. stav
          ·'l'




        ,1. tacka d), u vezi sa clan om 132. stav 1. tacka a) ZKP BiH, donio odluku kao u izreci.

        Optuzen!fte nakon lisenja slobode imati pravo pristupa Sudu, u skladu sa garancijama iz
        clana 5.~stav 3. Evrospke konvencije o ljudskim pravima i osnovim slobodama, kako bi se
        izjasnio o navedenom prijedlogu Tuzilastva.


        U skladu sa svim iznesenim razlozima, Sud je temeljem odredbe clana 137. stav 1. i 2.
        tacka c), u vezi sa clanom 132. stav 1. tacka a) i clana 131. stav 2. ZKP BiH, odlucio
        kao u dispozitivu rjesenja.




        POUKA 0 PRAVNOM LIJEKU:
        Zalba na ovo rjesenje maze se izjaviti krivicnom vanraspr
        od tri (3) dana od dana prijema pismenog otpravka rjesenja.




'   )




                                                                                                     7
                               Sud Bosne i Herceg<Mme<;~.A«llo~jice Jelene br. 88
                                    TP.IP.fnn· +3R7 33 707 1nn· F;:iy· +3R7 33 707 155
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 68 of 372 PageID #: 73


              Sosna i Hercegovina                            6ocHa M Xep4eroeMHa




                                  Sud Bosne i Hercegovine
        ;·                  Cy,D, 6ocHe M Xep4erom-rne
Number:- S1 1 K 018560 15 Kro
Sarajevo, 16 May 2017




The Court of Bosnia and Herzegovina, Judge Zeljka Marenic as the Preliminary Hearing
Judge, in the criminal case conducted against the Accused Adem Kostjerevac for the
criminal offense of War Crimes against Civilians in violation of Article 142(1) of the
Criminal Code of the Socialist Federal Republic of Yugoslavia (CC SFRY), having decided
on the Motion of the Prosecutor's Office of Bosnia and Herzegovina, No. T 20 0 KTRZ
0004193 09 of 24 April 2017, to prder the Accused Adem Kostjerevac into custody
pursuant to Article 137(1) and (2)(c), Article 132(1)(a), and Article 131(2) of the Criminal
Procedure Code of Bosnia and Herzegovina (CPC B-H), on 16 May 2015, rendered the
following:


                                     DECISION


The Accused:


ADEM KOSTJEREVAC, son of Sulejman and Dzemila nee lbrahimovic, born on 11 dune
1961 in Snagovo, Zvornik Municipality, married with four children, last known place of
residence in Bosnia and Herzegovina was in Snagovo, Zvornik Municipality, Bosniak by
ethnicity, citizen of B-H, currently living at 8205 Kammerer Avenue, St. Louis, Missouri
63123, United States of America, no prior conviction, Personal Identification Number
1109961183893,


             pursuant to Article 137(1) and (2)(c) of the CPC B-H is hereby


                                ORDERED INTO CUSTODY
                                       EXT-KOSTJEREVAC-00058

                   Sud Bosne i Hercegovine, Sarajevo, ul. Kraljice Jelene br. 88
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 69 of 372 PageID #: 74




                    :unds stipulated in Article 132(1 )(a) of the CPC B-H, which custody, under this
            '.' may last no longer than 2 (two) years since the hour and day of arrest.
         ,, ..1,




      ::?eai from this Decision shall not stay its execution.
              '/·
            ·;'                             Reasoning


     8 April 2015, the Prosecutor's Office o.f B-H filed an Indictment No. T20 0 KTRZ
·0004193 09 dated 8 April 2015, against the Accused Adem Kostjerevac for the criminal
 offense of War Crimes against Civilians in violation of Article 142( 1) of the CC SFRY.


 The Court of B-H confirmed the Indictment on 14 April 2015.


Having rendered a decision on preliminary motions contesting the Indictment, the Court
                                                                   '                           I


scheduled a plea hearing for 2 February 2016, but as the Accused was not served the
summons in due time, the hearing was postponed.


The Accused did not attend the plea hearing scheduled for 30 June 2016, but submitted
certain medical documentation to the Court. At the hearing the .Defense Counsel
requested a forensic analysis of the medical documentation to be carried out before the
Court rendered a decision whether the Accused's absence was justified. Professor Alma
Bravo Mehmedbasi6, D.Sc., forensic expert in neuropsychiatry, conducted an analysis on
11 October 2016 and submitted to the Court the Report (Findings and Opinion) stating
that, "based on the submitted findings, it can be assumed that the Accused's capacity to
stand trial cannot be ruled out". The expert stated in the end that due to the imprecision of
the submitted medical documentation, more specific medical reports for the Accused
should be submitted in order for her to make a judgment about the Accused's health with a
higher degree.of certainty.


The Report and its translation into English were served to the Accused so the Court
scheduled a new plea hearing for 15 February 2017, which the Accused again failed to
attend. As the Accused received the summons for the referenced hearing on 1 February
2017, the Court, being mindful of the time required for the delivery of writs from                  t?~~~~~~%~.
                                        ·        EXT-KOSTJEREVAC-00059         .
                            Sud Bosne i Hercegovine, sa. raievo, ul. Kra11·ice Jelene br. 88
                                                                                                   /{~'"'      .     2·    .   ""{~
                                                                                                   \1 1;;;,::; Edrna Neret!Jak. ""f"~\,
                                                                                                    1•         SARAJEVO_)_. ;; ~11
                                  Telefon: +387 33 707 100; Fax: +387 33 707 155                    \i.?i E,q11H~.ei"i'aK ;,,
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 70 of 372 PageID #: 75




              •granted a one-month deadline to the Defense to explain the reason of the
           §.~d's absence. The Defense submitted medical documentation by the deadline,
         ll@g that they had contact with the Accused's wife only, as the Accused was not capable

     T~~ommunicating with the Defense Counsel.



;(;)h    24 ~pril 2017, the Prosecutor's Office filed a Motion for ordering the Accused
 "";·"      .,...
· into custody on the statutory grounds laid down in Article 132(1 )(a) of the CPC B-H.
                                                     ,,
  Enclosed with the Motion was a supplementary medical expert analysis of the health
condition of the Accused Kostjerevac, made on 17 April 2017 by the same forensic
expert on the basis of the documentation subsequently submitted by the Defense,


In the reasoning of the Motion the Prosecutor's Office states that the grounded suspicion
that the suspect committed a criminal offense stems from the evidence submitted with the
Indictment, and that special custody ground set forth in Article 132(1 )(a) of the CPC B-H
was fulfilled given the fact that the suspect      wa~   hiding from the prosecution authorities of
B-H, that is, that he was at large. The Accused was questioned as a suspect by way of
mutual legal assistance, whereupon an Indictment was filed and served to the Accused
after the appointment of an ex officio Defense Counsel. The Accused failed to appear at
the plea hearing on 2 February 2016 and did not justify his absence. The Accused again
failed to appear at the plea hearing on 30 June 2016 but justified his absence with his poor
health and submitted medical documentation to corroborate it. After a forensic analysis of
the medical documentation was conducted upon the order of the Prosecutor's Office of B-
H, it was established that the Accused was capable of entering a plea of guilty or not guilty
and standing the main trial. The Accused likewise did not appear at the plea hearing on 15
February 2017, whereupon the Prosecutor's Office ordered a supplementary analy_sis to
the previous Findings and Opinion of the forensic expert. It was established that the
Accused was capable of standing trial in the criminal proceedings conducted against him:
According to the Prosecutor, it follows clearly from the foregoing that all activities that the
Accused undertook after having· received the Indictment indicate an intention to avoid
presence in the criminal proceedings. Based on the foregoing, the Prosecution considers
that the Accused should be ordered into one-month custody.




                        Sud Bosne i Herceg~tf~?§ar~~C(rP.qt(f~ljice Jelene br. 88
                             Telefon: +387 33 707 100; Fax: .+387 33 707 155
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 71 of 372 PageID #: 76

                  i-~
             r/:
            f
         r).,~"
         ;J~y Vasvija Vidovic, Defense Coiunsel for the Accused Adem Kostjerevac,
        ;med a written Response stating that the Defense would not discuss the existence of
   raunded suspicion, as that requirement alone is not sufficient to order a person into
   !'

  t':'astody. The Defense states that there do not exist the special grounds for custody laid
 :down in Article 132(1 )(a) of the CPC B-H, that is, that the Accused is not in hiding. The
 reason ~hy the Accused did not appear before the Court was his grave health condition,
           .;;>

 which can be seen in the medical documentation. The Accused suffers from PTSD, is
 incapable of work, has difficulties with memory and concentration and suffers from
 insomnia. In the Report of 11 October 2016 the expert stated that the Accused was
 probably capable of standing trial and that she could give her opinion about the Accused's
 full capacity to stand trial only if she personally examined him. Based on the foregoing, the
 Defense considers the expert's report to be incomplete and that the Court cannot render a
 decision ordering the Accused into custody on the basis thereof. Finally, the Defense
 moves the Court to dismiss the Prosecution motion to order the Accused into custody and
 issue an international warrant.


 Having reviewed the case file, the Prosecution Motion to order the Accused into
custody, and the evidence attached to the Indictment, the Court rendered a decision
as quoted in the enacting clause for the reasons that follow:


The existence of grounded suspicion that the Accused Adem Kostjerevac committed the
criminal offense that he is charged with, as a general statutory presumption and the sine
qua non requirement for the existence of custody, follows from the following evidence
attached to the Indictment: the statement of the injured party A.O., who stated that she
had known the Accused before the war and that he raped her several times in violation of
the rules of international law. The injured party testified in detail about the rape and the
perpetrator before the International Criminal Tribunal for the Former Yugoslavia on 8
February 2005 in the case No. IT-03-68-T and the transcript of that testimony was
proposed in the Indictment as evidence. Witness Asim Ramie also testified about the rape
of the injured party during her detention, while witnesses Ajka Junuzovic and Omer
Muratovic confirmed in their statements that the injured party was detained. Witnesses
Refik Mustafic, Sabit Sabic and Ramo Kostjerevac confirmed that the injured party was
imprisoned and also confirmed Adem Kostjerevac's role in the period concerned.                       ,.;::~f~¥r~·~;;>':--.
                                                                                                  "'~"/_}:.';~-:.,~\~ T t Vl'l4 ,?{. e;/:..s.>::~
                                                                                                                                                    1
                                                                                                                                 1
                                                                                             ..

                                                                                           /&'~~-               4       ~~···~\
                        Sud Bosne i   Herceg'C?&Tn'e?IS~&.S19.°~aljice Jelene br.   88   //;,!J
                                                                                         '·
                                                                                                          Edina Neretlja ~\\
                                                                                                                 SARAJEVO                    s. -· 1:

                             Telefon: +387 33 707 100; Fax: +387 33 707 155
                                                                                         u:.J
                                                                                         , \~~.         E,q1-1
                                                                                                                                             ~ ~i,
                                                                                                                                               Jih
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 72 of 372 PageID #: 77



           rl'
        v:.·
        ~ed      on the foregoing, the Court established that in the case at hand there existed a
     yfounde~ suspici~n      that the Accused Adem Kostjerevac committed the criminal offense of
    :'War Crimes against Civilians in violation of Article 173(1 )(c}, (e) and (f) of the CC 8-H, as
.: read with Article 180(1) and Article 29 of the CC 8-H, for which reason the Indictment was
    confirmed and whereby, according to the Court, the fundamental requirement for custody
                 "~
    measure was fulfilled.

                                                 ·~

    The Court also found that there existed the circumstances and evidence indicating that the
    Accused was out of reach of the prosecution authorities of 8-H, for which reason the Court
    considered the Prosecution motion to order the Accused into custody on the grounds set
    forth in Article 132(1 )(a) of the CPC 8-H to be well-founded (If there is a grounded
    suspicion that a person has committed a criminal offense, custody may be ordered against
    him: a) if he hides or if other circumstances exist that suggest a possibility of flight.)


 The reason for ordering the Accused Kostjerevac into custody on the referenced ground is ·
 the fact that the Accused was twice summoned to plea hearing and that the Defense
justified his non-attendance with medical documentation which, according to the forensic
 expert, does not rule out the Accused's capacity to stand trial.


 It was established in both expert analy$es that the Accused was capable' of standing trial,
that is, participating in the criminal proceedings and entering a plea of guilty or not guilty
However, in the first analysis conducted on 11 October 2016', the expert allowed for a
possibility that if a PTSD that the Accused suffered from were manifested in severe form, it
could result in the lack of capacity to stand trial. The expert then referred to the
E:!Xaminations that should be done and medica,I reports that should be obtained for her to
be able to rule with greater certainty on the Accused's capacity to stantl trial.


Given that the referenced Report was served to the Defense Counsel and the Accused,
the Court finds that if there existed justified medical reasons, the Accused had sufficient
time to obtain the referenced medical reports by the set deadline.


                                                                                                             .. :·~:;;_{~~~~~::::~-::.~..
1
    Findings and Opinion by forensic expert, Professor Alma Bravo-Mehmedbasic, D.Sc., of 11 Octoq{f.i'orn~"'·;;·,,'.·~0:z:,•.

                           Sud Bosne i   HercegWffr~.C§af.§~COP.~~ljic~ Jelene br. 88                 /;~t'~~ina N~retlj~:<~~.~\
                                                                                                      \(i~ E.q 1 :zr:i~<W ~.IH
                                                                                                         0



                                 Telefon: +387 33 707100; Fax: +387 33 707 155
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 73 of 372 PageID #: 78




                              supplementary expert analysis conducted on 17 April 20172 on' the basis o,f the
              'iC~i documentation subsequently submitted by the Defense (dated 2 March 2017), the
             irt concluded that:
              .. i·       '

                                            "the Accused Adem Kostjerevac is capable of participating .in
         •rirninal proceedings .... feeblemindedness, dementia, or a psychotic mental disorder was
         .et registered in the medical reports. A post-traumatic stress disorder with depression was
     legistere(J, but it does not rule out the Accused's capacity to stand trial, that is, to enter a
     .   .            .....
                      .

. · plea of guilty or not guilty".


     Therefore, alth.ough in the first Report the expert defined degrees of illness as an option,
     but did not establish a link between more severe forms and the health condition of the
  Accused, in the second Report the expert stated unamqiguously that the Accused was
  capable of standing trial. The foregoing confirms that the Accused has been deliberately
  avoiding participation in the criminal proceedings, that is, using the medical documentation
  to justify his absence, although the documentation doe.s not constitute a valid and well-
  founded reason for the absence.


  The Court was also mindful of the fact that the Accused was charged with the commission
  of the criminal offense of War Crimes against Civilians in violation of Article 142(1) of the
  CC SFRY, and that the gravity of the crime and the prison sentence it carries may
  constitute a strong motive for the Accused to avoid criminal prosecution, that is, to prevent
  conduct of Griminal proceedings in B-H.


 When reviewing the Prosecution Motion to order the Accused into custody, the Court also
 took into account the averments in the decision of the Constitutional Court of B-H reading:
 "When deciding on justifiability of ordering a suspect or an accused into custody, the
 gravity of the charges against. him is definitely a relevant element for the decision".
 Alth?ugh the gravity of the offense is not a decisive parameter when deliberating on
 custody, this element may certainly constitute an additional circumstance that should be
 taken into account when deciding on depriving a person of liberty.


 In view of the foregoing, the Court finds that in the case at hand there ·exist circumstances
 leading to the conclusion that the Accused does not intend to appear before the Court of
                                                                                                                                   .
                                                                                                  ~· ...;;,:~:x~ ~~=:~·~~·: ~::~~,~~ ~
 2
     Supplementary analysis by forensic expert, Professor Alma Bravo-Mehmedbasi6, D.Sc., of 17 Aptft:?ofi~"' '"";,;?_(:~\
                                                                                                              //.i' ./'      6    ~~';;_~
                                      Sud Bosne i   Herceg~Tn~?~~tf;S:i~.O~ijice Jelene br. 88               /(~l Ed~;J;~jt:\ l~\\
                                           Telefon: +387 33 707 100; Fax: +387 33 707 155                    \\~~. Eti~:y-j 2; .no~~ ·:~JJ
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 74 of 372 PageID #: 79




                               ;s, that he will remain out of reach of the judicial authorities of 8-H. The fact that
                              sed is currently in the United States and that he has deliberately taken steps to
                mg
                ·t•.
                              the criminal proceedings and avoid plea hearing corroborates this conclusion,
                                   .


          ~J9 re               the Court finds it justified to order the Accused into custody as quoted in the
           :t;ng clause of the Decision.
          -·>




      .                ../"
   ,l)fsUant to Article 131(1) and Article 123(2) of the CPC 8-H, the Court considered a

  11,95 sibility of imposing some other, more lenient, measure on. the Accused. However,
 ~~iven the foregoing, that is, the fact that the Accused is outside of Bosnia and Herzegovina

 :a:nd that he failed to heed the Court's summons although he had been duly served, the
 Court finds that ordering the Accused into custody is the only reasonable measure at this
 moment, hence, pursuant to Article 137(1 )(d), as read with Article 132(1 )(a) of the CPC 8-
 H, the Court rendered the decision as quoted in the enacting clause.


After he is deprived of liberty the Accused will have the right to appear before the Court, in
a~cordance                      with the guarantees envisaged in Article 5(3) of the European Convention on
Human Rights and Fundamental Freedoms, in order to comment on the Prosecution
Motion.


In view of the foregoing, the Court rendered a decision as in the enacting clause of the
Decision, pursuant to Article 137(1) and (2)(c), as read with Article 132(1 )(a) and Article
131 (2) of the CPC B-H.


                                                                                      PRELIMINARY HEARING JUDGE
                                                                                                    Zeljka Marenic


LEGAL REMEDY:
An appeal from this Decision is permitted with this Court's Special Panel, referred to in
Article 24(7) of the CPC B-H, within three (3) days from the day of receipt thereof.
I hereby confirm that this document is a true translation of the original rendered in the
Bosniarz/Croatian/Serbian language.                                ,·;, 1.~'-f,;~;;;=;~~~>~·-
Sarajevo, 18 May 2017                                         .'~·~::,<::,;!:c-' "'I"°' .-,:;;~~::<\
Edina Neretljak            ·                               l/:_J.~f.v"                        t,~'.,~\
Certified Court Interpreter for the English lan~gua&                                    //I!
                                                                       Ed~A~~;:.~gjak ~fl.)
                                        CZ. A~          1
                                                                OC('fJ   .·       ·    ~~11~:~;~~!~JbaK j~:
                                                      Herceg~fi~?§                    , P.l'J~~ice Jelene .~~Is
                                                                                                                     7
                                        Sud Bosne i                           1
                                             Telefon·. +38l   33 707 100·' Fax: +3s7:3:~~~e7;;t5S::"/,:~"
                                                                                          .... :·::·:.-::·.:·
                                                                                               ··     ..
       Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 75 of 372 PageID #: 80




                                NCB INTERPOL SARAJEVO <NTalam@ba.igcs.int> on behalf of ncb interpol
                                sarajevo < ncb.sarajevo@ba.igcs.int>
                                9. novembar 2017 15:47
                                SUDBiH
                                20-04/1-14-2-1-PL-4776-3/17-12


                1•
               £1ARAJEVO


      Nas broj: 20-04/l-14-2-I-PL-4776-3/17-12
      Datum: 09.11.2017. go~ine



      HITNO



      BOSNA I HERCEGOVINA
      SUD BOSNE I HERCEGOVINE
      SARAJEVO



      PREDMET: KOSTJEREVAC Adem, rod. 11.09.1961. godine, obavijest, dostavlja se.-

      Veza: Nas akt broj 20-04/1-14-2-I-PL-4776-2/17~12 ad 24.10.2017. i vas akt broj
      Sl 1 K 011087 14 Kro od 11.10.2017. godine                ~




      Vezano za nas akt broj i datum gornJl, obavjestavamo va~ da je Interpolova
      Jedinica za istrage vezane za lica u bjekstvu (FIS), u okviru Rrojekta BASIC
       (Broadening Analysis on Serious International Crimes)i ciji je cilj strateski
      pristup pronalasku lica· trazenih zbog genocida, krivicnih djela protiv
      :covj ecnosti i ratnih zlocina, zatrazila od NCB Interpola Washington da se
      izvrse provjere na teritoriji SAD-a, obzirom na navode iz nase medunarodne
      potjernice da bi se lice moglo nalaziti u Sjedinjenim Americkim Drzavama na
      adresi navedenoj u naredbi broj i datum veze ..

      S tim u vezi, NCB Interpol Washington je dostavio nasem NCB-iju i                  Generalnom
      sekretarijatu (FIS-u) sljedecu obavijest:

      ,,Interpol Washington potvrduje priJem vaseg zahtjeva za dostavu informacija u
      vezi predmetnog lica te vas obavjestavamo da je provjerom u bazama podataka
      samo po imenu i prezimenu i datumu rodenja dobijen pozitivan rezultat za lice
      sa istom adresom kao sto je navedeno u potjernici.

      Izgleda da predmetno lice legalno boravi u Sjedinjenim Drzavama gdje ima status
      izbjeglice. Obavjestavamo vas da se bilo kakav zahtjev za lisenje slobode ·ili
      pritvor protiv ovog lica u cilju ekstradicije mora dostaviti od strane vasih
      nadleznih vlasti putem zvanicnih diplomatskih kanala Americkom ministarstvu
: i   pravde, Odjel za medunarodne poslove (US Department of Justice, Office of
  ;   International Affairs)."
:"                                        EXT-KOSTJEREVAC-00065
     Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 76 of 372 PageID #: 81
                  ,~
                 1t:/'
                .~·

               14~iimanjdostavila
               ~rnice
                         a ove. ohavij e~ti N~B Interpol~. Washington,
                                   nam Je slJedecu obaviJest:
                                                                         interpol ova. j   ~dinica­
         g:,   za ~asu medunarodnu difuznu potjernicu od 13.10.2017. godine raspisanu
          ;;· predmetnog lica, NCB Interpol Washington j e u svoj oj poruci od
         ~2017. godine obavijestio Generalni sekretarijat, a i vas ured, da je
        '·etnom lieu odobren izbj eglicki status .

       .1adu sa clanom 74(e) Interpolovog Pravilnika o obradi podataka, Jedinica za
      ~ernice je iz~rsila reviziju difrizne potjernice protiv ovog lica u skladu sa
     terpolov~m politikom o izbjeglicama koja je usvojena na 86. zasjedanju
     ~eralne._,,;.skupstine (GA-2017-86-RES-09). Ova politika se primjenjuje jednako na
     ~ zemlje clanice Interpola .

  .primjenom ove politike, difuzna potjern.ica za Kostjerevac Ademom ce biti
· 10bustavljena, a odgovarajuci podaci izbrisani iz Interpolovih baza po~ataka.
  pored toga, obavjestavamo vas da dalja saradnja kanalima Interpola u ovom
. slucaju ne bi bila u skladu sa Interpolovim Statutom i Pravilnicirna.

Nadalje vas obavjestavamo da ce svi primaoci predmetne dfuzne potjernice biti
 obavije~tenio ovoj odluci.
i
Ipak, u skladu sa navedenom politikom, Generalni sekretarijat moze olaksati
razmjenu inforrnacija izmedu NCB-ija koji je raspisao potjernicu i zemlje koja
je odobrila azil. S tirn u vezi, Generalni sekretarijat moze proslijediti zemlji
koja je odobrila azil Kostjerevac Adernu sve informacije koje zelite da se
dostave toj zemlji.

Ukoliko se zemlja koj.a je odobrila azil odluci da, na \osnovu informacija koje
dostavi vas NCB, ukine izbjeglicki status imenovanom, zahtjev vaseg NCB-ija za
ponovno aktiviranje difuzne potjernice bi se razmotrio od strane Generalnog
sekretarijata.

Medutim, jos jednom vam skrecemo pazn]u na obavijest NCB Interpola Washington
gdje se savjetuje "da se bilo kakav zahtjev za lisenje slobode ili pritvor
protiv ovog lica u cilju ekstradicije mora dostaviti od strane vasih nadleznih
vlasti putem zvanicnih diplomatskih kanala Americkom ministarstvu pravde, Odjel
za medunarodne poslove".

Jnformacije radi, Interpolova politika o procesuiranju·podataka koji se odnose
na izbjeglice, a koja je·usvojena na 86. Generalnoj skupstini Interpola
odrzanoj u Pekingu, Kina, 26.-29.09.2017. godine, izmedu ostalog, navodi
sljedece smjernice kada je rijec o procesuiranj-u podataka o izbjeglicama ili
licima traziocima azila:

1)             Procesuiranje podataka uglavnom se nece dozvoliti:

a)             kada je potvrden izbjeglicki status lica ili potvrden status traziocA
azila;

b)      kada procjena slucaja dovodi do zakljucka da dodjela izbjeglickog
statusa u nekoj zemlji nije bila vodena pretezno politickim .. osnovama vis-a-vis
zemlje porijekla;

2)      Kada je odbijeno procesuiranje podataka, mora se uzeti u obzir da se
razmjena informacija' dostavljenih od strane zemlje koja potrazuje lice sa
zemljom u kojoj lice trazi azil, kako bi ovi posljednji mogli ponovo razmotriti
svoju prethodno donesenu odluku o dodjeljivanju statusa izbjeglice ... ".
                                        EXT-KOSTJEREVAC-00066
Zahvaljujemo na saradnji.
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 77 of 372 PageID #: 82

         l     ., .
        ...;JtovanJ em,
    I         .
    I
I
. 'fERPOL SARAJEVO




                                EXT-KOSTJEREVAC-00067
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 78 of 372 PageID #: 83
      Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 79 of 372 PageID #: 84




                                                                 BOSNIA AND HERZEGOVINA
                                                                   REPUBLIKA SRPSKA

          Municipality of                        ZVORNIK
                                           (name of municipal authority)
                       f
                 ,,,;,;:
          No. 0711-204-1-7247117

          Date: 24 Nov. 2017

          Pursuant to Article 35 of}he Law on Ci.tizenship of Bosnia and Herzegovina (Official
          Gazette of BiH, No. 4/97), at the request of the Court of BiH
          from SARAJEVO, hereby issued is a certificate as follows.



                                                                         CERTIFICATE
                                                                                                                                                                    JMB

          that ADEM KOSTJEREVAC .... father's name Su/ejman
          born on 11 Sept. 1961 in Snagovo, Municipality of Zvornik


          is a citizen of Bosnia and Herzegovina and Republika Srpska.


          The Cer!ificate has been issued based on the data from the record of citizens kept for
\ l
•'
          the populated place of Zvornik,
          municipality of ZVORNIK, page 292, No. 10646, for the year 1961.


          The fee under tariff No ..... of the Decision on Administrative Fees of the Municipal
          Assembly of ...... , in the amount of ..... , has been,..collected and verified on the
          application form.
                                                                                                                            Signature of Official in Charge
                                                                                                                                                MARA LUKIC
                                                                                                                                                (hand and stamp)'


          I hereby confirm that this document is a true translation of the original written in Basnian/Serb/CJ9f1&--:::;:::::;:::;:. ,.,
          SarajevoI 4December2017                                                                              _.,~a~'"';-;::.,__
                                                                                                            ~~·"°"°'t•\  "t'jlo\a'..f:J3   'lq;·._·,
          Branis/avBanjac                                                                               ;fj,1'-""~-..'I<                 ~,,.0:.;"'.;;\
          Certified Court Interpreter for English                                                     ~<·...,
                                                                                                         ~~
                                                                                                                 <f'                 0     •
                                                                                                                                               '~'?-)~\
                                                                                                                                                 ~ (")'
                                                                                                     _"3i fi Branislav oaniac %_ ·~ ,\,
                                                                                                               1
                                                                                                                   cn'-'       SARAJEVO                "~::;
                                                                                                                                                         £ i:
                                                                                                                            ~APAJEB()
                                                                                                                           6patt~cnas 5albaU
                                                                          EXT-KOSTJEREVAC-00069 \
                                                                                                                                                !,.
                                                                                                                                                       Jf/f
                                                                                                                                                      '<,>/"              !
                                                                                                                       ~c          ~·'·"·/.-'      . -;,,.·
                                                                                                                        .:::rlPl?r 1 ~,.,c:.r.'''·'·-
                                                                                                                           ·--~llTfa   ··:.~>: ,
                                                                                                                                                      •. "
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 80 of 372 PageID #: 85

             Bosna i Hercegovina
                                                                                        BocHa u Xep1fe206uHa
          Mll{ISTARSTVO PRA VDE
                                                                                     MHHHCTA~<;TBO IIPABJ[E,
                                                                                                                 J,t      .• '.,   r.          ;
                                                                                                             I   (·~   ' .L.1•:-'v· /1 I J , !~
                                                                                                                                           1




     Broj: 01-50-87/14Pov.

    Sarajevo, 26.12.2014.




    11/iJUllYODOINI11/B/t:EGDY/Nl
    IAJ/JJWO




            U povodu Vase zamolnice broj i datum veze, dostavljamo Vam odgovor Ministarstva pravde
    Sjedinjenih Americkih Driava, sadrian u aktu broj 182-47836 od 18.12.2014. godine, sa prilozenim
    zapisnikom.



            s posto'(anjem,




                                                EXT-KOSTJEREVAC-00070


                  Sarajevo, Trg Bill br. L Tel.: +11!7 i i ?R   1-"""· fuv· _,_   '.11.>'7   n   """   re"
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 81 of 372 PageID #: 86




     Bosnia and Herzegovina
     MINISTRY OF JUSTICE

                                                                                                                                        CONFIDENTIAL!
     Number: Ol-50-87/l4Pov.

     Sarajevo, 26 Dec. 2014


     PROSECUTOR'S OFFICE
     OF BOSNIA AND HERZEGOVINA
     SARAJEVO


     Subject:              International legal assistance

     Reference:            Your No. T20 0 KTRZ 0004193 09 dated 30 June 2014



               W.ith reference to your letter rogatory, number and date as above, please find attached the
     response from the Department of Justice of the United States of America, within the Jetter No.
     182-47836 dated 18 December 2014, with the record as attached.

               Yours Respectfully,
                                       I




                                                                                                                        ASSISTANT MINISTER

                                                                                                                                        Nikola Sladoje
                                                                                                                                              (hand and stamp)




                                                                                                                           ;~-::::_-. ...
                                                                                                        .               ~. .-::=~urn a~
                                                                                                                              z.1-;;:..·::;._· _
                                                   ,                                                     ~b'"";)'{-.~~1)'Mal/~ae,:;:9;-·...:\...
                                                                                                              ~~~~{I                   . ")1?<~\l~\\

    I hereby confirm that this document is a true translation ofthe original written in Bosnian!Serb/Cro ~ ~     .          . ~;'<;~
    Sarajevo. 19 December 2017                                                                               Branislav Ban1ac '§: ~ .. \
                                                                                                            f .::; ff
    Branislav Banjac                                                                                    ~<.>    SARAJEVO      .• "' ''.' i ;
    Certified Court Interpreter for English                                                              ;, EipaHllCJlaB Ea!bal\ fZ: J}
                                                                                                               ~               CAPAJE80               ,'3)/
                                                                                                                 ~ ~                            •    q'f/i
                                                                                                                  ~c:          ~.<<',§;//
                                                                                                                               -~~~~/,/
                                                                                                                  °"~§:":'.~~{:'.~;::>~
                                                                                                                    '      I   "••---

                                                                                                                               ~~o
                                                                                                                                          -




                                                          EXT-KOSTJEREVAC-00071
    Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 82 of 372 PageID #: 87




                                                             U.S. Department of Justice

                                                             Federal Bureau of Investigation



/
         h1 Rcplf- Please Rcrcr t(I                          St. Louis.Division
         Fil~No.
             ,,_,,..
                                                             December 9; 2014
         MDR:JEC:MB:ARH:fck 182-47836

         John Ware
         Assistant United States Attorney
         U.S. Attorney's Otllce
         Thomas Eagleton, U.S. Courthouse
         1115. 10th Street, Rm. 20.333
         St. Louis, MO 63102

                 On November 20, 2014 Adem Kostjerevac was voluntarily interviewed at his place of
         residence, 8205 Kammerer Avenue, St. Louis, Missouri 63123,,lJSA. Special Agent (SA) Ivana
         Sarhatlic, SA Andrew Haap, and Linguist Specialist (LS) Samir Taslaman met with Kostjerevac.
         SA Sarhatlic: (1) introduced herself to Kostjerevac and (2) advised Kostjerevac that authorities
         in Bosnia and Herzegovina had requested that he be interviewed by United States law
         enforcement officials regarding a war crimes investigation. The questions were read -by SA
         Sarhatlic in Bosnian language, LS Taslaman and SA Sarhatlic were taking notes, while
         Kostjerevac was answering questions in Bosnian language. The following is the summary of the
         interview:

         I. In the period between early 1992 and la:te 1995, were you a member of the Army.of Bosnia
         and Herzegovina, namely of the Military Police within the Intervention Squa_d ''LIPLJE"? (If he
       . was not a member of the same unit throughout the war. please ask him, "In which specific units
         were you and who was yom· immediate?")

                   Adem Kostjerevac stated that he was a member of the Army of Bosnia and Herzegovina
                   and also a member of the Military Police within the Intervention Squad "LlPLJE'' during
                   a specific time. Kostjerevac states that he was also a member of 2 l 2nd Municipality of
                   Srcbrcnik, 5th Bataflion. Further. Kostjerevac stated that he was wounded three times, as
                   such he spent time in Tuzla recovering from being wounded. Kostjerevac added that he
                   was wounded in February 1993 and was recovering for approximately 14 or 15 months.
                   Kostjerevac added that ·he was under the immediate supervision of Naser Orie.


        2. Who was your superior in the Intervention Squad "LIPLJE"?

                   Adem Kostjerevac slated that his superior was Omer, last name unknown. Kostjerevac
                   added that Omer was a police commander and that he died.




                                               EXT-K031~1!WiC700072
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 83 of 372 PageID #: 88




     3. Did you, as a member of the Anny of Bill,. take part in an attack against the place Novo Selo,
     municipality of Zvornik; on September 17, 1992?

                  Adem Kostjerevac stated at that time, he was out in the field in Kamenica, municipality
              .,. of Zvornik and he was not in Novo Selo. Kostjerevac stated that .Kamenica is six or seven
        ,,,,.·· kilometers away, when going through the mountains, from Novo Selo, and that they were
                  surrounded and had no nieans of transportation. Kostjerevac added that Sahbaz Sinanovic
                  was with him in Kamenica and that Sinanovic died in ·1993.


     4. Do you know whether on that occasion a female person named Anda Obradovic was captured?
     (lfhe answers positively, please ask him, "Did you know that woman from. before and how did
     )rou meet her? Did yo~ know her husband OBRADOVlC, STANOJE?")

             Adem Kostjerevac stated that ·he was aware that Anda Obradovic was captured.
             Kostjerevac stated that the husband of Anda Obradovic, Stanoje Obradovic, was his
             school buddy. Stanoje Obradovic's brother, Zarko Obradovic, was Kostjerevac's friend.
             Kostjerevac did not know Anda Obradovic prior to the war. Kostjerevac further states
             that he sent food for Anda Obradovic to eat and that others said to kill Anda Obradovic
             and he said "no." He saw that Anda Obradovic was taken to·· Cerska, municipality
             Srebrenica with Muslim women and children. He heard that Anda Obradovic was
             separated in Cerska, but Kostjerevac did not know what happened to her. He was
             wounded shortly after. Kostjerevac added that he was glad that Anda Obradovic survived.
             Kostjerevac further adds that Anda Obradovic was freed in an exchange and that he does
            ·not know what further happened with her since he was then wounded. Kostjerevac stated
             that Anda Obradovic is lying and that he would tell that to the courts.


     5. Was a female person named ANDA OBRADOVIC, who was captured on September 17, 1992
     during an at1ack of the Army of Bosnia.and Herzegovina against Novo Selo, detained in the
     place called Bare, municipality of Zvomik, in the period between September 17, 1992 and
     October 4, 1992'? ·

            Adem Kostjerevac stated that he docs not know and that he only saw Anda Obradovic
           once and that was after he came back from Kamenica. Obradovic was unfamiliar to
           Kostjerevac so he asked who she was. Kostjerevac stated that he did see that Obradovic
           had bruises on her. Further. Kostjerevac stated that he did not participate in that attack
           and th~t he only saw Obradovic in village Bajrici, municipality Zvomik. Kosjterevac
           stated that Obradovic was by herself and that she was held at a library, on a separate floor
           from the command. Further, Kostjerevac stated that Obradovic was taken to Josanice and
           that he did not sec her until Bajrici were captured.


    6. Were female detairiees kept in the same facilities as male detainees? (If not, please ask him,
    "Where were they accommodated?"



                                                 Page 2 of 7

                                         EXT-KOSTJEREVAC-00073
                                                                                                          !
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 84 of 372 PageID #: 89




           Adem Kostjerevac stated that only Anda Obradovic was captured and no one else.
           Kostjerevac added thathe is ready to come to court and say that.

    7. How many portions of food would female detainees get during a day and what conditions
    were provided to them to maintain their personal hygiene?
       ,.;,.'" Adem Kostjerevac stated that only Anda Qbradovic was captured and that she was fed
           three times a day. Anda Obradovic has said that she could not eat com bread, so he asked
           that she be given wheat bread. Further, Kostjerevac stated that Obradovic was taken to
           the home of Omer Junuzovic so that she can shower. Moreover, Kostjerevac states that
           Obradovic was free to move around and that she sat amongst other individuals. Finally,
           Kostjerevac stated that Obradovic received clothing from Muslim women.

           In addition, Kostjerevac stated that he only once spoke to Obradovic alone and during the
           exchange he asked about Stanoje Obradovic.

    8. Did you, as a member of the Military Police, guard her and visit her in the prison in Bare?

           Adem Kostjerevac stated that he is urn;1ware -that Anda Obradovic was in Bare, he only
           knows that she was in Bajrici, which are located three kilometers from Bare.


    9. Arc you aware that ANDA OBRADOVlC was raped in the prison in Bare by members of the
    Army of Bosnia and Herzegovina?

           Adem Kostjerevac stated that he is unaware that Anda Obradovic was raped in the Bare
           prison. Kostjerevac adds that he did not hear nor see anything about Obradovic being
           raped.


    10. Did you take part in the raping of the captured female person ANDA OBRADOVIC in the
   ·prison in Bare in the period between September 18, 1992 and October 4, 1992? (If he says he did
   not, please ask him, ''Does anyone from your unit can confim1 you did not do it? (If he provides
   a positive answer, please ask him to say who would be able to confirm that.))

          Adem Kostjerevac stated that he did not participate in the rape of Anda Obradovic and
          added that he is unaware that Obradovic was in Bare at all, he knows that she was only in
          BajI'ici. Kostjerevac stated that everyone who was there can bear witness that he did not
          participate and identified the following individuals by name: Mehmedalija and Ramiz,
          last names unknown, Sabir Sabic, Hamdija Selimovic, born approximately in J962, and
          Felim Selimovic, born approximately in 1960.


   11. Do you know who al.I took part in the raping of the injured ·person Anda Obradovic?

          Adem Kostjerevac answered: "l do not know."



                                               Page 3 of7

                                         EXT-KOSTJEREVAC-00074
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 85 of 372 PageID #: 90




     12. Did you take part in the raping of any other captured female persons either in that period, or
     during the wartime?

            Adem Kostjerevac answered: "No."
     13. Was
         ,. the raping of Anda Obradovic carried out at someone's order?
             Adem Kostjerevac stated that he has no knowledge of orders being given to rape Anda
             Obradovic, nor does have knowledge that she was raped.


     14. Who were the other members of your unit?

           'Adem Kostjerevac identified the following individuals as other members of his unit:
            Nihad Kostjerevac (Adem's cousin~ born approximately in .1963), Senad Kostjerevac
            (Nihad's brother, bom .approximately in 1.968), Idriz Selimovic (born approximately in
            1955), .arid individuals from the Vlasenica municipality that Adem Kostjerevac could not ·
            identify by name.


     15. Is there anything else you would like to say in relation to the facts about the attack on Novo
     Selo and the capturing and raping of ANDA OBRADOVR and we have not asked you about'?

            Adem Kostjerevac stated that he said everything he had to say.


           I have reviewed this document and verify that it correctly reflects the statements of Adem
    Kostierevac to the above-listed questions.




                                                         Ivana Sarhatlic, Special Agent
                                                         Federal Bureau ofinvestigation




                                               Page 4 of7

                                         EXT-KOSTJEREVAC-00075
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 86 of 372 PageID #: 91




      The fol~owing is the translation of Kostjerevac interview in Bosnian language provided by LS
      Saw1r Taslaman:

      I. Da Ii je u periodu od pocetka 1992.godine do kraja 1995.godine bio pripadnik Armije Bosne
         i Hercegovine i to vojne policije u Intervcntnom odjeljertju ,,LrPLJE"?. (Ako nije citav period
         rata bio u istoj vojnoj jedinici, neka odgovori u kojim tacno jedinicama je bio i ko mu je bio
         neposredni pretpostavljeni?)

             Adem Kostjerevac je izjavio da je bio pripadnik Armjje Bosne i Hercegovine i to vojne
           , policije u Jnterventnom odjeljenju ,,LTPLJE" jedno vrijeme. Kostjercvac takoder
             izjavljuje da je bio pripadnik 212. Opstina Srebrenik, 5. bataljon. Kostjerevac izjavljuje
             da je biQ ranjen tri puta pa je jedno vrijeme bio na lijec~nju u Tuzli. Kostjerevac
             izjavljuje da je bio ranjen u Februaru 1993. i da je bio na lijecenju otprilike 14 iii 15
             mjeseci. Kostjerevac izjavljuje da je bio pod komandom Nasera Oriea.

     2. Ko mu je bio nadredeni u Interventnom odjeijehju ,,LIPLJE"?

            Adem Kostjerevac je izjavio da mu je nadredeni bio Omer, a nije siguran kako se preziva.
            Omer je bio komandir policije i poginuo je.

     3. Da Ii je dana 17.09.1992. godine, kao pripadnik Armije BiH. ucestvovao u napadu na mjesto
         Novo selo, opstina Zvomik?

            Adem Kostjerevac je. izjavio <la je u     tovrijeme bio na tercnu ·u Kamenici, opstina
            Zvomik, a ne u Novom Selu. Kostjerevac takoder izjavljuje daje Karnenicaudaljena 6 iii
            7 kilometara od Novog Sela,_prcko brda, i da su bili u okrufonju i da nisu imali prevoz.
            Kostjcrevac dalje izjavljujc da je Sahbaz Sinanovic bio taj dan sa njim na intervencij i u
            Kamenici i da je Sinanovic poginuo 1993.

     4. Da Ii mu je poznato da je tom prilikom zarobljena zena Anda Qbradovic? (Ako
           odgovori da je to tacno, da Ii je poznavao tu zenu od ranije i kako ju je upoznao, te da
           lije poznavao njenog mu:Za OBRADOVIC STANOJA?)

           Adem Kostjerevac je izjavio da mu je·poznato da je Anda Obradovic bila zarobljena.
           Kostjerevac izjavljuje da je supnig Ande Obradovic njegov skolski drug, Stanoja
           Obradovic. Brat Stanoje Obradoviea, Zarko Obradovic,je bio drug Kostjerevca. Takoder,
           Kostjerevac nije znao Andu Obradovic prije rata. Kostjerevac dalje izjavljuje da je on
           slao hranu da Obradovic jede i da su drugi govorili da se ona ubije ali je Kostjerevac
           rekao ,,ne." Kostjerevac je vidio da je Anda Obradovic odvedena do Cerske, opstina
           Srebrenica, sa Muslimanskim .Ze1.mrna i djecom. Cuo je da je bila u Cerskoj, ali
           Kostjerevac ne zna sta se desilo sa njom. Uskoro nakon toga, Kostjerevac je izjavio daje
           bio ranjen i dodao je da mu je drago sto je ona prezivjela. Kostjerevac dalje izjavljttje da

                                                Page's of7

                                        EXT-KOSTJEREVAC-00076
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 87 of 372 PageID #: 92




           je Anda Obradovic razmjenjena i da ne zna sta se dalje desilo sa njom jer je on bio
           ranjep. Kostjerevac istice da Anda Obradovic laie i dodaje da bi on u sudu to rekao.

    5. Da Ii je u mjestu Bare, op5tina Zvomik, u periodu od l 7.09.1992. godine do 04. 1.0.1992.
       go.dine bila zatvorena zena ANDA OBRADOVIC koja je zarobljena 17.09.1992. godine
       Dfllikom napada Annije BiH na Novo selo?

           Adem Kostjerevac je izjavio da on ne zna i da je Aridti Obradovic vidio samo jednom
           nakon sto se vratio iz Karnenica i onda pitao ko jc ona jer mu je bila nepoznata.
           Kostjerevac jc takoder uocio da je Obradovic imala modrice na njoj. Kostjerevac je dalje
           izjavio da nije ucestvovao u to.l akciji i daje Andu Obradovic saiµo vidio tJ. selu Bajrici,
           opstina Zvomik. Kostjerevac je izjavio da je Anda Obradovic bi la sama i da je dr:lana u
           sastavu citaonice, samo na drugacijcm spratu od komande. Dalje, Kostjerevac je izjavio         .   "
           daje Anda Obradovic odvedena do Josanice i nijeje vidio.dok nisuBajrici pali.                       l


    6. Da li su zarobljene zene bile zatvorene u istim objektima kao i zarobljeni muskarci? (Ako
       nisu, gdje su bile·smjestene?)

           Adem Kostjerevac je izjavio da je samo Anda Obradovic bila ·zarobljena i niko drugi.
           Kostjerevac je izjavio daje spreman da dode na sud i da to kafo.

    7. Koliko obroka su tokom dana primale zarobljene :Zene i kakve su uslove imale 7..a oddavanje
       licne higijene?

           Adem Kostjerevac je izjavio da je samo Anda Obradovic bila zarobljena i da je primala
           tri obroka dnevno. Kostjerevac je rekao da je Obradovic rekla da ne moze da jede brasno
          o.d kuk.uruza, pa Kostjerevac rekao da joj se da brasno od psenice. Takoder, Kostjcrevac
          izvaljaje da je Obradovic odvedena do kuce Omcra Junuzoviea kako bi se istusirala.
          Kostjerevac dalje izjavljujc da je Obradovic imala slobodinu kretanja i da je sjedila
          zajedno sa ostalim. Takoder, Kos~jerevac je izjavio da je Obradovic dobila odjecu od
          Muslimanskih :lena.

          Kostjerevac izjavljuje da je samo jednom pr.ieao sa Obradovic na samo i da je tom
          prilikom samo pitao za Stan~ju Obradovic.

   8. Da ii ju je on, kao pripadnik vojne policije obezbjedivao i posjecivao u zatvoru u mjestu
      Bare?

          Adem Kostjerevac je izjavio da ne zna da je Anda Obradovic bi la u Barama, zna samo da
          je bila u Bajricima, koji su udaljeni 3 kilometra od Bara.

   9. Da Ii mu je poznato da je ANDA OBRADOVIC u zatvoru u mjestu Bare bila silovana od
      strane pripadnika Armije BiH?

          Adem Kostjerevac je izjavio da ne zna da je Anda Obradovic bila silovana u zatvoru u
          Bare; Kostjerevac istice da on nije vidio nitije cuo daje Obradovic bila silovana.

                                              Page 6.of7

                                         EXT-KOSTJEREVAC-00077
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 88 of 372 PageID #: 93
                       -.




     10. Da Ii je on ucestvovao u silovanju zarobljene fone ANDE OBRADOVIC u zatvoru u mjestu
         Bare, u periodu ad 18.09.1992. godine do 04.10.1992. godine? (Ako ka2e da nije, pitati ga da
         li neko od pripadnika njegove vojne jedinice moze posvjedociti da on to nije uradio? (Ako je
         04govor DA, neka se izjasni ko bi to mogao potvrditi.))
        ,,.,,.
                 Adem Kostjerevac je izjavio da on nije ucestvovao u silovanju Ande Obradovic i dodao
                 je da ne zna da je Obradovic ikako bila u mjestu Bare, zna sarno da je bila u BajriCima.
                 Kostjerevac je rekao da svak ko je bio tu moie posvjedociti da to on nije uradio i naveo je
                 sljedeca imena: Mehmedalija i Ramiz, prezime nepoznato, Sabir Sabic, Hamdija
                 Selemovic, otprilike 1962. godiste, i Felim Selimovic, otprilike 1960. godiste.

    1 l. Da Ii zna ko je sve ucestvovao u silovanju zrtve Ande Obradovic?

                 Adem Kostjerevac je odgovorio ,,ne znam."

    12. Da Ii je µcestvovao u silovanju nekih drugih zarobljenih zena u tom periodu iii tokom
           rata?

                 Adem Kostjerevac jc odgovorio ,,ile".

    13. Da lije silovanje Ande Obradovic vrseno po necijem naredenju?

                 Adem Kostjerevac je izjavio da ne zna da Ii je bilo po necijem naredenju niti zna da jc
                 Anda Obradovic uopste bila silovana.

    14. Ko su bili ostali pripadnici njegove vojnejedinice?

                 Adem Kostjerevac je naveo sljedece osobe kao pripadnike njegove vojne jeclinice: Nihad
                 Kostjercvac (Ademov rodak, otprilike 1963. godiste), Senad Kostjerevac (Nihadov brat,
                 otprilike 1968. godiste), Idriz Selimovic (otprilike 1955. godiste), i ljudi iz Vlasenicke
                 opstine kojima ne z1_1a imena.

    I 5. Da Ii imajos .Sta izjaviti sto nije pitan a odnosi se na cinjenice o napadu na Novo selo,
       _    zarobljavanju i silovanju ANfJE OBRADOVIC?

                 Adem Kostjerevac je izjavio da je rekao sve sto je imao reci.


                                                                                                               I
                                                                                                               I
                                                                                                               I
                                                     Page 7 of7

                                               EXT-KOSTJEREVAC-00078
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 89 of 372 PageID #: 94




                                  ATTESTATION OF AUTHENTICITY

             I,   3.l?bd'l Qa,..I.' .e....-, attest in my position as Commissioner and am authorized
    by the Jaw of the United States to attest that the document attached and described below is a true
        j•                                                            .

    and accurate copy of an original official record produced by the Federal Bureau of

    Investigations, which is a government law enforcement ag·ency of the United States.



    Description of Documents:

    Letter detailing interview of Adem Kostjervac on November 20, 2014.




                                                         //US// - Co~/~ S.~4<t<l
                                                                   (Title)


                                                            !d.//S-/~L/7
                                                              /(Date)/ ·




                                          EXT-KOSTJEREVAC-00079
                                                                                                     /
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 90 of 372 PageID #: 95




                                                U.S. Department of State

                Certificate to be Attached to Documentary Evidence Accompanying
                          Requisitions in the United States for Extradition


                                  AMERICAN FOREIGN SERVICE


                                                             Sarajevo, Bosnia and Herzegovina, April 24, 2018




                I, Scott A. Norris, Consul of the United States of America in Sarajevo, Bosnia

         and Herzegovina, hereby certify that the annexed papers, being extradition documents

         proposed to be used upon an application for the extradition from the United States of

         Adem Kostjerevac, charged with the crime of"war crimes against civilians" alleged

         to have been committed in Bosnia and Herzegovina, are properly and legally

         authenticated so as to entitle them to be received in evidence for similar purposes of

        the tribunals of Bosnia and Herzegovina, as required by Title 18, United State Code,

        Section 3190.

                In witness whereof I hereunto sign my name and cause my seal of office to be

        affixed this 24th day of April, 2018.




                                                         Utr~
                                                  Scott A. Norris

                                                  Consul of the United States of America
                                                  U.S. Emba;:;sy Sarajevo




                                         EXT-KOSTJEREVAC-00080
                        Case: 4:19-mj-06244-PLC
                              .....
                                ,_•.
     _,...,,,..,.,,,,_,...,,..,,..,.~··'7'·;,.?"",
                                     •.
                                         .·J"
                                                    Doc. #: 1-2 Filed: 08/14/19 Page: 91 of 372 PageID #: 96
                                                         ~-.'"~·cL:~·""""."'-~~-.-:.7',c""'·-'7.'>y""":.-~.
                                             ·-·-----···-·




                                                     BOSNA I HERCEGOVINA
                                                     TUZILASTVOffUZITELJSTVO
                                                     BOSNE I HERCEGOVINE
                                                     SARAJEVO

                                                           Predmet br. T20 0 KTRZ0004193 09
                                                         Datum:                                   09.06.2014•. godine

                                                                                                                       ZAPISNIK
                                                                                                                0 SASLUSANJU SVJEDOKA

                                                     Mjesto ispitivanja:                                              Stanicajavne bezbjednosti Zvomik
                                                                                                                      Ratni zloCin protiv civilnog stanovnistva iz c1ana 173. KZ
                                                     Odredbe za krivicno djelo:                                       BiH i ratni zloCin protiv ratnih zarobljenika iz clana 175
                                                                                                                      KZBiH
                                                     Osumnjiceni:                                 '                   Muharem Sinanovic i drngi
                                                     Poziv svjedoku upucen od:                                        Tuiila§tva BiH
                                                     Datum poziva svjedoku:                                           09.06.2014


                                                     PRISUTNI:
                                                     Tuzilac:                                                         Milanlw Kajganic
                                                 Svjedok:                                                             Anda Obradovic
                                                 Strucni saradnik:                                                    Elma Muhedinovic
                                                 Zapisnicar:


                                                                                                                 Zapoceto u:             11,30       sati


                                                                                                              OBAVJESTENJA I UPOZORENJA
rr                                                   L                      Sluibeni jezici Bosne i Hercegovine - bosanski, hrvatski i srpski kao i oba pisma,
                                                                            Cirilica i latinica, su u ravnopravnoj upotrebi pred ovim Tuiilastvom. Ukolilw ne
                                                                            razumijete sluibene jezike Tuiilastva, osigurace se usmeno prevodenje vase izjave
                                                                            kao i prevod dokumenta i drugog dokaznog materijala po potrebi. (Clan 8. ZKP-a BiH).


                                                 2.                         Potvrdujem da razumijem jezik kojim se govor,i na ovom saslusanju.


                                                                           DA:                      Potpis svjedoka   fof 4,J," f ~EME:
                                                                                                                                   .             (
                                                                                                                                                                    11,30 sati




                                                                                                                                 1
                                                                                                                      EXT-KOSTJEREVAC-OQ081 •
                                                                                                                                       Potp1s sv1edoka
                                                                                                                                                            ffJ;M            / j·
                                                                                                                                                            1r::7-f d c1 ahl./<     f14t[i')v
                                                                                                                                                                                     f) 1
     Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 92 of 372 PageID #: 97




            3.        Potvrilujem da se ovaj zapisnik moie voditi na latinicnom pismu.


                    Potp;, svjedoka        {).,t,7.bzt:;/ {)µ (           VRIJEME: 11,30 sati
                                            1                I       <J
            4;        Obavezni ste obezbjediti slijedece podatke o sebi (clan 86,   stav 3. ZKP BiH)




            /me i prezime:                       Anila Obradovic
            Imeoca:                              Slavko
           lmemajke:                             Radojka
           Djevojacko prezime majke:             Milosevic
           Datum roilenja:                       10.06.1956 godine
           Mjesto roilenja:                      Petkovci, opstina Zvornik
           Zanimanje:                            Domacica
           Da Ii ste trenutno zaposleni:
           Mjesto zaposlenja:

,I         Da Ii ste udati:                      Udata
 '         Driavljanstvo:,                       BiH
           Etnicka pripadtiost:                  Srpkinja
           Tacna adresa na koju cete             Novo selo, Drinjaca 75410 Zvornik
L          primati pismena:
.l


           Broj telefona:                        056 376139


           5.       Upozoravate se da ste duini obavjestiti Tuiilastvo i Sudo svakoj promjeni adrese i
                    boravista.

           6.       ObaVezni ste da svjedoCite. Ukoliko odbijete Sud vam moie izref:i kaznu.           {clan 81., stav
                                     Meilutim:
                    1. i 7., ZKP-a BiH).

                    a.         Moiete odbiti da svjedoCite aka ste bracni drug iii bliski srodnik sa
                               osumnjicenim (clan 83. ZKP-a BiH).

                   b.          Moiete odbiti da svjedocite ukoliko bi vas odgovor mogao izloiiti vaseg
                               bracnog druga ili bliskog srodnika krivicnom gonjenju.

                   c.         -']mate pravo da ne odgovarate na pitanja ako bi vas istinit odgovor izloiio
                                krivicnom gonjenju. Da biste odgovorili i na ta pitanja, moiete traiiti
                                imunitet. Imunitet Varn daje Glavni tuiilac. Ukoliko dobijete imunitet, duini


                                                                 2                                                       (

                                                 EXT-K~STJERE't.;'~~edoka r'P4f           o;rh ud /J/1/a'
            Case:.i·4:19-mj-06244-PLC
                     •·    :Vi;C« -
                                      Doc. #: 1-2 Filed: 08/14/19 Page: 93 of 372 PageID #: 98
                                      -"


                   ~Y.t



                                                                                                            ta,1Jiu/ '4fo
              .1':':~


                                                                                          Potpis svjedoka


                                                     ste svjedoCiti i nef:e biti krivicno gonjeni, osim ako ste dali laird iskaz. (clan
                                                     84. ZKP-a BiH)

                          7.               Morate govoriti istinu. (clan 86. stav 2. ZKP-aBiH)

                          8.               Ne smijete presutjeti nista. (Clan 86. stav 2. ZKP BiH)

                          9.               Upozoravate se da je davanje lainog iskaza krivicno djelo zbog kojega vam moze
                                           biti odreaena kazna zatvora. (clan 86. staV 2. ZKP-a BiH u vezi sa clanom 235. KZ-a BiH).

                          10.              Ukoliko ste vi iii va§a porodica suoceni sa ozbiljnim rizikom iii prijetnjom, moiete
                                           zatraiiti da budete saslusani u svojstvu zastif:enog svjedoka. (Zakon o zllStiti svjedoka pod
                                           prijetnjom i ugraienih svjedoka i clan 91. ZKP-a BiH)

                          11.              !mate pravo procitati zapisnik iii zatraiiti da yam se proCita, te da unesete promjene
                                           prije nego sto isti potpisete.

                          12.              Zapisnik f:e se diktirati zapisnicaru. Morati pratiti dok se zapisnik sastavlja. Morate
                                           pratiti na· ekranu kompjutera ispred vas dok se zapisnik sastavlja. Ukoliko mislite da
                                           ima gre§aka, moiete ih ispraviti dok se zapisnik sastavlja kao i na ki-aju ispitivanja.

                          Svojim potpisom potvrilujem da sam razumjela sva obavjeStenja i upozorenja koja su gore
                          navedena.

                                           Potpis svjedoka    ~7 d,J                     ¥<        VRIJEME: 11,30 sati

I,:.'
 .'. I.'i

1,..
 ,1


 I'
 '




                                                                                     3
                                                                        EXT-KOSTJEREVAC-00083            bJ·IJJtJ.1 c-;f)l/7-
                                                                                         Potpis svjedoka · ..
                                                                                                            .   <(.
                                                                                                                       / _/       ¥
                                                                                                                                 ft-/,,
       Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 94 of 372 PageID #: 99


                                                                 Potpis svjedoka      {rjl{VJ~d /bifo
                                                 IZJAVASVJEDOKA

                  Svjedok daje izyavu sa pocetkom u:                 11,30            sati


                      Ja sam do sada davala nekoliko izjava izmedu ostalih ivjedocila sam 2005 godine u
               H.agu,, a izjave sam·davala Tuzila8tvu i policiji te sam istima objasnila sve, na koji nacin sam
               zarobljena 17. 09.1992 · godine prilikom napada na Novo Selo i sta sam sve dozivjela u
               zatobljenistvi dok nisam razmjenjena 05.02.1993 godine. Ja u potpinosti ostajem pri svojim
               izjavama, a sada cu samo precizirati ono sto me budete konkretno pitali.
               Dakle 17.09.1992 godine bila sam sa svojim suprugom u kuti njegove sestre Ilic Branke i
               njenog muza Die Zorana kada su me zarobili vojnici u cmim uniformama Jedan od rif ih me je
               htio nozem zaklati ali se tu zadesio Kadrija, kojem ne znam prezime a koji je bio u civilnoj
               odjeti i bez naoruzarlja te me je odbranio rekavsi da ja nisam nista kriva , }a ga nisam od
               ranije poznavala ali su mi kasnije rekli dame je spasio covjek po imenu Kadrija.
               On me predao Muharemu zvanom Sisko koji me je odveo u komandu u Bajrice gdje sam
               ispitivana, a nakon sto sam tu prenotila sa povezom na ocima su me odveli u neki zatvor koji
              je od komande bio udaljen pet do deset minuta hoda u tom zatvoru sam ostala do 0'4.10.1992
              godine. U svojim ranijim izjavama sam objasnila kako je zatvor izgledao . Poslije nekoliko
              dana neko od muslimamkih vojnikaje dosao u zatvor i rekao mi sad cemo to dovestijednog
i''           cetnika ispitaj ga sve . Doveli su visokog plavog covjeka , imao je oko nekih cetrdesetak
1111          godina dove den je sa rukama naprijed vezanim zicom i povezom na ocima te je bio hos ,
  :!          rekao mi je da se zove Lukic Nenad da je iz Ra8eva prema SekoviCima , da mu je nestalo
  'i          municije i daje zarobljen, ta/coder mije rekao da ima zenu i dvoje djce koji su u Srbiji, a da
              su mu rekli vojnici koji su ga zarobili da mora sve priznati ili ce mu ,, oci vaditi ,, . On se
              zadrzao u zatvoru oko nekih sat vremena nakon cega su ga vani izveli muslimamki vojnici,
              tukli su ga ispred tog zatvora tako da je covijek ispustao zivotinjski krik i kada sam Sahbaza
              kasnije pita/a sta bi sa Nenadom rekao mi je ,, ubili su ga" i tom prilikom je Sahbaz
             povratao. Ja sam se u Novo selo udala 25.01.1992 godine i prije samog pocetka rata sa
              muzem sam bila kada smo sreli Adema Kostjerevca, kojegje mo} muz poznavdo od ranije jer
              zive blizu a muz mi je tada rekao kako se on zove to je bilo na jednom brezuljku nekih sto
              metara od nase poreodicne kuce u Novom selu . Adem je bio cm, visok i tada je imao brkove
              i tom priliko je mog muza pitao da mu kupimo bra8na njegovoj zeni i djeci jer on ne bude tu,
              odnosno borav o je u Hrvatskoj. Njegovu sestru sam upoznala mozda petnaestak dana prije
              rata , ne mogu, joj se sada sjetiti imena a upoznala sam je tako sto je 'tada dos/a kod moje
             jetrve Obradovic Milenije i donijela joj nekakav pekmez jer su od ranije bili dobro prijateljl
             sjecam se daje Ademova sestra tada ima troje djece.
             Nakon sto sam dovedena u ta} zatvor u Bajrice prvo veca kadaje Adem Kostjerevac do8ao u
             zatvor, bio je u cmoj uniformi i sjecam se da je tada rekao ,, skini se sad eel da vidis kako
             turcin j ... " , }a sam ga poslu8ala }er sam od straha morala da se skinem , nakon cega me je
             on silovao na naCin Sto mi je reko da legnem i izivljavao se na meni , grizao me je i reako
             necete ostati ni u Beogradu a ja sam plakala medutim on nije prestajao, ja se ne mogu tacno
             sjetiti koliko je to vrememki trajalo. Znam da je sa sobom nosio pusku i imao je nekakav
             veliki pistol} za pojasom. Nakon toga je dolazio nekoliko noci poslije i silovao me je na isti
             nacin , te je jednom prilikom mi rekao da je mo} djeveru Zarki Obaradovicu pricao da je bio
             na vojnoj obuci u Zengama u Hrvatskoj te daje navodno ta/coder mom djeveru govorio da mi
             srbi komsije treba da bjezimO s nima kako bi se soapasili/Ja sam u tom periodu bila trudna i
             od posljedica silovanja koji je Adem vrsio nada mnom izgubila dijete , bila sam n tada u

                                                            4
                                                 EXT-KOSTJEREV=oooM.
                                                                Potpzs sv1edoka
                                                                                  b4A°;,_1
                                                                                  J            j., {l I
                                                                                             Q &
                                                                                                          /J
                                                                                                          .~
                                                                                                               ti/i
                                                                                                                  · {j1
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 95 of 372 PageID #: 100



                                                           Potpis svjedoka      t!!t~f ,J;,!l./.!J4!fo
       •tr.ecem mjesecu trudnoce kada sam u toj tamnici imala spontani pobacaj, a u 1z1ava sam
        objasnila da mi je Ajka Jimuzovic donosila nekakve krpe kako bi zaustavila krv(.lrenje. Tokom
       iih noCi kada je Adem dolazio da me siluje jednom prilikom mi je rekao da je on u vojnoj
       policiji zajedno sa jos jednim vojnikom koji se zove Asim iii Kasim ne mogu se sad tacno
        sjetiti.
        Jedne prilike znam da su bili dosli neki vojnici iz Divica koji su trazili da me zakolju pa ·me je
        Sinanovic Sahbaz , kako bi to izbjegao jedne veceri o..dveo kod sebe kuCi gdje sam provela
        nekoliko dana sa njegovom suprugom Fatimom koju smo zvali Sadika,a koja mi je bila
       skolska drugarica . Poslije tih par dana odvedena sam u Cersku te sam u svojim izjavama
       ranije objasnila sta sam sve dozivjela u tom periodu. U Cerskiu su me odveli Sahbaz
       Sinanovic i njegov badzo odnosno muz njegove svastike, Fatimine sestre kojimja ne znam
       ime. Jedne prilike dok sam u BajriCima bila u zatvoru pretukao me je jedan vojnik u cmoj
       uniformi koji je dosao U famnicu Sa djevojkom koja je iSfO bi/a U cmoj uniformi i zva/i SU je
       ,,hosovka". Ja tada nisam znala o kome se radi ali mije.neko, nakon sto sam razmjenjena
       rekao da je to izvijesni ,, Gumeni ,, sa Kula Grada.
       Napominjen da Sinanovic Sahbaza nisam znala od prije, a Sinanovic Muharema zvanog
       ,,Sisko" sam poznavala jer je on radio kao kondukter u Drina Transu aja sam putovala na
       pisao njihoyim autobusima na relaciji od Novog sela do Zvomikajer sam bila zaposlena u
       vezionici.

       PAUZA OD _ _ sati do _ _ _ _ _ _ _ sati. Potvrdujem da nisam razgovarao o
       istrazi za vrijeme pauze.


       I.       Potvrdujem da nemam niSta vise da dodam.

       2.       Potvrdujem da nemam primjedbi na nacin na koji je voden razgovor i da mi nije
                prijeceno niti bilo sta obecano.

       3.       Potvrdujem da su prema mom najboljem znanju i uvjerenju odgovori istiniti.

       4.       Potvrdujem da sam procitao izjavu i potvrdujem da je to vjeran zapisnik razgovora i
                stavljam svoj potpis ispod, na vrh i dno svake stranice.


                      Izjava svjedoka zavrsena u:           12,40      sati


                                                                                    Tuiilac
                                                 Svjedok



                                       G?~~J~&
                                          aObrado ...




                                                      5
                                                                              ~-
                                                                             · d 06 ti J
                                                                            -~JO,cJ
                                          EXT-KOSTJEREVAC-00085                ··                   . .
                                                          Potpis svjedoka
                                                                                         I    11.
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 96 of 372 PageID #: 101




                                                                      Signature of the witness - - - - - ·



     BOSNIA AND HERZEGOVINA
     PROSECUTOR'S OFFICE OF BiH
     SARAJEVO

             Case No. T20 0 KTR0004193 09
             Date: 9 June 2014


                                          WITNESS EXAMINATION
                                                RECORD


     Place of examination:                           Public Security Station in Zvomik

     Provisions related to the criminal offense:     War Crimes against Civilians under Article 173 of the
                                                     CC BiH and War Crimes against Prisoners of War under
                                                     Article 175 of the CC BiH

     Suspects:                                       Muharem Sinanovic et al.

     Witness summoned by:                            Prosecutor's Office of BiH

     Date of summon:                                 9 June 2014


     ATTENDEES:

     1. Prosecutor:                                  Milanko Kajganic
     2. Witness:                                     Anda Obradovic
     3. Legal Officer:                               Elma Muhedinovic
     4. Record-taker:

                                       Commenced at:             11:30 hrs


                                         NOTICES AND CAUTIONS

            1.     The official languages of Bosnia and Herzegovina - Bosnian, Croatian and Serbian, as
                   well as both scripts, Latin and Cyrillic, are in equal official use before this Prosecutgr 's
                   Office. If you do not understand the official languages of the Prosecutor's Office,
                   provisions shall be made for oral translation ofyour statement and translation of official
                   documents and other pieces ofwritten evidence (Article 8 of the CPC Bil!).

            2.      I confirm that I do understand the language used at this examination.

                    YES:     Signature of the witness                         TIME: 11:30 hrs




                                           EXT-KOSTJEREVAC-00086
                                                                    Signature of tlte witness_ _ _ _ _ __
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 97 of 372 PageID #: 102




                                                                       Signature of the witness _ _ _ _ _ __




             3.     I do confirm that this record can be kept in the Latin script.

                    Signature of the witness:-------- TIME: 11:30 hrs

            4.      You are obligated to provide the following personal details (Article 86(3) of the CPC
                    Bili).

     Surname and name:                                Anda Obradovic
     Father's name:                                   Slavko
     Mother's name:                                   Radojka
     Mother's maiden name:                            Milosevic
     Date of birth:                                   10 June 1956
     Place of birth:                                  Petkovci, Zvornik Municipality
     Occupation:                                      housewife
     Are you employed:
     Place of employment:
     Are you married:                                married
                                                        I

     Citizenship:                                    BiH
     Ethnicity:                                      Serb
     The detailed address where
     you will rec~ive written documents:             Novo Selo, Drinjafa 75410 Zvornik
     Telephone number:                               056 376 139


            5.      You are cautioned that you are under obligation to notify the Prosecutor's Office and the
                    Court on any change ofyour address and place of residence.

            6.      You are under obligation ·to testify. Should you refuse to testify, the Court may impose a
                   fine on you (Article 81(1) and (7) of the CPC BiH). However:

                    a.      You may refuse to testify only if you are related to the suspect by marriage or
                           family relations (Article 83 of the CPC BiH).

                   b.      You may refuse to testify if your response would result in the danger of bringing
                           prosecution upon your spouse or close relative.,

                   c.      You are entitled to refuse to answer such questions with respect to which a
                           truthfal reply would result in the danger of bringing prosecution upon yourself
                           In order to answer such questions too, you may seek immunity. Immunity may be
                           granted by the decision of the Chief Prosecutor of BiH Ifyou have been granted
                           immunity, you shall




                                            EXT-KOSTJE~VAC-00087
                                                                     Signature of the witness_ _ _ _ _ __
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 98 of 372 PageID #: 103




                                                                    Signature of the witness _ _ _ _ _ __




                          testify and you shall not be prosecuted except in case offalse testimony.
                          (Article 84 of the CPC BiH).

                  You are called upon to tell the truth (Article 86(2) of the CPC BiH).

                  You shall not withhold anything (Article 86(2) of the CPC BiH)

                  You are cautioned that giving a false statement constitutes a criminal offence canying
                  the sentence of imprisonment (Article 86(2) of the CPC BiH as read with Article 235 ()f
                  the CC BiH).

                  Jfyou or your family are under a serious risk or threat, you may seek to be heard as a
                  protected witness. (Law on Protection of Witnesses under Threat and Vulnerable
                  Witnesses andArticle 91 of the CPC BiH).

                  You are entitled to read the record or to request to have "the record read out io you, and
                  to enter any changes before signing it.

                  The record shall be dictated to the record-taker. You shall monitor the drafting of the
                  record on the computer display in front of you. Should you consider that the record
                  contains any errors, you may correct them while the record is being made as well as at
                  the end of examination.

           I hereby confirm with my signature that I have understood all the above referenced
           notices and cautions.


                Signature of the witness:-------- TIME: 11:30 hrs




                                         EXT-KOSTJ ERl=VAC-00088
                                                                   Signature of the witness_ _ _ _ _ __
    Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 99 of 372 PageID #: 104




                                                                                        Signature of the witness _ _ _ _ __


                                                            WITNESS STATEMENT

                                 The witness commenced giving the statement at:                 11:30 hrs

                                I have given several statements so far. In addition, I testified in The Hague in 2005. I gave
                        statements in the Prosecutors Offic.e and the Police, where I explained everything: how I had been
                        captured on 17 September 1992 during the attack on Novo Sela, and what I survived during the time l
                        spent in captivity up until the time when I was exchanged, on 5 February 1993. I fully stand by my
                        statements. I will now precisely answer only your concrete questions.
                        Thus, on 17 September 1992, I had been, along with my husband, visiting the house of his sister Branka
                       Ilic and her husband, Zoran flit, when I was captured by soldiers wearing black uniforms. One of them
                       wanted to slit my throat with his knife, but luckily, Kadrija (I do not know his last name) happened to be
                       there. He was in the civilian clothing and had no arms. He defended me having told the others that I was
                       not to be blamed for anything. I had not known him from before, but I was subsequently told that a man
                       called Kadrija had saved me.
                       He handed me over to Muharem known as Sisko, who took me to the Command seated in the village of
                       BajriCi, where I was interrogated. After I had spent the night there, they blindfolded me and took me to a
                       prison, which was about five to ten minutes away from the prison on foot. I s(ayed in this prison until
                       4 October 1992. I have explained in my previous statements how the prison looked like. Several days
                       later, a Muslim soldier came to the prison and told me that they would bring in a Chetnik and that I
                       should question him about everything. They brought in a tall blond man. He was around age 40. He was
                       brought in with his hands tied in front of him with a wire. He wore a blindfold, and he was in his bare
                      feet. He told me that his name was Nenad Lukic, and that he was from the village of Rasevo, which was in
                       t~e direction of the place of SekoviCi; that he run out of ammunition and that he was captured. He also
                       told me that he had a wife and two children living in Serbia, and that the soldiers who had captured him
                      told him that he had to confess everything, or otherwise they would "pull out his eyes". He stayed in the
                      prison for about an hour, whereupon Muslim soldiers took him outside the prison, beat him in front of the
                      prison in such a way that he cried as an animal. When I subsequently asked Sahbaz about Nenad's
                      destiny, he told me that "they had killed him", on which occasion he (Sahbaz) vomited. I got married to
                      Novo Sela on 25January1992. Just before the mere outbreak ofthe war, !was with my husband when we
                      met Adem Kosterjevac, whom my husband had known from before, since they lived in close vicinity. My
                      husband told me then his name. We met him on a hillock, which was about 100 meters away from our
                     family house in Novo Sela. Adem was tall, with black hair and moustache. He asked my husband to by
                      some flour to his wife and children, because he was not present there, that is, he was in Croatia. I had
                      met his sister about fifteen days before the war. I cannot remember her name now. I met her in the wcv1
                      that, at the time, she had visited my brother-in-law 's wife, Mllenija Obradovic, and brought her some
                     jam, since they had been good friends from before. I remember that Adem 's sister had three children at
                      the time.
                      After being brought to that prison in BajriCi, Adem Kosterjevac came to the prison on the first evening.
                      He wore a black uniform. I remember him saying at the time: "Strip off your clothes, you will now see
                      how a Turkf ... ".I obeyed him, because I had to strip off my clothes out offear. Then he raped me. He
                      told me to lie down and he acted out his instincts. He was biting me and telling me that we would not stay
                      even in Belgrade. I was crying, but he would not stop doing that for I do not remember how long time. I
                     know that he carried a riffle and had a big pistol at his belt. After this incident, he kept coming for the
                     following several nights and raping me repeatedly in the same way. He once told me that he told my
                     husband's brother Zarko Obradovic that he had attended military training with"the Zengas in Croatia. In
                     addition, he allegedly also told him that we, the Serb neighbors, had to flee in order to save our lives. At
                     the time, I was three months pregnant, and as a result of being repeatedly raped by Adem, I had a
         /~:ff#ff!f[/~:e in that dangeon.
        /-;_~'
             ''i"a" .1a .,,,'!!>;::...>.,,
       ~~~"*.--:-.           1'--:~~~~()\\                   EXT-KOSTJE~VAC-00089


 ~
       "'<f.  f;.\\sa
                 ..... iJ\C    . :~,;-::~'\\
                                    i,"> ~
 , '" ~ R.aia\!.·Co\?.Ko             ~ :;;;,.                                        Signature of the witness_ _ _ _ _ __
i ~ /; ' 1 S.!•S->.f/J'C.Y..':!.-- ~ 11
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 100 of 372 PageID #: 105




                                                                            Signature of tlze witness _ _ _ _ _ __




               J explained in the referenced statements that Ajka Junuzovic had brought me some cloths to stop
       the bleeding. During one of the nights when Adem was coming to rape me, he told me that he was within
      the Military Police along with another soldier called Asim or Kasim, I cannot recall it precisely now.
       On one occasion, soldiers from DiviCi had come and requested to slit my throat. In order to avoid that,
      Sahbaz Sinanovic had taken me one night to his house, where l spent several days with his wife Fatima,
      whom we used to call Sadika, and who was my school friend. After those several days, I was taken to
      Cerska. Jn my previous statements, I explained what I had survived in that period. I was taken to Cerska
      by Sahbaz Sinanovic and the husband of his sister-in-law, or his wife Fatima's sister, whose name I do
      not know. During my stay in the BajriCi prison, I was once beaten up by a soldier in a black uniform, who
      had entered the dungeon along with a young girl, also in a black uniform, and whom they called a "HOS
      girl". At the time, I did not know who they were. However, after my exchange, someone told me that he
      was one "Gumeni "from Kula Grad.
      !note that I had not known Sahbaz Sinanovicfrom before. I did know Muharem Sinanovic a.k.a. "Sisko"
      because he used to work as a conductor in the "Drina Trans" Company. I travelled to work by their
      busses along the Novo Selo-Zvornik route, because I had been employed in an embroidery factory.

      BREAK FROM ... : ... hrs TO: ... : ... hrs. I confirm that l did not discuss the investigation during the
      break time.

      l.         I confirm that I have nothing else to add.

      2.         I confirm that I have no objections to the manner in which the examination was conducted and
                 that no threats or promises were made unto me.

      3.        I confirm that the answers that I have given are true to the best of my knowledge and belief.

     4.          l confitm that I have read the statement and l confu:m that it is a faithful record of the
                 conversation. I affix my signature hereunder as well as on top and bottom sections of each page.

                 Taking of the witness's statement completed at: 12:40 hours.



           Legal officer                                  Witness                                  Prosecutor


     Elma Muhedinovic                                Antla Obradovic                           Milanko Kajganic


                                                        Investigator

                                                        Elvir Kadric




                                                 EXT-KOSTJERloVAC-00090
                                                                          Signature of tlze witness'-._ _ _ _ _ __
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 101 of 372 PageID #: 106



      . BOSNA I HERCEGOVINA
        TUZILASTVO-TUZITELJSTVO BiH
        SARAJEVO
        Broj: KT-RZ-15/06
        Sarajevo, 30.04.2007. godine


                                           ZAPISNIK
                                     0 SASLUSANJU SVJEDOKA

       Sastavljen dana 30.04.2007. godine u prostorijama Tuzila.Stva-Tuziteljstva BiH u Sarajevu, u
       kaznenom predmetu broj: KT-RZ-15/06, protiv osumnjicenog Naser Orie i dr., zbog
       kaznenog djela Ratni zlocin protiv civilnog stanovnistva iz clanka 1,73. stavak 1. KZ BiH.

       PRISUTNI:
          1. Tuzitelj:   Sanja Jukic
          2. Pripravnik: Ivana Matijevic
          3. Svjedok:    Anda Obradovic
         4. Zapisnicar: Radmil;t Iliskovic

                                            Zapoceto u 11,45 sati

      Na temelju clanka 86. stavak 2. opominjem Vas da ste dufai govoriti istinu. Ne smijete nista
      pre8utjeti. Upozoravam Vas da je davanje lafuog iskaza kazneno djelo propisano clank.om
      235. Krivicnog zakona Bill za koje je zaprijecena kazna zatvora od 6 mjeseci do 5 godina.

      Na temelju clanka 86. stavak 3. svjedok o sebi daje   slije~ece   podatke:

      Prezime i ime:                      Obradovic Anda
      Ime  oca:                          Slavko
      Ime majke:                         Radojka
      Djevojacko prezime majke:          Milosevic
      Datum vaseg rodenja:               10.06.1956.
      Mjesto rodenja:                    Petkovci - opstina Zvornik
      Sta ste po zanimanju:              domaCica
      Jeste Ii zaposleni i gdje:         Ne
      Da Ii ste udati-ozenjeni:          Da
      Imate li djece:                    Troje
      Ciji ste driavljanin:              Bili
      Nacionalnost:                      Srpkinja
      Jeste Ii u srodstvu sa osumnjicenim: nesrodan sa osumnjicenim
      Tacna adresa mjesta boravka na koju cete primati pismena: Novo Selo - Drinjaca 75410
      Drinjaea.                                          ·

      Upozoravam Vas da ste du2ni TuZiteljstvo i Sud obavjestavati o svakoj promjeni adrese ili
      proinjeni boravista.

      Na temelju clanka 81. stavak 5. 6. i 7. Z:KP BiH dufai ste se. odazivati na svaki poziv


                                                                v) at0101;ur1 /)rr
      TliZiteljstva i Suda, a ukoliko niste u mogucnosti pristupiti morate o razlozima obavijestiti
      Sud i Tuziteljstvo.                        ·           f /I
                                        EXT-KOSTJEREVAC-00091
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 102 of 372 PageID #: 107

                                                                                                       2

       Ukoliko ne postupite po ovom upozorenju mo.Zete blti kafujeni novcanom kaznom do 5.000
       .KM, a bice
                 .
                    naredeno Vase prinudno dovodenje. Du.Zni ste da svjedocite . .A.ko odbijete
       svjedocenje Sud Vas moze kazniti novcanom kaznom do 30.000 KM.

       Da Ii razumijete ovu pouku?
       Razumijem.

       ;p~~6~&!/o
          tpj; ~edoka/
       Na temelju clanka 8. ZKP BiH obavjestavate se da su pred ovim TuZiteljstvom u
       ravnopravnoj upotrebi sluzbeni jezici Bosne i Hercegovine .bosanski, hrvatski i srpski, oba
       pisma - cirilica i latinica. Ukoliko ne razumijete slu:Zbeni jezik TuZiteljstva osigurat ce se
       usmeno prevodenje Vase izjave kao i isprava i drugog dokaznog materijala.

       Dali razumijete slU.Zbenijezik TU.Ziteljstva na kojem pismu .Zelite da se sacini zapisnik?

       Razumijemjezik Tuzilastva, ne treba mi prevodilac zelim da mi se zapisnik sacini na latinici.




      Na temelju clanka 84. ZKP BiH svjedok se poucava:
            Imate pravo da ne odgovarate na pitanja ako bi Vas istinit odgovor izloZio kaznenom
            gonjenju,
            Da biste odgovorili i na ta pitanja mozete tra.Ziti imunitet.
            Ukoliko dobijete imunitet dufui ste svjedociti i necete biti kafujeno gonjeni osim ako
            ste dali la.Zni iskaz.
            Za vrijeme Va8eg saslusanja na Vas zahtjev Sud Varn mo:le odrediti za savjetnika
            advokata ukoliko niste u stanju sami koristiti svoja prava, a Vasi interesi ne mogu se
            ZaStititi na drugi nacin.

      Na temelju clanka 91. ZKP BiH mozete tra:liti da budete saslusani u polofaju zasticenog
      svjedoka u skladu sa Zakonom o za8titi svjedoka pod prijetnjom i ugroienih svjedoka.

      Da Ii razumijete ove pouke?
      Razumijem.




                                          IZJAVA SVJEDOKA :

      Ja sam pozvana kao svjedok da ka:lem sve sto znam sto sam dozivjela kada sam zarobljena
      17.09.'92. godine i govorim sljedece?
               Dana 16.09.'92. godine, ja sam Zivjela u Novom Selu opcina Zvornik i Zivjela sam sa
      svojim mU.Zem Stanojom Obradovic i nismo imali djece. Moja svekrvaje vec otisla za Srbiju,
      a u kuci prije samog napada na selo bila sam sama ja · i moj mU.Z koji je uspio pobjeci, a
      pobjegla je i moja zaova Branka· Ilic.       ·
                      .     ..           J:;XT-KOS.TJEREVAC-00092-    • I . ,. . k . tak d
              ·M e dutim, pnJe samog upaaa VOJSKe u se10 Ja msam smJe a izac1 IZ uce,    o a sail}
      ostala sama u kuci.                                          ,,            /  /) /
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 103 of 372 PageID #: 108

                                                                                                            3

       ,,        u ranim easovima 17.09.'92. godine upalaje vojska, a cula sam da govore ,,hvatajte ih
        zive". Tada sam shvatila da se radi o Muslimanskoj vojsci, a u jednom momentu sam zacula
        pucnjeve u vrata koja su se otvorila i u prizemlju kuce gdje sam se ja kri1a usla su dvojica
        naoruzani puskama u cmim uniformama, sa crnim carapama na glavi i rukavicama, a imali su
       proreze na oCima i rekli su mi da su ,,Zenge". Odmah su me pitali gdje su cetnici, a kada sam
       im rekla da neznain jedan od njih me je jako udario ispod lijevog oka zbog cega i dan danas
       slabo vidim na to oko.
               · Ja sam bila u trecem mjesecu trudnoee. Izveli su me ispred kuce na jednu raskrnicu, a
       jedan od njih je izvadio noz i htio me zaklati, no u tom momentu je naisao moj poznanik,
       jedan moj komsija po imenu Kadrija koji me je spasio.                            ~
                 Momentom dolaska na tu raskrnicu dosao je Muharem Sinanovic zv. ,,Sisko" i odveo
       me u selo Bare gdje su mi previli oko, a potom me Muharem Sinanovic sproveo do mjesta
       BajriCi i predao me u vojnu komandu gdje su me ispitivali.
                Po dolasku pred tu komandu bilo je dosta uniformisanih vojnika, a radilo se o sarenim
       uniformama, a bilo je i :Zena koji SU me pljuvali govore6i dame treba ubiti. Napominjem da
       mi je Muharem u tim momentima rekao da bi mene on pustio, ali da nesmije jer ce ga ubiti
       njega i njegovu porodicu.
                U BajriCima me nije nitko maltretirao niti zlostavljao. U Bajricima sam bila zatvorena
       u pomocnom nekom objektu, a nakon toga su me ujutro zatvorili, prethodno mi vezali oci i
       proveli me do nekakve tamnice, a kaZem tamnica, zato sto nije bilo ni prozora samo neka
       mala vrata, a to sam vidjela kad sam usla i skinula povez s ociju.

                Prostorija u kojoj sam bila bilaje duZine 4,50, sirine 3,50.i visne 1,30 cm, a to tacno
       znam zato sto se ja ovolike visine kolike jesam nisam mogla ispraviti. Vrata su bila drvena, a
       na vratimaje bio jedan mali prostor prekriven mrefastom zicom. Od 18.09.'92. do 04.10.'92.
       godine sam boravila u toj prostoriji, a za vrijeme tog boravka donosili su mi hranu dva puta i
       to najcesce Sahbaz Sinanovic koji je poginuo.                             ·
                Nakon nekoliko dana boravka u tom podrumu dosao je Adem Kostijerevac koga
       poznajem, a koji je bio poznanik sa mojim mu2em i djeverom. Izg]edao je tada mlad, cm,
       imao je brkove. Nebih mogla znati kolike je visine, a nadimak mu je bio ,,Dupla palica", a
       rekao mi je daje bio u vojnoj policiji.
                On je tako jedne prilike dosao u taj podrum i silovao me, a ja sam na to morala
       pristati, jer sam bila nemocna, zatvorena, sama bez icije pomoCi, a imao je kod sebe i
       automatsku pusku. Napominjem Adem tada nije bio cuvar te tamnice, nego je imao plavo
       vojnicko odijelo. On je dolazio vise puta i svaki put me je silovao i izivljavao se nadamnom.
                Dok sam bila u tamnici jedne prilike je do8ao i Dzevad Demirovic dame ispituje, a Ji
      Je I on poginuo.
                Boravkom u toj tamnici od silovanja, ja sam izgubila trudnocu, jer sam prokrvarila, a
      jedne prilike mi je pomoc i k:rpe za krvarenje dala Ajka Junuzovic kojoj nisam rekla da sam
      silovana, jer nisam smjela.
                Napominjem i to da sam odmah kada sam uvedena u tu tamnicu 18.09.'92. dobila
      dimije, a kada me je Adem prvi put silovao rekao je ,,da vidis kako Turcin radi", a dali su mi
      ime Fata. Osjeeala sam se ponifono, nikako. Nakon 4.10. Sahbaz Sinanovic me je imeo iz
      tamnice i odveo me je svojoj kuCi gdje su me on i njegova iena Fatima malo pripazili i tu sam
      provela dva do tri dana.
               Nakon 2 do 3 dana Sahbaz i jos jedan eovjek su me odveli u Cersku i tamo su me
      smjestili. u komandu gdje je Sahbaz predao papire moje i rekao im da sam ja tamo ispitivana.
      Nakon toga SU me odveli u jednu Stalu koja je izgradena od betonskih blokova, au toj stali
      sam zatekla Radu Pejiea, Jakova Dokica, Ilic Dragana i Sekulic Branka koje sam upoznala
      boravkom ti toj stali. Sa njima sam bila cijelo vrijeme do 26.01.'93. godine.
               U tu stalu su ulazili ljudi ptFffitffii'ilcfin.YfP-~flRB~ Drago, Cicko i oni su tukli Jakova i
      ostale, a od stra2ara bio je Veiz Bijelic, a jedne prilike je dosao Alaga koji je rekao da je
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 104 of 372 PageID #: 109

                                                                                                          4

       skolski drug od Branka Sekuli6a, no medutim tada nas je on pretukao sviju redom. Ja tog
       covjeka nebi mogla sada prepoznati.
               Jedne prilike Veiz Bijelic koji je izgledao ovako visok, mrfav, ima~ je'brkove, bio je
       starijeg izgleda me je izveo iz stale i odveo iza stale gdje me je uz prijetnju da Ce me ubiti
       ukoliko nekom ka:lem silovao i to nekoliko puta moZda cak 4., 5. veceri. Bila sam ponizena,
       isprebijana, krvava, mrsava i bol trpim i dan danas.

              Moje zdravlje se ne mo:le nicim naplatiti, ali ja zelim da Veiz Bijelic odgovara za
       svoje nedjelo i ova sto mi je napravio dok sam bila nezakonito zatvorena. Veiz je bio cuvar
       zatvora - stale u Cerskoj i nekada je bio u civilu, a nekada je bio u maskimoj uniformi.

               Covjek po imenu Salko Kuric mi je pomagao i donio nam je jedne prilike mlijeka i to
       onda kada je pala Kravica. U Cerskoj sam bila zajedno sa Radom i ostalim do 26.01.'93.
       godine, a napominjem da su uvjeti bili grozni, stravicni. Nije mi ni jasno kako sam uopce
       mogla preZivjeti. Ja sam se povjerila da sam silovana Radi Pejic, a Rado Pejic je to prenio
       Salku Huric iz Cerske i onda vise nisam silovanajer je Veiz bio udaljen. Nije vise bio cuvar.
               Dana 26.01.'93. u stali po nas je dosao Zulfo Tursunovic koji je bio jako korektan,
       znam da se tako zove, jer se tako iprestavio i poveo nas u Srebrenicu. Cijeli dan smo pjesacili
       i u mrak smo dosli u Srebrenicu, gdje su me smjestili u zatvor i to u :lensku sobu, a u toj
       zenskoj sobi sam zatekla Milku Tomic, Milosavu Nikolic, Dostanu Filipovic, Danicu, Zivanu,
       vise se i ne mogu sjetiti sviju, ~ znam da su Bokiea, Iliea, Pejica, Sekuliea zatVorili u drugu
       sobu, a dijelio nas je samo jedan hodnik. Cijelo vrijeme moga boravka ja· sam cula jauke,
      kuknjavu, a najvise Sam cula kako SU tukli Jakova f)okica i njihove rijeci ,,ciju CeS vojsku
      vise sluziti". Nikome od .Zena prisutnih nisam rekla da sam silovana:, jer sam se bojala za
      sigumost svoje porodice, a i sebe same.
              Dana 05.02. ja sam razmijenjena zajedno sa zenama, covjekom Ilijom Ivanovic i
      jednim djecakom i jednim starijim eovjekom Ratkom Popovicem koji je mozda jos Ziv, te SU
      nas sve zajedno kamionima doveli do jednog brda zv. ,,Veznik" i tu smo razmijenjeni.
              U zatvoru me tu u Srebmici nije nitko zlostavljao niti tukao. Uslovi u tom zatvoru su
      bili grozni, nisam imala nikakvih higijenskih pomagala, a samo sam se jednom okupala za 5
      mjeseci. Imala sam samo 3 7 kg.
              Ja sam razmijenjena prije Rade Pejic, a kada sam posla na razmjenu dozvolili su mi da
      se pozdravim i tada sam zadnji put vidjela i Jakova, Branka i Dragana.

             Ja na kraju :lelim samo istinu i da se kazne svi oni koji su krivi zbog stanja u kojem
      sam se ja nalazila.

      Nakon toga svjedok se upoznaje da ima pravo da zapisnik procita prije nego Sto isti potpise,
      pa izjavi, slusao sam glasno diktiranje zapisnika, tako da nije potrebno da se isti cita, isti cu
      potpisati.

                                     Zavrseno u 13,40 casova.




                                          EXT-'KOSTJEREVAC-00094
      Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 105 of 372 PageID #: 110




             ...
            · BOSNIA AND HERZEGOVINA
              PROSECUTOR'S OFFICE OF Bill
              SARAJEVO
              Number: KT-RZ-15/06
             Sarajevo, 30 April 2007

                                              WITNESS EXAMINATION RECORD

            Made on 30 April 2007 on the premises of the BiH Prosecutor's Office in Sarajevo, in the criminal case
            No. KT-RZ-15/06, versus the suspect Naser Orie et al. concerning the criminal offense of War Crimes
            against Civilians under Article 173(1) of the Criminal Code ofBiH.

            ATTENDEES:

                   1.   Prosecutor:      Sanja Jakie
                   2.   Legal Officer:   Ivana Matijevic
                   3.   Witness:         Anda Obradovic
                   4.   Record-taker:    Radmila Iliskovic

                                                    Commenced at 11:45 hours

I
'
fl
!_<
            Pursuant to Article 86, Paragraph 2, of the Criminal Code of BiH, you are called upon to tell the truth
            and not withhold anything. You are cautioned that giving a false statement constitutes a criminal offence
            provided for in Article 235 of the CC BiH carrying the sentence of imprisonment for a term of between
            6 months and 5 years.

            Pursuant to Article 86, Paragraph 3, of the CC BiH, the witness provides the following personal data:

            Surname and first name:                 Obradovic Anda
            Father's name:                          Slavko
            Mother's name:                          Radojka
            Mother's maiden name:                  Milosevic
            Date of birth:                         10June1956
            Place of birth:                        Petkovci, Zvornik Municipality
            Occupation:                             housewife
            Are you employed and, if so, where: No
            Are you married:                       Yes
            Any children:                          Three
            Citizenship:                           Bill
            Ethnicity:                             Serb
            Are you related to the suspect: not relate.d to the suspect
            The exact address where you will receive written documents: Novo Scio - Drinjaea 75410
            Drinjaea

            Please be warned that you have the obligation to inform the Prosecutor's Office and the Court about any
            change of your address or place ofresidence.

           I>ursuant to Article 81, Paragraphs 5, 6, and 7, of the CPC BiH, you are obligated to respond to each and
           every summons by the Prosecutor's Office and the Court, and if you are not able to attend you mus.t
           inform the Court and the Prosecutor's Office about the reasons for non-attendance.

           If you fail.to act upon this instruction you may be fined with up to 5,0001(1\.1; and you will be brought to
           the court by force. You have the obligation to testify. If you refuse to testify the Court may fine you with
           up to 30,000I<l\1.
                                                     EXT-KOSTJEREVAC-00095
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 106 of 372 PageID #: 111




      Do you understand this instruction?
      Yes, I do.

      (Signature of the witness)

      Pursuant to Article 8 of the CPC BiH, you are hereby informed that the official languages ti
      Herzegovina - Bosnian, Croatian and Serbian, as well as both scripts - Latin and Cyril!i~ ·
      official use before this ~r?secutor's Office. If you do not ~nderstand the official lan~Wtg~
      Prosecutor's Office, prov1s10ns shall be made for oral translation of your statement and transl
      official documents and other pieces of written evidence.                                      ·

      Do you understand the official language of the Prosecutor's Office and in which script would you fl.
      this Record to be kept?                                               ·                          · '

      I do understand the official language of the Prosecutor's Office and I wish that the record be made in th~
      Latin script.                                                                                          . ··

      (Signature of the witness)

      Pursuant to Article 84 of the CPC BiH, the .witness is advised as follows:
            - You may refuse to answer such questions with respect to which a truthful reply would expose
               you to criminal prosecution.
           - In order to answer such questions you may seek immunity.
               If you are granted immunity, you will be obliged to testify on such issues and you will not be
               criminally prosecuted unless you testified falsely.
           - At your request, the Court can appoint a legal counsel during your hearing if you are not able
               to exercise your rights, and if your interests cannot be otherwise protected.

     Pursuant to Article 91 of the CPC ofBiH, you may request to be heard as a protected witness pursuant to
     the Law on the Protection of Witnesses under Threat and Vulnerable Witnesses.

     Do you understand these instructions?
     Yes.

     (Signature of the witness)


                                            WITNESS STATEMENT

             I was summoned as a witness to tell everything I know and what I experienced when I
      was captured on 17 September 1992, so here is my statement.
             On 16 September 1992, I lived in Novo Selo, Zvornik muriicipality, with my husband
     Stanoje Obradovic. We did not have any children. My mother-in-law had already left for
     Serbia, so my husband and I were the only ones in the house prior to the attack; but he managed
     to escape, as well as my sister-in-law Branka Hie.
            However, prior to the attack by the army I did not dare get out of the house, so I
     remained there alone.
            In the early morning hours of 17 September 1992, the army burst irt. I heard them
     saying "get them alive," which is when I realized those were members of the Muslim army; at
     one moment I heard gunshots and the door to the groundfloor where I was hiding was busted
     open and two men entered, armed with rifles, wearing black uniforms, gloves and balaclavas
     on their heads, with only their eyes lffi.)-?iYre[rJ~ an~ t~ld me they were Zengas. They asked me
     right away where the Chetniks were, ana~henRr¥ofd°fil.~k I did not know one of them hit me
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 107 of 372 PageID #: 112




      ....
        hard below the left eye, which is why I still have poor sight in that eye.
                At the time I was three months pregnant. They took me out in front of the house to a
       .crossroads, and one of them pulled out a knife and wanted to slit my throat, but right at that
        moment an acquaintance/neighbor of mine, Kadrija, passed b:y, and saved me.           v


     . ··       At the moment when we arrived at the crossroads, Muiiarem Sinanovic aka "Sisko"
        turned up and took me to the village of Bare where they had my eye dressed, after which
        Muharem Sinanovic took me to ~he village ofBajrici and handed me over to the military
        command where they interrogated me.
                Upon our arrival at the command, there were a lot of uniformed soldiers there, wearing
       camouflage uniforms, but there were some women too, who spitted at me saying I should be
       killed. I Wish to note that at those moments Muharem told 'me he would have released me if it
       had been up to him, but that he did not dare do so for he and his family would then be killed.
                Nobody mistreated or abused me in Bajrici, where I was detained in some auxiliary
       facility. Before they took me to that prison they blindfolded me and took me to a dungeon; I
       say dungeon because there were no windows there, just some small door, and I was able to see
       that when I came in and took off my blindfold.
                The room in which I was detained was some 4.5m by 3 .Sm, height 1.3 0 m. I know that
       because with my height I was not able to stand straight in that room. The door was made of
      wood, with a small opening covered with wire netting. I was held there from 18 September to
      4 October 1992, during which time I was brought food twice a day, most often by Sahbaz
       Sinanovic, ·who was later killed.
               After several days spent in that basement, Adem Kostjerevac, whom I knew from
      befqre the war and who knew my husband and brother-in-law, came in. Back then he looked
      young, with dark hair and a mustache. I cannot tell you how tall he was, but his nickname was
      "the double bat," and he told me he was a member of the military police.
               So on one occasion he entered the basement and raped me, and Jhad to let him for I was
      helpless, incarcerated, alone, without anyone's help, and he had an automatic rifle by his side.
      Please note that at the time Adem was not a guard at the dungeon, but had a blue military
      uniform. He would then come by the dungeon repeatedly, and raped me every time,
      sadistically so.
                While I was in the dungeon, on one occasion Dzevad Demirovic came in to interrogate
      me, but he was later killed.
               Due to the repeated rape, I lost my pregnancy in the dungeon, having bled out, and on
      one occasion Ajka Junuzovic gave me some rags to clean up, but I did not tell her I had been
      raped, for I did not dare to.                                                                -,
               I also wish to note that right after I was placed in the dungeon, on 18 September 1992, I
      was given a set of dimije (translator's note: piece of typical Muslim attire), and when Adem
     raped me first time around he said "just so you see how a Turk does it," and they even named
     me Fata (translator's note: a typical Muslim name). I felt humiliated, I felt like nothing. After
     4 October, Sahbaz Sinanovic took me from the dungeon to his home, where he and his wife
     Fatima helped me recover a little, so I spent two or three days there.
               After 2 or 3 days, Sahba,z and another man took me to Cerska and placed me inside the
     command building, where Sahbaz gave them my dos~ier and told them I had been
     interrogated. After that, they took me to a barn built of concrete blocks, and in that barn I found
     Rade Pejic; J akov Dokic, Dragan Ilic and Branko Sekulic, whom I met for the first time there.
     in that barn, and with whom I spent the entire period until 26 January 1993.
     Visiting the barn at will were individuals n:icknanwd Petko, Drago, Cicko, and they would beat
     up Jakov and the others, while of the guards there was Veiz Bij elic, and on one occasion Alaga
     came by too, and said he was Branko SekuliC's classmate, yet on the occasion he beat up all of
     us. However, I would not be able t~~~ci((\ootjfy that man today.
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 108 of 372 PageID #: 113




               On one occasion Veiz Bijelic, who was tall, skinny, with a mus~ache,i~lll\1!
       took me out of the barn to a place behind the barn where he raped me repeatedly~
      night, 4 or 5 times perhaps, threatening to kill me if I told anyone. I was humiliate
      bloody, emaciated, and the pain never really went away.                                ".
               My health cannot be paid by anything, but I want to hold Veiz B'ijelic accounta:p;
                                                                                                  1
      his mi~deed and what he did to me when I was unlawfully detained. Veiz was a ~dd
      prison-barn in Cerska, and sometimes wore civilian clothing, sometimes camouflage                                                                   uni
            · The man named Salko Kuric used to help me, and on one occasion he brought me sb ..
      milk, right about when Kravica fell. I stayed in Cerska together with Rade and the others \ln ·
      26 January 1993, in horrible, horrible conditions, Even today I still don't know how I was abfo.
      to stay alive at all. I told Rade Pejic that I had been raped, who conveyed that to Salko Huric
      from Cerska, after which there was no more rape, for Veiz was removed, he no longer stood
      guard there.
               On 26 January 1993, Zulfo Tursunovic came to take us from the barn. His treatment of
      me was rather fair, and I know that that was his name because he intro~uced himself and took
      us to Srebrenica. We walked all day long and arrived in Srebrenica at sundown. I was placed in
      a prison, in a women's .room, where I found Milka Tomic, Milosava Nikolic, Dostana
      Filipovic, :Oanica, Zivana, I cannot remember them all, while Do.kic, Ilic, Pejic, Sekulic were
      detained in another room, with only a corridor between us. T}:rroughout my stay there I used to
      hear moaning and groaning coming from that room, but what I heard most often is when they
      beat Jakov Dokic, and their words "whose army are you gonna serve now." I never told any of
     the women there that I had been raped, for I was afraid for my own and the safety of my family.
               On 5 February I was exchanged, together with the women, the man named Hija
     Ivanovic and a boy, and an elderly man Ratko Popovic, who might still be alive. They took us
      all together by trucks to a hill called "Veznik", which is where the swap took place.
              Nobody abused me or beat me there in Srebrenica. The conditions in that prison were
     horrible, I did not have any hygienic items, and was,able to take a bath only once in 5 months.
     I was reduced to 3 7 kg of bodyweight.
              I was exchanged shortly before Rade Pejic, and when I left for the exchange location
     they allowed me to say goodbye, which was the last time I saw Jakov, Branko and Dragan.
              At the end, I only want the truth and that all those who are responsible for the condition
     I found myself in be punished~

     The witness is advised that she has the right to read the transcript before she signs it, to
     which she said she had heard a dictation of the record so there is no need for her to read it,
     and will sign it right away.

                                                 Completed ~t 13:40 hours.


     Record-taker                                    Witness                                              Prosecutor
     (signed)                                        (signed)                                             (signed)


                                                                                                                          .,/.'":·~~~·~~...
                                                                                                                     I'    ~{·\ '1t. 1'jMa4 .'.i'q 8. J'.J~:-i..


                                                                                                                ~
                                                                                                                     ,~1'> </:'"'
                                                                                                                     ~ r;\
                                                                                                                                                  "'0.,~"o"',,~
                                                                                                                                                          ..,,... ~-


                                                                                                                ~
                                                                                                                     ~              ~ ....... \\
     1 hereby confirm that this docwnent is a true translation of the original written in Bosnian/Serb/Croat. _ If Branislav Banjac "\ ~:. \
     Sarajevo, 19 December 2017                                                                               "' 0    SARAJEVO          · ·,.. '. :
     Branislav Banfac                                                                                         ·~~ Eparnicnas 6albal\ §} ;'
     Certified Court Interpreter for English                                                                  . ~ ~CAPAJEE<O      , . ~/}
                                                             EXT-KOSTJEREVAC-00098                                 ~                                         q; !
                                                                                                                     ~                                  ,....:.;..,,.
                                                                                                                      ~~m:Rl'R~f~:r~ ,
                                                                                                                          "~-~                                     .
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 109 of 372 PageID #: 114




        .REPUBLIKA SRPSKA
        ·oKRUZNO TUZILASTVO BIJELJINA
       : Kt. br. 5/01
         Datum, 18.01.2007.godine

                                         ZAP IS NIK
                                  0 SASLUSANJU SVJEDOKA

                Sastavljen dana, 18.01.2007.godine u prostorijama Okruznog tuzilastva
        Bijeljina, u krivicnom predmetu br. S.Kt. 5/01 protiv osumnjicenog Bijelic Vejiz i
        dr. zbog krivicnog djela iz cl. 142-KZ RS - Opsti dio.

       PRJSUTNI:




       Zapoceto u 10,30 casova .

            . Prije davanja podataka o sebi svjedok se poducava u smislu cl. 8 ZKP RS
       da su pred ovim tuzilastvom u ravnopravnoj upotrebi sluzbeni jezici Republike
       Srpske , jezik srpskog,, naroda, jezik bosnjackog naroda i jezik hrvatskog naroda,
       kao i pisma cirili<:;a i latinica, te da se moze sluziti svojim jezikom iii nekim· od
       sluzbenih jezika Republike Srpske koji razumije, da ukoliko zeli koristiti svoj jezik
       i ne razumije 1 nijedan od sluzbenih jezika RS obezbijedit ce mu se usmeno
       prevodenje, kao i prevod isprava i drugog pisanog materijala.

       Na datu pouku svjedok izjavi: Razumio sam gore navedene pouke, razumijem
       jezik Tuzilastva na kojem se vodi postupak i nije mi potreban prevodilac, zelim da
       se moja izjava napise latinicnim pismom.

       Sto potpisom potvrdi   tPq&qf*u/ kvA9
       Na osnovu cl. 150 st. 2 ZKP-a RS upozoravam Vas da ste duzni govoriti istinu.
       Nista ne smijete precutati, te da je davanje laznog iskaza krivicno djelo propisano
       cl. 365 KZ RS za koje je propisana kazna do 5 godina, odnosno od 1 do 8 godina
       zatvora.

       S hodno odredbi cl. 150 st 3 ZKP-a RS o sebi daje sledece podatke:

      Prezime i ime: Obradovic Anda r. Radovic
      lme oca: Slavko
      Jme majke: Radojka




                                       EXT-KOSTJEREVAC-00099
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 110 of 372 PageID #: 115




           Djevojacko prezime majl<e: Milosevic
           Mjesto rodenja: Kitovnice, opstina Zvomik
           Datum rodenja: 10.06.1956. godine
           Zanimanje: vezilja                .
           Da Ii je zaposlen i gdje: nezaposlena
           Da Ii je ozenjen .... udata: da
           lrna H djece;_ da, troje _ _
           Drzavljanstvo: BiH i RS,
           Je Ii u srodstvu sa osumnjicenim: nije u srodstvu sa osumnjicenim,
           Tacna adresa prebivalista: Novo Seto - Drinjaca 7541.0, opstina Zvorni~t
           Broj telefona: 056-376-139,

                 Svjedok se upozorava da je duzan Tuzilastvo. i Sud obavjestiti o svakoj
           promjeni adrese iii promjeni prebivalista (boravista):

                   Na osnovu cl. 145 st. .5, 6 i 7 ZKP RS duzni ste odazivati se na svaki poziv
           -T-u-ZilaStva-+-Suda~-a--ukoliko-ruste-u--mogt1enostt--pr-istupiti--morate·--o-craz:lozima------
           obavjestiti Tuzilastvo i Sud. Ukoliko se ne odazovete na poziv Tuzilastva i Suda
           mozete biti kaznjeni novcano do 5.000 KM, a moze biti naredeno Vase prinudno
           dovodenje. Duzni ste da svjedocite, ako odbijete svjedocenje Sud Vas moze                          ,· .
           kazniti do 5.000 KM.                                                                               11
                 Na osnovu cl. 147. ZKP RS, svjedok se upozorava da moze da odbije
           svjedocenje aka je bracni iii vanbracni drug osumnjicenog, srodnik po tazbini do
           drugog stepena, usvojenik iii usvojilac osumnjicenog.

          S hodno odredbi cl. 148 ZKP RS svjedok se poucava:
                 - Da ima pravo da ne odgovori na pitanje ako bi ga istinit odgovor izlozio
          krivicnom gonjenu, a da bi odgovorio na takvo pitanje maze traziti imunitet, te
          ukoliko dobije imunitet mora svjedociti i nece za to biti krivicno gonjen, osim ako
          da lazan iskaz.
                 - Da za vrijeme saslusanja, a na njegov zahtjev Sud mu moze odrediti
          savjetnika-advokata, ukoliko nije sam u stanju koristiti svoja prava, a njegovi
          interesi se ne mogu zastiti na drugi nacin.
                 - \ Da maze traziti da bl.tde saslusan LI poloZaju zasticenog svjedoka u
          skladu sa Zakonom o zastiti svjedoka.

                Na pitanje tuzioca da Ii je razumio pouku, svjedok izjavi: Razumjela sam
          gore navedene pouke i to potvrdi svojim potpisom fRfJ/ru,;!fa~

                Nakon toga svjedok u vezi krivicnog predmeta zbog kojeg je pozvan da
          svjedoci



                                        EXT-KOSTJEREVAC-00100
                                              -
      Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 111 of 372 PageID #: 116




                                                                                                    3.
                                                   IZJAVI

                       Ja sam dala vec izjavu u SJB Zvornik 03.11.2005. godine koju ste mi sada
              , pnDcitali, to je moja izjava ostajem kod iste u cjelosti i danas i na Vasa pitanja sto
                budem znala recicu.
                       Ja sam uhapsena 17.09.1992. godine u ujutru u 05,30 sati u mjestu Novo
               Selo u kuci moje zaove i zeta Zorana llica, jer sa111 tu bila smjestena, a moja
               kuca odatle je udaljen~ 800 metara. Bila sam u drugom stanju, treci mjesec,
               nisam bila vojno angazovana. Uhapsila su me dva lica koji su bili u crnim
               uniformama, rekli SU da SU Zenge, nisam ih poznavala niti SU mi rekli ime. Kad
               su me izveli iz kuce na raskrsnicu jedan me udario bokserom u lijevu stranu lica
               ispod oka i nanio i povredu, a na raskrsnici je tada prisao meni dobro poznat
               Sinanovic Muharem zv. Sisko, koji je prije rata bio kondukter u Drina-trans
              Zvornik na relaciji Kamenica - Zvornik i mislim <la je on iz zaseoka Bajrici, koje je
              oko 3 kilometra od mog sela. Dakle, poznavala sam ga imao je tada, mislim da je
,I,
              roden 1958. godine. Tad mi je prisao s njim i Kadrija , mislim da mu je ime ocu
              Haso, i on je komsija od tog Sinanovic Muharema, neznam gdje je radio. Dakle,
              kad su njih dva prisla i kad su me ova dvojica sto su me uhapsili htjeli zaklati, jer
              su to rekli, Kadrija je rekao nije ona nista kriva. Odatle su me odveli preko mjesta
              zv. Bare koje je u blizini Novog Sela i odveli me u Bajrice. Odveo me je sam
              Sinanovi6 Muharem i to u ambulantu u tom mjestu Bare gdje mi je pruzena
              medicinska pomoc, gdje su mi previli povredu koju mi je nanio taj jedan sto me
              udario. U Barama me u ambulanti previo Mustafi6 Refik koji je iz Novog Sela,
              dakle, moj komsija, a radio je prije rata u nasem Domu Zdravjla u Zvorniku, nije
              bio ozenjen bio je mlad, on je po struci bi medi,cinar sa Srednjom skolom i
              poznavala sam ga licno. Nakon previjanja Sinanovic Muharem me je .odveo u
              Bajrice u neku njihovu komandu vojnu koja je bila u jednoj kuci, neznam, cija je
              kuca, tu je bilo dosta njihovog naroda muslimanskog, jedni su govorili zakoljite je.
              sta je vodite, objesite cetnikusu, pljuvali i tome slicno i tu sam prenocila u
             podrumu, da bi ujutru vezali mi oCi i odveli me u neki objekat za koje su rekli da
             je njihovo skloniste, to je podrumska prostorija, objekat nova gradnja do kojeg
             sam isla pjeske oko 5 do 1O minuta, tako da nisam vidjela kuda su me vodili. U
             tom podrumu gdje su me smjestili odvezali su mi oci i dali mi da obucem dimije,
             moju odjecu su negdje odnijeli nije mi vise ni vracena i rekli su mi da se od. sad
             zovem Fata. Otprilike tu sam bila do 01.10.1992. godine, ·a odatle odveo rpe je
             Sinanovic Sahbaz, koji je brat od Sinanovic Muharema, odnosno ja sam tako
             cula od njih, koji me odveo svojoj kuci u blizini tog sklonista, jer je njegova
             supruga Sadika sa mnom isla zajedno u skolu, tako da sam poznavala nju. Kod
             njega sam bi la tri dana, da bi me 04.10.1992., godine iz njegove kuce odveli
             preko nekih brda, da bi na tim brdima prenocili, zatim me odveli u Cersku sledeci
             dan tj. 05.10.1992. godine; te sam prenocila u nekoj prostoriji kao prodavnica, da
             bi sledeci dan odveli me u zatvor u stalu u Rovasima, mislim da se tako zovu. Ja
             sam u ranijoj izjavi isticala da me je u mjestu BajriCi, u toj tamnici o kojoj sam
             vam sad govorila silovao Adem Kostjerevac. Mogu pojasniti to silovanje ako me


                                                                                         r
             pitate. Naime, Adem je bio u Vojnoj policiji, jer je i nosio uniformu Vojne policije i

                                                                 /~£
                                             EXT-KOSTJEREVAC-001Wo/
                                                                       &t;ft:JJV /
                                                                       'y ,
                                                                                     ~//
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 112 of 372 PageID #: 117

                                                                                     ·~
                                                                                     . ··~

                                                                                          ·~.
                                                                                             -~
                                                                                                • '%1
                                                                                                   '.~


                                                                                                         .,
                                                                                                        '\
                                                                                                             ·,~
                                                                                                              '"i
                                                                                                               "'I:
          zvali su ga po nadimku Dupla palica, on je bio starosti oko, mislim da je roden"
          1960. godine,· kao i moj muz, ime mw ocu neznam, mislim da je iz tih Bara o
          kojim sam govorila. Adem je to cinio tako sto je no6u dolazio u tu tamnicu LI
        ·Hajricima gdje sam bila smjestena, jer sam ja bila sama smjestena u toj rpostoriji
          koja je velicine oko 4,53 x 3,58 metara i visine oko 1,30 metara,'jer znam da ja
          koja sam visoka 1,57 metara nisam se mogla ispraviti, silovao me tako sto bi me
          oborio na ~e!_Ol)_~~u plocu_pok.r_iven_u SI.a.mom i to je cini_o oko 5 do 6.veceri, riisam
          sigurna ali znam da je to SVe cinio do dana kad SU U tu tamnicu doveli jos jednog
          srbina, kog se sada sjecam zvao se Nenad Luki6 iz Raseva kod Sekovica, o
          kome sam vec govorila u svojoj ranijoj izjavi. Nakon svakog silovanja govorio mi
         je da cu roditi Aliju, a po dovodenju Nenada nije vise dolazio da me siluje. Posle
         njegovih silovanja ja sam i izgubila moju trudnocu koju sam imala ranije sa mojim
         muzem. Kad SlJ doveli Nenada bio je u civilnoj odjeci sa vezanom nekom krpom
         preko ociju i ruke vezane zicom, noge bose, rekao mi je da ima zenu i dvoje
         djece i rekao je da mene nece ubiti, jer me stiti neki policajac po imenu Adem, a
         rekao je za sebe da su rekli da ce ga ubiti. Vjerovatno su mu rekli i za mene da
         me nece ubiti. Nenad je bio samo oko 45 minuta u tamnici sa mnom. Nisam za to
         vrijeme mogla vidjeti da ·Ii je modar, ali je rekao da su ga tukli i da su rekli da ce '
         ga mucki ubiti. Silo je tamno u prostoriji pa nisam mogla vidjeti povrede. Nakon
         45 minuta su ga izveli, njih dvojica muslimana sa oruzjem, jedan ga je prilikom
         izvodenja Udario kundakom od puske, cim SU ga izveli cula sam jauke koji SU
         dopirali po mojoj procjeni sa udaljenosti nekih od 30 do 50 metara, to je bio
         njegov glas, ti jauci su bili otprilike jedno. satipo do dva vremena, a zatim njegov
         glas se vise nije cuo .. Odmah posle toga dosao je Sinanovic Sahbaz, a to je ovaj
         sto me vodio svojoj kuci, i rekao jesi Ii budna, rekla sam da jesam. Pitala sam ga
         sta je sa Nenada, ne cuje se njegov glas, a Sahbaz mi je rekao ubili su ga jebi ir:n
         mater, i Sahbaz je posle toga tu ispred tog zatvora povrncao, jer sam to vidjela
         kroz jedan otvor koji je bio veliclne jedno 20 cm i preko istog mrezasta zica,
        vjerovatno je povracao od tog prizora koji je dozivio gledajuci kako ga tuku. Nije
         mi rekao ko ga je ubio, ni cime. Pominjala sam ime Demirovic Dzevada zv.
         Gumeni, cula sam da je sa ·Kule Grada u Zvorniku, bio je od mene mladi i on mi
        je dolazio kad sam bila u tamnici u Bajricima, te posto sam irnala zlatnog nal<ita
        po rukama trazio je da mi odsjece prste na kojima je zlato, ali nije to ucinio jer
        nije dala jedna zena koja je.s njim bila. Taj Demirovic Dzevad me je udario, tako
        sto je uhvatio moju glavu za kosu i mojom glavom ttiko od neko kolje koje je bilo
        u toj prostoriji u Bajricima i nanio mi povredu .u predjelu gornjeg dijela cela. I tu
        povredu mi je zbrinuo taj Mustafic Refik tako sto je dosao tu u tu tamnicu i previo
        mi povredu. Tu u Bajrimica stitio me je Mehmed Junuzovic i njegova supruga
        Ajka i oni su iz tih Bajrica. On mi se tako predstavio i rekao da je radio sa mojim
        tecom Milosem llicem iz Novog Sela, a inace ga nisam do tada znala. On mi jy
        donosio mlijeka i secera, doriosio da prom.ij~nim dJmJje i taf:(o n{Je .dao kad bi
        neko htio da me tuce, barem danju, na osnovu cega sam zakljucila da je on
        stanovao tu negdje blizu.



                                       EXT-KOSTJEREVAC-00102
                                                                                                                      /
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 113 of 372 PageID #: 118
                     ":   -.;;   .




                                                                                           5.
               Kad sam smjestena u stalu u Rovasima tu sam zatekla sledece srbe
       zatvorene:
              -8oki6 Jakov roden 1972.g. iz Kalabaca, opstina Sekovici, neznam mu
       ime oca iako je on rekao,
              -Ilic Dragan, roden 1975.g. iz mjesta Vuksici kod-Milica,
             -Sekulic Branko roden 1967. godine, ad Milica ion,
             -Pejic Rado "Z)/. Miso iz Gobelja kod Milica.

             U tom zatvoru bilt su sledeci cuvari zatvora:
             -Bijelic Vejiz, bio je stariji od mene ali neznam koliko,
             -jedno lice po imenu Alija, neznam prezime niti ime oca, st~rosti oko 1958
      do 1960 godine roden, pricao je da je radio u preduzecu Standard u Zvorniku i da
      zna moju zavu Milenu.
            -bila su jos dva lica otac i sin cuvari neznam njihove licne podatke , niti
      odakle su.

               Lice po nadimku Alaga, a neznam mu pravo ime i prezime, niti odakle je,
       vjerovatno roden 1967. godine, jer je bio mladi, a i Branko Sekulic, koji je bio sa
       mnom u zatvoru, rekao da je to njegov skolski drug i da mu je nadimak Alaga.
       Ovaj covjek nas je tukao u tom zatvoru u Rovasima prvo muskarce, a onda i
       merie, a najvise je tukao Sekulic Branka, take sto je imao jedno drvo duzine oko
       70 cm, debljine oko 8 cm, a tukao nas je i nogama i rukama. Dok sam bila u toj
      stali u zatvoru u Cerskoj dolazio mi je Huric Salko, odnosno svima nama i
      donosio nam je hrane, kako je sta kad im?o, donosio nam je dimije, marame
      svima i muskarcima i meni i stitio bi nas u slucaju kad bi muslimanski vojnici
      dolazivsi sa linije i ako su imali gubitke u ljudstvu htjeli bi da nas pobiju, a ako bi
      se on tu zatekao nije dao da otvore stalu. Vjerovatno je njegova kuca bila tu
      blizu. Ja bih licno GUia kad bi QOVOrio da im neda da UdU LI stalLI i QOVOfiO im niSU
      oni krivi vidite da su oni robovi.
              Rekla sam u ranijoj izjavi da me je dok sam boravila LI tok stali LI mjestu
      Rovasi vise puta izvodio iz stale i silovao Bijelic Vejiz cuvar tog zatvora, tako sto
      bi me odvodio iza stale i povalio na golLI zemlju i mislim d aje to ucinio jedno 5 do
      6 puta, ali nisam sigurna, odnosno cinio je sve to dok nisam Pejic Radi zv. Misc,
      koji je bio sa mnom u zatvoru povjerila se gdje me do Vejiz izvodio i kad sam ja
      Misi rekla da me izvodi Vejiz i siluje Miso je to rekao tom Huri6 Saiki, jer je bio
      debar sa Salkom, pa je nakon toga Salko dosao, otvorio vrata stale i pozvao me
      da izadem. Kaci. sam izasla ispred stale u prisustvu i Bijelic Vejiza, Salko me
      pitao Ando je Ii te silovao Bijelic Vejiz ovih veceri. Ja sam rekla jeste vise puta,
     dok sam govorila to plakala sam. Vejiz na to nista nije govorio, samo je oborio
     glavu zemlji i pocrvenio se. Nakon toga Salko je rekao mu sram te bilo i nemoj da
     te vise ovdje vidim i zaista ga vise tu nisam ni vidala tj. Bijelic Vejiza sve do 26
     januara. Tada sam ga vidjela jer smo krenuli tada za Srebrenicu, tako sto je on
     dosao da nas otkljuca i izvede iz stale, tad je dosao sa Tursunovic Zulfom i jos
     nekim licima.                                    &wjp._,L///ff>
                                        EXT-KOSTJ EREVAC-00103
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 114 of 372 PageID #: 119




               Odatle sam odvedena u zatvoru u Srebrenici zajedno sa ovim srbim~ l{
         su sa mnom bili u toj stali, a koje sam vec navela.
               U zatvoru u Srebrenici pored mene, Ilic Dragana, Pejtc Rade, Bokit
         Jakova i Sekulic Branka, koji smo dovedeni iz Rovasa, tu su bili zatoceni jo~'
         sledeca lica:                                                                - -
                    Nikolic Milosava iz Kravice,
                    Filipovic Dostana iz Bjelovca,
                    Dostanina unuka Filipovic Olivera i unuk Filipovic Nemanja,
                    Tomic Milka,
                    Milena neznam joj prezime i ostale podatke,
                    Nada neznam joj prezime i ostale podatke,
                   Zivana neznam joj prezime i ostale podatke,
                   Zivanina kcerka Svjetlana,
                   Jedan djecak po imenu Zeljko,
                   baka Danica, neznam ostale podatke,
                   baka Stojanka, neznam ostale podatke,
                   lvanovic llija - dijete, neznam ostale podatke,
                   Popovic Ratko, neznam ostale podatke,

                 To je od ovih sto ja sam upoznala, ali je u odjeljenju gdje su bili muskarci,
         bilo jos mnogo muskaraca srba, s tim sto ja nez_nam njihove licne podatke, ali ih
        je bilo dosta, Kad sam posla u razmjenu 06.02.1993. godine trazila sam od
        muslimana p9 nadimku Gedzo koji je dosao i rekao da idemo na razmjenu, da
        posjetim ove zarobljenike sto su zajedno sa mnom bili-u Rovasima i dozvolio mi
        je i kad sam ih pogledala oni -su bili takvi da su strasno izgledali jer su bili
        potpuno crni, neugledni, jer su smrsali i potpuno propali. Po izvrsenoj ratmjeni
        nisam nigdje bila u bolnicu jer su rekli da nema mjesta, ali su mi obavili sve
        zdravstvene preglede i rekli su mi da se ne krecem puno jer sam dosta
        malokrvna, dali su mi lijekove. Od ovih silovanja, koje sam pomenula, nisam
        ostajala u drugom stanju. Ja se nisam protivila kad me Vejiz izvodio na
        silovanje, a i kad me Adem silovo, sto je cinio u tamnici u kojoj sam bila, jer se
        nisam smjela javiti kako tada take ni kad mi je Demirovic zv. Gumeni rekao da c'.:e
        mi odsjeci prste i ne bi se javila .ni da ih je poceo sjeci. Adem mi je rekao, nakon
        silovanja, da aka kome reknem da ce· me zaklati, tako da o njegovom silovanju
        nisam nikome ni govorila. Osim Bijelic'.: Vejiza i Kostjerevac Adema, o kojima sam
        govorila, mene vise niko nije silovao za vrijeme mog boravka u zarobljenistvu kod
        muslimana u ovom ratu, niti je pokusavao da siluje.
                Nemam vise nista izjaviti, zapisnik mi nije potrebno citati, te isti potpisujem
        bez primjedbi.
                lspitivanje zavrseno u 11,55 casova.


        ZAP/SN/CAR               SVJEDOK                          OKRUZNI TUZI

                               fiirr'~4,. /A'r                       Nebojsa Jovan


                                       EXT-KOSTJEREVAC-00104
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 115 of 372 PageID #: 120




        REPUBLIKA SRPSKA
        DISTRICT PROSECUTOR'S OFFICE OF BIJELJINA
        Kt. 5/01
        Date: 18 January 2007
                            WITNESS EXAMINATION RECORD

                 Composed on the premises of the District Prosecutor's Office ofBijeljina on
        18 January 2007, in the criminal case S.Kt. 5/01 against the suspect Vejiz Bijelic et
        al. for the criminal offense under Article 142 of the KZ RS /Criminal Code of the
        Republika Srpska, CC RS/ - General Part.
        ATTENDEES:

        1. Prosecutor: Nebojfa Jovanovic
        2. Witness: Anda Obradovic
        3. Record-taker: Dragica Veselinovic
        Commenced at 10:30 hours.

                Prior to providing her personal details, the witness is advised that according
        to Article 8 of the ZKP RS /Criminal Procedure Code of the Republika Srpska,
        CPC RS/ the official languages of the Republika Srpska - the language of the
        Serbian people, the language of the Bosniac people and the language of the
        Croatian people - are equally used before this Prosecutor's Office as well as
        Cyrillic and Latin alphabets, and that she may use her own language or one of the
        official langliages of the Republika Srpska that she understands. The witness was
        advised that if she wished to use her mother tongue and did not understand any of
        the official languages of the RS provisions shall be made for oral interpretation of
        her statement and translation of official documents and other written pieces of
        evidence.                                       ·

        Having listened to the given instruction, the witness stated: I have understood the
        aforementioned instructions, I understand the language of the Prosecutor's Office in
        which the procedure is being conducted, I do nofrequire an interpreter and I prefer
       .that my statement be composed in the Latin alphabet.
       Confirmed by signature I signature of the witness/
                                                                                                 II
       Pursuant to Article 150(2) of the CPC RS, you are hereby cautioned about your             Ii
       duty to tell the truth and not to withhold anything. Giving a false statement is a
       criminal offe.nse under Article 365 of the CC RS punishable by imprisonment for a         )I
       term not exceeding five years or for a term between one and eight years.

       Pursuant to Article 150(3) of the CPC RS, the witness provided the following
                                                                                                 I
       personal details:

       Full name: Anda Obradovic (maiden name Radovic)
       Father's name: Slavko
       Mother's name: Radojka                                                                    I
                                         EXT-KOSTJEREVAC-00105
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 116 of 372 PageID #: 121

            Mother's maiden name: Milosevic
            Place of birth: Kitovnice, Zvornik municipality
            Date of birth: 10 June 1956
            Occupation: Embroiderer
            Employment status (if employed, specify where): unemployed
            Marital status: Married
            Any children: Yes, three
            Citizenship: BiH and the RS
            Relation. to the suspect: not related
            Exact residence address: Novo Selo - Drinjaea, 75410, Zvornik municipality
            Telephone number: 056-376-139



                   The witness is cautioned about her duty to inform prosecutor or the court
            regarding a change of address or residence.

                    Pursuant to Article 145(5), (6)/and (7) of the CPC RS, you have a duty to
            respond to each and every summons by the Prosecutor's Office or the Court; if you
            are unable to appear you are required to justify your absence to the Prosecutor's
                                                                                                           \
            Office or the Court. If you fail to respond to a summons by the Prosecutor's Office or
            the Court, the Court may impose on you a fine in an amount up to BAM 5,000 or may              )
            order your apprehension. You have a duty to give a statement; should you refuse to
            give a statement, the Court may impose on you a fine in an amount up to BAM 5,000.             11
                                                                                                           I
                    Pursuant to Article 147 of the CPC RS,' the witness is cautioned that she may
            refuse to give a statement if she is the spouse or cohabitee of the suspect, relative by
            marriage up to the second degree, an adoptive parent or adoptive child of the
            suspect.

           Pursuantto Article 148 of the CPC RS, the witness is advised as follows:
                  - You have the right to refuse to answer questions if a truthful answer thereto
           would r~sult in your criminal prosecution. In order to answer such questions you
           may seek immunity. If you are granted immunity you must testify and you shall not
           be prosecuted except in case of false statement.       '
                  - At the witness's request, a lawyer as the advisor can be assigned to the
           witness by the Court's decision during the hearing if the witness is not able to
           exercise his/her rights and if his/her interests cannot be protected in some other
           manner.
                      You may ask to be examined as a protected witness in accordance
           with the Law on Protection of Witnesses.

                   When asked by the prosecutor is she understood the instructions, the witness
           stated: I have understood the aforementioned instructions and, in confirmation
           thereof, the witness affixed her signature. /signature of the witness/

               . Thereafter, the witness gave the following statement regarding the criminal
           offense for which she was summoned to appear.




                                        EXT-KOSTJEREVAC-00106
                                                                                                       /
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 117 of 372 PageID #: 122



                                                STATEMENT

         I have already given a statement at the Zvomik SIB /Public Security Station/ on 3
         November 2005 that you have just read out to me; that is my statement and I stand by
         it in its entirety. And today, when answering your questions, I will tell what I know.

          I was arrested at 05:30 hours on 17 September 1992 in Novo Selo in the house of my
         sister-in-law and her husband Zoran Ilic because I was staying there, while my house
         was 8_00 meters away. I was three months pregnant; I was not in the army. I was
         arrested by two persons wearing black uniforms; they said they were Zengas. I did
         not know them and they did not tell me their names. After they took me out of the
         house into the crossroads one of them hit me with brass knuckles in the left side of
         the face under the eye and injured me. Muharem Sinanovic aka Sisko, a men well
         known to me, approached me at the crossroads; before the war he was a bus
         conductor at Drina-trans Zvomik on the Kamenica- Zvomik line and I think he was
         from the hamlet of Bajdci, about three kilometers from my village. I knew him, at
         that time he was, I think he was born in 1958. Kadrija was with him; I think his
         father's name was Haso and he was Muharem Sinanovic's neighbor; I do not know
         where he worked. When the two of them approached and when those two men who
         arrested me were about to slit my throat (that is_what they said), Kadrija said "she
         hasn't done anything wrong". From there they took me via place called Bare in
         vicinity of Novo Selo and to Bajrici. I was taken there by Muharem Sinanovic, to the
         infirmary in Bare where I received medical treatment - they dressed the injury
         caused by the man who had hit me. Refik Mustafic tended to my injury in the
         infirmary in Bare; he was from Novo Selo, a neighbor of mine; he used to work in our
         Health Centre in Zvornik, he was not married, he was young, he completed
         secondary mediCal school and I knew him personally. After the medical treatment
        Muharem Sinanovic took me to Bajrici to some military HQ of theirs located in a
        house, I do not know who owned the house, there were many Muslim people there,
        some ~aid "slit her throat, why are you taking her, hang the Chetnik woman", they
        were spitting and the like and I spent that night in the basement. On the next morning
        I was blindfolded and taken to a structure; they said it was their shelter; it was a
        basement area, a new building. It took 5-10 minutes to get there on foot; I did not see
        which route we took. They removed the blindfold in the basement and gave me
        'dimije' /Muslim women's trousers/ to. wear; they took my clothes away somewhere
        and never gave it back to me and they told me that my now would henceforth be Fata.
        I was there until about 1 October 1992, and from there I was taken away by Sahbaz
        Sinanovic, Muharem Sinanovic's brother (that is what I heard from them). He took
        me to his house in vicinity of that shelter because his wife Sadik:a and I were          .
        schoolmates and I knew her. I was in his place for three days. On 04 October 1992 I
        was taken out of his house across some hills, we spent the night on those hills: I was
        taken to Cerska on the next day, i.e. 5 October 1992. I spent the night in a room, it
        was like a store, and the next day they imprisoned me in a barn in Rovasi, I believe
        that was the n~e. I pointed out in my prior statement that Adem Kostjerevac raped
        me in Bajrici, in. the prison that I just mentioned. I can explain the rape if that is what
        you are asking me. Namely, Adem was with the Military Police because he was
        wearing the Military Police uniform and

                                                                       /signature of the witness/ .




                                          EXT-KOSTJ EREVAC-00107
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 118 of 372 PageID #: 123




             he had a nickname 'Dupla palica'. As for his age, he was about>.
             1960, the same as my husband, I do not know his father's narn··
             fr~m ~e Ba:e. ~at I mentioned. Ad~ip. did that by cor_ning during ..
            pnson m BaJnc1 where I was; I was m that room the size of about 4::~,
            and the height of about 1.30 meters; I know because I am 1.57 mete~s, ~
            not stand up. He raped me by knocking me down onto a concrete slab~·
            straw and he did that on five or six evenings, I am not sure, but I do kri~~.
            it up to the day when they brought an<2ther Serb to that prison. As I reca1t:i't
            was Nenad Lukic from Rasevo near Sekovici; I mentioned him in my prf
            statement. After each time he raped me he would say that I would give bi'· .
            Alij a, but he did not rape me ever again aft~r N enad 'Yas _b~o:ught. After th~ ~i~t,\'
            lost my pregnancy. When they brought Nenad he was m civilian clothes.witha:·,··
            of cloth over his eyes and his hands were tied with a piece of wire; his feet weife
            bare. He told me that he had a wife and two children and he said that they wouid QGJt
            kill me because I was under the protection of a police officer named Adem.\As fa~
            himself, he said that they said that they would kill him. They probably told him th~t
            they would not kill me. Nenad was only for about 45 minutes with me in the prison.·
            During that time I could not see ifhe was covered with bruises, but he did say that h~
            was beaten and that they said that he would die a painfµl death. It was dark in the
            room and I could not see if he had any injuries. He was taken out 45 minutes later by
            two armed Muslims; as they were leading him out one of them hit him with a rifle ·
            butt. As soon as they took him 01:1.t, I heard shouts of pain corning from a distance of
            about 30 to 50 meters in my estimate, it was his voice, the shouting lasted for about
            an hour and a half or two hours and then I no longer heard his voice. Sahbaz
            Sinanovic showed up immediately thereafter; he was the person who took me to his
            house. He said: "Are you awake?" J said I was. I asked him what happened to
           Nenad, I could not hear his voice. Sahbaz told me "they killed him, mother f...!"
           After that, Sahbaz vomited outside the prison, I saw that through an opening the size
           of about 20 cm and through a mesh; he vomited probably because he saw the
           beating. He did not tell me who killed him or how he was killed. I mentioned the
           name ofDzevad Demirovic aka Gumeni, I heard that he was from Kula Grad in
           Zvornik, he was younger than me an:d he used to visit me when I was in the prison in
           Bajrici. As I had gold jew,elry on my hands he wanted to cut off my fingers on which
           I had gold jewelry, but he did not do that because he was prevented to do that by a
           woman that was with him. Dzevad Demirovic hit me by grabbing my hair and
           banging my head against some poles that were in that room in Bajrici, injuring the
           upper part of my forehead. Again Refik Mustafa; tended to my injury; he came to
           the prison and took care of my injury. There in Bajrimi6i I was protected by
           Mehmed Junuzovic and his wife Ajka and they were from Bajrici. That is how he
           introduced himself and said that he used to work with my uncle Milos Ilic from
           Novo Selo, but I did not know him from before. He brought me milk and sugar, a
           new pair of 'dimije' and he prevented all those who wanted to beat me, at least during
           the day. Based on that, I concluded that he was living nearby.

                                                                        /signature of the witness/




                                         EXT-KOSTJEREVAC-00108
      Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 119 of 372 PageID #: 124




             When I was taken to the barn in Rovasi I found the following Serbs imprisoned there:
                  - Jakov Dokic, born in 1972 fromKalabac, Sekovici municipality, I do not know his
                  father's name although he did say it;
                  - Dragan llic, born in 1975, from VuksiCi near MiliCi;
                  - Branko Sekulic, born in 1967, he too was from Milici;
                  - Rado Pejic aka Miso from Gobelj near Milici.

                    The following persons were the guards in that prison:
                    - Vejiz Bijelic, he was older than me, but I do not know how much,
                    - a person by the name of Alija, I do not know his last name or his father's name, born
                    between 1958 and 1960, he said that he worked in Standard Company in Zvornik and
                    that he knew my sister-in-law Milena.
                   - there were two more persons, a father and a son, guards, I do not know their personal
                   details or where they were from.

            A person with the nickname Alaga, I do not know his real name or where he was from, he was
           probably born in 1997 because he was younger, and Branko Sekulic, who was with me in the
           prison, said that that was his schoolmate and had a nickname Alaga. That man beat us in that
           prison in Rovasi; he first beat the man and then me. He beat Branko Sekulic most with a piece
           of wood about 70 cm long and about 8 cm thick; he also punched and kicked us. While I was
           in that barn, in that prison in Cerska Salko Huric came to see him, actually he came to see all
           of us and he brought us food, whatever he had, he brought us 'dimije', kerchiefs for everyone,
           the men and me, and he protected us when Muslim soldiers, returning from the frontline
           and having sustained losses, wanted to kill us; ifhe was present there he would not allow
           them to open the barn. His house was probably nearby. I personally heard him saying that he
           did not allow them to enter the barn; he would tell them "it's, not their fault; you can see that
           they are slaves".

           I said in my prior statement that while I,was in that barn in Rovasi Vejiz Bijelic, a guard in
           that prison, took me out of the barn on several occasions and raped me: he would take me
           behind the barn and put me on the ground. I think he did that five or six times, but I am not
           sure; he did that until I confided in Rade Pejic aka Mifo (he was with me in the prison) where
           Vejiz was taking me. After I told Miso that Vejiz was taking me outside and raping me, Mifo
           said that to Salko Huric because he was on good terms with Salko. After that Salko showed
           up, opened the barn.door and told me to come out. When I got outside the barn Salko asked
'·,
           me in the presence ofVejiz Bijelic: "Anda, did Vejiz Bijelic rape you during the previous
           evenings?" I said "yes, several times", crying. Vejiz did not say anything to that; he just
           lowered his head to the ground and turned red. After that, Salko told him "you should be
           ashamed of yourself; I don't want to see you face around here anymore". Indeed, I did not see
           him (Vejiz Bijelic) there until 26 January. That is when I saw him because we set out for
           Srebrenica; he came to unlock the door and lead us out of the barn. That is when Zulfo
           Tursunovic came with some other persons.

                                                                                 /signature of the witness/


                                               EXT-KOSTJEREVAC-00109
                                                                                                              /
     Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 120 of 372 PageID #: 125




             From there I was taken to a prison in Srebrenica together with the other Serbs·~
             me in that barn, and I already mentioned them.                                        ·'·
             In addition to me, Dragan Ilic, Rade Pejic, Jakov Dokic and Branko Sekulic as the pers6\1
             from Rovasi, the following persons were also detained in that prison in Srebrenica:       ·

                     Milosava Nikolic from Kravica,
                     Dostana Filipovic from Bjelovac,
                     Dostana1s granddaughter Olivera Filipovic and grandson Nemanja Filipovic,
                     Milka Tomic,
                     Milena (I do not know her last name or other details),
                     Nada (I do not know her last name or other details),
                     Zivana (I do not know her last name or other details),
                     Zivana1s daughter Svjetlana,
                     A boy named Zeljko,
                     Old woman by the name of Danica (I do not know other details),
                     Old woman by the name of Stojanka (I do not know other details),
                     Hija Ivanovi6- child (I do not know other details),
                     Ratko Popovic (I do not know other details).

             Those were the ones that I met, but in the male section there were many Serb men; I do not
             know their personal details, but there were many of them. When I was about to be exchanged
            on 6 February 1993, I asked a Muslim nicknamed 'Gedfo 1 who came and said that we would
            be exchanged to visit those prisoners who were with me in Rovasi and he allowed me. When I
            looked at them, they looked terrible: they were completely black, nondescript, they lost .
            weight. After the exchange I did not go to any hospital because they said that there was no
            room, but I was given a medical examination and they told me that I should not move around
            much because I was anemic, they gave me medication. The rapes that I mentioned did not
            result in a pregnancy. I did not offer resistance when Vejiz took me out to rape me and the
            situation was the same when Adem was raping me in the prison because I did not dare come
            forward. Did not say anything when Demirovic aka Gumeni said that he would cut off my
            fingers and I would not have said anything even if started cutting my fingers. Adem told me
.i
            after the raping that he would slit my throat if I told anyone, and so I never told anyone that he
            had raped me. Except for Vejiz Bijelic and Adem Kostjerevac, whom I referred to, no one else
            raped me during my stay in captivity with the Muslims during this war, nor did anyone else try
            to do that.                ·

            That is all that I wanted to say. There is no need to read out the record and I sign it with no
            objections.

            Completed at 11 :55 hours.


            RECORD-TAKER                       WITNESS                    DISTRICT PROSECUTOR
            I signature/                       I signature/               /signature/

            1 hereby confirm that this document is a true translation of the original rendered in the Bosnian/Croatian/Serbian
            language.
            Sarajevo, 14 December2017.

            Elmedi.n Supic
            Ce1tified Court Interpreter for the English Language



                                        ~~OSTJEREVAC-00110
             Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 121 of 372 PageID #: 126



                                                          . ·. ~.-. -. '. . ·.~-n :. '-




                                           -Mmill2~~{)C~bBA.
                                                  1'EHTAP JABHE BE3J:)JE,lJ;HOCTlfEHJEJ1HHA
                                             __        CTAHHl..{A JABHE 6E31i.iE)!HOCTII 3BOPHHK
                 .U.f-------.AAJ>eca CBeTOr Case 6.6, 3BopHHK , Ten: 056/210-128, tjiaKc:Q56/210-70.4

                      ~   Epoj:   10-lfS/&2~230-1021/09
                          }l;aHa:·24.09.2009 ro,rume
                                                                          3AIIHCHHK
                                                                    0 IlpHK}'DJb31bY H3jaBe WI. JIHJ.I.a


                                CacnmJI>eHo ,naHa 24.09.2009. ro,nRHe y rrpocmprrjaMa CJE 3sopmrn'., a y se3u
                          Y3HMaJba mja.Be. o.n 1mqa 06p~.noaHb AHlje H3 Ho:lor ~ena, onmTHHa 3sopHHK, Ha oKOJIHOCTli
                          ytmIDeHor i<p.Hi3liirnor .njemi parnor mo"CJHHa y Mje~ry HoBo CeJIO, onili'nrna 3BopmryK KojoM ..
                          rrpmm:KOM cTe 3apo6.Jbem1 ,n:aHa 17.09.1992. H o.nne)J.eHH y norop" .5ajpune, l.J.epcKy H
                          Cpe6pem1ey.

                                  3anoqeTo y 14,00 qacosa.

                                  ITpv.cyrnn: '

                              1. OaJia.I.IITeHp cnyiKoeno nmi;e: KocTHn CTeBo
                              2. 3arrH.cm:111~p: AhHl\10BMh M1ure
                              3. TIIlll;e:06paJJ;oBlih AHija
                                                                                                                                        ··.~
                                   Y cw-:cny qnaHa 8 3KIT .E>aX mi:Iie ce rroyqaBa ,Ila cy y p.:.r.nonpasuoj yn01-pe6u
                          cJiy)l(6eHH je3HllH cprrcKor Hapo.na, je3HK 6ciI.Illha1!Kor Hapo.ua H je3HK xpBaTcKor r-rapo.na. Kao H
                          o5a IIHCMa, tmpn1mn.a H naTaH:HHUa, .ua ce MO)l(e CJTYiKHTH CBOjHM je3HKOM rum HeKHM on
~
     ..
    ..;._•
                          c.rry.a<6em1x je3aKa B.11X, Koj11. proyMnje, Te .n:a yK0Jrn1fo iKeJIH acKopncTFrTH cBoj je1HK n
                          Hepa:i)'MHje je.uaH Oll cny)Ic5errnx je3H.Ka EHX, o6e35je,UHT he ce ycMeno npeBofjefbe li npeBo.u:
                          IIcnpasa u .!.l.P- m:IcaHor MaTepHjai1a.

                                  ):(a mr proyMjeTe je3RK Ha KojeM proroBapa.Mo?
                                  ):(A
                                  ):(a Jlli Ba.M Tpe6a rrpeBo,ll,:m1au?
                                  HE
                                  KojHM IIHCMOM )l(eJillTe ,[(a ce caqnmr .3allilCHHK?
                                  hnp1mHnoM                                                       IL_ . 't!J6u/ faefo
                                                                               IIomHc: <OV'1q;/' . ,                                .
                                   Y CMUCJIY qmma 219. cTaB 2. FI 3. 3KTI-a EHX, CBje.n:oK ce rroymBa .n:a He Mopa ,ll.aTH ·
                           IIBKa.KBy H3ja.By HIITH O,!(I'OBapaTH Ha IIOCTaBJbeHa IIH'Tfilha, OCHM .n:aaal:ba JIWIHRX rro.nara:r<:a.


                                  ,IJ;a mr cTe pa3yMjemr Barna rrpaBa?
                                  )lA

                                  )la.JIB heTe o;u-oBapaTM Ha nocra.BJI>ena mnmna oBnannerror C;1y)K6eHor "rnua?
                                  )lA
    :1

         .                y CMllCJIY l'.IllaHa 86. CTaB '.acP~TSE~~.!lAfl~ ce noy-ci:aBa ,n;a je ,ll)/KHO roBOPHT.H
         .. ~; ~ j :acnu1y, ,na HillIITa He cM:aje npehyTani:, Te na ~e ,n:a.Bm-ne nmrurnr 11c1rn.3a rcpHmfiHO. ;:.i:jenv'
             0



    1 ~          Ji
          Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 122 of 372 PageID #: 127




                             Jbn:(e o ce6M )laje IDPIBe no.z:i;aTKe:                                                                                  ·:   j




                             Barne mfe H rrpe3HMe: AH]ja 06pa,n;osHh
                             ,D;a Jili HMal'e Ha,uHM.aK: HeMa
                             HMe oI.(a: Cira:sKo
                             R.'\!e MajKe: PaJJ;ojK_a
                             )]JeBoja"l!Ko rrpe3.HMe J.VrajKe: Mmmrnemdi
                             ,U:aH,Mjeceu. u-ro)J;RHa polje.Jha: 10.06.1956.r.
                             Mjecm polje.H>a: KlITOBHFIUe, 3BopHK
                             Mjecm cTaHoBa.fba:. 3Bopmm-HoBo CeJio 66.
                             II1Ta cTeno 3aHliMaIDy: ,noMah.Hua,
                             JecTe Jili 3anocJieHJI.H r.nje: He3anocJieHa
                             Jecre JIH O)l,(e.H>eHH-y,n:aTa ,[{a
                             M~mTe m1 .njel:(e:He: ,[{a Tpoje
                             qHjH CTe ,n;p)l(aM.aHHR: PC BHX;
                             Haa;HOHaJIHOCT : Cp6KHH>a
                             IlO.[(aI:(ll Y3~TM lf3 JI.K. 6p. 03rI{A2680
                             JM6: .10069;56188913                                                                  i .
                                                                                                                   •
                             Te:i1eQ.loH 3~ KOHTaKT: 056/376-139                                                   '

                             Jlm:(e ce 'yrr03opa:sa .na je ,ll;)l)KaH o cBaKOJ           npoM3e1m: aJJ;pece MJIR rrp0Mjem1


                                                                                                    06 1 f
                                                                                                                       1
                  npe6naammrra (5opaimnrra) o6asajecnira Cy;i.                                            ~1 .bu/ /1~
                            .IJ:am1 cTe pa3y-Mjenrr yrr03ope1-he?                      TiornHc:     ((}!::)
                            ,n:A

                  .        ,.. Y CMMcny 'UlaHa 83. 3KII-a BRX, JIHI(e ce yrr03opa:sa .na MO)l(e o,z:i:6nm
                                                              .                                      ~
                                                                                                          cBje.ri;oqeIDe ru<o
                                                                                                                            .
                  Je 6patJHII mm BaH6pa1I1Ul ,npyr OCJMFbHYieHOM, cpo,n:HHK OC)IMFbHYieHOM no KpBH y npaBOJ
                  JIBIDijH, cpo~HK)' rro6o'Illoj_ JIHHHjn .uo TPeher cTeneHa n cpo):(HMK o fa.36MHM ,no ;:q>yror
                  CTeneHa, ycBOJeHHK HJIH YCBOJHJiau; OCyMH>HqeHOr.                      .                             f
                            ,I{rurn: ere pa3)'MHjere noyey?
                                                                                           , (JJJpot1oiur/
                                                                                      ·nomnc:    ..qt      ~4,-Jb
                                                                                                             7 ...
                                                                                                      /
                            ,n:A'          .                      -                       .                        -1 ·
                            Y cMHcny "[rn:aHa 84. 3KTI-a BnX,Jrna;e ce        IIO}rtiaBa      ,n;a HMa npa.B'l,na ne o,n;roBapa Ha
                  IIIITaH>a aKO     6H   ra HCTHHHT o,n;roBop lf3nmrrno KpHBWIHOM rolheH>y, a J.(a for O,[(T'OBOpHo Ha
                  Ta.KB~    IllfTa.IDa MO:lKe TpIDKllTH HM)7HHTeT,. Te   )'KOJllfKO   ,n;ofai:je HM)7HRTeTJ11.rnpa CBje,n;OqHTH H
                  Heh~ 6HTH 3aTO h.lJHB~O roH>eH, OCHM a.KO ,n;a JI~a.I-1 HCKa3, ,n;a MY                       c1
                                                                                                         I\-iO)l(e, a. Ha I:Oeros
                  3aX.TJeB, o.z:i;pe,n;FITH. Ca.BJeTHHK - a)l.BOKaT yi<:omn<a Hlije Cal\1 y CTaH>y KOpHG,TlITH CBOJR npasa, a
                                                                                                       ~
                  H>erose: HHTepecH ce ne Mory 3arnTHTH Ha .n;pynr aaqJIB, Te )],a MO)l(e Tpm1rn:TH .ua 6y.n.e
                  cacrryrrra.H y no:rrmKajy 3ammneHor cBje,n;oKa y cKJia.zzy ca 3aKOHOM o 3(1.IIInyn c1~je.n;01<a.
          '   .
              •             )"iann ere pa3yMjem:                                !Ionmc:        bJ/1f"f Ji'-fb       ~




     ~: q·.
     •
. .,. i
                           : H n0'111HCHBlllM mme;ieimx IIOaBa ca Kohma je ynooHaT,
                              •
                  JIBn;y )1.a.Je         h
                                 crre,n;eny:
                                                           EXT-KOSTJEREVAC-00112
                                                                                                          o~eIIoM
                                                                                                              _, .
                                                                                                                   I~
                                                                                                                           .
                                                                                                                               crry:aIDeHOM
                                                                                                                                 .       ,.    ,
..   ~                                                                                                        ~                  .   .        .· ..
                                                                                                              ':
       Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 123 of 372 PageID #: 128




            ~-:~ : .:... :·-,:--.-.... ->-._-,>_-.,.-.:..~·:..-< J;:>.,.::· ·.·~ :i:.;~~::S;J.. :~!.'~'~~·:,   ... _. '·· .·.   --~ ( ... :·   ·.-·» ... _·. · . . . . . . .-: .. -_;,- .·   ·~    '•"   ..
             . ~"1tl!•i¢;t~f9.t;.P.9JjqJ\)I'Jj :m:nto:a.~ .:sn·Mo'1(er.e:plliit .o :ro.~_eJ~at(a~je. J1aria~Hyl:o~. a~une.»Mlec.To~~ ...
          ~;;t. :;:HOBO CCJio, omiinma':3ilopliDK HXO ra je·liahao? ;; :.;'. . .: : \' ·' i.. '•              ..         .   .     ».

            ,. . Ja CaM 1992:ro.zurne mjeJia y°Mjeczy 6op~Ka r.ztje CaM y.uaTa, HOBO Ceno, onunjma 3BOpHHK :
                       ·ca M)')KeM CnmojeM· o6pMOBOOeM Hy 6paKY HHCaM HMWia· ,ajen;e. Moja CBeKpBa.je H36jerna l
             _._, ...· y Cp6njy a ja caM 6nm:i:y icyhn Moje 3a0Be)ipamce 11.rrnh. ,L(aHa 16.09.1992.ro.uli'irn 6HJia caM                                                              I
     .. ~ ~. - Ko.u; Moje · MajKe y IleticoBIUiMa, orrmmHa ·.3BopHHK, n HaKOH · 1.10cjeTe HCTor ",!{aHa ·caM ce
    ~ ~ ·8panfua ·y HoBo. Cerro. ,[(aua 17 .09.1992.ro~e y pairn:M jyraplbnM caTHMa oKo 05,30 ~acoBa,
; ; i,.i_ <.. ' •       Moje''ceno cy OIIKOJIHJie MycJIHMaHCKe CHart H3 npa:su;a cena illaxMaJUi, OIIIIITHHa 3BOpHHK Hi I
     '. ·~."' . OKp)')KHJilI cy ceJio H Harrpa:BHJilI cy IIOTKOBHizy OKO ceJia TaKO .ri:a j~ HaMa ocaTJIO Ca.MO pjeKa
                      · ,lWHHa icao MorylIB H3JI33. Y TOM MOMeH'Iy ~oja 3aoBa Koja je 61ma Ha crrpaTY J<Ylie, ,!{OK caM ja                                                                   .:.
                         6ruia y npH3eMJLy, ycrrje?Ja je no6jelm e: c~HTH ce Ko~ je.i:J;He cmjeHe y 6JIH3HHH I<)'ne y3                                                                       ..
                     · o6aey pjeKe ,I(pHHe TaKo IIITO cy 6HJIH y BOAH OHa H jom HeriI_-.MjeIIITaHH HaBe,!{eHor ceJia. ;
                        MeHe cy.3aTeKJilI y npH3eM.JLy J<Yne·~?je:u:~.Haopyx<aHHX y rqJHuM yHmpojJMaMa ca.~apan~~ ~
                        Ha rna:sn: H PYKRBe:u;aMa ca H3pe3:BMa H:a npcTn:Ma, Te cy ce npe,!{CTaBHJIH .n;a cy 3eHre, a KOjH cy
                        p33Brum:Jm BpaTa H IIpH YJiaCI<)' MeHe 'imT3:Jm r,aje cy ~eTHHI(H, a 3aTHM Me je.n;au -0.n IbHX
                        y.n;apHo necHHu;OM y npezjeny rJIBe Hcprre.n; _mjeBor oKa r,aje Me je 3amma KpB_, HaHHjeBJrum. ~
                  • BH):(Hy IJOBpe.ri:y O.[( qera CaM H ,!{aHac OIIITeheHa jep HeBH,!{HM Ha JIHjeBO OKO, Hruco CaM Ta,n:a
                        6HJia Tpy,!{Ha 3 Mjeceu: H Moja Tpy,!{Hoha je 6ruia BH,!{.JbHBa. Y TOM MoMeHzy H3Ba,n:no je HO)!{
                        roBopelm: .ua heMe 3a.IOiaTH H H3Bem cy Me.·H3 icyhe Te .noaeJIH ,ll:o pacrq>cHn:n;e ceocKor Il)'Ta,
                        Ka,n:a je y TOM MOMemy .HHIDJio mu;e KOMe 'He3HaM rrpe3HMe CaMO 3HaM .n;a ·ce 30Be Ka,n:paja H' ;
                        ucm je H3 HoBor Cena H ca HjHMe je 6im MyxapeM CHHaHOBnh 3B. IllmnKo KOjH je pa.ri:no y
                     'f(pHHaTpaHCY 3BOpHHK Kao KOH.ri:yKTep l'e cy Me O,ll6paHHmr, roaopehn «Haje OHa KpaBa, OHaj~
                      ·CHHoh CTHrJia>>. 0.narne Me je MyxapeN: ClimmoBlih 3B ... I.llmm<:o o,ZJ;Beo y ceno 3BaHo Eape :a
                        npe.nao Me y ILXOBY Bojey aM6ymnrry r,aje je 6m10 jom mn:a KojH cy 6IDIH pa.ILeHH H TY Me je::
                        npeBHO a rroToMje M}xapeM CnHaHOBnli 3B: lliHIIIKO MeHe Ca.MY crrpoBeo .ri:o MjecTa Bajpinm H
                        npe.nao Me y lbHXOBY· Bojey KOMaH,!{y. Ilo ii;oJiaCKY npe.u KOMaH,!{)' 6HJio je .[(OCTa IIpHCyrHHX
                        YHHcJ.>opMHcamrx BOjHHKa n ')KeHa KOjH cy :MojHM .[(OJiaCKOM MeHe IIJLYBWIH H ynyillrnam MH
                        )1Bpje.nnjuae p:ajelJH Kao· IIITO cy <crpe6a je 3aKJiam, o6jec:am, y6HTH H ;:w.». ,[{oJiacKoM y ;
                        yeyrpaum.oCT KOMalI){e 3aTeKJia Ca.M TpOjHey .JI>Y.JW KOjHMa ja He3HaM HMeHa H je.n;aH o.n lbMX
                        MHje';.n;ao Ta6nezy rrpoHnm 6onoBa H CTpeca, a CHHaHoBnlije peKao «ony )KeH)' cMo 3apo6rum
                        H Mopao CaM je .noBecTH oB,aje» HaKOH qera je H3aI.IIao a ycrryT .uo KoMaH,!{e Mii je peKao <~a 6Hx
                        Te6e nycmo, rum: HecMajeM 36or cnoje nopo,l{Ilne jep he MH je no6HTH» Ilpn:cyrHH y KOMaH.l(H ,
                        cy Me IIBTWIH r,aje cy qenrnu:n npHTOM cy MH IlOK33HBaJIH JI~He KapTe Mnnb fla3apa, lli:mh
                        3opaHa, :>lCHBHOBnli. ropaHa, Hnnli Pa,n:oBaHa, MapKOBnll Bace H jom HeKHX KOjHMa ce
                        necjenaM HMeHa a MeHH je 6HJIO II03HaTO .na cy Ben norHHYJIH, CTHM lIITO cy MnHh Pa,n:oBaH H
                       :>KirnaHOBnil ropaH OCT@m DBH a m1~e K~pTe cy· y3eJUi H3 ILHXOBHX Kyna Ty. cy Me . ;
                        ncIIHTHBWm OKO je.naH CaT BpeMeHa, a rrocm1je HCIIHTHBa.ILa cy Me O,ZJ;BeJIH y IIO,!{p)'M HCTe I<)'Ile
                       H TY Me CaM)'. 3a.KJbyqa.JIH. y Ha.Be.n;eHOM IIO,LqJYM)' CaM npeHo1inJia 6e3 xpaIIe H npHha, .n;a for
                       yjYTpy li3BeJm Me HRIIO.ll>e Be3am MH 01lli. KpIIOM H BO,l{JIJIH cy Me OTIIpHJIHKe ner-.ueceT .
                       MHHYfa .ri:o HeKaKBe TaMHHn;e, r.ztje cy Me 3aTBopIDIH 3HaM .na je foma nO,upJIMCKa npocTOpHja ·
                       ;u;pKHHe 4,50 M, rrmpHHe 3,50 M H BHCHHe .1,30 M, CBa je 6Hna o.n; 6e-roHa, Bpparn cy 61ina
                       ,upBeHa, .noK npo3opa HHje 6nno ocHM je.zumr Ma.Jior omopa Ha BpamMa KojH je fom nmqmBeH
                       Mpe)KacTOM )l(IIl(OM, Ha naTocy 0.[( 6eTOHa ce Ha.JI33HJia HeKaKBa CJiaMa.Ty cy MH O)J;Be3fillli O'IH
                       H TY caM 6opa:sHna o.n; 18.09;1992.ro,!{Hile ,l{O 04.10.1992.ro,rume.
             lhITau.e: rocnoljo AHJ:jo MoxceTe. JIH HaM. pelin mTa ce ,ZJ;emaBaJio y noropy, KaKo ce
             IlOCTylla.JIO npeMa BaMa Kao laTBOpeHOM JIHI( y TOM 3aTBopy-Jioropy?
              3a BpnjeMe 6opa.BKa y Ha:se.ri;eHoj TaMHIIT(H cy MH .[(OHOCHJIH xpruiy ,II.Ba nyra wiesHo, a Yf)'Bfillli , •
              cy Me crpa'.>KapH KOjH cy ce MjelbaJIB CBfil<O Beqe Hy CMjeHH je 6Imo no je,n:aII qyBap O.l( HCTHX:
            · caM ynaMTIDia .n;a ce je,na.H 30Be Illwmaa:£-mi~-fipaT MyxapeMa .3a Kojer caM ~Jia ,l{a je_:
 -;,       . rronrnyo. HaKoH TpH rrpOBe,neHa ,!{a.Hay TaMHH:U:H y HommM cam...Ma y TaMHmzy je ymao;Au(;!:M:;
              K~c":'RieneR:nL rro:rna1eM
                                       . 'c
                                            rn 1nrqF£0 Moi ie KoMrrrnia R'l T-fov.or .Cerra· i;r .. TOM.. nnnnYKOM': Me·;,
   Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 124 of 372 PageID #: 129
      -·~~·

           r              j
                                                                         /'


      ';. ·*[,;,:                                                                        •                ' .     .-~·-·
   .~i                                                                                                                    L   .:-

       "      yimcl>opM:a.Ma H TOM npHJIBKOM Me cl>axpy.l(HH HCITHTIIBao «rroe cy qe'rHli~H» Il~)lHOCellli MH
              HO:lK no,l{ BpaT np11jere.lllf ,n;a lie Me 3a.KJiaTH arm y THM Ha.MjepaMa ra je crrpeq'mrn :({ocoBKa, .na
              6H cl>axpy,n;HH TOM rrpIDI~ROM IlOBYKaO Me 3a.Kocy H MOjOM rJiaBOM y.z:i:apH~l o.n He~IDcBO KOJbe' i
              HaHjeBJilll MH  nWUie      rroilpe.n;e Ha:I:JiaBH, Cyrpa.,z:i:aH je .n;omao Me.zurrrmmp":Peqm~ lcojn MH je ·
             'yKa3aO .lI>eKapcI<y IIOMOll' TaKO IlITO MH je ,npeBHO ma.By H 3aycTaBHO KpBapeibe. Ilo caMOM
              ):{OJiaCI<y y HaBe)leHy TMHlfUY .z:i:pym J{aH cy·MH .noHajemr )J;HMHje, HaTjeprum Me .na HX o6yqeH H
              o.z:i:pe):{HJIH cy MH HMe cl>ara. HaKoH IIOMeH)'Te rrocjeTe OJJ; CTpaHe cl>axpy):{HHa MO)K)la je 6HQ 1
              TpeliH )J;aH y TMHHIJ:Y cy .z:i;oBeJIH je)J;Ho .llli:~e cprrcKe H~HOHaJiocm :1r peKmr MH .n;a ra ja
             11cmrryjeM. Jlm:i:e Koje je )lOBe)leHo MeHH ce«rrpe,ncTaBHO .z:i:a je Hemm Jlyirnli m PameBa Ko,n:
              ffieKoB:Hlia, ·61ro je BHCOK IIJiaB, IIJiaBHX o"llljy, cTapocHe .z:i:o6H oKo 30-aK ro.n1ma, PYKe cy MY
              oIDie Be3filie, otIH cy MY 6HJie IIOBe3aHe KpITOM, fiHo je 6oc H Ha seM}r je 6mia u:1rn~JIHa o,rtjena. · -
              CaMHoM y TaMHHI(ll je HCTH 6Ho ornpnmrKe ·):{Ba caTa ,l(oK-je 6Ho caMHOM OH MH je peKao .n:a
             HMa :lKeHY H ,n:Boje .zrjene H peKao je .na cy H36jerirn: y Cp611jy H 60.z:i:pno Me ·.z:i:a hy ocTam :>Inrna H
             .na Me 3acT)'Ila HeKaIGIB rromrr(ajau: no HMeHy A.ueM. HcTe BeYiepH JlYKHha cy H3BeJIH Tpojm~a
             BOjHHKa ca nymKaMa KOjH cy ra TYKJili, ja 'caM qyJia jaYKe H Her,rtje OKO IlOHOilH' je YIBXHYO. ;
             IlomTO je CTpIDKap 6Ho IIOMe:ayrn Illax6~ HCTOr CMa IIHTJia IDTa je ca JlYKHha OH Ml'.I je
             O)lfoBOpHo .n:a je 3aBpnmo Te je TOM rrpHJIIIKOM IIOBIIaliao, BjepoBaTHO o.n rrpinopa KOjH je
             BH,rtjeo; ,l(aHa 04.10.1992.ro,n:HHe H3 TaMHHUe Me,e:3Beo CHHa.HOBHn IIIax683 n oJ{Beo Me cBojoj
             I<yliH. ILeroBa cyrrpyra je Moja mKOJICKa .zwyrapJma H TY caM rrpoBeJia .z:i:na-TpH .n:aHa H TY CaM · ·
             HMIDra pe)lOBHY XpaHy H HHje Me. HHKI) Marrrpe~ao. HaKOH TpH )!;a.Ha Illax6a3 H H>eroB 6m:.ro
             cy Me O,r:t;aTJie OJ{BeJIH y ll;epcKy y KOMaH.ny H Ta.M:o cy HX IlHTru:IH jemr Ta 3apo6JI:.eHa HCrIBTaHa
            II Ka,n: je lliax633 peKao ~a jecTe, °iioKa.3ao :HM :Maje narmpe a o,n;aTJie cy Me IIIax6a3 H IberoB
             6ru;ro o,n;BeJIH I.Ia je,naHo 6p,n;o H 3aTBopIDIH Me y je.nHY mTarry Kaja je M3paljena o.n 6eTOHCKHX ·
             6.ri:OKOBa H TY Me 3aTBop:mrn. y nrrarm CaM ~aTeKJia 3aTBopeHe noKHli JaKOBa 1972.ro.n;:mme H3
            KaJia6a11a, oIIIIITHHa llieKOBHliH, Hmm .l(paraHa 1975. ro):{HIDTe H3 Mrurnl'ia, CeI<ynMh EpaHKa
             1967.ro):{HIIITe o.n MirnHlia H Pa.ny Ilej11ha 3B. «MHIIIo» H3 ro6cJI>a, orrmnrna MIDIHlIB. Y
            HaBe,neBioj IIITaJIH 3aje,llJlo ca H>HMa caM rrpoBena YIHTaBo BpHjeMe .no 26.01.199~.ro,n:HHe. 3a
            BpHjeMe1 Mora 6opaBKa 3aje,n:Ho ca lbHMa, qysarm: cy Hae rro .u:sojH:u;a CTpa)Kapa ,n:aTuy H ttohy.
            0,n CTpIDKapa CaM 3aITaMTIDia je,UHOMe HMe H 3BaO ce AJiara. Je,n:aH CipIDKap 3aTBopa 3BaO               ce
            BeH3 H OH je je)J;He rrplllIHKe MeHe H3Beo H3 IIITaJie H o.u:seo Me y cTp(l)Kapy r.zrje cy OHH
            CTpIDKapIDIH H HCKOpllCTHO o.ncynmc .n;pyror CTpa)Kapa c1moBaO Me H IDKHBJbaBaO ce Ha MeHH a
            rrocmrje MH 3arrpern:o .na HecMHjeM HHKOMe pe~. 3a BpHjeMe Tor 6opaBKa cBaKo;meBHO cy TY
            )I:OJia3Hilll HeIT03HaTH KOjH cy Hae MampempamI H y,napaJin:. CTpa)Kap y 3aTBopy KOjH je 6Ho y
            IIITamr y IJ;epcKoj Anara je je)J;He rrpHTIHKe MeHe nocTaBHo Ha je,n:aH Mernp o.n: 3EI,na ma.Mapao
            :Me, H Ka,n; ce IDije Tora 3a,r(OBO.lI>HO y.z:i:apHo Me HOroM y CTOMaK KOjoM npHJIBKOM CaM mryforna
            CBjecT.
            ,l(oK CaM TY foma y 3aTBop je ,n;oJia3HO CaJIKO XypHli crnpajH Yio:BjeK KojH je cBe Hae KOjH CMO
            6HJIH y 3aTBopy je IIITHTHO. Ka.n:a je Ha,n:aMHoM H3Bpnmo CHJIOBaHje Bem ja caM ce no)Kamrna
            Pa,n:H IIejHliy KojH je faro y 3aTBopy CaMHOM H-· oE: je TO rrpemm CaJIKH XypIJhy H nocmrje Tora
           je Bem fom o.ncTpaH.eH Kao CTpIDKap H BHIIIe ce HHje TY rrojaBThHBao. ,lJ;aHa 26.01.1993.ro.n:xrne
            y IIITarry r.zrje CMO 6u.JIH 3aTBopeHH KO.D: Hae je ):{OIIIaO 3yncl>o TypcyHOBHil ca ,nBOjH:U:OM BOjHHKa
            II o6pamo ce HaMa .na Hae Mopa· )KIIBe ,noBeCTH y Cpe6pemuzy, TC cy Hae njemEII(e .n:oBenrr y .
            Cpe6pemnzy. IlyroBaH>e je Tpajano tIHTaB je,naH ,naH. Y TOK)' nyToBaiha Epa.HKO CeKynHli je
            OCTaO Ha JIYTY ca je,lUIHM BOjHHKOM rra je OH ,n:pynr ,n;aH .n:omao y Cpe6peHHizy Ha KOIDy. y
           .Cpe6pemnzy CMO )l;OIIIJIB no :M:prucy H cMjeq:mrn: cy Hae Y.HeI<y MpaYIHY cofor:rzy H ,[(OK CMO TY

,. ·., '
   '     . 11eKa.JIH )lOIIIJia cy TpH yHmpopMHCaHa BOjHHKa ca :U:PHHM yirmpoMaMa H CyIPiaHHM HaoqaJIHMa '
     ~.-i Ii O,n;Max cy IIOYiemr .n;a T)'KJ, T)'KJIH 9£t!R&W.l~R~ic%~~JiejHna ,L(OK C:KymID Hl'Ije 6.HO CUITaO
:1: '~ '- H TYK.JIH cy HX .D;OK HIICY CBH_. !IPOKpBapIDIH. Mene TOM IIpHJiliKOM HHJe HHKO .L(IIpao, a HaKOH
 :·~ ~-~.  mra .n;omao je 3ympo 1)pcY.iroBHn Kojn Ka.n:a je BM.rum .lia cy HaBe,n:e~ .h."}JBEJ_p1-('i:I.~mao je.
                           Case: 4:19-mj-06244-PLC
                     m;'!~~~7Jll!l!!!J!!!i:==;~---------·
                                                         Doc. #: 1-2 Filed: 08/14/19 Page: 125 of 372 PageID #: 130
                                            r
                                 ~,:/~ e.-::'.::;' · / '
                                      ...    t•                             .   ·: ~ '             -   \_·;'.;_•;:;·i'· .                             ...

                                      /,~· . .'.                      ·.·-~; ·:". . .. ' . :... :~;~~'.~.                            ; . ·<-
                                            ~· ··t)iiizy· soj~lftaucoJ11 .c:y.zjtlom ·3mopelm:IC~~rooop~ ro Rm:yJ<111je.im.p~. OJ{~: :. ·


                                            ~~~~11---~
                                                YlIYica
                                          lbeHy CHajy MHpy, YHYKY. bllisepy H                 HeMaJl>y~'Mruncy ToMilh,' ~Imje ·:>Kee'e no i™eey'.
                                          MruleHa, je~ Ha,zzy, :>KH~~Y ca KhepKoM CnjeTJlaHOM, je,rumr ,aje.qaKa )l{en,ey KOjn je 6Ho
                                          'I'pehn. pa3pe,n; Olll,·:)J;rumey;· ·cTojamcy a CBHMa· He3Ha.M npe3HMeHa.. y 3arnopy y. cp·e()pemmH
                                          nponena caM cBe J(O 05.02..1993.ro)J;HHe, a 3a .To BpnjeMe y 3arnopy MeHe .H :>KeHe Koje ca.M 1
                                         '3areKJia y 3aTBopy rinje HHKO Marpempao: HanoMeeyJia 6HX .na caM ·Ha ca.Mn ,naII Ka,n,a ca.M ·
                                          o6aBjemTeBa J(a by J(a 6y,neM pa3MjelbHa Taj ,naM · 38Momma caM H .no6ruia · o.no6pe.Hie If
                                          nocjeTHJia eaM 3arnopeHe MYfilKapn;e Kojn cy caMHOM J(OillJIH H3 IJ;epcKe y Cpe6peHmzy.
                                          ,l(03BOJIH ey MEI H KM CaM HX o6mnn:a BH)tjena CaM .n;a cy 6HJIH n;pHH o.n; 6aTHHa,- 3aµa:mJia CaM I~
                                          ,n;a je JaKOB 'fio:radi 6HO y mi.jTe:>!CeM CHIH>y. 3arnop 3a .M}'Il)Kapn;e. BH,ajerra CaM ,D;a je forn
                                          HeypeJ(aII H CBH ey Jie:>KaJIH Ha no.ny. y HailleM )i(eHeKOM 3atBopy je 6~o no.n; H HMaJie CMO no
                                         je,IJ;Ho he6e CBaKa o.n;_ Hae. Tora .n;aHa KMa je 6nna pa3MjeHa cy Hae )K~lle H ca H~a 6ru10 je H
                                          lIOHeKH MymKapan o.n KOjm:: ee cjehaM JfBaHOBHli Hn:Hje- ,ajetJaKa KOjH je 6no sap66n,eH KOJ( :
                                       · onau;a, IlorroBHli PaTKa erapnjer tJOBjeKa ey Hae y KaMmIO·tIMa .n;oBe3JIH .n;o je.n;Hor 6p.n;a Kojn ce
                                          30Be Be3HHK H TY ey Hae pa3MJeHHJIH.Mory )];a H3jBHM .n;a caM. HMaJia 57 Kr.. KM CaM 3apo6TheHa
                                          a y BpRjeMe pa3MjeHe HMaJia CaM 37 Kr. TeJKHeH.
                                         IluTa11>e: rocnoljo AHljo )J;a JIH HaM BH MO~eTe·peliH mTa je OHJIO ca HMOBHHe, icylia H"
                                          llOMOMDX o6jeKaTa H CTOK:e y ceny?
                                         IIlTo ce THIJe Tora Mory .n;a KIDKeM .n;a KM caM ITTamrra H3,Jioropa ceJio je 6m10 nycto, eyhe H
                                          no~hHe 3rpMe H CBH o6jeKTY cy 3aIIall>eHH H H3ropem-l, CTaHOBHillTO je rrpoljepaHO, CTOKa
                                          cBltjLe. rro611jene a roBeii;a H OBU:e orjepinrn, 113 cena cy prjepaHe rron,orrpHBpe,lUie MamHeHe
                                         'IJ'~OpH, KOCalJllu:e, CHjaqmi:e, Ka3aHH, KaI(e. R CBe mTOje OIUIO Maunrna y cerry.


                                                                                                                                                                ;;


J   ~
                                             YCMRCJIY tJJiaaa l 54.3KII EHX cBje,ri;oK ee noyqasa .n;a HMa arrpaso ,ri;a rrpotJHTa 3aIIHCHH'K mm
'·,,
                                            .n;a 3axrjeBa na ee HCTH npolJHTa:

                                                       XolieTe JUI npotIBrnnr 3anRCHHK imn .ua Bru\1 ce rrpotJHrn?
                                                       ll,A
                                                      )laJIH HMTe np11Mje.u6H Ha 3ailHCHHK?
                                                      HE                                 ,
                                                      ):(rum JKemne jom He1mo .n:a mjamITe?
                                                       HE
                                                      XoheTe JIH nonnrcanr 3arrncHHK?
                                                      ):(A

                           ...·                       Y cMHeny 1I.Jl.a.Ha 219   CTaB     4. 3KTI-a nHX, 1IHU:e ce rroyqaBa )la y poKy    OJJ.   3 JJ:a.Ha HMa
        l        i   A' ~· , '· · npaso nplfcy)K6e zyJKHouy.
        . !           '~   "J,   .!




        . r
                                                      IlpHK}TIJbaH>e JI3ja.Be 38.BpIIIeHO       y 19,00                     tJaCOBa •.




                                            .JIHQE:                         3ATII1CHHlIAP:
                 i                          06pa,n;on:illi. Allija
    '
    'I
                 I                                                                                                                                r--·



~
.                                      (tbn°/Jvll!fb
            ..
        >                                                                                    EXT-KOSTJEREVAC-00115
         Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 126 of 372 PageID #: 131




                                                     REPUBLIKA SRPSKA
                                                 MINISTRY OF THE INTERIOR
                                            PUBLIC SECURITY CENTER BIJELJINA
                                              PUBLIC SECURITY STATION ZVORNIK
                                    Address: Svetog Save b.b., Zvornik, Phone: 056/210-128 Fax: 056/210-704

                Number: 10-1-5/02-230-1021/09
                Dat6: 24 September 2009


                                                              RECORD
                                               of taking a    ~tatement     from a person

                       Made on 24 September 2009, on the premises of the Zvomik SJB (Public Security
                Station), concerning the taking of a statement from Anda Obradovic from Novo Sela, Zvomik
                Municipality, about the circumstances of the criminal offense of war crimes committed in the
                place of Novo Selo, Zvomik Municipality, when Anda Obradovic was captured on 17
                September 1992 and taken to camp in Bajrici, Cerska and Srebrenica.

                       Commenced at 14.00 hrs.



                       Attendees:
·.'al
 '. .!
                    1. Authorized Official Person: Stevo Kostic
 ;I                 2. Record-taker: Mile Acimovic
 'i
    I
  ; i
                    3. Person giving a statement: Anda Obradovic

                    Pursuant to Article 8 of the CPC B-H, you are hereby infol'med that the official language
                of the Serb people, the language of the Bosniak people, and the language of the Croat people,
                as well as both scripts - Latin and Cyrillic, are in equal official use, and that you are entitled
                to use your language or some of the official languages of Bosnia and Herzegovina that you
                understand. If you want to use your language and you do not understand one of the official
                languages of Bosnia and Herzegovina, provisions shall be made for oral interpretation of your
                statement and· translation of official documents and other written evidence.

                   Do you understand the language at which we converse?
                   YES.                                  .
                   Do you need an interpreter?
                   NO.
                   In which script do you want the Record to be made?
                   In Cyrillic.
                                                           Signature: Obradovic Anda

                    Pursuant to Article 219, Paragraphs 2 and 3 of the Criminal Procedure Code of Bosnia and
                Herzegovina (CPC B-H), you are hereby instructed that you do not have to give any statement
                or answer the questioned posed, except for providing personal information.

                   Do you understand your rights?
                   YES                          EXT-KOSTJEREVAC-00116
        Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 127 of 372 PageID #: 132




                   Will you answer the questions of the Authorized Official Person?
                   YES.

                   Pursuant to Article 86, Paragraph 2, of the CPC B-H, you are called upon to tell the truth
               and not withhold anything. You are cautioned that giving a false statement constitutes a
               criminal offense provided for in Article 365 of the Criminal Code of Bosnia and Herzegovina
               (CC B-H) carrying the sentence of imprisonment for a term of between six months and five
               years, that is, between one year and eight years.

                   Do you understand this instruction?            Signature: Obradovic Antla
                   YES.


                      The person provides the following personal data:

               First name and surname:        Anda Obradovic
               Any nickname:                  None
               Father's name:                 Slavko
               Mother's name:                 Radojka
               Mother's maiden name:          Milosevic
               Date of birth:              ~ 10 June 1956
               Place of birth:                Kitovnice, Zvornik
               Place ofresidence:             Zvornik, Novo Sela bb [no number]
               Occupation:                    Housewife
               Are you employed:              Unemployed
               Marital status:                Married
               Any children:                 Yes, three
               Citizenship:                  Republika Srpska Bosnia ari.d Herzegovina
               Ethnicity:                     Serb
               Data taken from ID card number 03GKA2680
               Citizen's Personal Identification Number: 1006956188913
               Telephone number:             056/376-139


                  Please be warned that you have the obligation to inform the Court about any change of
               your address or place of residence.

                  Do you understand this caution?                Signature: Obradovic Antla
..>
.   ,             YES .

; !               Pursuant to Article 83 of the CPC B-H, you are hereby advised that you may refuse to
, I
,I            testify if you are a spouse or extra-marital partner of the suspect, relative of the suspect,
              relative· of lineal descent, relative in collateral line twice removed, and an in-law once
              removed, adoptive child or adoptive parent of the suspect.

                  Do you u~derstand this instruction?            Signature: Obradovic Antla
                  YES.

                                               EXT-KOSTJEREVAC-00117
                                            -
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 128 of 372 PageID #: 133


 ./
'/          Pursuant to Article 84 of the CPC B-H, you are hereby instructed that you are entitled to

/       refuse to answer such questions with respect to which a truthful reply would expose you to
        criminal prosecution. In order to answer such questions you may req1iest immunity. If you are
        granted immunity, you will be obliged to testify on such issues and you will not be criminally
        prosecuted unless you testify falsely. At your request, yqu can be appointed a legal counsel -
        attorney, if you are not able to exercise your rights and your interests cannot be otherwise
        protected. You may request to be examined as a protected witness pursuant to the Law on the
        Pretection of Witnesses under Threat and Vulnerable Witnesses.
                Do you understand this instruction?              Signature: Obradovic Anda
                YES.

              Having signed the foregoing instructions and cautions concerning her rights, the
       person gave the following statement to the authorized official person:
                              '         .



                                                   STATEMENT

       Question: Ms.'Anda, what can you tell us when your village of Novo Selo in Zvornik
       Municipality was attacked and who attacked it?

        In 1992, I lived in my place ofresidence where I had got married, that is, Novo Selo, Zvornik ··
        Municipality, with my husband Stanoje Obradovic and I did not have children in the
        matrimony. My mother-in-law had fled to Serbia and I stayed in the house of my husband's
        sister Branka Ilic. On 16 September 1992, I was at my mother's in Petkovci, Zvornik
        Municipality, and after the visit I returned to Novo Selo on the same day. Early in the
        morning on 17 September 1992, that is, at around 05.30 hrs, my village was surrounded by
        Muslim forces from the direction of the village of Sahmani, Zvornik Municipality, and they
        encircled the village in the shape of a horseshoe so we were left only with the Drina River as a
        possible way out. At that moment, my sister-in-law Branka Ilic, who was on the upper floor of
        the house while I was on the ground floor, managed to escape and hide behind one cliff in the
        vicinity of the house by the Drina River bank by staying in the water, she and some other
        villagers. I was found in the ground floor of the house by two anned men in black uniforms
       with their heads covered in stockings and with finger-cut gloves, they introduced themselves
        as Zengas [member of the Croatian National Guard Corps; translator's note]. They forced the
        door open and when they entered they asked me where Chetniks were, whereupon one of
       them punched me to my head below my left eye and blood gushed forth, thus inflicting a.
       visible injury on me whose effects I still suffer as I lost vision in my left eye. He punched me
       although I was three-months pregnant at that time and my pregnancy was visible. At that
       moment he took a knife out and.said that he would slaughter me and they took me outside the
       house and brought me to the intersection of the village road, and at that moment a person
       came across whose last name I don't know, I only know that his name was Kadrija and that he
       was from Novo Selo, and together with him was Muharem Sinanovic, nicknamed Sisko, who
       had worked at Drinatrans Zvornik as a conductor, and they defended me saying: "She's not to
       blame, she arrived last night." Frorri there Muharem Sinanovic, nicknamed Sisko, took me to
       the village named Bare and handed me over to their military infirmary, where there were also
       other persons who were wounded, and he dressed my wounds there whereupon Muharern
       Sinanovic, nicknamed Sisko, took me alone to the pla~e of Bajrici and handed m~ .QY~j;:i67;~::<.::.,,
       their military command.. When we arrived in front of the command   I
                                                                                     there werf~';1·of"~t"' .~;,~~~":{'-
                                                                                                   /;·--.l.':_,~                 ~}'.·:.::\"-,

       uniformed soldiers present there ~W~§~m@Qi!WW spat on and cursed me w\;lt?.n~'l .a,rriyrY§. tr~··~~\\     11
       saying things like "She should be slaughtered, hanged, killed" and the like. Wheii°""We    ~~1©r.~~'. ,~i' 1 ;::\i
                                                                                            t\* - -                    ~1;1
                                                                                                  i\?i      EAMHCl   ''.ry.?,'   K        ;Ji}}
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 129 of 372 PageID #: 134




        the command I found three men there whose names I don't know and one of them gave me a
        pill against pain and stress and Sinanovic said: "We captured this woman and I had to bring
        her here." After that he got out and on our way to the command he had told me: "I would let
        you go, but I dare not because of my family as they would be killed." The people present in
        the command asked me where the Chetniks were at the same time showing to me the ID cards
        of Lazar Ilic, Zoran Ilic, Goran Zivanovic, Radovan Ilic, Vaso Markovic and some others
        wh9se names I cannot remember but I knew that they had already got killed, except for
        Radovan Ilic and Goran Zivanovic, who stayed alive but whose ID cards were taken from
        their houses. There they interrogated me for about an hour and after the questioning they took
        me to the basement of that house and locked me up there alone. I slept the night over in that
        basement without food and drink and in the morning they took me out having first blindfolded
        me. They took me for some 5-10 minutes to some jail where they locked me up, I know it was
        a basement room 4.50 meter long, 3.50 meter wide and 1.30-meter high. It was made of
        concrete and the door was made of wood, it was windowless except for a small opening in the
        do9r that was covered in wire mesh, and there was some straw spread on the concrete floor.
        They undid my blindfold there. I stayed there from 18 September to 4 October 1992.

        Question: Ms. Anda, could you tell us what happened in the camp, how were you treated
        as a person detained in that prison-camp?

         During my stay in the said jail they brought me food twice a day and I was guarded by guards
         who changed shifts every evening and there was one guard per shift. I remember that one of
         the guards was Muharem's brother Sahbaz Sinanovic. I heard that Muharem had got killed.
         After I spent three days in the jail, Adem Kostijerevac entered at nighttime, I know him
         personally a$ he is my neighbor from Novo Selo, and on that occasion he raped me and as he
         abused me I miscarried. Adem Kostjerevac came to me to prison for several nights and raped
         me and while raping me he would tell me: "You will give birth to Alija [Muslim male name,
         translator's note]". While I was imprisoned, during 'the day one guy Fahrudin Demirovic
         called Gumeni [the Rubber One; translator's note] and one woman called Hosovka [female
         member of HOS, Croatian Armed· Force; translator's note] came. They both wore black
         uniforms and on that occasion Fahrudin asked me "Where are the Chetniks", pressing a knife
         against my neck and threatening to slaughter me, but Hosovka prevented him from doing it.
         On that occasion Fahrudin grabbed me by the hair and slammed my head against some stakes
         inflicting visible injuries to my head. The following day. medic Refik came and he bandaged
        my head and stopped the bleeding. The second day after my anival in the jail they brought me
         dimije [Muslim women's loose-fitting trousers; translator's note], forced me to put them on
        and named me Fata [Muslim female name; translator's note]. After the said visit by Fahrudin,
        it was perhaps on the third day that they brought to jail one Serb person and told me to
        interrogate him. That person introduced himself as Nenad Lukic from Rasevo near SekoviCi.
        He was tall, blond, with blue eyes, around 30, his hands were tied, he was blindfolded,
      . barefoot and in civilian clothes. He stayed with me in the jail for approximately two hours.
        While he was with me, he told me that he had a wife and two children and that they had fled
        to Serbia and he attempted to cheer me up by telling me that I would stay alive and that I was
        protected by some policeman named Adem. On the same night Lukic was taken out by three
        soldiers with rifles who were beating him, I heard cries and around midnight he went quiet.
        Since Sahbaz was the guard I asked him what had happened to Lukic and he told me that he
        was finished, and he vomited on that occasion, probably because of the scene that he had
        Witnessed. On 4 October 1992, I was taken out of the jail by Sahbaz Sinanovic and .~~if;n@~;:}~>-.,,_
      _his home. His wife was my schoolmate and I stayed for two-three d~ys at their pl~cr~~~;0r~KCi ,,, ~~~\
        regular meals there and nobody Ifl:HtWJfM'lffi~f.qJft'E'el days later, Sahbaz and hi~'l1li;pther-1n:.;-   ti' , ~\\
                                                                                               •__,_ Faina i11t:re iaK "' .,,.\.
                                                                                                      •If, "'' ,,
                                                                                                      \i'.'.,
                                                                                                                         SARAJEVO
                                                                                                                    c:~,.,:J?"u~'.,.,~,7.'.-::-
                                                                                                                                                  ~   r.n
                                                                                                                                                      -~Ii
        Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 130 of 372 PageID #: 135




               law took me from there to Cerska, to the command, and there they were asked if the captured
               woman had been interrogated and when Sahbaz said yes, he showed them my documents and
               from there Sahbaz and his brother-in-law took me to one hill and locked me up in a stable
               built from concrete blocks and locked me up there. Also detained in the stable were Jakov
               E>okic, born in 1972, from Kalabace, SekoviCi Municipality; Dragan Ilic, born in 1975, from
               Milici; Branko Sekulic, born in 1967, from MiliCi; and Rade Pejic nicknamed Miso from
               Gol;i,elje, Milici Municipality. I was in the stable together with them for the whole time until
               26.}anuary 1993. During my stay there together with them, we were guarded by two guards
                 ~.r.


               per· shift during the day and night. I remember the name of one of the guards - Alaga. One ,
               guard's name was Veiz and he once took me out of the stable and into a guard post where·
               they used to stand guard and he took advantage of the other guard's absence and raped me and
               abused me sadistically and then threatened me not to tell anything to anyone. During my stay
               there unknown men came on daily basis and mistreated and beat us. Alaga, the guard in the
               stable in Cerska, once made me stand one meter away from a wall and slapped me several
               times, and since that did not satisfy him he kicked me to my stomach and I lost consciousness.

               While I was there ~alko Huric used to come to the prison. He was an elderly man who
               protected all of us who were in the jail. After Veiz had raped me I complained to Rade Pejic,
               who was in the prison together with me, and he passed it on to Salko Huric whereupon Veiz
               was removed from the post of guard and never showed up there again. On 26 January 1993,
               Zulfo Tursunovic came with two soldiers to the· stable where we were detained and told us
               thathe had to bring us alive to Srebrenica, so they took us toward Srebrenica on foot. The
               journey lasted one whole day. During the journey Branko Sekulic remained behind on the
               road together with one soldier and he arrived in Srebrenica on a horse the other day. We
               arrived in Srebrenica in the dark and we were put in one small dark room and while we were
               waiting there, three soldiers wearing black uniforms and sunglasses came and immediately
               started beating the people. They beat E>okic, Ilic and Pejic~ while Sekulic had not arrived yet,
               and they beat them until they all started bleeding. Nobody harmed me on that occasion,
              whereupon Zulfo Tursunovic came and when he saw that the said men we:r:e covered in blood
              he confronted the three soldiers who had beaten up the detainees and told them that they
               should not have done it. From there we were taken to prison in Srebrenica and they singled
              me out to women's ward, while the men were taken to men's ward of the prison ... [the rest
              of the sentence unintelligible, translator's note]. In the women's ward there were Milosava
              Nikolic from Kravica, Dostana Filipovic from Bjelovac, her daughter-in-law Mira,
              granddaughter Olivera and grandson Nemanja, Milka Tomic, two women by the name of
              Milena, one Nada, one Zivana with her daughter Svjetlana, one boy Zeljko who was the third
              grade of elementary school, one Danica, and one Stojanka, but I do not know their family
              names. I stayed in the prison in Srebrenica until 5 February 1993, during which period nobody
              mistreated me or the women whom I had encountered in the prison. I would like to say that on
              the very day when I was informed that I would be exchanged I asked and was granted
              permission and visited the detained men who had come from Cerska to Srebrenica together
              with me. I was allowed to do so and when I visited them, I saw that they were black-and-blue
              from the beating; I noticed that Jakov E>okic was in the most grave condition. I saw that the
              prison for men was untidy and they were all lying on the floor. There was a floor in our,
              women's part of the prison, and we had a blanket each. That day when the exchange took
              place they took us, the women, and few men, of whom I remember Hija Ivanovic, a boy who
              had been captured when shepherding his sheep, and Ratko Popovic, an elderly man, they t_ook
    '         us o~ board trucks to one hill called Veznik and exchanged us t~ere. I can say th~.F~~~~~~~~~·-.,
    I         57 kilograms when I had been cantured and that I had 37 kilograms at th<f'.~~e of theY'i;~~-\,.\
                                                                                               ;/:'" Edii1'3 N"''·>tljak ~?

~
              exchange.                          EXT-KOSTJEREVAC-00120                         ,,_~•-,?'                 ~ \
'
                                                                                                    ;;(;_,z,      &:_::A.~ ~~n
                                                                                                    \\~        E;:iv.B, H·~aH   -~}}
'
       Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 131 of 372 PageID #: 136




              Question: Ms. Anda. Could you tell us what happened to the property, houses and
              outbuildings and cattle in the village?

              As far as that is concerned, I can say that when I got out of the camp the village was deserted,
              all houses and outbuildings had been set on fire and burnt down, the population was expelled,
              pigs were killed and cattle and sheep chased away. The farming machinery, tractors, mowers,
              sowd'rs, cauldrons, tubs and all the machines in the village had been moved out of the village.


              Pursuant to Article 154 of the CPC B-H, you are hereby instructed that you are entitled to
              read the Record or request that it be read out to you.

                     Will you read the Record or do you want it to be read out to you?
                     YES
                     Do you have any objections to the Record?
                     NO
                     Is there anything that you would like to add?
                     NO
                     Will you sign the Record?
                     YES

                    Pursuant to Article 219, Paragraph 4 of the CPC B-H, you are hereby instructed that
                                 1

             you are entitled to file a complaint with the Prosecutor's Office within a period of three days.

                     The statement ends at 19.00 hrs.


 . ;         PERSON WHO GAVE THE                     RECORD-TAKER                  AUTHORIZED OFFICIAL
             STATEMENT                                                                     PERSON
             Anda Obradovic                            · Mile Acimovic                   Stevo Kostic
             [signature affixed]                      [signature affixed]             [signature affixed]




             I hereby confirm that this document is a true translation of the original written in Bosnian!Croatian-
             Serbian .




.ti.




                                                 EXT-KOSTJEREVAC-00121
          Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 132 of 372 PageID
                                                                                .     #: 137                        --1


                                                                         (
                                                                       Potpis svjedoka
                                                                                         llk£b'i a?{/?
                  BOSNA I HERCEGOVINA
                  TUZILASTVO/I'UZITELJSTVO.
                  BOSNE I HERCEGOVINE
                 'SARAJEVO

                      Predmet br. T20 0 KTRZ0004193 09
                      »atum:        09.06.2014. godine

                                                        ZAPISNIK
                                                 0 SASLUSANJU SVJEDOKA

                  Mjesto ispitivanja:                  Stanicajavne bezbjednosti Zvornik
                                                       Ratni zlocin protiv civilnog stanovnistva iz c1ana 173. KZ
                  Odredbe za krivicno djelo:           BiH i ratni zloCin protiv ratnih zarobljenika iz clana 175
                                                       KZBiH
                  Osumnjiceni:                        Muharem Sinanovic i drngi
                 Poziv svjedoku upucen od:             TU.Zila§tva BiH
                 Datum poziva svjedoku:                09.06.2014
                                                                                                                     [
                 PRISUTNI:
                  Tuiilac:                            Milanko Kajganic

    . i
                 Svjedok:                             Obradovic Stanoje
                 Strucni saradnik:                    Elma Muhedinovic
                 lstrazitelj                          Elvir Kadric

                                                   Zapoceto u:           13,35 sati


                                              OBAVJESTENJA I UPOZORENJA
                 1.          Sluibeni jezici Bosne i Hercegovine - bosanski, hrvatski i srpski kao i oba pisma,
                             Cirilica i latinica, su u ravnopravnoj upotrebi pred ovim Tuiila§tvom. Ukoliko ne
                             razumijete slU.Zbene jezike Tuiila§tva, osigurace se usmeno prevoaenje va§e izjave
                             kao i prevod dokumenta i drugog dokaznog materijala po potrebi. (Clan 8. ZKP-a BiH).


                 2.        Potvraujem da razumijem jezik kojim se govori na ovom saslu.Sanju.


·, i
.   ;
                           DA:       Potpls   svjedoka~ ~j}~JEME: 13,35 sati
    I




                                                                  1
                                                     EXT-KOSTJ EREVAC-00122
                                                                      Po'tpis svjedoka
             Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 133 of 372 PageID #: 138




                     3.        Potvrdujem da se ovaj zapisnik moze voditi na latinicnom pismu.


                              Potpis svjedoka       __..'. .:. .4.·-.ft·. . ·~" "'~" "'r"'{)._( ~
                                                               (JJ
                                                               .....-....   ___                  __...l~~ME:   13,35 sati


                     4.        Obavezni ste obezbjediti slijedece podatke o sebi (clan 86, stav 3. ZKP BiH)



                     Ime i prezime:                            Obradovic Stanoje
                     Imeoca:                                   Ce do
                     Imemajke:                                 Mitra
                     Djevojacko prezime majke:                 Petrovic
                     Datum roilenja:                           28.09.1960
                     Mjesto roilenja:                          Novo selo, Zvornik
                     Zanimanje:                                Kv bravar
                     Da Ii ste trenutno zaposleni:             Zaposlen
                     Mjesto zaposlenja:                        Glinica Karakaj Zvornik
                    Da Ii ste udati:                           ozenjen
                    Drzavljanstvo:                             BiH
                    Etnicka pripadnost:                        Srbin
         i
         I          Tacna adresa na koju cete                  Novo selo, Zvornik
 ''
 't
 l       !          primati pismena:
                    Broj telefona:                             056 376139


                    5.       Upozoravate se da ste duini obavjestiti Tuiilcitvo i Sudo svakoj promjeni adrese i
                             boravista.

                    6.       Obmiezni ste da svjedocite. Ukoliko odbijete Sud vam maze izreCi kaznu. (clan 81., stav
                                              Medutim:
                             1. i 7., ZKP-a BiH).

                             a.         Mozete . Qdbiti da svjedocite aka ste bracni drug iii bliski srodnik sa
                                        osumnjicenim (clan 83. ZKP-a BiH).

                             b.         Mozete odbiti da svjedoCite ukoliko bi vas odgovor mogao izloiiti vaseg
                                        bracnog druga iii bliskog srodnika krivicnom g01yenju.

                             c.         !mate pravo da ne odgovarate na pitanja ako bi vas istinit odgovor izloiio
                                        krivicnom gonjenju. Da biste odgovorili ( na ta pitanja, moiete traiiti
                                        imunitet. Imunitet Varn daje Glavni tuiilac. Ukoliko dobijete imunitet, duini
                                        ste svjedoCiti i nece' biti krivicno gonjeni, osim ako ste dali laini iskaz. (clan
. i                                     84. ZKP-a BiH)
     i


                                                                             2                                                         ~

                                                               EXT-KOSTJEREVAC-0~123 •               t!Jtd.:Tt~C.
                                                                                 Potpzs sv1edoka . 1.JJ 0
                                                                                                                        i
                                                                                                                            .~ ~ nr..j ..>
                                                                                                                              ~- <.YO'" /
                - '\
       Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 134 of 372 PageID #: 139




               7.      Morate govoriti istinu. (clan 86. stav 2. ZKP-a Bill}

               8.      Ne smijete presutjeti nista. (clan 86. stav 2. ZKP Bill}

               9.      Upozoravate se daje davanje lainog iskaza krivicno djelo zbog kojega vam moie
                       biti odretlena kazna zatvora. (clan 86. stav 2. ZKP-a BiH u vezi sa clanom 235. KZ-a BiH).

               16"~    Ukoliko ste vi iii vafo porodica suoceni sa ozbiljnim rizikom iii prijetnjom, moiete
                       zatraiiti da budete saslusani u svojstvu zasticenog svjedoka. (Zakon o zrutiti svjedoka pod
                       prijetnjom i ugroienihsvjedoka i clan 91. ZKP-a BiH)

               11.     !mate pravo proCitati zapisnik ili zatraiiti da vam se proCita, te da unesete promjene
                       prije nego sto isti potpisete.

               12.     Zapisnik ce se diktirati zapisnicaru~ Morati pratiti dok se zapisnik sastavy·a. Morate
                       pratiti na ekranu kompjutera ispred vas dok se zapisnik sastavlja. Ukoliko mislite da
                       ima grefoka, moiete ih ispraviti dok se zapisnik sastavlja kao i na kraju ispitivanja.

               Svojim potpisom potvrilujem da sam razumjela sva obavjeStenja i upozorenja koja su gore
               navedena.                               j      /   ~               I'
                                          ~ - { ~.fliuJEME: 13,35 sati.
                                                 7
                       Potpis svjedoka




 : I


   I




                                                                  3
l!                                                                                      ~    i
~
                                                     EXT-KOSTJEREVAC-00124
                                                                      Potpis svjedoka   "V7t"4'?1'
     Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 135 of 372 PageID #: 140
                 :fa
             , ,J ,

         "   /
                                                                           Potpis svjedoka    cfJ1Juc2krc' ~l Nf/-
                                                          IZJAVA SVJEDOKA

                           Svjedok daje izjavu sa pocetkom u:                  13,35    sati

                               Ja sam davao izjavu policiji u Zvomiku 2009 godine u vezi napada na Armije BiH na
                       Nqyo selo 17.09.1992 godinne kada samja tom prilikom rarifen, u potpunosti ostqiem pri
                       sv~joj izjavi datoj policiji . Ja sam roaen i citav ztvot ztvim u Novom selu, moja kuca je
                        udaljena nekih 500, 600 metara od kuce moje se~tre Ric Branke i njenog muza pokojnog
                       Zorana gdje sam ja bio u vrijeme napada. Ja i supruga Anila smo u aprili mjesecu 1992
                       godine presli da zivimo kod Zorana i Branke jer je nasa porodicna kuca bila prva do
                       bosnjackih kuca u Novom selu , pa so mi preselili jer se jismo sojecali bezbjedno u vlastitoj
                       kuci, tada nismo imali djece a suprugaAnilaje bila tudna. Tog dana 17.09. 1992 ujutro oko
                       pola sest pocela je pucrifava i meci su udarali po kuci ja sam istrcao iz prizemlja kuce pre ma
                                       u
                       garazi i presao cosak u jedne garaze , a supruga Anila ostala u kuci i zakljucala je ulazna
                       vrata. Ja posto sam vidio da necu moci ostati u toj garazi protrcao sam ispod kuce i u tom
                       momentu me je zakacio rafal i pogoden sam u predjelu kukova sa cetiri metka. Ja sam tada
                       protrcao iza potpomog zida gdje sam se sakrio i na sebe nabacao nekakve stare gume od
                       auta i grailevinska kolica posto je garaza u kojoj je bilo parkirano moje auto bila na suprot
                       mene vidio sam svoje auto. Auto i garaza su udaljeni od mene bili nekih cetiri do pet metara.
                       Tada sam cuo galamu i uzvikuvanje ,, ALLAHU EKBER" i u garazu su dosli vojnici medu
                       kojima sam ja prepoznao komsije Mustqfic Hameda koji je bio u uniformi bivse JNA , zatim
;j                     Mustqfic !zeta koji je na sebi imao maskirnu uniformu , te Selimovic Kadira koji je imao
                       kosulju od maskirne uniforme a dole ctvilne hlace. Hamedje imao poluautomatsku pusku, a
                       Izet i Kadir poluautomatske. Vidio sam zatim Alimanovic Muniba kojije na sebi imao crnu
                       uniformu i automatsku pusku . Posto nisu mogli da upale ficu jer nije bilo goriva, odvalili su
                       haubu, a ondaje neko pitao Hameda Musta.fica sta da radimo a onje rekao ,,pali". Tu su se
                       razdvojili pa su jedni krenuli na sprat kuce a drugi u prizemlje i u garazu u kojoj se nalazio
                       moj traktor marke Torno Vinkovic . Cuo sam kako jedni u moj traktor tovare stvari te sam
                       cuo kako Hamed Musta.fic nareduje Selimovic Kadiru da upali i da vozi traktor. Proviri sam i
                       vidio kako odvoze traktor prema bosnjackom dijelu Novog sela . Tda sam cuo Jedan pucanj i
                       cuo glas kako neko od njih vice,, ne pucaj zenaje u kuci ,,, cuo sam kako je izvode i vicu,,
                      polazi s nama,, , te je odvode putem prema muslimanskoj teritoriji. Takoiler sam cuo kako je
                      neko od vonika doztvao Lazara Iliea, Zoranovog oca i pitao ima ii cigara, a kada im je ovqj
                      odgovorioa da nema , nego da ima duvana odveli su ga sa sobom , gdje je naknadno
                      pronaden ubijen . Ja tada nisam prepoznao ko je odveo Lazara . Nisam vidio Zorana u
                      trenutku napada ali sam cuo jaku detonaciju u garazi u kojoj je predhodno bio mo} traktor u
                      kojoj je Zoran i kasnije pronaden , nakon sto su pripadnici Armije BiH pokupili stvari, zatim
                      zapalili kucu, ja sam ostao izmeilu kuce i potpornog zida, a mislim da sve to trajalo nekih sat
                      ipo do dva sata , te posto je dos/a pomoc iz Drinjace i kada su se cule detonacije onda sam
                      cuo kako od rifih vice,, bjezimo eto cetnika ,,. Ja sam provirio, i vidio da rifih dosta odlazi
                      prema muslimanskom dijelu Novog sela , u pravcu osnovne skole , a da su kuce komsija
                      zap'aljene i da gore .
                      Menije moja supruga Anila nakon sto je razmjerifena 05.02.1993 godine ispricala staje sve
                      prezivjela u zarobljenistvu te mi je rekla da je bila tucena i silovana ,kad je razmjenjena
                      imala je oko cetrdesetak kila, .fizicki slaba i izgubila je trudnocu. Ispricala mi je da ju je neko
                      udario ispod oka kada je bila zarobljena , zatim da ju je tukao Musta.fic Hamed na mjestu
                      zvanom Brda koje se,· nalazi vise Bajrica, te su je silovali Adem Kostijerevac i Bijelic Vejz
                      koji navodno sada u zatvoru . Bijeli{; Vejza nisam od ranije poznavao, a Kostijerevac Adema

                                                                      4
                                                          EXT-KOSTJEREVAC-00125          ~
                                                                          Potpis svjedoka ,
                                                                                                   '   L ,'
                                                                                               :/11 't:'t d':f:
       Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 136 of 372 PageID #: 141




                                                                                                                           )
               po:majem i mislim da je on godinu iii dvije mlaili od mene, isli smo cak u istu skolu do
               cetvrtog razreda Osndvne skole koja se nalazila u Novom selu. Pred rat je bio cm , mrsavje
               grade , visok i imao je manje brCite. Ja i moj roileni brat Zarko smo radili sa njegovim
               rodenim bratom Dzemalom u istoj firmi Viadukt u Zagrebu. Takoiler sam poznavao i njegovu
               rodenu sestru kojaje bila udata u prvo selo do mog Sahmane za Omera Muratovita.



               PAUZA OD _ _ sati do _______ sati. Potvrdujem da nisam razgovarao o
               istrazi za vrijeme pauze.


               I.      Potvrdujem da nemam niSta vise da dodam.

               2.      Potvrdujem da nemam primjedbi na nacin na koji je voden razgovor i da mi nije
                       prijeceno niti bilo sta obecano.

               3.      Potvrdujem da su prema mom najboljem znanju i uvjerenju odgovori istiniti.

               4.      Potvrdujem da sam procitao izjavu· i potvrdujem da je to vjeran zapisnik razgovora i
                       stavljam svoj potpis ispod, na vrh i dno svake stranice.


                             Izjava svjedoka zavrsena u:        14,30       sati


                                                                                         Tufilac
                     Strucni saradnik                 Svjedok




                    Elma Muhedinovic

                                                Istrazitelj



                                               Elvir Kadrit




I
! ~,




J                                               EXT-KOSTJE:EVAC-0~126   •
                                                             Potpis sv1edoka
                                                                               u 'a· ·      ·.   t:   ~
                                                                                                                 :?.;.a)
                                                                                                          .'>"' ~~    7
  Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 137 of 372 PageID #: 142


                                                                                         /Signature of the witness/ _ __



                  ;IA AND HERZEGOVINA                ·
              i;hsECUTOR'S OFFICE OF BOSNIA AND HERZEGOVINA
              ;,~RAJEVO

          Case No. T20 0 KTRZ0004193 09
        ·       9-June 2014

                                                           WITNESS EXAMINATION RECORD

         Place of examination:                                                Zvomik Public Security Station
         Provisions related to the criminal offense:                          War Crimes against Civilians under Article 173
                                                                              of the CC BiH and War Crimes against
                                                                              Prisoners of War under Article 175 of the CC
                                                                              Bili
         Suspects:                                                            Muharem Sinanovic et al.
         Witness summoned by:                                                 Prosecutor's Office ofBiH
         Date of summon:                                                      9 June 2014

        ,ATTENDEES:

         Prosecutor:                                                          Milanko Kajganic
         Witness:                                                             Stanoje Obradovic
         Legal Officer:                                                       Elma Muhedinovic
         Investigator:                                                        Elvir Kadric


                                                             Commenced at:        13:35 hrs


                                                              NOTICES AND CAUTIONS


         1.                  The official languages of Bosnia and Herzegovina - Bosnian, Croatian and Serbian, and
                             both alphabets of Latin and Cyrillic, are in equal official use before this Prosecutor's Office.
                             lf you do not understand the official languages of the Prosecutor's Office, provisions shall
                             be made for oral interpretation of-your statement and translation of official documents and
                             other written pieces of evidence (Article 8 of the CPC BiH).

        2.                   I corifirm that I do understand the language used at this examination.

                             YES: Signature of the witness: --------------------------TIME: 13:35 hrs




~- , ·1 .r,·,i.~.~ ~ -~.:_
 ._   EJ1MeAV:~ LU~r:~ifi
          .-."..-.~   •r-r-.r-.
                                  . ,.-
                                                     1
                                    ,_:,:.·.·,\l·:,;l·..

                                                     _
                                                                EXT-KOSTJEREVAC-00127
                                                                                        Signature of the witness/ _ __
      Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 138 of 372 PageID #: 143




            3.     I hereby confirm that this record can be kept in the Latin alphabet.

                   Signature of the witness:'-'- - - - - - - - TIME: 13:35 hrs

            4.   ,.. You are obligated to provide the following personal details (Article 86(3) ofthe' ~~~'

            :Fulfname:                                   Stanoje Obradovic
            Father's name:                               Cedo
            Mother's name:                               Mitra
            Mother's maiden name:                        Petrovic
            Date of birth:                               28 September 1960
            Place of birth:                              Novo Selo, Zvornik
            Occupation:                                  Skilled locksmith
;I          Are you employed:                            Yes
  I
. )
                                                                                                                  "
            Place of employment:                         Glinica Karakaj Zvomik
            Are you married:                             Yes
            Citizenship:                                 Bili
            EthniC origin:                               Serb
            The detailed address where
            you will receive written documents:          Novo Selo, Zvornik
            Telephone number:                            056 376 139


            5.    You are cautioned that you are under obligation to notify the Prosecutor's Office and the
                  Court on any change of your address and place of residence.

            6.    You are under obligation to testify. Should you refuse to testify, the Court may impose a
                  fine on you (Article 81 (1) and (7) of the CPC BiH). However:

                  a. You may refuse to testify only if you are the spouse or a close relative of the suspect
                     (Article 83 of the CPC BiH).
                  b. You may refuse to testify if your response would r~sult in the danger of bringing
                     prosecution upon your spouse or close relative.
                  c. You are entitled to refuse to answer such questions with respect to which a truthful reply
                     would result in the danger of bringing prosecution upon yourself. In order to answer
                     such questions too, you may seek immunity. Immunity may be granted by the decision
                     of the Chief Prosecutor. If you have been granted immunity, you shall testify and you
                     shall not be prosecuted except in case of false testimony (Article 84 of the CPC BiH).




                                                EXT-KOSTJEREVAC-00128
                                                                                                              !
                                                                             Signature of the witness/ _ _ __
            Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 139 of 372 PageID #: 144


                                                                                 /Signature of the witness/ _ _ __



                       You are called upon to tell the truth (Article 86(2) of the CPC BiH).

                       You shall not withhold anything (Article 86(2) of the CPC BiH)

                9.     You are cautioned that giving false testimony is criminal offence carrying the sentence of
                       imprisonment (Article 86(2) of the CPC BiH as read with Article 235 of the CC BiH).

                10.    If you or your family members are under a seriOus risk or threat, you may seek to be heard
                       as a protected witness. (Law on Protection of Witnesses under Threat and Vulnerable
                       Witnesses and Article 91 of the CPC BiH).

                11.    You are entitled to read the record or to request to have the record read out to you, and to
                       enter any changes before signing it.

                12.    The record shall be dictated to the record-taker. You shall monitor the drafting of the record
                       on the computer display in front of you. Should you consider that the record contains any
                       errors, you may correct them while the .record is being made as well as at the end of
                       examination.

               I hereby confirm with my signature that I have understood all the above referenced notices
               and cautions.


                      Signature of the witness:   ~~~~~~~-
                                                                         TIME: 13:35 hrs




1.,
i'
!




       ''
      . !


                                                      EXT-KOSTJEREVAC-00129
                                                                                Signature of the witness/ _____
                                                                                                              '_
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 140 of 372 PageID #: 145




                                           WITNESS STATEMENT

      The witness commenced· giving the statement at:              13:35 hrs

      I gave~?tt statement to the police in Zvornik in 2009 regarding an attack by the Army of BiR:o\\..
       Sela1..i'"on 17 September 1992 on which occasion I was wounded and I maintain that statement of
      mine 'to the police in its entirety. I was born and I have spent my entire life in Novo Sela. My ho.u~
      is 500-600 meters away from the house of my sister Branka Ilic and her late husband Zoran wherf
      was staying ·at the time of the attack. In April 1992 my wife Anda and I moved to Zoran and
      Branka's house because our family house was right next to Bosniac houses in Novo Sela and we·
      moved because we did not feel safe in our own house. At that time we did not have any children
      and my wife Anda was pregnant. Shooting started on that day of 17 September 1992 at around
      05:30 hours and bullets were hitting the house. I ran out of the ground floor of the house towards a
      garage and moved to a corner of one of the garages, while my wife Anda remained in the house and
      locked the front door. Having realized that I would not be able to remain in that garage, I started
      running behind the house; at that moment a burst of fire caught me and I was hit by four bullets in
      the hips. I then ran behind a supporting wall where I hid and piled some old tires and a wheel-
      barrow on top of me; the garage in which my car was parked was opposite me and I saw my car.
      The distance between me and the car and the garage was four or five meters. Then I heard a
      commotion and shouts "ALLAHU EKBER", and some soldiers came to the garage. Among them I
      recognized my neighbors Hamed Mustafi6 (he was wearing the uniform of the former JNA), Izet
      Mustafic (he was wearing a camouflage uniform) and Kadir Selimovic (he was wearing a ·
      camouflage shirt and plain trousers). Hamed had a semi-automatic rifle, while Izet and Kadir had
      semi-automatic rifles /as in the original/. I then saw Munib Alirrianovic; he had a black uniform and
      an automatic rifle. As they could not start the Fi6o car engine because there was no fuel, they broke
     the hood and then someone asked Hamed Mustafi6 "what shall we do?" and he said "start the -
      engine"_ They got separated there: some of them went to the upper floor of the house while others
     went to the ground floor and the .garage where my Torno Vinkovic tractor was. I heard some of them
     loading things onto my tractor and I heard Hamed MustaficS ordering Kadir Selimovic to start the
     engine and drive the tractor. I peeked through and saw them drive the tractor towards the Bosniac
     part of Novo Sela. At that .point I heard a single shot and the voice of one of them shouting "don't
     shoot, the wife is in the house". I heard them leading her out and shouting "come with us", and
     taking her along the road to the Muslim territory. I also heard one of the soldiers calling to Lazar
     Ilic (Zoran's father) and asking him if he had any cigars. Lazar replied that he did not have any but
     said that he had some tobacco. They took him with them and he was found killed later on. I did not
     recognize who took Lazar away. I did not see Zoran at the moment of the attack, but I did hear a
     huge explosion in the garage where my tractor used to be and where Zoran was later found. After .
     the members ofthe Army ofBiH gathered things, they torched the house. I remained between the
     house and the supporting wall. I think all that lasted for about an hour and a half or two hours. Then
     help came from Drinjaea. There were explosions and I heard one of them shouting "let's get out of
     here, Chetniks are coming". I peeked through and saw many of them leaving towards the Muslim
     part of Novo Selo, in the direction of the elementary school; neighbors' houses were to,rched and
     burning.
     After she was exchanged on 5 February 1993, my wife Anda told me everything that she survived
     in captivity and she told me that she was beaten and raped. When she was exchanged she weighed
     about 40 kilograms, she was physically weak and she lost her pregnancy. She told me that someone
     hit.her below her eye when she was captured, that she was beaten by Hamed Mustafa~ at a spot
     called Brda overlooking Bajri6i, that~K67§.~~B.¥o4\~em Kostijerevac ·and Vejz Bijelic
                                                                      Signature of the witness/
                                                                                                  ----
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 141 of 372 PageID #: 146


                                                                                 /Signature of the witness/ _ __



    (allegedly in prison). I did not know Vejz Bijelic from before. I know Adem Kostijerevac, I think he
    is one or two years younger than me, we even went to the same school up to the fourth grade of the
    elementary school in Novo Selo.-Before the war he had dark complexion, he was thin, tall and had a
    short mustache. My brother Zarko and I worked with his brother D:Zemal in the same company
    (Viadukt) in Zagreb. I also knew his sister; she married Omer Muratovic in the neighboring village
    of my viJlage (Sahmani).
             ,_-~
               BREAK FROM ----- TO -----. I confirm that I did not discuss the investigation during the
    break.

   - 1.        I confirm that I have nothing else to add.

    2.         I confirm that I have no objections to the manner in which the exammation was conducted
               and that no threats or promises were made unto me.

    3.        I confirm that the answers that I have given are true to the best of my knowledge and belief.

    4.        I confirm that I have read the statement and I confirm that it is a faithful record of the
              conversation. I affix my signature hereunder as well as on top and bottom sections of each
              page.

                                  Witness's statement completed at: 14:30 hours.


   Legal officer                                 Witness                                      Prosecutor

                                                /signature/                                   I signature/
   Elma Muhedinovic                             Stanoje Obradovic                             Milanko Kajganic

                                               · Investigator


                                                Elvir Kadric

   !'hereby confirm that this document is a true translation of the original rendered in the Bosnian/Croatian/Serbian
   language. _ -
   Sarajevo, 14 December2017.




                                                 EXT-KOSTJEREVAC-00131
                                                                                Signature of the witness/ _ _ __
      Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 142 of 372 PageID #: 147




                                                      M lALIJ.-~·cTADCTBi'
                                                        r1r .1    ~  .
                                                                                 ·1;[-~VT•)b; '~l.Pi!),..
                                                                         :....-' :.v ,. . . ; , . · L·... i." :,,,1:: "'                                                  ;-',Fti'      fln~'..)A
                                                                                                                                                                          '· ·....,·'-··; ! ..... ·::~,

                                                                    I-.\·:.: -
                                                                      r~r11,
                                                                                    I \P .Jru:irl
                                                                                            A T:·[I - f'l'"'"' l" .lI I°\.• 1 ri •·1 ·. ,- ~ ....
                                                                                                    ;~ ..r.~.::..f:.._ t: := J .r ·... · 1 v o ··{: .:.J1,/t                                  J \
                                                                                                                                                                                              1,
                                                                  CTAViHI~:\ .J,!.;·;~u: 1.:. ;·; !;• ;,;•; ;;                         h ;Bnr!· IL.
                                                     Anpeca
                                                      ,LA,,
                                                            c'a·'TOr
                                                               ""'
                                                                      C·m;•
                                                                       1.lLh..                > .
                                                                                                       ..1.1::·--;.·.
                                                                               6 • o~ ' ..-~,,(;,.:~l-ll          ~
                                                                                                                      ::·~:;.;.:-;: ;.-,._-,:..;·s·-;l·~;~c·~\::·~7.-;--<704
                                                                                                           • ., • •.• _..        ~
                                                                                                                                 -   •    _..f • ·: la•.                              1 .,      • •·    '·
                                                                                                                                                                                                                       --------

           1>poj:        !P-1-rs/02-no- 942109
           ):.(aH~~'f]           1.09.2009 fO,LJ,HHe
                        ,_




                Cat:rnBJbCHO l(JHa 1 J .09.200'.:·. .: ~=.iHn,;.·             :· .f :) ..:-11'.p;iyJ:.-.<: ". •1 :. ':foapHHK, a y Bem
                              .                     ('),-          ·- , '       .       l  '          .- '       .
           rqmKylfJbaiba .11:~1aBr.:: O.l .1Ulf.{Q. . 1._)pa~(<,:BV;l t ';?r;it+ ;1:: .-arn·1:·. L!i: .};;,;pHr1K. Hi.l OKOJIHOCT!l
           }<iHH>cuor Kp1rnn11Hor                                       1.tjesm 1xrruo,-· :?.;!<)'HY·: a ·._ ;,q,_--: --.\' Hogn C'·:_>;). (r ;!•JTHHO. 3~opm:JyK                                                                              Kcjm.1
           np!!~lnKOM                       cy yt>fqe.H.!-I             nt!BHSIH f ce;1y 1i ::.aw·..:1 1:i::u.-::,; c0 -ha .'l<\il:l ~-Y.fi:,1_ \ :·f~2.fOJUllll':.




                               3a.!!}·j('}IULJi.:1p: J-(r~:;;'t~1 :\ . t· .. r.}.'~!.~li
                   -.         . .·1 ~·~:~c: ()()pa:::.i ·~~! · ;!                (~ ·1 t.i ·; .'j_j;;_a
                   '


                                                                                                                                              ~    .. ~ . :.t ~; ..
           •''lV'Kfir-·1·:1-u
           .... • :J   .._.   J0e··1' w1H
                                       ·  ('''JJY  ~''Of'
                                            ·j· J. .... !.\..   '·"t .. ·';- ..........1·--···"·F
                                                              ii=»n('n'-1               ··· 1- •• •.,,;i«••-:--
                                                                                                         ·'••! !· ,._,.,,.
                                                                                                                   ~ ••·· • - •.·:r·1"., ..., "' ,. " ·.·
                                                                                                                               • l ····'' .. .!t. .,.: ,\
                                                                                                                                                                                                       ..: ,.,.,,.,,,_..()i"
                                                                                                                                                                                                            ~~'"- ..,,.n,,       'l'";' . '-u'! ·1-a"
                                                                                                                                                                                                                               l-'."'<},.,.,     \ .. > ·•
                                                                                                                                                                                                                                                        t•.


          <Jt)a HMC!'.·ltl"! l1HpT1JI11Hil n Jl<.\T\·U1lHH.~~t. ,,:i)l :~!.: ;.~:.:: C(" :::1;.il\';, r1: ·:\~:;'·~~1·~.\i ~ ··;11T(~_)~t Y1JiB HCKJ.Hvt ;)_)i:
          1~.1~~'ii{OeHH.'< _ie:mICa                               f)HX,          KOjH pa :F.Wjr..-. :.1·:                                        •''·''.HI(:)        ·.;:t: .. i-     ;·,;:;;, .-·.. ¥.CTHTH CEOj                       _kmK H
           :;::·1xnyl\-rnje je;.1m1                           O~t c:1y·ili{i1:·i:J\X                 j,;·.n11w        I~:-;\ ...,; ;dt i=·,;n-: 1': 1,~                   c::        ye ·H·i:;'- npeBo!)C'Jhe                           u upt:Bo;t
           g~np~cir~                w..:1p.       nI.h~aH'-'.r ~-~HTt;~">hJll.JCJ.



                             Jla:m              p~-ny!'-.·1ji~'J\~je-:rni.: Ha K1lj;:::1! 1:,i:~i(·                            .;i;··->.. ·
                             /V\
                              F1a .,m Bai\! Tnr6a nn~rn·,_'tJ.i_;mu'.
                             ' ""                   ..         )


                              J-W
                              h.. <~P··l\1       lH·1C!\10l\·J ;1-:e.."'U.fTt_ .Lta ~·e Cl'!'.ji·~iii! ·.::;
                             h·t pmnr nu~.i

                                       Y CMHc.ny                   '!.;1mza      2 J 9. ;;1an :~.               ;1 :;. •   i


i·.
                             f~l3 ~lH CTC pr.::~,Y!ltjeJIH H::dla np'd:~:i'~'
                             ).~A

                              fr·111r
                             ,,r.. f.i<•.
                                   ..~        11· "'T»
                                                  ._. ....   O"''t\l':'ifY"1~·;1
                                                               ...... • >' ( t   J·''"
                                                                                   '"' Jl•i''··  f .• • - • .\·1
                                                                                          ...... .,-.:,"       • •




                             Y          ~MllC.'lY             •maaa 86.                    tT~\tl         ;=_   ~:-~rt··<:           ·;.··.         ;,,_;,.;_· .:c       ;;;·:-,;            ;;?_      ::.·:   .J..:   i.t)iK!-h'l    l'iitmp:rrn
           (::.:!·11tty            .1a Hi-1urtn tr·c r_·.:v1h_ic tTpt:~1~··!:rr1j .. ·; .. · -~·:· .:                                                i::a,,: .c 1a~·f'.1 :··~· !:~ -c::!·t~t 1..:rn~E.Ht·!tJ\:) 1:Je.1,·~
          'i'(i<l!llh.~;'!10                •tJ!l.1!t(rM         >6:' K':k· SHX~.T-~B~T~~REV-!\S"9D1:-¥,;,::                                                          :•.i··f;1        '·.·;:-           ;'ii     ;1.~ 6 !,if'j,,:~:i.l!J /~1" 51
          :·nmmo,                0:1:1()i;;ro                l .Ho S ro;i.1.-a:~:.
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 143 of 372 PageID #: 148




                         /larm cTe pa·5y;v1j1?m1 rroyKy?                                                                ! hrrrmc
                        f(A

                        JJm(e o ce611 ;ia_jt- .ru1•me no~~!TK~:.
                        Bmne MMe u npl)3Hl\1e: CrnHoje 06pa;:101mh
                        /J.a jJH HMaTe Ha)~lil\rnK: l"'o~O
                        f,-If.,.1e o:ua: 1-le.uoMHp
                      ;HMe MajKc: lY.hrrpa
                     ·t )~jeBOj£l 1 !KO Epe·rn~te M<.~ r<e: rk"!'rr . )13Tlf:
                        J.~aii,Mjeccn   H ro;1.mrn f\:,ijc_r;,n; 2~.. '.)9. ~ ):'.iC.r
                        Mjecrn pol}t"%D: Hono CeIIo, ·3B1.lpJL<
                        rvljeCTO CTaHOBm:,a: Hm;o (\;;:r), 3B~.'r'-iFI i,.
                        lUrn ere no ..sairn;"1ai-hy: MdJJ!l!ill"Jl<lHH;>
                        .kcTe Jrn :muoc;~;~HH Vi u:ije: ,.Ela l'vi ;:J1 i.i ·~H1pnih
                        .!cc.Te mr OiKClbCJ!l! ·- y;J.aTa . (.:-:no;Hje;;
                        lhmn~ nrr ;~jeue.Ht: )].<~ Tpoj~
                        l.f11jH CTC n.p11<aHJMHm1: PC fo<\ ;
                        Hai.mo1rn.rmocT: Cp6m1
                        rio,[(a:UH Y'3eTH W3 H.K.                     6p.     04rK)~42 I()
                        .lM6:~809960183933
                        Te11·.;{f>on 'la KOHTmff: 056/376-139. li6.~/447.:·-:-;rn

               J11me cc ymn0pm~a. ;..1,a jc .U)')K:.!fi ,_,                                                           <.T«l'~O.!    nr. )~.·'.f•:H .;       ;·.'~pcce           mm 11po:1.1Je1rn
    ;:p•:GH •'.<iJ' mm:a (6opaB1u:irn) c.6a.~H~iccT?ffl! ~ "~ .::.

                       ]XamI CTC pa;yMjum yuo3ope1·Jo i'                                1.::



                       )~A


                        y   83. 3KD-a b:liX, JUH\·~ cc yn ..n;.)pam1 ;~EMO":!((' •)'',6HTH CBje.n:oqeu,e aKO
                             CMHCJIY t.UraHa
    je 6pa11HH mrn sa.H6pa rnH D,pyr ocyMI-b!'.!'IeFo.vc, i:r·o.rmrn: oc~'MJf>:p.:ieJmM no KpBH y npaBoj
                                                          1


    .'JHHHjU, cpO)J,HMKY no60'tJHOj muntjH ,!JO Tpcht!'.' <."!('f;em, ;J c;-pon;:irn 0 Ta36HHM )lO                                                                                              .upyror
    cTeneirn, ycsojeHHK 11m1 ycsojmwn                                             oc:yMrbH'!f.:fHir


                       j~an.H CTC pa3yM11jeTe noyKy'?
                       f-IA
                                                                  (

                       Y cM1.1cny             t.rmma          84. 3KTI-a B;;i,X ... i'·Utc                    c ..~    r;oy 11ar..;c.l   ;.i~ fi\H.: r f:.'.iflO ,::i;a He          onrormpa               Ha
    S!H1"fltba aKO                  611    ra HCHIHHT O;l.fOBOp )·i'.Hlil)!".I:· l·:r,·:H,:"JHOM rnH.n'.y.                                                   '.i   .n.a   6tt   O!Ji'O.BOplll) iltl
    .··:>;..':>''!
       ~• ... ,,         .    u t-U . ~·1t-•'1!'•"
                      1'1•·1·1·•><..t.a ;._: / \'w '(f)'l"'
                                                     . ( ,:;,..,••.
                                                                 r ,.. ,..1·l '1.V"j.'-'"l'll"-,
                                                                              t ... •.,, r·1 . • ..• . ., ....
                                                                                                           ... "·.-(;'
                                                                                                                , ... • ....• ,, .•·, , 1'!('(),,.,·'
                                                                                                                                         • J • • • '"' ,,l ...f".:·l'I
                                                                                                                                                                    •  ·"i'
                                                                                                                                                                        • .. .....l(•l)Cl CB'1'e'l0'1l'l'fi
                                                                                                                                                                             i ..         . , ~·     J.  .. fi
    !i'i;·he (iHTH 3fff0 Kpl181\'JHO ff•tJ,eH • .:<·w,1 (;,, .. , . . 1.il . ;;;": 1·1 '.(CCi . ;l:· :\'; ~e MOJKe. a m1 H,ef\.lB
    ·mx'fjt.:B, o.upe;..trffn ca~jcTHIIK .. _ a;1Bo1:;;n )'K(•.•iH::o :E·:i,' ca1.1 y c·,·,1:v.' l<'''.'i·it.;'f!:ITH c3oja np•ma.. a
    tb.:H)B.H             mrrepeca er: He MOi"li "' 3mu·; lfflf d<:i ;·:u·.'·;·,
                                                                          : .
                                                                                 . l::ltiHll. ·;e .• 1;.
                                                                                                     .   X':Ke ·1pmKnn1 .na 6V}le
                                                                                                                             .
    cm:Jt)'llHlH           y no.:1m1rnjy 'iUIUTHDCHOr Cl~jer~ox:.:.1 y ( KMl. ;:n 3nEOHOl\i D ~~:f~i1 HTH CBje,il,ol·W.v



                      HaKoH noTnHCHBaF:ba mme,neHHX upana ca Jc~:iHnaje y103:;a,-, o·:;;awTeHOM CJI]')l<oenoM
    sm11y .naje cne.ueliy:                                                                                                                                                                             i



                                                                                    EXT-KOSTJEREVAC-00133
                                                                                                                            i                                                                                    J
    Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 144 of 372 PageID #: 149


                                                     H3.JAB'V

            l:~~·ralhe: rocnomn;;;::       Cr.·,:1w.j.e =rn       JJi::: H:n'~       :.   w·)c-.:·~·j, ; t. }:: ·:a:~a   je   mmaAHYTO
            rttull~ ~ijecTo Hoso Ce.rm~ omli";.. m-w :1::'w.pui,~: B l\'.D nt .'..f i-Ud:ao?
         . Moje ceJIO HoBO CeJro je YJ(aJI:.eH-: OLI. 3;wpHHKc. 01w g KM. H'l!.1:Jljen:o je cpncKHM H
                                                          1


           MYCJIHMaHCKHM :>K:HBJheM. y ceJ1Y je 61uro 15 cpncK\'l:~ K)'IIH ~:a yrzym:c OKO 50 CTaHOBHHKa.
           Cena je narra.n;H)'TO 17.09.1992.ro.ll.Hl:lc y 05.45 'mc·JBY ;jy:.po. Hrn<a;:u-1yrn je o.n cTpaHe
          MYCJIH~aHKCMX opyiKam1x cmira H3 npaBua Ulir·DI<ma, I1pe~mna, Ka11ett11ue, qaymemrne, H
          ceno j:e onKOJbetto ca cBHjy cTpatt. Y opy:>WUViM ·:J-:raMa 1v:.cy.r;a\1S'.~J1n: Boje.Ke forna je Boj1m
          nonlifo.1ja, 3eJ1eHe 6eperne.• 6mm cy ;:.e1m y i.l]JHH~,1 y.i1:4)0P~·:<)r11a ~~ \;Wi·.' uxje 6e3 ymupopMe y
          lJ}IBHIIHOj ozjeiiH. y MOMemy Hana.rrK ja c 1.\1 ee r·.) jyTj:(': : a 2:~ iLl· >DM Ar-d:joM 3aTeKao y
          rrpH3eMJbY eytie cBora 3eTa 3opaim Hmrlla. Ka'!,a jc mv·ieo Eana~; '·/::'. ceno ja caM H3Jienm
          Harro1be H3 rrp113eMJba H npeMaKao ce Y' rapmi·> r,njc ~1H je 61: w n;~;n ''P3.HO Moje HMB MapKe
          (<3acraBa-<l>1d.lo»THTI 750. MycmrMaHH cy nc 1e1rn :ta nyruij \ rw t< yht. rrpo3op11Ma BHKajynH
                                                                             1


         «Anaxy xer6ep» a ja caM ce caKp110 3a liomm: :'.E,la ,,/ie y , ap;nn1. Llijc nporurro rrap MHHyra
          nor:re.JJ,ao caM BMIIIe Kyne y Kyhy MirpKa Hmiki 1: u1 ·nn c~1i\1 .. !.;3 rnoi1rn::i Haopy)KaHHX OTBapPjy
                                                                                 1
                                                                                 •


         y.ila·my Karrnjy y .UBpc.nrnTe H.iml'\. M1ip:<a. H 1=.. ~1y : p; '•l'.l 1''< t~i >!:· <-ri'! ··~opm-:a. CHUIJIH cy Ha
          f!SlOLI)' o,n; rapmKe Koja je 6rnm y3 i\yhy y 1c:,\ .'.t u,... r _: ja ·IU.!:<l' r n , ,_·:, re rn10qe cy yrnJIH Ha
         cnpa:r Kyhe. Ha cnpaTy Kyet1e je cnmrn.o 3er :.Lr~lW' F 1.ioj:i c1..~crpa . .:. ;;.:::·:--oB.a cynpyra opam:a.
         Ka.n. cy   OHM OTHllL1H Hu. crrpaT ja ca."v; BJim-w ,:~.z. vcH;·. :i:;TVt::! ·~~1 CiCU:ih:.= ;rowao caM )J:a rrpol}.:H
         HC110;l   Kyne HeKH M)'CJll'!MaHCICH BOjHHK :\le ic ;;pH~ij,::r:w H ':iZ'.n;;I;1:: n \ICHe H norn,IJ.HO Me ca
           1v11 MeTKa y rrpe.rr,ierry KyKoBa. Ja TaKo paFber.· caM y;;mm ..'.(:1 -I]lOHen1i\: acnon: Kyt1c H 11pornao
           CaM I13Ha)J. Kyhe r,aje je 6Ho IIOTTIOpI-[Y.! ~}1,a i{~;j;,1 jc Gl!C IWKDCl~JWH n:F:·'-lOM 3aje,IJ.HO ca K)'ftOM.
           l!yo caM mac rroBHKa.rm cy '<eTo l'..JCTHaKa l'·-.)j-:·,,.~ :arwK:11ly:..• . 'a .::iM ce cKJTCHJi!O !(a Me
           ne1ml)y. ITocne rrapM MHHyTa "'IYJ1a ce riplPE :. ::,:.tn.101wt 11.:.no.TJ Tc ;:y:F r,ajc caM ce cK.:<OHHO a
           y rrpH3eMJhY Kylie y JJ.OllieM crrpaTy je far.rra ~ff'.Ja cy'1ry;-a 1\n'.';L f;y:~a.;;;, cy y 6paBy H3 rryrm:e.
          je.uaH Me~y IhlHvm je IIOBHKao «Herrynaj Z<rnrn .!e <'. fbl':':filUCr' c:y :n r,;:='.·Ja H IIHTaJIH cy je r.uje
           cy qenIHilJ'I. ja caM TO c.nyrnao jep Hae .k ea:.!·) 3H;.l pj2.:mo M(;-\;;:: ·~·~ ,\1·:t~: H "'IYO caM ;:i:a je Anlja
           •bHMa peKna .n:a Hesam:•. rzje cy 11 '·l}'O caM Kl!J;':t C) .Jci peKm1 1H M..>J::1i\i 11:tm ca HaMa. Ja caM
           npOBl1pliO H BH,UO caM .u:a je AH~a H3 Kylie WJ,l~C ..:: \lyxJ.pi~\{ (\i, (8[-;,;m1h. 3B. «DfoWKO)) U3
          hajpntia Kojn je O)lJmrwriau y paTy O.JLJ,eaoM. '.H ·w); . •····.rbar-n Y ~·:1j r;·r ;iu ca MyxapeMOM fom
         j;; XaMen Mycwdpdi '.rn. <<C11noi:hm> .;mi (\.;;,~~ \ll'.Ha tn H:)11:>1 (.',:;_ -1 :..· rj np3H KOMmHja ca,na
          :,KJmM y Jijy6aqaMa, omnnrna Ty:J:I11'! on j;: p~:-:z~u ._'w·; CTC'-lH\H 6pt0.:1m;:.. eno KyKypy3a 3a Moje
          Tcne. Ca lbl1Me je 6m1 CeJIW,.fOBHn Kn:J.Hfi n·:!·l /\,,11j·~' K·Jjn cc c;: 1.:1 11 r1.na3n y IJJBaju.apKoj,
          CeJIHMOBHt1 MyxaMe.n 3B. «MyIIInOi> (jfff ,:',,T!je f.l:. I'mrna H01m c~.::o, fo!O je MypaTOBH11
          Ka,[(p11ja CHH Xace H3 UJaxM<JHa 1<0jf'1. c·:: cr:iJ.a H:L'!::c:!l'! f 3>TEI, 6nr:· jc rv1ypa:oB11n <I>epM.U CHH
          Xace 111 WaxMana 6p<rr Ka,i:rpnje Kqj11 ·::c c-~~'.2: t.n1r::::.-·n y Etm~jnarc1.;:.:j, 6110 je ArrttMaBHOHft
         '.v1yrrn6 CMH AxMeTa H3 0Ta.Bf.1lllTa f:f'.iM ce c;.:-n w:1:u··i y Ty3w1, fom ;::_ Myciacpnn }heT cnH
         Xacana H3 0TBHII1Ta. Boso C2no. Pirn.::,;:i,ew; ;::y : ·,,._ :: . y r-: .pa;K:: uj : :::1M ja 6Im H y rapmKH
                                                                                                1


          npHje H 113aruao a y rapmKu je forno ~;1.::jc myu :. 1:: ·:·:•.: ~<3a·.·-r;:ua :i>Jl1:. 750» H CTC•lrna xpaHa.
          LJyo ca.\.f cy Ha MOM ayTy 01rnairn.rm npa1a 11 tJTfr::-::::1HH xi:y6y '·i K;: . ':E cy BHzjeJLH ,n;a HeMa
         roprrna IIHTJIM cy XaMc;~a MycracpHna r:na k:;,.1.:-i n.a i ·<•D.HMO, n·; _it ~Y·iu·:, :<rrami uiTa hern ,n:pyro
         pa,rrHTH». To caM ja cne CJ!)'IIJ.ao H 3H.lJ.Ho GF·civ!\; ,_.\1;;Ma ll3a r.rGr:op;~or ·.m.n;a r.rrje caM fol'O
         car<pm~eH. Y .rrpyr()j rapa)KH MH. je 6uo 'I])Ricc;) ::.wp;-~c «Tc:\W Bm~o;3;,,,, H BHI(C! caM Ka,n:a ce
         Ka.rr.11p c11n AJrnje Cemr»vIOBnha HJJJGj!K: :::1. 1n rp_, LC H cjc> i;a :.h'j -f ),tKTO}J n yr:;amro .ra ca
         KfI>yqem:i: 1cojrr cy fo.rnw y 1'PaKTopy J·: Hc',jt pnn I:· "' ~ r:.•p1,JT. Li >'C· ·.::.t\.I .rm nemTo nyna H
         npeTnoc-raBHO caM ,ZJ.a cy Heu.rro TGJl<l/A'.TH ~.: ni: H·.;··,;. !·· uy v. c.:' 1w>·. n· '·' vm .'3aceoKy Dpem11i.11.
         nocrre HeI<OJIHKO Mf.IHVTa 'WO CaJ\'1 J:":l'.l.'.l '};! 1 1'' JL•·!J;:.: Y'l·l!iil.c J>'.li:PC".·i «0 J1a30)) HMam .'111
                                     .,1    ~                 •         ••                  •                                      '


         rtHrapeTa. qyo caM ,,::ta OH lbHMa OJl.:'UKi:J<': n.:...;,1:·.1 ·:::::ipiJ w.m:.; :1·.:i:g.;:t He1mr ::~ieL~O. Hoene
        noHoBo nap l'vHrnyTa 'f)'O caM KaKo ce J[a:mp ;-;<;.!Cain ·1,;;c, Hcmu c1-~:H·,ae ;.:yhe 3opaHa J.1m1na jep
~       je TY nyr npoJra-mo H B.11,'lO CHM paERr-K:'&s;flJ~l!:VA'c-b'M3l{Y'iK<m:.'.X H yn::;)>0pM11cam1x oTjepa-rn
        TaKO .u:a OH H,lle ncnpe,ll rr,Hx a m{H 33lhl'.'>l H (•,t',~1:.r.·'.·i c~, i'':', ·, 1;p~,f3:1::· :ena flpem:rha nyTeM'.
I       lfHcav. Morao no3HaTn 1w cv ·rn .zJ.BoinLl. nac r:\'·:··,;;;.;:• ..:. :}H1n1 <>' ~.r:~H:t ,) ::·:eHynf 11e~HMa. fToc11e
                                                                    1
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 145 of 372 PageID #: 150



                       _0:ayra 11yo CaM jfilCy AeToHan;ajy H 1:iyo caM .E-mcy «cm tJeTIH<Kil 1\je)KHMO». Ka,n ce T.fYJIO
                      "cy CBli no6jerm1 ll fIOCJie je llaCWIJI3. )Jlilil:l TllllII-lHfi I'." MHI'· }fa.I~OH TOra )J.O HeKHX lo
                ~~ta qyo caM noHOBO nmaa.1y JI>)'.UH n T3)Jj3 c~~l\I n;,:: rn;i.o ;i;a H,rc Hr •rr :~ ::ojc1m a rro3Hao CaM 110
            11
               ::-< je;mora npmia,n:HHKa BPC. J(Ofa •::Mo :-.r:JmK::·i: ({ !> HMOC'.>
            h(;V                                                                      ,-      i"O lO\ ;--r3 •Jap.naHa, OITlllTMHa
         · f".   I   ·
         iopHHK.            Ka,n;   caM ra       nperro3Hao ja                                            MH ce ja:sHo H
                                                                               c-aM ra M1Kr-1y:• 11a.n:HMJ<O)!                 ·:<P.t;vC>i.>,   OHH
        ;p~Kao je OHHMa K'.ojn cy ~MIDI ca l:h.H.l\~e rno m~rn n(llBHX. j(c..au11 c.• :·bHX TIJOjmla .no MeHe
        -H3Meijy icyne M IlOTIIOpHOr 3ttn.a M U3HJem1 MC:: JCr rnti::aM MO!'RC xozcam, HCKpBapHo Ca.M. Ty
     .· Ky.rr.a cy Me rrpoujem1 BM,[(MO caM ,n,a je Mojc a~n 0 .:f.11:i1-,G mrop110, H ;(c,i-j1:.~srn. cy Me .ri;o Ka.MHOHa
        Jil y1mj~1m Me Ha KapatepHjy KaMHOH<l E o;:rnt,3JH1 r.io;.· y aM6f.r.ah-:y y ..1.!)HJ:ba1.1y. lfa a:M6yJiattTe
       EaKotfyKa3aHe npBe rroMoliH 11peBe)J(CH ca.M 1I.::>'UCH npeKo .ie~i~pa y Mh;T.) IJ.Jm1n;e, Perry6Jrn.Ka
       Cp6wja 11 oAaTJre caHHTCOM caM ,lOB~!~K·~H y i)o;1.trn1:; :~ >opmn:. T} 1 a11 :-· 6omrn:u.11 npettonHo a
       nornM cyTpa .n:a11: caM ynylieH y Eeorpan. y 6oHHHU}. Y .BeorpaJlY y dcunnlH cy Me orrepHca-rn
       H 3a,n:p:>Kao Ca.M ce Ha JIHje-qeJhY oKo .TI;na :vrjcc-e1la a uaKoR rll':o- c~)M :.:c 3anje"CJ.Ho y 6omrnIJ,e
       yrrylieH caM Ha 6aH>cKo JIHje1.1eH>e y 6aioy .i\·foJJemm KO.I\ 3peI-1amma. Y EaH>H ca:M npoBeo
       fO,lJ,l.fHY .UaHa a HaKKOH Tor CaM npe6a1 ieH y £i,,1ri,y Ki:·J<l'Uh<l'-lf l-1 y TCj frm.M caM OCTaO no Kpaja
     parn.
      fln.T~Hhe:                rocITO/lJ·Fle       Cnmc~jt :5,<l .nr !!;:\!! 1:1·, .\::1:·!Cl~ ;:,:tip,                        r.;:) i.: y ce;1y yfo·1jeH                a ·rn
     ·sapo61&eH npliJUiKOVf Hana_l(H !'i)'CjHU\i'.:"•('.!~Kli'•:. .·;::-:,·)!: ?_;.·.·, -~~.~~t:!~r.=. :l:~-:··                          "f}~).1992.rO,lHH.: IL rura
     jl' y TOM narrailY 61u10 ca rcyha :1 OC'.i<VIL\ ;·.;;ci: ' .. ;e,pc•-~~- :; 06.ie1-:~n::: : ~ :;:i;';· '
     Y TOKY Hana;(a rra Ct:IJ;) l 7.09.19992.u:1;;;·111\: . ·~<..=: ; :· _-,'t'i1:j .:· ·-L=!;;" ic ·;aH. y eycj;rnoj n1paH11
     0:1 rapa'.iI\e y Kojoj ca:,1 cc ja Kpnjo H y Toj ;·,:;p:,,,;.:1~ ;. · f'i110 .vi. ~i i ·..tp:..: · {• -, ::-.)jH je mjepai-1. Ka.rr je
     yfali~ll '1yo eaM c<·l!\·lO :tyl1.lht>0.: 1n (JF''il\ia l·'.1:1fi :Lr<p )-:);.~ =Y\k.:1=·: _i..; o;me;re::1r i\'l Kyl'ie !I
     i;c·i.:i-lx !50-200 Mt.··1·ap;;1 O.'.l i<Yh(.' v ;.::u-:.;·,h-; :·· ·::c?."· "-'-Ii'-"; it:; n·.1r:=.~: -.: u~1 i,11.:ja, vnl!Jl'H i·e 11
                                           •             •             •   •                                   ,.                •   )           .,.   •    ti   4    '




     /.!:nrh l'v!runcan a y;.}H_~cri j<: !in 1\<:1v;cp-:q ~·.1.~·· · i . · ·,pc!1;i ;. ( l: ·=~i: ·'''· y6!~iem1 j1..' c.:Tapnaa
     mrnh l·faomtja l939.rn.;:u1i.UTt a )'Dl)'~"ld 1::· · _, .i'- .; ... ···=.'.Li<l ., i -:;,:;i'i· Lj·•:-.\ta Ka1v1eHoM MOCTY !l
     !!,CHO ~jcm.i je 11•t.Th0HO. y6njcr; je j\.(a)~V•_lF: '; ;":;,;•... ; . ) n: .l ·•·• :JJtljT( . \'f:H\1 11pe,UM..:'TOM MY je
     ;.ia~GM.j\':aa Jco6aiha H upoualit'H je) 1U-1B.J ·:..u1)i1~··.i KYl·=h':nm.-' <t. -.11:..:~)-)J,aJbl!O Hl'KHX .50
     \leTapa, y6Hjena .k crnpa iKt:1·ia Mmil~ Cn~..:r:i l l!!~ yonm.1,r:~ . '3a11.);; ..-:-ia je y KyliH. Kyhc II
     noMofiHH o6jeKTl1 cy fii)[[aJf-,eHH                       (i      CTt)!\3. ie jfO(i~:_;;.~:J.;
     Hwrn1bc: rocnoLm:nc CTauoja ,r1a.:u1 ii121M 1m ~w:'r'~ re p1::h11 ).la Jrn ,ie 3a you.icne Bf>Incn
     CDO.fhHH uperJIC)l. T.icaa 0)1. t;Tpane .'t-.~(.;"ll!][J•l, re .'I~ ."H je r.pm~H ~!f:'.Hi):l.j O,ii: t:-rpaHc f<OiUHCH,le.
     n IW ,ie Bpumo lliJ,CU:-Hpm~a~lijy yfiH.l·~iHB W•.iHHE~I                                           ,.I   Hli!f~;.115;(?
     Ha mme Mjcc-ra m.:i:a·mo jc ;.1.p••J~ 1·<r-t.~.,,,,m L.:eh)d·                                              e'1:.i~1 ,ii: i\j-U-'i• .,   ymdjaj H mnpumo
     cno.rLmm ormc y6u.ie1mx mm.a ) -r-h.1Bi):u C1~.H-..           1




      ,la   C3M 0;1 Hl\JOHHUC HaMO                       1-:yby,           llOMOirn;.i :qn..,:ty.             una..i::,    ~Blt\hHL KOKOillltibD;C, cne JC
     1tonaJheHo tt nopyurello. i;iMafi caM Tp;l1nop \:c.ipK;.' ... I '.~M1' 13 :J!:\1lH11h·" 1":::1-7 32 ca n0HK0.:rn1~01\1
     n i!pm~.:1>yttT.l1-'!MH H TO :,.rn je c>'rjt>pHO Ka:~i-q·, (\ i•:\ i"\lii. ~:-\l• \rn:jt~ H' ; 10130;·     v.aMO Cil\1                            ce,Tt..
     n'\-rn cdf.;.t:f<!f{Y       --750:·" T ..   tiJui'lt; ·:: lt..CJ: c:. :.1:· · ;· i:: .':: ,_. •• L ~- .,. ;_,_;1·j·"                .. f.'i.lil\H. l!M:lO CBa _llBl-<JC
    "vii.HOfHlc IHLITt: ::..-rap1te -'.<C'IH:I>> Tl! II             41 . (! 1 l\(':·i·: :·;:: 1:T''   . : .' '.H\a :tt.
    Y6mrn cy MM 5 CBHlba TC)!(Ji1-Je                         o.u    no 1       co Kl".
     YcMHCJIY LDifilia 154.3KII BnX cBje~1oi~ cc 1:·: yima;:: a.a 11~ta anµa,;o LI.· 1 npot.rn:Ta 38IlHCHHK 1-u11
    JW 3axTjena .ua ce HCTH npotmrn:

                         XoheTt m111poY1narn :mm1c:-111K                          ;;i~1;1 t)   H"-'   ~.,::   np.:i'rn !;/?
                         l-lA
                     Jla.rrn    Hi\ffC npI·IMje.n;6M Ha 3Etlflll'llli!/.'
                     HE
                     .II:xrn irWJ1ff.re .i•)lll Henn-o ,ila :njm:;..i·!-..:"
                       1m                                  EXT-KosrJEREvAc-00135
                                                                                                                                                                             I
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 146 of 372 PageID #: 151




              y   CMHCJlY LJ.llaHa   219   l'TaB   4. 3Kl1-::1 I;i·:X,   lih.: Ci..· l!!>_'d<lB~ ,;.;:·   y pm~y   0.11.   .3   ,UaHa HMa
     ) 1pal3o npHT)':>I<6e TYIIOhHlY·




             .JH11{E:                        3Afl MCl·Ill LL\ P:                     cn.'IAWT;·.l 10 cnY)K5EHO
           C),:,6pa,'loBnll Cnrnoja
                                                                                              ~~ ,,---
         Oi°"d itut (·




                                                   EXT-KOSTJEREVAC-00136
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 147 of 372 PageID #: 152




                                                         (Coat-of-Arms)

                                                  REPUBLIKA SRPSKA
                                                MINISTRY OF INTERIOR
                                          PUBLIC SECURITY CENTER BIJELJINA
                                          PUBLIC SECURITY STATION ZVORNIK
               1,             Address. Svetog Save b.b. Zvornik, Tel: 056/210-128; Fax: 056/210-704

          '·
      Number: 10-1-5/02-230-942/09
      Date: 11 September 2009


                                                        RECORD
                                         on collection of statement from a person

              Drafted on 11 September 2009, on the premises of the Public Security Station in
      Zvornik, in connection with collection of statement from Stanoje Obradovic from Novo Sela,
      Zvornik, with regard to the criminal offense of war crimes committed on 17 September 1992
      in the place of Novo Sela, Zvornik Municipality, on which occasion some civilians in the
      village were killed and a large number of villagers were wounded.

                    Commenced at: 11 :00 hrs

                    Attendees:

                    1. Authorized Official: Stevo Kostic
                    2. Record-taker: Mladen Kojic
                    3. Person: Stanoje Obradovic


              Pursuant to Article 8 of the Criminal Procedure Code of BiH (CPC BiH), the official
     languages of Bosnia and Herzegovina - Bosnian, Croatian and Serbian, as well as both
     scripts, Latin and Cyrillic, are in equal official use before this Prosecutor's Office. If you do
     not understand the official languages of the Prosecutor's Office, provisions shall be made for
     oral translation of your statement and translation of official documents and other pieces of
     written evidence.

              Do. you understand this instruction?
             YES.
             Do you need a translator?
             NO.
             Jn which script ¥OU want to have this record to be made.
             Jn Cyrillic.
                                                            Signed by Stanoje Obradovic
             Pursuant to Article 219(2) and (3) of the CPC BiH, the person is hereby informed that
     he is not obliged to give a statement or respond to any question posed by authorized official_,
     other than to give his own identity data.

                Do you understand this instruction?
                YES.
                Will you respond to the quesiiOOS>$mS~Svi:o.~-tln~~uthorized official?
                YES.
    Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 148 of 372 PageID #: 153
r


                   Pursuant to Article 86(2) of the Criminal Procedure Code of BiH (CPC BiH) Y~u;a.
                                                                                                            1
       ·     ·                                                                                               ,


           called upon to tell the truth and not withhold anything. You are cautioned that giving a f~ls:.
           statement constitutes a criminal offence provided for in Article 365 of the Criminal Code of
           BiH (CC of BiH) carrying the sentence of imprisonment for a term of between 6 months and 5
           years, OJi 1 to 8 years .
                 .. '¥

                ··1Do you   understand this instruction?
                  YES.                                                Signature:


                  The person provides the following personal details:

                  Name and surname: Stanoje Obradovic
                  Nic~name:             Goco
                 Father's name:        Cedomir
                 Mother's name:        Mitra
                 Maiden name:          Petrovic
                 Date, month and year of birth:      28 September 1960
                 Place of birth:       Novo Selo, Zvornik
                 Place of residence: Novo Selo, Zvornik
                 Occupation: ·         machinist
                 Employment, where: Yes, in Mali Zvornik
                 Matrimonial status - married
                 Children:             Yes, three
                 Nationality:          RS, BiH
                 Ethnicity:            Serb
                 ID data:              ID No. 04GKD4219
                 Birth register (JMB) No.:    2809960183933
                 Cdhtact phone:        056/376-139, 065/447-5880


        Please bS warned that you have the obligation to inform the Court about any change of your
        address or place of residence.

                 Do you understand this instruction?
                 YES.                                                Signature:


       Pursuant to Article 83 of the CPC BiH, the witness is advised that he rnay refuse to testify if
       he is related to the suspect by marriage or family relations, namely_ if he is the spouse or ,-··:::{~~~~~­
       extramarital partner of the suspect or accused, a parent or child, an adoptive parent or ,.·Xt>:~>·''~~''"Y "e,,;,;:".,'
                                                                                                                  3


       adopted child of the suspect or accused.                                                   /(/i-;.·             . ~~
                                                                                                 'i? § Branislav Ban1ac ~ '!:                   ·
                                                                                                                 ·i"'u       SARAJEVO     "'~
                 Do you understand this instruction?                                                             .-~:
                                                                                                                  ;~ 6pa1mcnas Gatba!.I    i§
                 YES.                                                Signature:                                  ~~      .   :   PAJEBO   Cf
                                                                                                \:~0                         ~ (/:-~
                                                                                                  '• t~                         '<('j
                                                                                                    ·. --•..:f!ir '"rr:=i ·n• ·
                                                                                                                  111
                                                                                                          ..... ~qi'"'"?'
       Pursuant to Article 84 of the CPC BiH, you may refuse to answer such questions with respect __;-_ ....
       to which a truthful reply would expose you to criminal prosecution; In order to answer such
       questions you may seek immunity. If you are granted immunity, you will be obliged to testify
       on such issues and you will not be criminallv prosecuted _unless you testified falsely. At your
                                              EXJ-KOSTJEREVAC~00138
                                      . t a lega                              ·t·            t bl t
       request, th e Cou rt can appoin            counsel aunng your hearing
                                                                          .   1 you are no a e o
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 149 of 372 PageID #: 154


         r

     exercise your rights, and if your interests cannot be otherwise protected. You may also seek
     to be heard as a protected witness in accordance with the Law on the Prote.ction of
     Witnesses.

             Do you understand this instruction?
             YES.                                         Signature:

     Havj~g signed the record listing his rights, he gives the following statement to the authorized
     offi6fal:                                                             ·


                                          S.T ATE MEN T

     Question: Mr. Stanoje, can you tell us when your place of Novo Selo, Zvornik
     municipality, was attacked and who attacked it?
     The distance between my village of Novo Selo and Zvornik is about 8 km; it is
     inhabited by Serbian and Muslim population. There were 15 Serb houses in the
     village with about 50 residents in total. The village was attacked on 17 September
     1992 at 05:45 hours. It was attacked by Muslim armed forces from the direction of
     Sahmani, Prelici, Kamenica, Causevina; the village was surrounded from all sides.
     The Muslim armed forces included Military Police, Green Berets, some men in black
     uniforms and some men with?ut uniforms in civilian clothes. My wife and I happened
     to be on the ground floor of the house of my brother-in-law Zoran Ilic on the morning
    of the attack. When the attack on the village began I rushed out of the ground floor
    and moved to the garage where my Zastava-Fico 750 passenger car was parked.
    The Muslims started shooting at the house and windows shouting 'Alahu hegber' and
     I hid behind a corner of the house in the garage. A few minutes later l looked above
    the house at the house of Mirko Ilic and saw three armed men opening the gate to
    Mirko llic's yard and moving towards Zoran llic's house. They came to the concrete
    slab of the garage that was attached to the house (I was in that garage) and from that
    slab they entered the upper floor of the house. My brother-in-law Zoran and my sister
    (and his wife) Branka were sleeping on the upper floor. When they went to the upper
    floor I realized that I could not remain there. I started walking behind the house and I
    was spotted by a Muslim. soldier; he opened fire at me and three bullets him me in
    the hips. Although I was wounded, I managed to quickly go behind the house and
    then above the house where was a retaining wall that was covered by the slab that ·
    covered the house. I heard a voice; someone shouted "a Chetnik ran behind the
    house". I hid so that they could not find me. A few minutes later I heard Muslims
                                       EXT-KOSTJEREVAC-00139
r---------------- ---
          Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 150 of 372 PageID #: 155




              talking behind the house where I was hiding, while my wife Anda was on the                 grotJf\Q-.
              floor of the house, downstairs. They opened fire from a rifle at the lock; on.e of among.
              them shouted "don't shoot, it's a woman". They broke_ in and asked her where the
.!
              Chetniks were. I was listening to that because Anda and I were divided by a wall. I
                        d'
                        ~                                                                 '


              heard~Anda       telling them that she did not know where they were and I heard when
                       '•

              they told her that she had to accompany them. I peered through and I saw Anda
              being taken out of the house by Muharem Sinanovic aka Sisko from Bajrici; he was
              awarded the Golden Lily medal during the war. Hamed Mustatic:: aka Sivonja, son of
              Sulejmen, from Novo Sela, next-door neighbor (currently lives in Ljubace, Tuzla
              municipality) was in that group with Muharem. He said: this rice flour, all the corn is
             for my calf. With them were Kadir Selimovic, son of Alija (currently in Switzerland);
             Muhamed Selimovic aka Musco, son of Alija, from Gnil, Novo Sela; Kadrija
             Muratovic, son of Haso, from Sahmani (currently in Zuzla); Ferid Muratovic, son of
             Haso, from Sahmani (Kadrija's brother, currently in Switzerland); Munib Alimanovic,
             son of Ahmet, from Otaviste (currently in Tuzla); lzet Mustafic, son of Hasan from
             Otviste, Novo Sela. The aforementioned persons entered the garage in which I had
             been and then left; my Zastava-Fico 750 car and fodder were in the garage. I heard
             when they broke a door on my car and opened the hood. When they saw that there
             was no fuel they asked Hamed Mustafic when they would do. He said "start the
             engine, what else". I was listening to and saw all that with my own eyes from behind
                   '
             the retaining wall where I was hiding. I had a "Torno Vikovic" tractor in the other
     1_      garage and I saw Kadir, son of Alija Selimovic, singling out from the group, sitting on
             my tractor, starting the engine with the keys that were in the tractor and driving the
             tractor out of the garage. I heard a banging noise and I assumed that they were
             loading something onto the trailer, and drove off towards the hamlet of Prelici. A few
             minutes later I heard- them calling to Lazar Ilic by his name "Lazar, do you have
             cigarettes?" I heard him answering that he did not have cigarettes but that he had
             some tobacco. A few minutes later I heard Lazar coughing below the house of his
             son Zoran       Ilic because there was a road there,    and I saw two armed men in uniforms
             taking him away; he was walking in front of them and they were behind him. He was
             taken in the direction of the village of Prelici along the road. I could not recognize                     --~~--
                                              .                                                                  ,.,:;.:~-:-~'•.\\\".\BC   Z,;;   ~..
             those two armed men; they had their backs to me.                                                 1}'~e,;\,_,,,'l>.1aYJae;,,.X1".. ~
                                                                                             ll"'"'<J.'V'-            . "'¥,-f,.-
             Some 10-15 minutes later I           heaOO--!Cb~Ad.e~tion
                                                                   and I heard shouts://.~anislav Banjac%-t;;
                                                                              _            il'''u          sl).RAJEVO , -         •
             come the Chetniks, let's run away." When that was heard, they all flE?d afte(whiG/;li1mcnasBa!bau. 3fJ
                                                                                                           \\~       "\""">CAPAJE~O                     :fi!J/
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 151 of 372 PageID #: 156




     :'there was silence and peace everywhere. After that, some 10 minutes later, I heard
      shouts again and then I realized that our army was coming and I recognized by voice
      one VRS_ member whom we used to call Rambo, who was from Jardan, Zvornik
      Municipality. When I recognized him, I called him by his nickname Rambo, he called
      back,
       .  .i;I
              1 and told the men who were with him "There are alive people here." Three of

      theiti approached me between the house and the supporting wall and took me out as
      I couldn't walk, .1 was bleeding profusely. While they were carrying me I saw that my
     Fico car was burnt, and they carried me to a truck and put me on board of it and
     drove me to an infirmary in Drinjaca. After I received first aid I was transported by
     boat across the lake to the place of Culice, Republic of Serbia, from where I was
     transported by medical corps to a hospital in Zvornik. I stayed overnight in the
     hospital and on the following day I was dispatched to a hospital in Belgrade. In the
     hospital in Belgrade I underwent a surgery and I stayed there for treatment for about
     two months, and after my treatment ended, I was sent for spa rehabilitation to
    . Melenci spa near Zrenjanin. I stayed in Melenci spa for a year whereupon I was
     transferred to   B~nja   Koviljaca where I stayed until the end of the war.

     Question: Mr. Stanoje, could you tell us who in the village was killep and who
     was captured in the attack of the Muslim armed forces on 17 SeptEfmber 1992
     and what happened in that attack to the houses and outbuildings in the
     village?
     In the course of the attack on the village on 17 September 1992, Zoran Ilic was killed
     in a garage next to the garage where I was hiding and in that garage had been my
     tractor that was driven away. When he·was killed I only heard shots from firearms.
     Lazar Ilic, born in 1914, was taken away from his house and killed by firearms some
     150-200 meters from the house in one brook. Milisav Ilic was also killed; he was
     killed on a stone .bridge on the Zvornik-Sarajevo road. Old woman lkonija Ilic, born in
     1939, was also killed when she was running away in her field toward the stone bridge
     and her body was set ablaze. Vaso Markovic, born in 1!133, was also killed; his skull
     was broken with a blunt instrument and he was found in a corn field some 50 meters
     away from his house. Old woman Spasa Ilic, born in 1912, was killed; she was set
     ablaze in her house. The houses and outbuildings were set ablaze and the cattle
     were killed.

                                         EXT-KOSTJEREVAC-00141
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 152 of 372 PageID #: 157




              Question: Mr. Stanoje, could you tell us whether doctors conducted external
              examination of the dead bodies, whether crime scene investigation was carried
              out by a commission and who conducted identification of the killed soldiers
           ·;:and civilians?.
                      ·1'
              Dr. ~ygoslav Gavric came to the scene and conducted a crime scene investigation
                      .
       _: and external examination of the killed persons in Novo Selo,
                                                                                                                                                                    "l
   .J'. · I had a house, an outbuilding, stable, pigsties, hen-houses, all of that was burnt down
  t<+
              and demolished. I had a Toma Vinkovi6 tractor, 732 type, with a trailer and
              attachments, and that was taken away by Kadir Selimovic, son of Alija, from Novo
                            .
       ' Selo. I also had a Zastava 750 car, the so-called Fico, and it was set ablaze and it
              burnt down in the garage. I had two Stil chainsaws type 41, 07.
              They killed five of my pigs of 100 kg each.


              Pursuant to Article 154 of the CPC 8-H, you are hereby instructed that you are
           .. entitled to read the Record or request that it be read out to you.

     < .
    ;;;: .·
   ......                 Will you read the Record or do you want it to be read out to you?
 ~-;\:~·                  YES
                          Do you have any objections to the Record?
                          NO
                          Is there anything that you would like to add?
                          NO
                          Will you sign the Record?
                      YES


              Pursuant to Article 219, Paragraph 4 of the CPC 8-H, you are hereby instructed that
              you a.re entitled to file a complaint with the Prosecutor's Office within a period. of three
              days.

                      The statement ends at 12.50 hrs.

                       PERSON                                    RECORD-TAKER                             AUTHORIZED OFFICIAL
                  Stanoje Obradovic                                 Mladen Kojic                                Steve Kostic
                  [signature affixed]                            [signature affixed]                         [signature affixed]
                                                                                                                             .......~~'::...~
           I hereby confirm that this document is a true translation of the original written in Bosnian/Serb/Croat. .';;;~~M~~:'               ~' ·.
                                                                                                  .               t.,,-o.~         "',,  ..fa r:-: :>A\
                                                                                                                                               1

           Sarajevo, 16 January 20 I 8                                                                       //.,,.., ~<;>.<$                "';;., "•'~&
                                                                                                            /i;,;:. /'                             ~ ~-
           Bran is/av Banjac
           Certified Court Interpreter for English              EXT-KOSTJEREVAC-oo 142                     /4
                                                                                                           )/~o
                                                                                                                  ff Branislav Banjac i ';.
                                                                                                                               SARAJEVO     ~       711:   ,.:-1.

                                                                                                           l \~       6patt11cnas Eiatbal.\            ~ }J
                                                                                                           \\~           -r.APAJEBO                  c'if/}
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 153 of 372 PageID #: 158




     Do you understand this instruction?
     Yes, I do.

     (Signature of the witness)
                   ("


     Pursuant to Article 8 of the CPC BiH, you are hereby informed that the official languages of Bosnia and'
                                                              as
     Herzegovina - Bosnian, Croatian and Serbian, as well both scripts - Latin and Cyrillic, are in equai
     offiY.,i,il'l use before this Prosecutor's Office. If you do not understand the official language of the
     Prosecutor's Office, provisions shall be made for oral translation of your statement and translation of
     official documents and other pieces of written evidence.

     Do you understand the official language of the Prosecutor's Office and in which script would you like
     this Record to be kept?

     Yes, I understand the official language of the Prosecutor's Office, and I would like the record to be made
     in the Latin script.

     (Signature of the witness)

     Pursuant to Article 83 of the CPC BiH, you may refuse to testify if you are related to the suspect by
     marriage or family relations

     Pursuant to Article 84 of the CPC BiH, you may refuse to answer such questions with respect to which a
     truthful reply would expose you to criminal prosecution; In order to answer such questions you may
     seek immunity, which is granted by the Prosecutor. If you are granted immunity, you will be obliged to
     testify on such issues and you will not be criminally prosecuted unless you testified falsely. At your
     request, the Court can appoint a legal counsel during your hearing if you are not able to exercise your
     rights, and if your interests cannot be otherwise protected.
     Pursuant to Article 91 of the CPC of BiH, you may request to be heard as a protected witness pursuant to
     the Law on the Protection of Witnesses tinder Threat and Vulnerable Witnesses.

     Do you understand these instructions?
     Yes, I do.

     (Signature of the witness)



                                           WITNESS STATEMENT:

    Before the war I lived with my husband Mehrned in the village ofBajrici - Novo Selo.

    I cannot remember either th'e day or the year, but I know it was the beginning of the war, when one
    day some military brought one Anda into my home.
    Before they brought her into my home, that woman Anda had been detained in a structure right across
    from my house, that is, across the hill, in a small facility being more like a cattle shelter, of a rather
    low height.

    I do not know Anda's last name, and when they brought her to my house I gave her some. things to put
    on, and I know she then went to the bathroom. I gave her some rags and I know she washed something
    in the bathroom, but I do not know what, she did not tell me what she needed those rags for. It all
    happened a long time ago so I cannot remember everything now.

    The mi Iitary that brought Anda, l do n0Ek1i1J~9'f~fo.C:YOO~ Jjlid not recognize any    of them. I do not
    remember what uniforms they wore or what weapons they carried.                                                ,.
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 154 of 372 PageID #: 159




      While they were bringing Anda to our house my husband Mehmed was there with me, and I recall
      him saying later to me that he felt sorry for Anda because she was imprisoned without being guilty of
      anything.

      I know that my Mehmed gave her some milk on a couple of occasions, after we have milked our cow,
      so Anda could have some fresh food. I also went to visit Anda once and did not see anyone' else in the
      stabl~·~ther than Anda, and I remember that she was sad, and that it was strange for her to be there, as
      it wd'i.ild be for any other person.

      I did not speak to her at all back then, I just saw her from the doorstep and said hello.

      My husband Mehmed would surely have had more to say on the matter, but he is dead now, or rather
      he went missing in Srebrenica and I have never learned anything about his fate.

      That is all I have to say.

     After that the witness is advised that she has the right to have the transcript read out to her before she
     signs it, and after the witness said she had heard it being dictated aloud, she said she had no objections to
     the transcript, and signed it personally.



                                                        Completed at 17:40 hours.



     Record-taker                                   Witness                                           Prosecutor
     (signed)                                       (signed)                                          (signed)




                                                                                                                     ~-~(t.:~;\~;~;~~~~.
                                                                                                                /"    '¢:,~<v~"' "t'{Ma'-! 3.7 e,.,~·P'i';;-..~ . .
                                                                                                               /. '" "'!\~                           •..;l>
     I hereby confirm that this document is a true translation of the original written in Bosnian/Serb/Croat. ~i'/
     Sarajevo 19 December 2017                           .
                                                                                                                                 .
                                                                                                                            I B . \i~\
                                                                                                              J ~0t:: Branis av an1ac ~ ~.\1
                                                                                                                                                              'o' \ \




     Branisldv Banjac                                                                                         { '~       SARAJEVO     "' ,~· i1

     Certified Court Interpreter for English                                                                ~m6pa1111cnaB 6al-bal.l. t1f,
                                                                                                               I~              CAPAJEBO '                       f!}//
                                                                                                                ~                                              Jlli
                                                                                                               "'~·              ~f:/"/
                                                                                                                 '• (.0/,,.,_                   .~G<i:~~
                                                                                                                    '-0. "'-"'r fJVTEFf·?f.°'e /7
                                                        . EXT-KOSTJEREVAC-00148                                        ~
                                               ~.




     Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 155 of 372 PageID #: 160




          .
           BOSNA
             v
                 Iv HERCEGOVJNA
                          v
         . TUZILASTVOITUZITELJSTVO
           BOSNEIHERCEGOVINE
           SARAJEVO

              PreW,et hr. T20 0 KTRZ0004193 09
              Dattfm:     09.07.2014. godine

                                           ZAPISNIK
                                    0 SASLUSANJU SVJEDOKA

         Mjesto ispitivanja:              Porodicna kuca u mjestu Josanica, opstina Zvomik
                                          Krivicno djelo Ratni zlocin protiv civilnog
         Odredbe za krivicno
                                          stanovnistva iz clana 173. i ratni zlocin protiv
         djelo:
                                          ratnih zarobljenika iz clana 175 KZ Bill
         OsuD,J.njiceni:                  Muharem Sinanovic i drugi
         Poziv svjedoku upucen
                                          TuZilastva Bill
         od:
         Datum poziva svjedoku:           23.06.2014. godine


         PRISUTNI:
         Istrazitelj: Elvir Kadric
         Svjedok:FatimaSinanovic
         Zapisniear: .Elvir Kadric



                                     Zapoceto u: 11.15 sati


                                OBAVJESTENJAIUPOZORENJA

        1.         SlilZbeni jezici Bosne i Hercegovine - bosanski, hrvatski i srpski kao i
                   oba pisma, cirilica i }atinica, SU U ravnopravnoj Upotrebi pred OVim
                   TuZila8tvom. Ukoliko ne razumijete sll1Zbene jezik:e TuZilastva,


ij
                                               EXT-KOSTJlfREVAC-00149

J
         Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 156 of 372 PageID #: 161


                                                              Potpis svjedoka   fJ ~ 7{,c.dvz &
                                                                                  I




                       osigurace se usmeno prevodenje va8e izjave kao i prevod dokumenta i
                       drugog dokaznog materijala po potrebi. (Clan 8. ZKP-a BiH).


             2.       Potvrdujem da razumijem jezik kojim se govori na ovom saslusanju.
                  _,,.....~:
                     .. DA:    Potpis svjedoka   £, fj";f}./YYJ a.r   VRIJEME: 11:15 sati



             3.       Potvrdujem da se ovaj zapisnik moze voditi na latinicnom pismu.


                      Potpissvjedoka   g, ~f;.dn ()., ,               VRI~ME:    11:15 sati


             4.       TONSKO SNIMANJE. Razgovor nece biti sniman audio tehnikom.
             5.       Obavezni ste obezl?jediti slijedece podatke o sebi (clan 86, stav 3. ZKP
                      BiH)


             lme i prezime: FATIMA SINANOVI{; zv.SADIKA,
             Ime oca: MEHMED
             Ime majke: MEJRA
            Djevojacko prezime majke:HALILOVIC
             Datum rodenja: 06.03.1957.G.                                                         i
                                                                                                  I'
                                                                                                  I\
            Mjesto· rodenja: DULICI, ZVORNIK
            Zanimanje:PENZIONER
 ;J i'      Da Ii ste trenutno zaposleni:/
I.,
n           Mjesto zaposlenja:/
tj
            Bracno stanje:UDOVICA, MAJKA PETERO PUNOLJETNE DJECE
            Drzavljanstvo: Bffi
            Etnicka pripadnost: BOSNJAK
            Tacna adresa na koju cete primati pismena: GORNJI CAKLOVICI,
            ULICA SARAJAC 35, TUZLA



 ..  ·                                             EXT-KOST~REVAC-00150
          Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 157 of 372 PageID #: 162


                                                           Potpis svjedoka            S ~J.@o..
                                                                                       1




             .                     \
            .:·Broj telefona:062/270 783


             6.       Upozoravate se da ste du.Zni obavjestiti TuZila8tvo i Sud· o svak:oj
                      promjeni adrese i boraviSta.
                      ·1·
                   •. o/
             7.   "f.Obavezni ste da svjedocite. Ukoliko odbijete Sud vam moze izreci
                    kaznu. (clan 81., stav 1. i 7., ZKP-a BiH). Medutim:
                      a.    Mozete odbiti da svjedocite ako ste bracni drug ili bliski srodnik
                            sa osumnjicenim (clan 83. ZKP-a Bill).
                      b.    Mozete odbiti da svjedocite ukoliko bi vas odgovor mogao
                            izloZiti va8eg bracnog druga ili bliskog srodnika krivicnoin
                            gon3enJU.
                     c.     I.mate pravo da ne odgovarate na pitanja ako bi vas istinit
                            odg<?vor izloZio krivicnom gonjenju. Da biste odgovorili i na ta
                            pitanja, mozete tra.Ziti imunitet. Imunitet Vam daje Glavni
                            tuZilac. Ukoliko dobijete imunitet, du:Zni ste svjedocjti i nece biti
                            krivicno gonjeni, osim ako ste dali la.Zni iskaz. (clan 84. ZKP-a
                            BiH)

            8.      Morate govoriti istinu. (clan 86. stav 2. ZKP-a BiH)

            9.      Ne smijete presutjeti nista. (clan 86. stav 2. ZKP BiH)

            10.     Upozoravate se da'je davanje la.Znog iskaza. krivicno djelo zbog kojega
                    vam moze biti odredena kazna zatvora. (clan 86. stav 2. ZKP-a BiH u
                    vezi sa clanom 235. KZ-a BiH).

            11.    Ukoliko ste vi ili vasa porodica suoceni sa ozbiljnim rizikom ili
                   prijetnjom, mozete zatraZiti da budete saslusani u svojstvu zasticenog
                   svjedoka. (Zakon o zastiti svjedoka pod prijetnjom i ugrozenih svjedoka
                   i clan 91. ZKP-a BiH)

            12.    Imate pravo procitati zapisnik ili zatraZiti da vam se procita, te da
                   unesete promjene prije nego sto isti potpiSete.


 ·;' ·!
            13.    Zapisnik ce se diktirati zapisnicaru. Morati pratiti dok se zapisnik
                   sastavlja. Morate pratiti na ekranu kompjutera ispred vas dok se zapisnik

i'
 '

 ',1
! ·I                                          EXT-KOS°91EREVAC-00151

J    .
                                                         lT'a_ ...__~_ ---.?-~-l'--
       Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 158 of 372 PageID #: 163



                                                            Potpis svjedoka   81 Jbi;,;r:nlJ ti...

                  sastavlja. Ukoliko mislite da ima gresaka, mozete ih ispraviti dok se
                  zapisnik sastavlja kao i na kraju ispitivanja.
                                                                                              I

          Svojim potpisom potvrdujem da sam razumila sva obavje8tenja i
          upozor~nja koja su gore ilavedena.
                ,'if


               ''?Potpis Sl'jedoka   ,£/ (f;;j).rm_ 0-              VRIJEME: 11:15 sati


                                           IZJAVA SVJEDOKA

          Svjedok daje izjavu sa pocetkom u:              11.30 sati


          1.    Zovem se Fatima Sinanovic, nisam najboljeg zdravstvenog stanja,
                operisala sam rue, imam visok pritisak i oboljela mi je kicma, a redovno
                koristim terapiju i druge lijekove i danas sam sposobna dati iskaz
                Tuiilastvu Bosne i Hercegovine.

         2.     Do sada nikada nikome nisam davala iskaz u vezi ratnih desavanja na
                ovom podrucju, niti jednoj ageneijiza sprovodenje zak:ona u BiH niti
                TuZila8tvu BiH.

         3.     Ja sam rodena u selu Bulici, odmah pored sela Petkovci, gdje sam isla u
                osnovnu skohi koja se nalazi u Petkovcima.Udala sam se 11.jula 1977.
                godine i zivjela Sam u braku sa Sahbazom Sinanovicem u Josanici ,u
                porodicnoj kuci, gdje sam zivjela zajedno sa svojim milZem Sahbazom i
                petero djece, sin Said, kceri Sevala, Saida, Sejla i Sabahudina.

         4.     Moj mui Sahbaz poginuo je 12.01.1993. godine, izmedu sela Marcici i
                Sultanovici od protivavionskog metka od strane srpskih vojnih
                fonnacija.i>osjedujem izvod iz MKU iz Tuzle, gdjeje privremeno upisan
                u maticnu knjigu za raseljena lica i izbjeglice, a po potrebi ranije sain
                vadila izvod iz :rviKU u Kalesiji.

         5.    1..Na pocetku sukoba 1992 godine, u selu Josanica i okolnim selima
                Bajrici, Novo Selo, Liplje i dr., moj milZje isao na stra.Zu kako bi zastitili
                svoja sela i muslimansko stanovnistvo i svoju porodicu.Ja ne znam ko je
                bio komandant mome mufu, a na strafu je isao sa komsijama iz okolnih
                sela Josanica, Bajrici, Liplje, Sultanovici i dr.Poznato mi je da je na
                stra:lu iSao sa komsijama Osmanovic Fadil, Osmanovi6 Hasim, sa


                                             EXI-KOSJ,IERE\/AC-D01 52
 ''
"' !                                                  4
L.-1
           Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 159 of 372 PageID #: 164


                                                            Potpis svjedoka   p1 ra,1:0'>? 0-

                       bratom Muharemom Sinanovicem.Kolik:o se mogu sjetiti sa njim je
                       cesto na strafu isao i A1mir Seferovic koji je bio prisutan kada je
                       poginuo moj ml1Z kod Sultanovica.Mislim da je moj ml1Z bio u vojnoj
                       policiji, ali nisam bas sigurna, znam da su ga cesto zvali nekak:vi ljudi da
                       ide negdje sa njima, ja te ljude nisam poznavala, a posto je pucalo po
                     Sselu, selo je granatirano, ja sani cesto odlazila od kuce i bila sam u
                   ~~- Cerskoj sa djecom.

              6.      Jedrtom prilikom koliko se sjecam negdje najesen 1992 godine, Sahbaz
                      mi je rekao da je cuo od kom8ija da je zarobljena jedna zena po imenu
                      Anda i da su je doveli u Bajrice, nakon cega je on rekao da ide u Bajrice
                      da provjeri ko je ta zenaPoslije kada se vratio kuci rekao mi je da je
                      zarobljena zena Anda iz Novog Sela, da je on tamo pitao odakle je i
                      pitao je da Ii poznaje Mehmeda Halilovica, nakon cegaje Anda rekla da
                      zna i da je sa njegovom kcerkom isfa u osnovnu skolu, onda je Sahbaz
                      upitao kako se zove ta njegova kcerka, a Anda muje odgovorila da se
                      zove Fatima a nadimak joj je Sadik:a.Nakon toga Sahbaz joj je rekao da
                     je to njegova .Zena, a Anda mu je odgovorila rijecima"Ziva ti djeca bila"
                      dovedi mi je da je vidim, to je moja skolska drugarica, na sta je Sahbaz
                     odgovorio da ne moze povesti zenu jer je kod djece kuci i puca· se, onda
                     je ona rekla du nju povede sa sobom da vidi Fatimu.Sahbaz joj je rekao
                     dace vidjeti da je dovede kod sebe.Po povratku kuci sve to mi je Sahbaz
                     ispricao i rekao da ce dovesti Andu kod nas kuci u J osanicu.Nakon
                    .nekolik:o dana Sahbaz je zajedno sa Osmanovic Fadilom i Osmanovic
                     Hasimom iz Bajrica doveo Andu u moju kucu.Kada je Anda dosla·mojoj
                     ku6i, prepoznala me, zagrlila i poljubila i rekla mi da sam .se malo
                     udebljala.Ne sjecam se kako je Anda bila obucena, vidjela sam da je
                     imala povrede na tijelu i glavi u vidu modrica i rekla mi je da je neko
                     udario u Bajricima, nekakav ,,Gumeni" koga ja ne poznajem po tom
i; \
\   .1~:
                    imenu.Ja Sam joj dala cist VeS da se presvuce, pomogla joj da se okupa,
                     tako sto sam joj polijevala vodu dok se kupala, nakon cega sam joj dala
                     odjecli da se obuce.Ja sam joj rekla da nemam suknje da joj dam da
                    imam samo dimije sto ti nenosis a ja nemam suknje, na sta je ona
                    odgovorila da obuce bilo sta samo da je cisto.Ailda je kod nas bila u
                    kuci, zajedno sa nama je boravila i Sahbaz joj je rekao da joj niko nista
                    ne smije 1dok je kod nas.Anda je kod nas ostala oko cetiri do pet noci
                    kolik:o se mogu sjetiti.Tokom boravka u nasoj kuci Anda mi nista nije
                    pricala o silovanju, niti mi je rekla da je bila trudna i da je ·izgubila
                    trudnocu.Rekla mi je da joj je u Bajricima pomogla jedna zena koja se
                    zove Ajka mislim Junuzovic, kako je divna .Zena i da joj je pomogla tako


                                               EXT-KOS"15!EREVAC-00153
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 160 of 372 PageID #: 165


                                                 Potpis svjedoka   £ :r--;};   1
                                                                               @   (J



              sto joj je donosila hranu i pice.sahbaz mi je pricao da je doveo kod nas
              kako bi je spasio od drugih u Bajricima da je ne maltretiraju, te dace
              Anda biti razrriijenjena.

   7.     1
             ,Ne mogu se tacno sjetiti datum.a, kadaje pocelo granatiranje i pucanje po
         /;;¥ nasem selu i okolnim selima od strane srpsk:ih formacija, pocel~ su da
           ··gore kuce, tako da smo mi morali da se prinudno iselimo. Tadaje Sahbaz
              rekao meni da idem da spremim djecu i svi da se izvlacimo prema
              Cerskoj, Andaje tu bila sa nama, govorila mije dace i ona ici samnom,
              dok sam se ja brinula oko svoje djece, kada sam krenula Ande nije bilo
              ispred moje kuCe, vise je nikad nisam vidjela.Saznala sam u putu prema
              Cerskoj da su Andu odveli u Cersku.Nije mi poznato ko je odveo Andu i
             gdje.Svog mu.Za Sahbaza sam vidjela tek u Cerskoj nakon otprilike dva
             dana, kada sam ga pitala gdje je Anda odgovorio mi je da su je odveli
             neki ljudi u Cersku da je razmijene.

   8.     Na upit istraZitelja da Ii ima sestru i kako se zove sestrin mu.Z, svjedok
          odgovara da ima jednu sestru koja se zoveRrefika Brkic, da zivi tu blizu
          u Josanici, da je zivjela u braku sa mu.Zero po imenu Dzemil Brkic, koji
          je poginuo u novembru 1993 godine na ratiStu na zvornickoj opstini.

   9.     Na upit istraiitelja da li je nesto ostalo od vojne dokumentacije u kuci
          nakon Sahbazove pogibije, svjedok odgovara da nista nije ostalo od ·
          papira, niti je Sahbaz imao ista od vojne dokumentacije u kuci, a kuca je
          potpuno izgorila prije nego je Sahbaz poginuo, koliko se sjecam 1992
          godine.

   10.    Sahbaz mi nije nikada pricao daje sa Andom u Bajricima bio zatvoren
          jedan vojnik, niti da je ubijen u Bajricinia, samo mi je rekao da je tu bila
          Anda zatVorena, a napominjem da mi ni Anda dok je bila kod nas nije
          rekla nista vezano za taj slucaj.

   11.    Na upit istra.Zitelja da Ii poznaje osobe: M~janovic Besim, Sabic Sabit,
          Mahmutovic Razim, Osmanovic Edin, R8.mic Asim, Selimovic Admir,
          Seferovic Islam, svjedok odgovara da joj nista ne znace ta iniena, da ih
          ne poznaje, zna da postoji prezime Sabic u Josanici, a koliko je njoj
          poznato nema niko po imenu Sabit, takode navodi da u Bajricima ima
          Selimovica, ali da ona ne poznaje navedene osobe.Svjedok takode
          odgovara da ne poznaje Ibrahimovic Ziju, da joj to ime niSta ne znaci.




                                     EXT-KOSTJEREYAC-00154
                                             6
        Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 161 of 372 PageID #: 166


                                                   Potpis svjedoka,£(    J:obrm       C2


                 Dodala bi da sani ja rodena u Bulicima, da sam se ja udala u Josanicu,
                 tako da nisam poznavala sve stanovnike u Josanici i okolnim selima, sem
                 ilZe rodbine od moga ml!Za Sahbaza Sinanovica.

           13.   Potvrdujem da su prema mom najboljem znanju i uvjerenju odgovori
                 .~tiniti.

          14.    Potvrdujem da sam procitala izjavu i potvrdujem daje to vjeran zapisnik
                 razgovora i stavljam svoj potpis ispod, na vrh i dno svake stranice.


                   lzjava svjedoka zavriena u: 14:20 sati


                                                                        lstraZitelj
                 Zapisnicar                 Svjedok




 . ''
,. ''


~
I. I


                                         ~T-KOSjJEREVAC-00155
    Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 162 of 372 PageID #: 167


                                                                                Signature of the witness: S. Fatima




         BOSNIA AND HERZEGOVINA
         PROSECUTOR'S OFFICE OF B-H
         SARAJEVO

         Case number:                 T20 0 KTRZ0004193 09
         Date:1:                      9 July2014
            ,,.,...
                 .'jl




                                         WITNESS EXAMINATION RECORD


         Location of examination:              Family house in the place of Josanica, Zvornik Municipality

         Criminal offense:                     War Crimes against Civilians under Article 173, and Wru:
                                               Crimes against Prisoners of War under Article 175 of the
                                               Criminal Code ofB-H

         Suspect:                              Muharem Sinanovic et al.

         Witness summoned by:              .
                                               Prosecutor's Office of Bosnia and Herzegovina
                                                                            r




         Date of summons:                      23 June 2014


         ATTENDEES:
         Investigator:               Elvir Kadric
         Witness:                    Fatima Sinanovic
         Record-taker:               Elvir Kadric

                                                  Commenced at 11.15 hrs.


                                                NOTICES AND CAUTIONS

            1. The official languages of Bosnia and Herzegovina - Bosnian, Croatian and Serbian,
               and both scripts - Latin and Cyrillic, are in equal official use before this Prosecutor's
               Office. If you do not understand the official languages of the Prosecutor's Office,
               provisions shall be made for oral interpretation of your statement and translation of
               official documents and other pieces of written evidence. (Article 8 of the Criminal
               Procedure Code of B-H/CPC B-H)


           2. I hereby confirm that I understand the language of this examination.

                        YES: Signature of the witness: S. Fatima TIME: 11.15 hrs

I          3. I hereby confirm that this Record may be made in the Latin script.
                                                    EXT-KOSTJEREVAC-00156
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 163 of 372 PageID #: 168


                                                                       Signature of the witness: S. Fatima




              Signature of the witness: S. Fatima TIME: 11.15 hrs


        4. AUDIO RECORDING: The examination will not be audio-recorded.

        5~,   It is your duty to provide the following personal data (Article 86, Paragraph 3 ofCPC
        ~     B-H):                                                                 .

     First name and surn~me:        FATIMA SINANOVIC nicknamed SADIKA
     Father's name:                 MEHMED
     Mother's name:                 MEJRA
     Mother's maiden name:          HALILOVIC
     Date of birth:                 6March1957
    ·Place of birth:                DULICI, ZVORNIK
     Occupation:                    RETIRED
     Are you employed:                I
     Place of employment:                   I
     Marital status:                WIDOW WITH FIVE CHILDREN OF AGE
     Citizenship:                   BOSNIA-HERZEGOVINA
     Ethnicity:                     BOSNIAK
     The exact address where
     You will receive writs:        GORNJI CAKLOVICI, SARAJAC 35, TUZL.A
     Telephone number:              062/270 783


        6. You are hereby cautioned that it is your duty to inform the Prosecutor's Office and the
           Court about any change of your address or place of residence.
        7. You have the obligation to testify. If you refuse to testify the Court may impose a fine
           on you. (Article 81, Paragraphs 1and7 of the CPC B-H). However:

              a. You may refuse to testify if you are a spouse or a close relative of the suspect
                 (Article 83 of the CPC B-H).

              b. You may refuse to testify if your answer would expose your spouse or close
                 relative to criminal prosecution.

              c. You are entitled to refuse to answer such questions with respect to which a truthful
                  reply would expose you to criminal prosecution. In order to answer such questions
                  you may request :iminunity. Immunity is granted by the Chief Prosecutor. If you
                  are granted immunity, you will be obliged to testify on such issues and you will
                  not be criminally prosecuted unless you testify falsely. (Article 84 of the CPC B-
                 ·H).

       8. You are called upon to tell the truth. (Article 86, Paragraph 2 of the CPC B-H)




                                          EXT-KOSTJEREVAC-00157
        Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 164 of 372 PageID #: 169


                                                                                Signature of the witness: S. Fatima




                10. You are cautioned that giving a false statement constitutes a criminal offense carrying
                    a sentence of imprisonment. (Article 86, Paragraph 2 of the CPC B-H as read with
                    Article 235 of the CC B-H)

                11. If there is a manifest risk or threat to you or your family, you may request to be heard
                  Fas a protected witness. (The Law on the Protection of Witnesses under Threat and
                4'  Vulnerable Witnesses andArticle 91 of the CPC B-H)                                ·.

                12. You are entitl~d to read the Record or request that it be read out to you and to make
                    amendments to it before you sign it.
i   .


                13. The Record will be dictated to the record-taker. You must follow the Record on the
                    screen of the computer in front of you while it is peing taken. If you think th,ere are
                    errors in it, you may correct them while the Record is being taken and at the end of the
                    examination.

                With my signature I hereby confirm that I have understood the foregoing notices
                and cautions.

                           Signature of the witness: S. Fatima TIME: 11.15 hrs



                                               WITNESS STATEMENT

             The witness commences the statement at 11.30 hrs.


                1. My name· is Fatima Sinanovi6. I am not in the best of health, I had a gall bladder
                   surgery, I have high blood pressure an.d an ailing spine, I take the prescribed and other
                   medicines on regular basis, and I am fit to give a statement to the Prosecutor's Office
                   ofB-H today.

               2. So far I have not given any statement concerning the war events in this area to anyone,
                  either to any law enforcement agency in Bosnia and Herzegovina or the Prosecutor's
                  Office of B-H.

               3. I was born in the village of Dulici, in the immediate vicinity of the village of Petkovci
                  where I attended elementary school. I married on 11 July 1977 to Sahbaz Sinanovic
                  and I lived in a family house in Josanica with him and our five children, son Said and
                  daughters Sevala, Saida, Sejla and Sabahudina.

               4. My husband Sahbaz was killed on 12 January 1993, between the villages of MarCici
                  and Sultanovici, by a bullet from an anti-aircraft machine-gun fired by Serb military
                  formations. I have a copy of certificate from the Register of Deaths in Tµzla, where he.
                  was temporarily registered in the Register of Displaced Persons and Refugees, and
                  previously I used to have a certificate issued from the Register of Deaths in Kale§~f~:;:f~-?~.
                                                                                                   0i;_,·· i..nJMrt4J~ -~~         "';'.
                                                                                                        ~-; 0~~-:-i~·r..""     e1i-,..;~<<;' .."}'-
                                                 EXT-KOSTJEREVAC-00158                                 f~~i"                "\~\\
                                                                                                      j -'3" Edina Neret!jak 1' ':. \ ·
                                                                                                     qi<1JO             S.A.RAJ%            ~-h
            --------------------------------.,.:-,.,.~~-.,_,~~J=ht""H;;;:(pnPTn.4iV./ ;11
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 165 of 372 PageID #: 170


                                                                      Signature of the witness: S. Fatima




       5. At the beginning of the conflict in 1992, my husband went to keep the neighborhood
              watch in the village of Josanica and the neighboring villages of Bajrici, Novo Sela,
              and Liplje, organized by the inhabitants in order to protect their villages and the
              Muslim population and their families. I do not know who my ,husband's commander
              was and he kept the watch together with the neighbors from the surrounding villages
           1, of Josanica, BajriCi, Liplje, Sultanovici and others. I know that he went to keep the
       _,~'I watch together with neighbors Fadil Osmanovic and Hasim Osmanovic, and his
         ·· brother Muharem Sinanovic. As far as I can remember, Almir Seferovic often went to
              keep watch together wi~h him, and he was also present when my husband got killed
              near Sultanovici. I think that my husband was in the Military Police, but I'm not quite
              sure, I know that he was often called by some men to go somewhere with them, I did
              not know these men, and since there was shooting and the village was shelled, I would
              often leave home and stay in Cerska with my children.

       6. On one occasion, as far as I remember it was in the fall of 1992, Sahbaz told me that
            he had heard from neighbors that a woman named Anda was captured and brought to
           Bajrici, whereupon he said that he would go to BajriCi to check who the woman was.
           Later, when he returned home, he told me that the captured woman was Anda from
           Novo Sela, that he asked her where she came from and if she knew Mehmed
           Halilovic, whereupon Anda said that she knew .him and that she had attended
           elementary school together with his daughter. Then Sahbaz asked her what the name
           of that daughter was, and Anda answered that her name was Fatima and nickname was
           Sadika. After that Sahbaz told her that that woman was his wife to which Anda
           responded: "May your children live long, bring her to me so that I could see her, she
           was my schoolmate." Sahbaz responded that he could.not bring his w:lfe as she was at
           home with the children and there was shooting going .on, to which she said that he
           should take her with him so that she could see Fatima. Sahbaz told her that he would
           see about it to take her to his place. When Sahbaz returned home· he told me all that
           and said that he would bring Anda to our house in Josanica. A few days later Sahbaz,
           together with Fadil Osmanovic and Hasim Osmanovic from BajriCi, brought Anda
           from BajriCi to my home. When Anda arrived in my house, she recognized me,
           embraced me and kissed me and told me that I had put some weight on. I do not
           remember how Anda was dressed, I saw that she had injuries, that is, bruises to her
          body and head and she told me that someone had hit her in Bajrici, some guy called
           "Gumeni" [the Rubber One; translator's note], but I don't know anyone by that name. I
           gave her a clean change of clothes, helped her to wash herself by pouring water over
          her while she was having a bath, whereupon I gave her the clothes to put on. I told her
          that I did not have a skirt to give her, that I only had dimije [Muslim women's 'loose-
          fitting trousers; translator's note], but you don't wear that and I don't have a skirt, to
          which she answered that she would put on anything as long as it is clean. Anda was at
          our house, she lived in it together with us and Sahbaz told her that nobody would harm
          her while she was with us. Anda stayed at our home for four-five nights, as far as I can
          remember. During the stay in our house Anda did not tell me anything about rape, nor
          did she tell me that she had been pregnant and that.she had a miscarriage. She told me.
          that in BajriCi she was helped by one woman whose name was Ajka and last name, I
          think, Junuzovic, that she was a wonderful woman and that she had helped her by
          bringing her foo~ and beverage. Sahb.az to~~ ~e that he brought Anda to our ~9~~~~~~~--,~~
          save her from mistreatment by others m B'1:)nc1 and that she would be exchai~gZ,~i~1,P' ' ~a&,1·:~:~:;~
                           -             EXT-KOSTJEREVAC-00159                          ;~::·/Ed' N · '~ :_:..~
                                                                             -
                                                                                           {i
                                                                                          ·,t:
                                                                                               ,;,,::.;;
                                                                                           q ·..;
                                                                                                                 ma eret!Jak 1, S,\\
                                                                                                                SARAJE•'·".
                                                                                                           -.. --.~·~/--··           7· "'\;
                                                                                                           l-1IV\fi11 HlJr''i"{~."1L:-- ~
                                                                                                                                             ,.,;~
                                                                                                                                            , .. H
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 166 of 372 PageID #: 171


                                                                    Signature of the witness: S. Fatima




        7. I cannot remember exactly the date when the Serb formations started. shooting and
              shelling our village and the neighboring villages, houses started burning so we were
              forced to move out. Sahbaz told me to get the children ready and that we should all
              pull out and go toward Cerska. Anda was there with us, she told me that she would
              also go with me, and then I got busy with my children and when I set off Anda was no
          .1' longer in front of my house and I have never seen her again. En route to Cerska I
          ;;
       .;: learned that Anda was taken to Cerska. I do not.know who took Anda and where. I
         · saw my husband Sahbaz in Cerska approximately two days later, and when I asked
              him where Anda was he told me that she had been taken by some people to Cerska in
              order to be exchanged.

       8. Asked by the investigator if she had a sister and what was the name of the sister's
           husband, the witness said that she had one sister whose name was Refika Brkic, that
         ' she lived close over there in Josanica, that she had been married to Dzemil Brkic who
           got killed in November 1993 in the battlefield in Zvornik Municipality.

       9.    Asked by the investigator if there was some military documentation left in the house
            after Sahbaz's death, the witness said that there were no documents left and that
            Sahbaz had not had any military documentation ·at home, and that the house had
            burned down before Sahbaz got killed, in 1992, as far as,she could remember.

       10. Sahbaz never told me that a soldier had been detained together with Anda in BajriCi,
          or that he had been killed in Bajrici. He only told me that Anda was detained there,
          and I also state that Anda did not tell me anything related to that case while she was at
          ~~~.                                                      ~

       11. Asked by the investigator if she knew the following persons, Besim Mujanovic, Sabit
           Sabic, Razim Mahmutovic, Edin Osmanovic, Asim Ramie, Admir Selimovic, and
           Islam Seferovic, the witness said that the names meant nothing to her, that she did not
           know them, that she knew that there was the family name of Sabic in-Josanica, and, as
           far as she knew, there was nobody by the name of Sabit. She also said that there were
           people with the last name· of Selimovic in Bajrici, but that she did not know the
           referenced persons. The witness 'also said that she did not know Zijo Ibrahimovic, that
           the name meant nothing to her.

       12. I would like to add that I was born in f>uliCi, that I moved to Josanica when I got
          married, so I did not know all inhabitants of Josanica and the neighboring villages,
          except for my husband Sahbaz Sinanovic's close relatives.

       13. I hereby confirm that my answers are truthful to the 'best of my knowledge and belief.

       14. I hereby confirm that I have read this statement and that it is a verbatim record of the
          interview and I affix my signature underneath it and on the top and the bottom of
          every page.

            The witness statement ends at 14.20 hrs.

              Record-taker                      Witness
               Kadric Elvir            EXT-KOSUEWMw0160
     Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 167 of 372 PageID #: 172

                                                                                             Signature of the witness: S. Fatima




           I ~;reby confirm that this document is a true translation of the original written in
           B&snian/Croatian-Serbian.
           Sa~ajevo, 19 December 2017
           Edina Neretljak, Certified Court Interpreter for the ~vl{f{;i.fiLq~age
                                                           ~/(,:-..,•·\l\~   n:1;.,,   ~... .:,~>·~.

                              ~                        /li;>E-;,'<'d~                  ."'··;._~·~\
                            /"' /}
                            ~-~             IJ ~'[..~, ~maHepe;,~-;:
                                                           Neretljak -r;:: \ .,
                                                                      SARAJEVO
                                                                      '·;: ·
                                                                                                 1
                                                                                                  >;-i


                                                           /'\       CAPAJ>s~.,                   fl;"°.- ,
                                                                                                 ..r?il:
                                                         \~                                    -~      .

                                                          ·.;·~~~~~-~!~r~~~§;.:c1;:~~·/




,.                                      EXT-KOSTJEREVAC-00161
                                                                                                                             !
     Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 168 of 372 PageID #: 173




                                                                                                             1

         BOSNA I HERCEGOVINA
         TUZILASTVO-TUZITELJSTVO BOSNE I HERCEGOVINE
         SARAJEVO
         Broj: T20 0 KTRZ 0004193 09
         Sarajevo, 21.05.2014. go,dine
                      .1'
              ,,....,:'i'                          ZAPISNIK
                                             0 SASLUSANJU SVJEDOKA

         Sastavljen dana 21.05.2014. godine u prostorijama Tuzila5tva-Tuziteljstva BiH u Sarajevu, u
         krivicnom predmetu protiv: Sinanovi6 Muharem i drugi, broj: T20 0 KTRZ 0004193 09, koji su
         osumnjiCeni da su pocinili krivicno djelo Ratni zlocin protiv civilnog stanovnistva iz clana 173. stav
         I. tacke a), b), c) i e), au vezi sa clanom 180. stav 1. KZ BiH.                          ·


             PRISUTNI:
             1. Tuzilac:                         Milanko Kajgani6
             2. Strueni saradnik:
             3. Strucni saradnik-istra.Zitelj:   Elvir Kadric
             4. Svjedok:                         Refik Mustafi6
             5. Zapisniear:                      HatidZa Ligata

                                                 Zapoceto u 13 :00 sati

         Na temelju clana 86. stav 2. ZKP-a BiH opominjem Vas da ste dilZni govoriti istinu. Ne smijete nista
         presutjeti. Upozoravam Vas da je davanje laZnog iskaza krivi~no djelo propisano clanom 235.
         Krivicnog zakona BiH za koje je zaprijeeena kazna zatvora od 6 mjeseci do 5 godina.

         Na temelju clana 86. stav 3. ZKP-a BiH svjedok o sebi daje slijedece podatke:

         Prezime i ime: Mustafa~ Refik
         Ime oca: Mustafa
         lme majke: Mah~a
         Djevojacko prezime majke: Selimovic
         Datum vaseg rodenja: 12.04.1967. godine
         Mjesto rodenja: Novo Selo, Zvornik
         JMBG: 1204967183936
         Sta ste po zanimanju: Medicinski tehniear
         Jeste Ii zaposleni i gdje: Da, Nerko-mix d.o.o. Tuzla (vlasnik)
         Da Ii ste udati-ozenjeni: Da
         Imate Ii djece:        Otac dvoje djece jedno je maloljetno
         Ciji ste driavljanin: BiH
         Nacionalnost: Bosnjak
         Jeste Ii u srodstvu sa osumnjicenim:NE
         Taena adresa mjesta boravka na koju cete primati pismena: ul. Sici bb, Tuzla

                            /)<JI Mc--
•.




I                                                EXT°KOSTJEREVAC-00162
     Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 169 of 372 PageID #: 174



                                                                                                              2

          Vpozoravam Vas da ste dufui Tuzila8tvo i Sud obavjestavati o ·svakoj promjeni adrese iii promjeni
          boravista                                                                                ·

          Da Ii razumi" ete ovu pouku?
          Razumye         ·. .   ··'ti/µ/ Jr;/[_
          (Potpi6 svjedoka)
          r     '.


         Na temelju clana 81. Stav 5, 6. I 7. ZKP-a BiH du:Zni ste se odazivati se na svaki poziv Tuzila8tva i
         Suda a ukoliko niste u mogucnosti pristupiti morate o razlozima obavijestiti Sud· i TuZilastvo.
         Ukoliko ne postupite po ovom upozoreriju mozete biti ka:Znjeni novcanom kaznom do 5.000 KM, a
         bice naredeno Va8e prinudno dovodenje. Du:Zni ste da svjedocite. Ako odbijete svjedocenje Sud Vas
         moze kazniti novcanom kaznom do 30.000 KM.



         (Potpis svjedoka)         ~                  j!;p{I) /c---
         Na temelju clana 8. ZKP-a BiH obavjestavate se da su pred ovim Tuzilastvom u ravnopravnoj
         upotrebi sluzbeni jezici Bosne i Hercegovine bosanski, hrvatski i srpski i oba pisma - cirilica i
         fatinica. Ukoliko ne razumijete sluzbeni jezik Tu:Zila8tva osigurat ce se usmeno prevodenje Vase
         izjave kao i isprava i drugog dokaznog materijala.               ·

         Da Ii razumijete sluzbeni jezik Tuzilastva i na kojem pismu zelite da·se sacini zapisnik?

         Da, ja razumijem sve sto ste mi procitali, ne treba mi prevodilac i zapisnik neka bude sacinjen na
         latinicL
          (Potpis svjedoka)
                                    -~
                                  O/~~r
                                          fr. ~· .f.t
                                                 -:=tJ
                                                      &6        <




         Na temelju clana 83. ZKP-a BiH svjedok se pou~ava:

              imate pravo odbiti svjedocenje samo ako ste u braenom iii rodbinskom odnosu sa osumnjicenim,
              odnosno ako ste:

                     a) bracni, odnosno vanbraeni drug osumnjicenog, odnosno optu:Zenog,
                     b) roditelj iii dijete, usvojitelj iii usvojenik osumnjicenog odnosno optu:Zenog.




·I


              Imate pravo da ne odgovarate na pitanja ako bi Vas istinit odgovor izlozio krivicnom gonjenju.
              Da biste odgovorili i na ta pitanja mo.:Zete traZiti imunitet. Imunitet Varn daje Glavni tuzilac.
              Ukoliko dobijete imunitet dufui ste svjedociti i necete biti krivicno gonjeni osim ako ste dali
              lafui iskaz.


                                                   EXT-KOSTJEREVAC-00163
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 170 of 372 PageID #: 175




                                                                                                          3

         Za vrijeme Va.Seg saslusanja na Va.S zahtjev Sud Varn mofo odrediti za savjetnika advokata
         ukoliko niste u stanju sarni koristiti svoja prava, a Va.Si interesi se ne mogu za.Stititi na drugi
         nacin.




     Na temelju clana 91. ZKP-a BiH moiete traiiti da budete saslusani u svojstvu za.Sticenog svjedoka u
     skladu sa Zakonom o za.Stiti svjedoka pod prijetnjom i ugrozenih svjedoka.
     Da li razumijete ove pouke?
     Da, razumijem. U ovoj fazi postupka nije mi potrebna nikakva zastita predvidena Zakonom o za.Stiti
     svjedoka pod prijetnjom i ugroienih svjedoka



                                           IZJAVA SVJEDOKA:

        I. Ja sarn roden u Novom Selu opcina Zvomik, gdje sam i zivio do pocetka ratnih desavanja,
            radio sam u Opstoj bolnici u Zvorniku kao medicinski tehniear.
       2. Pocetkom juna mjeseca 1992 godine mene su angaiovali tada jos uvijek, neorganizovane
            jedinice da na prostoru mjeseca koje se zove Brdo iznad sela Josanica opstina Zvomik, kao
            medicinski tehnicar prufam pomoc ranjenim i povrijedenim logora.Sima koji su prethodno
            oslobodeni iz logora koji se nalazio u osnovnoj skoli u Liplju, radilo se o civilnom
            stanovnistvu bosnjacke nacionalnosti.
       3. Koliko se sada mogu sjetiti ja sam formalno bio angafovan u Armiji BiH poeetkom
            septembra mjeseca 1992 godine kada je formiran ,,VI Zvomicki odred". Tada u tom periodu
            oformljena je prvi put ratna bolnica koja se nalazila u zaseoku Redzici koji pripada selu
            Kamenica Donja. Pored mene u pomenutoj bolnici bile su angaiovane jos tri medicinske
            sestre, Jasminka, Sabina i Dina, prezimena se trenutno ne sjeeam te dva medicinska tehnieara
            i to Idriz lbrahimbegovic i Smajil Zlatarevic te jedan pomocnik Cikaric Muhamed(sin Hase)
            koji inace nije bio medicinski radnik ali nam je pomagao u zbrinjavanju ranjenih i
           povrijedenih.
       4. Ja poznajem Radovic, odnosno sada udatu Obradovic Andu jer smo komsije iz istog sela a
           poznajem je od prije par godina pred pocetak rata jer je sa mojom sestrom radila u vezionici u
           Zvorniku.
       5. Ne sjecam se tacno vremenski ali znam daje bilo 1992 godintt kada su pripadnici Armije BiH
           izveli akciju na zaseok Kocanji koji je dio Novog Sela te su tom prilikom zarobili Obradovic
           Andu i doveli je u prihvatni centar u naselju Bare koji je bio odreden kao sanitetski punkt
           radi provodenja te akcije odnosno mjesto gdje bi se eventualno ranjeni koji bi ueestvovali u
           toj akciji doveli i medicinski zbrinuli.
       6. Kada su Andu doveli ona je ispod jednog oka, sada se trenutno ne mogu sjetiti kojeg imala
           povredu u vidu najvjerovatnije posjekotine, Ja sam joj toni prilikom tu povredu ocistio i
           dezinfikovao, medutim nije se radilo o nekoj tefoj povredi jer rana, koliko se sje6am nije
           krvarila. Tom prilikom Anda me prepoznala jer smo kako sarn vec gore naveo bili komsije i
           mogu naglasiti da mi je tada nje bilo fao jer je ona zarobljena zato sto nije znala taj teren na
                                         EXT-KOSTJEREVAC-00164
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 171 of 372 PageID #: 176




                                                                                                           4

              kome se nalazila odnosno ostali mjestani su pobjegli prema Drini a ona je uhvacena. Ja sam
              bio spreman eak i da je pustim, medutim bojao sam se za svoju bezbjednost da meni neko ne
              bi naudio. Sjecam se da je Anda u tom periodu bila angaZovana da radi u kuhinji i da radi za
              srpske snage odnosno tako su mi rekli pripadnici Armije BiH.
        7. Prilikom tog napada ja sam bio sam na tom sanitetskom punktu u tom naselju Bare, a tu me je
           ;'rasporedio Almir Seferovic koji je bio organizator otpora na tom prostoru. Jase sad ne mogu
         ,,~ sjetiti ko je doveo Andu do mene na taj sanitetski punkt jer je tada bilo vise ranjenika koje
              sam ja zbrinjavao i dalje su prebacivani prema mjestu Bajrici.
        8. Znam da sam da Ii tog istog dana iii, narednog dosao u Bajrice i vidio Andu da je bila
              zatvorena u prostoru koji je namijenjen za skladistenje kukuruza takozvanom kosu, koliko se
              mogu sada sjetiti radi se o ,,kosu napravljenom od drvenih letava izmedu kojih ima prostora
              od par centimetara", a isti je bio u dvoriStu kuea Selimovic Mustafe i njegovog sina Hase.
        9. Tom prilikom ja sa njom nisam kontaktirao niti sam joj se priblifavao jer mi je bilo fao daje
              gledam tu zatvorenu a nisamjoj mogao pomoci.
        1O. Ja sam inace cesto bio stacioniran u Bajricima gdje sam i spavao u kueama Selimovic
              Sulejmana, dajd:le i nekada Selimovic Mustafe, a iz razloga sto je sa tog mjesta bilo najlakSe
         _ da dodem do ranjenika.
        11. Ja izricito tvrdim da nakon sto sam Andi sanirao povrede odmah po njenom zarobljavanju
             nisam vise nikako bio angafovan da je medicinski pregledam ili zbrinjavam. Ne iskljucujem
             da je postojala niogucnost da je nju u tom periodu neko pretukao ali aka postoje informacije
             da je zbrinjavana od strane nekog od medicinskih radnika postoji mogucnost da joj je tu
             pomoc pru.zio Omerovic Mirsad koji je takode u tom periodu bio angaZovan kao medicinski
             tehniear i uglavnomje bio stacioniran u BajriCima dok samja vrijeme provodio na terenu.
        12. U tom periodu prije navedene akcije na podrucju Bajrieaje doslajedna grupa iz Hrvatske iz
             Zagreba, naorufanih pripadnika koji su porijeklom sa zvomickog, vlasenickog i bratunaenog
             podrucja, koje smo mi zvali Kibetova grupa jer im je komandir, koliko se sje6am da se zove
             Sakib Halilovic imao nadimak ,,Kibe\ u toj grupi bio je i Demirovic Fahrudin, koga SU zvali
             gumeni, koga ja nisam poznavao od prije rata a sa njim u drustvu bila je i jedna djeyojka
             kojoj ne znam ime. Gumeni je tada u tom periodu imao od 20 - 25 godina. Jane mam da Ii je
             on pretukao Andu niti sam za to euo.
       13. S obzirom daje bilo situacija kada bi nekome poginuo blizi clan rodbine da su ti Ijudi onda
             pokusavali da fizicki se osvete na Andi sjecam se da je Sinanovic Muharema brat koji se
             zvao Sahbaz odveo poslije par dana Andu kod sebe kuci kako bi je zastitio od tih nasrtaja.
       14. Ja poznajem Kostjerevac Adema sin Sulejmana, i znam da je _zivio u djelu Bajriea koji se
             zove Kostjerevci. Ja njega poznajem od prije rata, prvo jer je moja majka rodom iz Bajriea a
             njegoya sestra Zumra je udata u Sahmane, dio Novog Sela gdje ja zivim. Adem je koliko se
             sjeeam negdje od 1960 do 1964 godista Kao sto sam rekao on je bio angafovan kao
            pripadnik Armije BiH. Ne sje6am se da Ii je imao bilo kakvu uniformu niti da Ii je pripadao
             nekoj odjedinica u smislu da lije pripadao policiji, vojnoj policiji ili nekoj drugoj formaciji.
       15. Jane znam da li je Adem obezbjedivao Andu niti sam to ikako vidio, odnosno koliko je meni
            poznato ona je bila zakljucana u tom prostoru i nije bilo strafara u smislu da je cuvaju.
            Koliko ga se sjeeam iz tog perioda Adem je bio malo krupnije grade, ctne kose postoji
            mogu6nost da je mozda imao i brkove ali ne mogu sada u potpunosti garantovati.
       16. Koliko je meni poznato Adem je radio u nekoj od gra9evinskih firmi u Beogradu, ali se ne
            mogu konkretno izjasniti kojoj. Prema mojim informacijama Adem je nedugo nakon rata
            otifao u SAD zajedno sa svojoj sestrom Zumrom i nije mi poznato da Ii dolazi u BiH.
       17. Takode po mojim ihforacijama i Alrnir Seferovic, koji bi mogao mnogo vise informacija da
            da o tom dogadaju jer je bio neka vrsta komandanta otpora odnosno TO je isto tako u SAD-u
            ali mislim da dolazi povremeno u BiH.
                                         EXT-KOSTJEREVAC-00165
    Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 172 of 372 PageID #: 177




                                                                                                             . 5

             18. Sto se tice same akcije na Kocanje meni su pripadnici Armije BiH koji su ucestvovali u akciji
                   prenijeli da su tom prilikom poginuli Ilic Ikonija koja je takode bila moja komsinica, zatim
                   Ilic Lazir te njegov sin Zoran, zatim brat Ilic Mileta, Milisav za koga su mi rekli da je.
                   poginuo na samohotci na Kamenom mostu. Meni nije poznato da je tu poginula -Ilic Spasa
                   odnosno ja tu fonu ne ppznajem i moguee je da nije zivjela na tom prostoru, konkretno u
                .$'Koeanjima, moguce je da je zivjela sa druge strane sela. Markovic Vaso mi isto tako nije
             -·~: poznat, i smatram da taj eovjek nije Zivio u Kocanju, jer mi je to prezime nepoznato.
            19. Meni nije poznato pod kojim okolnostima SU pomenuti ljudi izgubili zivot, moguee je da SU
                   Ikonija i Lazar nastradali prilikom pucnjave jer je bio mrak, sjeeam se samo da mi je u
                   sje6anju ostalo da mi je neko od pripadnika Armije BiH rekao da je u Zoranovoj kuci videno
                  vise visecih kuhinja koje poticu iz pljacke bosnjackih kuea, ali se sada ne sje6am ko je to tada
                  rekao. .
            20. Po thorn sje6aju Husejinovic Mujo koji mi je komsija je bio komandir cete Novo Selo u
                  sastavu VI Zvornickog odreda ali tek kada se taj odred formirao mislim negdje od septembra
                  1992. godine.
            21. Sto se tice Omerovic Avdije znam da je bio policajac prije rata u Zvorniku ali nakon sto je
                  pala Kula Grad krajem aprila po mojim saznanjima taj eovjek vise nije bio anga:Zovan vojno
                  jer je bio psihicki nestabilan.
            22. Ne znam da Ii sam napomenuo ali koliko se sjecam Sinanovic Sahbaz je poginuo       1
                                                                                                       u Josanici
                  od granate krajem 1992 godine.



                Nakon toga svjetlok se poueava da ima pravo da mu se zapisnik procita prije nego sto isti
        potpise, pa nakon sto izjavi da ne foli da muse zapisnik procita, jer je slusao glasno diktiranje istog,
        svjedok izjavi daje sve uneseno onako kao Sto je on govorio, te da ne stavlja primjedbe na zapisnik,
        niti na postupak i odnos prema njemu prilikom saslusanja i isti svojerucno i potpisuje.

                                               Zavrseno u 14,50      sati.



        ~~~°"'~~i~                           J~ill,t/) t_
        Hatidfa Ligata                        Refik Mustafic
        (Zapisniear)                           (Svjedok)




        Strueni saradnik
                                              ~      Elvir Kadric
                                              (Strucni saradnik-istraZitelj)




I                                            EXT-KOSTJEREVAC-00166
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 173 of 372 PageID #: 178



        nsNIA AND HERZEGOVINA
       KBosEctrroR'S OFFICE OF BiH
      ~;,$.ARAJE V 0
      'Number: T20 0 KTRZ 00004193 09
     ·'sarajevo, 21May2014


                                    WITNESS EXAMINATION RECORD
            1:
           ,,i
     Ma~ on 21May2014 on the premises of the BiH Prosecutor's Office in Sarajevo in the criminal case
     versus the suspect Muharem Sinanovic et al., No. T20 0 KTRZ 00004193 09, concerning the criminal
     offense of War Crimes against Civilians under Article 173(1 )a), b), c) and e ), as read with A11icle
     180(1) of the Criminal Code ofBiH.

         ATTENDEES:

          1.     Prosecutor:                          Milanko Kajganic
          2.     Legal Officer:
          3.     Investigator:                        Elvir Kadic
          4.     Witness:                             Refik Mustafic
         ·5.     Record-taker:                        Hatidfa Ligata

                                          Commenced at ..... 13:00 hrs

     Pursuant to Article 86(2) of the Criminal Procedure. Code of BiH (CPC BiH), you are called upon to
     tell the truth and not withhold anything. You are cautioned that giving a false statement constitutes a
     criminal offence provided for in Article 235 of the Criminal Code of BiH (CC of BiH) carrying the
     sentence of impri~onment for a term of between 6 months and 5 years.

     Pursuant to AtticJe· 86(3) of the CPC BiH, the witness provides the following personal data:

     Surname and first name:                  Refik Mustafic
     Father's name:                           Mustafa
     Mother's name:                           Malea
     Mother's maiden name:                    Selimovic
     Date of birth:                           12 April 1967
     Place of birth:                          Novo Selo, Zvornik
     PIN:                                     1204967183936
     Occupation:                              medical technician
     Are you employed and, if so, where: Yes, in the Nerko-mox d.o.o. Company, Tuzla (owner)
     Are you married:                         Yes
     Any children:                            Father of two children, one is a minor.
     Citizenship:                             BiH
     Ethnicity:                              Bosniak
     Are you reia:ted to the suspect: not related with the suspect: NO
     Tbe exact address where you will receiv~ written documents: Sabici bb Street, Tuzla




     (Signature of the witness)


                                            EXT-KOSTJEREVAC-00167
- - - -Case:
        - - -4:19-mj-06244-PLC
             - - - - - - ----------- Doc. #: 1-2 Filed: 08/14/19 Page: 174 of 372 PageID #: 179




             Please be warned that you have the obligation to inform the Prosecutor's Office and the Court about
             any change of your address or place ofresidence.

             Do you understand this instruction?
             Yes, I do.

             (Signature
                 _,,,.
                        of the witness)
                 ill
                .
               ,~·

             Pursuant to Article 81(5), (6) and (7) of the CPC BiH, you are obligated to respond to each and every
             summons by the Prosecutor's Office and the Court. If you fail to act upon this instruction you may be
             fined with up to KM 5 .000, and you will be brought to the court by force. -you have the obligation to
             testify. If you refuse to testify the Court may fine you with up to KM30.000.

             Do you understand this instruction?
             Yes, I do.


             (Signature of the witness)

             Pursuant to Article 8 of the CPC BiH, you are hereby informed that the official languages of Bosnia
             and Herzegovina - Bosnian, Croatian and Serbian, as well as both scripts - Latin and Cyrillic, are in
             equal official use before this Prosecutor's Office. If you do not understand the official language of the   \
             Prosecutor's Office, provisions shall be made for oral translation of your statement and translation of
             official documents and other pieces of written evidence.

            Do you understand the official language of the Prosecutor's Office and in which script would you like
            this Record to be kept?


            Yes, I understand all that you have read out to me. I need no translator and I wish that the record be
            made in the Latin script.


            (Signature of the witness)

            Pursuant to Article 83 of the CPC BiH, the witness is advised as follows:

            - You may refuse to testify only if you are related to the suspect by marriage or family relations,
            namely if you are
                   a) the spouse or extramarital of the suspect or accused;
                   b) a parent or child, an adoptive parent or adopted child of the suspect or accused.

            Do you understand this instruction?
            Yes, I do.

            (Signature of the witness)

            Pursuant to Article 84 of the CPC BiH, the witness is advised as follows:

            - You may refuse to answer such questions with respect to which a truthful reply would expose you to
            criminal prosecution.

            - In order to answer such questions you may seek immunity. Immunity shall be granted by the Chief
            Prosecutor. If you are granted immunilf:f,T~f5~1lbil~Wto testify on such issues and you will not
            be criminally prosecuted unless you testified falsely.
     Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 175 of 372 PageID #: 180


                                                                                                                      3

          . ~ At your request, the Court can appoint a legal counsel during your hearing if you are not able to
            exercise your rights, and your interests cannot be otherwise protected.

           Do you understand these instructions?
           Yes, I do and I want to testify in this case.

           (Signature of the witness)
                1'
           Pursifent to ArticJe 91 of the CPC of BiH, you may request to be heard as a protected witness pursuant
           to die Law on the Protection of Witnesses under Threat and Vulnerable Witnesses.

           Do you understand these instructions?
           Yes. I understand. At this stage of the proceedings, I need no protection pursuant to the Law on the
           Protection of Witnesses under Threat and Vulnerable Witnesses.

           (Signature of the witness)


                                                   WITNESS STATEMENT:


           1.          I was borv in· Novo Selo, Zvornik Municipality and I lived there until the war outbreak. I
                      worked as a medical technician in the General Hospital in Zvornik.
           2.         bl early June 1992, I was as a medical technician hired by a still. unorganized unit at the time
                       in the area known as Brdo (hill) above the village of Jofanica, Zvornik Municipality, to
                      provide medical assistance to wounded and injured camp detained previously released from a
                      camp located in the primary school in the place of Liplje. These persons were Bosniak
                      civilians.
          3.          As far as I can remember now, I formally joined the Army BiH in early September 1992 when
                      the 61h Zvomik Detachment was formed. At the time, a war hospital was established for the
                      first time in the hamlet of Redzici, in the village of Kamenica Donja. Along with me, three
                      nurses were also engaged in the referenced hospital: Jasminka, Sabina and Dina (I cannot
                      remember their last names), two medical technicians, Idriz lbrahimbegovic and Smajil
                      Zlatarevic, and an assistant, Muhamed Cikaric (son of Haso ), who was not a medical worker
                      by profession, but helped us in taking care of the wounded and injured.
          4.          I know Anda Obradovic nee Radovic because we are neighbors from the same village. I have
                      known her for several years before the war, as she used to work together with my sister in an
                      embroidery factory in Zvornik.
          5.          I cannot remember the exact time, but I kno.w that it was in 1992, when members of the Anny
                     BiH launched an attack on the hamlet of Koeanj, which formed part of Novo Selo, on which
.,                   occasion Anda was captured and taken to the holding center in the settlement of Bare, which
                     was designated as a medical station during the referenced attack, that is, the place where
                     possibly wounded personnel taking part in the action could be brought to receive medical ai9.
          6.         When Anda was brought in, she had an injury, most likely a kind of cut below one of her eyes
                     (I cannot remember which one). I cleaned and disinfected her injury. However, it was not a
                     serious injury, because it was ·not bleeding, as far as I can remember. Anda recognized me on
                     that occasion because, as I have already stated above, we were neighbors. I can emphasize that
                     I felt sorry for her, because she was captured being unfamiliar with the terrain where she had
                     found herself. While other villagers fled towards the Drina River, she was captured. I was
                     almost ready to let her go, .but I feared for my safety. I was also afraid that someone could
                     '1arm m~. I remember that, at the time, Anda worked in the kitchen for the Serb forces, as r
                     was told by members of the Army BiH.
          7.         During the referenced attack, I was at this medical station in the settlement of Bare,)~,¢ta~~~z_..,.
                     was deployed by Almir Seferovic, who has organized resistance in the are~;<!f~:nnt'>t"->a,~~->·~~\
                     remember now who had brou00t~~~M~6§edical station, because there l'Yi~"'~ev~h . 'kc:~:'~\\
                     wo_u~~ed persons I had to take care of, and who were further transported to /f~'i~tp'la.U~lt~~'.k~·;iC ~\'\\
                     BaJrtCt.   .   ·                                                                  L..,     h.m;/;/1r:s;;::--- .,.!!
    Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 176 of 372 PageID #: 181



                                                                                                                 4


           8.       I know that on the same day, or on the following day, I went to Bajrici and saw that Anda had
                    been imprisoned in a space intended for com storage, in the so called "corn crib" made of
                   wood laths, which were placed several centimeters one from another. This corn crib was left in
                   a yard of the house owned by Mustafa Selimovic and his son Haso.
           9.      I had no contacts with her on that occasion and I did not approach her closer either because I
                   felt sorry for her as she was kept closed in that, and I could not help her in any way.
                   I was frequently present in Bajrici, where I used to sleep in the house owned by Sulejrnan
                   Selimovic and sometime in Mustafa Selimovic's house, because I could easily reach the
                   wounded from that place.
           11.     I explicitly state that, after I took careof    Anda's injury immediately after she had been
                   captured, I was never again in a situation to examine her, or to provide any medical assistance
                   to her. I do not exclude a possibility that she was beaten up by someone during that period.
                   However, if there is any information that some other medical worker did provide her any
                   medical assistance, there is a possibility that such assistance was provided to her by Mirsad
                   Omerovic, who had also been engaged as a medical technician at the time, and mostly
                   deployed in Bajrici when I was in the field.
          12.      During the period before the referenced action in the Bajrici territory, a group of armed men
                   arrived from Zagreb, Croatia, who had been originally from the Zvomik, Vlasenica and
                   Bratunac territory. We called them "Kibe's group" because their commander was Sakib
                   Halilovic aka Kibe, as far as I remember. Fahrudin Demirovic aka Gumeni was also a member
                   of this group. I had not known him from before the war. He was accompanied by a young girl
                  whose name I do not know. At the time, Gumeni was. age 20-25. I do not know if Anda was
                   beaten by him. I heard nothing about that.
          13.     Considering that there were situations when a close member of one's family would get killed,
                  such aggrieved persons tried physically to take revenge on Anda for their loss. I remember
                  that, after a couple of days, Muharem Sinanovic's brother, whose name was Sahbaz, took
                  Anda to his house in order to protect her against such assaults.
)
          14.     I know Adem Kosterjevac, son of Sulejman. I know that he lived in the part of Bajrici called
                  Kosterjevci. I have known him from before the war, first because my mother is originally
                  from Kosterjevci, and Adem' s sister Zumra man-ied a man from the village of Sahmani, which
                  form part of Novo Selo where I live. As far as I can remember, Adem was born between 1960
                  and 1964. As I have already stated, he was a member of the Army BiH. I do not remember if
                  he had any uniform or if he was a member of any police or military unit, or some other
                  formation.
          15.     I do not know if Adem provided security to Anda. I have never seen that. As far as I know,
                  she was locked up in that room and there were no guards to guard her in that sense. I can
                  remember that, at the time, Adem was corpulent; black haired, and perhaps he had moustache,
                  but I cannot fully guarantee that now.
          16.    As far as I know, Adem used to work in a construction company in Belgrade, but I cannot
                  concretely say which one. According to some information, Adem went to the United States of
                 America sh01tly after the war, along with his sister Zumra. I do not know if he ever visits BiH.
          17.    Also according to our information, Almir Seferovic, who could provide more . information
                 about the referenced events, since he was a sort of resistance commander or Ten-itorial
                 Defense commander, also lives in the USA, but I think that he occasionally visits BiH.
          18.    As to the action in Koeanj itself, I learned from members of the Army BiH, who took part in
                 the referenced action, that Ikonija Ilic was killed on that occasion (she was also my n(;!ighbor),
                 as well as Lazar Ilic and his son Zoran, and Mile Ilic's brother Milisav, who got killed on a
                 self-propelled anti-aircraft gun at the Stone Bridge (Kameni most). I do not know if Spasa Ilic
                 was also killed on that site, namely I do not know that woman, and it is possible that she did
                 not even live there, that is, in Koeannj; she possibly lived on the other side of the village. I
                 also do not know Vaso Markovic and I believe that this man did not live in Kocanj at all,
                 because I am not familiar with that last name.
          19.    I am not aware of the circuUW~S8e~ in which the above mentioned persons lost their lives. It
                 is possible that Ikonija and ta'zar ~lfeE~TI_YCtr-RfiliRg the shooting because it was dark. I only
                 remember that a member of the Army BiH told me that several kitchen hanging cupboards
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 177 of 372 PageID #: 182


                                                                                                                           5

                  were found in Zoran's house, which originated from pillaged Bosniak houses. However, f do
                  not remember now who said that at the time.
                  I remember that my neighbor Mujo Husejinovic was the commander of the Novo Selo
                  Company within the 6th Zvornik Detachment, but only initially after this detachment formation
                  in September 1992, I think.
         21.      As to Avdija Omerovic, I know that he was a police officer in Zvornik before the war.
                  However, after the capture of Kula Grad in late April, this man was not, according to my
                  information, engaged any more in the military because he was mentally unstable.
         22. $' I do not know if! have noted that, but as far as I remember, Sahbaz Sinanovic was killed by a
             .,.. grenade in Josanica in the end of 1992.

         The witness was thereupon instructed that he is entitled to have the record read out to him prior to
         signing it. After saying that he did not want to have the record read out to him, since he was listening
         to its loud dictation, the witness stated that everything was entered therein in the way as he said it, that
         he has no objections to the record, or the procedure and the way he was treated during the
         examination, so he signed it with his own hand
                                                   Completed at 14:50 hrs.



         Hatidfa Ligata                              Refik Mustafic                     Milanko Kajganic
         (Record-taker)                               (Witness)                          (Prosecutor)



         Legal Officer                                 Elvir Kadric
                                                       (Investigator)




                     ~~~
    I her• 'lf'Jf!{Jf~iJf.'tftt'Jii~ document is a true translation of the original written in Bosnian/Serbian/Croatian.
    Sart1"'Jt4t.,. I tlJ.gcem~ef~~~{ 7
    Al1{g JJ.qjqlfffi*lr;/s<rVil: %~1_\
    c(;.'+&zwe1-?P~g.~-:;,ti.~~rJ'te,t.·.~.:or
                     - l:,c. A !J'bj
                                               English
                                                       EXT-KOSTJEREVAC-00171

          ~~l~qf!°i~~/}
        \
     /            0";/J
           "',_-:.'1)-1'<   \_..ll..r".
                                                                                                 /
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 178 of 372 PageID #: 183
                                                                                                                     3
                                                 U.S. Department of State

                 Certificate to be Attached to Documentary Evidence Accompanying
                           Requisitions in the United States for Extradition


                                   AMERICAN FOREIGN SERVICE


                                                              Sarajevo, Bosnia and Herzegovina, April 24, 2018




                 I, Scott A. Norris, Consul of the United States of America in Sarajevo, Bosnia

         and Herzegovina, hereby certify that the annexed papers, being extradition documents

         proposed to be used upon an application for the extradition from the United States of

         Adem Kostjerevac, charged with the crime of''war crimes against civilians" alleged

         to have been committed in Bosnia and Herzegovina, are properly and legally

         authenticated so as to entitle them to be received in evidence for similar purposes of

         the tribunals of Bosnia and Herzegovina, as _required by Title 18, United State Code,

         Section 3190.

                In witness whereof! hereunto sign my name and cause my seal of office to be

         affixed this 24th day of April, 2018.




                                                   Scott A. Norris

                                                   Consul of the United States of America
                                                   U.S. Embassy Sarajevo




                                          EXT-KOSTJEREVAC-00172
                                                                                                                 !
                 Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 179 of 372 PageID #: 184




                          BOSNA I HERCE~OVINA
                          TUZfl,ASTVO-TUZITELJSTVO BOSNE I HERCEGOVINE
                          SARAJEVO
                          Broj: T20 0 KTRZ 0004193 09
                          Saraj~vo, 11.09.2014.: godine
                                   .i;!
                                _,::.



                                                                        ZAPISNIK
                                                                  0 SASLUSANJU SVJEDOKA


                          Sastavljen dana l l.0_9.2014. godine u prostorijama Tuz~laStva-Tuziteljstva BiH u Sarajevu, u
                          krivicnom predmetu protiv: Sinanovic Muharem i drugi, broj: T20 0 KTRZ 0004193 09, koji su
                          osumnjieeni da su pocinili krivicno djelo Ratni zlocin protiv civilnog stanovnistva iz clana 173. stav
                          I. tacke a), b), c) i e), au vezi sa clanom 180. stav 1. KZ BiH.



                              PRISUTNI:
                              1. TliZilac:J
                                                                     Milanko Kaj ganic
                              2. Strucni saradnik-istraZ;itelj:      Elvir Kadric
                              3. Strueni saradnik-pravnik:           Darko Martincevic
                              4. Svjedok:                            Sabit Sabic
                              5. Zapisniear:                         HatidZ;a Ligata


                                                                     Zapoeeto u 10:00 sati


                         .Na temelju clana 86. stav 2. ZKP-a BiH opominjem Vas da ste dufoi govoriti istinu. Ne smijete nista
                          presutjeti. Upozoravam Vas da je davanje lafoog iskaza krivicno djelo propisano clanom 235.
                          Krivicnog zakona BiH za koje je zaprijeeena kazna zatvora od 6 mjeseci do 5 godina.

                         Na temelju clana 86. stav 3. ZKP-a BiH svjedok o sebi daje slijedece podatke:


                         Prezime i ime:Sabic Sabit
                         Ime oca: Mehmed
                         Ime majke: Begija
                         Djevojacko prezime majke: Sabic
                         Datum vaseg rodenja: 29.11.1958.g.
                         Mjesto rodenja: Donje Snagovo, Zvornik
                         JMBG 2911958183909
                         Sta ste po zanimanju: Zidar
                         Jeste Ji zaposleni i gdje: Penzioner
                         Bracno stanje: Da , ozenjen sam.
                         Imate Ii djece: Otac dvoje dj~ce

                                                                    EXT-KOSTJEREVAC-00173.




•·----- - - - - - - - - - - - - - - - -       -r-----~------------------   -- --------   ----~~--~----   -   --- ---
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 180 of 372 PageID #: 185




                                                                                                         2

     Ciji ste drfavljanin: BiH
     Nacionalnost: Bosnjak
     Jeste Ii u srodstvu sa osumnjicenim:NE                  "
     Tacna adres mjesta boravka na koju cete primati pismena:Caklovici Gornji 112, Tuzla


     (Potpls svjedo a)
     Upozoravam Vas da ste dl1Zni Tuzilastvo i Sud obavjestavati o svakoj promjeni adrese ili promjeni
     boraviSta.

     Da Ii razumijet~vu
     Razumijem

     (Potpis svjed ·

     Na temelju clana 81. Stav 5, 6. I 7. ZKP-a BiH dufoi ste se odazivati se na svaki poziv TllZilastva i
     Suda a ukoliko niste u mogucnosti pristupiti morate o razlozima obavijestiti Sud i Tuzilastvo.
     Ukoliko ne postupite po ovom upozorenju mozete biti ka:Znjeni noveanom kaznom do 5.000 KM, a
     biee naredeno Va8e prinudno dovodenje. Dumi ste da svjedocite. Ako odbijete svjedocenje Sud Vas
     mo:Ze kazniti novcanom kaznom do 30.000 KM.                                         ·




    Na temelju clana 8. ZKP-a BiH obavjestavate se da su pred ovim Tuzilastvom u ravnopravnoj ,
    upotrebi sluzbeni jezici Bosne i Hercegovine bosanski, hrvatski i srpski i oba pisma - cirilica i
    latinica. Ukoliko ne razumijete sluzbeni jezik Tuzila8tva osigurat ce se usmeno prevodenje Vase
    izjave kao i i'sprava i drugog dokaznog materijala.

    Da Ii razumijete slu:Zbeni jezik Tuzilastva i na kojem pismu :Zelite da se sacini zapisnik?

    Da, ja razumijem sve sto ste mi rocitali, ne treba mi prevodilac i zapisnik neka bude sacinjen na
    latinici.



    Na temelju clana 83. ZKP-a BiH svjedok se poueava:

        imate pravo odbiti svjedocenje samo ako ste u bracnom ili rodbinskom odnosu sa osumnjicenii,n,
        odnosno ako ste:

            a) bracni~ odnosno vanbracni drug osumnjicenog, odnosno optu:Zenog,
            b) roditelj ili dijete, usvojitelj iii usvojenik osumnjicenog odnosno optuzenog.

    Da Ii razumijete ovu pouku?
    Da, razumijem.
                                                                                    ------~------------




     Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 181 of 372 PageID #: 186




                                                                                                              3
                   'l\o      ~
          -    -   -~~-------------------------
         . ·(PotpiiSVjedoka)

          Na temelju clana 84. ZKP-a BiH, svjedok se poueava:
                ...
              -~ate pravo da ne odgovarate na pitanja ako bi Vas istinit odgovor izlozio krivienom gonjenju.
              Da biste odgovorili i na ta pitanja mozete traiiti imunitet. Imunitet Varn daje Glavni tuZilac.
              Ukoliko dobijete imunitet dufui ste svjedociti i necete biti krivieno gonjeni osim ako ste dali
              laZI1i iskaz.
              Za vrijeme Vaseg saslusanja na Vas zahtjev Sud Varn mofo odrediti za savjetnika advokata
              ukoliko niste u stanju sami koristiti svoja prava, a Va8i interesi se ne mogu za8tititi na drugi
              nae in.

              Da Ii razumijete ove pouke?
              Da,"fumij~e i ja Zelim svjedoCiti u ovom predmetu.


          (Po~s~doka)          .

          Na temelju clana 91. ZKP-a BiH mofote traiiti da budete saslusani u svojstvu zasticenog svjedoka u
          skladu sa Zakonom o za8titi svjedoka pod prijetnjom i ugroienih svjedoka.
          Da Ii razumijete ove pouke?
          Da, razumijem. U ovoj fazi postupka nije mi potrebna nikakva zastita predvidena Zakonom o zastiti
          svjedoka pod pri" tnjo       >- •   ~e oka.


          (Potpis svjedoka



                                                 IZJAVA SVJEDOKA :



               1. Svjedok izjavljuje da je dobrog zdravstvenog stanja i da je danas sposoban dati iskaz u
                  svojstvu svjedoka.
               2. Ja sam prije rata zivio u Donjem Snagovu opstina Zvornik, gdje sam inace i roden. Na
                  pocetku rata sam .se zadesio u NjemackoJ pa kad sam cuo da su granatirana sela pko Zvornika
                  u junu mjesecu 1992. godine sam dosao na podrucje zvornicke opstine te sam se prikljucio
                  Armiiji BiH. Komandant svih oru.Zanih formacija na tom podrucju u to vrijeme je. bio
                  Seferovic Almir koji se zvao prvo Islam ali je pred rat promjenio ime. On je mene rasporedio
                  na poslove vojnog policajca, pored mene vojni policajci su bili jos Mujanovic Besim koji je
                  ujedno bio i komandir, Sinanovic Sahbaz, Kostjerevac Adem, Mahmutovic Razim i
                  lbrahimovic Zijo. Sjeeam se da sam po dolasku ja zamjenio Veseli Elfetu koja je takode
r                 pripada]a vojnoj policiji. Mi smo vodili racuna o privodenju ljudi koji se nisu odazivali na
l;                pozive za mobi1izaciju ili su bjeiali sa straie ili su vrsili neke druge prekrsaje. Sjeeam se
                  napada na zaseok Koeanji 17.09.1992. godine tog dana ja nisam ucestvovao u navedenom
                  napadu nego sam bio angaiovan u selu MarciCi na prikupljanju psenice jer je vladala velika


                                             f~r1~~,                                                       ,
        Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 182 of 372 PageID #: 187




                                                                                                                     4

                        glad. Po povratku u Bajrice i to u citaonicu gdje bila smjestena komanda u kojoj je kako sam
                        vec naveo komandant bio Seferovic Almir euo sam da je zarobljena jedna fona, a kasnije sam
                        saznao da je to supruga od mog skolskog druga koga smo mi zvali Goco sad mu se ne mogu
                        sjetiti imena. Inace sam sa njim u dobrim odnosima kao i sa njegovim bratom Zarkom.
                 3.,,. Koliko se ja sjeeam odnosno kako sam cuo od nekog od pripadnika ArmijeBiH ta zarobljena
                     ¥ zena je samo prenocila u podrumu citaonice a kasnije je odvedena i zatvorena u podrum
                  '"' mlina koji je udaljen od citaonice nekih stotinjak metara a vlasnistvo je Smajila Junuzoviea,
                       ja sam prije rata dolazio u taj mlin i znam da je podrum povrsine otprilike 3 x 3 metra da je
                       nizak te da se u njemu ne mo.ze ispraviti, daje visine maksimalno 1,5 metar. Na podrumu su
                       bila drvena vrata.
                 4. Bez obzira sto sam ja pripadao vojnoj policiji izjavljujem da ja nisam dolazio u taj podrum
                       gdje je bila zatvorena zarobljenica, cuo sam daje tu bila zakljueana"i daje jednorn prilikom
                       Sejdulah Kostjerevac navodno u pripitom stanju htio da je pretuce iii ubije pa je ona iz tog
                       podrurna odvedena kako bi je za8titili. Ja ne znam ko je nju odveo, jedne prilike nakon mo.Zda
                       desetak dana ja i Kostjerevac Adem smo bili poslani na zadatak pa smo vraeajuci se navratili
                       kod Sinanovic Sahbaza u njegovu kucu tada sam ja u njegovoj kuci prvi put vidio tu
                       zarobljenicu ali ni tada nisam znao da je to ona jer je nosila na sebi dimije i samiju pa sam ja
                       u prvi mah rnislio daje to Sahbazova supruga. Ja sam tek kasnije saznao daje to ustvari bila
                       ta zarobljena zena a cuo sam da joj je tu muslirnanksu nosnju donio Mehmed Junuzovic
                       medutim ne znam iz kog razloga, pretpostavljam da nije imala sta drugo da obuce. Sto se-tice
                       Adema Kostjerevca ja njega poznajern od djetinjstva kada sam ja dosao u junu mjesecu na
                      podrucje Zvornika on je vec bio angafovan u vojnoj policiji nosio je maskirnu uniformu i
                       imao je lovacku pu8ku sad se ne sjeeam da Ii je imao piStolj. Adem je od mene mladi 2 - 3
                       godine, krupan je tamno smed, visok otprilike 185 cm, nosio je tada brkove a mislim da ih i
                       sada nosi, nadimak mu je bio ,,Horo".
                5. Ja Adema Kostjerevca nisam vidao poslije sa tom zarobljenom fonom a znam da se i on
                      poznaje sa njenim mu:Zem i to eak koliko se sjecam mislim da su njih dvojica isla zajedno u
                      isti razred u osnovnu skolu. Ja sam ovu zenu nakon sto je odvedena iz Bajriea vidio ponovo
(   :
                      za Bozic, 07. Januara 1993 godine kada sam se vraeao iz akcije na selo Kravica zajedno sa
                      svojim saaborcima. Tada sam nai8ao pored drvene stale u kojoj je bila zatvor~na zajedno sa
                      cetvoricom srba, a vidio sam je kroz otvor izmedu dasaka. Sto se tice samog napada na
                      Koeanj 17 .09 .1992 godine ja sam kako sam vec rekao bio angaZ:ovan u drugom selu i nisam
                      ucestvovao u navedenorn napadu, sam zaseok Kocanji je od tadasnjih linija razdvajanja
                      udaljen neka 2 - 3 kilometra vazdusne linije, sve sto znam o tom napadu sam cuo od drugih
                      pripadnika Armije BiH, ne znam ko je komandovao samim napadom, euo sam da je u tom
                      napadu ubijen Ilic Zoran i njegov otav Ilic Lazar koje samja Iicno poznavao, ne sje6arn se da
                      Ii je bilo jos drugih Zrtava. Znam gdj e se nalazi kuea od pokojnog Ilic ZQrana, udaljena je 50-
                      tak metara od rijeke Drine a u vrijeme napada Iinija razdvajanja izmedu Armije BiH i srpskih
                      snagaje od Zoranovce kuce bilaudaljena vazdusnom linijom 3 -4 kilometra..
                6. Ja ne znam koliko je dugo trajao taj napad ali znam da su se nasi vojnici odmah poslije
                      napada povukli nazad jer je prvenstveni razlog za napad bio taj da se <lode do hrane i
                      naorufanja te se sje6am da je tom prilikom zarobljen i bestrzajni top koji je dovezen u
                      Bajrice. Ne sjecam se ko je sve ucestovao u napadu, euo sam daje iSia ta takozvana Kibetova
                      grupa i da Ii su sa njom_isli neki jos dobrovoljci ne znam ali to pretpostavljam. Znam da je sa
                      nase strane bilo zrtava i da su dvojica starijih Ijudi, koliko se sje6am Ramo Ramie i Dzemal
                      Huskic poginuli tom prilikom.
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 183 of 372 PageID #: 188




                                                                                                                5


             Nakon toga svjedok se poueava da ima pravo da mu se zapisnik procita prije nego sto isti
     ,potpise, pa n~on ~to izjavi da ne zeli da mu,,se ~apisnik pr~Cita, jer je slus3:° gl~sn.o diktiranje ~st~g,
     ·svjedok izjav1 daJe sve uneseno onako kao sto Jeon govono, te da ne stavlJa pnmJedbe na zap1smk,
     niti na postupak i odnos prema njemu prilikom saslusanja i isti svojerucno i potpisuje.
           1·




     HatidZa Ligata                                Sabic Sab1t
     (Zapisniear)                                  (Svjedok)




                         Elvir Kadric
                 (Str,ucni saradnik-istrazitelj)




                                            EXT-KOSTJEREVAC-00177
                                                                                                            !
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 184 of 372 PageID #: 189




      )BOSNIA AND HERZEGOVINA
      PROSECUTOR'S OFFICE OF BOSNIA AND HERZEGOVINA
      SARAJEVO
      Number: T20 0 KTRZ 0004193 09
      Sarajevo, 11 September 2014


                 ,,,.           WITNESS EXAMINATION RECORD
             4
         .0...

      Composed on the premises of the Prosecutor's Office ofBiH in Sarajevo on 11 September
      2014, in the criminal case no. No. T20 0 KTRZ 0004193 09 against the suspect Muharem
      Sinanovic et al. concerning the criminal offense of War Crimes against Civilians under
      Article 173(l)(a), (b), (c) and (e) in conjunction with Article 180(1) of the CC of BiH.

      ATTENDEES:
      1. Prosecutor:        Milanko Kajganic
      2. Investigator:      Elvir Kadric
      3. Legal Officer:     Darko Martineevic
      4. Witness:           Sabit Sabic
      5. Record-taker:      HatidZa Ligata

                                       Commenced at 10:00 hours

      Pursuant to Article 86 paragraph 2 of the CPC ofBiH, you are called upon to tell the truth and
      not withhold anything. You are cautioned that giving a false statement constitutes a criminal
      offence provided for in Article 235 of the CC BiH carrying the sentence of imprisonment for
      a term of between 6 months and 5 years.

      Pursuant to Article 86 paragraph 3 of the CPC ofBiH, the witness provides the following
      personal details:

     Full name: Sabit Sabic
     Father's name: Mehmed
     Mother's name: Begija
     Mother's maiden name: Sabic
     Date of birth: 29 November 1958
     Place of birth: Donje Snagovo, Zvornik
     JMBG /Personal Identification Number/: 2911958183909
     Occupation: Brick-layer
     Are you employed and, if so, where: Retfred
     Marital status: Married
     Do you have any children: Father of two children
     Citizenship: Bill
     Ethnicity: Bosniac
     Are you related to the suspect: NO
     The exact address of the place of residence where you will receive documents: Caklovici
     Gornji 112, Tuzla
                                                                      /Signature of the witness/


                                         EXT-KOSTJEREVAC-00178
     Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 185 of 372 PageID #: 190



.j

               You are hereby cautioned that you have the obligation to infonn.
               the Court regarding any change of your address or residence.
               Do you m1derstand this instruction?
               Yes, I do.


               /Signature of the witness/
               ,/I
              '"Pursuant
                "'       to Aliicle 81 paragraphs 5, 6, and 7 of the CPC ofBiH, you are ob·
               to each and every summons by the Prosecutor's Office and the Court, and ify.0
               to attend you must inform the Court and the Prosecutor's Office about the reas 0 :
               to appear. If you fail to act upon this instruction the Court may impose on you-~ i.
               amount up to BAM 5,000 or may order your apprehension. You have the obligati~' .'
               If you refuse to testify the Court may impose on you a fine in an amount up to BAM;_,
               Do you understand this instruction?                                                  ·
               Yes, I do.


               /Signature of the witness/

              Pursuant to Article 8 of the CPC ofBiH, you are hereby informed that the official languages·
              of Bosnia and Herzegovina - Bosnian, Croatian and Serbian, as well as both alphabets- Lati:ri
              and Cyrillic, are in equal official use before this Prosecutor's Office. If you do not understand
              the official language of the Prosecutor's Office, provisions shall be made for oral
              interpretation of your statement and translation of official documents and other written pieces
              of evidence.

              Do you understand the official language of the Prosecutor's Office and in which alphabet
              would you prefer this Record to be kept?

              I do understand everything that you have read out, I do no.t need an interpreter and I prefer
              that the record be made in the Latin alphabet.


              /Signature of the witness/

              Pursuant to Article 83 of the CPC BiH, the witness is advised as follows:
              - You may refuse to testify if you are married or related to the suspect, i.e. of you are
                     a) The spouse or the extramarital partner of the suspect or accused,
                     b) A parent or child, an adoptive parent or adoptive child of the suspect or accused.

              Do you understand this instruction?
              Yes, I do.


              /Signature of the witness/

              Pursuant to Article 84 of the CPC BiH, the witness is advised as follows:
                     You are entitled to refuse to answer such questions with respect to which a truthful
                     reply would result in 1JxT_Rf:m~filR<ft.l>c!i¥~~g prosecution upon yourself.
    Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 186 of 372 PageID #: 191




                       In order to answer such questions you may seek immunity. Immunity may be granted
                       by the decision of the Chief Prosecutor ofBiH. If you are granted immunity, you shall
                       testify and you shall not be prosecuted except in case of false statement.
                       At your request, a lawyer as the advisor may be assigned to you by the Court's
                       decision during the hearing if you are not able to exercise your rights and if your
                       interests cannot be protected in some other manner.

             Pursirant to Article 91 of the CPC ofBiH, you may request to be heard as a protected witness
             pur~ant to the Law on the Protection of Witnesses under Threat and Vulnerable Witnesses.

             Do you understand these instructions?
             Yes.

            /Signature of the witness/

                                             STATEMENT BY THE WITNESS:

                            1. The witness states that he is in good health and that he is able to give his statement
                                   today in capacity of witness.
                            2. Before the war Ilived in Donje Snagovo, Zvornik municipality, where I was born. I
                                   was in Germany when the war broke out, and when I heard that villages surrounding
                                   Zvomik were shelled I came to the territory of Zvomik municipality in June 1992 and-
                                  joined the Army of BiH. The commander of all armed formations in that area at that
                                   time was Almir Seferovic (his first name was Islam, but he changed it just before the
                                   war broke out). He assigned me to the Military Police; other members of the Military
                                   Police included Besi,m Mujanovic (our commanding officer), Sahbaz Sinanovic,
                                  Adem Kostjerevac, Razim Mahmutovic and Zijo Ibrahimovic. I remember that upon
                                  my arrival I replaced Elfeta Veseli who was with the Military Police. We were in
                                   charge of apprehending persons who failed to respond to mobilization, deserted guard
                                   duty or committed other infringements. I recall an attack on the hamlet of Kocanji on
                                   17 September 1992; I did not participate in that attack on the said day because I was
                                  sent to the village of MarCici to gather wheat as there was famine. On the way back to
                                  Bajrici, to the reading room where the HQ was stationed (and I already mentioned that
                                  Almir Seferovic was the Commander), I heard that a woman was captured. I later
                                  learned that she was the wife of a schoolmate of mine we called Goco; I caimot recall
                                  his name at this point. I was on good terms with him and his brother Zarko.
                           3. As I recall it, i.e. based on what I heard from a member of the Army of BiH, the
                                  captured woman spent only night in the basement of the reading room and was later
                                  taken to and detained in the basement of a mill that was about 100 meters from the
                                  reading room (the mill was owned by Smajil Junuzovi6). I visited that mill before the
                       war              and I know that the surface area of the basement was approximately 3 x 3 meters,
                                  that it was not high and one could not stand up inside, that the height was max. 1.5
                                  meters. The basement had a wooden door.
                           4. Regardless of my membership of the Military Police, I declare that I did not come to
                                  that basement where that female captive was, I heard that she was locked up in there
                                  and that on one occasion Sejdulah Kostjerevac, who was allegedly drunk, wanted to
                                  beat or ·kill her and she was taken out of that basement in order to be protected. I do
                                  not know who took her away. One time, about 10 days later, Adem Kostjerevac and I
                   .
                 ··-~,.>:~>- were sent on a mission and on the way back we stopped by at Sahbaz Sinanovi6. That
                 ··· ·· · '.,;;p~\V;as the first time I saw that female captive, in his house. However, at that time I did
   .i',. "" ..               . >'Ji6t·know that it was her be~Si<CSll"bl~~Mi.ft~ 'dimije' /Muslim women's trousers/
~C:(;t::~::~;f'.·:~\~.~.'.';~.-~~ ~ri~·;a headscarf and at first I thought it was Sahbaz's wife. I later learned that she
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 187 of 372 PageID #: 192




                           was the capfyred woman and I heard that Mehmed Junuzovic br011
                           Muslim clothes. I do not know why he did that, though. I assume it~·
                           did not have anything else to wear. As for Adem Kostjerevac, I have·~
                           childhood. When I came to the territory of Zvornik in June, he was alre~~
                           Military Police. He wore a camouflage uniform and had a hunting rifle; i'
                       1'  ifhe had a pistol. Adem is two or three years younger than me, robust, da~k
                    ,;)' about 185 cm tall, he had a mustache at the time and I think he still has thein.;:w1
                           nickname was 'Haro'.                                                               ' .·
                      5. Later on I did not see Adem Kostjerevac with that captured woman and I know:\1\1
                           knows her husband; as I recall it, I think that the two of them were in the same cla
                           the elementary school. After this woman was taken away from Bajrici I again saw··
                           on Christmas, 7 January 1993, when I was returning from on operation in the village·:
                           of Kravica together with my fellow-fighters. I was passing by the wooden barn in
                           which she was detained together with four Serbs and I saw her through an opening in
                           between the boards. As for the attack on Kocanj 17 September 1992, as I already
                           indicated, I was deployed to another village and I did not participate in that attack. The
                          distance between the hamlet ofKocanji and the then line of disengagement was two or
                          three kilometers as the crow flies. All I know about that attack is what I heard from:
                          other members of the Army ofBiH, I do not know who led the attack. I heard Zoran
                          Ilic and his father Lazar Ilic (whom I knew personally) were killed in the attack; I do
                          not recall if there were any other victims. I know where the house of late Zoran Ilic is
                          located; it was about 50 meters from the Drina River. At the time of the attack the
                          distance between the line of d!sengagement of the Army ofBiH and the Serbian forces
                          and Zoran's house was three or four kilometers.
                      6. I do not know how long that attack lasted, but I do know that our troops withdrew
                          immediately after the attack because the primary reason for the attack was to obtain
                          food and weapons. I recall the capturing of a recoilless gun on that occasion, it was .
                          transported to BajriCi. I cannot recall all the participants in the attack; I heard that the
                          so-called Kibet's group was there. I do not ifthere were some other volunteers; I
                          assume there were. I know that we had casualties and that two elderly men - as I
                          recall, Ramo Ramie and Dfomal Huskic - were killed on that occasion.

            Thereafter, the witness was advised of his right to have the record read to him prior to signing
            it. The witness stated that he did not wish the record to be read out because he listened to a
            loud dictation of the record. The witness stated that everything that he said has been entered
            in the record. The witness had no objections to the record, the procedure or the way he was
            treated during the interview, and he signed the record.


                                                                    Completed at 11 :30 hours.

                                                                             /signature/                 /signature/
           Hatidfa Ligata                                                    Sabit Sabic                 Milanko Kaj ganic
           /record-taker/                                                    /witness/                   /Prosecutor/

                                                                                            /signature/
           Elvir Kadric                                                                     Darko Martincevic
           /investigator/
                   ... -... _,_,..
                          .~       '
                                                                                            /legal officer/
               ,,.~;rnac-z&.
      //rJ1¥:eby'cdrl~~J~t. this document is a We1&liira'lfo'I?6'ft'W b~lginal rendered in the Bosnian/Croatian/Serbi'19
    /.(5.:1,_~nguage. S§lraJev-01}4 December 2017.
     { ,_ -'-• 'f"•I ........   _,!_ (.• •.,,~;f._!;   '?.,l "''~
            Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 188 of 372 PageID #: 193




                                                                                                                      1

                  B6SN~IltltRC~GOVINA
                 TtJ~iL'A_STVO~TUZITELJSTVO BOSNE I HERCEGOVINE
                 '.:s;~.aifJ Ev o
                 :Brc)J: ']:'20.0 KTRZ 0004193 09
                 i:siial~vo, 22.09.2014. ~odin~
                      ·..•
                      =~·
                                                          ZAPISNIK
                                                    0 SASLUSANJU SVJEDOKA

                 Sastavljen dana 22.09.2014. godine u prostorijama Tuzila.Stva-Tu.Ziteljstva BiH u Sarajevu, u
                 krivicnom predmetu protiv: Sinanovic Muharem i drugi, broj: T20 0 KTRZ 0004193 09, koji su
                 osumnjiceni da su pocinili krivicno djelo Ratni zlocin protiv civilnog stanovnistva iz clana 173. stav
                 I. tacke a), b), c) i e), au vezi sa clanom 180. stav 1. KZ BiH.


                     PRISUTNI:

                    1. Strucni saradnik-pravnik:      Darko Martincevic
                    2. Svjedok:                       Asim Ramie
                    3. Zapisnicar:                    HatidZa Ligata

                                                      Zapoceto u 10:30 sati

                 Na temelju clana 86. stav 2. ZKP-a BiH opominjem Vas da ste dumi govoriti istinu. Ne smijete nista
                 presutjeti. Upozoravam Vas da je davanje la.Znog iskaza krivicno djelo propisano clanom 235.
                 Krivienog zakona BiH za koje je zaprijecena kazna zatvora od 6 mjeseci do 5 godina.

                 Na temelju clana 86. stav 3. ZKP-a BiH svjedok o sebi daje slijedece podatke:

                Prezime i ime:Ramic Asim
                lme oca: Ramo
                Ime majke: Hurija
                Djevojacko prezime majke: Huskic
                Datum vaseg rot1enja: 17.04.1963
                Mjesto rot1enja: Novo Selo, Zvornik
                JMBG 1704963183896
                Sta ste po zanimanju: lllZinjer inf. Tehnolog.
                Jeste Ii zaposleni i gdje:Samostalni teren~ki inzinjer
                Bracno stanje: Da , ozenjen sam.
                !mate Ii djece: Otac dvoje djece.     \
                Ciji ste drfavljanin: BiH
                Nacionalnost: Bosnjak
                Jeste li u srodstvu s.a osumnjicenim:NE
                Taena adresa mjesta boravka na koju cete primati pismena: Novo Selo bb, Zvornik, 18 Manor
                Court, Dahlin 15.
'·~ I
                            06~:.85
        .

'\
                Telefon:         007 (

                ~~~c
1.




                                                     EXT-KOSTJEREVAC-00182
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 189 of 372 PageID #: 194




                                                                                                          2


      (Potpis svjedoka)                        .         . v      •     k .     . . d      ·1·     . . '
      J)p~z6ravam   Vas da ste dumi Tufilastvo I Sud obavjestavat1 o sva OJ promJem a rese I I promJem
      boraviSt3;.

     · pa .Ii· J¥UIDijete ovu pouku?
    ·· Razurriije
              .;...
                    . . ··



     Na teme]ju clana 81. Stav 5, 6. I 7. ZKP-a BiH dufui ste se odazivati se na svaki poziv TuZila8tva i
     Suda a ukoliko niste u moguenosti pristupiti morate o razlozima obavijestiti Sud i TuZilastvo.
     Ukoliko ne postupite po ovom upozorenju mofote biti kamjeni noveanom kaznom do 5.000 KM, a
     bice naredeno Vase prinudno dovodenje. Dufui ste da svjedocite. Ako odbijete svjedocenje Sud Vas
     moze kazniti novcanom kaznom do 30.000 KM.

     Da li razumijete ovu pouku:_c;?__,,,.,.._.':"'"
     Razumijem
     (Potpis svjedoka)

     Na temelju clana 8. ZKP-a BiH obavjestavate se da su pred ovim Tuzilastvom u ravnopravnoj
     upotrebi slU.Zbeni jezici Bosne i Hercegovine bosanski, hrvatski i srpski i oba pisma - cirilica i
     latinica. Ukoliko ne razumijete slu.Zbeni jezik Tufilastva osigurat ce se usmeno prevodenje Vase
     izjave kao i isprava i drugog dokaznog materijala.

     Da Ii razumijete sluzbeni jezik Tuzila8tva i na kojem pismu ielite da se sacini zapisnik?

     Da, ja razumijem sve sto ste mi procitali, ne treba mi prevodilac i zapisnik neka bude sacinjen na .
     latinici.              ~ !\AA ~' C
     (Potpis svjedoka)

     Na temelju clana 83. ZKP-a BiH svjedok se poueava:

          imate pravo odbiti svjedocenje samo ako ste u bracnom iii rodbinskom odnosu sa osumnjicenim,
          odnosno ako ste:

              a) bracni, odnosno vanbracni drug osumnjicenog, odnosno optufonog,
              b) roditelj iii dijete, usvojitelj iii usvojenik osumnjicenog odnosno optufonog.

     Da Ii razumijete ovu pouku?
     Da, razumijem.             :?t~ ~                             {
    Na temelju clana 84. ZKP-a BiH, svjedok se poueava:

         !mate pravo da ne odgovarate na pitanja ako bi Vas istinit odgovor izlozio krivicnom gonjenju:

                                                       EXT-KOSTJEREVAC-00183   I
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 190 of 372 PageID #: 195




                                                                                                         3

          Da biste odgovorili i na ta pitanja moiete traZiti imunitet. Imunitet Varn daje Glavni tu.zilac.
          Ukoliko dobijete imunitet duZn.i ste svjedociti i neeete biti krivicno gonjeni osim ako ste dali
          laZili iskaz.
          Za vrijeme Vaseg saslusanja na Vas zahtjev Sud Varn moze odrediti za savjetnika advokata
          ukoliko niste u stan]u sami koristiti svoja prava, a Vasi interesi se ne mogu zastititi na drugi
         n;tcin.
        ,;.·




     Na temelju clana 91. ZKP-a BiH mozete traziti da budete saslusani u svojstvu zasticenog svjedoka u ·
     skladu sa Zakonom o za8titi svjedoka pod prijetnjom i ugrofonih svjedoka.
     Da Ii razumijete ove pouke? ·
     Da, razumijem. U ovoj fazi postupka nije mi potrebna nikakva zaStita predvidena Zakonom o za8titi
     svjedoka pod prijetnjo¥eih ~ (
     (Potpis svjedoka)


                                           IZJAVA SVJEDOKA :


         I. Svjedok se osjeea do bro i sposoban je za davanje izjave.
        2. Mene je rat zatekao u Novom Selu, a 1991 godine u mjesecu septembru sam se prikljucio
            Patriotskoj ligi. Od 04. Aprila 1992 godine prikljucujem se Armiji BiH i bio sam pripadnik
            VI Zvomickog odreda. U VI Zvomickom odredu angaZovan sam na dufuosti oficira i
             obavljao sam poziciju zamjenika komandira cete Novo Selo, komandir cete je bio Ahmetovic
            Haso. A zapovjednik VI Zvornickog odredaje bio Seferovic Almir.
        3. Po saznanjima komandir vojne policije VI Zvornickog odreda je bio Mujanovic Besim iz
            Vlasenice, a komanda vojne ·policije je bila smjestena u Bajricima. Kostjerevac Adem je bio
            pripadnik vojne policje VI Zvomickog odreda. Komanda VI Zvomickog odreda je bila
            smjestena u kuci Selimovic Hase, a nije mi poznato gdje je bila smjestena vojna policija.'
        4. Povodom obijanja kuce Halilovic Muje i Halilovic Kemala ja sam nacinio zapisnik u kojem
            je konstatovano sta je SVe odneseno i OStecenja koja SU nasta}a tom pri!ikom ali nisam
            ucestvovao u uvidaju koji je vrsen. Tu su bile dvije kuce ali ja nisam upoznat iz koje kuce je
            to otudeno. Poznato mi je da su Selimovic Admir kao kurir u komandi, Kostjerevac Adem i
            Osmanovic Edin kao vojni policajci su izvrsili uvidaj.
        5. Napad na Novo Selo - Kocanj je poceo 17.09.1992. godine naredbu za napad je izdao
            Seferovic Almir i Omerovi6 Adil sin Osrne. Nase jedinice su djelovale u pet grupa, ja sam
            predvodio jednu grupu a zapovjednici ostalih grupa su bili Hamed Mustafic, Alimanovic
            Munib, Selimovic Kadir i Salih cijeg prezimena se ne sjecam. Nase Iinije su bile udaljene od
            kuca u Kocanju vazdusne linije oko 200 - 300 metara. Sto se tice grupe koju sam ja
            predvodio bio je jos Alimanovic Mustafa i Selimovic Fehim. U ostalim grupama ueestvovali
            su jos Selimovic Muhamed kao vojnik, ucestvovao je jos i Selimovic Adil kao vojnik,
            Sinanovic Muharem zvani Sisko kao voda diverzanata. Muratovic Ferid je ucestvovao u
                                         EXT-KOSTJEREVAC-00184
        Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 191 of 372 PageID #: 196



              ..
                                                                                                                       4

                          napadu kao podrska sa na.5e linije kao mitraljezac. Mustafi<; Izet je ueestvovao kao obican
                          vojnik i on je bio u grupi sa Alimanovi6 Munibom. Demirovi6 Fahrudin je ucestvovao u
                          napadu ali nije bio pripadnik ni jedne od ovih grupa vec se ponasao kao ,,slobodni strijelac" i
                          bio je zadu:len za minsko eksplozivna sredstva                            '
                    6. Siguran sam da Omerovi6 Avdija uopste nije ucestvovao u ovom napadu na Novo Selo, a za
                       }' Muratovic Kadriju, Kostjerevac Adema i Sinanovic Sahbaza nisam siguran da Ii su
                    r/o ucestvovali u navedenom napadu.

                    7. Grupa koju sam ja predvodio je tokom napada dosla do kuee Ilic Mile sin Milo.Sa gdje je bila
                          smjestena komanda srpskih snaga, ali tamo nismo zatekli nikoga od vojnika niti od
                          komandnog kadra a ni civila. Ispred te ku6e su ranjena dvojica pripadnika Armije BiH
                          Alimanovic Mustafa i Selimovic Fehim od ruene bombe. Nakon sto SU ranjeni odvedeni u
                          stacionar koji je bio u Bajricima moja grupa nastavila kretanje prema komandi i spustili smo
                          se do magistralne ceste Zvornik - Sarajevo. Nakon 10 - 15 minuta na tu lokaciju dolazi
                         pojaeanje srpskim snagama iz pravca Drinjace sa oklopnim transporterima i tenkovima.,
                          nakon cega smo se povukli prema nasim linijama.
                   8. U ovom napadu je poginuo i moj otac Ramie Ramo zajedno sa Huskic Dzemalom koji su bili
                         zaduzeni za logisticku podrsku jedinice.
                   9. Po ulasku u Kocanj primjetio sam da gore kuee u selu i plastovi sijena.
                    10. Ja nisam dolazio do kuce Ilic Zorana ali mi je poznato iz kasnije price da je Ilic Zoran ubijen
                         takode i Ilic Lazar, Ilic lkonija koja je poginula od tromblonske mine, takode sam cuo da je u
                         ovom napadu poginuo Ilic Milisav koji je poginuo na cesti kako mi je preneseno sa
                         puskomitraljezom na Kamenom mostu. Sto se tice ostalih stanovnika Kocanja nisam upoznat
                         gdje su otisli niti imam bilo kakve informacije.
                   11. Po mojim kasnijim saznanjima u napadu je zarobljena Anda Obradovic, koju ne poznajem od
                         ranije ali znam da je bila supruga Stanoja zv. Goco. Meni je kasnije receno da je nju zarobio
                         Alimanovic Munib i odveo je u Bajrice (u komandu VI Zvornickog odreda) gdje je predata
                         vojnoj policiji. Po kasnijim mojim saznanjima prilikom sprovodenja od mjesta zarobljavanja
                         do komande neko od mjestana iii vojnika je udario Andu 8amarom ili pesnicom od cega je
                         ona zadobila povrede u predjelu glave.
                   12. Dan iii dva poslije napada ja sam oti8ao u komandu u Bajrice kod Seferovic Almira i u
                         razgovoru sa njim saznao sam da je Anda Obradovic pritvorena u objekat podruma citaonice
                        u BajriCima i tada sam traZ:io od njega da ne maltretiraju Andu Obradovic i da postupaju
                        korektno. Prilikom izlaska iz komande vidio sam Adema Kostjerevca sa puskom gdje je
                         obezbjedivao prostorije podruma citaonice u kojimaje bila zatvorenaAnda Obradovic. Adem
                        Kostjerevac je bio visok oko 180 cm, krupnije grade, crne kose, bez brkova.
'l                 13. Kasnije sam cuo da je Anda Obradovic od strane Adema Kostjerevca i Sinanovic Sahbaza
                        fizicki maltretirana i seksualno zlostavljana tj. silovana. Ja ne znam koliko dugo je Anda
                        Obradovic bila zatvorena u Bajricima, ali znam .da je kasnije prebacena u Cersku. Meni nije
                        poznato d je neko drugi osim Adema Kostjerevca obezbjedivao Andu Obradovic dok je bila
                        zatvorena u Bajricima niti da ju je neko drugi fizicki maltretirao ili silovao.
                   14. U Bajricima ja sam vidio i djeeaka Stojanovic Slobodana koji je cesto bio u drustvu sa
                        Demirovic Fahrudinom zv. ,,Gumeni" kasnije sam cuo daje djeeak ubijen ali mi nije poznato


.   I
                                        f                   ,-..~c
                        niti imam bilo kakve informacije o ~~:~ ubistvu./




                                                     EXT-KOSTJEREVAC-00185
     Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 192 of 372 PageID #: 197




           ·~
                                                                                                                  5

                   Nakon toga svjedok se poueava da ima pravo da mu se zapisnik procita prije nego sto isti
           potpise, pa nakon sto izjavi da ne zeli da mu se zapisnik procita, jer je slusao glasno diktiranje istog,
           svjedok izjavi da je sve uneseno onako kao sto je on govorio, te da ne stavlja primjedbe na zapisnik,
           niti na postupak i odnos prema njemu prilikom saslusanja i isti svojerucno i potpisuje.

                                                   Zavrseno u 12,00 · sati.




                                             ~~I
                                              ~·~~;tt~'G
                                                     amic Asi '
                                                    lcsvjedok)




..
 '




                                                 EXT-KOSTJEREVAC-00186
            Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 193 of 372 PageID #: 198




                  BOSNIA AND HERZEGOVINA
                  PROSECUTOR'S OFFICE OF BiH
                  SARAJEVO
                  Number: T20 0 KTRZ 00004193 09
                  Saraj]!vo, 22 September 2014
                      ,;;.

                                                WITNESS EXAMINATION RECORD

                  Made on 22 September 2014 on the premises of the BiH Prosecutor's Office in Sarajevo, in the
                  criminal case No. T20 0 KTRZ 00004193 09 versus the suspect Muharem Sinanovic et al., concerning
                  the criminal offense of War Crimes against Civilians under Article 173(1 )a),b ),c) and e), as read with
                  Article 180(1) of the Criminal Code of BiH.

                      ATTENDEES:

                      1. Legal Officer:                            Darko Martincevic
                                                                                                                             \
                      2. Witness:                                  Asim Ramie
                      3. Record-taker:                             Hatid.Za Ligata

                                                       Commenced at ..... 10:39 hrs

                  Pursuant to Article 86(2) of the Criminal Procedure Code of BiH (CPC BiH), you are called upon to
                  tell the truth and not withhold anything. You are cautioned that giving a false statement constitutes a
                  criminal offence provided for in Article 235 of the Criminal Code of BiH (CC of BiH) carrying the
                  sentence of imprisonment for a term of between 6 months and 5 years.

                  Pursuant to Article 86(3) of the CPC BiH, the witness provides the following personal data:

                  Surname and first name:                AsimRamic
                  Father's name:                         Ramo
                  Mother's name:                         Hurija
                  Mother's maiden name:                  Hoskie
                  Date of birth:                         17 April 1963
                  Place of birth:                        Novo Selo, Zvomik
...               PIN:                                   1704963183896
' j    ~
                  Occupation:                          · IT engineer
                  Are you employed and, if so, where: Independent field engineer
                 ·Are you married:                       Yes. I am married.
!l,:              Any children: .                        Father of two children
                  Citizenship: ·                         BiH
                  Ethnicity:                             Bosniak
      . !         Are you related to the suspect:        NO
                  The exact address where you will receive written documents: Novo Selo bb, Zvornik,
                                                                                18 Manor Court, Dublin 15.
                  Telephone:                             066 285 007




                  (Signature of the witness)            EXT-KOSTJEREVAC-00187
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 194 of 372 PageID #: 199




        Please be warned that you have the oblig~tion to inform the Prosecutor's Office and the                                                                  Qtiu'
        any change of your address or place ofres1dence.                                                                                                            · ·~

        Do you understand this instruction?
        Yes,•. I do .
              ~
        (Srgnaiure of the witness)


       Pursuant tQ Article 81(5), (6), and (7) of the CPC BiH, you are obligated to respond to each and every
       summons by the Prosecutor's Office and.the Court. If you fail to act upon this instruction you may be
       fined with up to KM 5.000, and you will be brought to the court by force. You have the obligation to
       testify. If you refuse to testify the Court may fine you with up to KM30.000.

       Do you understand this instruction?
       Yes, I do.


       (Signature of the witness)

        Pursuant to Article 8 of the CPC BiH, you are hereby informed that the official languages of Bosnia
       and Herzegovina - Bosnian, Croatian and Serbian, as well as both scripts - Latin and Cyrillic, are in
       equal official use before this Prosecutor's Office. If you do not understand the official language of the
       Prosecutor's Office, provisions shall be made for oral translation of your statement and translation of
       _official documents and other pieces of written evidence.

       Do you understand the official language of the Prosecutor's Office and in whiCh script would you like
       this Record to be kept?


       Yes, I understand all that you have read out to me. I need no translator and I wish that the record be
       made in the Latin script.


       (Signature of the witness)

       Pursuant to Article 83 of the CPC B iH, the witness is advised as follows:

       - You may refuse to testify only if you are related to the suspect by marriage or family relations,
       namely if you are
              a) the spouse or extramarital of the suspect or accused;
              b) a parent or child, an adoptive parent or adopted child of the suspect or accused.

      Do you understand this instruction?
      Yes, I do.

       (Signature of the witness)

      Pursuant to Article 84 of.the CPC Bili, the witness is advised as follows:

      - You may refuse to answer such questions with respect to which a truthful reply would expose you to
      cri!llinal prosecution.                                               ~
                                                                    EXT-KOSTJEREVAC-00188

      - In order to answer such questions you may seek immunity. Immunity shall be granted by the Chief
      D,~;"'"'°' . . . n+" .... -!~ur..11 "'""'° ...........u-.. +.orl :.,..,._....1111...,;h, unn n1;11 hP nhl-icrPrl tn tP.~tifv nn <:::n~h lc;;:~11P.<::: ~ncl vcn1   will nnt
        Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 195 of 372 PageID #: 200


                                                                                                                                   3
             ...
              - At your request, the Court can appoint a legal counsel during your hearing if you are not able to
              exercise your rights, and yow- interests cannot be otherwise protected.

              Do you understand these instructions?
              Yes, I do and I want to testify in this case.

              (Signature of the witness)
                    •!',"


              Pursi.riint to Article 91 of the CPC of BiH, you may request to be heard as a protected witness pursuant
              to tlfu Law on the Protection of Witnesses under Threat and Vulnerable Witnesses.

              Do you understand these instructions?
              Yes. I understand. At this stage of the proceedings, I need no protection whatsoever pursuant to the
              Law on the Protection of Witnesses under Threat and Vulnerable Witnesses.

              (Signature of the witness)


                                                            WITNESS STATEMENT


             I.              The witness feels good and able to give a statement.
             2.              I was in Novo Sela when the war started. I joined the Patriotic League in September 1991. On
                             4 April 1992, I joined the Army BiH. I was a member of the 6th Zvornik Detachment. While I
                             was in the 61h Zvornik Detachment, I performed the duties of an officer. In addition, I held the
                             position of the Deputy Commander of the Novo Selo Company, while its Commander was
                             Haso Ahmetovic. The Commander of thb 6th Zvornik Detachment was Almir Seferovic.
             3.              According to my information, the Commander of the Military Police of the 61h Zvornik
                             Detachment was Besim Mujanovic from Vlasenica, and the Military Police Command was
                             seated in Bajrici. Adem Kosterjevac was a member of the Military Police of the 6th Zvorriik
                             Detachment. The 61h Zvornik Detachment Command was seated in Haso SelimoviC's house,
                             but I do not know where the seat of the Military Police was.
             4-.             I made a record in relation to breakings into both Mujo Halilovic's and Kemal Halilovic's
                             house, and noted and specified the items stolen and the damages caused on the referenced
                             occasion. However, I did not pai1ake in the on-sight investigation that was carried out. There
                             were two houses, but I had no information about which house exactly was pillaged. I know
                            that Admir Selimovic was a courier in the Command. Adem Kosterjevac and Edin Omanovic
                            carried out the investigation as members of the Military Police.
             5.             The attack on Novo Selo-Kocanj was launched on 17 September 1992. The order to attack
                            was issued by Almir Seferovic and Adil Omerovic son of Osmo. Our units operated in five
                            groups. I. was a leader of one group, while the Commai1ders of other groups were Hamed
                            Mustafic, Munib Alimanovic, Kadir Selimovic and Salih, whose last name I do not remember.
                            Our lines were located at the distance of around 200-300 m as the crow flies from the houses
                            in Koeanj. Mustafa Alimanovi6 and Fehim Selimovi6 were members of my group. Muhamed
   I                        Selimovi6 was a soldier-member of one of the groups, and Muharem Sinanovic aka Sisko was
   I                        a sabotage group leader. Ferid Muratovic took part in the attack from our frontline as a
                            machine-gulller support. Izet Mustafic participated as an ordinary soldier, and he was in a

   I                        group along with Munib Alimanovic. Fahrudin Demirovic participated in the attack, but he_
                            was not a member of any of these groups; he rather acted as a "maverick" and he was in
   I
'' !~
                            charge of mines and explosives.
             6.             I am sure that Avdija Omanovi6 did not at all participate in the attack on Novo Selo, but I am
                            not sure. if Kadrija Muratovic, Adem Kosterjevac and Sahbaz Sinanovic also took part .U1...t~,                r
                                                                                                                     .~-:;·~
                            retierenced attack .                                                                  ~.,, ·~"'"" 3;; ~~.:'."&.

             7.             During the attack, the group I  ~~-~R~!efAw-l:JeMWned    by Mile   son of ~lie       f1,~);~~~~'.'~.;(,0:1~i;~i.:~~\
                            the Serb .forces Command w~s- ~eated. We found_ there no soldiers, no m~inber~-91~ · .,,_~,~                  "2ll
                            Command personnel nor any c1V1hans. In front of this house, two members of tq~?(\nJIY.:.·    :.."!Ii
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 196 of 372 PageID #: 201




                           wounded to the medical station in Bajri6i, my group marched further to the,
                           went down to the Zvomik-Sarajevo route. After about 10-15 minutes, th~'
                           reinforcement reached this site from the Drinajea direction, with armored per~­
                           and tanks, whereupon we retreated towards our frontlines.                          ·'
          8.              My f?ther_Ran~o Ramie and Dzemal Huskic, who were in charge of the unit log~~ti
                          got killed m this attack.                                                              ·
          9.              Having entered Kocanj, I noticed the houses and haystacks burning in the village.
                    1'
          10. .'f'         I did not go to Zoran IliC's house, but I learned from subsequent accounts that Zoran tr
             ,,....       killed, as well as Lazar Ilic and Ikonija Ilic, who was killed by a rifle grenade. I also he~r'.
                          Milisav Ilic was killed in this attack on the road from a machine gun on the Kam~i~i-tno
                          (Stone Bridge), as I was told. I neither know nor have any information about whereabouts"'.
                          other villagers of Koeanj.                                                   .                   -
          11.             I subsequently learned that Anda Obradovic, whom I did not know from before, was capfuJ:'.ed
                          in this attack. However, I know that she was a wife of Stanoje aka Goco. I was thereafter told
                          that Munib Alimanovic had captured and brought her to Bajrici (to the Command of the 61"·
                          Zvornik Detachment), where she was handed over to the Military Police. According to my ·
                          subsequent information, while being escorted from the capture site to the Command, some of
                          the villagers or soldiers slapped or punched Anda as a result of which she sustained head
                          injuries.
       12.                A day or two days after the attack, I went to the Bajrici Command to visit Almir Seferovic,
                          and learned from my conversation with him that Anda Obradocic had been detained on the
                          basement premises of the reading-room in Bajrici. At the time, I requested that they accord
                          correct treatment to Anda and that they not subject her to any ill-treatment. On my exit from
                         the Command, I met Adem Kosterjevac carrying a rifle. He provided security to the reading-
                         room basement where Anda Obradovic was detained. Adem Kosterjevas was around 180 cm
                         tall, corpuient, black haired, with no moustache.
      13.                I subsequently learned that Anda Obradovic was physically ill-treated and sexually abused,
                         that is, raped by Adem Kosterjevac and Sahbaz Sinanovic. I do not know for how Jong Anda
                         Obradovic had been detained in Bajrici, but I know that she was subsequently transferred to
                         (the place of) Cerska. I do not know if anyone else, other than Adem Kosterjevac, provided
                         security to Anda Obradovic, or that anyone else physically ill-treated or raped her during her
                         detention in Bajrici.
      14.                In Bajrici, I also saw a young boy Slobodan Stojanovic, who had frequently accompanied
                         Fahrudin Demirovic aka Gumeni. I subsequently learned that this boy was killed, but I know
                         nothing and have no information about his murder.

                         The witness was thereupon instructed that he is entitled to have the record read out to him
                         prior to signing it. After saying that he did not want to have the record read out to him, since
                         he was listening to its loud dictation, the witness stated that everything was entered therein in
                         the way as he said it, that he had no objections to the record; or the procedure, or the way he
                         was treated during the examination, and signed it with his own hand.


                                                                     Completed at 12:00 hrs.


     Hatidfa Ligata                                                   Asim Ramie                        Darko Martincevic
     (Record-taker)                                                    (Witness)                        (Legal Officer)


                       ~~
                      ~ac ia en~'"-.,
      ... '.;:.(\$·'-::~~!'.~~. !?i'J1J:.('.!'' ~. ' ...... ' ..••
     l~
      h
        r;,,,, <>·"'v~nfi~nJ,that
                         . ,,,,a
                                  ttfi~"(t,
                                   . , 'fl."''u.ment
                                               \
                                                     is a true translation of the original written in Bosnian/Serbian/Croatian.
     Sa /lJ!!~O, F · ~r;,w,!f;ei.r.t2J:J"l:;. ,
     A'ji~(i/fdj«A~q1,~S- "_:)i                                  EXT-KOSTJEREVAC-00190
       )!l;Jj, ct-Gori~~~       !fJl.'
      j/fl
      r
                  .
                :..       cPV •
                      ..Pa\~
                               «wr"fret[Y[
                                 !;1.,'f
                         . . J,i;,;r,.;.r.£11
                               l'.' .•
                                                   f:nglish
                                                U,_ -
                                                           I}
                                                           •
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 197 of 372 PageID #: 202




                                                                                                           I

      BOSNA I HERCEGOVINA
      TUZILASTVO-TUZITELJSTVO BOSNE I HERCEGOVINE
      SARAJEVO
      Broj: T20 0 KTRZ 0004193 09
      Sarajevo, 25.09.2014. godine

                                              ZAPISNIK
                                        0 SASLUSANJU SVJEDOKA

     Sastavljen dana 25.09.2014. godine u prostorijama Tuzila8tva-Tuziteljstva BiH u Sarajevu, u
     krivicnom predmetu protiv: Sinanovic Muharem i drugi, broj: T20 0 KTRZ 0004193 09, koji su
     osumnjieeni da su. pocinili krivicno djelo Ratni zlocin protiv civilnog stanovnistva iz clana 173. stav
     1. tacke a), b), c) i e), au vezi sa clanom 180. stav 1. KZ BiH.


         PRISUTNI:


         1. Strucni saradnik-pravnik:     Darko Martincevic
         2. Svjedok:                      Ramo Kostjerevac
         3. Zapisniear:                   HatidZa Ligata

                                          Zapoceto u 13:30 sati

     Na temelju clana 86. stav 2. ZKP-a BiH opominjem Vas da ste dufui govoriti istinu. Ne smijete nista
     presutjeti. Upozoravam Vas da je davanje lafuog iskaza krivicno djelo propisano clanom 235.
     Krivienog zakona BiH za koje je zaprijecena kazna zatvora od 6 mjeseci do 5 godina.

     Na,temelju clana 86. stav 3. z;KP-a BiH svjedok o sebi daje slijedeee podatke:

     Prezime i ime:Kostjerevac Ramo
     Ime oca: Alija
     Ime majke: Hanifa
     Djevojacko prezime majke: Sejfic
     Datum vaseg roaenja: 10.07.1964.
     Mjesto rodenja: Donje Snagovo, Zvornik
     JMBG 1007964183900
     Sta ste po zanimanju: Radio i tv mehaniear
     Jeste Ii zaposleni i gdje: Da u BiH sigurnosti
     Bracno stanje: Da , ozenjen sam.
     Imate Ii djece: Otac troje djece od cega jedno maloljetno.
     Ciji ste drfavljanin: BiH        ·
     Nacionalnost: Bosnjak
     Jeste Ii u srodstvu sa osumnjicenim:NE
     Tacna adresa mjesta boravka na koju cete primati pismena:Oslobodilaca do broj 49, Sirnio
     Han, Tuzla
     Te~:062~
       'q_(L.R.~
                                          EXT-KOSTJEREVAC-00191
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 198 of 372 PageID #: 203




                                                                                                          2

      (Potpis svjedoka)
      Upozoravam Vas da ste duini TilZila.Stvo i Sud obavjestavati o svakoj promjeni adrese iii promjeni
      boraviSta.                                                                                     ·

      Da 'Ii razumijete ovu pouku?

      1C;:U   ·.
      (Potpissv~
      Na temelju clana 81. Stav 5, 6. I 7. ZKP-a BiH duini ste se odazivati se na svaki poziv Tuzilastva i
      Suda a ukoliko niste u mogucnosti pristupiti morate o razlozima obavijestiti Sud i Tuzila.Stvo.
      Ukolilfo ne postupite po ovom upozorenju mozete biti kamjeni noveanom kaznom do 5.000 KM, a
      bice naredeno Va.Se prinudno dovodenje. Duini ste da svjedoCite. Ako odbijete svjedocenje Sud Vas
      moze kazniti novcanom kaznom do 30.000 KM.

      Da Ii razumijete ovu pouku?
      Ri//t.ijem
       ..· ~Ue'c:;c=
      (Potpis svjedoka)

     Na temelju clana 8. ZKP-a BiH obavjeStavate se da su pred ovim Tuzilastvom u ravnopravnoj
     upotrebi sluzbeni jezici Bosne i Hercegovine bosanski, hrvatski i srpski i oba pisma - cirilica i
     latinica. Ukoliko ne razumijete sluzbeni jezik TilZila.Stva osigurat ce se usmeno prevodenje Va.Se
     izjave kao i isprava i drugog dokaznog materijala.

     Da Ii razumijete sluzbeni jezik Tuzilastva i na kojem pismu folite da se sacini zapisnik?

         . ·a razumijem sve sto ste mi proCitali, ne treba mi prevodilac i zapisnik neka bude sacinjen na




     Na temelju clana 83. ZKP-a BiH svjedok se poufava:

         imate pravo odbiti svjedoeenje samo ako ste u bracnom iii rodbinskom odnosu sa osumnjicenim,
         odnosno ako ste:

            a) braeni, odnosno vanbracni drug osumnjicenog, odnosno optilZenog,
            b) roditelj iii dijete, usvojitelj ili usvojenik osumnjicenog odnosno optuzenog.




      (Potp1s svjedoka)

     Na temelju clana 84. ZKP-a BiH, svjedok se poufava:

         Imate pravo da ne odgovarate na pitanja aka bi Vas istinit odgovor izlozio krivicnom gonjenju.
                                          EXT-KOSTJEREVAC-00192
           Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 199 of 372 PageID #: 204




                                                                                                                  3

                    Da biste odgovorili i na ta pitanja,mozete traziti imunitet. Imunitet Varn daje Glavni tuZilac.
                    Ukoliko dobijete imunitet dumi ste svjedociti i neeete biti krivicno gonjeni osim ako ste dali
                    lafui iskaz.                                           ·
                    Za.;vrijeme Va8eg saslusanja na Vas zahtjev Sud Varn mofo odrediti za savjetnika advokata
                    u~hliko niste u stanju sami koristiti svoja prava, a Va8i interesi se ne mogu zastititi na drugi
                    rt~cin.

                pa Ii razumijete ove pouke?
                  . razumijem sve ove pouke ija zelim svjedociti u ovom predmetu.




                Na temelju clana 91. ZKP-a'BiH mozete traZ:iti da budete saslusani u svojstVu zasticenog svjedoka u
                skladu sa Zakonom o za8titi svjedoka pod prijetnjom i ugrofonih svjedoka.
                Da li razumijete ove pouke?
                Da, razumUem. U ovoj fazi postupka nije mi potrebna nikakva zastita predvidena Zakonom o za8titi
                s      ka pod prijetnjom i ugrozenih svjedoka.




                                                      IZJAVA SVJEDOKA:


                   1. Svjedok izjavljuje da je dobrog zdravstvenog stanja da se danas osjeea dobro te da je
                      sposoban dati iskaz u svojstvu svjedoka.                                                    ·
                   2. Ja sarn roden u Donjem Snagovu opstina Zvornik a zivio sarn prije rata u Novom Selu gdje
                      me je i zatekao rat, odmah po izbijanju sukoba odnosno 17 .07 .1992. godine ja sam po savjetu
                      oca preselio u Tuzlu gdje sam boravio Citav rat a vojno sam bio angaiovan u I Muslimanskoj
                      podrinjskoj brigadi.
                   3. Za cijelo vrijeme trajanja rataja nisam dolazio na podrucje Novog Sela niti sarn ucestvovao
                      ni u jednoj od akcija Armije BiH koja je organizovana na tom podrucju. Poznato mi je da je
                      kao komandant snaga Armije BiH na tom prostoru jedno vrijeme bio Mujo Huseinovic a
: I
:l                    pored njega tu funkciju su obavljali jos i Adil Omerovic kao i Seferovic Almir.
                   4. Na poseban upit da Ii mu je ista poznato vezano za napad Armije Bili mi Novo Selo - Koeanj
                      svjedok izjavi da je cuo za tu akciju te da je u toj akciji·ucestvovao Adil Ornerovic, Smajil
     I                Junuzovic Mujo Huseinovic, Osman Becic, Nezir Huskic, Kemal Huskic, Haso Ahmetovic i
                      Kadir Selimovic. Nije mi poznato je Ii u toj akciji ucestvovao Adem Kostjerevac . Adem
:1
.:   t                Kostjerevac je bio krupnije grade, visok oko 1,85 cm crne kose i u ratu je nosio brkove .
     I             5. Nisam upoznat ko je od mjestana Kocanja poginuo tokom te akcije ali mi je poznato da je
     I                tom prilikom zarobljena Anda Obradovic i odvedena u Bajrice gdje je bila i zatvorena: Na
 .   '''              poslovima obezbjedenja · Ande Obradovic bio je angaZ:ovan Adem Kostjerevac, Sahbaz
;      i
     1                Sinanovic, Avdic Demo ·j Omer cijeg prezimena se ne mogu sjetiti a koji su poginuli tokom
.    '
,:   ~
                      ratnih desavanja. Takode mi je poznato da je Anda Obradovic boravila u Bajricima sve do
                      pada Novog Sela tj. 10.10. 1992~dine kada je zajedno sa ostalim stanovnistvom i
                      zarobljenim licima prebffla~;[tgf's'ku~~ftfa~qj6~ iz Cerske prebacena za Srebrenicu.      :
                                             (l/f,n   11   IJ   /}~
    r " ' :;- -
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 200 of 372 PageID #: 205
            '




   J,
  i-
                                                                                                                   4

                6. Od drugih ljudi sam cuo da je na podrucju Bajriea boravio i djeeak Stojanovic Slobodan cijeg
                      oca Iliju sam upoznao nakon rata i koji je radio u asfaltnoj bazi u Josanici. Za tog djecaka se
                      priealo daje poslat na to podrucje kao spijun i daje navodno imao specijalnu obuku u Nisu te
                      da je od strane pripadnika armije BiH bio fizicki maltretiran odnosno tucen a sve da bi
                      priznao razloge njegovog dolaska, te kada su mu zaprijetili da ee ga osunetiti da je tada
                   ;' navodno priznao da mu je zadatak na tom podrucju bio da pokupi sve potrebne informacije o
                ,,. broju ljudi, imenima ljudi, broju i vrsti naoniZanja.
                7. Meni je poznato da je na tom podrucju djelovala i Kibetova grupa i da je pripadnik te grope
                      bila i Elfeti Vesela iz Vlaseirice ali mi nije poznato, da bilo ko od pripadnika ove grope je
                      povezan sa ubistvom Stojanovic Slobodana.
                8. Meni je poznato da se Adem Kostjerevac trenutno nalazi u Americi ali ja sa njim nemam
                      nikakva kontakta takode mi je poznato da nakon rata Adem nikako nije dolazio u Bosnu i
                      Hercegovinu. Poznato mi je da je nakon rata zivio u Jesenicama kod Srebrenice.

                Nakon toga svjedok se poueava da ima pravo da mu se zapisnik procita prije nego sto isti
        potpise, pa nakon sto izjavi da ne foli da muse zapisnik procita, jer je slusao glasno diktiranje istog,
        svjedok izjavi da je sve uneseno onako kao sto je on govorio, te da ne stavlja primjedbe na zapisnik,
        niti na postupak i odnos prema njemu prilikom saslusanja i isti svojerucno i potpisuje.

                                                   Zavrseno u 14, 10 sati.



        \\°'~~~>
        Haili:ifa Ligata
                                                  {j)& v_;iz:/
                                                   RamOKostjerevac
        (Zapisniear)                                 (Svjedok)




                                                 EXT-KOSTJEREVAC-00194
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 201 of 372 PageID #: 206




     •'
          BOSNIA AND HERZEGOVINA
          PROSECUTOR'S OFFICE OF BiH
          SARAJEVO
          Number: T20 0 KTRZ 0004193 09
          Sarajevo, 25 September 2014


                                         WITNESS EXAMINATION RECORD
             .f•


          Made on 25 September 2014 on the premises of the BiH Prosecutor's Office in Sarajevo, in the criminal
          case No, T20 0 KTRZ 0004193 09, versus Muharem Sinanovic et al. who have been suspected of
          committing the criminal offense of War Crimes against Civilians under Article 173(1), Subparagraphs
          a), b), c) and e), as read with Article 180(1) of the Criminal Code ofBiH.

          ATTENDEES:

              1. Legal Officer: Darko Martincevic
              2. Witness:       Ramo Kostjerevac
              3. Record-taker: Hatidfa Ligata

                                                Commenced at 13:30 hours

          Pursuant to Article 86, Paragraph 2, of the Criminal Code of BiH, you are called upon to tell the truth
          and not withhold anything.You are cautioned that giving a false statement constitutes a criminal offence
          provided for in Article 235 of the CC BiH carrying the sentence of imprisonment for a term of between
          6 months and 5 years.

          Pursuant to A11icle 86, Paragraph 3, of the CC BiH, the witness provides the folclowing personal data:

      Surname and first name:             Kostjerevac Ramo
      Father's name:                      Alija
      Mother's name:                      Hanifa
      Mother's maiden name:               Sejfic
      Date of birth:                      lOJuly 1964
      Place of birth:                     Donje Snagovo, Zvornik
      JMBG:                               1007964183900
      Occupation:                         Radio and TV mechanic
      Are you employed and, if so, where: Yes, BiH security sector
      Are you married:                    Yes
      Any children:                       Three, one of whom minor
      Citizenship:                        BiH
      Ethnicity:                          Bosniak
      Are you related to the suspect: NO                                .
      The exact address where you will receive written documents: Oslobodilaca do broja 49, Simin
      Han, Tuzla
      Tel: 062 559 576

      (Sign.ature of the witness)

      Please be warned that you have the obligation to inform the Prosecutor's Office and the Court about any
      change of your address or place of residence.
      Do you understand this instruction?
      Yes, I do.
                                                EXT-KOSTJEREVAC-00195
      (Sign.ature of the witness)                                                                                  !
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 202 of 372 PageID #: 207




      Pursuant to Article 81, Paragraphs 5, 6, and 7, of the CPC BiH, you are obligated to resp~
      every summons by the Prosecutor's Office and the Court, and if you are not able to atten
      infom1 the Court and the Prosecutor's Office about the reasons for non-attendance. Ifyou faiha·
      this instruction you may be fined with up to 5,000 KM, and you will be brought to the court by f~~~
      have the obligation to testify. lfyou refuse to testify the Court may fine you with up to 30,000 KNt,-
            7;

      Do,~u understand this instruction?
      Yes, I do.

      (Signature of the witness)

      Pursuant to Artide 8 of the CPC BiH, you are hereby informed that the official languages of Bosnia and
      Herzegovina - Bosnian, Croatian and Serbian, as well as both scripts - Latin and Cyrillic, are in equal
      official use before this Prosecutor's Office. If you do not understand the official language of the
      Prosecutor's Office, provisions shall be made for oral translatlon of your statement and translation of
      official documents and other pieces of written evidence.

      Do you understan~d the official language of the Prosecutor's Office and in which script would you like
      this Record to be kept?

      Yes, I understand everything you've read to me, I do not need an interpreter, and I would like the record
      to be made in the Latin script.

      (Signature of the witness)

      Pursuant to Article 83 of the CPC BiH, the witness is advised as follows:

      - You may refuse to testify only if you are related to the suspect by marriage orfamiiy relations, namely
      if you are
               a) the spouse or extramarital of the suspect or accused;
               b) a parent or child, an adoptive parent or adopted child of the suspect or accused.

      Do you understand this instruction?
      Yes, 1 do.
     ~~~~~~~~.-




      (S ignature of the witness)

     Pursuant to Article 84 of the CPC BiH, the witness is advised as follows:
          - Yoµ may refuse to answer such questions with respect to which a truthful reply would expose
              you to criminal prosecution.
          - In order to answer such questions you may seek immunity.
              If you are granted immunity, you will be obliged to testify on such issues and you will not be
              criminally prosecuted unless you testified falsely.
          - At your request, the Court can appoint a legal counsel during your hearing if you are not able
              to exercise your rights, and if your interests cannot be otherwise protected.

     Pursuant to Article 91 of the CPC ofBiH, you may request to be heard as a protected witness pursuant to
     the Law on the Protection of Witnesses under Threat and Vulnerable Witnesses.

     Do you understand these instructions?                                                                 .-~-~:-..
     Yes, I do. At this stage of the proceedings I do not need any protection provided by the Law , .' e:nat ·~-
                                                                                                §,}>~~~"'"' wMaY e.,,,~f:~~~-~
                                                                                                                30
     Protection of Witnesses under Threat and Vulnerable Witnesses.
                                             EXT-KOSTJEREVAC-00196                                  @,$~"            , .  ~-
                                                                                                     .:2 ! Branislav Ban1ac ~ ';..
     (Signature of the witness)                                                                          <J)'->   SARAJEVO   .,..   ,r,.
                                                                                                     J   *              -           ~!

                                                         'J
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 203 of 372 PageID #: 208




                                                            WITNESS STATEMENT

             1. The witness says he is of good health, that he fells well today and that he is able to give
                evidence as a witness.

             2. I was born in Donje Snagovo, Municipality of Zvornik, and before the war lived in Novo Selo,
                     where I was where the war broke out. Right after the war broke out, specifically on 17 July
                 '!;
                " 1992, heeding my father's advice, I moved to Tuzla, where I spent the entire war, being
            ,,,.: militarily engaged in the 111 Muslim Podrinje Brigade.

             3. For the entire duration of the war I did not visit the area of Novo Selo, nor did I participate in
                any of the Army of BiH actions organized in that territory. I know that for a while Mujo
                Huseinovic was commander of the Army of BiH forces in that area, and apart from him the
                position was also held by Adil Omerovic and Almir Seferovic.

            4. When asked whether he knew anything about the Army of BiH attack on Novo Selo - Koeanj,
               the witness said he had heard about the action and about the participation of Adil Omerovic,
               Smajil Junuzovic Mujo Huseinovic, Osman Becic, Nezir Huskic, Kemal Huskic, Haso
               Ahmetovic and Kadir Selimovic. I do not know whether Adem Kostjerevac took part in the
               action. Adem Kostjerevac was of a larger built, about 1.85 cm tall, dark hair, and had a
               mustache in the war.

            5.    I do not know who of the Kocanj residents was killed during the action, but I know that on the
                  occasion Anda Obradovic was captured and taken to Bajrici, where she was incarcerated.
                  Adem Kostjerevac, Sahbaz Sinanovic, Avdic Demo- and Omer whose last name I cannot
                  remember were engaged on providing security for Anda Obradovic, and they were later killed
                  during the war. I also know that Anda Obradovic was in Bajrici until the fall of Novo Selo, that
                  is, until 10 October 1992, which is when she was transferred to Cerska together with the rest
                  of the population and detainees, after which she was taken from Cerska to Srebrenica.
            6. I have heard from other people that there was a boy in Bajrici, named Slobodan Stojanovic,
               whose father Ilija I met after the war and who worked at the asphalt base in Jofanica. There was
               a rumor back then that the boy was sent to that area· as a spy, and that he had allegedly
               undergone special training in Nis, and that he was physically mistreated and beaten by BiH
               Army members in order to admit the reasons for his arrival there, and when he was threatened
               he would be circumcised that he then allegedly admitted that his assignment in that area was to
               gather all necessary information on the number of men, their names, number and type of
               weapons.
            7. I know that Kibe's group also operated in that area and that Elfeti Vesela from Vlasenica was its
               member, but I do not know that any member of the group was ever linked to the murder of
               Slobodan Stojanovic.
            8. I know that Adem Kostjerevac is currently in the America, but I have no contact with him
               whatsoever.·I also know that after the war Adem never returned to Bosnia and Herzegovina. I
               know that after the war he lived in Jesenica near Srebrenica.

              After that the witness is advised that he has the right to have the transcript read out to him before
      he signs it, and after he said he did not want the transcript to be read out to him for he had heard it being
      dictated aloud, the witness said everything was noted down as he told it, and that he had no objections to
      the transcript, nor to the proceeding and his treatment during the examination, and he signs it personally.

                                                            Completed at 14:10 hours.
                                                                            .                                           ~·-::~~·_·:      .<
                                                                                                                    _,..~.,~~°"w"'a' ~,,;::>
                                                                                                                    ~"~"I                        .
                                                                                                                                                     ·.-\
                                                                                                                                                      . ,.,
      J hereby confirm that this document zs a trne translation of the original written in Bosnian/Serb/Croat. ~ ~     ,          . . · ::..\ ..
      Sarajevo, 19 December 2017                                                                                 ~ Branislav Bar:;~,;; ': ';, ~
                                                                                                              ~':
                                                                                                                    0
      Branislav Banfac                                      EXT-KOSTJEREVAC-00197                                            SARAJEVO        •       ~
      Certified Court interpreter for English                                                                   ~       EipaH11cnaa EiaH:.io:                ·
                                                                                                                 ~       <."'lCAPAJEBO                   ·
                                                                                                                    ~    w               ,
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 204 of 372 PageID #: 209


                                                       Potpis svjedo~k r.Jffef?1 ~./   &#/
       BOSNAIHERCEGOVINA
         v          v
                    v
       TUZILASTVO/TUZITELJSTVO
       BOSNEIHERCEGOVINE
       SARAJEVO
           PrJ<lmet
            ,,,.:   br. T20 0 KTRZ0004193
                                  .       09
           Datum:       24.06.2014. godine

                                        ZAPISNIK
                                        v
                                  OSASLUSANJUSVJEDOKA

       Mjesto ispitivanja:               Stanica javne bezbj ednosti Zvornik
                                        Krivicno djelo Ratni zlocin protiv civilnog
       Odredbe za krivicno
                                        stanovnistva iz clana 173. i ratni zlocin protiv
       djelo:
                                        ratnih zarobljenika iz clana 175 KZ Bili
       Osumnjiceni:                     Muharem Sinanovic i drugi
       Poziv svjedoku upucen
                                        TU.Zila8tva BiH
       od:
       Datum poziva_svjedoku:           23.06.2014. godine


       PRISUTNI:
       IstraZitelj: Elvir Kadric
       Istrazitelj :NerminHalilagic
      Svjedok:Omer Muratovic                                                                 ,;


      lnspektor SJB Zvornik:             Vladislav Vukovic
      Zapisnicar:Nermin
      Halilagic


                                   Zapoceto u : 11.15 sati


                              OBAVJESTENJAIUPOZORENJA
      1.        SlU.Zbeni jezici Bosne i He:r;cegovine - bosanski, hrvatski i srpski kao i
                oba pisma, _cirilica i latinica, su u ravnopravnoj upotrebi pred 1 ovim
                TU.Zilastvom. Ukoliko ne razumijete slU.Zbene jezike Tuzilastva,
                                        EXT-KOSTJEREVAC-00198
          Case: 4:19-mj-06244-PLC Doc. #: 1-2
                                          ··--· ... Filed: 08/14/19
                                                    ~-··-
                                                                    Page: 205 of 372 PageID #: 210




                               .osigurace se usmeno prevodenje va8e izj31ve kao i prevod dokumenta i
                             · drugog dokaznog materijala po potrebi. (Clan 8. ZKP-a BiH).


                              Potvrdujem da razumijem jezik kojim se govori na ovom saslusanju.
                        ,.
                       ·•



                             DA:



                  3.         Potvtdujem da se ovaj zapisnik moze voditi na latinicnom pismu.


                             Potpis   svjedok~l'l({ttlot4<J       &1{1f   VRIJEME: !.L_:   I :5"   sati


                  4.         TONSKO SNIMANJE. Razgovor nece biti sniman audio tehnikom.
                  5.         Obavezni ste obezbjediti slijedece podatke o sebi (clan 86, stav 3. ZKP
                             BiH)


                 Ime i prezime: OMER MURATOVIC
                 Ime oca: ALJO
                 Ime majke: HABIBA
                 Djevojacko prezime majke:JUNUZOVIC
                 Datum rodenja: 17.06.1958.G.
                 Mjesto rodenja: NOVO SELO, ZVORNIK
                 Zanimanje:MINER
                 Da Ii ste trenutno zaposleni:NEZAPOSLEN
                 Mjesto zaposienja:
                 Da Ii ste ozenjeni:DA, OTAC TROJE PUNOLJETNE DJECE
                 Drzavljanstvo: Bm
                 Etnicka pripadnost: BOSNJAK
                 Tacna adresa na koju cete primati pismena: Novo selo 75410 Drinjaca
                 Broj telefona:065 016 095


                                                  EXT-KOSTJEREVAC-00199
'"   .'
                                                              ?
      Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 206 of 372 PageID #: 211


                                                          Potpis   svjedoq~ C/·40/f

                    Upozoravate se da ste duZni obavjestiti Tl1Zilastvo        1   Sud o svakoj
                    promjeni adrese i boravista.

              7.    Obavezni ste da svjedocite. Ukoliko odbijete Sud vam moze izreci
                    kaznu. (clan 81., stav 1. i 7., ZKP-a BiH). Medutim:

                    a.      Mozete odbiti da svjedocite ako ste bracni drug ili bliski srodnik
                            sa osumnjicenim· (clan 83. ZKP-a BiH).

                    b.      Mozete odbiti da svjedocite ukoliko bi · vas odgovor mogao
                            izloZiti vaseg bracnog druga ili bliskog srodnika krivicnom
                            gonJeilJU.
                    c.     Imate pravo da ne odgovarate na pitanj a ako bi vas istinit
                           odgovor izloZio krivicnom gonjenju. Da biste odgovorili i na ta
                           pitanja, mozete tra.Ziti imunitet. Imunitet V am daje Glavni
                           tuZilac. Ukoliko dobijete imUifitet, dufui ste svjedociti i nece biti
                           krivicno gonjeni, osim ako ste dali lami iskaz. (clan 84. ZKP-a
                           BiH)

             8.     Morate govoriti istinu. (clan 86. stav 2. ZKP-a BiH)

             9.     Ne smijete presutjeti nista. (clan 86. stav 2. ZKP Bill)

             10.    Upozoravate se da je davanje lafuog iskaza krivicno djelo zbog kojega
                    vam moze biti odredena kazna zatvora. (clan 86. stav 2. ZKP-a BiH u
                    vezi sa clanom 235. KZ-a Bill).

             11.    Ukoliko ste vi ili va8a porodica suoceni sa ozbiljnim rizikom ili
                    prijetnjom, mozete zatra.Ziti da budete saslusani u svojstvu zasticenog
                    svjedoka. (Zakon o zastiti svjedoka pod prijetnjom i ugrozenih svjedoka
                    i clan 91. ZKP-a Bill)

             12.    Imate pravo proCitati zapisnik ili zatra.Ziti da vam se procita, te da
                    unesete promjene prije nego sto isti potpiSete.
             13.    Zapisnik ce se dllctirati zapisnicaru. Morati pratiti dok se zapisnik
                    sastavlja. Morate pratiti na ekranu kompjutera ispred vas dok se zapisnik
                    sastavlja. Ukoliko mislite da ima gresaka, mozete ih ispraviti dok ~e
                    zapisnik sastavlja kao i na kraju ispitivanja.

             Svojim potpisom po'tvrdujem da sam razumio sva obavjestenja i
            ·upozorenja koja su gore navedena.
                                         EXT-KOSTJ EREVAC-00200

j
l -                                                  'l
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 207 of 372 PageID #: 212
                           )



                                                        Potpis svjedok2\,,Lbut   ~le'   tJ.u/q
                    Potpissvjedokf!_,&~(la/ &1ayvmJEME:1.L: I~ sati
                                          IZJAVA SVJEDOKA
              1'
             )'
        g<-Vjedok daje izjavu sa pocetkom u:         11.25 sati

                          l,.,

        1.         Prije rata zivio sam u Novom selu opstina Zvomik u porodicnoj kuci sa
                    svojom suprugom Zumrom Muratovic djevojacki Kosterjevac, djecom
                   Merimom, Mirnesom i sinom Hasom kao i majkom Habibom Muratovic.
                   Ja sam bio zaposlen u Valjevu u Srbiji kao miner i obicno budem na
                   poslu po mjese9 dana nakon cega dobijem dopust od cetiri slobodna dana
                   koja iskoristim da se vratim kuci i budem sa svojom porodicom.
                   Prilikom povratka kuci iz Valjeva mislim da je to bio 22. april 1992.
                   godine na mostu Filipa Kljajica zaustavila me policija Srbije legitimisala
                   me i nakon toga su mi rekli da odem u krizni stab u Karakaj da uzmem
                   potvrdu zakretanje do mog sela sto samja i ucinio. Nakon sto sam dosao
                   u taj krizni stab, mene i jos dvojicu ljudi koji su tad bili sa ,mnom a
                   jednog od nj.ih sam poznavao po imenu Rasim Ahmetovic dok drugog ne
                   poznajemjedan od ljudi koji se zatekao u tom stabu nas je odveo ujednu
                   od prostorija u kojem sam zatekao grupu od pet ili sest ljudi koje ja
                   nisam poznavao. U ovoj prostoriji sam zadrzan pet ili sest sati nakon
                   cega odvezen sam u mjesto Celopek na farmu Ekonomija. Na ovoj farmi
                   bilo nas je zatvoreno ukupno jedanaest ljudi koje nisam poznavao. Na
                   ovoj farmi sam prenocio nakon cega su nas opet, nas pet ponovo vratili u
                   stab u Karakaju. Nakon toga sam na Divicu razmjenjen i ja sam presao
                   na teritoriju pod kontrolom muslimanskih seoskih stra.Za.

       2.          Adema Kosterjevca poznajemjos od prije rata od 1985. godine kada sam
                   ozenio njegovu sestru Zumru i od tada sam ga povremeno vidao. U toku
                   oruZanih sukoba na podrucju Zvornicke opstine mozda sam dva puta
                   vidio Adema Kosterj evca. Mislim da j e u ratnom periodu Adem
                   Kosterjevac bio pripadnik vojne policije. Ta dva puta kada sam ga vidio
                   Adem je bio u civilnoj odjeci te nije bio naouru.zan. Adem je bio visok
                   oko 180 centimetara, krupnije grade, tamnijeg tena, kovrdave kose a ne
                   mogu se sjetiti da li je imao brkove.

       3.          ·Ja nisam prije rata licno poznavao Andu Obradovic iako je moja
                    porodica bila u dobrim odnosima sa poroc:licom Obradovic. U periodu od
                    2006. godine nakon sto sam deportovan iz Sj edinj enih Americkih
                                        EXT-KOSTJEREVAC-00201
      Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 208 of 372 PageID #: 213


                                                         Potpis   svjedilkav~(?' ar~
                     Drzava zivio sam kod sestre u selu Snagovo opstina Zvornik. Ja sam prvi
                     put vidio licno Andu Obradovic poslije 2008. godine.

                    Godine 1992. bio sam u selu Sahmani' gdje sam i nastanjen i nekad na
                    jesen te godine cuo sam da je Anda Obradovic zarobljena od strane
                    muslimnskih seoskih formacija te da je odvedena u zaseok Bajrice gdje
                    je po mojim saznanjima bio stab seoske straZe. Tu informaciju sam,
                    saznao od ljudi u selu. Prvi put sam za stradanje Ande Obradovic cuo
                    2008. godine od njenog devera Zarko Obradovic koji ·mi je rekao tom
                    prilikom ,,Tvoj surak Adem Kostejrevac je silovao moju snahu Andu."
                    Ovu informaciju Zarko mi je rekao da mu je direktno Anda rekla.

                    Na upit istraZitelja izjavijujem da nemam saznanja ko je zarobio i odveo
                    A:ndu u Bajrice. Takoder nije mi pomato gdje je zatvorena i ko je bio
                    angaZovan u njenom cuvanju, kao i ko je bio· glavni u seiu BajriCi te
                    1992. godine kadaje poceo rat.

                    Na upit istraiiteija da li svjedok pomaje Lukic Nenada koji je zajedno sa
                    Andom Obradovic bio zarobljen svjedok je odgovorio da mu ta osoba
                    nij~ pomata te da nema nikakvih saznanja u vezi sa zarobljavanjem
                    Lukic Nenada 1992. godine.

                    Ja sam 1997 ili 1998 godine kao_ izbjeglica sa svojom porodicom otiSao u
                    mjesto Ivanic predgrade Zagreba i tu sam boravio u sabirnom centru oko
                    dva mjeseca. U tom periodu sam se u sabirnom centru vidao sa Ademom
                    Kostjerevcem. Nakon mog odiaska u Ameriku Adem je i daije ostao u
                    Hrvatskoj u sabirnom centru Ivanic. Jos mi je poznato da je Adem
                    Kostjerevac bio sa suprugom i cetvero djece. Nakon mog odiaska Zivio
                    sam u drzavi Va.Sington i nisam bio u kontaktu sa Ademon
                    Kostjerevcem. Takoder, nemam saznanja gdje isti Zivi u kom gradu i u
                    kojoj drzavi u Americi.

             8.     Na upit istraZitelja da Ii mu je poznato da Ii Adem Kostjerevac dolazi u
                    Bosnu i Hercegovinu svjedok odgovara da ne zna da Ii Adem dolazi i da
                    lije dolazio u Bosnu i Hercegovinu.
             9.     Potvrdujem da nemam nista\rise da dodam.

             10.    Potvrdujem da nemam primjedbi na nacin na koji je voden razgovor i da
                    mi nije prijeceno niti bilo sta obecano.

             11.    Potvrdujem da su prema mom najboljem manju i uvjerenju odgovori
. i                 istiniti .
, I                                      EXT-KOSTJEREVAC-00202

j
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 209 of 372 PageID #: 214




        12.    Potvrdujem da sam procitao izjavu i potvrdujem daje to vjeran zapisnik
               razgovora i stavljam svoj potpis ispod, na vrh i dno svak:e stranice.


                Izjava svjedoka zavrsena 'U: 13:00 sati '


                                                                   Istrazijelj
              Zapisnicar                  Svjedok




                               OSL SJB Zvornik




                                  EXT-KOSTJEREVAC-00203
      Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 210 of 372 PageID #: 215


                                                                        Signature of the witness: Muratovic Omer




           BOSNIA AND HERZEGOVINA
           PROSECUTOR'S OFFICE OF B-H
           SARAJEVO

           Case number:          T20 0 KTRZ0004193 09
           Date:}                24 June2014
                ,d'·



                                     WITNESS EXAMINATION RECORD


           Location of examination:      Zvornik Public Security Station (SJB)

           Criminal offense:             War Crimes against Civilians under Article 173, and War
                                         Crimes against Prisoners of War under Article 175 of the
                                         Criminal Code of B-H

           Suspect:                      Muharem Sinanovic et al.

           Witness summoned by:         Prosecutor's Office of Bosnia and Herzegovina

          Date of summons:              23 June 2014


          ATTENDEES:
          Investigator:                 Elvir Kadric
          Investigator:                 Nermin Halilagic
'';       Witness:                      Omer Muratovic
          Inspector of Zvornik SJB:     Vladislav Vukovic
          Record-taker:                 Nermin Halilagic


                                            Commenced at 11.15 hrs.


                                          NOTICES AND CAUTIONS

              1. The official languages of Bosnia and Herzegovina - Bosnian, Croatian and Serbian,
                 and both scripts - Latin and.Cyrillic, are in.equal official use before this Prosecutor's
                 Office. If you do not understand the official languages of the Prosecutor's Office,
                 provisions shall be made for oral interpretation of your statement and translation of
                 official documents and. other pieces of written evidence. (Article 8 of the Criminal
                 P~ocedure Code of B-HICPC B-H)


             2. I hereby confirm that I understand the language of this examination.

                  YES: Signature of the witness: Muratovic Omer TIME: 11.15 hrs
                                                EXT-KOSTJEREVAC-00204
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 211 of 372 PageID #: 216


                                                              Signature of the witness: Muratovic Omer




       3. I hereby confirm that this Record may be made in the Latin script.

           Signature of the witness: Muratovic Omer TIME: 11.15 hrs

           1'
       4.,;J\unr6 RECORDING: The examination will not be audio-recorded.
       5. It is your duty to provide the following personal data (Article 86, Paragraph 3 ofCPC
          B-H):


    First name and surname:      OMER MURATOVIC
    Father's name:               ALJO
    Mother's name:               HABIBA
    Mother's maiden name:        JUNUZOVIC
    Date of birth:               17June1958
    Place of birth:              NOVO SELO, ZVORNIK
    Occupation:                  BLASTER
    Are you employed:            UNEMPLOYED
    Place of employment:
    Marital status:'             MARRIED WITH THREE CHILDREN OF AGE
    Citizenship:                 BOSNIA-HERZEGOVINA
    Ethnicity:                   BOSNIAK
    The exact address where
    you will receive writs:      Novo Selo, 75410 Drinjaea
    Telephone number:            065/016 095


       6. You are hereby cautioned that it is your duty to inform the Prosecutor's Office and the
          Court about any change of your address or place of residence.
       7. You have the obligation to testify. If you refuse to testify the Court may impose a fine
          on you. (Article 81, Paragraphs I and 7 of the CPC B-H). However:

          a. You may refuse to testify if you are a spouse or a close relative of the suspect
             (Article 83 of the CPC B-H).

          b. You may refuse to testify if your answer would expose your spouse or close
             relative to criminal prosecution.

          c. You are entitled to refuse to answer such questions with respect to which a truthful
             reply would expose you to criminal prosecution. In order to answer such questions
             you may request immunity. Immunity is granted by the Chief Prosecutor. If you
             are granted immunity, you will be obliged to testify on such issues and you will
             not be criminally prosecuted unless you testify falsely. (Article 84 of the CPC E-
             H).
     Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 212 of 372 PageID #: 217


                                                                       Signature of the witness: Muratovic Omer




             9. You must not withhold anything. (Article 86, Paragraph 2 of the CPC B-H)

             10. You are cautioned that giving a false statement constitutes a criminal offense carrying
                a sentence of imprisonment. (Article 86, Paragraph 2 of the CPC B-H as read with
                Article 235 of the CC B-H)
                1··

             1J/If there is a mani'fest risk or threat to you or your family, you may request to be heard
                as a protected witness. (The Law on the Protection of Witnesses under Threat and
                Vulnerable Witnesses and Article 91 ofthe CPC B-H)

             12. You are entitled to read the Record or request that it be read out to you and to make
                 amendments to it before you sign it.

             13. The Record will be dictated to the record-taker. You must follow the Record on the
                 scr.een of the computer in front of you while it is being taken. If you think there are
                 en-ors in it, you may con-ect them while the Record is being taken and at the end of the
                 examination.


            With my signature I hereby confirm that _I have understood the foregoing notices
            and cautions.

                        Signature of the witness: Muratovic Omer TIME: 11.15 hrs



                                            WITNESS STATEMENT

         The witness commences the statement at 11.25 hrs.


            1. Before the war I lived in the family house in Novo Selo, Zvornik Municipality,
               together with my wife Zumra Muratovic, nee Kosterjevac, daughters Merima and
               Mirnesa and son Haso, and my mother Habiba Muratovic. I was employed in
               Valjevo, in Serbia, as a blaster, and I would usually work for a month, after which I
               would get four days off that I would use to go back home and spend time with my
               family. When I was returning home from Valjevo, !'think it was on 22 April 1992,
'!             on the Filipa Kljajica bridge I was halted by the police of Serbia who checked my
 '
               ID, whereupon they told me to go to the Crisis Staff in Karakaj to be issued with a
               movement permit to be able to get to my village, which I did. I arrived in that Crisis
               Staff together with another two men -- I knew one of them by the name of Rasim
               Ahmetovic but I did not know the other one - and then one of the men who were in
               that Staff took us to one of the rooms in which there was a group of five or six
               people whom I did not know. I was held in this room for five or six hours
               whereupon I was transported to the place of Celopek to the Ekonomija farm. I was
               detained at this farm together with p~ople whom I did not know; there were elev~;r-;=;;;;;:j·:,~;~::::.::.·.,
               of us in total. I ~lept the ~i~ht over at this farm whereupon t~e~v took back the fi~v~t~~~'' 'f"~~ ·'~ <s~:~\\
               us to the Staff m KarakaJ. '.A.ft6.f<llliRSJfJM!§V~ted at D1v1c and I crossed t .@yeEdina illeretljak ~~\';
                                                                                                     (
                                                                                                         ."'* 0   SAR,,l\JEVO   • '-·'-
                                                                                                                                ;;_ ,.,., ;
         --------------------------------.>.:.i"-"n--'~"'-'..,.,,,':l£~~·.~~J                                                      _*JJ
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 213 of 372 PageID #: 218


                                                                       Signature of the witness: 1ltfuratovic Omer




             territory under the control of Muslim village patrols.

         2. I have known Adem Kosterjevac since before the war, since 1985, when I married
               his sister Zumra and since then I used to see him from time to time. I might have
               seen
             .JA.dem Kosterjevac twice during the armed conflict in· the territory of Zvornik
          ,;. Municipality. I think that Adem Kosterjevac was a member of the Military Police
              during the war. On these two occasions .when I saw him Adem was in civilian
              clothes and was unarmed. Adem was some 180 centimeters tall, of sturdy build, had
              dark complexion and curly hair, but I cannot remember if he had moustache.

         3. I did not personally know Anda Obradovic before the war, although my family had
            good relations with the Obradovic family. In the period from 2006, after I had been
            deported from the United States of America, I lived at my sister's in the village of
            Snagovo, Zvornik Municipality. The first time that I saw Anda Obradovic was after
            2008.

        4. In 1992, I was in the village of Sahmani, where I live, and some time in the fall of
           that year I heard that Anda Obradovic was captured by the Muslim village
           formations and that she was taken to the hamlet of Bajrici where the headquarters of
           the village patrols was, to my knowledge. I learned this piece of information from
           the people in the village. The first time I heard about the ordeal of Anda Obradovic
           was in 2008, from her brother-in-law Zarko Obradovic, who told me on that
           occasion: "Your wife's brother raped my sister-in-law Anda." Zarko told me that
           Anda had personally conveyed this information to him.

        5. Asked by the investigator, I hereby state that I have no knowledge of who captured
           and took Anda to Bajrici. I also do not know where she was detained, who guarded
           her and who was in charge in the village of BajriCi in 1992, when the war started.

        6. Asked by the investigator if the witness knew Nenad Lukic, who had been captured
           together. with Anda Obradovic, the witness responded that he did not know that
           person and that he did not have any information about Nenad LukiC's capturing in
           1992.

        7. In 1997 or 1998, I and my family went as refugees to the place oflvanic, a suburb of
           Zagreb, and stayed in a collection center there for about two months. In that period I
           used to see Adem Kostjerevac in the collection center. When I had gone to the
           States, I left Adem behind in the collection center in Ivanic in Croatia. I also know
           that Adem Kostjerevac was with his wife and four children. After I had left the
           center, I lived in the State 'of Washington and I did not have ~ontact with Adem
           Kostjerevac. I do not know where he lives now, in which city and state in the United
           States, either.

        8. Asked by the investigator if he knew whether Adem Kostjerevac came to Bosnia ...~_;::':::.:.::~·::::·-­
           and Herzegovina, the witness responded that he did not know if Adem camed~~~~,~~~~~.:~'~;~~'~,
           Bosnia and Herzegovina previously or recently.                         J/i.:~""?'                   '·:~;~;~\
                                               EXT-KOSTJEREVAC-00207                                    ff;,'::/1
                                                                                                      Edina Neretljak ·;f~\\
                                                                                                       ·I*
                                                                                                     _ s " . vo         :;; ;:,, ;
   - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ' ; - , . , - , , _ : ' - - . ,- -
                                                                                                       Us
                                                                                                     E,ll11t1 1 •. r aK c.~;';
                                                                                                               II=·     I.-< J
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 214 of 372 PageID #: 219


                                                                             Signature of the witness: Muratovic Omer




        9.   I hereby confirm that I have nothing more to add.

        10. I hereby confirm that I have no objection to the manner in which this interview was
            conducted and that I was neither threatened nor promised anything.

        11. 7,I hereby confirm that my answers are truthful to the best of my knowledge and
         ,;::ibelief.

        12. I hereby confirm that I have read this statement and that it is a verbatim record of the
            interview and I affix my signature underneath it and on the top and the bottom of
            every page.


             The witness statement ends at 13.00 hrs.


               Record-taker                       Witness                                       Investigator
              Halilagic Nermin                 Muratovic Omer                                   Kadric Elvir


                                        Zvornik SJB Authorized
                                            Official Person
                                           Vukovic Vladislav




    I hereby confirm that this document is a true translation of the original written in
    Bosnian/Croatian-Serbian.                                ~·~:...~::~:-::.<
    Saraievo
        "./  '
               19 December  2017                      &~-~·.~:,:,:.~~',;::~:;.;..>,
                                                   /,(...'.) ,y."'         ··f',.,'.:l.,\.\,

    Edina Neretljak, Certified Court InterprefelJ~P~'fh~ Engli~n:t,a)gu. age
                                                Q .'!!,$ Edina NeretlJak ~.:_\,
                                                 I"''-'        SARAJEVO             'i< ;-",.
                     r ' () ~                              E71\1-1Ha Hepe-rJh~-;
                                                                                    .ri/!1
                                       1}          ·:,                                ,,~ !!
                      ~~ W'                         ·,, ~
                                                   \~>                             l!J"//
                                                    "~ :a                    ~:}·./,I
                                            EXT-KOST     J~~\9~o~i~~!:<"
                      Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 215 of 372 PageID #: 220



                                                                                                                   01194385




                                      1'
                                     ii




                                                  REPUBLIKE BOSNE. I HERCEGOVINE
                                                                                                                                           Akontacija pretplate
                                                                                   Cetmak, 9. aprlla tm.                           za 1992. pJnu 3.900 dinan
          I G9'1na I - lkoj J                                                          SARAJEVO                                    ~~_II!~~ brolu 13 dinara
                                                                                                                                    L<lro-nKUD IOtff0-'03-1396




          \1                                                                                                                       Clan3.
          i                                                            •
          !  Na osnovu tafke 111 Odtuke o progla§enJU neposredne rat-                                  Zvanimi privremeni znak svib pripadnika TO BiH bice sta-
          pe opasnosti (broj 01-011-301/92 od 8. aprila  1992. godine),                            ri bosanski grb §titastog oblika plavc boje presjeten bijelom
                                                                                                   dijagonalom sa po tri zlatnotuta ljiljana u svakom polju.
          J'redsjedni~cvo SocijaUstitke Republikc Bosne i Hcrcegovine,
          pa sjednici oddanoj 8. aprila 1992. godine, donijeto je                                                                  Clan 4.
                                                                                                       Razrje~ava se duinosti dosada!nji komandant Republi~l:og
                                              UREDBU                                               ~taba TO BiH general-potpulcovnik Drago Vukosavljevic i na-
               0 JZMJENI NAZIVA SOCIJALISTICKE REPUBLIKE                                           ~elnik Republi&.og ~taba TO BiH general-potpukovnik Fikret
                                    BOSNE I HERCEGOYINE                                            Jakie.
                                                                                                      Za komandanta Staba TO Republike BiH imenuje se pu-
                                      Clan 1.                                                      kovnik ·Hasan Efendk\ a za na~lnika Staba Republike TO
              Mijenja se naziv Socijalistitkc Republike Bosne i Hercego-                           BiH puko'Vnilc Stjepan l!liber.
           i.ne i glasi )>REPUBLIKA BOSNA I HERCEGOVINA«.                                                                   Clan 5.
                                                 Clan 2.                                             .Ova uredba stupa na snagu odmah i objaviee se >•Slutbe-
            ; Ova urcdba stupa na snagu odmah i objavice se u »SluN>e-                             nom listu RBiH «.          ·
            pm listu RBiH<1.                                                                       Broj 01-01 l-303/92                              Prcdsjednik
               ~oj 01-01 J-302/92                                Predsjednik                       8. aprila 1992. godine                      PredsjcdniUva RBiH;
               laprila 1992. godine                         Predsjedni~tva RBiH,                   Sarajevo                                    Alija Jzetbexov!c, s.r.
               \rajevo                                      Alija lzetbeaovlC. s.r.
                   ......,......................................................................
                                                                                                   ftHl19lllfllHI IU•H•lllllHl llllHHllHHH . . He•rHtH II llllllllHlllllllllt

               ~
                                                                                                   3
                                                                                                       U skladu sa odredbama amandmana LI i LXXII na Ust<iv
               : Na osnovu ta~ke III Odluke o progla§cnju neposredne rat-                          Socijalistil!ke Republike Bosne i Hercegovine, a na prijedlog
               1opasnosti, Predsjedni!tvo Republike Bosne i Hcrcegovine,                           Skup§line SR Bosne i Hercegovine, Predsjednistvo Republike
               _1sjednici oddanoj 8. aprila 1992. godine, donijelo je                              Bosne i Hercegovine na sjcdnici od 8. aprila 1992. godine, do·
                                                                                                   nijelo je                                   ,

                                             UR ED BU                                                                          ODLUKU
                IUKIDANJU DOSADASN.JEG REPUBLJtKOG STABA                                            0 PROGLASENJU NEPOSREDNE RATN£ OPASNOSTI
                PllTORIJALNE ODBRANE I OBRAZOVANJU gTABA
                RJUTORIJALNE ODBRANE REPUBUKE BOSNE I                                                                                  l
                              HERCEGOVINE                                                              Progla§ava sc da je na teritoriji Bosne i Hercegovine nastu·
                                              Clan t.                                              pila neposredna ratna opasnost.        ,
                   iJkida se dosada~nji Republil!ki !tab Teritorijalnc odbrane                                   II
                   '. i obrazuje Stab teritorijalne odbrane RepubJike Bosne i       Za vrijeme neposredne ratne opasnosti sastav Predsjedng-
                   !!egovine.                -                     ·           tva RBiH pro~iruje se sa predsjednikom Skup§tine RBiH.
                                              Clan 2.                          predsjcdnikom Vlade RBiff i komandantom Tcritorijalne od~
                            .                                                  brane ~epublike.
                     l'redsJedni~tvo Republike Bosne i Hcrcegovine donos!ce
                     ~e. 0 upotr~i jcdinica teritorijalne odbrane Republ~-KOSTJEREVAC-00209                     m
'   '.'
                     f~ 1. Hercegovme.                               .             Predsjednikvo RBiH Ce za vrijeme neposredne ratne opas-
\ ·1;                !f!rusta:rstvo za naro~nu.~dbranu Repubble f.!osne i Her- nosti donositi uredbe sa zakonskom snagom i odluke o izhnnt
l '                  \.'ine preko Staba tentOnJalne odbrane Bosne 1 Hercegovi- ili imenovaniu ; ..., • ..:.J-=-- • • -
                     1kovodi i ltomanduic sa.ct,.vim .........:•--'=-•- - ••           '
\;'
                 Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 216 of 372 PageID #: 221


                                                                                                                 r ,..
                        ....   ---- ·-··--------·-----·- - ·--- ··-·-.
                                                                       IV                                                                      .1.:.. s. ;'Cl~ ~!!.:;.1.~::uc..;a:1~ mu·
                                                                                                                                            l;°:~l. ;,,. i.~% i .;.~'}ii 11\ij~~~\....
                  ~      Ova oi.ilub stupa no snaau odma~ i obJa"viC.:.                                        s-.;. "'   rnu ~d·           Hlib\i
                  i\uUl   bsoju »Slutbenog hsta R.Bik«.                                                                                     . . .loi i. ... lCL.:0 ;.1.~rill'W't'<t.llCI ~uii.~·
                  ~loj         Ol-Ol 1-301192                                           Ptedsj~d1;iK                                        t.o ~:. ::!.8~D i J .. ~% n\lji:.~\i:.      11;a-;.1.i
                  S aprila 19'1'2. godil\e                                        Prcd~j1:dni§l\':l R\lth,
                  S:uaje\·o                                                        A•i.ta kutbeal>•l~, :.. ,
                                               7;                                                                                           ·•a.• .w. ti<~•\i~':l1(• buis•··~·                                                         \it" .. ,1(lu.,,
                                            Iii
                  1..\. "''"-'••~ll1.1.t •.~r•••••••&nc.tiH   •Lt1i111••• t• •"•~lllt~~\.as...u.•• ,,,,._""""'"'"' "'""'" .... r.. \{;.     ·· z.q.c.bvanp:. \Id k il.g                                                                       ;,),l\)
                                      ,,.,.·                                                                                                ·· u     p&Jc.;,..,""J~ u·.1     2 Lg                                                              43,00
                                                                                                                                            ·• C4    ~al\•·•aa\Je od ~i; .lg i \'iii<::                                                         40.(l(I

                                                                                                                                            t>) u ~...ii:~c mlij~ll.·•:                                          Soi '.!_~~o              ~ .. 3,20,6
                          Na OS.l\\)VLI etana         -». Zakctna 0               \"laJi SO\;i_i:slii.U¢L;;. k.~a>ub·
                                                                                                                                                                                                                ml,lc:.~i\..:            1nl,1c(:n.:.
                  lilc 8os1'i..: j Hercegovin~ (»Sluibii:ni li:A SRtsiH<,. b1'i.lj J)!9l.':1
                                                                                                                                                                                                                                               ma~1.1
                  .:. ¥Cl.i sa. ~imom 2. sta't' I. ta~a ). Z.ik.t\11~ t> mj~Iam~ i.llj~ !»~
                                                                                              - ~~~li<.\.h4t1~ mli;ei.\> \,                                                              ~·n
                  l'l\vgu {m•OU1..Cti radi sp(cfavanja ~Tem~~-aja u uswaH\'41\J~
                                                                                             all\bal:..ti                                                                                                  ;,~.OV   Jm .i           70,(lii Ji.11... I
                  uwrJene •u-.rojne i ek.onomslc.c Pl•litili.c l»Slulb~ul fo.t
                  ~l!\BiH<•, br\\j 8/91), Vlada RepubHk~ B\ls,<c i Ht.i..:.t.f.O\ ,r..:,
                                                                                             .. :.li;riki~'\'t llli.~\ \\\}IJ~li.1.\
                                                                                                                                                                            Ji.l I ti~4i                   -:i\),\.t,t ,m~: i     i(I0,\1\.l dii'' I
                                                                                                                                                                                                                                          0

                                                                                                                                            u \>1'1:.•.P.lllb.;!.iUi
                  ~~·flosi
                                                                                                                                            ·11 t\.·•...iui ambiii~c
                                                                                                                                            \lit ,i,,'i\~11                                ~~.ll\l '11••. l ~ i            :..::,\)(1 dill. i '2 i-.
                                                          UREDBti                                                                                                                          \'\.u\    ~~.

                         012.MJiN .\M.i\. I DOPVNAMit. lillED~K 0 NAtiNLI                                                                          l)'w·a    \AtcJ~ .~•ua.•a l_\i> :Ou:...~11 ct.i11,-.\\1 obJ.i<wlJIV~njcl             i;.   •>ilU.l:·
                        FORttmtA.NJA CIJE.'-'l'A ODU&t:""iH P.il~)\;t\·1,)l)"                                                   ~           tl.:11.11\•     fo.t ..   i\~:fi,,
                                                                USLUGA                                                                      '¥. oroj _,i                                                           Ptedsjcdnik
                                                                                                                                            -, . 4j>Iil~
                                                                                                                                                       i992. godhl·:.                                             \1a,'\e RBiH,
                                                                  Clan I.                                                                   ~arajc\'-.>                                                        Ju~PtUv~~u

r

                                                                                                                      dm.·t.g
                      a> ~cniroo bra~no                                                                            lip 11~00~\         Na .as~~\'\i lll1u~" lit Zod:onr.. .~1 op~tc.ua1·odnoj 0~1on....
                   - u paiovanjc od I kg                                                                                   64,00 ()tSlutbcni list SkBdi«, hr. 3/IW, 1118?, lS/90), a u Hlt ...
                  ·• za pakovanjc od 2 lg                                                                                  li2,00 ~lanom 4S, stav 2. Zakc:.na c:. Vfadi Bili (->Sluibcn: 11>.,


         I        - u pakovanjc od 25 ks i vile

                  D) Osnovne vrs\c hljcba
                  od pleni~nog hraina
                  - u apoenima od I kg
                  -· u apoenima od 0,800 gr
                                                                                    lip »1$50<(
                                                                                               4.S,00



                                                                                                70,00
                                                                                               62,00
                                                                                                                           52,00 SRBiH«, broj 33190), Vlada Rcp11blike Bos1\t i Hcrcc&u•·in.:.


                                                                                                                   lip ;>500~
                                                                                                                           80,00
                                                                                                                          10,00
                                                                                                                                  · donosi

                                                                                                                                                                                     ODLUKU
                                                                                                                                                                  0 ZAVOl>ENJIJ JtAl)N[ OBAVEZE
                  "' 11 apoenima od 0, 7SO sr                                                  58,00                      66,00
                  - u apocnima od 0,700 gr                                                     ~s.oo                      b2,00                                     l
                  - II apoenht\a od 0,S()() ir                                                 42,00                      48,00     Ovom odlultom zavodi se radna obavci.a ta S\'C:·
                                                                                                                                    - dr21i'V1\t orgiille, rcputii~icc i opStinsltc organc upta\le, 01-
                  c) Spccijalni hljcb od ptcni~not bra$na                                                         tip »500« ganc upra.ve Grad&. Saraje\•a, upra..-11e organizacije, strucmc 1
                  - doma.~i hljeb od l kg                                                                              9(),00 druac slufbe, pntvC\sudn"- t>rgane, :.~dov~ :ta P•i:krlajc Sluzbu
                  - doma~ hl.leb od 0,800 gr                                                                           80,00. drultvcnl)g knjigovodstva i radne zlljcdnicc 11.abova za' reritori
                  - domaa hl~cb od 0.,?.50 ar                                                                          75,01.l jalnu udhranu,
                  - .domati nijeb 'od 0.700 ar                                                                         70,00        - oraanU:a~iJc dtuStvcnin djela111osti,
                 - domaa hljeb od o,soo it·                                                                            S4,00       ·• ja\'na prcdUl.cCa, drug&. pravria lica i samoi;lalne privrcd
                                                                                                                               nik.\l,
                 d.la svjcte mlijeko:                                                   ~'.?,8%                     sa 1,4%        ·· bauk.'- dl113e finansijskc. vt1aail.acije i organiucijc :i.o
                                                                                       iolji:~~                      mlj~ne                vs1g~nu\jt.
                                                                                               l'\lai.ti                  •nast:
                 - putcria.G•ano mlijcko u PVC
                 <imbalati

                 ~) Svjdc         s.•enlizovano mlijtk.o:                              ::.ll   2,i!%                 lo<i),2%
                                                                                      1nljeen~                      mlje~l."il!
                                                                                           ruai;1i                     '1'lll!iti
                 - u tvrdoj i.mbaJati 11                                      120,(l\I dm.'l                12.'J, 00 di1V l
                  u tvrdoj :.ambala±i
             ..:.rl 0,500 l                                   62.00 din/ I'~ 1                      65,W diu/l            ·~   1,,.

    I
               _ U _is.toj ta~ki u sta\'u :Z prva. dru&a. H1:~'.a i "Cct~rt~ alincja
    j.       imJen3aJu s;:; 1 glasc ·                              ·
             · .I.ii pknitn.:. brdno tip »~50«
             I   >;500,.:
             - llloimovne i ;ipecijalne •rste
             h!jeba prou.vcdenog od psenic-                                                                                               \' t.m..J :~o
             ~•v..t    braina      :;.ir;   »850-. i >,5_lh),<                                                                            ~- .. ~rit4 ·1Y'>:!         gO'im;:.
        Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 217 of 372 PageID #: 222




                    English Translation                                          ET 0050-7522-0050-7522 partial



                    THE OFFICIAL GAZEITE
                    OF THE REPUBUC OF BOSNIA AND HERZEVGOVINA
                    Year I, Number 1              Thursday, 9 April 1992         Subscription for 1992 3,900
                                                  SARAJEVO                       dinars
                                                                                 Price for this issue 13 dinars
                                                                                 Giro Account 1010 603
                                                                                 1396




                    Pursuant to Item III of fue Decision concerning the Proclamation of the Imminent
                    Threat of War (number 01-011-301/92 of 8 April 1992), the Presidency of fue
                    Socialist Republic of Bosnia and Herzegovina. at a session held on 8 April 1992,
                    adopted fuis


                                                          DECREE


                         ON TIIE CHANGE OF THE NAME OF THE SOCIALIST REPUBLIC OF
                                              BOSNIA AND HERZEGOVINA
                                                          Article 1
                    The name of the Socialist Republic of Bosnia and Herzegovina is changed and now
                    reads TIIE REPUBLIC OF BOSNIA AND HERZEGOVINA.


                                                          Article 2
                    This Decree comes into force at once and will be announced in the Official Gazette of
                    the Republic of Bosnia and Herzegovina.
                    Number 01 Oll 302/92
                                                          President
I
i.
                    8 April 1992


                                              Presidency of the Republic of BH
                    Sarajevo


                                               AlijaJZETBEGOVIC, signed.

\ i'



l· 'i                                           EXT-KOSTJEREVAC-00211                                   1of1
                    OTPffeaMD
. I
LJ
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 218 of 372 PageID #: 223


      ".':'




                                                                  00607066

              OFFICIAL GAZETTE OF THE REPUBLIC OF BOSNIA AND
              HERZEGOVINA



              On the basis of point Ill of the Decision on the proclamation of the
              imminent war danger, the Presidency of the Republic of Bosnia and
              Herzegovina, on a session held on 8 April 1992, brought the following:


                                          REGULATION

""'                         on canceling the previous Republic Headquarters of the
              Territorial Defense and establishing the Headquarters of the Territorial
              Defense of the Republic of Bosnia and Herzegovina

                                          Article 1

              The previous Republic Headquarters of the Territorial Defense are being
              canceled and the Headquarters of the Territorial Defense of the Republic
              of Bosnia and Herzegovt~a are being established.              ·


                                          Article2

              The Presidency of the Republic of Bosnia and Herzegovina will bring
              decisions about the use of units of the Territorial Defense of the Republic
              of Bosnia and Herzegovina.        )
              The Ministry of National Defense of the Republic of Bosnia and
              Herzegovina through the Headquarters of the Territorial Defense of the
              Republic of Bosnia and Herzegovina is operating and commanding the
              structures of the Territorial Defense.


                                           Article 3

               An ancient Bosnian blue colored shield-shaped coat of arms, cut with a
               'White diagonal, with the three golden lilies in each field is going t~ be the
               temporarily official insignia of all the members of the TO of Bosnia ~d
                Herzegovina.




                                        EXT-KOSTJEREVAC-00212


                                                                ··-·---~.c-~----~
~-1.-!"'~"---;;:<""'"'···,,..,....,_1...,,,r--~
                          Case:------~--------~.                                               -~---~--.-~---·---.)
                                                4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page:  219 of 372 PageID
                                                                                                                    .  #: 224


, ,I
                                UU607067
                                                           Article 4

                           · The previous Commander of the Republic Headquarters of the TO of
                             .Bosnia and Herzegovina, general - lieutenant colonel Drago
                         1• Vukosavljevic and the Chief of the Republic Headquarters of the TO of
                      ,;)' Bosnia and Herzegovina, general - lieutenant colonel Fikret Jakie are
                              being released from duty.

                           Colonel Hasan Efendic has been appointed for the Commander of the
                           Headquarters of the TO of the Republic of Bosnia and Herzegovina, and
                           colonel Sljepan Siber has been appointed to the Chief of Headquarters of
                           the TO of the Republic of Bosnia and Herzegovina.




                                                          Article 5

                           This Regulation takes effect immediately and will be published in the
                           "Official Gazette of the Republic: of Bosnia and Herzegovina".


                           Number 01-011-303192                  The President of the Presidency
                           8April 1992                    of the Republic of Bosnia and Herzegovina
                           Sarajevo                                    Alija lzetbegovic




                                                          EXT-KOSTJEREVAC-00213


                                                                                                                                -~   -
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 220 of 372 PageID #: 225




                                                            00607068


                    OFFICIAL GAZEITE OF THE REPUBLIC OF BOSNIA AND HERZEGOVINA
              ...                         •
             .;r
        "~          Year 1 - Number 1
                    Thursday, 9 April 1992
                    Sarajevo


                    3

                           Pursuant to provisions of amendment LI and LXXII to the Constitution of the
                   Socialist Republic of Bosnia and Herzegovina, and on the recommendation of the
                   Assembly of the Socialist Republic of Bosnia and Herzegovina, the Presidency of the
                   Republic of Bosnia and Herzegovina, at the session held on 8 April 1992. issued the
                   following

                                                     DECISION

                         ON THE PROCLAMATION OF AN IMMEDIATE THREAT OF WAR

                                                             I
                          An inunediate threat of war is hereby proelaimed in the territory of Bosnia and
               Herzegovina.

                                                       II
                     During the immediate threat of war, the Presidency of the RBH shall be
              expanded to include the Chairman of the RBH Assembly, the RBH Prime Minister
              and the Commander of the Territorial Defence of the Republic.

                                                           m
                     During the immediate threat of war, the RBH Presidency shall issue decrees
              with force of law and deeis.ions on appointments and dismissals which will be
              submitted for approval to the RBH Assembly as soon as it is able to meet.

                                                       IV
                     This decision shall come into force inunediately and shall be published in the
              Official Gazette of the RBH.


              Number 01-011-301192                                            President of the
              8 April 1992                                                    RBH Presidency
              Sarajevo                                                        Alija Izetbegovic




                                              EXT-KOSTJEREVAC-00214
Case:
                                                                                                            -
   .. 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 221 of 372 PageID #: 226
   ·   -;




                           U1'mo NATIO!(s @) NAT~s U:-<1ES
  li-'TE!<."-..TI01'AL Qll!.llNAL    Ttu!!\..~"1.   .,•• Tllli;l..")>AI. PE.'1..>J. l:--r.11.'lATIOl'I.""
             FOil THE l'Ol!..\IER YIJGOSL't.\'L.\ ·:·~-- roi..'ll l'Ele·YOUGO>"!.A\1£




                                                                                         EXT-KOSTJEREVAC-00215
                                                                                                                 I
            Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 222 of 372 PageID #: 227




                                                                                                                01194385




                                         REPUBLIKE BOSNE I HERCEGOVINE
                                                                                                                                      Akontacija pretplate
                                                                           Cetvrtak. 9. aprlla 1992.                              za J99l. 1odJnu 3.900 dlnsra
!c.i.lna I -       Broj 1                                                       SARAJEVO                                          Cfjella oYOQa broju 13 dina111
                                                                                                                                  2'ro-raeun 10100-603-1396

11                                                                                                                       l:lan 3.
                                                                                                                                                               -
\        Na osnovu tal!k:e III Odiuke o proglalenju neposredne rat-                              ZvaniCii privremeni znak svih pripadnika TO BiH bice sta-
pe opasnosti (broj 01-011-301/92 od 8. aprila 1992. godine),                                 ri bosanski grb §titastog oblika plave boje presjec!en bijelom
rredsjedni~tvo Socijalisti&e Rcpublikc Bosne i Hercegovine.                                  dijagonalom sa po tri zlatnotuta ljiljana u svakom po!ju.
 Pll sjednici oddanoj 8. aprila 1992. godine, donijelo jc                                                                 Clan 4.
                                                                                                 'Razrj~ava  se duinosti dosada!nji komandant Republil'!kog
                                     UR ED BU                                                §taba TO BiH gencml-potpukovnik Drago Vukosavljevic i na-
     0 IZMJENI NAZIVA SOCIJALISTlCKE REPUBLIKE                                               l!elnik Republil!kog §taba TO BiH general-potpukovnik Fikret
                BOSNE I HERCEGOYlNE                                                          Jakie.
                                                                                                 Za ~omandanta Staba TO Republike BiH imenuje se pu-
                              Clan J.                                                        kovnik Hasan Efendic.,. a za na4!elnika Staba Republike TO
      Mijenja se naziv Socijalistitke Republike Bosne i Herccgo-                             BiH pukovnik Stjepan :siber.
    anc i glasi ))REPUBLIKA BOSNA I HERCEGOVJNA<c.                                                                    Clan 5.
                            Clan 2.                                                            .Ova uredba stupa na snagu odmah i objavice se »Slutbe-
    ' Ova ure~ba stupa na snagu odmah i objavicc se u »Sluibe-                               nom listu RBiH «.          ·
    ?m listu RBiH«.                                                                          Broj 01-011-303/92 ·                                  Predsjednik ·
    roj 01-011-302/92                                    Predsjednik                         8. aprila 1992. godine                          Predsjednistva RBiH,
    Iaprila 1992. godine                            Predsjedni~tva RBiH,                     Sarajevo                                       . Alija Jzetbegovic. s.r.
    !rajevo                                         AJija IzetbeaovJc, s.r.
         ....................................,..............,.............................
                                                                                             I I 1111111 I ll•Ull Ulllllll lllll HHlt•tlllHl• H rt•u111111111 lfl'll UHHl llrltli

     ~
                                                                                             3
                                                                                                 U skladu sa odredbama amandmana LI i LXXII na Uscav
     · Na osnovu ta~ke III Odluke o progla§enju neposredne rat-                              Socijaiisti~keRepublike Bosne i Hercegovine, a na prijedlog
     ' opasnosti, Predsjedni!tvo Republike Bosne i Hercegovine,                              Sku~tine SR   Bosnc i Hercegovine, Predsjednistvo Republike
     _tsjednid oddanoj 8. aprila 1992. godine, donijefo je                                   Bosne i Hercegovine na sjednici od 8. aprila 1992. godine, do-
                                                                                             nijelo je               ·

                                    UR ED BU                                                                                 OD LUKU
     IUKIDANJU DOSADASNJEG R.EPUBLll':KOG ~TABA                                               0 PROGLASENJU NEPOSREDNE RATNE OPASNOSTI
     tRITORIJALNE ODBRANE I OBRAZOVANJU STABA
     l'ERITORJJALNE ODBRANE REPUBLIKE BOSNE J
                   HERCEGOVINE                                            Proglabva sc daje na teriroriji Bosne i Hercegovine nastu-
                                    Clan I.                           pila neposredna ratna opasnost.
         \..fkida se dosada~nji RepubliCki §tab Teritorijalne odbrane                                H
         ; i obrazuje Stab teritorijalne odbranc Republike Bosne i        Za vrijeme aeposredne ratne opasnosti sastav Predsjedng-
         i;egovine.                                                   tva RBiH pro~iruje se sa predsjednikom Skupstine RBiH.
                                    Clan 2.                           predsjedniko~ Vlade RBiH i komandantom Teritorijalne od~
                .    .            .                                   brane Jtepubhke.
          \'reds;edm§tvo Republtke Bosne i Hcrcegovine donos!Ce
          ~e. o upotre~i jedinica teritorijaJnc odbrane Republ@t:r-KOSTJEREVAC-00216                !11
          f~ 1.Herccgovine.                              _      .        PredsjedniMvo RBiH ce za vrijeme neposredne ratne o.pas-
          ~~rustarstvo za naro~nu.~dbranu Repubhlce ~osne 1 He~-      nosti donositi uredbe sa zakonslcom snaJCom i odfnL-.. n h1.~-·
          ~me preko Staba tentonJalne odbrane Bosne t Herregov1- iii ; ........~··~-'-· '   · • -
          1lc.ovodi i komantfna,. ~~~~~ •.:-- • - ·· ·· ·
                             Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 223 of 372 PageID #: 228


                                                                                                                           r:          fl     '



                                           .1~; .• Broj I
                                       ?i~     --· ·--.   .-·--·-·----·· -··-._ .· -
                                                            IV                                                                                          .l:·,. s. ;~i...:.. \)!:kS.\~·ntc:.·.~uu \nH·
                                                                                                                                                      r~li." """ l.~% i .1!.'.!% 11\IJ~•~11;;.
                              '. c) a ~Jluka stupa na snagu odinah i uf.ja'¥1~~ s..:.                                           .:.1   n.u ;d         Hlli.~Li
                             ~, 11 ~11.1j~ }>Shdbenog tuna RBiH.<.t.                                                                                  ·· ;..- ~•.ic.i:.:. '>\\:rih·Lv\l.cm.:i oullJ::-
                        ··~10j 01-0l ~.J(ll/92                                                               t:"red~jer.t1•1k .                       i.o ~=- '.!.&~o i J.l% ml,i1:.¢i\o:: m<l'>Li
                           & aprila. 19"~2. godil\e                                                   l>r~dl>Ji:dnt§h·~ R.\hh.
                           s~rajevo                                                                    Abja b.ctlbea1nt~, "·,                               LI C:.tl'.1 \.it.1.c .i. s\.a'u .'\ \."·Kl\ilC\I.;:   ,a)   l bl m1j~1\iaju !te' ~lu:..:
                                                              •i
                                                             ,l1                                                                                      .. a_. .ta pit~\\s~':h\' b111s1·u..                           hp »~'iv"                ~i,.. ''   ·'°"'..,,
                                                                                                                                                                                                                                                        :-,,wo
                           ""'"'"~"'tUL.!.t.11.tri!~····•'lti'liHW'-''lletlll\.l~H(.U.\•1'111.1.1'•\••\.llH.\&."~'""""•~!.\\l                         ·- lA pak~Y"<&i\J~ \\d l kg
                                                                                                                                                      · · u pak'"""r•,!e ,i.1 2 Ii.&                                                                ~.oo
                           4                                                                                                                          .. CA l)ak...->~\J~ vd ~r; .i.8 ~ -."tS..::                            nw                     40Jii.\
                                                                                                                                                      k>) 1A )o\i¢Z~ mlijell. ..,:                                       ~<l '.!..~~o            ~ .. 3.2~6
                                 Na GS\\OV~ flana 44. 2alc.ona o \"ladi SociJalii.u¢'k.;;. kl!.pub·                                                                                                                     mlje~;~.,;              ml_;~':n~
                           li~c Bos~::; Hcrcegovin~ (,~sluibcni h:.l SRiSHh. l>~;.oj :n.'9N                                                                                                                                 1\'•.S:.\I              ma~1.1
                           ·.:. •W !ill. ~lh"\\lm 2. s\a'i t. tatta 3. Z.iil.(\lla (> n1.~1am~ a.~lJ'::. ,.;;.
                                                                                                  - \>~•~i •-t.•w .u.\a ml~1ei. ..>i. ~·n
                            1w.•gll p~·eau2eti radi sp'e~vanja j){'tcme1o.·.aja u us1vauv""•'J\I                                                      iJ~. Uli J,r, ·i                                                                    10,(1\• \tilt.- I
                            >:.wrJcne ~ai.vojnc i ek.onomskc: pt\lil&ke l»::i;iuibe-.1 fo.t ..·.mbalo..tt
                                                                                                     -~~;:tih~(,~ l!.lll'I '\\lljelL1.l
                            ~~8iHG, t>toj 8191), V~ada Republik~ ~v!it\~ i lk1..:c.~o\ ,r,(.,                                                                                                                                            I (IQ, \ii.! Jii, :I
                                                                                                 "\>1a:.1j :i.mb.o\i4~i J,l ~ 1i1ill                  -i1>.\!,l Jll"a i                                                                             0

                            d~•\\<>si                                                            u W•dvj am.t>ailU:c
                                                                                                 l.'>ii ,;,;,;,;;,q                     _.i\l"-.i u1r,· I ~ i

                                                                                 UR ED BO                                                                                                         \~\.n\ .~.

                                   012.MJEN 'MA I DOPVNAMI\ lillED~i': 0 N/\(~iN\.J                                                                        l\ .. a. '"~~t..i. !>bl\.'il. 1~;i, ~;•:..tu     a.-1•.>\\1    obj.a\-lJiva:i,;A "' ., ~IU.>!·
                                   FOR!t'mU.NJA CIJENA ODllE&f:~iti ~il(i\;th)t>" t                                                                   ~11.11·,; fah• l\ Sitt,,
                                                .                                     USLUGA                                                          V. i'>roj .ii                                                       })re,i,;jednik
                                                                                                                                                      -,_ 4j>rilii l992.      ~c;di1\·:.                                 \1ade RBiH,
                                                                                          Clan   1.                                                   Sarajc'»>                                                         JUtll P~a~ '!..,
                                 U Un:.dbi o naeinu fonniranja cijcna uQred~nih (m.1U\IOOa
                            i 1.1$luga\i.iSluzbcni list S\\BiH<(, br. 4/41~. :;;9~ i ·;191.• ~ ¢illnu
                            .l stavu l pcdraeke a), b.~. c), d) i c) mij~nj~ju sc. 1gla:.v:                                                           5
                                                                                                                                       dm.·i..g
                            a) pt~ieno bra§no                                                                                   tip         IJSOO<\   ~Na ~s~1~vl.i ~lai~c. l8. Z..tcma .~l op~t'1t~rodnaj o-:ior.....
                            A· 211 pakovanje od I kg                                                                                        04,00 {»Slu!b!mt list SltBIH'-<, bt, 3/84, 1118.,, j~;9Q), au \tll u
                            ·· a pakovanjc od 2 kg,                                                                                         1)2,00 ~lanon'l 4S. stav 2. Zakona o V\odi BiH (.»Slufb1:r.: 11 ...


                   I        - za pakovanjc od 2S kg i vile

                            D) Osnovr.c vmc hljeba
                            od plcni~nog l>ralna
                            - u apoenima od l
                            •· napoenima od 0,800 gr
                                                                    ka
                                                                                                              45,00


                                                                                                       up »1:150«
                                                                                                              10,00
                                                                                                              62,00
                                                                                                                             I.Ip >,500<1
                                                                                                                                            S2,00 SRBiH<<. btoj 33190), Vtada Rcpublikc 8os11i: i Hcrcc&v•·in.._



                                                                                                                                            80.00
                                                                                                                                            70,00
                                                                                                                                                      denosi

                                                                                                                                                                                             ODLUKU
                                                                                                                                                                         0 ZILVODENJU RADNE OBAVEZE
                            •· u apoenima od 0, 7SO gr                                                        58,00                         66,00                                                       )
                            -11 apoenima od 0,700   gr                                                       SS,00                          b2,00
                            - 11     apoenima od O,SOO gr                                                    42,00                          48,00          Ovom odlulom r.avodi $C radna obaven ia sve:
                                                                                                                                                           - d!Uvnc organc, rcpubiicilc i \ll>Slin:.tc otganc uprave, or-
                           c) Specijah1i hljcb od ptcnit!noa bra&rui                                                         lip );500<'              ganc uprave Grada. Sar11je11a, upta\'1\e organizacije, stru~c.                                          1
      j·                   - domaci hljeb od l tg                                                                                           91>,00    druie slu:tbe, p~V(\Sudn1:. otgane, s11odove n P•-'k.daje, Sluibu
      J                    - doma~ hl,ieb od o,800 gr                                                                                       80,00.    dru§tvcnog 11.njigovodstva i radne i.ajednicc lt.abova za terilori
                                                                                                                                                      jalnu odhranu.
      l                    - domaCi hl~cb od 0,750 ar                                                                                       75,01)
                                                                                                                                                          - otganizaci,Jc dru§tvenih djelilmosti,
      !                 - domat:i bljeb od 0. 700 ar                                                                                        70,00
                        - doma~ hljcb od 0,500 il.                                                                                                        ·- javna prcduzc:Ca, drugil prav11a hca i sainostalne priv~d
      l                                                                                                                                     54,00
                                                                                                                                                      oik~.
                                                                                                                                                          .. hi111kc:.. dtugc fmansijsk,;; orsa;"lil.aci~                             organiucijc
[:                      d) za svjei~ mlijeko:                                                             ~2.8%
                                                                                                         mlj~C:'.~
                                                                                                                                   sa ).2%
                                                                                                                                  mlje~a:;            1)518~1:1U'1~.
                                                                                                                                                                                                                                  j                        :tA


                                                                                                             mai.ti                         anast~
v                      - pll!itcria..\l-~·ano                mlijcko u PVC
                       ~mbaldi


                       t) S\tjdc &i.crilizovano mtijek.o:                                                i.a. 2.i!i?o             Ml        ),2%
                                                                                                        m~je~ti                 mljc~r.~
                                                                                                            masu                       1nasti
                       · u       i.vr~oj
                                    lltnbala.ZI 1 I                                              l :~o.(11.I am. ·1      12~.00.:i.iuil
,,.                       11 tvrdoj "'mbala.Zi
                       ;:.d0,5001                                                 62,00 dii\/ i        :~I       65,Wdiu/l ·i1 ...
                          . U _is.toj t~cki u s1avu 2 pl'Ya, dru&a. u~ca i cet"Yna. altneja




~
·1·1
                       imJenJaJu s;i:; t glase·                     ·
           '            · i.a p§e1\i,f:n..:. bra5no tip » !J50«
               .       l ,.500 •.:
                       ~ La osnovne i ;ipecijalne nsle
                       hl.;i::ba pro1.L._;cdenog od pscnic-
                   ......... ~   ~   .... ~ ....... ~ .... , .. ocn .. :. .   c..~,   .
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 224 of 372 PageID #: 229




            English Translation                                          EI' 0050-7522-0050-7522 partial



            THE OFFICIAL GAZETTE
            OF THE REPUBLIC OF BOSNIA AND HERZEVGOVINA
            Year I, Number 1               Thursday, 9 April 1992        Subscriptlonfor 1992 3,900
                                           SARAJEVO                      dinars
                                                                         Price for this issue I 3 dinars
                                                                         Giro Account 1010 603
                                                                         1396


            1
            Pursuant to Item ill of the Decision concerning the Proclamation of the hnminent
            Threat of War (number 01-011-301192 of 8 April 1992), the Presidency of the
            Socialist Republic of Bosnia 81ld Herzegovina, at a session held on 8 April 1992,
            adopted this


                                                  DECREE


                 ON TIIE CHANGE OF THE NAME OF THE SOCIALIST REPUBLIC OF
                                      BOSNIA AND HERZEGOVINA
                                                  Artlcle 1
            The name of the Socialist Republic of Bosnia and Herzegovina is changed and now
            reads TIIE REPUBLIC OF BOSNIA AND HERZEGOVINA


                                                  Article 2
            This Decree comes into force at once and will be announced in the Official Gazette of
            the Republic of Bosnia and Hen.egovina.
            Number 01 011 302/92
                                                  President
            8April1992


                                      Presidency of the Republic of BH
            Sarajevo


                                       Alija IZETBEGOVIC, signed.




            OTP/Team.D                   EXT-KOSTJEREVAC-00218                                   1of1
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 225 of 372 PageID #: 230




                                                              tJU607066


          OFFICIAL GAZETTE OF THE REPUBLIC OF BOSNIA AND
          HERZEGOVINA



          On the basis of point Ill of the Decision on the proclamation of the
          imminent war danger, the Presidency of the Republic of Bosnia and
          Herzegovina, on a session held on 8 April 1992, brought the following:



                                      REGULATION

                         on canceling the previous Republic Headquarters of the
           Territorial Defense and establishing the Headquarters of the Territorial
           Defense of the Republic of Bosnia and Herzegovina

                                       Article 1

           The previous Republic Headquarters of the Territorial Defense are being
           canceled and the Headquarte~ of the Territorial Defense of the Republic
           of Bosnia and Herzegovina are being established.


                                       Article2

           The Presidency of the Republic of Bosnia and Herzegovina will bring
            decisions about the use of units of the Territorial Defense of the Republic
            of Bosnia and Herzegovina.
            The Ministry of Nation~! Defense of the Republic of Bosnia and
          · Herzegovina through the Headquarters of the Territorial Defense of the
            Republic of Bosnia and Herzegovina is operating and commanding the
            structures of the Territorial Defense.


                                        Article 3

            An ancient Bosnian blue colored shield-shaped coat of arms, cut with a
            white diagonal, with the three golden lilies in each field is going to be the
            temporarily official insignia of all the members of the TO of Bosnia and
            Herzegovina.




                                     EXT-KOSTJEREVAC-00219
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 226 of 372 PageID #: 231




               U0607067
                                      Article 4

            · The previous Commander of the Republic Headquarters of the TO of
              Bosnia and Herzegovina, general - lieutenant colonel Drago
              Vukosavljevic and the Chief of the Republic Headquarters of the TO of
         )' Bosnia and Herzegovina, general - lieutenant colonel Fikret Jakie are
       ,,,,. being released from duty.

          Colonel Hasan Efendic has been appointed for the Commander of the           j

          Headquarters of the TO of the Republic of Bosnia and Herzegovina, and
          colonel Stjepan Siber has been appointed to the Chief of Headquarters of
          the TO of the Republic of Bosnia and Herzegovina.




                                      Article 5

          This Regulation takes effect immediately and will be published in the
          "Official Gazette of the Republic of Bosnia and Herzegovina".


          Number 01-011-303/92               The President of the Presidency
          8 April 1992                of the Republic of Bosnia and Herzegovina
          Sarajevo                                 Alija lzetbegovic




                                     EXT-KOSTJEREVAC-00220
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 227 of 372 PageID #: 232



                                                                                          Translation

                                                    00607068

                                                                                          DF28079

            OFFICIAL GAZEI l'E OF THE REPUBLIC OF BOSNIA AND HERZEGOVINA

            Year 1 - Number 1
            Thursday. 9 April 1992
            Sarajevo


            3

                    Pursuant to provisions of amendment LI and LXXII to the Constitu.tion of the
            Socialist Republic of Bosnia and Herzegovina. and on the recommendation of the
            Assembly of the Socialist Repu~lic of Bosnia and Herzegovina. the Presidency of the
            Republic of Bosnia and Heaegovina. at the session held on 8 April 1992. issued the
            following

                                             DECISION

                    ON THE PROCLAMATION OF AN IMMEDIATE THREAT OF WAR

                                                     I
                 An immediate threat of war is hereby proclaimed in the territory of Bosnia and
           Herzegovina.

                                                   II
                  During the immediate threat of war, the Presidency of the RBH shall be
           expanded to include the Chainnan of the RBH Assembly. the RBH Prime Minister
           and the Commander of the Tenitorial Defence of the Republic.

                                                    m
                . During the immediate threat of war, the RBH Presidency· shall issue decrees
           with force of law and decisions on appointments and dismissals which will be
           submitted for approval to the RBH Assembly as soon as it is able to meet.

                                                   IV
                   This decision shall come into force immediately and shall be published in the
           Official Gazette of the RBH.


           Number 01-011-301/92                                       President of the
           8 April 1992                                               RBH Presidency
           Sarajevo                                                   Alija Izetbegovic




                                      EXT-KOSTJEREVAC-00221
    Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 228 of 372 PageID #: 233
                                                                                                                          i


                                 \Jl-."rnD NATIO~S     f@     N....TK."SS UNIES
             i~-rat--:_...rim;AI. 01~1NAL TFJ&,~.u .. •i . TlllEL'l'AL PE.'1A1. l~"r.!L-.;ATIONAI.
       .,:          FOR THE fO!t}\£1\ YIJ()O;L....\1.... ·-.:-" !'1)1.ll' L°EX·YOUOO>"l.A\U
                            0£n::o;c:£'S E.'\:KlBIT



                                                                                                               00607069




I
                                                                                       EXT-KOSTJEREVAC-00222
                    Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 229 of 372 PageID #: 234
                                                                                         £ZZQO-:JV/\3CJ3rlSQ)f-lX3




                                                                                          'rfL'C-:1.•=;1-0:.h:i lfi:'J~~ ~!(1-:>kii !1~C·.P,':i•~.t::.q1:".'.!>1°A(} ;;,..11~r
•. .._lt!O)!.~lj ~~...;;d :iq~t;r ;:i,..o ~t;'f'..01SodJ!>:>, l>'ft... 'i                 "'.J!I:"< =·~~-we- !Jt.. .err-"'1    "t:r1~1; 1,~t:0Jfl!;:ifr~ ;>; ;aoJ r-.. •.:..<01..:Tt~
                                                                                          rs npr~r1 n ;;>t -nT;1t1i. 1110"-'lr::: n r-11q:.1µ :11"unc1•:>d. np7~:u
.            ;             .   lll\
                                                                                          :i'.<i'! ·r'.1::"~uo;i •!!~!To~ 't.~cJd. S.c:.i;.9,.i;;:.;c.'U!. '-li::::p
.         . ~'   ·;:~JCI.; ;;.,o :fil.:i£lA'!i ·011iiJ...,~~!'C' ~ OUl'.•Cl(IC
                       .
                                                                                          -:i;jlO !•c.... q.i;:tJd .:iit ~~·tu'!"li:i'.<l~~::if.f rAl:.'Y'.19 ~ ;.;qr-<1 >'.!.! 7
·-. .      : . r~O l!!U~~Jf'i"U lir~DJP ~ ~(in~ ~1,1\:l.A.t-1~·rm:!Hl
                                                                                                                   -r:~p> 1J1U:i'J'-~rnc t*1ir.,!H'"'11o !l"JCJ o;-ic-J
~~!~·~~JllH !;nlfOG :l,.!t<t•til:ilJ:lll~J~i:i ;:iur.f!i                                  •l:l-:<ii•f-<WCU.)J~' M~~1:l-3'KJ                re·
                                                                                                                                      ~:fu; ;;mq.;l.!;"<>~ Jll!: :1!.:i;~
.        · ·W\tj)(J*100lj·=' UtfC!..,o:i'Po :)Qj:JO>Jl'l!I :».(l !{9';;iJ"'l! ~:Z
                                                                                          r;s :nn .. ~a.:u:iJ-4 ! ;iu~og :i'tinH :nrt'p!UI ~t n~n;~r1~Q l
                                          r I\
                                                                                                                                             ·n)!!"1~0 r.:.0111ru     qi   ;;i1.11.-v.'li
                                       ·oruns OL'l'l'J :qrp:u nfo)! llX'f!;l~!t           ..,~.,fi ! :rnccq l!lt!11.4*1ml ~nJd tft.<.i 1nr1.-.o4 ::: r.•orm
mpi~go lilMl~""' ti. npcf.f.11 n (11µ..'lf.IP r.it10 11itt0 i71urw                         tf1~Jc.-~i ! t~<X! 1¢111,t:d tioo~JTU~u t'(u~ .. n~J-i;n 1~l i o~~
     ~ffU 011pr;..1 ! llfVCJll:(l1J'llfiiJ l {'ti ~~:>~d>i!f ;Jfl~f.
                                                                                          ·nos~ .. C' ~ )IJl"*~?H ! ~e ~1ql'ld:i1: tf..i~peqo~. 11f1;:1
    ."9-J~P?\$ '~ ·rwf111pru WJ~~ fW!:\'Ofitr"l W!umt
   ~;mflplJt! n ~"'QQ o~ ~Ui;)~ ... 11 DS ~nJl~rt' >:
                                                                                          ·'tun; ncfuefl"'Cl' ~~~ rFJ 1'1<\lKl'i.'nfOllJ! ! ~U]-"ll<lU~I! .-.·nrf'I~
                                                                                           ·t.1~ q:1)ftf1.1>11r:Ut ~ llt~JP"fl Cll"" ~~~it'~t1r ~'~°¥!P 1:in3
             .                            A.
                                                                                          .OUJ(l "nttr.Hltl«~Utt m:...J!lpf0~1 l'li11Jt.'n~;.l~ to tl1t'p.:J3' r.-.tJ d
            ~)lfU"I/ lfi:~~?;;\QO llhfl JI ')DAl'QO ~C'J M                                t..OUlO ~ ';)J rp ff!>. (:l .'t'W! tfu'?I:: 3o1tteJ :;/vt;.-.t'ftf~'°ld l
             •'4¥,-pa,\n
                   'CW~¥tlpa>d wr;i;,rf w~1 )f Mit..~r~                                                                                             · :;i(ura 01ne1 JJ
             ·                           hr                                               :;,t?ti'fdOJd :>n1... ~v:t2>f ! Ol!i01'J :i~1il~'>.l '~fJQl•~:o1 r~: 1
                                                                         ·r~1t~tt

              ~'"'%! .~.\od n fi!)'fjW~ :l'S ;,.J- r-ln:i ·.,11r;ql'f!J                                 vt.-.:v.is !l(>,l\IJ.V~I (lfflr'JSV1::"J0H1J 0
         •.lfJ~J. l~f~ll~ fGlH<il~ ~11dr.tt><Hl't t"ll <IAr"lf rl~r'!r-,~
    ..   .r~ .~""' ~.;:i ';)t."e~~ ~tp,Mld u. uud(lll r1;!ttrfle)I?                                                           n~n1ao
         ~~t .l:!Uf:~;:uJ Cl.l.l!XI0..11! IJ)!~J ~t ~•"N':t.S
                                         ll:I
                 · .            . .·           ..   ·t~n~r.21;i1*"1t~r:s1."t'f      ts
             ~· o·~t'U5 ~ltW~ ~ ~n turllq~
             s Ii ~ .Q~ ~SC? =i!M!> ·~fl'!P~ ·11 ?..:f ~l«~JPO
          ·tp·=$'.       Op at OIJ!OllIIO. 'O~inui) ,9 (j.~· ar
          .. ·:f>UJA ..ll~.~~~.~~scrlr
         ~ ~· ~ t.UAtf~ :;s.~:;ueN·
                                         .tl
      Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 230 of 372 PageID #: 235


                                                              SLUiBENI LJST RBiH                                                          Subota, 20. juna

               );du kao i da Predsjed!1i!lvu Rcpublike Bosne i Hcrcegovine        oddavanja medunarodnog mira i sigurnosti. Repub1ika l
             'odnosi informaciju odnosno izvjc§taje 0 svom radu.                  i Hercegovina ce zajedno sa Savjetom bezbjednosti UN, E
             y                              Ill .                                 skom zajednicom i drugim medunarodnim institucijama 1
                                                                                  viti da traga za mirnim rjclenjem sukoba u Bosni i Hercer
                Dr:iavni i dmgi organi i institucije kao i gradani duini su       putem pregovorakoje ce biti uskladu sa njenim dostojansl
           :: da na zahtjev Komis!je stave na u~i~ s~c tra1en~ .P.oda~e. i        nezavisno~cu, integritetom i cjelovitoScu. U tom pogled
           · mfor.macije od znac!aJa za rad KommJe 1 da Komis1J1 pruzaJU          ostaje otvorena svim relevantnim inicijativama.
            punu pomoc u njenom radu.                                                  5. 0 ovoj odluci PredsjedniUvo Republike Bosne i H
                                            JV                                    govine ee obavijestiti Savjet bezbjednosti Ujedinjenih na1:
               Ova urpiba stupa na sna.gu danom objav1jivanja u »Slufbe-               6. Ova odluka stupa na snagu danom objavljivanja u ..~
            nom listwRBiH ...                                                     benom Iistu RBiH«.
              PR. b(;;j 02-011-417/92            Predsjednik                            PR. broj 1201/92                          Predsjednik
               17. juna 1992. godine        Predsjedni~tva RBiH,
                                                                                      20.juna 1992. godine                   Pre.dsjedniStva RBiH,
                      Sarajevo              Alija Izetbegov~, s.r.                          Sarajevo                         AJija lzetbcgovic, s,.r.
            111111111111111111111111111111111111111111111111111111 11111111111111111111111111i11111111111111111111111
            158                                                                    159
                Polazeei od (!injenice da je na Republiku Bosnu i Hercego-            Na osnovu ~Jana 8. Uredbe sa zakonskom snagom o ol
            vinu izvrSena agresija od strane Republike Srbije, Republike          ni, (•Slu!beni list RBiHc, broj 4/92), na prijedJog Gla'
            Crne Gore, Jugoslovcnske armije i terorista Srpske demokrat-          ~taba oru!anih snaga Republike Bosne i Hcrcegovine, F
            ske sttanke,                                                          sjednUtvo Republike Bosne i Hercegovine na sjednici od
                - da je ~injenica agresije utvrdena od strane Savjeta bezb-       juna 1992. godine, donijelo je
            jednosti Uje'dinjeriih nacija, Rezolucijom broj 752 od 18. maja
            1992. godine,                                                                                     NAREDBU
                - da se ta agresija nastavlja i nakon usvajanja pomenute
            Rezolucije Savjeta bezbjednosti,
                                                                                   0 PROGLASENJU OPSTE JA VNE MOBILIZACIJE ~
                                                                                    TERITORIJI REPUBLIKE BOSNE I HERCEGOVIJ\
                - daje agresija pracena hruralnim genocidom nad narodom
            Bosne i Hercegovine, kao posljedica ~ega je do sada ubijeno                                                 I
            preko 40 biljada ljudi, prisilno raseljcno oko milion i 400 hiljada        N~~jese op~tajavna m~ilizacija ~vih vojnih ?bvez1
            stanovnika, a njih preko 60 hiljada odvedeno u koncetracione          na tenton31 Republike Bosne 1 Herccgovme, starostr od 1}
            1ogore,                                 ·                             55 godina, koji su duini da se sa vojnom opremom i lit
                - da agresor organizovano nastavlja da razara civilne, pri-       naoniZanjem odmah jave u najblifu jedinicu Teritorijalne
       1    vredne, vjerske i druge objekte,                                      brane.
                - da je agresor okupirao oko 70 % teritorije drlave Bosne i                                      ll
            Hercegovine i da odbija da obustavi agresiju,                             Nareduje se op~ta javna mobilizaclja svih ostalih ra-
                - i polazeei od prava na odbranu koje je priznato po              sposobnih gradana Republike Bosne iHercegovine, starost
            me.dunarodnim zakonima.                                               18 do 65 (mmkarci), odnosno 18 do 55 (zene) da se ·
                                                                                  odlaganja jave u jedinice civilne za§tite, koje ce u skladt
                Predsjedni~tvo Republike Bosne i Hercegovine, na osnovu
                                                                                  odredbama Ure.dbe sa zakonskom snagom o odbrani otpo:
            amandmana LI ta~ka 5. stav 3. na Ustav Republike Bos11e i             sa izvr~avanjem zadataka.
            Hercegovine, na sjednici odrfanoj 20. juna 1992. godine,
            donijeloje                                                                                          III
                                                                                      Nareduje se svim imaocima materijalnih sredstava k
                                     OD LU KU                                     podlijefo popisu za potrebe odbrane, da sva sre9stva ·
                                                                                  odlaganja stave na raspolaganje najblifoj jedinici Teritorij~:
                      0 PROGLASENJU RATNOGSTANJA                                  odbrane, koja ~e se koristiti za potrebe izvr!avanja borbc1
                                                                                  zadataka.
                L Na teritoriji Republike Bosne i Hercegovine proglabva                                         IV
           se ratno stanje,
                                                                                      Nareduje se svim javnim preduzecima zavodenje neprd.
               2 Progla~vanje ratnog stanja iJiia za dlj da se, na osnovi         ne radne obaveze, u cilju obezbje.denja fimkcionisanja Zivo'.
           prava gradananaindividualnui kolektivnu samoodbranu, omo-
           guci efikasnije angafovanje svih ljudskih i materijalnih poten-                    .          I .ce.tt.it'\iithis document co11"1·.:1111,\!_ 1 • l
           cijalau u domovini i inostranstvu radi njihovog stavljanja ufimk-          Nareduje se uvuden.ie racllle obaveze u preduzeeima., ~!lit·.'
           ciju oslobadanja Republike Bosne i Hercegovine od agresora,            ~talnim zan~tskim i d!"lgim 13~fi&ojl:          ffilR~Ol-%:w!?i,~":
           kao i radi uspostavljanja nandenog pravnog poretka i stvaranja         Jede. ncprekidan _rad 1 funkc!orusan~ thta 19:;.frW51W~hl.l.RIJ1 ;.,
           uslova za povrat.ak svih prognanih stanovnika Bosne i Herce-           ~fufcii~=~o~~~~'¥!ijfu~~~'f-ir~~~c'i:MH~9ffi· RWU1\~11,·:)~
           govine na njlhova·ognjilta.                                                   :.i      :.1~                      ~               (   J8 DccL·rnh.:r _'.l •I ,
               3. OvlaAeuju se oruiane snage Bosne i Hercegovine da                                                   VI                        ·
it         preuzmu pptrebne mjere na organizovanju o¢tenarodnog ot-             Za izvrAeoje ove naredbe odgovorm
           pora radi ostvarivanja postavljenih ciljeva.                    rijalne odbrane Republike Bosne i Herc
;j             4_ Republika Bosna-1 l;lercegovina ce se priddavati odre~   organa ~lavnog ~tab~ i dru~ih nadlefo
I;
:·1        daba .medunar~og •prava i medunarodnib konvencija koje          potpuno·1 odgovorno izmen.JC ove nare
~ i        regul~u ponahn.JC drfava u ratnom stanju, te u skladu sa                                     VII
.'
           ~l~om5~. Povc~ Ujedilfn~nacija, uvafav~~~t~~Ac-oo3'Zl(ako nepo!tovanje ove naredbe pc
'!         JaUve SavJeta bezbJednOSti kOJe on donese radi uspostavlpn,Ja 1 odgovomost u uslovima ratnog stanja, u
I!
                                                                                                                     .\ .... J_ •• ...:." .. J ( '\i"J-"; ••••• ' .•. :. -···· .. ··-·
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 231 of 372 PageID #: 236




                                        01194626
     Saturday, 20 June                                      OFFICIAL GAZETTE OF THE R BiH                                   Number 7 - Page 234

     158
                 Proceeding from the fact that aggression against the Republic of Bosnia and Herzegovina has been carried out by the Republic
    of Serbia; Republic of Montenegro, Yugoslav Army and terrorists from the Serb Democratic Party
                      that the fact regarding the aggression was established by the UN Security Council Resolution 752 dated 18 May 1992;
                      that the aggression has continued even following the adoption of the said UN Security Council Resolution;
          ,,..,.-     that the aggression is accompanied by brutal genocide over the peoples of Bosnia and Herzegovina as a result of which
                     over 30 thousand people were killed to the present day, around one million and 400 thousand citizens were displaced and
                     over 60 thousand of them were taken to prisoner camps,
                     that the aggressor continues to destroy civilian, economic: religious and other buildings in an organised manner,
                     that the aggressor has occupied more than 70% of the territory of the state of Bosnia and Herzegovina and that they
                     refuse to discontinue the aggression,
                     and proceeding from the right to defence which is recognised under international laws.

              The Presidency of the Republic of Bosnia and Herzegovina, pursuant to Amendment LI (5) (3) to the Constitution of the
    Republic of Bosnia and Herzegovina, at the session held on 20 June 1992, issued the following

                                                             DECISION
                                                 ON DECLARATION OF THE STATE OF WAR

           1.   The state of war is hereby declared in the territory of the Republic of Bosnia and Herzegovina.
           2.   The purpose of declaring the state of war is, based on the right of citizens to individual and collective defence, to allow more
                efficient mobilisation of all human and material resources in the country and abroad for the purpose of involving them in the
                liberation of the Republic of Bosnia and Herzegovina from the aggressor, as well as for the purpose of establishing the
                damaged legal system and creating conditions for return of all expelled citizens of Bosnia and Herzegovina to their homes.
           3.   The armed forces of Bosnia and Herzegovina are hereby authorised to undertake necessary measures and organise nationwide
                resistance for the purpose of accomplishing the set goals.
           4.   The Republic of Bosnia and Herzegovina shall stick to the provisions of international law and international conventions
                regulating the behaviour of countries in the state of war and, in accordance with Article 51 of the UN Charter, recognise
                resolutions and initiatives of the Security Council it issues for the purpose of maintaining the international peace and security.
                The Republic of Bosnia and Herzegovina shall, together with the UN Security Council, European Union and other
                international institutions continue to look for a peaceful solution of the conflict in Bosnia and Herzegovina through
                negotiations, which shall be in accordance with its dignity, independency, integrity and unity. Jn this regard, doors shall be
                open for all relevant initiatives.
           5.   The Presidency of the Republic of Bosnia and Herzegovina shall notify the UN Security Council of this Decision.
           6.   This Decision shall come into force on the date of its publication in the "Official Gazette of the Republic of Bosnia and
                Herzegovina".

    PR. number: 1201/92                                                                                                     President
    20 June 1992                                                                                                   Of the Presidency ofR BiH
    Sarajevo                                                                                                       Alija lzetbegovic, signed

                                                                                                             I certify this document consisting of
                                                                                                                                  /illegible/ pages
                                                                                        to be a true, authenticated copy of the document held by
                                                                                                         the Office of the Prosecutor of the ICTY
                                                                                                                               08 December 2017




                                                                                                           Authorised officer's signature, signed

    I hereby certify this is a true translation of the original written in Bosnian/Serbian/Croatian
    Sarajevo, Bosnia and Herzegovina, 13 December 2017
    Ivica Bosnjak, Certified Court Interpreter for English



                                                         EXT-KOSTJ EREVAC-00225
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed:
                       ~6/04
                                           08/14/19 Page:
                                    Z 36 76 12 566
                               • 92 14144
                                                          232 of 372 PageID #: 237
                                                     SO BRHJR LU~M ?~
                                                                                                                               ...
                                                                                                                               01
                                                           8 3t 78     12 5~6       $0 BRHJ~ LUVA YU
                        Ul'04 • '2 te116




                                                                       00574584
  lJf·!' •
  {jf00 10 IL 'IU
  ·. it'O, 80 Pl.I VU                     ·
 ~'RPIKA RIPf.laL1KA B,OINA l HERCECIO\flNA ·
 J1UNllTARITYO NAUONE OOlftANE
,:·        ;·1 -A R A J I V 0      ·
· &RI t/91
. :pATUtU' t611APRlL t9,2.• &0b1NE



  VLAD~"'-            AR 1   SA~   IRPIKE. REPU&LlK£ 808tfE 1 HERC1£60Yllll ,                                             ~
                                                                                                                      ~                  ~
                                                                                                       1l :1 •11 ,.                      ,
           taHM ·CPI 1r:H11M unuin11 tAMf\       1                                                         ·              .1     ....,

 .NA /osNOVU· CLllNA •.••. A SHODNO CLllNU" 8'1
                                        t 'usTAV" SRPSkE REPUILl
  91Ht SllHt PREOSJEDNlSTVO SBlH NA SJEDNlC"l ODRtl\NOJ ' ' .04-. t9'2·
  Go·o. oor.1JaLo JE •            .                   ·
                                              0 .D .L U K U
      i. fORMlRA IE TERlTORIJALNA ODIRANA BIPBKE REPUILlKE IOIM£ 1
      MERCE60VlNE. KAO ORUZANA &NAGA SBlH. TERITORIJALNOM ODBRANOh
      CE RUKOV001T1 1 KO"~NDOYATI OPITlNBKl• OBLAiNl• REGVONALNl
      STA80Yl l REPUILlCKi 8TA& TO 8B1H •.
      2·. ODt..UK" 0         OBTA\.lK KOMPONENTA11A ORUZANlH INAGA 81CE DONEIEMA
      U IKLAOU IA RJEIENJEM POL1T1CK06 UREOJENJA B09NE 1 HERCEGOVINE
      1 STATUIA JNA·· ·                                                                                .



      NA OSNOYU CLANA              at.
                          USTAYA SRPBKE REPUBLlKI BOSNE 1 HERCEGOV1NE•
      ~ NA·PRlJIDLO& VLADE• PRED8JEON1BTY0 8R81H OONOSll
                                                0 0 L U      t<. U
       .
       t. PROGLA&AYA IE MEPOIREDNA RATNA OPAINOlt~            .
       2. NAREDJUJE"IE OPSTAt JAYNA ."OllLll~ClJ~ TO NA tJELOKUPNOJ

      .TEIU TORlJ
       _ BVl°     l 89lM
              VOJNl      •
                     OIVIZM1       au Oft 8£ STAVE
                             Cl OUZNl                                               NA RASPOLAG"NJE
       OPITlNIKi" ITAIOVlMA TO NA ~ODRUCJU tllH •
                 .,
                                                      - 2
                                         0 9 R ,.      z   L 0   zE    NJ E     I




                                                                 1 '




                                                     EXT-KOSTJEREVAC-00226
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 233 of 372 PageID #: 238

                                      0 B RA Z L 0 z·E NJ E           00574585·
                  ~           .             .
                 /""QPSTINSKI ITAIOVl TO KOJJ eu DO SltDA Uft£DNO FUNtrCIONJIALl
                ''TAJU 1 D'ALJE U lBTOJ FOf\MAClJI l SltSTAYU •. U NOVO 1-'0RMiffltNlM
           lRPSKIH
           ·-·
          ...
                   OPBTlN~ftA PO lBTOn PRlNOlPU roRKIRATl STABOVE TO •
      .·2. 0 OILAITl"A FORMlRATl OBLAINE. STABOVEt ITO BE STAYLJA U NADlE..
      . !NOST YLAOA llAO. STABOVE FOR"lRATl PO_PRlNClPU I FOR"AC1J1                                         R~­
        NlJ1H·lONIK1H STABOVAt l&TO VAZl l ZA AR BOSANSKA KRAJlNA.
          3. U PO&LEDU PR06LASENJA NEPOSREONE RATN! OPABNOSTi POORAZUIU•
          JEVA        ~'   PREOUZIMANJE BVIH NEOPHOONIH MJERA                   ~OJE   PROlSTlCU II                        :   .
                                                               .
          8TANJlo A SHODNO KONKRETNOJ BlTUAClJl NA D~fOJ . TERlTORlJl.                                       .

      · ·4. KOD NAREDJENJA OP8TEt JAVNE "OBlllZAClJE PREDUZETl ll.JIOECEt
          -HOSlLlBANE JEDlNICE KOJE SU PRiOODATE SAITAVIMA JNA NE POVLA•                                                           ..
              CIT! IZ RATNIH.JEOIN&CA.                        .
          - KOO PREOSTALOG .l,..,.AY9' 'TO lZYRSITI·.HOBlllZACl.ltU NEOPHODNOG
           ,.SROJA LJUOITV~ ~JtTi.:.a•.KOJJ" BE HOZE U POTP.UNOSTl OBEl8J£-
  .             OlTl TERlTORlJ.; IE, MO~U~H08tl lZNENAD.J~JA-. ? :·                            ·          ' ·
          - GDJE GOD JE MO~~&.l ,.i.t,JtC't POTPUNO' 'ANM!'OY~~-IE LJ~OITYA II
         SFERE MATERJJAl.;NE':r.:fiJ(fl'•_t~pN.rE DO MOHENTA J(~l>A ..8JTUA~1JA NE
      .  Z~HTlJEYA DRUGACi~E·. RJ«llMJE.·                    ·, :: · :··.
      ·- u SVl" Of>STlNAf;tA..li~RIHI· POPl8 NE"Al~9Rlt~•·M• ;aoRBENO
                                                       0




                8POB08NOG LJUOITYA 00 KOJE«.F.OR"JR4Tl NOV..JlOtNltE.TO l                                 ·ORG~­
           NlZOVATl OIUCAVAffJE l 08P0801LJAVANJE IITlH.. . ..
. ··- ..!. U PRIPftE"1 OIPOIOBLJAYANJA _KAO i AN&AZOYANJA JEOlNlCA TO
           OBTYAftlTl IARADNJU SA JEOlNICA"A JNA• A GDJE JE TO MOGUC£
                8TAV1Tl lH POD JEDINITVENU                 ~O"ANDU.

                                                               H1N18TAR NARODNE 008RAN£
                                                                      806D~N   IUBOTICt B.R.
                       -
          PREOA01 VUKOVlC DANA 16.04.92.GOOlNE U                         •     t0106 CA80VA ::
          ~RlHIO•          IA BANJA· LVHU     ~ER~O        BATlNA•+1                       I       '""'
                                                  ""            ~
          4t505 90 PLE VU•
          ~!UOD       10 BL. VU




                                                                                         I certify this document consisting of
                                                                                                                        2 pages
                                                                                       to be a true, authenticated copy df the
                                                                                         document held by the Offit•c of the
                                                                                                       Prosecutor of the TCTY.
                                                                                                                 09-Nov-2009

                                                             ., :



                                            • EXT-KOSTJEREVAC-00227
      Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 234 of 372 PageID #: 239




                                                                                                         Translation   03015709




                                                                                /handwritten:/ 13
                                                                                               BIR-
                    1··                                                                       '}
                #                                                                             ~

              <;·         0959 hours
                          45100 SO DL YU /Danja Luka municipality, Yugoslavia/
                          41505 SO PLE YU /Pale Municipality, Yugoslavia/
                          SERBIAN REPUBIC OF BOSNIJ\ AND HERZEGOVINA
                          MINISTRY OF NATIONAL DEFENCE
                                  SARAJEVO

                          No: 1/92                              /stamp of the Autonomous Region of Krajina/
                          Date: 16 A pri1 1992                                 /a signature/


                          To the governments of the AR /Autonomous Region/ and SAO /Serbian Autonomous
                          Dist.J.icts/ of the Serbian Republic of Bosnia and Herzegovina, that is, to all Serbian
                          Assemblies.

                          Pursuant to Article 68 and in keeping with Article 81 of the Constitution of the
                          Serbian Republic of BH, SBH /?Serbian BH/ /as printed/, the Presidency of SBH at its
                          session of 15 Apiil 1992 adopted the following

                                                              DECISION

                          1. A Territorial Defence of the Serbian Republic of Bosnia and Herzegovina shall be
                          formed as the anned force of SBH. The Territorial Defence will be led and
                          conunanded by municipal, district and regional staffs and the republican staff of the
                          SBH TO /ten-itorial defence/.

                          2. The decision regarding the other components of the armed forces shall be made in
                          keeping with the solution on the political organisation of Bosnia and Herzegovina and
                          the statute of the JNA /Yugoslav People's Army/.



                          Pursuant to Article 81 of the Constitution of the Serbian Republic of Bosnia and
                          Herzegovina, and at the proposal of the Government, the Presidency of the SRBH
                          /Serbian Republic of Bosnia and IIerzegovina/ hereby adopts the following

                                                              DECISION

                          l. A state of imminent threat of war has been declared.
                          2. A general, public mobilisation has been ordered on the entire territory of SBH.
                          - All military conscripts shall put themselves at the disposal of the municipal TO
                          staffs in the territory of SBH.




j;                                                          EXT-KOSTJEREVAC-00228
 ;I                       0091-4678-0091-4679/0091-4397-0091-4398/amk  I

 u
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 235 of 372 PageID #: 240




                                                                                                                                        Translation        0301571 ()




                                        STATEMENT OF REASONS

            1. The municipal TO staffs that have operated regularly so far shall remain in the
            same formation and establishment. Set up TO staffs in newly-formed Serbian
            municipalities on the same principle.                                /handwritten:/ 14

            2. Set up distiict staffs in the districts, which is the responsibility of the govermnents
            of the SAO. Set up the staffs on the principle and according to the formation of earlier
            zone staffs, which also applies to the AR of Bosanska Krajina.

            3. The declaration of an imminent threat of war implies taking all the necessary
            measures stemming fromthe situation, and in keeping with the specific situation in
            the given territory.

            4. On the order for a general, public mobilisation, take the following measures:
            - Do not withdraw from war units the mobilised units that have been attached to .TNA
            fonnations.
            - With the remaining TO fom1ations, mobilise the required number of men and MTS
            /materiel and equipment/ with which the territmy can be secured fully and the
            possibility of surprises prevented.
            - Wherever possible, avoid complete engagement of men employed in production
            until the moment the situation requires a different solution.
            - In all municipalities, make lists of undcployed men fit for combat, fom1 them into
            new TO units and organise instruction and training for them.
            - In preparing the instruction as well as the engagement of TO units, achieve
            cooperation with JNA units, and where possible, put them under single command.


                                                                         Minister of National Defence

                                                                                Bogdan SUBOTIC
                                                                                                              f       n~rti!Y       1hc: docu;-:1;.:p•   ,:~~m!-:i~:•in~·       £,: -.·:

            Delivered by: VUKOVIC on 16 April 1992 at 1006 hours                                             .i
                                                                                                                  1             1
                                                                                                                  , {;~l;~~~; i1.~;~;~:'.1c::>/    i::;:/.'.' ; ,ll;~_''':'.,
            Received by: For Banja. I ,uka · Jerko BA TIN AR+?                           Yui!0Rlavi1.•!\lcd1u11i:~i" 1:·, · ln;,_...., .. ,; .. ,>i;
                                                      Portions redacted~ if ~my. conhtin cufifidenth\l inj{)l'J)1al1on.       ~·.-h;d~ .W.:!.::..:: ::

            41505 SO PLE Yu
            45100 SO BL YU

            ECV /electronic communications centre/, MUNICIPAL SECRETARIAT FOR NATIONAL DEFENCE
                                        440/800
            SubmittediReceived Telegram no.
            Dale   16 April 1992at 1010 hours                                                 ~

                                                                                                                                       ·-
           1l TLP)ffdcprintcr/ TGR ffclcgraph/ TLF ffclcphone/      RRV /Radio Relay/f41Iclµbk/
              Pnx:essi:d by           ta sii!nature/
                                        (signature)




                                              EXT-KOSTJEREVAC-00229
            009l-4678-0091-4679/0091-4397-0091-4398/amk  2
     Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 236 of 372 PageID #: 241

                                                                                                                                                  . '•

                                                                                                                            Broj 4 - Strana 153
                                                         SLUZBENI

                                                                              Organizaciju komundi jedi·nica i ustanova Armije utvrdujt:
                                                                          P·edsjednistv~ Republike
              · .         Amandmana LI tacka 5. sta\· '.\. na Usta"V Re- 111 - RUKOVODENJE 1 I<.OMANl)QVANJE ARMJJOM
              · "k o~novu
            .·Na    Ho~ne j Hercegovine. na priJe· · di og. VI a d e Repu bl"k
                                                                             1 e
              ~ef Herce~ovine. PredsjednBl\'O Repu~hke Bosne t Herce-                                             Clan 8.
             ine. donos•                                                                Predsjednistvo    Republike   j1: najviSi organ rukO\:odenja
                                                                                   komandovanja Armijom.
                              .¥~- UREDBU                                                                         Clan 9.
                ZAKONSKoM.SNA.GOM 0 ORlllANIM SNA.GAMA                                  U · ostvarivanju rukovodenja i komandovanja Armijom.
                     REPUBLIKE BOSNE I HERCEGOVINE                                 Predsjedni~tvo Republikc naro~ito:
                                                                                        l. utvrduje pJanove razvoja Armije:
              OSNOVNE ODREDBE .                                                         2. utvrduje organizaciju Armije i formaciju komandi, sta-
                                                                                   bova. jedinica i ustanova Armije:
                                       Clan I.                                          3. utvrduje sastav rukovodenja i komandovanja u Armiji u
           · . om uredbom ureduje se organiziranje orufanih sn_aga skladu sa zakonom:
             · ~l"ke Bosne i Hercegovine (u daljem tek..~tu: Repu~hka)                  4. pr.1ti sprovodenje utvrdene potitike rukovodenja i lw-
             ~aj~ni~ke orufane site svih gradana. n~roda Rep':'bhke - mandovanja Armijom:                                                   ·
               . . na· Srba i Hrvata i pripadnika drug1h naroda 1 nar~d­                5. utvrduje plan uP.otrebe Annije za slu¢aj r.lta i nareduje
              Jima •                         • 1· k omandovanJC     · oruz·an1m upotrebu Ar~ije ~ miru i u ra~u: .
             i koji u njoj tive. i rukovodenJe                                                                                   .     .        ..
               uma Republike.                                                            6. daje smJc:m1ce za poduZJman1e m.iera pnpravnosll 1 mo-
                                                                                    biliza.cije Armije i smjemice za uskladh11nje priprema i plano-
   oi ·~                               Clan 2.                                 .    va Armije sa drugim nosiocima obrane:
  <J , .. ruzane snage Republike fini Anniju Republike (u dalj~m                         7. utvrduje planove naoru:tavanja i opremanja Armije:
               u: Armija). U i;lu~aju rata oruzas;ie snage•. p_ored A~ll!IJe.            8. utvrduje vojnoteritorijalnu podjelu Republike:
· ~a · i policija i. naoruta.ni sastavi koj1 s~ stavlJaJu pod Jedm·                      9. donosi osnovna pravila i druge akte koji se odnose na
          onu komandu C?ruiamh ~naga Rep!Jbhke:                                     strategiju orufane borbe. mobilizaciju. r.tzvoj i upotrebu Armi-
          fod naoruzamm sast~v!ma -~ smtslu stava 1•. ove u~edbe je i pravila kojima se rcgulird unutamji red i odnosi u vr5enju
         · zumijevaju se radm.c1 ~01_1 rade n~ p~s~ov1ma fi~~kog vojne slu1be u Armiji:                                                         ·
         ·suranja u poduzccima 1 drug1!'1 ptavmm hcima. radmc1 ~-                        10. donosi propise o obuci u Armiji; o vojnoj disciplini 1
        "nike slut.be i drugih pograni~mh organa.                   "               druge propise prcdvidene zakonom. drugim propisima i opCim
                                                                                    aktima:-
        1.:. ORGANIZACIJA ARMIJE                                                          11. v~i i druge poslove rukovodenja i komandovanja Ar·
                                        Clan 3.                                      mijom u skladu sa Ustavom Republike i zakonom.
                                                                                          U vrsenju poslova iz stava I. ovog ~lana. Predsjedni~trn
           Armija sc organizira. osposobljava i p~ipre!"a u miru za vo- Rcpublike donosi smjernice, direktive. pravita. odluke. oared·
        cnje 5vih oblika oruiane borbe i borbenih deJstava, kao u_~ar: be i druge akte.
          obrctmbena snaga Republike sa :z;adatkom d~ predupr11ed1
         resiju i drugu opasnost za R~pubhku_•.d.a vqd1 or~anu bor-
          protiv neprijatelja i u¢estvuje u za§tlll 1 spa~av~n)u stano~­                                           C:-tan 10.
        'stva i materijalnih dobara .u ratu. omogucavaJuc1 ume mobt-                      Predsjednik Predsjedni~tva Repuhlike u ime Pr~dsjednis­
        zaciju svih obrambenih snaga Republike.                                      tva:
                                        Clan 4.                                           I. predstavlja oruiane snage u Republici i u ino2emst\"U:
                                                                                          2. potpisuje akte Predsjednistva Repuhlike koji se odno~e
           A.rmija se organizira u mimodopske i ratne jedinice i usta·
     llOVC.                                                 •     •     t. d     ·   na Anniju i stara se o njihovom sprovodenju:
           Mirnodopske jedinice i ustano~~ _POJ?U!'JaVaJu se. ,._a rov1-                  J. vrsi i druge poslove predvidene Ustavom Republike i za-
     ma na_,profesion_alnom radu u Arm111_1 yo1mm obvezn1e1ma ko- konom kao i poslove za koje ga ovlasti Predsje·.11.1~1110 Repuh-
     "i po osnovu vo1ne obaveze sluie vo~m r?k·                    . .           .   like.
           Ratne jedinice i ustanove_popun.JaVaJ.u. se .~o}mm ~~vezn_1-
       ·ma iz rezervnog sastava koJ• su odslui1h VOJm rok 11! sll: na
    drugi nac!in osposobljeni za izvriavanje zadataka i dutnosu na
                                                                                                                   Clan 11.
       oje se rasporeduju.                                                                 Predsjednistvo  Republikc    moze odredene poslove rukovo-
                                                                                     denja i komandovanja Armijom. iz tatke 11. ~Jana 9. ove
                                        ('Jan 5.                                      Uredbe, prenijcti na ministra obrane.
          Armija se sastoji od vidova, rodova i sluibi.                                    Ministar obrane odgovordn je Predsjednistvu Rcpublike n
          Vidovi su: kopnena vojska. nttno zrakoptovstvo, protuzrat-                  poslove koje na njega prenese Predsjedni~tvo RcpubJil1t•
     a obnma i ratna momarica.                                                            Za izvr~avanjc akata Prcdsjedni~va Republike iz clan.i 9
     · Vidovi se sastoje od rodova i sluzbi.                                         stav 2. ove uredbe i za izvraavanje poslova rukovodcnja i ko-
          Rodovi se dijele na vrste i specijalnosti. a slufbe na grane i             mandovanja Armijom. koje na njega prenese Predsjedni§tvo
    pecijalnosti.                                           ·                        Rcpublike tim aktima ministar obrane donosi obavezne in-
          Predsjcdni~tvo Republike Bosne i Hercegovine {u daljem                     st; ukcije, pravila. naredenja, uputstva i druge akte.
      kstu: Predsjednistvo Republike) odredu)e rodove i sluzbe u
      rmiji i'podjelu rodova i slut.bi na vrste 1 specijalnosti.
                                                                                                                   Clan 12.
                                        Clan b.                                           Rukovodenje i komandovanjc u Anniji ostvaruju starje~ine
          U sluhj~Yima vanrednog stanja Predesjednistvo·Republike jedinica u ustanova Armije u skladu 5a zakonom, drugim pro-
   mole nared1.t~, upotrebu jed.ini~ Armije.                                         pisima· i opCim alttima.
   . Za _vrip-n~e.1zvri.~vanja "Wslo_va i zadataka iz stava L ovog
   ~Jana JCd11m.~ ArmtJe se stav\Ja1u pod komandu Ministarstva
   unutamjih. v.oslova.                                                                                            Clan 13.
                                        Clan .                           EXT-KOSTJERE~Ak~je i komandovanje u Armiji zasniva se na nate-
                     ..           .           7                                      lima jedinstva komandovanja u pogledu upotrcbe snaga i sreli- ·
     · U .slu~jcvim~ ratnog stanja. jedinice policlje koje udu. po stava, jcdnostarjdinstva i obaveze izv&vanja odlulta, zapovi-
   odluc1 Predsicdm~tva. u sastav iedinice Anniie stavliaiu se nod iesti i naredcnia oretoostavlieno!l stari~ine. osim u slu~ievi-
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 237 of 372 PageID #: 242


                                                       ;C   1 ~ .94536
                                                       SLUZBENI l.IST RBiH                                            Srijeda. 20. maj


                                   (Ian 14.                                 IV - MOBILIZACIJA ORUl.ANIH SNAGA
           Jedinice i ustanove Armije i druge snage obrane odredene                                       (Ian 20.
        Uredbom. sa zakonskcim snagom o o~r~ni ~oje ueesty~~u. u iz:.            U slufaju vanrednog stanja iii  izvr~enog napada na
        ,·r5;ivanju ;r.ajednic~og zadatka. potcmJaVaJu se starjesm1 koJ1    liku vr.ii se mobilizacija gradana. oruianih snaga i drugi
        rukovodi izvrsavanjem tos zadatka.                                  laca obrane i materijaln.ih sredstava za potrehc ohrane.
                                                                                Mobilizacija se moze vrsiti i u slu~aju ugrozem::isti
                                    Clan 15.
                  1'                                                        s\"ijetu.                                                . i
           Jedid'ice i ust:move Annije popunjavaju se ljudstv~m i;tal-          Radi pro\jern\·im.iu mobilizacij~ke ~premnosti pojed
        nog. i flltnog sasiava Armije i materiJalnim sr~dstvima IZ ratnc    jdov;i i drugih nosilaca ohr.me. mogu se vl'Siti mobili
        rezerve i materijalnim sredstvma koJa su pop1sana za potrebe        'ieihe i probna mobilizaci_j:i.
        Armije.                 .      .. .       d ·       •·        I      · Mohili1acijom. Armija iii njezini dijelovi prelaze n-
            Popuna ljudstvom 1 matenJalnim sre stv1ma vrst se po p a-       organizadju i formaciju i dovode !\e u stanje pripravn
        novima popune Armije.                       .. _                    tornsti z;i borbena dejst\·a po predvidenom planu.
           Popuna ratnih jedinica ~ ust~nova ~r~lJ~ tz rezerv'!og ~.as·
      tava i materijalnim sr~ds~v1ma 1z pop1sa v~~! ~e na te~tonJ~l­                                     Clan 21.
      nom i proizvodnom pnnc1pu. a fl!~!~ se vri1t1 l n~ drugt .nat!"·         Mobilizaciju· oruianih snag~ odnosno njenih dij
       u skladu sa planom razvoJa Arm1Je 1 mogucn'bshma za 1zvrse- drugih nosilaca obr;me odri:denih Uredbom sa zak
       nje popune.                                    ..        _ _        snagom o obr-.ini nareduje Predsjedni~tvo Republike.
           Radi pro~rcionalne popunjen~ti Ar~lje ~ sta~eims~om                 Radi pro\ieravanja mobilizacijske spremnosti i
      sastavu Mimstarstvo obrane poduz1ma mJcrc. 1 ak~IV.nQSlt_za gotovosti orui.anih snaga i drugih nosilaca otir.me, o
       osigurnnje potre~no~ ~roja kand!data za popunu vo~n!h ikola. r.idi ohuke nunih jedinicu i drugih nosilaca obrdne, o
       planira popun'! t yrt~ 1~bo! kand1data za r.opun.u _vojnt~ &ko!a. · nidi obuke r.unih jedinica i ustanova, kao i radi u~e5C-d
           U formiranJu Jedm1ca 1 ustanova Arm•Je, vo1mekog t star.ie- ti od elementarnih nepogoda i drugih nesrefa odrellene
       sinskog kadra i lica na slutbi u Armiji mora se osigurati sraz· ce i ustanove· mogu se mobilizirati u miru, prcma njiho
       mjera za5t1:1pljeno.sti naroda i narodnosti Republike.              noj otganizaciji i formaciji.
                                                                               Mobilizaciju oruZ;rnih snaga odnosno njenih dije
                                     Clan 16.                              smislu slava 2. ovog tlana, nareduje ministar obrane, u
          U ratu iii U SIU<!liljU vanrcdnog stanja, kao i za polrcbe VOj· sa odlukom Predsjedni~tva Rcpublike.
      nih vjezbi i provjeravanja mobiliZllcijske spremnosti i obuke,
      jedinice, ustanove i komande Annije popunjavaju se ljud-.                                         Clan 22.
      stvom stalnog i ratnog sastava Armijc, matcrijalnim sredstvima .         Opcu mobilizacija Armije i drugih nosilaca obr.me 1
      ii ratne rczcrve i iz popisa.                                       .ta sve r.atne jedinice i ustanove. a djelimitna - odrede
           U slucajcvima iz stava I. ovog (!Jana, Armija sc mo!e popu· nice i ustanove Armije.
      njavati i drugim licima.
           Pod drugim licima, u smislu stava 2. ovog <!lana. podrazu·                                   Clan·23.
      mijevaju sc lica koja ne podlije.tu vojnoj obavczi a na svoj za-         Mobilizac1ja Annije i drugih snaga obrane organizi
      htjcv su prirnljcna i stupila u. Armiju.                ·            skladu sa planom mobilizacijskog razvoja. a izvl'Sava !
          Za vrijemc mira mogu se, radi obutavanja, dobrovoljno mohilizacijskim planovima ratnih jedin-ica i ustanova
      ukljueivati na vojne vjdbe i druge oblike obuke jedinic.a, usta·
                                                                                                        Clan 24.
      nova i ~tabova i lica koja nisu vojni obveznici.
                                                                               Za pripremanje i izvrsavanje mobilizacije Armije oc\!
    ·      Lica iz stava 2. ovog l!lana u pogledu prava i obaveza izjcd-
        na~uju   se sa vojnim licima odnosno vojnim obvcznicima.           ni su:
                                                                                I. ministar obrane - za pripremanje l ilvrsavanje mol
                                 Clan 17.                                  cijc Annije i za druge poslove iz djelokruga Ministarstv•
                                                                           ne:          ,                                                :
        U skladu sa planovima razvoja Annije i odlukama Pred-                 .:?. starjesine jedinica i ustanova Armije - za priprem
    sjednistva Republike, Ministarstvo obrane:                             izvr~avanje mobilizacijc jedinica i ustan?va Armije.
        I . utvrduje planove ~kolovanja, proiivodenja i unaprcdiva-
    nja aktivnih i rczcrvnih vojnih starjdina za potrebc Annijc:                                         Clan 25.
        2. utvrduje plan regrutovanja i popunc i brojni rasporcd              Propise o pripremanju i. izvriavanju mobilizacije fl
    regruta u Annij1:                                                      donosi ministar obrnne.
        3. utvrdujc godi§nje planove §kolovanja i usavriavanja ak-
    tivnih i rczcrvnih vojnih starjdina za potrebe Armije:
          4. osigurava uskladcnost i koordinaciju popune Annijc i          V- PRIPRAVNOSTORUlANIH SNAGA
    drugih nosila.~ obrane;                        _
       S. obavlja ;· ~ruge poslove u svczi sa popunom Armije i                                       ·   Clan 26.
    drugih no5ilaca <ibrane vojnim ooveznicima i materijalnim                  Pripravnost orutanih snaga obuhvata poduzimanje 1
    srcdstvima iz popisa. koji su mu stavljcni u nadlcblost.               povecane borbenC' obuke. mobilizacijslce. organizacijske,,
                                                                           nosne. propagandnc i drugc mjcre i postupke koji su pol
                                   Clan 18.                                radi,sprctavanja i otldanjanja opasnosti od izncnadnog 1
          Raspored vojnib starjdina na dutnosti vrie:                      da na zcmlju i druge opasnos!i i radi povc~anja gotov•
        I. Prcdsjcdnigtvo Republike - starjdina na dufnosti ko-            spremnos1i.jedinica za izvdavanjc borbcnih zadataka.
    !11andant:i ~ataljona. njcmu ravnog iii vikg poJotaja; na pri-
    Jedlog m1nistra obrane:                                                                            Clan 27.
       2. ministar obrane - na prijedJo~ naetlnika Glavnog §taba
    o~fanih snaga - svih ostalih starjc~ina u Armiji i drugim nosi·         · Pripravnost orufanih snaga poduzima se u slui!aju va;·
    oc1ma obranc.                                                          nag stanja u sklad!J sa odlultom Predsjednjjtva Rcpublikc

                                  Clan 19.                                                               Clan 28.
    .    Re~rut<?vai;ije i. upuCivanje rcgruta na :sl~OO:t\!Di.~-0023foduz~i;nanje ?~reden_ih ~jcra prip~avnosti jedinica i
     1 upuc1van,Je bca iz ratnog sastava na slutbu 11 Arm1JU, kao i nova Anntje na d1jelu lcntor1Je Rcpubhkc ogrotcnom.cle1
  '- rasporcd i .prcuzimanjc materijalnih 5redstava iz popisa za po- tamom iii drugom nesrcrom, za tije je otklanjanje potr•
     trebc Armiie. vdi se po orooisima koiima se utvrduiu noslovi· pamoe Annijc narcduje ministar obrane iii. staric!ina koi;
     Case: 4:19-mj-06244-PLC
                          · · - -Doc.
                                 - - · - #:
                                         - - 1-2 Filed: 08/14/19 Page: 238 of 372 PageID #: 243




                                                                                    ,.·


                                                                           SLUZBENI LIST RBiH
                                                                                                                          011945-37 Rroj 4 - Strana 155
                                                                                                                          Ct:in 39.
                                                                                                   Pod ·pojmom >•druge sti-ane ohra.~e« ~ »drugi nos~oci ohra·
                                                                                               necc u smislu ove uredhe podrazum1Je\·a1u se snage 1 sred-;t\·a
                                                                                               propi:;ana Un:dbom su z<1konskom snagom o ohr.ini.              ·
                                                                                                                                    Clan 40.
                                                                                                  Ministar obrJne donijece u roku od JO dana. od d:ina stu-
                                                                                               panja na snagu ove uredbe propise i druge akte z:1 izvrsenj~
                                                                                               on: Uredhe.
                                                                                                                                    ('Ian 4!.
                                                                                                  l>o organiziranja Armije njenu funkciju. u skl:idu sa ornm
                                                                                               Uredhom. vrsice Terirorijulm1 obrana Rerublike Bosne i Her-
                                    ('Ian :m.                                                  cegovine.
            Pozadim•ko osig.uranjc Armije ostvaruju komande. stabovi.                                                               Clan 42.
           inice i ustanove Armi_ie.
                                                                                                   Dunom po~etk:1 primjene ove Uredhe prestaje da \'al.i:
e.                                                                                                 I. Uredba o ukidanju dosadasnjeg Republickog ~tuba Teri-
j bo       -VOJNE ZASTAVE. OZNAKE PRJPADNOSTI                                                  rorijalne ohrJne, i obraZO\'a!'je $1ab:1 .Teri!o~jal~e o~r,ane Re:
• odn       ARMIJI I OZNAKE Cl NOVA I DUZNOSTI                                                 puhlike Bosne 1 Hercegovine (»Slu7.ben1 hsr SRB1Hu. broJ
, odn                                                                                           J/9.:?);
ca u z                        Clan 31.                                                              '.!." Uredha sa zakonskom snagom o .preuzimanju Zakona o
ne je~ Jedi nice i u~tanove Armije imuj~. svoju zast~vu..   . .                                sluzhi u oruzanim snag.ama i njegovoj primjeni u Repuotid
hovoJ ZustaYe jedinica i ust~nova Arm1Je uslanovlJava 1 dodJelJU·                              Hosni i Hen:egovini kao republi~'kog z<1konu (>1Sluzheni list
          Predsjednistvo Repubhke.                                                             RBiH, hroj 1191):
                                                                                                    3. Odluka t) objedinjav:.mju svih naoruianih snugu na teri-
                                          C"lan 32.                                            toriji Repuhlike Bosne i Hercegovine J>\·. hroj: 01.DI l-30fu9:!
          hipadnici Armije nose jedinstv~n znak pripadnosti Armiji                             od 9. lrnrnja 199:?. godine.
           b Republike Bosne i Herceg.uvine.                                                                                        Chin 4.l.
                                          ('Ian 33.                                              On1 uredha stupa na snugu odmah. a                     o~jnyice se     u »Sluz-
           Oznake vojnih ein0\111 jedinstven~ SU za Ar!f1iju. -       -                       henom listu RBiHu. ·
           Uratu - pripadnici Ar.mije a _u m1ru - o.na _Ilea koJa nemaJu                       PR. Bnij: 116.l 9.:?                                     Predsjednik
          govar-.ijuci tin vojnog starjesme. nose. Jedmsrvenu oznaku                          :?O. ~\·ionja 199:?. god.                            Predsjednist\'a RBiH
         jne du!nosti koju vriie.                 •      . .           .                      S;uaje,·o                                            Alija lz~tbegovic. s. r.
           Unfforme oznake ~inova. oznake duznost1 1 oznakc pn·
         · nosti rod~vima i· stuzbama. propis11je Predsjednist\·o Re-                         •:11a11111111111111a1111eea1111e11111111au •U•11111n111u11111111u111••nnni
         blike.
         11 - JEZIK I PISMO U ARMIJI                                                          55
                                  Clan 34.
                                                                                                  Na osnovu Amandmima LI tal!ka 5. stav .3. na Ustav Re-
          U Armiji je u slutbenoj upotrebi_jezik kojim govore grada-                          publike Bosne i _Hercegovine Predsjedni~tvo Republike Bosne
        . Republike u skladu sa Ustavom 1 zakonom.                                            i Hercegovine, na predlog Vlade Republike Bosne i Hercegovi·
          Oba pisma. latinica i cirilica, ruvnopravna SU.                                     ne donosi
        ·- PRELAZNE I ZAVRSNE ODREDBE
                                         Clan 35.                                                                            UREDBU
         FinancirJnje Armije vr-Si se iz republi~kog bud:teta i drugih
        ihoda. u skladu sa zakonom i drugim propisima.                                            SA ZAKONSKOM SNAGOM 0 ZDRAVSTVENOJ
                                                                                                 ZAS°rlTI PRIPADNIKA TERITORIJALNE ODBRANE
                                         Clan 36.                                                      REPUBLIKE BOSNE I HERCEGO\. INE
        Kao dan formiranja Armije urvrduje se 15. travnja 1992.
        ine. dan kad11 su se sve naoru:lane formacije u Republici                                                  Clan I.
      .frdinile u Teritorijalnu obranu Republike.                              Ovom uredbom regulisq ~lZl!lf~\ffi~uk>uititanpili:p:am\'tkh11.'. (.' f
                                                                          le~torijalne odbrd~e Republike Bo'sne i Hercegovirie i tJ;mcJ).·r'.~·,,c:;
                                  Clan 37.                                nj1hove ufe porod1ce.                                                        l        .            ! '.' .
                                                                                                                         to bc·a true, aut 1cntlrnlc( <.'(ljl\
         Oticirima, mladim oficirima, gradanskim licima i vojnici·                                                Clan 2.            rif the documcnl !icld hr
         bivse Jugoslovenske narodne armije, koji su presli u sastav
                                                                               Pripadnici Tcritoifflt!l© A~ tkpllbli~Cf.:iF.lil\lt=e~( :· 1·~ ·.
       eritorijalne obrane Republike do dana stupanja na snagu ove
       edbe. dobrovoljno sa oruzjem iii bez orufja. dobrovoljno govine                bstvaruju pr.iVo na zdravstvenu za~titu ~1QIIiJmk11t;-i11Ek·2: 11 ·-'
                                                                          nom za r.tdnik.r, u skladu sa Zakonom o zdravstvenoj za~titi
        n borbenih dejstava, osigurat ce se slu:!ba u Armiji iii u pod· (»Slufbeni list SRBiH«, br. 18/86, 17189 i 3"' .~~-                                  _... - ~- _
       eeima i drugim pravni~ licima, -?=.av~sno ~ o~gani~~js~<!~
          acijske strukture, hroJa for~aC1Jslc.1!' m~esta 1 broJa ~cdm!·
                                                                          · Clanovi u:le porodice pripadnika Teritorij                                         @.;(: )'.
                                                                                                                                                       . (i_) ..... ~j? \
                                                                                                                                                                         /'.~
      · kojc ee prema poscbnOJ odluct Preds1edm§tva Rcpubhkc b1· publike Bosne i Herccgovine, ostvaruju pra\I
                                                                         za5titu u obi mu koji je utvrden za Clanove u~                               .~, ····:i:!1~• ·... ;.L" \
     'formirane.
                                 Clan .38
                                                                         lea.
                                                                              C:lanovi uze. porodice i;iripadnika_ Teritorij
                                                                                                                                                                    <
                                                                                                                                                     ' · :\~'! ·, .,_
                                                                                                                                                     ·,J_, '-~J!je},_{ I
                                                                                                                                                                                         I

                  .      •        .      .. : •       ..              •  pubhke Bosne 1 Hercegovinc smalraJu se ~lat                                   ~}-... ···.... ··· ,_.t-, /
         Nadlezm orgam Repubhke dufm su vod1t1 racuie<'-~-:.IEF1i~lio:f2l.2stav 2. tac':!ka I. Zakona o zdravs1 · <{.· "'-·.:, ·r··"'./"/
     . Jnom iskori~eenju nepokretnih i_)okrc:rn~h vojnih obje~a~                                                  C                                       -<.:,:.:··..:::'':. -·
      v§e Jugoslovenske narodne arm1JC. koJe JC ona napustila 1                                                    Ian 3.              ·
           la Republici.           .         ... ;                            r r .-1 •• i<a:,, a._A••-•' : -------"- - ·' J. .... i..~,.;..,,,,1 r·ii'I:.,... -• .... : .. .- .. • .. -.
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 239 of 372 PageID #: 244




                                                                                                                               01194535
    Wednesday, 20 May 1992                               OFFICIAL GAZETTE OF THE R BiH                                 Number 4- Page 153

              Pursuant to Amendment LI (5) (3) to the Constitution of the Republic of Bosnia and Herzegovina, at the proposal of the
    Government of the Republic of Bosnia and Herzegovina, the Presidency of the Republic of Bosnia and Herzegovina hereby issues the
    following

                                                          DECREE LAW
                                              ON THE ARMED FORCES OF THE REPUBLIC
                                                   OF BOSNIA AND HERZEGOVINA

    I - BASIC PROVISIONS

                                                                    Article 1

               This Decree regulates the organisation of the anned forces of the Republic of Bosnia and Herzegovina (hereinafter: Republic)
    as the joint armed forces of all citizens, peoples of the Republic - Muslims, Serb and Croats and members of other peoples and
    ethnicities living in it, as well as the managing and commanding the anned forces of the Republic.

                                                                    Article 2

              The anned forces of the Republic shall consist of the Army of the Republic (hereinafter: Army). In the event of war, the anned
   forces shall, in addition to the Army, also include the police and armed formations that shall place themselves under the joint command
   of the armed forces of the Republic.
              For the purpose of paragraph 1 of this Decree /sic. - Article/, the armed formations shall be taken to include workers carrying
   out physical security duties in companies and other legal entities, employees of the Customs Service and other border authorities.

   II-ORGANISATION OF THE ARMY

                                                                    Article 3

              The Army shall be organised, trained and prepared in peacetime to wage all forms of anned combat and combat activities, as
   the striking defence force of the Republic with a task to prevent any aggression and other dangers for the Republic, to wage armed
   combat against any enemy and to take part in operations of protecting and rescuing the population and material goods in wartime,
   thereby allowing the mobilisation of all defence forces in the Republic.

                                                                    Article 4

              The Army shall be organised into peacetime and wartime units and institutions.
              The peacetime units and institutions shall be staffed with personnel professionally working in the Army and with conscripts
   serving the compulsory military service based on their military. obligation.
              The wartime units and institutions shall be staffed with conscripts from reserve forces who have served their military service
   or who have been otherwise trained to carry out the tasks and duties to which they are assigned.

                                                                   Article 5

             The Army shall consist of forms, branches and services.
             The forms shall be: land force, air force, anti-aircraft defence and navy.
             The forms shall consist of branches and services.
             The branches shall be divided into types and specialities, whereas the services shall be divided into branches and specialities.
             The Presidency of the Republic of Bosnia and Herzegovina (hereinafter: Presidency of the Republic) shall determine branches
   and services in the Army, as well as the division of the branches and services into types and specialities.

                                                                   Article 6

             In the event of the state of emergency, the Presidency of the Republic may order the use of Army units.
             During the performance of the duties and tasks referred to in paragraph 1 of this Article, the Army units shall place themselves
   under the command of the Ministry of Interior.

                                                                   Article 7

            In the event of the state of war, police units that, under a Presidency decision, become part of an Army unit shall place
   themselves under the single command 'Of that unit.
            The organisation of the commands of Army units and institutions shall be determined by the Presidency of the Republic.




                                                        EXT-KOSTJEREVAC-00233
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 240 of 372 PageID #: 245




    · nr- MANAGING AND COMMANDING THE ARMY
                                                                      Article 8

                  The Presidency of the Republic shall be the highest authority to manage and command the Army.

                                                                      Article 9

                   When managing and commanding the Army, the Presidency of the Republic shall in particulru:::
             3·     I. determine plans for Army development;
           .,;.:.· 2. determine the Army organisation and the formation of commands, staffs, units and institutions of the Army;
                   3. determine the composition of the managing and commanding staff in the Army in accordance with law;
                   4. monitor the implementation of the determined policy of managing and commanding the Army;
                   5. determine a plan of using the Army in the event of war and order the use of the Army both in peacetime and wartime;
                   6. provide guidelines for undertaking measures for the Army readiness and mobilisation, as well as guidelines for the
                        harmonisation of preparations and plans of the Army with other holders of defence;
                   7. determine plans for arming and equipping the Army;
                   8. determine the military-territorial division of the Republic;
                   9. enact basic rules and other enactments relating to the armed combat strategy, mobilisation, development and use of the
                        Army, as well as rules regulating the internal order and relations in performing the military service in the Army;
                   10. enact regulations regarding training in the Army, military discipline and other regulations as stipulated by law, other
                        regulations and general enactments;
                   11. also cany out other duties of managing and commanding the Army in accordance with the Constitution and law.
                   In canying out the duties referred to in paragraph 1 of this Article, the Presidency of the Republic shall enact guidelines,
    directives, rules, decisions, orders and other enactments.

                                                                     Article 10

                  The President of the Republic Presidency shall, on behalf of the Presidency:
                   I. represent the armed forces both in the Republic and abroad;
                   2. sign Republic Presidency enactments pertaining to the Army and take care of their implementation;
                   3. also perform other duties provided for in the Constitution of the Republic and law, as well as the duties for which the
                       Republic Presidency authorises him/her.

                                                                     Article 11

               The Republic Presidency may delegate certain duties of managing and commanding the Army referred to in Article 9 (11) of
    this Decree to the Minister of Defence.
               The Minister of Defence shall be answerable to the Republic Presidency for the duties which the Republic Presidency
    delegates to him/her.
               For the implementation of the Republic Presidency enactments referred to in Article 9 (2) of this Decree and for perforn:iing
    the duties of managing and commanding the Army that the Republic Presidency delegates to him/her by these enactments, the Minister
    of Defence shall enact mandatory instructions, rules, orders, instructions and other enactments.

                                                                     Article 12

               The managing and commanding in the Army shall be performed by officers of Army units and institutions in accordance with
    law, other regulations and general enactments.

                                                                     Article 13

              The managing and commanding in the Army shall be based on the principle of the unity of command in terms of the use of
    forces and means, single command authority and obligation to implement any decisions, commands and orders of a superior officer
    except where such implementation would constitute a criminal offence.




                                                         EXT-KOSTJ EREVAC-00234
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 241 of 372 PageID #: 246




                                                                                                                                   01194536
     Wednesday, 20 May 1992                                OFFICIAL GAZETIE OF THE R BiH                                  Number 4- Page 154

                                                                     Article 14

                Units and institutions of the Army and other defence forces as determined in the Decree Law on Defence, which talce part in
     the execution of a joint assignment, shall subordinate themselves to the officer managing the execution of that assignment.

                                                                     Article 15

               Army units and institutions shall be staffed with personnel from among the permanent and war compositions of the Anny and
    shall be equipped with material means that have been inventoried for the purposes of the Army.
               The staffing and equipping shall be carried out according to plans of staffing and equipping the Anny.
               The staffing of Army war units and institutions from the reserve staff and their equipping with inventoried material means
    shall be carried out on territorial and production principles, and this may also be done in some other way, in accordance with the plan of
    development of the Anny and possibilities to carry out the staffing and equipping.
               In order to proportionally staff the Army with officers, the Ministry of Defence shall undertalce measures and activities to
    provide the required number of candidates for staffing military schools, and also plan the staffing and select candidates to staff the
    military schools.
               When establishing Army units and institutions and appointing their military personnel, officers and persons in service with the
    Army, proportional representation of the peoples and ethnicities in the Republic shall he ensured.

                                                                     Article 16

                In wartime or in the event of the state of emergency, as well as for the purposes of military exercises and testing the
    mobilisation readiness and training level, Army units, institutions and commands shall be staffed from among the permanent and war
    composition of the Army and equipped with material means from the war reserve and from the inventory.
               In the cases referred to in paragraph 1 of this Article, the Army may also be staffed with other persons.
               For the purpose of paragraph 2 of this Article, other persons shall be taken to include the persons who are not liable to military
    service but have been admitted to and joined the Army on their request.
               During peacetime they may, for the purposes of receiving training, voluntarily involve themselves in military exercises and
    other forms of training the units, institutions, staffs and persons who are not conscripts.
               In terms of their rights and obligations, the persons referred to in paragraph 2 of this Article shall be equal with military
    persons, i.e. conscripts.

                                                                     Article 17

              Pursuant to plans for Army development and decisions of the Republic Presidency, the Ministj of Defence shall:
               1. determine plans for education, commissioning and promotion of active and reserve military officers for the purposes of
                   the Army;
               2. determine a plan of recruiting and staffing, as well as a numeric distribution of recruits in the Army
               3. determine annual plans for education and training of active and reserve military officers for the purposes of the Army;
               4. ensure the harmonisation and coordination of staffing the Army and other holders of defence;
               5. also carry out other duties related to the staffmg of the Army and other holders of defence with conscripts, and to their
                   equipping with material means from the inventory, which are placed under its authority.

                                                                    Article 18

              Military officers shall be assigned to their duties by the:
              I . Republic Presidency - for officers performing the duties of a battalion commander, or for officers with equal or higher
                   position than this one, at the proposal of the Minister of Defence;
              2. Minister of Defence -at the proposal of the ChiefofMain Staff of the Armed Forces- for all other officers in the Army
                   and in other holders of defence.

                                                                    Article 19

             The recruitment and sending of recruits to serve the military service, the sending of persons from war personnel to serve the
    Army, as well as the allocation and talcing of material means from the inventory for the purposes of the Army shall be done in
    accordance with the regulations regulating the military obligation and recruitment.




                                                        EXT-KOSTJEREVAC-00235

                                                                                                                                       ~s111.1a   6owlbaK
                                                                                                                                           rt..PA..l~RO
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 242 of 372 PageID #: 247
                                                                                                             /




     IV - MOBILISATION OF THE ARMED FORCES

                                                                     Article20

               In the event of the state of emergency or of an attack against the Republic, citizens, armed forces and other holders of defence,
    as well as material means, shall be mobilised for the purposes of defence.
               The mobilisation may also be cairied out in the event of endangerment in the world.
               For the purpose of testing the mobilisation readiness of individual parts and other holders of defence, mobilisation exercis.es
    and trial mobilisation may be carried out..
              JUpon mobilisation, the Army or any parts thereof shall shift to the defined organisation and formation and shall be brought in
    the stat~f readiness for combat activities under a foreseen plan.

                                                                     Article21

               The mobilisation of armed forces or its parts and other holders of defence as provided for by the Decree Law on Defence shall
    be ordered by the Presidency of the Republic.
               For the purpose of testing the mobilisation readiness and combat readiness of armed forces and other holders of defence,
    namely for the purpose of training war units and institutions, as well as for the purpose of involving them in the event of danger from
    natural disasters and other disasters, certain units and instit_utions may be mobilised in peacetime, according to their defined organisation
    and formation.                                                 ·
               The mobilisatfon of armed forces or parts thereof in the sense of paragraph 2 of this Article shall be ordered by the Minister of
    Defence, in accordance with a decision of the Presidency of the Republic.

                                                                     Article 22

               General mobilisation of the Army and other holders of defence shall encompass all war units and institutions, and the partial
    one - certain units and institutions of the Army.

                                                                     Article 23

            .The mobilisation of the Army and other defence forces shall be organised in accordance with the plan of mobilisation
    development and shall be carried out under mobilisation plans of war units and institutions of the Army.

                                                                     Article 24

               The following persons shall be designated to prepare and carry out the mobilisation of the Army:
               I. Minister of Defence - to prepare and carry out the mobilisation of the Army, as well as to carry out other duties falling
                    within the responsibility of the Ministry of Defence;
               2. officers in units and institutions of the Army-to prepare and mobilise units and institutions of the Army.

                                                                     Article25

               Regulations on preparing and carrying out the mobilisation of the Army shall be passed by the Minister of Defence.

    V - READINESS OF ARMED FORCES

                                                                     Article 26

              The readiness of armed forces shall include the undertaking of intensified combat training, mobilisation, organisational,
    propaganda and other measures and procedures required to prevent and eliminate the danger of a sudden attack against the country and
    other dangers, as well as for the purposes of increasing the readiness of units to carry out combat assignments.

                                                                     Article27

              The readiness of armed forces shall be undertaken in the event of emergency situations, in accordance with a decision of the
    Presidency of the Republic.

                                                                    Article28

               The undertaking of certain measures regarding the readiness of units and institutions of the Army in a part of the Republic
    territory endangered by natural disaster or any other disaster and for the elimination of which the assistance of the Army is required shall
    be ordered by the Minister of Defence or an officer authorised by the Minister of Defence.




                                                        EXT-KOSTJEREVAC-002;36

                                                                                                                                      Vls~~a    EowtbaK
                                                                                                                                          f"'.ti.P.ti.lr:R()
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 243 of 372 PageID #: 248




                                                                                                                                     01194537
     Wednesday, 20 May 1992                                 OFFICIAL GAZETIE OF THE R BiH                                   Nwnber 4- Page 155

     VI - PARTICIPATION OF THE ARMY IN PROTECTION AND RESCUING
          FROM NATURAL AND OTHER DISASTERS

                                                                       Article 29
               .,.
             ,·¥Units and institutions of the Army shall take part in protection and rescuing from natural disasters and other disasters where an
     urgent intervention is required and where units of Civilian Protection and other forces are unable to eliminate the danger which threatens
     the population and other goods, or any outcomes of natural disaster and other disasters.
                Regulations on the prep(ll'ation and participation of Army units in protection and rescuing from elementary disasters shall be
     passed by the Minister of Defence.

                                                                       Article 30

                The logistic support to the Army shall be provided by commands, staffs, units and institutions of the Army.

    VII - MILITARY FLAGS, SYMBOLS OF AFFILIATION
          TO THE ARMY AND SYMBOLS OF RANKS AND DUTIES

                                                                      Article 31

               Army units and instifutions shall have their respective flags.
               The flags of the Army units and institutions shall be established and conferred by the Presidency of the Republic.

                                                                      Article 32

               Members of the Army shall wear a unique symbol of their affiliation to the Army of the Republic of Bosnia and Herzegovina.

                                                                      Article 33

               Military rank symbols shall be unique for the Army.
              In wartime - members of the Army, and in peacetime - persons who do not have an appropriate rank of a military officer,
    shall wear the symbol of the respective duties they perform.
               Uniforms, rank symbols, duty symbols and symbols of affiliation to branches and services shall be prescribed by the
    Presidency of the Rep'\lblic.

    VIII - LANGUAGE AND SCRJPT IN THE ARMY

                                                                      Article 34

               The language in official use in the Army shall be the one spoken by citizens of the Republic in accordance with the
    Constitution and law.
               Both scripts, Cyrillic and Latin, shall be in equal use.

    IX - INTERJM AND FINAL PROVISIONS

                                                                      Article 35

               The financing of the Army shall be carried out from the Republic budget and other income, in accordance with law and other
    regulations.

                                                                      Article 36

                15 April 1992 shall be set as the date of establishing the Army, the date when all armed formations id the Republic were
                                                                                                      /
    united in the Territorial Defence of the Republic.

                                                                      Article 37

              Officers, junior officers, civilians and soldiers of the former Yugoslav People's Amiy who joined the Territorial Defence of the
    Republic until the date this Decree comes into force, voluntarily, with or without weapons, voluntarily outside of any combat activities, sball
    be provided the service in the Army or in companies and other legal entities depending on the organisational-formation structure, nwnber of
    formation posts and the nwnber of units :which shall be established by a special decision of the Presidency of the Republic.




                                                         EXT-KOSTJEREVAC-00237
        Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 244 of 372 PageID #: 249




                                                                             Article 38

                       Relevant Republic authorities shall take care of the rational utilisation of movable and immovable assets in military facilities
            of the fonner Yugoslav People's Anny, which it abandoned and handed over to the Republic.
                       Military apartments of the fonner Yugoslav People's Anny in the territory of the Republic shall be taken over by the
            Republic.             '

                                                                            Article 39

                      ,JFor the purpose of this Decree, the tenn "other parties of defence" and "other holders of defence" shall be taken to include the
            forces IM).d means as provided for by the Decree Law on Defence.                      ,

                                                                            Article40

                       The ,Minister of Defence shall issue regulations and other enactments required for the implementation of this Decree within a
            period of 30 days from the date this Decree comes into force.

                                                                            Article 41

                     Until the Army is organised, its function shall be carried out by the Territorial Defence of the Republic of Bosnia and
            Herzegovina, in accordance with this Decree.

                                                                            Article 42

                     On the date this Decree starts applying the following shall be repealed:
                      1. Decree on Discontinuation of the Former Republic Staff of Territorial Defence and Education of the Staff of Territorial
            Defence of the Republic of Bosnia and Herzegovina ("Official Gazette of the Socialist Republic of Bosnia and Herzegovina'', No. 1192);
                     2. The Decree Law on Assuming the Law on Service in Anned Forces and Its Application in the Republic of Bosnia and
            Herzegovina as a Republic Law ("Official Gazette of the Republic of Bosnia and Herzegovina", No. 2/92);
                     3. Decision on Uniting All Armed Forces in the Territory of the Republic of Bosnia and Herzegovina Pv. /confidential/ No.
            01.011-306/92 dated 9 April 1992.

                                                                            Article 43

                     This Decree shall come into force immediately and it shall be published in the "Official Gazette of the Republic of Bosnia and
            Herzegovina".                                             ·

            PR number: 1163.92                                                                                                   President
            20May 1992                                                                                                   Of the Presidency of R Bili
            Sarajevo                                                                                                     Alija lzetbegovic, signed


                                                                                                                   I certify this document ci>nsisting of
    l
.., I                                                                                                                                   /illegible/ pages
-', !
                                                                                              to be a true, authenticated copy of the document held by
                                                                                                               the Office of the Prosecutor of the ICTY
                                                                                                                                     08 December 2017
                                                                                                                                            -·;·-- '""'.'-··
                                                                                                                                          \\.,f.t;'l
                                                                                                                                                  .. ·\\
                                                                                                                                           ~if )
                                                                                                                                     \~  ... \ ,/.;•
                                                                                                                                      ~.. ""ltt.;•.•"'_(_.
                                                                                                                                         ":~_::-- ~·- .~

                                                                                                                Authorised officer's signature, signed
    Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 245 of 372 PageID #: 250
                                          .~: - _;:~-~f.i::.:•~•.. •f                                                    _r.;;.·

                                                                                                                  '•'·




                                        H~ cc:11013y <>n.                       81.       YcTa~.1 Cpnc~e l?erryfi1rn":e 1):1:\,                                  l3       ri;1

       npHjP.;1trtor.                   Sna)le, Ope,rtc.jeJt~rull!T!-'t:I l.'pnc~:.ro !'~ny6r11rn::e                                           f.•."lf."lll'   11 ~l'r-
      . iteroRttHe,                  ;'iC:•Hoc.~1
                         1•
                       '!I
                 ,_.;,;:                                                                                     ./
                                                                                                        /

                                                                                 0    Jl       n (.          R           Y




                                       Z. U11peti"yje ce H061nrn~.:1.tllfj<i TO ua nje1101:yuno.i T?.pn-ro-.

,-
                                              pHj1t            tsax.
{




                                       - C rm          !'Cl j    trn 06 I• e3H :: Hit ;ty;,:-;rn                  c.y 1,a          CC   c T::· ii(: 11-" p;;cun-
       l!;t   r- a1i.e ·.Hl!IH i~nc o,::n :: :.1Ta 6 o                     &   s! Mn TO u a          r: o;ii pr •1 j y Cp11 X •



       f.p~>j:             ~U-J l/~2

      r;.;; :i c '         1 :. - (' !1 • l 9 :i 2 .   l" 0   l! fl Ii ~




                                     "(;r;:yn:llTl~!i;'I          Cf>TIC.KO\          Htipr.'/t:'I      }'   f)rw.1111         n   Xt~p!l.f· 1·~~:Y111111,        ll:"i

      c.je]lH1!lT11              ni;!~:f..nuoj 12.r-ia.j.::i J.992.                            r·omrnP.       O!lTl'pAtOtn               jr·      o,;t•:r•'=Y     T!pr_;1_-
      :-.je.t1111tmTn:i .fipoj 0.1-1 i :'97..                                  OJ\   15    .!, .   l':l92.       r.;;.r111!1P._




                                                                                                                                                         I certifv this document consisting o!
                                                                                                                                                                 -                  · l ]Jage~
                                                                                                                                                       to be a true. authenticated copy of th€
                                                                                                                                                          document held by the Office oftbe
                                                                                                                                                                       Prosecutor of the ICTY
                                                                                                                                                                                  01-Jun-~O I (




                                                                                 EXT-KOSTJEREVAC-00239
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 246 of 372 PageID #: 251




                                                                          ·------ - - ---------------·-··---··--··

                                                                                                            Tmns/a1ion              03025638



             .,.
         4                                                                      /handwritten: 1Q
        ~·
                                                                                                            61921




                           Pursuant to Article 81 of the Constitution of the Serbian Republic of BH and
                   at the Government's proposal, the Presidency of the Serbian Republic of Bosnia and
                   Herzegovina hereby adopts the fo11owing

                                                         DECISION

                   1. A state of imminent threat of war is hereby declared.
                   2. The mobilisation of the TO fl'erritorial Defonce/ in the whole territory of the SBH
                      /Serbian BH/ is hereby ordered.

                            - All conscripts are obliged to put themselves at the disposal of municipal TO
                   staffs in the SBH.

                   Number: 03-i 1/92                                    PRESIDENCY
                   Pale, 15 April 1992                                  Dr Biljana PLAVSIC
                                                                        Dr Nikola KOLJEVIC


                          At its session held on 12 May 1992, the Assembly of the Serbian People in
                   Bosnia and Herzegovina confirmed Decision no. 03-11/92 of the ~residency, dated 15
                   April 1992.

                                                                        President of the Assembly of
                                                                        the Serbian People of Bil
                                                                        Momcilo KRAJI$ffi:~-./~~gn¢.{i'.1 :~,,
                                                                                          a t1~ 1.1..::, :~ut1h:•'1l.!c:..:Lt(:     c ·
                                                                                            ih:    ?1!1.11;. 1   >-·:·· ,;   !    •t,




                                                                                                                                          .   ;   l




                                                EXT-KOSTJEREVAC-00240
                   0090-4769-0090-4769111lz                1
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 247 of 372 PageID #: 252




     Tuesday, 12-17 May-1992 OFFICIAL GAZETTE OF THE SERB PEOPLE IN BOSNIA AND HERZEGOVINA Page 236- No. 6

     142

     Pursuant to Article 81 of the Constitution of the Serbian Republic of Bosnia and Herzegovina, at the proposal of the
     Government, the Presidency of the Serbian Republic of Bosnia and Herzegovina hereby issues the following
                 ,
                .. .1·

                                                                   DECISION


           1.            The state of imminent threat of war is hereby declared.
           2~            The mobilization of TO /Territorial defence/ in the entire territory of the Serbian Bosnia and Herzegovina
                         is hereby ordered.
                         All conscripts shall make themselves available to respective TO Municipal Staffs in the territory of the
                         Serbian Bosnia and Herzegovina.


     No. 03-11/92                                                                                       Presidency
     15 April 1992                                                                             Biljana Plavsic, PhD, signed
     Pale                                                                                      Nikola Koljevic, PhD, signed


     The Assembly of Serbian People in Bosnia and Herzegovina, at its session held on 12 May 1992, confirmed the
     decision of the Presidency Ref. No. 03-11/92 dated 15 April 1992.


                                                                                                       Chainnan
                                                                                           of the Assembly of Serbian People
                                                                                               in Bosnia and Herzegovina
                                                                                            Momcilo Krajisnik, MSc, signed




    I hereby certifY this is a true translation of the original written in Bosnian/Serbian/Croatian

     Sarajevo, Bosnia and Herzegovina, 8 December 2017
                                                             //
    Ivica Bosnjak, Certified Court Interpreter for English .A7-'c&

                                                                                                                               :r:'
                                                                                                                               !,Q,
                                                                                                                               _,



                                                          EXT-KOSTJEREVAC-00241
                 Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 248 of 372 PageID #: 253


                                                                                                                                                                                                                                                                               ~
                                                                                                                                                                                                                                                                               :i,,
                                                                                                                                                                                                                                                                     ...
                                                                                                                                                                                                                  Yropa.K, 12-l 7. w.i.ja.1992.                                'I
                                                                                                                    '   ...· ... ::.
                                                                                                                                 ~-                    . . ·.·..                                                                                                                1
                                                                                                                         : . : .·.-    .··         .      . ~                                                                                    l
                                                                                                                                                                                                                                                 l

                                                                                                                                                                                                                                                 r                             I
                                                                                                                               · . ~Ha· o:aoBy 'DI. 8L Ycnwa Cpnc~ Peny6mnce EuX, a
                                                                                                                                ···Ha -np:Hje.mra B.ni!Ae, Ilpei:t.cje,wmII.llBo Cpncxe Peny61IH~
                                                                                                                               . -KO :5~ H Xepueroamre, .it<>HOCK
                                                                                                                                                                                                                                                                               II
                                                                                                                                                                                                                                                                               ,.


               Epoj: 02-135/92
                                   ..... ·

                12. Maj 1992: ro.wme
                                                                  llpe.m:jenmuc
                                                          . CKYnmnme cpnci«r Hapona
                                                                                               ...- . . -"....
                                                                                                 _.




                                                                                                                              I      I. Ilpomamasa ce HenocpeIIHa pa.ma onacHocr•
                                                                                                                                                                                                  0,llffYKY                                                          .T
               :SaiMJJylCl                                    .EOCHe HXepueroamre                                                   2. Hape))yje ce _aro6HlllOaIQ!ja Td Ha IljenOKYDJtoj re-
                                                          Mp MoM'DDlo Kpajuammc, c.p.                                             pmopaj_H CBRX.        ··.     ·· -->. · :. · '·: • • . . .
                                                                                                                                                                         ~ ~ ce ~e 11a p:w-                  nya
                                                                                                                                                                                    0




                                                                                                                                    .:.. CaH BojHK 00Be:nimm
                .-....... ............: ................ : .. -.
                               ;                                                                                                  JIO.nata.Hie OmnnntcI<HM .unaOoBJOOi
                                                                                                                                  CBH}{_                                                      .                    ...
                                                                                                                                                                                                                                     TO         Ha lJO!lpyttjy


              ·141.'·:. .. ,..,,-.           ··~·   .· . ~- ··.      ~   -- .:·: -. .   .-:   .. ·. . . ..- .\".                 .... ,,-~:: ··... ·.:..,...--: ........                   ~      .:.:.-;1--""' :~-:.-:·   ·~       .....   ~        ··:· ·.
                                                                                :Spoj: 03-11/92. · . · · · IlPeJXtjenmmtrBo .
                  Ha "<xaony: 'l1I.aHll 70. cr.m 1. ·lll'i!Ca 2. YctaDa CpncKe -15. anpmt ~992.rowme.: · .IIp B~.IlnaBmitA,c.p.
              ·Pcny6J:mt<e ~. 11 XePz<er0nHH~, Cxymnnma cpncxor )lane :· .                      · · .·     .IIp ~a KoJ"beBKli., c.p.
               uapou,a. y 5oc:111t K Xeintero!lUHll, ua cj~ OIJ;pJICllllOj
               12. Maja 199~ romme,p;o.IJlfjena je                               ·. ·c~· cpncxor aapona -.i :s~·Xejiaero.Bmm,
                                                                               na cjeJWHIUI OllP?IOUWi 12, Maja i992. ronmre.nompJIHJiil
                              ·:                        ..                                                                     je OWIYKY Ilpe,ttje,inmn:rma fipoj 03-11/92. ·OA 15.04•
                                                    o.nnYK.Y ..                                                                  1992..ro~.                                    ·              · · .            · ,          · ·.            _
                               o yrupljima&.y rpalfH'DIOr nojaca,
                    ·.   : oomma H C3lqJllatja rpaBIPl80t ooH!be:llCja -                                                                                                                                       . Ilpcm:je1ll!HK
                          CpJICKe Peuy6JIHEe Boore H XepuerouffHe.                                                                                                                                     CI<ynllitmie cpnct.«l(" mpo11a
                                                                                                                             . . , . .. __ .• . ..                                      . _, .·          .Gc;icae H XepnerosHHe "..
                                              i     :   tJnan 1. .                                           ·-
                                                                                                       . Mp.-Mo1ot'lH1lii Kpajmmmx, c.p.
                                                                                                                               · -.. -.. · ·                                                                                                                     J.
                 fpammm noj3: oOy.maJa ,wto repmopHje CpIICKe
              Penyo:nmre BOCl!e R Xepneronime na Komzy, pHjeIUMa H
             je:lepl?fli pyfiHHe 100 Mlmlp~i JJ:J'li rpamrime ~e­
                                                                                                                            .l----· ... ~-. :· .·. --.~. ~ . .·•...·~ :..- .. ~ -~ --.-:.
                 fpamttmH nojnc; Jill .KOnHy ofi.urbe)lQBa ce Bic:tu:mf 143
             03HJlI<allll li3. llprota3HHK cyreaHMa, K_ TO y 'BHiij" :ma.I<a J  · Ha ocmiBy 'ID1llBa SL Cl33 2~           cpnc:Ke Pe.DfOml-                                                                      Yerana
             o6nmcy xrpa.BoytaoHHKa wweB:Dtja I00 x 50 .tllr. ·             ·  ~- Bocne H XeprceroBHHe, <ina.HoBH IIpefu:jemmmma                                                                                                                                 (
                 Ilon.e O!BaICe Bl npetlOIJl{(l( Cl3Ba ooojeKO ja 1Ill8HOM aqicie . pcn15ImKe Eocne K . Xeptie.ro:slme, Jl.Oaoce
                                                                                   ' .           . .             ..
             OojOH.Ba ~eat je y ropa.e.K nearoM ymy OZZC1DfIQIHa :i:ac..
             liBa :semmme 30 a 15 llelllll!le14pa 11 lmpBllll'iBHM cno-                ...                                                                                 ;


             PMa 6ujene 6oje m:mn:aHBDm CPilCICAPEIIYB.JmXA                                                                                    --             :
                                                                                                                                                                                         .O.llJIYKY
             .SOCHA H XEPI!EI'OBHHA.                                                                                                          oi:mmae.y Ka3Ueso.,Jl~- .
                                                                                                                                                                  0
                                                                                                                                       opnmma1tHja Bil tepHmpajH Cp~ Peny6.JIJGte
                                                        'lnaH2.                                                                                                                    Botne HXepneromme
                Qaa" OAJ1Y&l C1YIJa ·na. camy rotHOH ll.O!{Omei:&a H: o6ja•
             BJdie ce y ·~eHOtt Imicmmy cpncrox Ha:pona y Boetm                                                                       -                                                       .llnali 1. .                      .
             a Xepueromnnt".                                                                                                · ·Ha ~Hj11 Cpncxe Peny6mn<e :Socac u Xepnero.
                                                                                                                             ~ °/y ~ Tel<tIJr Peey5mnr.af y B~ ca OCBHBalf>CM
                                                                                                                            If    PSAOM I<33l!eHO-llOnp~-oi;xammmtja npmgelbyjy
                                                                                                                            cc I!pOIIHl;Jf i:tocmaara.e CPiiJfX., a.xo :rmcy y cynpomocm                                                                                   l
             .Bpoj: 02-236/92.                                      IlpellCje!lBlllt
             12. Maja 1992::·i0.ifmm
             Bau.a. .JJy1<2.            .
                                                         CK}'IIIlIJ:1flIO cplICK<r WlpO.llll
                                                           Socae H XepueroBmre
                                                                                                                            ~ OJICM OJXlJYl«lk•
                                                                                                                                                             ..   -~.               -.. -
                                                        Mp MoJlltlll1IO l<paj~ c.p. ·                                                                                                             '!mm 2.                   .
             • ·: ·       ·                  ·      ·      ··                           ·             · --·-:< --::-· ~~ ~aime optaHB33Imje ua                                                                                  tr:pBropHjH Cpn-
             .•. :. - • ·•• ·••••.••.•••• - . - ..•• - -_ ~.:.; ;.~-~:~-:" ~--Peny~ lfocm                                                                                                    11    Xe~ npcy.mr.mjy ce n:
                                                                                                             ~T-KC?STJEREVAC.00242
                                                                                                         .    :··   ---:.    _. .            -~-   ..
·.. :· ...                                                                                                                             -
                                                                                                                                 •..•• ··.:
                                                                                                                                                        :·
                                                                                                                                                                      <.
            Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 249 of 372 PageID #: 254



                                                                                                       -      -~
                                                                                                                                                                    .      -
                                                                                                           ..': 1                                            :::·(.·;.:·: }\--:. :                            I;




                                                   Cl!. rJ
                                                                              : ~
                                                               AOOfi( CP~~rHft~ ji~
                                                                                                     ... .          .. _";

                                                                                                                               •
                                                                                                                                             ~_~,-:a ~~,:-~~;'
                                                                                                                                                      t,~_, t.f ;_, :._~ t_~ ,_;.~_: ·.~'~:·.:_ ._,· .·
                                                                                                                                           . ·... '':__



                  .         t                              .              .     138 _.           : . ·: ·- ··:          i..            .             .    -·:::.::-;::~'._:,.::·!::.~;.·:
                    ~Y Tf11.ru1 70. -ra'lka :t YClilBa Cp~cxe Penyo· ~: Ha ocaoliy ~ 80: 1:l1'1Ka·4. YCT:wa CP,_ilC:Ke·_l'Cily~-­
                ocrie n Xepiteroamre K AMlUl!tMaHll .r & YCWJ Ire Eocne-a· Xepueroawe. y se3H ca 'lllaHoM·S:: YcrnaHor
               ·Jpciiy6JIHJ<eoOCHe     ll XepiterollHHe, _, :xym.r.t1Hl:Q 33KOffa Ja .CIIEOBO~eJbe Yer.ma Cpl!Cire Penyomure Eiocae
               ·'.:.napo.rxa y EocJfH K Xep.ueroBmm, ll l cjemuu.tH
                112. Maja .1992. ~OJ:J;HHC, 1l0HOCH
                                                                               Jf
                                                                               l
                                                                                    Xepn:erosime, Ilpencje.moour.Bo Penyomn:e. i:toHOGH
                                                                                                                                                         .
                                                                                                                                                                                             J·
                                                                                                                                                                                             _
                                                                                           .         YKA3            .
                         OllilYKY                                                o nrorJIAIIJEibY 3AKOHA o noPE3Y HA UPOMET
                    Q«&OPMHPAfbY BOlCKE                                                            .         UPOH3ROIIA MYCJIYrA.
          fl¢!CE PEJ1YBRHKE BOCHE H XEPUEfOBHHE
                                                                                    Ilpoma.unma ·ce                 3aK01t     o nopeJY        Ha        npo111et · 1tpCH3Bo--
                                                                              IJJl H ycnyJ."3. · KojH je .o:oB]fjena CKJ71lumma cpncKor aapo-
                                                                              M y !iOCHff M Xepueronmm, Ha tjeIIlmU11 onp:>KaHoj 12.
                        Bojc1e1 Cpm:.Ke Peliylimuce .60CHe a                  Maja 1992. ro.tnote.

                                                                              :Spoj:O<t-242                                        3a. npencje~ICl
                                                                              12. Maja 1992. roznrae                               IIpep:Cjerummnia
        l[OQll3llIH>e jewmmte K wmoosH mpffICipHjmmo                          BaJb3 Jl}'Ka                                     Hp PanoBllH Kapam<li, c. p.
     oi:t6paae, npemreHYjy ce y .KOMaHltC     H   je.wnimle BojcKe,
     rti:tjy ne opramcauajy H ~opMamtjy YlDPWfiH IIpe11Cjen-
     8IIK Peny6mn<e.                                                                                                    3AKOH
                                                                                    0 llOPE3Y HA IIPO&iET IIPOH3B01IA .H YCJIYTA .

                                                                              I - OCHOBHE O.llPE.llliE
        3a KOMaHlllllml rmm1mr nnaoa BojcI<C Cpncw. Pe-
     nyfum:Ke ·fiocne H XepueroBHlle IIOCT3l310a ce reHepaJI-                                       lfmur 1.
     -xrom;yKOBHHIC Pa.nm   Mmumli.                                                 Osmt       ypebyje ce CHcre3! rrope3a m1 npOMeT
                                                                                              3aKOHOM
                                                                           npom:aozra H ycnyra.
                                 lIJraH 4.                                    IIope:i Ha npoMeT npoioaoir.a If yc:ryra je oPHXOn; Cprr-
                                                                         . are Penyo'JIHKe EoCHe K XepueroBHHe /y ilaibeM reKcry
     Bojc!<a CprrcKe Peny6.JIHKe Eocue K XepneroBHHe                      Peeyfirrmca/-" on:urmHa.
 HOCH ymnJ!opMe H 'WHOBe xoje cy Hocmm npmuizomuu
 IyrocnoBeHCI<e lfapoD,He ApMHje H Tepmi:>p.ajaJIHe o,tt-                                                lfuaH 2.
 5paHe.                                                                         05.rrHuH rrope:i:i Ha npoMeT npomsoiia K ycnyra cy:
                     KaIIaMa 'B!Im CpJICKa :iactaBa, a 1ta.
    0CHOBY oo.tmI<a ua                                                        _ 1. nope:t ua npoMeT npoHlBo.r.ta,
 ntjeRoj ~ Cpm:&a :iactma. Ha KIJYmroj noJllto •                                Z. nope:i Ha npoMeT ycnyra... ___ . __ _
 m: C3. HaIIIHCoM "BOJCKA CPIICKE PEIIYBJIHKE I                               . .-._··~~/:J.;=·-· ::.;.::::.--~::;-.·   :· '        -.:-_
                                                                              :=,::-~,:::,'..~j<".'(:-~. ~.........·. lfuau:J._/
· liOHE H XEPUEfOBHHE".
                      ,
                                                       .          ·. -
                                                                           llope:i lµl. npo~ np"1nrlsoml:HH ycJJ
                                                                                                                         .. ·.
                                                                                                                ycJJYia mraiia ce npWIR·
                                                                                                                                         -;;/';.'              ,-
                                                                                                                                              1 ,.,..,.~: e.v.f· .;;....
                                                                         KOM np:ae-npo.o.aje, OJlliOtHO npoll'.aje npomsona. onpei.se H ..;., i~.-
                                                                                                                                                                                                          .
                                                                                                                                                                                                          1
                   1fullll 5. .
                                                                         penpO.eyK.tlBOHot )JlttepHjana                        O~· crp;ure       npoJOBOfjaqa, 011.·
 .
      Oaa Oll.ll)'lla ciyna Ha cmny JWlOM nouomen:.a x »3'Rlfo·I ROCTO y:sa.mm<a.                                                                                                                                  1
 ~e .o;o npomameHi.a 3ru<oua        o Bojam CpncKe Peoyonm<e\
 >OCHe ll XepnetOBHHe.                             ·
                                                                         U-UOPE3 HA IIPOMET IlPOH3BOIIA
                                tJn3H 6.
      OBy OJlllY1<Y 06jaaK111 y "CeyJKoeeoM macBffI<.Y cpn-
 KD£ Hapona y     Bocm H XepueroBmm'.'.                 · ·                   : _ =-~~::::_..::~~ . :·- :f              TIDm 4 ..
                                                                               ITcitt .•OMell'OM.              OH:!BO.ita l!O        aJVMHieBa ce Ola.Ka                          O•
 ipoj: 03-234/92.                 Ilpencjcmuac C1'YJUil'llfBe.           Jia·;i nooH'.!Bon.a' aKo as.HM 3aJ<OHOM HHje _qpyraqaje onpe-
 2. Maja 1992. romme                   cpncxa Hapotlll                    CHO.
 iag,a Jfy}(a                        EOCHe H Xe~e                              llon npoMCIOM npoKmo.ixa nonpa!lYMHje:aa ce H:
                                Mp ~OM'IHIIO K"paj~ c.p.             . . ~YB~·~~~ H npHBpeMeaH YBo:1 ll?Off3BOroJ;
                                                           ·-: . .--~~l~iffl~~ npo1q110.aa. I<OJlf 1e nporoneno
     • • • • • • • • • • • • ••• _ • • • •· •••••••••••.•••• .; .',~ ·o.ItllOCliO;BiOiiWI~ npanHo mme wm 4'Jtm'IKO .mme Koje
                                                                         . . -l~:.~-:··:;~~~ .-~:.. -:.
        Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 250 of 372 PageID #: 255




               11,ei.d~y, 12-17 May 1992 OFFICIAL GAZETIE OF THE SERB PEOPLE IN BOSNIA AND HERZEGOVINA Page 219-No. 6



                Pursuant to Article 70 (2) of the Constitution of the Serbian Republic. of Bosnia and Herzegovina and
             Amendment /illegible/to the Constitution of the Serbian Republic of Bosnia and Herzegovina, the Assembly of the
             Serbian3People in Bosnia and Herzegovina, at its session held on 12 May 1992, issues the following

                                                      DECISION
                                               ON FOUNDING THE ARMY
                                 OF THE SERBIAN REPUBLIC OF BOSNIA AND HERZEGOVINA

                                                                  Article 1

             T,he Army of the Serbian Republic of Bosnia is hereby founded.

                                                                  Article 2

             The former units and staffs of the Territorial Defence shall be renamed to commands and units of the Army the
             organisation and formation of which shall be determined by the President oftQ.e Republic.

                                                                  Article 3

            Lieutenant-General Ratko Mladic shall, be appointed commander of the Main Staff of the Army of Serbian Republic
            of Bosnia and Herzegovina.

                                                                 Article 4

            The Army of the Serbian Republic of Bosnia and Herzegovina shall wear the uniforms and ranks that members of
            the Yugoslav People's Army and Territorial Defence used to wear.

            The main one among symbols on caps shall be the Serbian flag, and on the left-hand upper arm - the Serbian flag on a
            circular base with the inscription "ARMY OF TIIE SERBIAN REPD_BLIC OF BOSNIA AND HERZEGOVINA".
)'

                                                                 Article 5

            This Decision shall come into force on the date of its issuance and shall be valid until the Law on the Anny of the
   ,,       Serbian Republic of Bosnia and Herzegovina is promulgated.
/.''

                                                                 Article 6

            This Decision shall be published in the "Official Gazette of the Serbian People of Bosnia and Herzegovina".

            No. 03-234/92                                                                     Chairman
            12 May 1992                                                            of the Assembly of Serbian People
            BanjaLuka                                                                  in Bosnia and Herzegovina
                                                                                    Momcilo Krajisnik, MSc, signed



            I hereby certifY this is a true translation ofthe original written in Bosnian/Serbian/Croatian
            Sarajevo, Bosnia and Herzegovina, 8 December 2017
            Ivica Bosnjak, Certified Court Interpreter for English            faJ&
                                                       EXT-KOSTJEREVAC-00244
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 251 of 372 PageID #: 256




                                                  U.S. Department of State

                  Certificate to be Attached to Documentary Evidence Accompanying
                            Requisitions in the United States for Extradition


                                    AMERICAN FOREIGN SERVICE


                                                               Sarajevo, Bosnia and Herzegovina, April 24, 2018




                  I, Scott A. Norris, Consul of the United States of America in Sarajevo, Bosnia

          and Herzegovina, hereby certify that the annexed papers, being extradition documents

          proposed to l;>e used upon an application for the extradition from the United States of

          Adem Kostjerevac, charged with the crime of''war crimes against civilians" alleged

          to have been committed in Bosnia and Herzegovina, are properly and legally

          authenticated so as to entitle them to be received in evidence for similar purposes of

          the tribunals of Bosnia and Herzegovina, as required by Title 18, United State Code,

          Section 3190.

                 In witness whereof I hereunto sign my name and cause my seal of office to be

          affixed this 24th day of April, 2018.




                                                           w~~
                                                    Scott A. Norris

                                                    Consul of'the United States of America
                                                    U.S. Embassy Sarajevo




                                                                                                                  /




                                          EXT-KOSTJEREVAC-00245
                                                                 -
                 Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 252 of 372 PageID #: 257

                                                                                      tJ-va. ~.-~~ l~~/YIJ,:l:t-(J.t'l~"';.J"'" ....
                                                                                     tJ£11H--1ea $&- _ 77'-°r- u ~-ie...-""4-
                                                                                      (/J 2!>.,. ~ ~?- ,, fb>ajcr:'; ~ -
                                                                                         t;;fa..~o~~A.,~5
    l4;
   k'"
         /f'            NA RED BA Sra.POV.BR.30/18-17
                        Jc:OKAHDAH'l'A GS VOJSKE SRP.SKE
                        m:PUBLIKE BOSHE I m:RCEGOVIHE                       .
                                                                                         €.~, 1;;6~
                                                                                    . .. _ .
                                                                                                    S1lIDGO
                                                                                                    Primerak br.
                                                                                                                 VOJNA TAJNA
                                                                                                                 b               W/'/..
                                                                                                                            POVERLJIV.
··. '.
                        OD 18.08.1992.GODIHE                          ·· _,.T:·:. · t· -· . . . 1".Vd'1j

                                                                     .·. l~~M:Ul~A1tm:zm7'~j

                 I        ,:.JI"   •




                        o formlranJu komandl 1
                        Jedinlca VoJske Srpske                                                                                           : ·.      .. ·
                                                                                                                                                .·.~
                        Republ1ke· BlH.':-..




             ,
         I




                        NAREDJUJBM

                        FORMIRATI . I USTROJITI VOJSKU SRPSKE REPBULIKE BOSNE I HERCEGOVINE, PO SLEDECEM


                        A) FORMIRATI:
                                                                                                            .,
                                                                                                           \;-



                       1.- Glavnl Atab VoJske Srpske·Republlke Bosne 1 Hercegovine, u miru 1 ratu, po
                       rormac1J1 broJ 111.900.
                       Mat1Cnl broJ u miru 3500, a u ratu 7501. Mirnodopska lokac1Ja 1 mobilizacljsko •
                       mesto Sarajevo. Mlrnodop5ka.vo~na poata 7572 Ratna vojna. po~ta 14350 .. Brojni
                                                                        I                           •
                                                                                                                                                   .f
                                                                                                                                                   -l


                       naziv .~020. Rukovalac plan&. mQblllzaclJe Glavnl atab Vojske SR Bili. TrajanJe
                       mobtiizac1Je ~fa':i~o./a~ p~ii;iiiJ~ bo: MFO I stepena. . !                                                                {
                                                          :· - . ,                                                                                 '


                     . ~ 2.- t.KRAJISKI KORPUS:                                                                                                    .
                                                                                                                                                  .!


                       a) Komandu korpusa sa prtatp.pskim Jedinicama, u m!ru 1 ratu, po formaciJl.broJ
                       111. 901.         . .    ~   . i :·                                            ...
                       Matieni broj u miru 3501, a u ratu 7502. "Mlrnodopsla:L lokaCija                           i mobllizacijsko
                                                                                                                '
                      ' mesto Ba:iija luka.. · Mlrnodo}>ska vojna pot.ta 7001.                          Ra.tna vojna pot.ta 14201.
                                               .   ............ ,·      i       .
                       BroJni · nazlv 8070.          RWc:ovalac                 plana inobUizaciJe .     ~manda    1. KK.     Trajanje
                       mobUizactJe 6      ~asova.· ·PosiuJe·! ho MF'O                 II stepena.

                                                                 EXT-)<OSTJEREVAC-00246
      Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 253 of 372 PageID #: 258
                                                                                                                                                      uv~u    .L".L.r1   •




                                                                                          - 2 -


             b) 1. bataljon vojne polic1Je "A", u mlru 1 ratu, po formac1J1 broj 1119 83.
             Ma.ttonl broj u mlru 3502,.a u ra.tu.7503. M1rnodopska lokaciJa 1 mobllizacijsko
             mesto -~a Luka.                         M1rnodopska voJna· poata 7007.                                        Ratna voJna poSta 14001.
             Bro~nl    nazlv 8100,                      Ruko~lac                  plana moblllzaclJe ·Komanda 1. bVP.                           Trajanje
             mal>lllzaciJ' ·s oasova. Posluje kao MFO IV stepena.


             c) 1. ba.talJon veze. 11 B" •.                      ~   miru .1 ratu. po_              forma.C1J~             broJ 118. 901.
             Ma.tton1 broJ       -u·!m1r~; 3so~~ a :u                    ratu. 75011.·; i.ii·~di>i:>s1ca. 101<8.ctJa                   1mobn1zac1jsko
                         .   .    :   . -·.   _;·~   •: ~' ~~.           .            .       -. ·":.~:,.·.:·.-   '   .
            mesto Banja Luka.· Mirnodopska vojna                                             po~ta
                                                                   · 7002. Ratna vojna po~ta 14408.
              .                         :      :                -                               -
            Brojni     naziv          81~ •. R_ukovalac. plana mob111zac1Je Komanda  1.bv. TrajanJe
                                               1·:      .                                     - .        •   .

            mob1llzac1Je i2 OaSOva.
                               ·-   ·.PosluJe
                                         •.
                                              kao MFO IV.. ,1stepena.
                                                             ..

                                                            •                 I

            d) 1. meaovitu pr;Otivoklopnu artUJeriJskU . brtgadu "R",                                                               u mlru 1 ratu,       po
            £ormac1J1 broJ 112.soo:
            Mat10n1 broJ u mlru 3504, a u ratu 7505. ·M1rnodopska lokaciJa 1 mobilizaciJsko
            mesto BanJa Luka.                        Mlrnodopska .voJna poata 7004.                                        Ra.tna vojna     po~ta   14251 .
;·                                                                                                                    ..
I1·         Brojnl naziv 8180 •. Rukovalac ,_Plana moblUzaclJe Komanda 1.mpoabr.                                                                TraJanJe
i
            mobllizac1Je 36 easova. Posluje kao MFO IV stepena.


            e) 1. meaovltl · art11Jer1Jsk,,1 pule                                 '~A".    u mlru 1 ratu. po £ormac1Ji broj 112. 902 .
                                                                                     .
            Ma.tioni broJ u mlru 3505, a u                               ra~u         7506. Mirnodopska loka.ciJa 1 mobilizacijsko
            ·n;esto BanJa J..uka.                    Mirn0dopska voj~ posta 7015.                                          Ra.tna voJna posta 14308.
            BroJn1     naziv 8000. · Rukovalac
            mob111zac1Je 12 6asova.                             Posluje~kao
                                                                             .        .
                                                                                  plana mob1lizac1Je
                                                                                          MFO IV stepena.
                                                                                                                            Komanda    1.map.   Trajanje



            f) 1.1ait1 artilJeriJski pule Pvo:"B", u miru 1 ratu, po formaciJi broJ 1i3.901.
            Ma.t1Cni broJ u mlru 3560, a u ratu 7507. Mirno~~pska lokac!Ja i mobilizac!Jsko .
            mesto Banja ·L~.. Mirnodopska. vojna posta 7022. · Ra.tna. vojna posta 14015.



I
I
            BroJnl naziv 8050                         Rukovalac
            TrajanJe- ~obilizaciJe 18 Casova.: Posluje kao MFO IV stepena.


            g)
                                                                              plana mobilizaciJe Komanda 1. lap PVO.



                  1.ln2lnJer1Jsk1 puk 11 R11 , u m~ru 1 ratu, po f'ormac1Ji broj 117.901.
                                                                             !"
            MatiCnl broJ u miru 3507, au                                ~tu          7508. Mlrnodopska. lokacija 1 mobllizacijsko
            mesto BanJa Luka.
                        .                            Mlrnodopska .! vojna posta. 7039.                                     Ra.~na   voJna poata 14151.
            BroJn1     naz1v 8033.                    RukoVala.c iPl;µm. .moblllz~1Je Komanda. 1. imp.                                          TraJanje
            mob11 lzae1Je 36 Casova. foslaje kao MFO IV stepena.


                                                                      EXT-IWSTJEREVAC-00247
                    - -- E:-~7'~"°'uc~--::::~~::;_•~~···--'"-•-
                  Case:  4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 254 of 372 PageID #: 259
                             j,.,.,--~       -~-:·



                           ~·   ;·




                                                                                                                                             - 3 -


                                     h) 1 • ponton1rsk1 batalJon 11 Bu, u mlru l ratu, po f"or~clJl broJ 111. 904.
                                     Matic!nl broJ u miru 3508, a ~ ratu 7509. Mlrnodopska lokaclja 1 mob11 lzacljsko
                      ·;
                                     mesto ~a Luka.· Mirnodopska vojna poata 7053.                                                                                        Ratna vojna poata 14422.
                  I                  BroJ~l              naziv        8188.         Rukovalac                                       J?lana    mob111zac1Je Komanda 1.pontb.                        TrajanJe

                  l                  mo"bi11zaclJe 18 oasoYa.." PosluJe b.o MFO IV stepena.


                                     1) ·i.autotransportm:ba.t8.1Jo~ 11 Bis, u mlru 1 ratu,: po formac1Ji broJ 127.900.
                                     .   ·· l            .       .      ,.    .   • • : :·   . :    i =~ !: . . . ;·1" ••   • • •                       •   •   • •          •   •

                                     Ma.tien1· broJ u miru 3S09t.~= u ratu 7510. Mirnodopska lokac1Ja 1 mobil1zaciJsko
                                                                                     ;;            •• r         :     •.                                              I


                                     mesto BanJa Luka. Mirnodopska vojna po~ta 7121. Ratna vojna poata 14423.
                                 BroJni naziv s12s. :Ruk~Va.lac plana mobllizac1Je Xoinanda 1. autotransportnog
                                 bataljona. Trajanje mobii°lzac1Je 18 Casova. Posluje kao MFO IV stepena.

                                                                     . . 'i                        .
                                 J) 1.sanitetski oatalJon· 11 a•, u miru 1 ratu, po tormae1J1 broJ 125.900.
                                 Matimil. broJ u miru 3610, a u ratu 7511. Mirnodopsica lokaclja 1 mobiHzaciJsko
                                 mesto BanJa Luka. Mirnodopska voJna ~ta 7139. Ha.tna . voJna poata . 14576.
                                 BroJnl naziv 8164.                                    Rukoval~         plana mob111zac1Je                                                               1. Snb.   TraJanje
                                 mobilizaclJe 36 easova.
                                                                                                      .
                                                                                               Posluje·kao MFO IV stepena.
                                                                                                                                                                           lCoJDanda




                                 k) 1.oklopnu brlgadu "A'.. u miru 1 ratu, po formac1J1 broJ 114.902.
                                 MatlOnl broJ u mlru 3511, a u ratu 7512. Mlrnodopska loltfi.ciJa .1 mobillzaclJsko
                                                                                                                                                   .            .                .                  _


                                 mesto BanJa Luka. Mirnodopaka voJna pasta 7225. Ha.tna vojna posta 14600.
                                 Brojnl naziv 8010. Rukovalac plana mob111zac1Je 'Koma.nda t.okbr. traJanJe
     1i
     it                          mob111zac1Je 12 casova. Posluje kao J4FO IV· stepena.. ·
     :! -
     ,\.
    !)t       .                  1) 2.oklopnu brigadu "A". u mlru 1 ratu, po formaciji broJ 114.902.
     t
Ir:                                                      .
                                MatiOni broJ u m1ru.3512, au ratu 7513. Mlrnodopsica. lokac1Ja 1 mobilizaciJsko
                                                             .
 II ~                           mesto ManjaCa. Mlrnodopska voJna posta 7304. Ha.tna voJna posta 14005.                                                                                              BroJn~
 .~       :                                                                                                                                                                          \
                                naziv 8049. Rukovalac plana molii11zac1Je IComanda 2.okbr. TMijanje mobiliza.cije
 I' .
 I :                       w    12 oasova. PQSluje kao MFO IV stepena.
 ' '
'i
l         '
I                               m) 16. kraJ!Aku 11otorizovanu brigadu                                                                        11
                                                                                                                                                  R"; u mlru 1 ratu.. po formaclJi broJ
                                 '                   .                                                                          .
                                111.S.:76:
                                Matitni broJ. u' mlru 3513, a ·u :r.atu 7.514. Mlrnodopska lokac1Ja i mobUlzacijsko
                                                                                                                            I
                                mesto Banja Luka.                                 Mirnodopsm; voJna J>Ot}ta 7322.                                                         Ratna . voJna po!lta 14065.
                                         .                               .                                                                                                                         .
                                Brojnl naziv 8110. · Rukovalac
                                                      . .      i. plana mobll1zac1Je Komanda 16.mtbr. Tra,Janje
                                mobUlzaclJe 36 Oasova. · Posluje kao MFO ·Iv stepena.


                                                                                                             EXT-KOSTJEREVAC-00248
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 255 of 372 PageID #:UUlaV
                                                                               260                                                J:J.JJ




                                                                         - 4 -



       n)                                         .-,du· uAn. u mlru 1 ratu.· po. formacljl broJ
             43.priJedorslcu mo t or1 zovanu b r 1o-
       111.975.
       Mat1Cn1 broJ u mlru 351"4. a u ratu 7515; M1rnodopska lokac!Ja 1 mobllizaclJsko
       mesto PrlJedOi:"· Mirnodopska voJna poAta 7362. Ratna voJna ~ta 14301. Brojni
            ~-                      .                                                           ,           \
       nadv       aoso;        Rukovalac · plana                     moblUzaclJe             Xomanda     43.mtbr.    Trajanje
       mobl Uzac1Je 12 Oasova. Posluje kao MFO IV stepena.


       nJ) 2.banJalueku laku pelladlJsku brigadu "R", u miru 1 ratu, po formaciJi broj
       111.971.
      Ma.tl~1 broJ u mlru 3515, au ratu 7516. Mlrnodopska. lokaciJa 1 mobillzaclJsko
      mesto· Banja Luka•. MlIJllodopSka · vo,{na poata 7~72. Ratna vojna poata 14401.
      BroJn! nazlv 8199.                  RUkovalac plana 1i0b1l1zac1Je Xomanda 2. banjalueke lpb:r.
      TraJanJe mob1lizad1Je 36 easova. PosJ.,. kao MFO IV stepena.

                                                                                11
      o) S.kozaraOku laku pet;adiJsku J?riga.du                                      R", u mlru 1 ratu, po :formac1Jl broj
      111.973.
      Ma.tlOnl. broj u m1ru 3516, au r,atu 7517. Mirnodopska lokaclja 1 mobillzaclJsko
      mesto BanJa Luka..                 MirnodopFJ•
                                                :    \llOJna poSta 7388.
                                                     ::   ~.,~
                                                                                                Ratna vojna potrita      14505~

      BroJnl ~iv 8140.                     RukoveJ lf4!· ~ana mob111zac1Je Komanda 2. lpbr.                          TraJanJe
      mob111zac1Je 36:' oasova. P!JsluJe kep MFO IV stepena.                                        ~-



      p) 22. laku    pelladi~sku b·~.&~.                      "!-"• u mlru 1 ratu, po_ :fomac1Jl broj 111.972.
      Mat1Cn1 broJ u mlru :1it;t, • ·u ratu 7518. Mlrnodopska lokac1Ja 1 mobllizacljsko
                                                          .          I

      mesto Skender Vakuf.                 M'~ka                   vojna        po~ta     7404. Ratna vojna     .po~ta   14586.
      Brojni nazlv          8060~,        ;fbi.;ovalac plana moblllzaclje Komanda 22. lpbr.                          Trajanje
      mo bi l 1zac1Je 12       ~    •va·     Posluje kao MFO IV stepena•
                                              .:;".;._~
      r)    6.~ansku      h'l_.11       ••llJ~~:·br-lgadu                 11
                                                                               R", u miru 1 ratu, po :formaciJi broJ
      111.974.
      Matten! broJ ' nairu ·SSlB, a u r.atu 7519. Mlrnodopska lokacija i mobl l lzac1Jsko
      mesto Sansk' Most. Mrrnodopska v9Jna poSta 7421. Ratna voJna po9ta 14176.
      BroJni naz'v 8099.                  Rukoya.lac plana mob111zac1Je IComanda 6. lpbr.                           TraJanJe
      moblllzacl, e 36         ~ova•. P~slUJe                    l_c:ao MFO IV stepena.


      s)     1Ldubl~ku        peSadlJsku bJ:l~u uRu.                                 u mlru 1 ratu,      po :fprmaciJi     broJ
     · 111.979.
      Mat10n1 brc j u miru 3519, a u ratu 7520. Mirnodopska. lokaclJa 1 moblllzacljsko
      mesto Bosan'3ka Dubica.               Mlrno~~~d~A~~                                  7031. Ratna vojna    po~ta    14225.
                          Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 256 of 372 PageID #: 261
                                                                                   ...   '"



                                                                                              - 5 -


                                   BroJnl naziv SttJi·.        Rukovalac plana . mobillzac1Je Komanda .11. pbr.                                        TrajanJe
                                   mob1Uzac1Je 36 easova. Posluje kao MFO IV stepena.


                                   t)-,,.'l.$1povsku lalcu peaadljsku brigadu "Ra, u m1ru 1 ratu, po f'ormacijl broj
                                   111.978.
                                   Maticm1 broj· u llliru 3520, a u ~atu 7521. Mirnodopska lokaciJa 1 mobilizacijsko
                                   mesto MrkonJ1c Grad. Mirnodopska vojna poata 7048. Ratna vojna po!lta 14200.
                                  BroJnl nazlv 8120.          Rukovala.C plana mob111zac1Je ~inanda. 1.alpbr.                                          TraJ~e
                                  moblUzac1Je 36 Oasova. Posluje kao MFO IV stepena.


                                  c) 11.mrkonjiOku laku peaadiJsku brigadu uB", u mlru 1 ratu, po formaclJi broJ.
                                  111.978.
                                  Mat16n1 broJ u miru 3521, au ratu 7522. MlrnOdopska lokaciJa 1 mob1lizac1Jsko
                                  mesto· MrkonJ1c ·Grad. Mlrnodopska voJna poata 7osrf • Ratna voJna poSta 14226.
                                  BroJnl naztv 8075. Rukovalac plana. mobillzaclJe Xomanda 11.mlpbr. · Trajanje
                  :-.·:           moblllzaclJe 18 easova. PosluJe                        ~    MFO IV stepena:
                                                                                                        .              .
                             ')   q). ..11•. ~vu laku ~ad1Jsku brigadu "B",                                 ·u   mtru 1 ratu, po 1"ormaciji broj
                                                                                                             .,
                                  111. 978.
                                                                     - -                                         I!~       •    \

                                  Ma.Ucni broJ u mlru 3522, a u ratu 7523. Mlrnodopska fokaciJa i mobllizacljsko
                                  mesto KlJuC. Mirnodopgka voJna po~ta 7083. Ratna voJna poata 14276. BroJnl
                                  nazlv      8025.       Rukovalac             plaila     moblllzac!Je                 lComanda           13.gl"pbr.   TraJanJe
                                                                                                                           ~
                                  mob1Uzac1Je 36 casova. Posluje kao MFO IV stepena.


                                        1~: po.~Cku laku peaad1Jsku b:rlgadu R"
                      I
                   .L             U')
                                                                                                    0
                                                                                                        I    U·    mlru 1 ratu, po formac1Ji broj

                  A
                    .
                   :.I
                                  111.978 •
                                                                                                                                    ...

                                  Ma.ticml broJ u mlru 3523;·.a j.i·.ratu 7524. Mlr~opska lokac1Ja 1 mob1Uzac1Jsko
                                                                '
                                  mesto Sanski Most. MirilodoPsb voJna poata 7132. · ·Ratna ... voJna i:>Oata 14581.
                                                                                                                                      .
                                                   -
                                                                i                           .
                                                                                              .                  '
                                  BroJnl naziv · 8149. Rukovalac ·plana mobUizac1Je Komanda 1. plpbr.                                                  TraJanJe

 ,·~s '
 ..•..
     "'       1
                                  mob1lizac1Je 24 ~easa. Posluje kao HFO IV stepena•
                                                     .                                          .
      ,·.
                                  3.-: 2. KRAJISKI XORPUS:
                                                                                                                           ·.
                                  a) Komandu korpusa sa pr1atapsk1m Jedlnicama, u mlru 1 ratu, po f'ormaclJi broJ
                                  111.901.
I;
I•        j
                                  Mat1en1 broJ u miru ;3534, a u ratu 7535. Mirnodopska lokacija 1 mobillzacljsko
:1'       .                       mesto Drvar. Mlrnodopska vojna poata 7235; Ratna voJna                                                  po$~a   14002. BroJnl
                                  naziv 8008. Rukovalae plana._mob111zac1.1e IComanda 2.kk. Trajanje mob111zac1Je
                                                                     1:::)1.   f CKCJSTIEREVAC-OcT250
                                  24 Oasa. Posluje kao MF'O II st"epena.
                Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 257 of 372 PageID #: 262




                                                                                    - 6 -


                       I
                       I

                   I            b) 2. batalJC?n vojne p0llcije          11
                                                                             A". u miru 1 ratu. po :formaciJi broJ 111. 983.
                  I             Matten! br0J u mlru 3535. a u .ratu 7536. Mlrnodopska lokac1Ja 1 mobllizaciJsko
                                me5to ·Drvar. Mirnodopska vojna poata 7256. Ratna vojna poata 14577. BroJni
                 ! '              r
                                :rtazlv 8040~ Rukovalac plana mobil1=zac::1Je IComanda 2.bVP. Trajanje mobilizaclje
                                24    casa.   Posl uJe kao MFO IV stepena.


                                c) 2.ba.taljon veze       11
                                                               A". u miru 1 ratu. po £ormac1J1 broJ 118.901 .
                                . Matienl broJ u tDlru 3538, a u ratu 7537. Mlrnodopska. lokac!Ja 1 mobllizaclJsko
                                mesto Drvar'. Mirnoclopska vojna poata 7283•._Ratna voJna                       pb~ta   14376. BroJnl
                                nazlv 8132. Rukovalac plana mobllizaclJe IComanda 2.pv. Trajanje mobilizacije
                                24 easa. PosluJe kao MFO IV            ste~na.
                                                      ;
                                   .                          .
                                d) 2.meSOvltl protlvoklopnl art11Jer1Jskl puk na11 • u               mlru 1 ratu. po         ~ormaciJi

                                broJ 112.901.
                                       broJ u mlru 3537, au ratu.7538. Mirnodopska lokacija 1 ~billzacljsko
                                Ma.t1~n1

u .                             mesto KlJue. Mirnodopska voJna poata 73ZT. RatnB. vojna poata 14230. BroJni
lj                              nazi v 8160.  Rukovalac plana mobillzaclJe Xomanda 2. mpoap. · Trajanje
~I ~
f.'   •                         ni0b111zac1Je 48 easova. PosluJe kao MFO IV stepena.
                                                                                                      it.

                                e) 2. meaoviti art11Jer1Jsk1 pule B". u mlru 1 ratu, po _£ormac1J1 broJ 112. 902.
                                                                               11




                                Ma.tieni broJ u mlru.3538, a u ratu 7539. M1rnodopska                lolcac~Ja     1    ~obilizaclJsko

                                mesto Bosansko Grahovo. Mlrnodopska, voJna poata 7293. Ratna voJna po!Ua 14400.
                                BroJn1     naziv 8082.          Rukovalac: plana moblllzacije        Komanda 2. map.          Trajanje
                                mobll1~~1Je         48 ¢.asova. Posluje kao MFO IV stepena.


                                :f) 2. laki artlljer1Jsk1 pule r~ "B". u m1ru 1 ratu. po :formaclJl broJ 113. 901.
                                Ma.tiCnl broJ u mlru 3539, a u ryi.tu 7540. Mirno~opska lokaclja 1 mobllizac1Jsko
                                mesto Bosanski Petrovac. Mlrn~dopska. vojna pc>Ata 7319. Ratna vojna poata
                                14426. Brojni nazlv 8024. Rukovalac plana mob111zac1Je Komanda 2. lap PVO.
                                                '

                                TraJanje mob111zac1Je 48-~asova. PoslUJe kao MFO IV stepena:
                                                                                            .

                                g) 2.1~1njer1Jsk1 puk  nA". u mlru 1 ratu, po :formac1J1 broJ 117.901.
                                Matten! broJ u miru 3540, a u ratu 7541. Mlrnodopska lokaclJa 1 mobllizaciJsko
                           --
                         . ·; mesto Kl Jue. M1rnodopska voJna'. poata -7337. Ra.tna voJna poata 14484. BroJnl
                                                                                                            1


                        I~~                                       .                        .
                       '· · naz1v 8080. Rukovalac plilnQ. mob1l.1zac1Je IComanda 2. imp. TraJanJe mobillzaclJe
          ...
                                24 Casa. Posluje kao MFO IV stepena.
                                                                       8dKOSTJEREVAC-00251



 '·
                                                                                               - ... ----
                                                                                          .... 263
              Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 258 of 372 PageID #:




                                                                           - 7 -


                         h) 2 . sanitetski bataljon "B", u mlru l ratu. po formac1J1 broJ 125.900.
                        MatlCn1 broJ u mlru 3541, a u ratu 75~. Mlrnodopska lokacija 1 mobilizacijsko
                        mesto Drvar. Mlrnodopska vojna poata 7405. Hatna voJna poata 14526. · BroJn1
                        naz·iv s15s. Rukovalac plana mobUlzaclJe Komanda 2.snb. Trajanje moblllzac1Je
                        36 d"asova. PosluJe kao MFO IV stepena.


                        1)   112.autotransportnl JmtalJon           ~'B", u ~lru. i ratu,              po       :fo~~1ji. broJ              127.900.
                        Mat1~n1 broJ u mlru 3542. a u ratu 75~.. Mirnodopska lokaclja f mob1l 1zac1Jsko
                                                             '
                        mesto Bosanski Petrovac. Mlrnodopska. voJna poSta 7437. Ratna voJna poata
                        14552.      BroJni,    nazlv       Rukovalac
                                                            8015.     plana.    moblllzaciJe   Komanda
                        172. autotransportnog bataljona. Trajanje moblUzaclJe "36. ~asova. Posluje kao
                        MFO IV stepena.

                                                                              0
                        j) 1. drvarsku laku peSac:liJsku brigadu                  8 11 ,   u miru l ratu, po formaclJi · broj
                       111.974.
                       Mat10n1 broJ u mlru 3543, a u ratu 7544. Mlrnodopska lokac1Ja 1 mob11Jzac1Jsko
                       mesto Drvar. Mirnodopska vojna po$ta 7446. Ratna, vojna po9ta 14475. BroJnl
                       nazlv 8055. Rukovalac plana mob111zac1Je Komanda 1.lpbr. Trajanje mob111zac1Je
                       48 Oasova. Posl uje kao MFO IV stepena.
                                                                                                                     ..
                                                                                                                     Ii·




      . f).'           k) 2. petro'r.Wku laku pe~adlJsku brigadu "B". u mlru 1 r-atu, po :formaciJl broj
       :-._)~          111.972.
                       Ma.tl~nl broJ u miru 3544, a u ~tu.7545: Mlrnodopska lokaclja 1 moblllzac1Jsko
                       mesto . Bosanskl .Petrovac. Mlrnodopska · voJna poSta 7463. :Ratna voJna po~ta
                       14025. Brojn1 naziv 8104. Rukovalac plana mob111zac1Je Komanda 2. lpbr.
                       Tra.janJe mobUlzaciJe 48 Oasova. PosluJe kao MFO IV stepena.


                       1) 5. glamoOku laku peSac:llJsku brlgadu "B0                   ,    u mlru l ratu, po £oZ.ma.CiJl broj
                       111:-978.
                       Ma.tlOnl broJ u mlru 3545, a·u ratu 7546. Mlrnodopska lokacija 1 mobilizac1Jsko
r.:                    mesto     Glamo~.   Mlrnodopska vojna poata 7500. Ratna vojna poSta 14050. BroJnl
                       naziv 8175. Rukovalac plana mobllizaclJe Komanda S.lpbr. Trajanje moblllzaclJe
                       48 ~asova. Posluj~ kao ~ IV stepena..

l
 !
              .·.·!·   in)   7. kupreSko-!'UpovSku     laku · pe$ad1Jsku br1gadu                  11
                                                                                                       8 11 ,    u         m1ru ·· l       ratu,   po
                                                        I   .
                       f'o~clJ1     broJ 111.971.                      !
          !            MatlOnl broj u mlru 3546. a u ratu is47. Mirnodopska lolcaclja 1 moblllzacljsko
                                                  .                 EXT-kOSTJEREVAC-00252                                              ·
                       mesto Kupres. Mlrnodopska voJna              po~ta 7529: Ratna              voJna poSta 14076. BroJnl
       Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 259 of 372 PageID #: 264




                                                                                    - 8 -



                              naziv 8200. Rukovalac plana ~obillzaclje Komanda 7.lpbr. TraJanJe mobilizaclje
                              48    ~ova.      Posluje ka.o HFO IV stepena.


                              n) ~.grahovsku laku peaadijs~ brlgadu                        11
                                                                                                B11 , u mlru l ratu, po formaclJi·broj
                              111.978_.
                              MatiOni broj u miru 3647, au ratu 7548. Mirnodopska lokaclja 1 mobllizacijsko
                              mesto Bosansko Grahovo. Mirnodopslca vojna                         po~ta            7531. Batna vojna po{;ta 14125.
                              BroJni naziv 8086.                Rukovalac plana. moblUzaclJe Komanda 9. lpbr.                              TraJanje
                              mobUizaclJe 48             eas?va· PosluJe        ka.o MFO IV stepena.


                              nJ) 11.kraJlllku~·laku peAadiJsku brigs.du 11B", u miru 1 ratu, po formaciJl broJ
                    :-·
                              111.978.
                              MatlOnl broJ uimlru 3548, a u ratu 7549. Mirnodopska lokacija 1 mobi11zac1Jsko
                              mesto Bosanska Krupa. Mlrnodopska vojna poata 7542. Batna vojna po1Ua 14136.
                              BroJni. naztv 8066.            Rukova.lac plana mob111zac1Je Komanda 11.lpbr. · Trajanje
                              mob1l1zac1Je 36 casova. Posluje ka.o MFO IV stepena.


                              o) 15.bihaeku peAadlJsku brlgadu "B" u mlru 1 ratu, po £ormac1Jl broJ 111.979.
                              MatlOnl broJ u mlru 3549, a u ratu 7550. Mirnodopska lokac1Ja l mobilizacijsko
                              mest:o Bosanskl Petrovac. Mlrnodopska vojna poata 750!4. Ra.tna voJna po1:'11ta
                              14275.      Brojni     nazlv        8030.       Rukovalac         plana             mobllizacije   Komanda    15.'J>br.
                                                                                I
                              TrajanJe mobUizaclJe 36. easova. Posluje kao MFO IV stepena.
  •1   I•       :
         f'! T~.ij!~
  .,,.: .. ' ,/ .. t. •v
                          •   1     ,/'t/
                                   l/f·°"V
                                      I
                                          ~ffi·
                                                .
                                                            .
i '.        .                 4. - SARAJEYSK.0-ROMANIJSXI !CORPUS:


                              a) Komanda korpusa sa prlatapsklm Jedlnicama, u ~iru l ratu, po Cormacijl broJ
                              111.901.
                              MatlOni broJ u m1ru 3560, a u.ratu 7560. Mlrnodopska lokacija 1 mob111zaciJsko
                          w
                              mesto Sai-aJevo. Mirnodopska voJna poata 7598. Ratna vojna poata 14388. BroJnl
                                                     .                    •                       ..--.........                                   -

                              nazlv      8130.      RUkovatac plana mobllizaclJe · Komanda Sarajevsko-romanlJskog
                              korpusa. TraJanje mob1Uzac1Je 12 Oasova: Posluje kao MFO II st'&pena.


                              b) 4.batalJon ~Jne PollclJe 0 A0 , u mlru 1 ratu, po f.ormacijl broj 111.983.
                              Matlenl broJ u mlru 3581, a u ratu 7561. Ml"rnodopska lokac1Ja l .mob111zac1Jsko
                              mesto Sarajevo.· Mlrnodopska voJna poata 7050. Ratna vojna poata 14451.
                              BroJni      naziv
                                           ...... 8004.         .Rukovalae
                                                                         . · plana        moblllzactJe                Komanda    4. bVP.   TraJanJe
                              mobllizac1Je 12        easova. PosluJe kao            ~O IV stepena.
                                                                          i
                                                                      EXT-KOSTJ EREVAC-00253
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 260 of 372 PageID #: 265




                                                        - 9 -




       c) 4.ba~alJon veze "An, u m~ru:l ratur po formaciJl broJ 118.901.
       Mat10n1 broJ u mlru 3562, a u ~tu 7562. Mlrnodopska lo~1Ja i mobilizacijsko
       mesto    Sar.aJevo.·: Mlrnodopska .voJna poata 7091. Ratna voJna· poAta 14525. BroJni
       na:;1~ 8115. Ruttovalac plana ~b1Uzac1Je Komanda 4. bv. TraJanJe mob11.1zac1Je
       12 oasova. PosluJe kao MFO IV-stepena.

       d) 4.meaovlti protlvoklopni art11Jer1Jsk1 pule "B",.u mlru 1 ratu, po formacijl
       proJ 112.901.
       Ma.Ueni broJ u mlru 3563, au ratu 7563. Mirnodopska lokac1Ja 1 moblllzac1Jsko
       mesto Pale. MirnodOpska voJna poata 7149. Ratna voJna poata 14560.                      BroJn1
       naz1 v    8146.   Rukovalac       lllObi UzaciJe Komanda
                                       plana                                     4. mpoap.   TraJanJe
       mobl llzac1Je 24 -~. PosluJe kao J4:0 IV stepena.

       e)   4.m~ovlti artilJeriJski pule "B", u miru 1 ratu, po formaciji broJ 112.902.
       Ma.ttenl broJ u mlru 3664, a u ratu 7664. Mirnodopska lokaclJa 1 mobilizacijsko
       mesto Lilkavica. Mlrnodopska. voJna poata 7201. Ratna voJna pot.ta 14416. BroJnl
      ·naziv 8046. Rukovalac plana. mob111zac1Je JC.omanda 4;map. Trajanje .mobilizaciJe
       24 Casa. PosluJe kao MFO IV stepena.
                                                                            ..
                                                                           1'·

       f) 4. lak1 art11Jer1Jskl pule PVO "Bu, u miru 1 ratu, po            rormaciji broJ 113. 901.
       MatiOnl broJ u miru 3565, a u ratu 7565. Mirnodopsica lokaclja 1 moblllzac1Jsko
                         .                                .
      mesto Lukavica. Mirnodopska voJna poata 7306. Ratna voJna posta 14464. Brojni
                                           •
      nazlv 8094. Rukovalac plana mobili?CiJe Komanda -4. lap .PVO. TraJanJe
      mob1llzac1Je 24 easa. Posluje. ka.o MFO IV stepena.


      g) 4.1n21nJer1Jsk1  batalJon °s·. u mlru 1 ratu. po formaclJl broJ 117.902.
       Matienl broJ u mlru 3566, a·u ratu 7566. Mirnodopska lokaciJa 1 mobil1zac1Jsko
     • mesto Lukavioa. Mirnodopska voJna poata 7347. Ratna vojna poata 14550. · BroJnl
          . 8170. Rukovalac plana mob111zac1Je
       nazlv                          ;
                                                Komanda 4. imb. Trajanje rnobllizaciJe
       24 easa. PosluJe kao MFO IV. st~pena.
                                   1




                                             -   .
      b) 4. sani tetski batalJon. ~8   11
                                            ••   u miru 1 ratu, po f"ormaciJl broj 125. 900.
      MatiOnl broJ u mlru 3567, a u ~tu 7667. MlrDodopska lokac1Ja · 1 mobil izaclJ~ko
      mesto Pale •. · Mirnodopska voJna poata 7395. . Ratna vojna poata 14594.                 BroJnl
      naziv 8036. Rukovalac plana mobllizacije Komanda 4.Snb. TraJanJe moblllzac1Je
      12 easova. Posluje kao MFO 1v·,tepena.
                                       EXT-KOSTJEREVAC-00254
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 261 of 372 PageID #: 266

                                                                                                 • 4o




                                                 - 10 -




       1) 4. auto~ransportnlbataljon 11 B'':. u miru 1 ratu. po formacljl l;>roj 127. 900.
       MatlOnl broJ u miru 3568 1 au ratu 7568. Mlrnodopska lokaclJa 1~ mobilizaclJsko
       mesto ;'Pale.· Mlrnodopska voJna ~Ata 7452.         Ratna voJna poata 14010.     Brojnl
       nazl;/'8124. Rukovalac plan.a moblllzac1Je Komanda 4.atb. TraJanJe mobillzaciJe
       18 oasova. PosluJe kao MFO IV stepena.


       J) 1.sara.Jevsku mehanlzovanu brigadu "A", u miru l ratu, po f"ormaclji br.oJ
       114. 901.
       Matlen1 broJ u m1ru 3569, a u ratu 7569. Mirnadopska lokaclja 1 mob111zac1Jsko
       meato Lukavica. Mlrnodopska voJna poata 7512. Ratna voJna poata 14537. BroJnl
       nazlv 8195. Rukovalac plana mob1llzac1Je Komanda 1.mbr. Trajanje mobllizaclje
       18 easova. Posl Ujel kao MFO IV. stepena.


       k) 2. sarajevsku laku peAadiJsku brigadu "R11 • u mlru 1 ratu. po formaciji, broj
       111.971.
       MatiOnl broJ u miru 3570, au· rat.u 7570. Mlrnodopska lokaclja l mobiilzacijsko
                                                                     I
       mesto    Lukavlca. M1rnodopska    voJ~   poata 7556. RatJ:lB, vojna poata 14438. Brojni
       naziv 8074. Rukovalac plana mob111zac1Je Komanda 2.lpbr. TraJanje mobllizacije
       24 Oasa. Posluje kao MFO IV stepena.                              ......

:..!   l) 1. romanijsku laku petradlJsku brigadu "B". po formacljl broJ 111. 973.
       MatlOnl broJ u miru 3571, a u ratu 7571. Mlrnodopska lokaclJa l mobilizacijsko
                                                   •
       mesto Han P1Jesak.        Mirnodopska :voJna potlta 7536.   Ra.tna vojna poata 14326.
       BroJni      nazlv 8107.   Rukovalec   plana mob111zac1Je Komanda 1. lpbr~     Trajanje
       mobilizacije 24 _6asa. PosluJe kao MFO      1v· stepena.

       ml 2.romanlJsku motorlzovanu br1gadu HA", u mlru 1 ratu. po :formaciji broj
       1J1. 975.
       ·Ma:ucn1 broJ u mtru 3572,- a. u ratu 7572. Mlrnodopska. lokaclja t mob1Uzac1Jsko
       mesto Sokolac 1 Pa.le. Mlrnodopska voJna poitta 7581. Ratna vojna poata 14375.
       Brojnl ·nazlv 8136.       llukovalac plana mobll1zac1Je Komanda 2. mtbr.      TrajanJe
       mobillzaclJe 24 ~a. Posluje kao MFO i:V stepena.


       n) 1.111Jatiku laku. peaaclijsku br-1lgadu "R". u miru l ratu, :po :formaciji broj
       111.e1g.                        .. :!· • .
       Ma.t1Cnl broJ u mlru 3573, a u rat;u 7573. Mlrnodopska lokaclJa l mobll1zacljsko
       mesto IUJeA. Mtrnodopska vo~-~~~Eii~li'bz~tna vojna poata 14300. Brojnl
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 262 of 372 PageID #: 267




                                                           - 11 -



           nazlv 8185. Rulcovalac plane. moblllza.clJe Koma.nda,1.lpbr. Trajanje mobilizacije
                   ,
           24 casa. Posluje kao MFO IV stepena .
                            .
           ~J·; 1: lllcttanslcu laku peaadlJ~ku brigadu "Rn. u miru 1 ratu. po formac1J1 broj
           111.974.
           Mat1Cn1 broJ u mlru 3574, a u ratu 7574. Mlrnodopska. lokaci·Ja 1 mobl UzaclJsko
           mesto Lukavlca.        Mlrnodo~ka     voJna poata 7063. Ratna vojna poAta 14187. BroJnl
           nazlv .8044. Rukovalac plana. mobllizaclJe _Komanda 1. lpbr. TraJaaje mobllizaclje
           24   easa.    Posl uJe kao MFO IV stepena•

       •
           5. - .IS'l'OCNO-BOSANSKI ICOBPUS


        a) Komanda         ko~ ~a prlatapskim Jedln1cama, ·u               mlru 1 ra.tu, po formacijl broj
        111.soi:
        Ma.t1Cnl · broJ u mlru 3585, a u ratu 7586. Mlrnodopska lokaclja i mobil1zac1Jsko
        mesto BlJalJlna. Mlrnodopska voJna poata 7102. Ratna vojna poAta 14101. Brojni
        naziv      8l90. Rukovalac plana mobillzaclje Komanda IBK. Trajanje·moblllzaclje 12
        Casova. Posluje kao MFO II stepena.

        b) 3.bataljon vojne poliqlje 0 A". u mlru l ratu. 'po fo~iJi broJ 111.983.
        Mat1Cnl broJ u mlru 3586, a u ratu 7586. Mlrnodopska lokacija 1 mob111zac1jsko
        inesto BiJelJ!na; ~rnodopska vojna poata 7146." Ratna vojna JX?Ata 14Q26. Brojni
        naziv 8052. Rukovalac plana ~obil\zacije. Komanda 3~ bVP. Tra;Janje mobllizaciJe
              '
        12 Casova. Posluje kao MFO IV stepena. .


        c) 3.batalJon           ~ze "A~ •.u   mi111 ·1 r.atµ, po formac1J1 broJ 118.901. ·.
        Mat10n1         broJ u miru' 3587. a u ratu 7587. Mirnodopska lokac1Ja 1 mo bi UzaclJsko
       mesto BlJelJlna. Mlrnodopska ~oJna poata 71!6· Batna voJna poata 14:175. BroJni
     . . nazlv 8168. Rukovalac pl~ inobUlzaclje Komanda 3. bv~ TraJanje mob1llzac1Je
        12 eaBova.. Posluje kao MFO IV stepena.


       d)       3.meaovltl prot1voklopni·art11Jer1jskl pule "R", u mlru 1 ratu, po formaclJi
        broJ 112.901.
       Mat1en1 broJ u miru 3588, a u.ratu.7588. Mlrnodopska lokac1Ja 1 moblllzacijsko
       mesto Breko. Mirnodopska. vojha poata 7192. Ratna voJna p00ta 14211. BroJnl
       naziv        8058.        Rukovalac     plana     mobllizaci_Je      Komanda   3.mpoap.   TraJanje
       mobillzaclJe 36 .asova. Posluje kao MFO IV stepena.
                                              EXT:c~O~TJEREVAC-00256   -
            Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 263 of 372 PageID #: 268
                                                                                                                            tJIJ t. u- ii. u   r
                                                                                                                                      ~




                                                                             - 12 -

                                                                                                 '
                   e) 3.meaovlti art1ljerlJskl puk "A". u m1ru 1 ratu. po .formaclji broj 112.902.
                   Matlenl broJ u mlru 3689, a u ratu 7589. Mlrnodopska lokaclJa 1 mobilizacijsko
                   mesto BlJeljina. Mlrnodopska voJna poa:ta 7215. Ratna vojna poa:ta 14250. Brojni
                   nazlv 8122. Rukovalae.plana moblllzaclje Komanda 3.map. Trajanje moblllzaciJe
                        ...
                   12 easova. PosluJe kao MFO IV stepena.
        i
        f
    f              f) 3. lakl artllJerlJskl pule P~ "A" •.
                                                        u mlru 1 ratu, po £orma.c1J broj 113. 901.
 -t
·;.t               Matlc!nl broJ u mlru 3590, au ratu 7590. Mlrnodopska lokaciJa 1 mobilizacijsko
1
J                  ~esto         ~ko.     Mlrnodopska vojna poa:ta 7262.                Ra.tna vojna poata 14325. BroJni
                   naziv          8077.   Rukovalac          pla.na     mob111zac1Je      Komanda        3. lap   PVO.   TraJanje
                   mobll1zac1Je i2. e&sova. Posluje kao MFO -IV stepena..
(                                           .                                               .
                   g)     3. i~lnJerljskl puk        11
                                                          R11 •    u mlru 1 ratu,     po :formaclJl broJ 117. 901.
                   MatiOni broj u mlru 3591, a u ratu 7591. MlI'llodopska lokaclja i mobilizacijsko
                   mesto         Lopare. Mlrnodopska.             vojna poa:ta 7316.     Rat~        voJna poata 14351. BroJni
                   nazlv 8062. Rukovalac plana JJ>ObllizaclJe Komanda.3. lntp. TrajanJe mobiUzaclje
                   36 6asova. Posluje kao MFO IV stepena.


                   h) 3. pontonlrsku eetu nan. u mlru 1 ratu, po formac1.J1 broj 117. 903.
                   Matlenl broJ u mlru 3592, a u ratu 7592. Mirnodopska l'lcaclJa l mobil izaclJsko
                   mesto Bosans~l          Sama.c. )Urnodopska_voJna              poata 7331. Ratna. voJna poata 14500.
                   BroJnl nazlv 8002.             Rukovalac plana moblllzaclje Komanda 3.ponto . . Trajanje
                   mobUlzac!Je 12 o&Sova•. Posl~e                      ka?   MFO IV stepena.


                   1)     3.s~itetskl       batalJon       naN •.
                                                                                                        -
                                                                     u mlru l ratu, po forma.c!Ji broJ 1a5.900.
                   MatlCnl broJ_u mlru-3593, au ratu 7593. Mirnodopska lokac!Ja 1 mobilizacijsko
                  . mesto DoboJ.          Mtrnodopska.        vo~      poata 7363. Ratna          v~Jna poata 14575. BroJn1
                   nazlv 8152. Rukovalac plana ·moblllzaclJe Komanda                            3.Snb. TrajanJe mobilizacije
                .. 36 easova. Posl uJe kao HFO IV stepena.


                   J) 3.autotransportnu eetu "A'\ u miru l,/ratu, po formacijl broJ 127.901.
                   MatlOnl broj u miru 3594,. a u ratu 7594. Mirnodopska lokacija i mobll lzacljsko
                   mesto Doboj. Mlrnodopska vojna ·poata 7401.                          Ratna vojna poata 14020. Brojni
                   naziv 8092. Rukovalac plana m<tblllzaclje Komanda 3.ato. Trajanje moblllzaclje
                 · 12 Oasqva. PosluJe Jcao :~                          ~o.


                   k)         1. posavsku petm.dlJs~"._. l>r~p.c!u ·NA",          u mlru 1 ratu.. po formaciJ!              broj
                   111. 979,                                  EXT-KOST JEREVAC-00257
       Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 264 of 372 PageID #: 269
                                                                                                   UUt.u- J.£.UU




                                                         . - 13 -



              Mat16nJ broJ u mlru 3595, a u ratu 7595. Mlrnodopska lokaclJa 1 mob111zac1Jsko
              mesto Breko. Mirnodopska ·Vojna poata 7410. Ratna vojna po~ta 14037. Brojn1 ·
              nazlv siss. Rukovalac plana mob111zac1Je Komanda 1.pbr. TraJanje mob1lizac1Je
              12' oasova. Posluje kao MFO IV stepena.

                         -     .
              l)   2.posavsku peaad1Jsku brlgadu "A''.           u mlru 1 ratu;     po   :formac1J1 broJ
              111.979.
             _Matien1 broJ u mlru 3596, au ratu 7596. Mlrnodopska lokaclja l mobllizaciJsko
              mesto Bosansk1 Samac.· Mlrnodopska voJna poata 7445. Ratna voJna po~ta 14100.
              BroJni nazlv 8112. Rukovalac plana moblllzaclJe Komanda 2. pbr. Trajanje
              mobllizac1Je     12.~asova.     Posluje lcao MFO IV stepena.
                                   i

              m) 1.semberlJsku lalcU· peaadiJsku       br~gad~   •An, u mlru l ratu. po formaclJi broJ
              111.972.
              Mat10n1 broJ u m1ru 3597, a u ratu 7597. Mlrnodopska lokac1Ja l mobllizac1Jsko
              mesto BiJelJina. Mlrnodopska.voJna poata 7506. Ratna vojna poata 14162. BroJnl
I             naz~v·ao2s. Ruko~alac plana mob111zac1Je Komanda l,lpbr. Trajanje mobil1zac1Je

1             12 oasova.     Posluje kao     MFO IV stepena.
I
''           n)    2.sem~rlJsku        laku peaadlJsku brlgadu "R", u mlru 1 ratu, :po f'ormac1J1 broj
             111.973.
             Ma.tiOni broJ u miru 3598, au ratu 7598. M1rnodopska,lokac1Ja· 1 mob111zac1Jsko
     -- .    mesto B1Je1Jlna. Mirnodopska vojna pc>ata 7561. Ratna vojna po~ta 14263. BroJnl
             nazlv ~102. Rukovalac plana mobillzac1Je XOmanda 2.lpbr~ Trajanje moblllzacije
                                                                         !

             36 O~ova. Posluje kao HFO IV stepena.


               nJ) 1. majevlOku -laku      peaacUJs~   brlgadu "A 11 1 u miru 1 ratu. po :formac1J1 broj
            .. 111.971.
             Ma.tlOnl broJ u mlru 359S, a u ratu 7599. Mirnodopska lokaclJa 1 mob1llzac1Jsko
             mesto UglJevlk.·Mlrnodopska vojna poata 1244. Ratna vojna i>oata 14289. BroJn1
             naziv 8192~ Rukovalac plana mobillzaciJe Komanda. 1.lpbr. TraJanJe moblllzacije
                      -                            '
             12 Oasova. Posl uJe kao MFO ·IV ·stepena. ·


            ·o) 2.majev10ku lBkl;J: peaadlJsku brigaclu. 11 R". u mlru l ~tu, po :rormac1J1 broj
             111.974.
                                       .      .
             Mat10n1 broj u miru 3660, .a u fatu 7600. Mlrnodopska lokac1Ja l mob111zacljsko
             mesto Ugljevik. Mlrnodopska vo<,JriW~'iV~? 8 Ra.tna vojna pasta 14338. Brojnj,;
        Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 265 of 372 PageID #: uui.u-
                                                                                       270 i.z;.uJ
                                                                                                                             •

                                                                          - 14 -


                             nazlv 8118. Rukovalac plana mob111zac1Je Koman.da 2.lpbr.                  T~janje   mobllizacije
                             36   ~asova.   Posluje .kao MFO IV stepena.

                  ., t       p)   ·1. blr6an5ku pelladlJsku : brlgadu "R.;,          u m1ru 1 ratu,       po formaclj1 broj
                  ':.t'l'
                             111.979.
                             Ma.tl~n1 br~j       u m1ru 3601, a·u r&tu 7601. M1rnodopska:lokac1ja l mob1llzacljsko
                              mesto Zvornik. Mlrnodopska!voJna po§ta 711S. Ra.tna v0Jna po§ta 14362. BroJni
                            · nazi v 8012. Rukova.lac plana mobll lzaciJe Komanda 1. pbr. · Trajanje mo bl l i zac lje
                             36 easova. Posluje kao        MFo IV   stepena.


                             r) 1. ozrensku laku peSadlJsku brlgadu DAD, u mlru l ratu, po foi:-ma.c1Jl br                   1



                             111.978.                                          ~
                                             I

                             Mat1~n1    broJ u mlru 3602, a u       r~tu 7602~      Mlrnodopska lokacija 1 mobilizaciJsko
                             mesto DoboJ. Mlrnodopska vojna poata 7221.                 Ratna vojna poata 14450. Brojnl
                             naziv 8084. Rukovalac plana mob1li'zac1Je Komanda 1. lpbr. Trajanje mobillzacije
                             12 easova. Posluje lcao MFO IV stepena.                                      t


              -~             t)   2.ozrensku laku peSadlJsku brlgadu "R", u miru ·1 ratu, Pb formac1Ji broj
                             111.978.                                                      •   .
                                                                                               ~-
                             Matieni broj u miru 3603, a u ratu 7603.            lokaclja 1 mob! llzacljsko
                                                                                    Mlrnod~pska.

                             mesto Bosansko Petrovo Selo. Mlrnodopska vojna poata 7312. Ratna vojna po~ta
                             14476.     Brojni     naziv 8142.    Rukovalac plana moblll~1Je                  Komanda   2.lpbr.
                             TraJanje ~oblllzaclje       36 ·oasova\ Posl-q;je kao MFO IV st~pena.


 , ..             \_         s) 3.. trebavsku laku pe~adijsku brlgadu · "R", u miru l ratu·, po :formacljl broJ
 i,:•

 ii."                  ' 111~978.
                             Matienl broJ u mlru 3604, au ratu 7604. Mlrnodopska lokaclja·l mobilizacljsko
                             mesto Modrlea. Mirnodopska voJna          po~ta       7426. ·Ratna vojna   po~ta   14514. Brojni

                             naziv 8178. Rukovalac plana moblllzaclJe Komanda 1.lpbr. Trajanje mobilizac1Je
                             36 Oasova. PosluJe Imo MFO ~v stepena.


              1              a)   1. zvornl~ka laka .pe$ad1Jska brlgada "B", u miru · 1 ratu, po formaciji broJ
                             111.978.
                             Matten! broJ u mlru 3605; a u 'ratu 7805. Mlrnodopska lokaclja l mobilizaciJsko
                             mesto Zvornll~; Mirnod?pska voJna. poata 7469; Ratna voJna po~ta 14294. Brojnl
                             naziv 8006. Rukovalac plana'.mobli"izaclje Komanda 1.lpbr. TraJanje moblllzacije
11                           36 Oasova. Pcisluje Jcao :m:'QK![~\n~.0259
! ·.
                            Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 266 of 372 PageID #: 271




                                                                             - 15 -


                                    s.-   HERCEGOVACKI KORPUS

                                    a) Komandu korpusa sa prlatapskim Jedintcama. u mlru,1 ratu. po :formaciJi broj
                                    1h.so1.
                                    Mat1Cn1 broj u miru,;3616, au ratu 7616. Mlrnodopska lokaclja i mobilizac1Jsko
                                    mesto BUeoa. Mirnodopska voJna poat;. 7161. Ratna voJna po~ta 14590. BroJn1
                                    naziv 8088. Rukovalac plana mobillzaclje IComanda bk. TrajanJe mob1llzacije 12
                       ..
                                    oasova. Posluje kao MFO II stepena•.'


              /
             ·f
                  ·'
                                    b) 7. bataljon vojne policlJe !'AD. u mlru 1 ratu. po :formac!Jl broj 111. 983.
                                   Mat1¢n1 broJ u mtru 3617. a u ratu 7617. Mlrnodopska. lokaciJa 1 mob111zac1Jsko
                                   mesto Bile~. ~lrnodopska. voJna poata 7012. Ratna voJna po{:ta 14051. Brojnl
                                                 l               ,               .
                                   nazlv ~128. Rukovalac plana moblllzaclje·Komanda 7.bVP. Trajanje mob1llzac1Je
                                    18   casova.   PosluJe kao MFO IV stepena.
         :
         <
                                   c) 7.batalJon veze DBM, u mtru 1 ratu, po formacljl broJ 118.901.
                                   Matienl broJ u miru 3818, au ratu 7618. Mlrnodopska lokaclJa 1 mobilizacijsko
                                   mesto BileOa. Mlrnodppska voJna poata 7155 Ra.tna vojna po~ta 14108. BroJnl
             1.                    naziv 8018. Rukovalac plana mobillzaclje Komanda 7.bv~... Trajanje mobllizaciJe
                                   18 Casova. Posluje kao MFO IV stepena.


                                   d)    7.meaovlt~   prot}voklopnl art11Jer1Jsk1 pule "B", ·u· miru 1 ratu, po formac1J1
                                   broJ 112. soi.
                                   Ma.t1Cn1 broJ u mlru 3619. a·u·ratu 7619. Mlrnodopska lokaclJa l mobillzacljsko
                                   mesto,.Tre~lnJe. Mirnodopska voJna p<>Qta 7381. Ratna vojna po~ta 14218. Brojnl
             ·l                    naztv· 8072.    Rukovalac plana moblUzaclJe . Komanda 7.mpoap-a.       T~ajanje

     '. :j                         mob111zacije 18 easova. Posluje kao MFO IV stepena.


:•
...
     ~ ~J
     t   ,.
                                 • e) 7.meaovltl artl1Jer1Jski pUk 8 B0 • u mlru l ratu. po formaclJl broj 112.902 .
                                  . Ma.tlCnl· broJ u mlru 3820, a u·~tu 7620. Mlrnodopska loltaclJa ·i moblllzacijsko
                                                                                  0
',.                                 mesto lalinovlk. Mlrnodopska ~oJna poata ~-. Ratna voJnB. po~ta 1'4240. BroJnl
'·.1
.                                   nazlv 8182.      Bukovalac. plana moblllzaclJe Komanda 7.map-a.          Trajanje
! .          I                     moblllzaclJe 24 Casa. PoslUJe      kao MFO ·IV stepena.
:.!

                                   f) 7.1akl art11Jer1Jskl pule PVO "A", u miru 1 rat~. po fo~lJi broJ 113~901.
                                   Ma.t1Cnl broJ u miru 3621. a u ratu 7621. Mlrnodopska lokaclja 1 mob111zacijsko
                                   mesto Bile~.
                                           .                             .
                                                                  . poata 7593. Ratlla voJna po~ta 14545. BroJnl
                                                   Mlrnodopska voJna
                                   naziv 8182. · Rulcovalac pl~-K~,~~~60 IComanda 7. lap-a          PVO. Trajanje
                                   mob11'1mc1Je 18 ~ova. Posluje kao MFO I_V stepena.
     Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 267 of 372 PageID #: 272




                                                                       16


           · g) 1.·1~1n.ier1Jsk1 batalJon "B!'. u mlru 1 ratu, po f'ormac1J1 broJ 117.902.
            Ma.tlOni broJ u m1ru 3622, a u ratu 7622. Mirnodopska lokacija l mobilizacijsko
            mesto"Trebinje. Mirnodopska voJna poata 7467. Ratna vojna posta 14317. Brojnl
            n~1v     · 8096.   Rukovalac            plana         mob111zac1Je                   Komanda      7. lM:b.          · Trajanje
             ~                                           .
            moblllzaclJe 24 easa. Pos~uje               i,ca.o ...-0   IV stepena.


            h) 7.sanitetski batalJon       11
                                                R11 , u mlru 1 ratu. po formaciji broJ 125.900.
            Matl6nl broJ u m1ru"3623. au ratu 7623. Mlrnodopska lokaoija l mobilizaciJsko
            mesto Treblnje .. Mlrnodopska vojna po~ta 7300. Ratna vojna p.1sta 14282. Brojn1
            naziv 8022. Rukovalac plana mobillz,ac l.)e .Komanda 7.Snb. Tra 1anje mobillzaclJe
            24 Oasa. Posluje kao MFO IV              stepe~.

                                                             ·.
            1) 7. autotranspo~tni batalJon              ".B", u miru \ .ratu. po forma.c1J1 l>roJ 127. 900.
            Matienl broJ u miru 3624, a u ratu 7624.                            Min~odopska            lokaclJa 1 moblllzacljsko
            mesto Bileca. ·Mlrnodopska vojna posta 7~. llatna vojna posta 14382. Brojni
                          .                     '                  .        .   .·.
            naziv   8042. Rukovalac plana mobUl:zac1Je                          ~nda 7.atb. Trajan n moblllzacije
            ·1a easova. Posluje kao MFO IV stepena.


            J) 189.samostalni       ~~t;oviti         artUJeriJskl divlzlon '"B",                              u mir\. 1 ratu,         po
                                                                                                        ~.
            £ormaciJ1 broJ 112.903.
            Mat1¢ni broJ u miru 3625, a u ratu 7625. Mirnodopska lokaeiJz 1 mob111zacijsko
            mesto TreblnJe. Mlrqodops~ vojna poata 7184. Ratna .•Njna pc;:lat.a 14458. BroJni
            naziv    8134.. .Rukovalac      plana                 mqblllzaciJe               Komand:t.       189 ?.'·ma.Q-a.     Trajanj~

            mobUizac1Je 18 at5ova. PosluJe·kao MFO IV stepena.


            k)   10.h~rcegoval:ku   motorizovanu.brigadu "A", u mir.u 1 .ratu. TJO                                    ~~rmac1J1      broj
            111.976.
            Matl6n1 broJ u miru 3626, a u ratu 7626. Mirnodopska lokacija 1                                            uo~     lizaciJsko
            mesto   Neve~lnJe.   Mlrnodopska voJna poAta 7036 .. Ratna vojna po:!rlt i. ·f~\''32. BroJnl
            nazlv - 81'S6      Rukovalac
            mobllizaclje 24 Oasa.
                                                    plans:
                                                            ..     mob1llzac1Je
                                                                  Komanda
                                       Posluje kao MFO IV stepena..
                                                                                                               10.hF.tb»        Trajanje



                                                                                   11
            1) 23. hercegovacku laku peaad1Jsku brigadu                                 8 11 •    u m1ru i rat':!, po !'.'ormaclji
            broJ 111. 974.
            Ma.t1¢n1 broJ u mlru 3627, a u ratu· 7627. Mirnodopska lokaclja 1 111ob:. lzacijs".co
            mesto Bl leca. Mirnodopska vojna poata 7076. Ratna vojna po:!rlta 1·1EM ~- Brojni
            naziv . 8197.      Rukovalac        plana:             mobllizaclje                  ·icomanda     23. hlpb. ·.     Trajanje
            mobilizacije 24 assa.      Posl~-~J~~O~pena.
;!
 I
    Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 268 of 372 PageID #: 273
             ~--------------------.....,.,,.......,,...,,,~~-""1--,.-.·.-.;;.. o=. ..;,;,--;:-, .~:_;__o ,-.~-U·~~~...




                                                         - 17 -



            m) 29. hercego~ku peAadljsku brlgadu "A", u miru 1 ·ratu, po formacljl broj
                                                             .   '
            111. 979.                                            •
            M:atl6n~ broJ u mlr.u 3628, a u ratu 7628. Mirnodopska lokacija 1 mobilizacijsko
            .mesto Treblnje. Mirnodopska vojna po~ta 7229. Ra.tna vojna poata 14033. Brojni
            naz1v      8172.     Rukovalac     plana    mobillzaciJe           Komanda     29.hpbr.        Trajanje
            mobll1za.c1Je 24      Oasa~   Posluje kao MFO IV stepena.

            n) . 284. samostaln1 oklopni
                                  "      batalJGh "B",                u miru 1 ratu,        po f'ormacijl      broJ
            114.903.
            Ma.tlOnl broJ u mlru 3629, a u r~u          7629. · Mlrnodopska        lokaefJa 1 mobillzacljsko
           · mesto HevesinJe. Mlrnodops~ voJna po~ta J27f> Ratna voJna po5ta 14075. Brojni
            nazl v     8147.     Rukovalac    plana    mob1l lzac1Je          Komanda     284. saob.       Trajanje

!
            mobillzac1Je       fa ~asova.   Posluje kao MFO tV        stepen~.
.
l
            nj)   529.~amostalnl     motorlzovani bataljon           "B~. ~   mlru 1 ratu, po formacljl broj
            111.981.
            Ma.tiOni broJ u mlru 3630, au ratu 7630. Mirnodoi>ska lokaclJa.l mobillzaclJsko
            mesto A-~ovac. Mlrnodopska voJna poata 7441. Ratna vojna poata 14088. Brojnl
            naziv      8064     Rukovalac     plana    mobilizaclje           Ko~~a       529.smtb.        Trajanje
                                                                                   \:".
            moblllzacije 18      ~asova.    Poslaje kao MFO IV stepena.

            o) 1. roeanska l~a; .peaad!Jska brlgada "B", u miru 1 ratu, po formaclji broJ ·
            111.973.
            Matieni broJ u mlru 3631, a u ratu 7631. Mlrnodopska lokaclja 1 moblllzacijsko
            mestc;>. Foea. Mlrnodopska voJIJa. poata 7141.              Ra.tna voJna      po~ta   14144.    BroJni
            nazlv.8018. -Rukovalac pl~_ nioblllzaclJe Koinanda 1.lpbr. TrajanJe mobilizaclje
            24   ~a.    Posluje kao MFO IV. ~tepena.


            7.- SAYJSTALNE JEDINICE

                                                             .
            a) -410.obaveatajni centar "A". u mlru 1 ratu, po formac!Ji broJ 111.982.
            Ma.tlOnl broJ u miru 3642. au ratu 7640. Hlrnodopska lokaclJa 1 mobllizacljsko
            mesto SaraJevo. MirnodopskB. voJna·poata.7496. Ra.tna vojna poata 14126. Brojnl
            nazlv 8038. Rukovalac plana: moblUzaclJe Komanda 410.obav.centra. TrajanJe
            moblUzaoije 12 cmsova. Posluje·kao HFO IV stepena.


            b) 89.raketni artiljerlJsl~1hli<~TJ~~ 6 z.i miru 1 ratu,                       po formacijl       broJ
            112. 904.
         Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 269 of 372 PageID #: 274. .L.e. .L.J
                                                                                     UULIU
                                                                                                                                ~




                                                                   -18-
                 Matian !>roj u miril 3643, a u ratu 7641. MimOdopska lokacija 1 mobilizacijsko
                 mesto Banja Luka. Mirnodopska vojna posta                           '7568 •.Ratna   vojna posta 1415o. Brojni
                 naziv 8o68. Rukovalac plane inobilizacije Komanda 89. rabr. Trajanje mobilizacije
                 36   ~va •.       Posluje kao MFO IV stepena.

                 c).4o.
                  ·t
                        inUnjerijeki                 puk   "A", u miru i ratu,             po .formaciji   broj 117.9o1.
                 ~timi broj             u miru       3644,     a u ratu      7642.   Mirnodopska · lokacija 1 mobiliza--
                 cijsko mesto Sarajevo. Mimodopska vojna posta 7266 •..Ratna vojna po5ta 1:¢195.
                 Brojni nazilv 8138.           Rukovalac plana r~.?bil1zac1je Komanda 4o. inZp. Trajanje
                                                 !

                 mo~lizaoije           24 &ea •. Posluje kao l'i''O IV st.epena.
                                                         "
                 d) 67. puk veze "A", u miru 1 ratu~ po formaciji broj 118 •. 9(X).,
                 Mat!&d bro~ u m:lru 3645,· a u ratr • 764:5.. Mimodopska lokaoija 1 mobilizacijsko
                 mesto Sarajevo•. Mimodopska vo~.!.! po!ta ~·                                Ratna vojna ~ta - '.14270.

                                   .
                 Brojni naziv.- 8001. Rilkc>Valac ~·\ana mobilizjScije Komanda 67. pv. Trajanje
                 mobilizac!je 12 Wova. Po•lU:& kao MFO IV steJj>ellS.
                                             .             .   .                                                   -
                 e) 65. ,za~titni motorizo~ puk "B", u miru 1 ratu, po formaciji broj 111.980.
                 Mati&d broj u miru 3646, a u ratu 7644. Mimodopska lokacija 1 mobilizacijsko ·
                 mesto SarajeVo. ~··VOjna po§ta 759o. Ratna vojna po!ta 14330. Brojni
                 naziv 8026 •.Rukovalac plant nd>111zao1je Kananda 65.. zmtp.                                Trajanje mobili-
                 zacije 24 msa. · : Po~luje 1' !JO Mro IV stepena.

                 f) Vrhovn1 vojni         ~ ~- ·~·-ajevu, u miru 1 ratu, ·po :formaeiji broj 229.800.eI.
                 Mati~   broj u miru "5'/'3o, a u ratu 7718. Mimodopska lokacija 1 mobilizacijsko.

                               ~                 .                         .
                mesto Sarajevo.,· Mim:dopska vojnS po!ta 73ol. · Ratna vojna posta 14227. Brojni
                naziv 82ll. Rukovale·~ plane mob111zacije GS· VRS. Trajanje mobilizacije 12 ~sova.
                                                                                                             -

                Posluje kao ·.pano6n1 Mro.
                   ....  "'   ';_,; .:t·
                g) Y'o~-.sucl.
                            . .
                                   u Sarl?j~,.
                                           ...........u .m1ru i ratu, po formaciji ~j 2,29.8oo.o2 ·
                Mati&li broj u m1ru '582, a u ratu 7583. Mirnodopska lokacija i mob111zacijsko
                mesto Sai-ajevo. ' Mlmod~ vojna po!ta 7313 •. Ratna vojna poSta. 14236. Brojni
                rnaziv 82.07. Rukov·ilac plans. mobilizacije Komanda SRK~. Trajanje mobilizacije 12
                wova. Posluje kao pano6n1 MFO ...
-,   I



                h) Vojni sud u Bileei, .u ~ru 1 ratu, po formao1j1 broj 229.aoo.03.
                Mati&rl. broj u m1ru 3639, a. u ratu 76'38. Mirnodopska lokao1j8 l moo1lidci:;Bko
                mesto Bileea. Mf.rpodopska· .:v~jna _pofta 7291. Ratna v0jna po~ta 14231. Brojnf
                naziv 8179.; Rukovalac .plana!1110b111mc1je Kananda HK. Tr.ajanje mobilizac!je 12
                &lsova. PosllJ3e kao. pano6'd. MFC>.

                                                                   EXT-KOSTJEREVAC-00263
            Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 270 of 372 PageID #: 275



                                                                          -19-

                           1) Vojni sud u Bijeljini, u miru i ratu, po .f'ormaciji broj 229.8oo.o4.
                           "Matian broj u miru       36o9,               au   ratu 76o9. Mirnodopska lokacija 1 mobilizacijsko
                           mesto Bijeljina. Mimodopska wjna p00ta 7243. Ratna vojna                              po~ta1142o8.   Brojni
                           naziv 8186. Rukovalac plane mobilizacije Komanda IBK. Trajanje mobilizacije 12
                           &isQva.· Posluje kao pano6n1 MFO.
                    ~··                                  . ·;       ·-
                           .d >···~J~ ~ u Banja Luci,_ u m1ru 1 ratu,                     po formaciji broj 229.8oo.o5.
                           Matimi b:E'Oj u mirµ 35~, a u ratu 753o. M1rnodopska lokacija i mobilizacijsko
                           mesto "Barija Luka. Mirnodopska vojna po~ta 7249. Ratna vojna po~ta 14181. 8rojn:
                           nBziv 8183 •. Rukovalac plana mobilizacije KGmanda 1.KK. Trajanje mobilizacije 12
                           &isova. Posluje kao pomo6n! Mro.

                            k) Vojno tulilaftvo pri Glevnom !tabu Vojske Republike Srpske, u miru 1 ratu,
                            po f0rmac1j1 broj J29.9oo.ol.     '=
'::1                      . Mati&li b~j u miru 3731, a u ratu m3. Jtttrncdopska lokacija i mobilizacijsko
  ·Jj                                 I                          •

      .
.·:......                   mesto Sarajevo. Mimodopska vojna pofta 73o3. Ratna vojna po!ta 14228. Brojni
                            naziv 8212. Rukovalac plana mobil!zaci~ GS VRS. Trajanje mobilizacije 12 &Bova.
                                                .     .
                            Posluje kao paDo6ni MFO•. :
                                                  '
                          · 1) iojno ~la!tvo pri Kcmand1 HK, u m1ru 1 'ratu, po formaciji broj                     129.9oo.o2•
                           Mati&ii broj ·u miru 364o, 1 a u ratu 7639.                    Mimod~p~ lokacija 1 mobilizacijsko
                           mesto.Bileea.-. M1modopska voe)la poita 7294.rRatna~.vojna ~ta 14232. Brojni
                           naziv 8181. Rukovalac ;plana mobilizscije Komanda HK~ _'l'rajanje mobilizacije 12
                                                  ,.
                           ~ova. Posluje kao pali:ICn1 Mro.                          .                     ..
                                                                                                .   '

                           m) Vojno tu~l&!tvo pri Kanandi SRK-a, u miru.1                           ratu,   po formaciji broj 129.9oo.o3
                                                                              '                         .
                           Matian broj u miru. 3.583, au ratu 7584. Mirnot1op$ka lokacija i mobilizacijsko
                           mes~   Sarajevo. Mimodopska vojna                      po~ta 7314~   Ratna vojna     po~ta   14237. Brojn!
                           naziv 8215. ·Rukovalac plana mobilizacije Kcmanda SRK--ia. Trajartje mobilizacije 12
                            •               o    I                                                                         •



                           &!sova. Poslaje kao paaoCn1 MFt>.

                          n) Vojno tulil~tvo.pri.
                                              . . . :..
                                                            Komendi
                                                                 I··   .
                                                                                        .ratu, po formaciji
                                                                         IBK, u miru 1.._,-.            .
                                                                                                            broj 129.9oo.o4 •
                          Mati~ni b~j. ~ ~~-'-9.~9• ';! u ratu 7~10'. Mimodopska "lokacija 1 mobilbacijsko
                          JJ&Sto Bijeljina. MimodOpska vojna pofta 7246.· Rama vojna po!ta 142o9. Brojni
                          D!!ZiV
                             .  ·:
                                   8189.  ·Rukovalac
                                      ....· .      • .
                                                        pl_8,l!Ja
                                                          .    .:1.
                                                                ~
                                                                     mobilizacije Kananda IBIC. Trajanje .mobilizacije ..12
                          ?Saso~~ ~~~ kao_ ~ Mm.                                  .

                          nj)·Vojno. tuli~-'pri ~ 1.KK, u miru i ratu, po i'ormaciji broj 129.m.05
                    ~     Mat1&11 ·i>r03 u~·m!n{3530•~-'"~::u 'ratti 7531.M1rnodopsk8 lokacija i ~111zacijsko
                          mesto Baiijri:'Luka. MirnOdopska.vojna po§ta ·7258. Ratna vojna po§ta 14182.Brojni
                                                     .   '
                          naziv 8193. Rukovalac plana mobilU:acije Kemanda l. -KK. Trajanje mobilizaclje 12
                          ~va •.. Posluje kao podi06~~-E;'AC-dll264      !                               •
                                                                                                ----
            Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 271 of 372 PageID #: 276·-;-- -



                                                                         -zo-
                           8. .. POZADINSKE JEDINICE
                           a) 14·~· pomdinsku.bazu 11B11 , u miru i ratu, po tormaciji broj · 311.96o.
                           Mati&d broj u miru.3651, a u ratu 1651°'- Mimodopska lokacija 1 mob. mesto
                         _ Banja Luka, a odeljak PoB Bosansk1 Petrovac. M+rncidopska vojna po~ta 7101. Ra·
                           vojnri   poata 14358.
                                             Brojni naziv Slol. Rukovalac plana mobilizacije Komanda          1~
                         · TrajSnje mobilizacije 36 &tsova. Posluje kao MliO IV stepena.            -

                           b) 27 • .,pozadinsku bazu "B", u miru 1 ratu, po formaciji broj 311.961.
                           MatiCn;i broj u miru 3652, au ratu 7652. Mimodopska lokacija i mobilizacijsko
                           mesto Sokolac. Mimodopska ~jna po!ta 7103. Ratna vojna poSta. 14432. Brojni
                           naziv 815:4·· Rukovalao plana lflObilizaeije Kcmanda Z'/. PoB. Trajanje mob;Iizaci,
                           36. &sova •• Posluje kao 11Eo IV stepena •..

                          o) ;o. pozad1nsku bazu •ran, u m1ru 1 ratu, ~ .formaqiji broj 311.962.
                          Mattan       u m1ru 3&f.5• a ¥.-. ratu 7653. ~opska liokacija i. mobilizacijsko
                                     bi.oj
                          mesto Bile6a. Mlmodc{.11.·.~ voi]ia po!ta -7lo5"! .Ran vojna poita 14540. Srojni
                          naziv 8194. Rukovalac - •lana· mobilizacije Kananda 3o.PoB. Trajanje mobilizacij•
                          36. easova. Posl\J;!.:; kao JFO IV stepena.

                          d) 35. · pozacU:;•· ~ •is11 .·: u miru 1 ratu, po i'ormaciji broj 311.963.
.e:
                          Mattan brt'j £!r.':~~: au ratu 7654. Mirnodo/iska loksci;ja i mobilizacijsko
·.~!                      mesto Bi.1' lj$-e. ··· ~ka vojna po§t.a 7lo9. Ratna vojna posts 14o6o.Brojai
·t~~
  -:·..                   naziv &Y.6. ilkOvalar. plana IJX)bilizacije Kananda 35. PoB. Trajanje mob!lizacije
                                                                          •                       !


        :\                36. -. a:SQWt •. Posl~ kao·~ IV stepena.        .
                                                    .~ '.      ~


       .f                 9.: .!AZlXJfll'.PI.o\sTvo l PVO
            !
            I


                          a ~ sa J>riltapsk: m jedinicama "A", u m1ru i ratu, po formacijl broj 24o.9o
        t                 Jiati&d ~~ u mini 366t, a u ratu· 766o. . Mimodopska .l~cija 1 mobilizacijsko
      .i                  mei.to Bmtja Luka.-. Mi.mo lo~ska. vojna po!ta 7_o7o •.Ratna vojna pojta 14116. Brojni
                          nazi· • 8o32• .- Rukov~~c .-P~ ~ mob~lizacije Kananda VPVO.:~ TrajanJe mob!lizacije 12
       J
                          JP,to1-a•. PosluJt!   ~..MFO        I:·._ stepena •••

                          u; 92..--~tu,,aVijac1c1~!nrigadu "A", u miru.1 ratu, po formaciji broj 315.9oo.
                          ~W broj_ --~ ~ _'6611 ~                7661. Mimodopska lokac1:ja i ~bilizacijsko
                                                                   :1 ra.t1,l

       i                  ~~ ~_.I~"~!'r~;: ~~ po."lta ~71 ..Ratna ~o3na ~ta· l • •Brojni
       i!                 naziy 81~~-·~~,Rµkoval&Q;~i~--:Jlk ~lizacije Kananda 92.-mavbr ... Trajanje RJ?bilizacije;
                          8 &lsova. POslaje. kao Mro IV; stE·p6na.

                                                            EXT-KOSTJEREVAC-00265
                      Case: 4:19-mj-06244-PLC
                                     ·------ ---- -
                                                -
                                                    Doc. #: 1-2 Filed: 08/14/19 Page: 272 of 372 PageID #: 277
                                                                                                                               ""'"' ... ._   -- --
                                                                                  ···-21-·.

                                     c) 155.. raketni puk PVO "A", u miru 1 ratu, po formaciji broj 51,.9&>;.
                                     MatiOOi broj .u m!ru 3662, a u' ratu 7&52.. MimOclopska lokacija 1 mobilizacijsko
                                     mesto Benja Luka. Mirnodcpska vojna pOOta {Zl2 •. Rabia Vojna posts 14ci44.Brojni
                                     naziv 8184.» Rukovalac plana mobilizacije Komanda 155·~· TrajanJe mobilizacije
                                     12 arsova. Posluje,kao MFO IV stepena.
                                                                                                               .
                               ·""   d) .51 •• bataljon vazdu!nog·~tranja.; javljanja 1 na~· "A", u m1ru 1
                                     ratu, po formaciji broj 538.000. ,., ~ ·;:;:-~··: . : . ·:'.-.". :':. : ., : ' : ..-
                                                                          ...                 .i               •
                                     MatiCni broj u mi~ 3663, a u "ratu 7663. ,. Mirnodopska"'-lokacija ·1 . mobilizaoijsko
                                     mesto Banja Luka •. Mirnodopska vojna pc)sta 7353 •• Ratna vojna po§ta 14o82.
                                     Brojni naZiv 8o98. Rukovalac plana mob!lizacije Kananda 51. VOJIN.. Trajanje
                                     mobiliza~ije 24 ~.            Posluje       kao   MFO ·IV stepena.    <   •




                                     e) 474. vazduhoplovnu bazu "B", u miru 1 ratu, po formaciji broj 322.9co •.
                                     Matiau broj u mi}'U ·3664, a u ratu 7664 ... Mirnodopska lokacija 1 mobilll.acijako
 ., J.
  '
 '._: ..
         '
                                     mesto Banja Luka. Mimodop.ska vojna po§~ 7~. ~ Ratna vojna po§ta 1418o.
  . f"                               Brojni naziv 8o56. Rukovalac plena mobilizacije Komanda 474.~vb.,,.Trajanje
                                     mobilizacije 24     ~sa •.    Poslije kao MFO IV stepena •


                                     .f). Vazclu§no-prenosnu jurUnu             ~etu "A",;u miru 1 ratu, po forma.ciji broj 315.9ol
                                     MatiCni broj u miru        3665, a u ratu 7665 •.             Mimodo~- lokacija i     mobilizacijsko
                                     mesto Banja    i.uka •.   MimodOpska vojna po!ta 7515. ·             R8t.na vojna   ~ta 14245~
                                     Brojni naziv 8lo6. Rukovalac pJana mobilizacije Kananda                       Vpj~."Trajanje
                                     mobil!zacije 12 ~sova. Poslije
                                                              .
                                                                      kao pomo6n1 MFO. ' )

                                     g) Vod za elektronsko 1zv1djanje i osmatrSnje "A", u miru 1 ratu, po formaciji
                                     broj 328.9oo.
                                     MatiCni broj u miru       3666, a u ratu 7fl56. Mirnodopska lokacija 1 mobilizacijsko
                                     mesto Banja ~·- Mirnodopska vojna po!ta 7565 •. Ratna vojna poita                        14370.
                                     Brojni naziv al.26.Rukovalac plana mobilizacije komandir voda za EiO.
                                     Tra~anje mobilizac!je 8 easova. Poslfje kao pomoCni MFO. ,


                                     h) Avijaciju slu2be bezbednosti "A", u miru 1 ratu, po forma.ciji broj 24o.9ol •.
                                     Matiau broj u m1ru '3f67, a u ratu 7667. -~ Mirnoclopska lokacija 1 · mobilizacijsko
                                     mesto Banja Luka. Mimodopska vojna Jdta 75oo •. Ratna ·vojna po.§ta 145,56.
                                     Brojiii naziv 8177•. ~ac plana mobii:lz8cije naeelnik slu!~ bezbednOSti.
                                     Trajanje mobilizacije 6 &.sova.. Positje ·kao pomo6ni MFO•.
             i
             ;ti   -=~·
                                                                    EXT-KOSTJEREVAC-00266

',1 ',       •

--'   " .
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 273 of 372 PageID #: 278
                                                                                                    UUbU      .LZ:. .LI
                                                                                                              ~.



                                      •.       __ ... -.....:.'"'·
                                                 -::,.


                                             .{ .. ~~ --·      :
                                                                                                                   \
                                                                                                                       ...... -
                                                                                                                       ·\
                              :1·.                          ·- 22 -·'


        ZAVRSNE.ODREDBE

        i. - Formiranje i ostalo organizac1jsko-f6rma.c1jsko uskladjivanje izvr~iti do
        i5.07.1992.godine, nak,on C5ega dostaviti izve!taj •
         ...
        ~:, - Pri reMvanju pitanja 1z oblast1 materijalno-finansijskog poslovanja
                                                                     i   .   •
        vemnih ·za sp~vodjenje ove nai'edbe po~ti ~ na~in. ~~isan l.akonom o
        sredstvima i finansiranju Vojske SR BiH, •o · i drugim prepisima kojima se
        regulise materijalno--finansijsko poslovarije.

        3. - Izve§taj o realizaciji naredbe dostaviti 15 dana posle isteka odredjenog
        roka za njenu realizaciju.

        RJ/AA




                                                                                   I certify :this docim1ent consisting of
                                                                                                                  22 pages
                                                                                 to be a ~e, authenticated copy of the
                                                                                    docmnent held by the.Office of the
                                                                                                  Prosecutor of the ICTY.
                                                                                                             Ol-Jun-2010




                                     EXT-KOSTJEREVAC-00267
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 274 of 372 PageID #: 279




                                                                                                0620-1196
                                                                 /Handwritten: This Order was taken from the
                                                                 Department for Organisation and Staffing in
                                                                 the period 23-29 September 2004, as an
                                                                 attachment of an enactment to be signed by
                                                                 Head of Main Staff. Enactment Ref. No. 03/2-
                                                                 3/5-44-2 dated 29 September 2004, signed/
           ~··



     OR D"E R STRICTLY CONFIDENTIAL NO. 30/18-17                           MILITARY SECRET
     OF THE COMMANDER OF THE MAIN STAFF                                    STRICTLY CONFIDENTIAL
     OF ARMY OF THE SERB REPUBLIC                                          Copy No. _ _
     OF BOSNIA AND HERZEGOVINA

                             ff o BE KEPT UNTIL nm BND OF PERMANENTLY!
     On the establishment of commands and
     units of the Army of the Serb
     Republic of Bosnia and Herzegovina

    Pursuant to Item 6 of the Decision of the Presidency of Serb Republic of Bosnia and Herzegovina on
    the Establishment, Organisation, Formation and Commanding the Army of the Serb Republic of
    Bosnia and Herzegovina, Ref. No. 01-58/92 dated 15 June 1992, in accordance with the vested
    powers, I hereby

    ORDER
    THAT THE ARMY OF THE SERB REPUBLIC OF BOSNIA AND HERZEGOVINA BE ESTABLISHED AS
    FOLLOWS

    A)   ESTABLISH:

    1. The Main Staff of the Army of Serb Republic of Bosnia and Herzegovina, in peacetime and in
    wartime, as per the formation No. 111.900.
    The registration number in peacetime shall be 3500, and in wartime 7501. The peacetime location
    and mobilisation place shall be Sarajevo. The peacetime military postcode shall be 7572. The
    wartime military postcode shall be 14350. The numerical name shall be 8020. The handler of the
    mobilisation plan shall be the Main Staff of the Army of Serb Republic of Bosnia and Herzegovina
    (SR BiH). The period of mobilisation shall be 12 hours. It shall operate as a 1st degree MFO
    /Material-FinanciaJ Organ/.

    2.   - 1 KRAJINA CORPS

    a) Corps Command with units attached to it, in peacetime and in wartime, as per the formation
    No. 111.901.
    The registration number in peacetime shall be 3501 and in wartime 7502. The peacetime location
    and mobilisation place shall be Banja Luka. The peacetime military postcode shall be 7001. The
    wartime postcode shall be 14201. The numerical name shall be 8070. The handler of the
    mobilisation plan shall be 1 Krajina Corps Command. The period of mobilisation shall be 6 hours. It
    shall operate as a 2nct degree MFO.




                                         EXT-KOSTJEREVAC-00268
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 275 of 372 PageID #: 280




                                                                                              0620-1197
                                                     -2-

     b) 1 Battalion of Military Police "A", in peacetime and in wartime, as per the formation No.
     111.983. The registration number in peacetime shall be 3502 and in wartime 7503. The peacetime
     location and mobilisation place shall be Banja Luka. The peacetime military postcode shall be 7007.
     The w"'.rtime military postcode shall be 14001. The numerical name shall be 8100. The handler of
     the mobilisation plan shall be the Command of 1 bVP /1 Battalion of Military Police/. The period of
     mobilfsation shall be 6 hours. It shall operate as a 4th degree MFO.

     c) 1 Signals Battalion "B", in peacetime and in wartime, as per the formation No. 118.901.
     The registration number in peacetime shall be 3503 and in wartime 7504. The peacetime location
     and mobilisation place shall be Banja Luka. The peacetime military postcode shall be 7002. The
     wartime military postcode shall be 14408. The numerical name shall be 8150. The handler of the
     mobilisation plan shall be the Command of 1 bv /1 Signals Battalion/. The period of mobilisation
     shall be 12 hours. It shall operate as a 4th degree MFO.

    d) 1 Mixed Antitank Artillery Brigade "R", in peacetime and in wartime, as per the formation No.
    112.900.
    The registration number in peacetime shall be 3504 and in wartime 7505. The peacetime location
    and mobilisation place shall be Banja Luka. The peacetime military postcode shall be 7004. The
    wartime military postcode shall be 14251. The numerical name shall be 8180. The handler of t!ie
    mobilisation plan shall be the Command of 1 mpoabr /1 Mixed Antitank Artillery Brigade/. The
    period of mobilisation shall be 36 hours. It shall operate as a 4th degree MFO.

    e) 1 Mixed Artillery Regiment "A", in peacetime and in wartime, as per the formation No. 112.902.
    The registration number in peacetime shall be 3505 and in wartime 7506. The peacetime location
    and mobilisation place shall be Banja Luka. The peacetime military postcode shall be 7015. The
    wartime military postcode shall be 14308. The numerical name shall be 8000. The handler of the
    mobilisation plan shall be the Command of 1 map /1 Mixed Artillery Regiment/. The period of
    mobilisation shall be 12 hours. It shall operate as a 4th degree MFO.

    f)   1 Light Anti-Aircraft Artillery Regiment "B'', in peacetime and in wartime, as per the formation
    No. 113.901.
    The registration number in peacetime shall be 3560 and in wartime 7507. The peacetime location
    and mobilisation place shall be Banja Luka. The peacetime military postcode shall be 7022. The
    wartime military postcode shall be 14015. The numerical name shall be 8050. The handler of the
    mobilisation plan shall be the Command of 1 lap PVO /1 Light Anti-Aircraft Artillery Regiment/.
    The period of mobilisation shall be 18 hours. It shall operate as a 4th degree MFO.

    g) 1 Engineering Regiment "R", in peacetime and in wartime, as per the formation No.117.901.
    The registration number in peacetime shall be 3507 and in wartime 7508. The peacetime location
    and mobilisation place shall be Banja Luka. The peacetime military postcode shall be 7039. The
    wartime military postcode shall be 14151. The numerical name shall be 8033. The handler of the
    mobilisation plan shall be the Command of 1 inzp /1 Engineering Regiment/. The period of
    mobilisation shall be 36 hours. It shall operate as a 4th degree MFO.




                                         EXT-KOSTJEREVAC-00269
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 276 of 372 PageID #: 281




                                                                                             0620-1198

                                                     -3-

     h)     Pontoons Battalion ."B", in pe.acetime and in wartim~, as pe~ the formation No. 111.904.
          1
     The registration number m peacetl~e shall be 3508 and. m wartime 7509. The peacetime location
        d mobilisation place shall be BanJa Luka. The peacetime military postcode shall be 7053. The
     :rtiu:ie military postcode shall be 14422. The numerical name shall be 8188. The handler of the
     mobilisation plan shall be the Command of 1 pontb /1 Pontoons Battalion/. The period of
     mobilisation shall be 18 hours. It shall operate as a 4th degree MFO.

    i)     Auto-transport Batt;alion "B"~ in peacetime and in w~rtime, as per the formation No. 127.900.
         1
    The registration number m peaceti~e shall be 3509 and m wartime. 7510. The peacetime location
    and mobilisation place shall be BanJa Luka. The peacetime military postcode shall be 7121. The
    wartime military postcode shall be 14423. The numerical name shall be 8125. The handler of the
    mobilisation plan shall be the Command of 1 Auto-Transport Battalion. The period of mobilisation
    shall be 18 hours. It shall operate as a 4th degree MFO.

    ')     Medical Battalion "R", in peacetime and in wartime, a5 per the formation No. 125.900.
         1
    ~he registration number in peaceti~e shall be 3510 and in wartime 7511. The peacetime location
    and mobilisation place shall be BanJa Luka. The peacetime military postcode shall be 7139. The
    wartime military postcode shall be 14576. The numerical name shall be 8164. The handler of the
    mobilisation plan shall be the Command of 1 Snb /1 Medical Battalion/. The period of mobilisation
    shall be 36 hours. It shall operate as a 4th degree MFO.

    k) 1 Armoured Brigade '.'A", in pe~cetime and in wartime'. as per the formation No. 114.902.
    The registration number m peacetm~e shall be 3511 and. m wa:t:ime 7512. The peacetime location
    and mobilisation place shall be BanJa Luka. The peacetime military postcode shall be 7225. The
    wartime military postcode shall be 14600. The numerical name shall be 8010. The handler of the
    mobilisation plan shall be the Command of 1 okbr /l Armoured Brigade/. The period of
    mobilisation shall be 12 hours. It shall operate as a 4th degree MFO.

    I)    Armoured Brigade '_'A", in pe~cetime and in wartime'. as per the formation No.114.902.
        2
    The registration number m peacetlme.s~all be 3512 a~d m w~:time 7513. The peacetime location
    and mobilisation place shall be ManJaca. The peacetime military postcode shall be 7304. The
    wartime military postcode shall be 14005. The numerical name shall be 8049. The handler of the
    mobilisation plan shall be the Command of 2, okbr /2 Armoured Brigade/. The period of
    mobilisation shall be 12 hours. It shall operate as a 4~ degree MFO. .

    m) l6 Krajina Motorised Brigade "R", in peacetime and in wartime, as per the formation No.
   111.976.                  .          .                       .      .
   The registration number m peacetime shall be 3513 and m wartime 7514. The peacetime location
   and mobilisation place shall be Banja Luka. The peacetime military postcode shall be 7322. The
     artime military postcode shall be 14065. The numerical name shall be 8110. The handler of the
   :obilisation plan shall be the Command of 16 mtbr /16 Motorised Brigade/. The period of
   mobilisation shall be 36 hours. It shall operate as a 4th degree MFO.




                                         EXT-KOSTJEREVAC-00270
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 277 of 372 PageID #: 282




                                                                                             0620-1199

                                                     -4-

     n) 43 Prijedor Motorised Brigade "A", in peacetime and in wartime, as per the formation No.
     111.975.
     The re~istration number in peacetime shall be 3514 and in wartime 7515. The peacetime location
     and mobilisation place shall be Prijedor. The peacetime military postcode shall be 7362. The
     wartime military postcode shall be 14301. The numerical name shall be 8090. The handler of the
     mobilisation plan shall be the Command of 43 mtbr, /43 Motorised Brigade/. The period of
     mobilisation shall be 12 hours. It shall operate as a 4t1t degree MFO.

      o) /(nj) in the local language/ 2 Banja Luka Light Infantry Brigade "R", in peacetime and in
      wartime, as·per the formation No. 111.971.
      The registration number in peacetime shall be 3515 and in wartime 7516. The peacetime location
      and mobilisation place shall be Banja Luka. The peacetime military postcode shall be 7372. The
      wartime military postcode shall be 14401. The numerical name shall be 8199. The handler of the
      mobilisation plan shall be the Command of 2 Banja Luka lpbr /2 Banja Luka Light Infantry Brigade/.
    . The period of mobilisation shall be 36 hours. It shall operate as a 4th degree MFO.

     p) /(o) in the local language/ 5 Kozara Light Infantry Brigade "R", in peacetime and in wartime, as
     per the formation No. 111.973.
     The registration number in peacetime shall be 3516 and in wartime 7517. The peacetime location
     and mobilisation place shall be Banja Luka. The peacetime military postcode shall be 7388. The
     wartime military postcode shall be 14505. The numerical name shall be 8140. The handler of the
     mobilisation plan shall be the Command of 2 lpbr /2 Light Infantry Brigade/. The period of
     mobilisation shall be 36 hours. It shall operate .as a 4th degree MFO.

    q) /(p) in-the local language/ 22 Light Infantry Brigade "A", in peacetime and in wartime, as per
    the formation No.111.972.
    The registration number in peacetime shall be 3517 and in wartime 7518. The peacetime location
    and mobilisation place shall be Skender Vakuf. The peacetime military postcode shall be 7404. The
    wartime military postcode shall be 14586. The numerical name shall be 8060. The handler of the
    mobilisation plan shall be the Command of 22 lpbr /22 Light Infantry Brigade/. The period of
    mobilisation shall be 12 hours. It shall operate as a 4th degree MFO.

    r) 6 Sana Light Infantry Brigade "R", in peacetime and in wartime, as per the formation No.
    111.974.
    The registration number in peacetime shall be 3518 and in wartime 7519. The peacetime location
    and mobilisation place shall be Sanski Most The peacetime military postcode shall be 7421. The
    wartime military postcode shall be 14176. The numerical name shall be 8099. The handler of the
    mobilisation plan shall be the Command of 6 lpbr /6 Light Infantry Brigade/. The period of
    mobilisation shall be 36 hours. It shall operate as a 4t1t degree MFO.

    s) 11 Dubica Infantry Brigade "R", in peacetime and in wartime, as per the formation No.111.979.
    The registration number in peacetime shall be 3519 ·and in wartime 7520. The peacetime location
    and mobilisation place shall be Bosanska Dubica. The peacetime military postcode shall be 7031.
    The wartime military postcode shall be 14225. The numerical name shall be 8174. The handler of




                                         EXT-KOSTJEREVAC-00271
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 278 of 372 PageID #: 283




                                                                                            0620-1200

                                                    -5-

     the mobilisation plan shall be the Command of 11 pbr /11 Infantry Brigade/. The period of
     mobilisation shall be 36 hours. It shall operate as a 4th degree MFO .
           .:J
    t) 1 Sipovo Light Infantry Brigade "R", in peacetime and in wartime, as per the formation No.
    111.918.
    The registration number in peacetime shall be 3520 and in wartime 7521. The peacetime location
    and mobilisation place shall be Mrkonjic Grad. The peacetime military postcode shall be 7048. The
    wartime military postcode shall be 14200. The numerical name shall be 8120. The handler of the         ~·
    mobilisation plan shall be the Command of 1 slpbr /1 Sip<;>vo Light Infantry Brigade/. The period of
    mobilisation shall be 36 hours. It shall operate as a 4th degree MFO.

    u) /in local language (c)/ 11 Mrkonjic Light Infantry Brigade "B", in peacetime and in wartime, as
    per the formation No. 111.978.
    The registration number in peacetime shall be 3521 and in wartime 7522. Tpe peacetime location
    and mobilisation place shall be Mrkonjic Grad. The peacetime military postcode shall be 7097. The
    wartime military postcode shall be 14226. The numerical name shall be 8075. The handler of the
    mobilisation plan shall be the Command of 11 mlpbr /11 Mrkonjic Light Infantry Brigade/. The
    period of mobilisation shall be 18 hours. It shall operate as a 4th degree MFO.

    v) /in local language (c)/ 13 'Garavi' Light Infantry Brigade "B", in peacetime and in wartime, as
    per the formation No. 111.978.
    The registration number in peacetime shall be 3522 and in wartime 7523. The peacetime location
    and mobilisation place shall be Kljuc. The peacetime military postcode shall be 7083. The wartime
    military postcode shall be 14276. The numerical name shall be 8025. The handler of the
    mobilisation plan shall be the Command of 13 glpbr /13 'Garavi' Light Infantry Brigade/. The period
    of mobilisation shall be 36 hours. It shall operate as a 4th degree MFO. '

    w) /in local language (u)/ 1 Podgrmec Light Infantry Brigade "R", in peacetime and in wartime, as
    per the formation No. 111.978. ·
    The registration number in peacetime shall be 3523 and in wartime 7524. The peacetime location
    and mobilisation place shall be Sanski Most. The peacetime military postcode shall be 7132. The
    wartime military postcode shall be 14581. The numerical name shall be 8149. The handler of the
    mobilisation plan shall be the Command of 1 plpbr /1 Podgrmec Light Infantry Brigade/. The
    period of mobilisation shall be 24 hours. It shall operate as a 4th degree MFO.


    3.   - 2 KRAJINA CORPS

    a) Corps Command with units attached to it, in peacetime and in wartime, as per the formation
    No. 111.901.
    The registration number in peacetime shall be 3534 and in wartime 7535. The peacetime location
    and mobilisation place shall be Drvar. The peacetime military postcode shall be 7235. The wartime
    postcode shall be 14002. The numerical name shall be 8008. The handler of the mobilisation plan
    shall be the Command of 2 kk /2 Krajina Corps/. The period of mobilisation shall be 24 hours. It
    shall operate as a 2nd degree MFO.




                                        EXT-KOSTJEREVAC-00272
         Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 279 of 372 PageID #: 284




                                                                                                     0620-1201
                                                             -6-

             b) 2 Battalion of Military Police "A", in peacetime and in wartime, as per the formation No.
             111.983. The registration number in peacetime shall be 3535 and in wartime.7536. The peacetime
             location and mobilisation place shall be Drvar. The peacetime military postcode shall be 7256. The
             wartim~ military postcode shall be 14577. The numerical name shall be 8040. The handler of the
             mobilisation plan shall be the Command of 2 bVP /2 Battalion of Military Police/. The period of
             mobilisation shall be 24 hours. It shall operate as a 4th degree MFO.

             c) 2 Signals Battalion "A", in peacetime and in wartime, as per
                                                                          I
                                                                             the formation No. 118.901.
             The registration number in peacetime shall be 3536 and in wartime 7537. The peacetime location
             and mobilisation place shall be Drvar. The peacetime military postcode shall be 7283. The wartime
             military postcode shall be 14376. The numerical name shall be 8132. The handler of the
             mobilisation plan shall be the Command of 2 bv /2 Signals Battalion/. The period of mobilisation
             shall be 24 hours. It shall operate as a 4th degree MFO.

             d) 2 Mixed Antitank Artillery Regiment "B", in peacetime and in wartime, as per the formation No.
             112.901.
             The registration number in peacetime shall be 3537 and in wartime 7538. The peacetime location
             and mobilisation place shall be Kljuc. The peacetime military postcode shall be 7327. The wartime
             military postcode shall be 14230. The numerical name shall be 8160. The handler of the
             mobilisation plan shall be the Command of 2 mpoap /2 Mixed Antitank Artillery Regiment/. The
             period of mobili.sation shall be 48 hours. It shall operate as a 4th degree MFO.

            e) 2 Mixed Artillery Regiment "B", in peacetime and in wartime, as per the formation No. 112.902.
            The registration number in peacetime shall be 3538 and in wartime 7539. The peacetime location
            and mobilisation place shall be Bosansko Grahovo. The peacetime military postcode shall be 7293.
            The wartime military postcode shall be 14400. The numerical name shall be 8082. The handler of
            the mobilisation plan, shall be the Command of 2 map /2 Mixed Artillery Regiment/. The period of
            mobilisation shall be 48 hours. It shall operate as a 4th degree MFO.

            f)   2 Light Anti-Aircraft Artillery Regiment "B", in peacetime and in wartime, as per the formation
            No. 113.901.
            The registration number in peacetime shall be 3539 and in wartime 7540. The peacetime location
            and mobilisation place shall be Bosanski Petrovac. The peacetime military postcode shall be 7319.
            The wartime military postcode shall be 14426. The numerical name shall be 8024. The handler of
            the mobilisation plan shall be the Command of 2 lap PVO /2 Light Anti-Aircraft Artillery Regiment/.
            The period of mobilisation shall be 48 hours. It shall operate as a 4th degree MFO.

           · g) 2 Engineering Regiment "A", in peacetime and in wartime, as per the formation No. 117.901.
             The registration number in peacetime shall be 3540 and in wartime 7541. The peacetime location
             and mobilisation place shall be Kljuc. The peacetime military postcode shall be 7337. The wartime

~·.1..
             military postcode shall be 14484. The numerical name shall be 8080. The handler of the
             mobilisation plan shall be the Command of 2 inzp /2 Engineering Regiment/. The period of
             mobilisation shall be 24 hours. It shall operate as a 4th degree MFO.




                                                 EXT-KOSTJ EREVAC-00273
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 280 of 372 PageID #: 285




                                                                                           0620-1202

                                                    -7-

    h) 2 Medical Battalion "B", in peacetime and in wartime, as per the formation No. 125.900.
    The registration number in peacetime shall be 3541 and in wartime 7542. The peacetime location
    and mo.pilisation place shall be Drvar. The peacetime military postcode shall be 7405. The wartime
    military postcode shall be 14526. The numerical name shall be 8155. The handler of the
    mobili'Sation plan shall be the Command of 2 snb /2 Medical Battalion/. The period of mobilisation
    shall be 36 hours. It shall operate as a 4th degree MFO.

   i) 172 Auto-transport Battalion "B'', in peacetime and in wartime, as per the formation No.
   127.900.
   The registration number in peacetime shall be 3542 and in wartime 7543. The peacetime location
   and mobilisation place shall be Bosanski Petrovac. The peacetime military postcode shall be 7437.
   The wartime military postcode shall be 14552. The numerical name shall be 8015. The handler of
   the mobilisation plan shall be the Command of 172 Auto-Transport Battalion. The period of
   mobilisation shall be 36 hours. It shall operate as a 4th degree MFO.              ·

   j) 1 Drvar Light Infantry Brigade "B", in peacetime and in wartime, as per the formation No.
   111.974.
   The registration number in peacetime shall be 3543 and in wartime 7544. The peacetime location
   and mobilisation place shall be Drvar. The peacetime military postcode shall be 7446. The wartime
   military postcode shall be 14475. The numerical name shall be 8055. The handler of the
   mobilisation plan shall be the Command of 1 lpbr /1 Light Infantry Brigade/. The period of
   mobilisation shall be 48 hours. It shall operate as a 4th degree MFO. ·

   k) 2 Petrovac Light Infantry Brigade "B", in peacetime and in wartime, as per the formation No.
   111.972.
   The registration number in peacetime shall be 3544 and in wartime 7545. The peacetime location
   and mobilisation place shall be Bosanski Petrovac. The peacetime military postcode shall be 7463.
   The wartime military postcode shall be 14025. The numerical name shall be 8104. The handler of
   the mob~lisation plan shall be the Command of 2 lpbr /2 Light Infantry Brigade/. The period of
   mobilisation shall be 48 hours. It shall operate as a 4th degree MFO.

   l) 5 Glamoc Light Infantry Brigade "B", in peacetime and in wartime, as per the formation No.
   111.978.
   The registration number in peacetime shall be 3545 and in wartime 7546. The peacetime location
   and mobilisation place shall be Glamoc. The peacetime military postcode shall be 7500. The
   wartime military postcode shall be 14050. The numerical name shall be 8175. The handler of the
   mobilisation plan shall be the Command of 5 lpbr /5 Light Infantry Brigade/. The period of
   mobilisation shall be 48 hours. It shall operate as a 4th degree MFO.

   m) 7 Kupres-Sipovo Light Infantry Brigade "B", in peacetime and in wartime, as per the formation
   No. 111.971.
   The registration number in peacetime shall be 3546 and in wartime 7547. The peacetime location
   and mobilisation place shall be Drvar. The peacetime military postcode shall be 7529. The wartime
   military postcode shall be 14076. The numerical name shall be 8200. The handler of the mobilisation




                                        EXT-KOSTJEREVAC-00274
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 281 of 372 PageID #: 286




                                                                                            0620-1203

                                                    -8-

    plan shall be the Command of 7 lpbr /7 Light Infantry Brigade/. The period of mobilisation shall be
    48 hours. It shall operate as a 4th degree MFO.
                  \'·

    n) 9j;rahovo Light Infantry Brigade "B", in peacetime and in wartime, as per the formation No.
    111.978.
    The registration number in peacetime shall be 3547 and in wartime 7548. The peacetime location
    and mobilisation place shall be Bosansko Grahovo. The peacetim~ military postcode shall be 7531.
    The wartime military postcode shall be 14125. The numerical name shall be 8086. The handler of
    the mobilisation plan shall be the Command of 9 lpbr /9 Light Infantry Brigade/. The period of
    mobilisation shall be 48 hours. It shall operate as a 4th degree MFO.

    o) /(nj) in the local language/ 11 Krajina Light Infantry Brigade "B", in peacetime and in wartime,
    as per the formation No. 111.978.
    The registration number in peacetime shall be 3548 and in wartime 7549. The peacetime location
    and mobilisation place shall be Bosanska Krupa. Th~ peacetime military postcode shall be 7524.
    The wartime military postcode shall be 14136. The numerical name shall be 8066. The handler of
    the mobilisation plan shall be the Command of 11 lpbr /11 Light Infantry Brigade/. The period of
    mobilisation shall be 36 hours. It shall operate as a 4th degree MFO.

    p) /(o) in the local language/ 15 Bihac Infantry Brigade "B'', in peacetime and in wartime, as per
    the formation No. 111.979.
    The registration number in peacetime shall be 3549 and in wartime 7550. The peacetime location
    and mobilisation place shall be Bosanski Petrovac. The peacetime military postcode shall be 7574.
    The wartime military postcode shall be 14275. The numerical name shall be 8030. The handler of
    the mobilisation plan shall be the Command of 15 pbr /15 Infantry Brigade/. The period of
    mobilisation shall be 38 hours. It shall operate as a 4th degree MFO .
         .. P /     '';;.t,f "'
         ~1.r.:·...~~    ~.

    4.      SARAIEVO-ROMANl!A CORPS:

   a) Corps Command with units attached to it, in peacetime and in wartime, as per the formation
   No. 111.901.                                                                           .
   The registration number in peacetime shall be 3560 and in wartime 7560. The peacetime location
   and mobilisation place shall be Sarajevo. The peacetime military postcode shall be 7598. The
   wartime postcode shall be 14388. The numerical name shall be 8130. The handler of the
   mobilisation plan shall be the Command of Sarajevo-Romanija Corps. The period of mobilisation
   shall be 12 hours. It shall operate as a 2nd degree MFO.

   b) 4 Battalion of Military Police "A", in peacetime and in wartime, a~ per the formation No.
   111.983. The registration number in peacetime shall be 3561 and in wartime 7561. The peacetime
   location and mobilisation place shall be Sarajevo. The peacetime military postcode shall be 7050.
   The wartime military postcode shall be 14451. The numerical name shall be 8004. The handler of
   the mobilisation plan shall be the Command of 4 bVP /4 Battalion of Military Police/. The period of
   mobilisation shall be 12 hours. It shall operate as a 4th degree MFO.




                                        EXT-KOSTJEREVAC-00275
r·,····.w
    Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 282 of 372 PageID #: 287


!


                                                                                                0620-1204

                                                        -9-

        c) 4 Signals Battalion "A", in peacetime and in wartime, as per the formation No. 118.901.
        The registration number in peacetime shall be 3562 and in wartime 7562. The peacetime location
        and mf)bilisation place shall be Sarajevo. The peacetime military postcode shall be 7091. The
        warti!Pe military postcode shall be 14525. The numerical name shall be 8115. The handler of the
        mobilisation plan shall be the Command of 4 bv /4 Signals Battalion/. The period of mobilisation
        shall be 12 hours. It shall operate as a 4th degree MFO.

        d) 4 Mixed Antitank Artillery Regiment "B", in peacetime and in wartime, as per the formation No.
        112.901.
        The registration number in peacetime shall be 3563 and in wartime 7563. The peacetime location
        and mobilisation place shall be Pale. The peacetime military postcode s4all be 7149. The wartime
        military postcode shall be 14560. The numerical name shall be 8145. The handler of the
        mobilisation plan shall be the Command of 4 mpoap /4 Mixed Antitank Artillery Regiment/. The
        period of mobilisation shall be 24 hours. It shall operate as a 4tl_t degree MFO.

        e) 4 Mixed Artillery.Regiment "B", in peacetime and in wartime, as per the formation No. 112.902.
        The registration numb.er in peacetime shall be 3564 and in wartime 7564. The peacetime location
        and mobilisation place shall be Lukavica. The peacetime military postcode shall be 7201. The
        wartime military postcode shall be 14416. The numerical name shali be 8046. The handler of the
        mobilisation plan shall be the Command of 4 map /4 Mixed Artillery Regiment/. The period of
        mobilisation shall be 24 hours. It shall operate as a 4th degree MFO.

        f)  4 Light Anti-Aircraft Artillery Regiment "B", in peacetime and in wartime, as per the formation
        No. 113.901.
        The registration number in peacetime shall be 3565 and in wartime 7565. The peacetime location
        and mobilisation place shall be Lukavica. The peacetime military postcode shall be 7306. The
        wartime military postcode shall be 14464. The numerical name shall be 8094. The handler of the
        mobilisation plan shall be the Command of 4 lap PVO /4 Light Anti-Aircraft Artillery Regiment/.
        The period of mobilisation shall be 24 hours. It shall operate as a 4th degree MFO.

        g) 4 Engineering Battalion "B", in peacetime and in wartime, as per the formation No. 117.902.
        The registration number in peadetime shall be 3566 and in wartime 7566. The peacetime location
        and mobilisation place shall be Lukavica. The peacetime military postcode shall be 7347. The
        wartime military postcode shall be 14550. The numerical name shall be 8170. The handler of the
        mobilisation plan shall be the Command of 4 inzb /4 Engineering Battalion/. The period of
        mobilisation shall be 24 hours. It shall operate as a 4th degree MFO.

        h) 4 Medical Battalion "B", in peacetime and in wartime, as per the formation No. 125.900.
        The registration number in peacetime shall be 3567 and in wartime 7567. The peacetime location ·
        and mobilisation place shall be Pale. The peacetime military postcode shall be 7395. The wartime
        military postcode shall be 14594. The numerical name shall be 8036. The handler of the
        mobilisation plan shall be the Command of 4 snb /4 Medical Battalion/. The period of mobilisation
        shall be 12 hours. It shall operate as a 4th degree MFO.




                                            EXT-KOSTJEREVAC-00276
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 283 of 372 PageID #: 288




                                                                                            0620-1205

                                                    -10-

    i) 4 Auto-transport Battalion "B';, in peacetime and in wartime, as per the formation No. 127.900.
    The registration number in peacetime shall be 3568 and in wartime 7568. The peacetime location
    and mobilisation place shall be Pale. The peacetime military postcode shall be 7452. The wartime
    military postcode shall be 14010. The numerical name shall be 8124. The handler of the
    mobilfsation plan shall be the Command of 4 atb /4 Auto-Transport Battalion/. The period of
    mobilisation shall be 18 hours. It shall operate as a 4th degree MFO.

    j)  1 Sarajevo Mechanised Brigade "A", in peacetime and in wa~ime, as per the formation No.
    114.974.
    The registration number in peacetime shall be 3569 and in wartime 7569. The peacetime location
    and mobilisation place _shall be Lukavica. The peacetime military postcode shall be 7512. The
    wartime military postcode shall be 14537. The numerical name shall be 8195. The handler of the
    mobilisation plan shall be the Command of 1 mbr /1 Motorised Brigade/. The period of
    mobilisation shall be 18 hours. It shall operate as a 4th degree MFO.

    k) 2 Sarajevo Light Infantry Brigade "R", in peacetime and in wartime, as per the formation No.
    111.971.
    The registration number in peacetime shall be 3570 and in wartime 7570. The peacetime location
    and mobilisation place shall be Lukavica. The peacetime military postcode shall be 7556. The
    wartime military postcode shall be 14438. The numerical name shall be 8074. The handler of the
    mobilisation plan shall be the Command of 2 lpbr /2 Light Infantry Brigade/. The period of
    mobilisation shall be 24 hours. It shall operate as a 4th degree MFO.

    I) 1 Romanija Light Infantry Brigade "B", in peacetime and in wartime, as per the formation No.
    111.973.
    The registration number in peacetime shall be 3571 and in wartime 7571. The peacetime location
    and mobilisation place shall be Han Pijesak The peacetime military postcode shall be 7536. The
    wartime military postcode shall be 14326. The numerical name shall be 8107. The handler of the
    mobilisation plan shall be the Command of 1 lpbr /1 Light Infantry Brigade/. The period of
    mobilisation shall be 24 hours. It shall operate as a 4th degree MFO.

    m) 2 Romanija Motorised Brigade "A", in peacetime and in wartime, as per the formation No.
    111.975.
    The registration number in peacetime shall be 3572 and in wartime 7572. The peacetime location
    and mobilisation place shall be Sokolac and Pale. The peacetime military postcode shall be 7581.
    The wartime military postcode shall be 14375. The numerical name shall be 8136. The handler of the
    mobilisation plan shall be the Command of 2 mtbr /2 Motorised Brigade/. The period of
    mobilisation shall be 24 hours. It shall operate as a 4th degree MFO.

    n) 1 Ilijas Light Infantry Brigade "R", in peacetime and in wartime, as per the formation No.
    111.972.
    The registration number in peacetime shall be 3573 and in wartime 7573. The peacetime location
    and mobilisation place shall be Ilijas. The peacetime military postcode shall be 7491. The wartime
    military postcode shall be 14300. The numerical name shall be 8185. The handler of the mobilisation




                                         EXT-KOSTJEREVAC-00277
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 284 of 372 PageID #: 289




                                                                                            0620-1206

                                                   -11-

    plan shall be the Command of 1 lpbr /1 Light Infantry Brigade/. The period of mobilisation shall be
    24 hours. It shall operate as a 4th degree MFO.

   o) /(~j) in the local language/ 1 Ilidfa Light Infantry Brigade "R", in peacetime and in wartime, as
   per the formation No. 111.974.
   The registration number in peacetime shall be 3574 and in wartime 7574. The peacetime location
   and mobilisation plcice shall be Lukavica. The peacetime military postcode shall be 7063. The
   wartime military postcode shall be 14187. The numerical name shall be 8044. The handler of the
   mobilisation plan shall be the Command of 1 lpbr /1 Light Infantry Brigade/. The period of
   mobilisation shall be 24 hours. It shall operate as a 4th degree MFO.


   5.   EAST BOSNIA CORPS:

   a) Corps Command with units attached to it, in peacetime and in wartime, as per the formation
                                                                                           1
   No. 111.901.
   The registration number in peacetime shall be 3585 and in wartime 7585. The peacetime location
   and mobilisation place shall be Bijeljina. The peacetime military postcode shall be 7102. The
   wartime postcode shall be 14101. The numerical name shall be 8190. The handler of the
   mobilisation plan shall be the Command of IBK /East Bosnia Corps/. The period of mobilisation
   shall be 12 hours. It shall operate as a 2nd degree MFO.

   b) 3 Battalion of Military Police "A", in peacetime and in wartime, as per the formation No.
   111.983.
   The registration number in peacetime shall be 3586 and in wartime 7586. The peacetime location
   and mobilisation place shall be Bijeljina. The peacetime military postcode shall be 7050. The
   wartime military postcode shall be 14451. The numerical name shall be 8052. The handler of the
   mobilisation plan shall be the Command of 3 bVP /3 Battalion of Military Police/ The period of
   mobilisation shall be 12 hours. It shall operate as a 4th degree MFO.

   c) 3 Signals Battalion "A", in peacetime and in wartime, as per the formation No. 118.901.
   The registration number in peacetime shall be 3587 and in wartime 7587. The peacetime location
   and mobilisation place shall be Bijeljina. The peacetime military postcode shall be 7176. The
   wartime military postcode shall be 14175. The numerical name shall be 8158. The handler of the
   mobilisation plan shall be the Command of 3 bv /3 Signals Battalion/. The period of mobilisation
   shall be 12 hours. It shall operate as a 4th degree MFO.

   d) 3 Mixed Antitank Artillery Regiment "R", in peacetime and in wartime, as per the formation No.
   112.901.                                                             .
   The registration number in peacetime shall be 3588 and in wartime 7588. The peacetime location
   and mobilisation place shall be Brcko. The peacetime military postcode shall be 7192. The wartime
   military postcode shall be 14211. The numerical name shall be 8058. The handler of the
   mobilisation plan shall be the Command of 3 mpoap /3 Mixed Antitank Artillery Regiment/. The
   period ,of mobilisation shall be 36 hours. It shall operate as a 4th degree MFO.




                                         EXT-KOSTJEREVAC-00278
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 285 of 372 PageID #: 290




                                                                                                0620-1207

                                                      -12-

     e) 3 Mixed Artillery Regiment "A", in peacetime and in wartime, as per the formation No.112.902.
     The registration number in peacetime shall be 3589 and in wartime 7589. The peacetime location
     and mobilisation place shall be Bijeljina. The peacetime military postcode shall be 7215. The
     wartime military postcode shall be 14250. The numerical name shall be 8122. The handler of the
     mobilisation plan shall be the Command' of 3 map /3 Mixed Artillery Regiment/. The period of
     mobilisation shall be 12 hours. It shall operate as a 4th degree MFO.

     f) 3 Light Anti-Aircraft Artillery Regiment "A", in peacetime and in wartime, as per the formation
     No. 113.901.                                                                        ,!

     The registration number in peacetime shall be 3590 and in wartime 7590. The peacetime location
     and mobilisation place shall be Brcko. The peacetime military postcode shall be 7262. The wartime
     military postcode shall be 14325. The numerical name shall be 8077. The handler of the
     mobilisation plan shall be the Command of 3 lap PVO /3 Light Anti-Aircraft Artillery Regiment/.
     The period of mobilisation shall be 12 hours. It shall operate as a 4th degree MFO.

     g) 3 Engineering Regiment "R", in peacetime and in wartime, as per the formation No. 117. 901.
     The registration number in peacetime shall be 3591 and in wartime 7591. The peacetime location
     and mobilisation place shall be Lopare. The peacetime military postcode shall be 7316. The
     wartime military postcode shall be 14351. The numerical name shall be 8062. The handler of the
     mobilisation plan shall be the Command of 3 inzp /3 Engineering Regiment/. The period of
     mobilisation shall be 36 hours. It shall operate as a 4th degree MFO.

    h) 3 Pontoons Company "R", in peacetime and in wartime, as per the formation No. 117.903.
    The registration number in peacetime shall be 3592 and in wartime 7592. The peacetime location
    and mobilisation place shall be Bosanski Samac. The peacetime military postcode shall be 7331. The
    wartime military postcode shall be 14500. The numerical name shall be 8002. The handler of the
    mobilisation plan shall be the Command of 3 pontc /3 Pontoons Company/. The period of
    mobilisation shall be 12 hours. It shall operate as a 4th degree MFO.

    i) 3 Medical Battalion "R", in peacetime and in wartime, as per the formation No. 125.900.
    The registration number in peacetime shall be 3593 and in wartime 7593. The peacetime location
    and mobilisation place shall be Doboj. The peacetime military postcode shall be'7363. The wartime
    military postcode shall be 14575. The numerical name shall be 8152. The handler of the
    mobilisation plan shall be the Command of 3 Snb /3 Medical Battalion/. The period of mobilisation ·
    shall be 36 hours. It shall operate as a 4th degree MFO.               ·

    j) 3 Auto-transport Company "A", in peacetime and in wartime, as per the formation No. 127.901.
    The registration number in peacetime shall be 3594 and in wartime 7594. The peacetime location
    and mobilisation place shall be Doboj. The peacetime military postcode shall be 7401. The wartime
    military postcode shall be 14020. The numerical name shall be 8092. The handler of the
    mobilisation plan shall be the Command of 3 ate /4 Auto-transport Company/. The period of
    mobilisation shall be 12 hours. It shall operate as an auxiliary MFO.

    k)   1 Posavina Infantry Brigade "A", in peacetime and in wartime, as per the formation No. 111.979..




                                          EXT-KOSTJEREVAC~00279 -
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 286 of 372 PageID #: 291




                                                                                           0620-1208

                                                   -13-

   The registration number in peacetime shall be 3595 and in wartime 7595. The peacetime location
   and mobilisation place shall be Brcko. The peacetime military postcode shall be 7410. The wartime
   military postcode shall be 14037. The numerical name shall be 8168. The handler of the
   mobilisation plan shall be the Command of 1 pbr /1 Infantry Brigade/. The period of mobilisation
   shall lfe 12 hours. It shall operate as a 4th degree MFO.

   l) 2 Posavina Infantry Brigade "A", in peacetime and in wartime, as per the formation No.
   111.979.
   The registration number in peacetime shall be 3596 and in wartime 7596. The peacetime location
   and mobilisation place shall be Bosanski Samac. The peacetime military postcode shall be 7445. The
   wartime military postcode shall be 14100. The numerical name shall be 8112. The handler of the
   mobilisation plan shall be the Command of 2 pbr /2 Infantry Brigade/. The period of mobilisation
   shall be 12 hours. It shall operate as a 4th degree MFO.

   m) 1 Semberija Light Infantry Brigade "A", in peacetime and in wartime, as per the formation No.
   111.972.
   The registration number in peacetime shall be 3597 and in wartime 7597. The peacetime location
   and mobilisation place shall be Bijeljina. The peacetime military postcode shall be 7506. The
   wartime military postcode shall be 14162. The numerical name shall be 8028. The handler of the
   mobilisation plan shall be the Command of 1 lpbr /1 Light Infantry Brigade/. The period of
   mobilisation shall be 12 hours. It shall operate as a 4th degree MFO.

   n) 2 Semberija Light Infantry Brigade "R", in peacetime and in wartime, as per the formation No.
   111.973.
   The registration number in peacetime shall be 3598 and in wartime 7598. The peacetime location
   and mobilisation place shall be Bijeljina. The peacetime military postcode shall be 7561. The
   wartime military postcode shall be 14263. The numerical name shall be 8102. The handler of the
   mobilisation plan shall be the Command of 2 lpbr /2 Light Infantry Brigade/. The period of
   mobilisation shall be 36 hours. It shall operate as a 4th degree MFO.

   o) /(nj) in the local language/ 1 Majevica Light Infantry Brigade "A", in peacetime and in wartime,
   as per the formation No.111.971.
   The registration number in peacetime shall be 3599 and in wartime 7599. The peacetime location
   and mobilisation place shall be Ugljevik. The peacetime military postcode shall be 7244. The
   wartime military postcode shall be 14289. The numerical name shall be 8192. The handler of the
   mobilisation plan shall be the Command of i lpbr /1 Light Infantry Brigade/. The period of
   mobilisation shall be 12 hours. It shall operate as a 4th degree MFO.

   p) /(o) in the local language/ 1 Majevica Light Infantry Brigade "R", in peacetime and in wartime,
   as per the formation No.111.974.
   The registration number in peacetime shall be 3600 and in wartime 7600. The peacetime location
   and mobilisation place shall be· Ugljevik. The peacetime military postcode shall be 7208. The
   wartime military postcode shall be 14338. The numerical name shall be 8118. The handler of the




                                        EXT-KOSTJEREVAC-00280
     . ····r,.,. .
          Case:
            . ,,,,
          - .
                   4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 287 of 372 PageID #: 292
                   -   :;ir•:e"
                       .

           '
               '



I'




                                                                                                                0620-1209

                                                                       -14-

                       mobilisation plan shall be the Command of 2 lpbr /2 Light Infantry Brigade/. The period of
                       mobilisation shall be 36 hours. It shall operate as a 4th degree MFO.

                       q) /(p) in the local language/ 1 Birac Infantry Brigade "R", in peacetime and in wartime, as per the
                       formation No.111.979.
                       The registration number in peacetime shall be 3601 and in wartime 7601. The peacetime location
                       and mobilisation place shall be Zvornik. The peacetime military postcode shall be 7115. The
                       wartime military postcode shall be 14362. The numerical name shall be 8012. The handler of the
                       mobilisation plan shall be the Command of 1 pbr /1 Infantry Brigade/. The period of mobilisation
                       shall be 36 hours. It shall operate as a 4th degree MFO.

                       r) 2 Ozren Light Infantry Brigade "R", in peacetime and in wartime, as per the formation No.
                       111.978.
                       The registration number in peacetime shall be 3603 and in wartime 7603. The peacetime location
                       and mobilisation place shall be Bosansko Petrovo Sela. The peacetime military postcode shall be
                       7312. The wartime military postcode shall be 14476. The numerical name shall be 8142. The handler
                       of the mobilisation plan shall be the Command of 2 lpbr /2 Light Infantry Brigade/. The period of
                       mobilisation shall be 36 hours. It shall oper(3.te as a 4th degree MFO.

                       s) 1 Trebava Light Infantry Brigade "R", in peacetime and in wartime, as per the formation No.
                       111.978.
                       The registration number in peacetime shall be 3604 and in wartime 7604. The peacetime location
                       and mobilisation place shall be Modriea. The peacetime military postcode shall be 7426. The
                       wartime military postcode shall be 14514. The numerical name shall be 8178. The handler of the
                       mobilisation plan shall be the Command of 1 lpbr /1 Light Infantry Brigade/. The period of
                       mobilisation shall be 36 hours. It shall operate as a 4th degree MFO.

                       t) /(s) in the local Language/ 1 Zvornik Light Infantry Brigade "B", in peacetime and in wartime,
                       as per the formation No. 111.978.
                       The registration number in peacetime shall be 3605 and in wartime 7605. The peacetime location
                       and mobilisation place shall be Zvornik The peacetime military postcode shall be 7469. The
                       wartime military postcode shall be 14294. The numerical name shall be 8006. The handler of the
                       mobilisation plan shall be the Command of 1 lpbr /1 Light Infantry Brigade/. The period of
                       mobilisation shall be 36 hours. It shall operate as a 4th degree MFO.




                                                            EXT-KOSTJEREVAC-00281
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 288 of 372 PageID #: 293




                                                                                          0620-1211

                                                  -16-

   g) 7. Engineering Battalion "B", in peacetime and in wartime, as per the formation No. 117.902.
   The registration number in peacetime shall be 3622 and in wartime 7622. The peacetime Io.cation
   and mobilisation place shall be Trebinje. The peacetime military postcode shall be 7457. The
   wartime military postcode shall be 14317. The numerical name shall be 8096. The handler of the
   mobilrsation plan shall be the Command of 7 inzb /7 Engineering Battalion/. The period of
   mobilisation shall be 24 hours. It shall pperate as a 4th degree MFO.

   h) 7 Medical Battalion "R", in peacetime and inwvartime, as.per the formation No. 125.900.
   The registration number in peacetime shall be 3623 and in wartime 7623. The peacetime location
   and mobilisation place shall be Trebinje. The peacetime military postcode shall be 7300. The
   wartime military postcode shall be 14282. The numerical name shall be 8022. The handler of the
   mobilisation plan shall be the Command of 7 Snb /7 Medical Battalion/. The period of mobilisation
   shall be 24 hours. It shall operate as a 4th degree MFO.

   i) 7 Auto-transport Battalion "B", in peacetime and in wartime, as per the formation No. 127.900.
   The registration number in peacetime shall be 3624 and in wartime 7624. The peacetime location
   and mobilisation place shall be Bileea. The peacetime military postcode shall be 7234. The wartime
   military postcode shall be 14382. The numerical name shall be 8042. The handler of the
   mobilisation plan shall be the Command of 7 atb /7 Auto-transport Battalion/. The period of
   mobilisation shall be 18 hours. It shall operate as a 4th degree MFO.

   j) 189 Independent Mixed Artillery Division "B", in peacetime and in wartime, as per the formation
   No.112.903.
   The registration number in peacetime shall be 3625 and in wartime 7625. The peacetime location
   and mobilisation place' shall be Trebinje. The peacetime military postcode shall ,be 7184. The
   wartime military postcode shall be 14458. The numerical name shall be 8134. The handler of the
   mobilisation plan shall be the Command of 189 mad /189 Mixed Artillery Division/. The period of
   mobilisation shall be 18 hours. It shall operate as a 4th degree MFO.

   k) 10 Herzegovina Motorised Brigade "A", in peacetime and in wartime, as per the formation No.
   111.976.
   The registration number in peacetime shall be 3626 and in wartime 7626. The peacetime location
   and mobilisation place shall be Nevesinje. The peacetime military postcode shall be 7035. The
   wartime military postcode shall be /illegible/. The numerical name shall be 81466. The handler of
   the mobilisation plan shall be the Command of 10 hmbr /10 Herzegovina Motorised Brigade/. The
   period of mobilisation shall be 24 hours. It shall operate as a 4th degree MFO.
                                                                                                        I
                                                                                                        1~
   l) · 23 Herzegovina Light Infantry Brigade "B", in peacetime and in wartime, as per the formation
   No. 111.974.
   The registration number in peacetime shall be 3627 and in wartime 7627. The peacetime location
                                                                                                        I
   and mobilisation place shall be Bileea. The peacetime military postcode shall be 7076. The wartime
   military postcode shall be 14563. The numerical name shall be 8197. The handler of the
   mobilisation plan shall be the Command of 23 hlpbr /23 Herzegovina Light Infantry Brigade/. The
   period of mobilisation shall be 24 hours. It shall operate as a 4th degree MFO.




                                        EXT-KOSTJEREVAC-00283
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 289 of 372 PageID #: 294




                                                                                             0620-1212

                                                    -17-

    m) 29 Herzegovina Infantry Brigade "A", in peacetime and in wartime, as per the formation No.
    111.979.
          1
    The registration number in peacetime shall be 3628 and in wartime 7628. The peacetime location
    and mobilisation place shall be Trebinje. The peacetime military postcode shall be 7229. The
    wartime military postcode shall be 14033. The numerical name shall be 8172. The handler of the
    mobilisation plan shall be the Command of 29 hpbr /29 Herzegovina Infantry Brigade/. The period
    of mobilisation sh<J.ll be 24 hours. It shall operate as a 4th degree MFO.

    n) 284 Independent Armoured Battalion "B", in peacetime and in wartime, as per the formation
    No.114.903.
    The registration number in.peacetime shall be 3629 and in wartime 7629. The peacetime location
    and mobilisation place shall be Nevesinje. The peacetime military postcode shall be 7278. The
    wartime military postcode shall be 14075: The numerical name shall be 8147. The handler of the
    mobilisation plan shall be the Command of 284 saob /284 Independent Armoured Battalion/. The
    period of mobilisation shall be 18 hours. It shall operate as a 4th degree MFO.

   o) /(nj) in the local version/ 529 Independent Motorised Battalion "B", in peacetime and in
   wartime, as per the formation No.111.981.
   The registration number in peacetime shall be 3630 and in wartime 7630. The peacetime location
   and mobilisation place shall be Avtovac. The peacetime military postcqde shall be 7441. The
   wartime military postcode shall be 14088. The numerical name shall be 8064. The handler of the
   mobilisation plan shall be the Command of 529 smtb /529 Independent Motorised Battalion/. The
   period of mobilisation shall be 18 hours. It shall operate as a 4th degree MFO.

   p) /(o) in the local language/ 1 Foea Light Infantry Brigade "B", in peacetime and in wartime, as
   per the formation No. 111. 973.
   The registration number in peacetime shall be 3631 and in wartime 7631. The peacetime location
   and mobilisation place shall be Foea. The peacetime military postcode shall be 7141. The wartime .
   military postcode shall be 14144. The numerical name shall be 8078. The handler of the
   mobilisation plan shall be the Command of 1 lpbr /1 Light Infantry Brigade/. The period of
   mobilisation shall be 24 hours. It shall operate as a 4th degree MFO.


   7.   INDEPENDENT UNITS

   a) 410 Intelligence Centre "A", in peacetime and in wartime, as per the formation No. 111.982.
   The registration number in peacetime shall be 3642 and in wartime 7640. The peacetime location
   and mobilisation place shall be Sarajevo. The peacetime military postcode shall be 7496. The
   wartime military postcode shall be 14126. The numerical name shall be 8038. The handler of the
   mobilisation plan shall be the Command of 410 Intelligence Centre. The period of mobilisation shall
   be 12 hours. It shall operate as a 4th degree MFO.
                            r-

   b)   89 Rocket Artillery "A" Brigade, in peacetime and in wartime, as per the formation No. 112. 904.




                                        EXT-KOSTJEREVAC-00284
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 290 of 372 PageID #: 295




                                                                                              0620-1213
                                                     -18-

    The registration number in peacetime shall be 3643 and in wartime 7641. The peacetime location
    and mobilisation place shall be Banja Luka. The peacetime military postcode shall be 7568. The
    wartime,. military postcode shall be 14150. The numerical name shall be 8068. The handler of the
    mobilisation plan shall be the Command of 89 rabr /89 Rocket Artillery Brfgade/. The period of
    mobilisation shall be 36 hours. It shall operate as a 4th degree MFO.
    c) 40 Engineering Regiment "A", in peacetime and in wartime, as per the formation No.117.901.
    The registration number in peacetime shall be 3644 and in wartime 7642. The peacetime location
    and mobilisation place shall be Sarajevo. The peacetime military postcode shall be 7266. The
    wartime military postcode shall be 14195. The numerical name shall be 8138. The handler of the
    mobilisation plan shall be the Command of 40 inzp /40 Engineering Regiment/. The period of
    mobilisation shall be 24 hours. It shall operate as a 4th degree MFO.
    d) 67 Signals Regiment "A", in peacetime and in wartime, as per the form~tion No. 118.900.
    The registratiqn number in peacetime shall be 3645 and in wartime 7643. The peacetime location
    and mobilisation place shall be Sarajevo. The peacetime military postcode shall be 7044. The
    wartime military postcode shall be 14270. The numerical name shall be 8001. The handler of the
    mobilisation plan shall be the Command of 67 pv. /67 Signals Regiment/. The period of
    mobilisation shall be 12 hours. It shall operate as a 4th degree MFO.
    e) 65 Motorised Protection Regiment "B", in peacetime and in wartime, as per the formation No.
    111.980.
    The registration number in peacetime shall be 3646 and in wartime 7644. The peacetime location
    and mobilisation place shall be Sarajevo. The peacetime military postcode shall be 7590. The
    wartime military postcode shall be 14330. The numerical name shall be 8026. The handler of the
    mobilisation plan shall be the Command of 65 mtp /65 Motorised Protection Regiment/. The period
    of mobilisation shall be 24 hours. It shall operate as a 4th degree MFO.
    t) Supreme Military Court in Sarajevo, in peacetime· and in wartime, as per the formation No.
    229.800.01.
    The registration number in peacetime shall be 3730 and in wartime 7718. The peacetime location
    and mobilisation place shall be Sarajevo. The peacetime military postcode shall be 7301. The
    wartime military postcode shall be 14227. The numerical name shall be 8211. The handler of the
    mobilisation plan shall be the VRS Main Staff. The period of mobilisation shall be 12 hours. It shall
                                                                 1
    operate as an auxiliary MFO.
   g) Military Court in Sarajevo, in peacetime and in wartime, as per the formation No. 229.800.02.
   The registration number in peacetime shall be 3582 and in wartime 7583. The peacetime location
   and mobilisation place shall be Sarajevo. The peacetime military postcode shall be 7313. The
   wartime military postcode shall be 14236. The numerical name shall be 8207. The handler of the
   mobilisation plan shall be the Command of the Sarajevo-Romanija Corps. The period of mobilisation
   shall be 12 hours. It shall operate as an auxiliary MFO.
   h) Military Court in Bleca, in peacetime and in wartime, as per the formation No. 229.800.03.
   The registration number in peacetime shall be 3639 and in wartime 7638. The peacetime location
   and mobilisation place shall be Bileta. The peacetime military postcode shall be 7291. The wartime
   military postcode shall be 14231. The numerical name shall be 8179. The handler of the
   mobilisation plan shall be the Command of the Herzegovina Corps. The period of mobilisation shall
   be 12 hours. It shall operate as an auxiliary MFO.


                                         EXT-KOSTJEREVAC-00285
    Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 291 of 372 PageID #: 296




                                                                                                    0620-1214
                                                          -19-

         i) Military Court in Bijeljina, in peacetime and in wartime, as per the formation No. 229.800.04.
         The registration number in peacetime shall be 3609 and in wartime 7609. The peacetime1location
         and mobilisation place shall be Bijeljina. The peacetime military postcode shall be 7243. The
         wartime military postcode shall be 14208. The numerical name shall be 8186. The handler of the
         mobiU§ation plan shall be the Command of East Bosnia Corps. The period of mobilisation shall be
         12 hours. It shall operate as an auxiliary MFO.
         j) Military Court in Banja Luka, in peacetime and in wartime, as per the formation No.
         229.800.05. The registration number in peacetime shall be 3529 and in wartime 7530. The
         peacetime location and mobilisation place shall be Banja Luka. The peacetime military postcode
         shall be 7249. The wartime military postcode shall be 14181. The numerical name shall be 8183.
         The handler of the mobilisation plan shall be the Command of 1 Krajina Corps. The period of
         mobilisation shall be 12 hours. It shall operate as an auxiliary MFO.
        k) Military Prosecutor's Office attached to the VRS Main Staff, in peacetime and in'wartime, as per
        the formation No. 129.900.01. The registration number in peacetime shall be 3731 and in wartime
        7713. The peacetime location and mobilisation place shall be Sarajevo. The peacetime military
        postcode shall be 7303. The wartime military postcode shall be 14228. The numerical name shall
        be 8212. The handler of the mobilisation plan shall be the Command ofVRS Main Staff. The period
        of mobilisation shall be 12 hours. It shall operate as an auxiliary MFO.
        l) Military Prosecutor's Office attached to the Herzegovina Corps Command, in peacetime and in
        wartime, as per the formation No. 129.900.02. The registration number in peacetime shall be 3640
        and in wartime 7639. The peacetime location and mobilisation place shall be Bileta. The peacetime
        military postcode shall be 7294. The wartime military postcode shall be 14232. The numerical
        name shall be 8181. The handler of the mobilisation plan shall be the Command of Herzegovina
        Corps. The period of mobilisation shall be 12 hours. It shall operate as an auxiliary MFO.
        m) Military Prosecutor's Office attached to the Sarajevo-Romanija Corps Command, in peacetime and
        in wartime, as per the formation No. 129.900.03. The registration number in peacetime shall be 3583
        and in wartime 7584. The peacetime location and mobilisation place shall be Sarajevo. The peacetime
        military postcode shall be 7314. The wartime military postcode shall be 14237. The numerical name
        shall be 8215. The handler of the mobilisation plan shall be the Command ofSarajevo-Romanija Corps.
        The period of mobilisation shall be 12 hours. It shall operate as an auxiliary MFO.
        n) Military Prosecutor's Office attached to the East Bosnia Corps Command, in peacetime and in
        wartime, as per the formation No. 129.900.04. The registration number in peacetime shall be 3610
        and in wartime 7610. The peacetime location and mobilisation place shall be Bijeljina. The peacetime
        military postcode shall be 7246. The wartime military postcode shall be 14209. The numerical name
        shall be 8189. The handler of the mobilisation plan shall be the Command of East Bosnia Corps. The
        period of mobilisation shall be 12 hours. It shall operate as an auxiliary MFO.
        o) /(nj) in the ,local language/ Military Prosecutor's Office attached to the 1 Krajina Corps
l       Command, in peacetime and in wartime, as per the formation No. 129.900.05. The registration
        number in peacetime shall be 3530 and in wartime 7531. The peacetime location and mobilisation
        place shall be Banja Luka. The peacetime military postcode shall be 7258. The wartime military
        postcode shall be 14182. The numerical name shall be 8193. The handler of the mobilisation plan
        shall be the Command of 1 Krajina Corps. The period of mobilisation shall be 12 hours. It shall operate
        as an auxiliary MFO.                       '



                                              EXT-KOSTJEREVAC-00286
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 292 of 372 PageID #: 297




                                                                                             0620-1215

                                                    -20-

    8.   REAR UNITS

    a) 14 Rear Base "B", in peacetime and in wartime, as per the formation No. 311.960. The
    registration number in peacetime shall be 3651 and in wartime 7651. The peacetime location and
    mobilisation place shall be Banja Luka, and for a Rear Base segment - Bosanski Petrovac. The
    peacetime military postcode shall be 7101. The wartime military postcode shall be 14358. The
    numerical name shall be 8101. The nandler of the mobilisation plan shall be the Command of 14 Rear
    Base. The period of mobilisation shall be 36 hours. It shall operate as a 4th degree MFO.

    b) 27 Rear Base "B", in peacetime and in wartime, as per the formation No. 311.961. The
    registration number in peacetime shall be 3652 and in wartime 7652. The peacetime location and
    mobilisation place shall be Sokolac. The peacetime military postcode shall be 7103. The wartime
    military postcode shall be 14432. The numerical name shall be 8154. The handler of the mobilisation
    plan shall be the Command of 27 PoB /27 Rear Base/. The period of mobilisation shall be 36 hours. It
    shall operate as a 4th degree MFO.

    c) 30 Rear Base "B", in peacetime and in wartime, as per the formation No. 311.962. The
    registration number in peacetime shall be 3653 and in wartime 7653. The peacetime location and
    mobilisation place shall be Bilefa The peacetime military postcode shall be 7105. The wartime
    military postcode shall be 14540. The numerical name shall be 8194. The handler of the mobilisation
    plan shall be the Command of 30 PoB /30 Rear Base/. The period of mobilisation shall be 36 hours. It
    shall operate as a 4th degree MFO.

   d) 35 Rear Base "B", in peacetime and in wartime, as per the formation No. 311.963. The
   registration number in peacetime shall be 3654 and in wartime 7654. The peacetime location and
   mobilisation place shall be Bijeljina. The peacetime military postcode shall be 7109. The wartime
   military postcode shall be 14060. The numerical name shall be /illegible/. The handler of the
   mobilisation plan shall be the Command of 35 PoB /35 Rear Base/. The period of mobilisation shall be
   36 hours. It shall operate as a 4th degree MFO.


   9.    AIRFORCE AND ANTI-AIRCRAFT DEFENCE

   a) Command with units attached to it "A", in peacetime and in wartime, as per the formation No.
   240.900. The registration number in peacetime shall be 3660 and in wartime 7660. The peacetime
   location and mobilisation place shall be Banja Luka. The peacetime military postcode shall be 7070.
   The wartime postcode shall be 14116. The numerical name shall be 8032. The handler of the
   mobilisation plan shall be the Command ofVPVO /Airforce and Anti-Aircraft Defence/ The period
   of mobilisation shall be 12 hours. It shall operate as a 2nd degree MFO.
   b) 92 Mixed Aviation Brigade "A", in peacetime and in wartime, as per the formation No. 315.900.
   The registration number in peacetime shall be 3.661 and in wartime 7661. The peacetime location
   and mobilisation place shall be Banja Luka. The peacetime military postcode shall be 7171. The
   wartime postcode shall be 14"533. The numerical name shall be 8114. The handler of the
   mobilisation plan shall be the Command of 92 mavbr /92 Mixed Aviation Brigade/. The period of
   mobilisation shall be 8 hours. It shall operate as a 4th degree MFO.


                                        EXT-KOSTJEREVAC-00287
                Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 293 of 372 PageID #: 298




                                                                                                             0620-1216

                                                                    -21-

                    c) 155 Rocket Regiment "A", in peacetime and in wartime, as per the formation No. 513.960.
                    The registration number in peacetime shall be 3662 and in wartime 7662. The peacetime location
                    and m9bilisation place shall be Banja Luka. The peacetime military postcode shall be 7272. The
                    wartime postcode shall be 14044. The numerical name shall be 8184. The handler of the
                    mobflisation plan shall be the Command of 155 rp /155 Rocket Regiment/. The period of
                    mobilisation shall be 12 hours. It shall operate as a 4th degree MFO.

                    d) 51 Air Surveillance, Warning and Guidance Battalion "A", in peacetime and in wartime, as per
                    the formation No. 538.000.
                    The registration number in peacetime shall be 3663 and in wartime 7663. The peacetime location
                    and mobilisation place shall be Banja Luka. The peacetime military postcode shall be 7353. The
                    wartime postcode shall be 14082. The numerical name shall be 8098. The handler of the
                    mobilisation plan shall be the Command of 51 VOJIN /51 Air Surveillance, Warning and Guidance
                    Battalion/. The period of mobilisation shall be 24 hours. It shall operate as a 4th degree MFO.

                    e) 474 Airbase "B", in peacetime and in wartime, as per the formation No. 322.900.
                    The registration number in peacetime shall be 3664 and in wartime 7664. The peacetime location
                    and mobilisation place shall be Banja Luka. The peacetime military postcode shall be 7484. The
                    wartime postcode shall be 14180. The numerical name shall be 8056. The handler of the
                    mobilisation plan shall be the Command of 474 vb /474 Airbase/. The period of mobilisation shall
                    be 24 hours. It shall operate as a 4th degree MFO.

                   f) Air-transport Assault Company "A:', in ·peacetime and in wartime, as per the formation No.
                   315.901.
                   The registration number in peacetime shall be 3665 and in wartime 7665. The peacetime location
                   and mobilisation place shall be Banja Luka. The peacetime military postcode shall be 7665. The
                   wartime postcode shall be 14245. The numerical name shall be 8106. The handler of the
                   mobilisation plan shall be the Command of vpjc /Air-transport Assault Company/. The period of
                   mobilisation shall be 12 hours. It shall operate as an auxiliary MFO.

                   g) Electronic Surveillance and Observation Platoon "A", in peacetime and in wartime, as per the
          ..
          .·~
                   formation No. 328.900.
                   The registration number in peacetime shall be 3666 and in wartime 7666. The peacetime location
                   and mobilisation place shall be Banja Luka. The peacetime military postcode shall be 7565. The
                   wartime postcode shall be 14370. The numerical name· shall be 8126. The handler of the
                   mobilisation plan· shall be the Command of Electronic Surveillance and Observation Platoon. The
                   period of mobilisation shall be 8 hours. It shall operate as an auxiliary MFO.

                   h) Security Service Aviation "A", in peacetime and in wartime, as per the formation No. 240. 901.
                   The registration number in peacetime shall be 36677 and in wartime 7667. The peacetime location
                   and mobilisation place shall be Banja Luka. The peacetime military postcode shall be 7500. The
                   wartime postcode shall be 14556. The numerical name shall be 8177. The handler of the
                   mobilisation plan shall be the Head of Security Service. The period of mobilisation shall be 6 hours.
                   It shall operate as an auxiliary MFO.


I'.;
I.
i L

j .. ).
                                                        EXT-KOSTJEREVAC-00288


~I'   .
     Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 294 of 372 PageID #: 299




                                                                                                                                      0620-1217

                                                              -22-

          FINAL PROVISIONS

          1. The forming and other organisational-formational adjustments shall be carried out by 15 July
          1992 after which a report shall be communicated.

          2. When resolving issues from the field of material-financial operation related to the
          implementation of this Order, it is necessary to act in the manner as provided for by the Law on
          Means and Financing the Army of Serb Republic of Bosnia and Herzegovina, as well as in other
          regulations regulating the material-financial operations.

          3. A report on the implementation of the Order is to be submitted 15 days from the expiry of the
          period provided for its implementation.

(         RJ/AA                                                                      COMMANDER
~:                                                                                   Lieutenant General
                                                                                     Ratko Mladic, signed

                                                         /Round stamp: Main Staff of Republika Srpska Army/




                                                          I

          I hereby certifY this is a true translation ofthe original written in Bosnian/Serbia fd;a,o}ian
                  ·                                                      /    ("       _.,;                               ;. ·11MACZ4~,
          Sarajevo, Bosnia and Herzegovina, 15 December 2017          ,4,LfC"-<::9   '£-                 :<::·~··,,.:>'IM• •<,,,,~~'J./;-
                                                                                                      :--..::   ~......
                                                                                                                                    41

                                                                                                                                            '1'4   '-'<'-
                                                                                                  ~~                        "                 ,,.<¢

          Ivica Bosnjak, Certified Court Interpreter for English                              l :'1                  lvica Bosnjak ~ ': \1
                                                                                                  ~                             SA.RAJEyO              ili :.
                                                                                                                     ~s114a 6owl-baK                  iif,1;
                                                                                                                                CAPA.IEBO          iff/ I

                                                                                              \
                                                                                                                Ol1

                                                                                                                  ~
                                                                                                                                               9
                                                                                                                                            <,_G/




                                              EXT-KOSTJEREVAC-00289
       Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 295 of 372 PageID #: 300

            cvncKA PERY6AHKA
          6ocHA ti XEPUErOKHllA                                        NARODNA ODBRANA
             iPGJ     {)/-t~fl.t·                                        DRZAVNA.TAJNA
            A&lfa\.   Jt;: 061~                                        Primerak br   -:.

                      tAPA1EiO

                               Na osnovu clana 2.0dluke o formiranju Vojske Srpske Republike
                        Bosne i Hercegovine, Predsednistvo Srpske ·Republike Bosne i Hercegovine,
                        na sjednici odrzanoj        juna 1992 godine, donijelo je




                                                         ODLUKU

                          O·FORMIRANJU,,ORGANI~ACIJI,   FORMACIJI I RUKOVODJENJU I KOMANDOVANJU
                                        VOJSKOM SRPSKE REPUBLIKE BOSNE I HERCEGOVINE



                                 1. Organizovati i formirati Vojsku Srpske Republike Bosne i
                       Hercegovine.
                              Organizaciju Vojske i sistem rukovodjenja i komandovanja Vojskom
                       Srpske Republike Bosne i Hercegovine utvrditi u najkracem vremenu, a
                       formirati ih u skladu sa strategijsko-operativnim zahtevima na ratistu u
                       Srpskoj Republici Bosni i Hercegovini.


,, I                          2. Formiranje Vojske i.sistema rukovodjenja i kornandovanja Vojskom
 > l
                       Srpske Republike Bosne i Hercegovine izvrsiti:

                              a) obrazovanjem Glavnog staba Vojske Srpske Republike Bosne i
                       Hercegovine;
                              b) obrazovanjem operativnih sastava - korpusa kopnene vojske,
                       u ciji sastav ulaze: brigade, pukovi i odgovarajuce jedinice za podrsku
                       i obezbjedjenje.
                              3. Operativne grupacije obrazovati po sledecem:

                              a) 1. krajiSki korpus, sastava: brigade,pukovi, jedinice podrske,
                       koje utvrdi komandant Glavnog staba Vojske SR Bosne i Hercegovine.
                              Sjediste Komande korpusa u Banja Luci.

                              Granice odgovornosti korpusa odredice komandant Glavnog staba Vojske
                       Srpske Republike Bosne i Hercegovine.

                                               EXT-KOSTJEREVAC-00290
\




     ·/. . !
           .
             _
!*'i'Ji""- ··"-""Case:
                  ...,•.



               ·' .
                         4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 296 of 372 PageID #: 301
                          .                                                                                               0620- l:l4"/

    > ''.
     •   ',)$"

                      ,
                                                                      2 -



                                              b) 2.krajiskl korpus, sastava: brigade, pukovi
                                                                              1
                                                                                                  jedinice podrske_
                                              Sjediste Komande korpusa u Drvaru.
                              ,.
                                              Granice odgovornosti korpusa odredice komandant GS Vojske ~ BiH.
                              '

                                           c) Istocno-bosanski korpus, sastava: brigade, pukovi i jedinice podrske.
                                           Sjediste · Komande korpusa u Bijeljini.

                                   Granice odgovornosti korpusa odredice komandant GS Vojske SR BiH.
                                                                                                         ,/

                                          d) Sarajevsko-romanijski korpus, sastava: brigade, pukovi i jedinice
                                   podrske.

                                          Sjediste Komande korpusa u Palama.

                                          Granice odgovornosti korpusa odredice komandant GS Vojske SR BiH.


                                         e) Hercegovacki korpus, sastava: brigade, pukovi I jedinice podrske.
                                         Sj ediste Komande korpusa Bile ca.

                                          Granice odgovornosti korpusa odredice komandant GS Vojske SR BiH.


                                          f) Vazduhoplovstvo i PVO,         sastava: avijacijske i · PVO jedinice
                                   avio baze.

                                         SjediSte Komande Vazduhoplovstva i PVO u Banja Luci.

                                         Granice odgovornosti operativne gr.upe· odredice · komaodaot --GS .'i~.s~e.
                               SR BiH.


                                      4.Rukovcidjenje i komandovanje operativnim grupacijama na forntu
                               ostvaruje Glavni stab Vojske SR Bosne i Hercegovine, koji je neposredno potcinjen
                               Predsjednistvu SR Bosne i Hercegovine.


                                        5. Komande korpusa:

                                        a) U miru: rukovode i komanduju jedinicama Vojske SR Bosne                  Hercegovine,




                                                              EXT-KOSTJEREVAC-00291
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 297 of 372 PageID #: 302
                                                                                 0620-llltlr

                                      - 3 -



     planiraju mobilizacijske pripreme·, pripremaju korpusne prostorije za oruzanu
     borbu i pripremaju i osposobljavaju ·jedinice za oruzanu borbu;

            b) U ratu: pripremaju i vode jedinstvenu operaciju u zoni odgovornosti,
        ·"'
     rukovode i konmanduju jedinicama u zoni odgovornosti.

            Da bi se izvrsilo formiranje kamandi i jedinica Vojske SR Bosne i
     Hercegovine, odmah izvrsiti poziv~je svih pripadnika srpskog naroda, koji se
     nalaze u jedinicama JNA, da se ~~svom opremom i haoruzanjem pojedinacno,
     grupno ili sa jedinicama stave na!::raspalozenje Vojske SR Bosne i Hercegavine.

                .                     1mi
            Komande korpusa, brigada,pUkava i jedinica podrske formirati od pri-
                                      i·~.;:


     pripadnika JNA kaji adbiju Odlui<J!'Preqsednistva SRJ da se izvuku na
     teritariju SR Jugoslavije. Opremanje i naoruZa.vanje jedinica izvrsiti sa
                                       -     .
     apremom i naoruzanjem koje pripadnici srpskag naroda, koji se sada nalaze u
     JNA, stave Vojsci SR Bosne i Hercegavine na raspolaganje.

            6. Ovlascuje se kamandant Glavnog staba Vajske SR Bosne i Hercegavine da,
     zavisno od uslova i mogucnosti,utvrdi _blizu organizaciju i formaciju jedinica
     orufanih snaga.

            7: Kamandant Glavnag staba Vajske SR Bosne i Hercegavine ce preduzeti
     mjere za realizaciju ave Odluke u sto kracem vremenu_

            U toku formiranja novih jedinica Vojske SR BiH obezbediti adgavarajucu
     borbenu gatOVOSt jedinica na ratistu, kaje SU U toku borbenib dejstava Vee
     bile farmirane i tako nedozvaliti da usled napustanja franta od strane jedinica
     JNA dadje do razvijanja borbenih dejstava neprijatelja.

           8. Ova Odluka stupa na snagu narednag dana ad dana danosenja i nece se
    abjavljivati.
                             PREDSJEDNISTVO
                         SRPSKE REPUBLIKE BOSNE I HERCEGOVINE
           Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 298 of 372 PageID #: 303
                                                                                                        06Z0-1Z4b -
           .I    'CPPCKA PERY6AHKA
       .,
            .
                60 cHA II XEPUEr~8HHA
                         ()/-~8tit·
                                                   ·(~ru~:~~1~~-J
                                                       . ...     .         .
                                                                                  NARODNA ODBRANA
                                                                                    DRZAVNA TAJNA
                  ll'P    -  -1
                 AAtt•       Jt;: 06~                                            Primerak br ___,_
                             tAPAJEio

                                        Na osnovu clana 2.0dluke o forrrilranju Vojske Srpske Republike
                             1
                                 Bosne i Hercegovine, Predsednistvo Srpske Republike Bosne i Hercegovine,
                         p       na sjednici odrZa.noj   ~~    juna 1992 godine, donijelo je




                                                                     ODLUKU

                                    0 FOHMIRANJU,, ORGANIZ)\CIJI, FO.RMACIJI I RUKOVODJENJU I KOMANDOVANJU
                                                VOJSKOM SRPSKE REPUBLIKE BOSNE I HERCEGOVINE



                                        1. Organizovati i formirati Vojsku Srpske Republike 'Bosne i
                                 Hercegovine.
                                        Organizaciju Vojske i sistem rukovodjenja i komandovanja Vojskom
                                 Srpske Republike Bosne i Hercegovine utvrditi u najkracem vremenu, a
                                 formirati ih u skladu sa strategijsko-operativnim zahtevima na ratistu u
                                 Srpskoj Republici Bosni i Hercegovini.

                                        2. Formiranje Vojske i.sistema rukovodjenja i komandovanja Vojskom
                                 Srpske Republike Bosne i Hercegovine izvrsiti:

                                        a) obrazovanjem Glavnog staba Vojske Srpske Republike Bosne i
J;:...{'
.'
 ..   -~                         Hercegovine;
                                        b) obrazovanjem operativnih sastava - korpusa kopnene vojske,
                                 u ciji sastav ulaze: brigade, pukovi i odgovarajuce jedinice za podrsku
                                 i obezbjedjenje.

                                        3-   Operativne grupacije obrazovati po sledecem:

                                        a) L krajiSki korpus, sastava: brigade,pukovi, jedinice podrske,
                                 koje utvrdi komandant Glavnog staba Vojske SR Bosne i Hercegovine.
                                        Sjediste Komande korpusa u Banja Luci.

                                        Granice odgovornosti korpusa odredice komandant Glavnog staba Vojske
                                 Srpske Republike Bosne i Hercegovine.

                                                         EXT-KOSTJEREVAC-00293
      _.,_, ... ,,..
          ·7,·
      Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 299 of 372 PageID #: 304
          /
                                                                                    UblU-ll.q f

                                                                                                              '   ...
                                                       - 2 -



                                  b) 2.krajiskl korpus, sastava: brigade, pukovi     jedinice podrske_
                                  Sjediste Komande korpusa u DrvarU-
                       i          Granice odgovornosti korpusa odredice komandant GS Vojske ~ BiH.


                                 c) Istocno-bosanski korpus, sastava: brigade, pukovi i jedinice podr5ke.
                                 Sjediste Komande korpusa u Bijeljini.

                       Granice odgovornosti korpusa odredlce komandant GS Vojske SR BiH•
                                                                                            .,,,..
                              d)    S~jevsko-romanijski   korpus, sastava: brigade, pukovi i jedinice
                       podrske.
                              Sjediste Komande korpusa u Palama.

                              Granice odgovornosti korpusa odredice komandant GS Vojske SR BiH.

                              e) Hercegovacki korpus, sastava: brigade, pukovi i jedinice podr5ke.
                              SJediste Komande korpusa Bileca.
                              Granice odgovornosti korpusa odredice kornandant GS Vojske SR BiH.
·.:
                              f) Vazduhoplovstvo i PVO,        sastava: avijacijske i · PVO jedinice
                       avio baze.
                             Sjediste Kornande Vazduhoplovstva i PVO u Banja Luci.

                             Granice odgovornosti operai:ivne grupe· odFedice ·komaodaot --GS .V.µjl51!>E!:
                       SR BiH.


                              4.Rukovodjenje i komandovanje operativnim grupacijama na forntu
                       ostvaruje Glavni stab Vojske SR Bosne i Hercegovine, koji je neposredno· potcinjen
                       PredsjedniStvu SR Bosne i Hercegovine.


                            5. Komande korpusa:

                            a) U miru: rukovode i komanduju jedinicama Voj~ke SR Bosne i Hercegovine,




                                                  EXT-KOSTJEREVAC-00294
                          Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 300 of 372 PageID #: 305
                                                                                                               UtlLU-1.t~O




                                                                    - 3 -



                               planiraju mobilizacijske pripreme-, pripremaju korpusne prostorije za oruzanu
                               borbu i pripremaju i osposobljavaju jedinice za oruzanu borbu;

                                    ...
                                   _,. ' b) U ratu: pripremaju ·i vode jedinstvenu operaciju u zoni odgovornosti,
                               rukovode i konmanduju jedinicama u zoni odgovornosti.

                                     Da bi se izvrsilo formiranje komandi i jedinica Vojske SR Bosne i
                              Hercegovine, odmah izvrsiti poziv~je svih pripadnika srpskog naroda, koji se
                              nalaze u jedinicama JNA, da se f'.svom opremom i naoruZa.njem pojedinacno,
                              grupno ili sa jedinicama stave nal~raspolozenje Vojske SR Bosne i Hercegovine.
                                                                    !'II~


       .   (      ...
                                                             -      lm"
                                     Komande korpusa, brigada,pft.ova i jedinica podrske formirati od pri-
  a~·
                              pripadnika JNA koji odbiju Odluiki~'.Preqsednistva SRJ da se izvuku na
                              teritoriju SR Jugoslavije. Opremanje i naort1Zavanje jedinica izvrsiti sa
                                                                .      -
                              opremom i naoruzanjem koje pripadnici srpskog naroda, koji se sada nalaze u
                              JNA, stave Vojsci SR Bosne i Hercegovine na raspolaganje.

                                          6. Ovlascuje se komandant Glavnog staba Vojske SR Bosne i Hercegovine da,
                              zavisno od uslova i mogucnosti,utvrdi _blizu organizaciju i formaciju jedinica
                              oruzanih snaga.

                                          1: Kornandant Glavnog staba Vojske SR Bosne i Hercegovine ce preduzeti
                              mjere za realizaciju ove Odluke u sto kracem vremenu .
      .:~ - ..F.
      . . •· '!: ......              U toku fo~miranja novih jedinica Vojske SR BiH obezbediti odgovarajucu
                              borbenu gotovost jedinica na ratistu, koje SU ~ toku borbenih dejstava Vee
                              bile formirane.i tako nedozvoliti da usled napustanja fr9nta od strane jedinica
1-j                           JNA dodje do razvijanja borbenih dejstava neprijatelja.
  I

                                     8. Ova Odluka stupa na snagu narednog dana od .dana donosenja i ne6e se
                              objavljivati.
                                                       PREDSJEDNISTVO
                                                   SRPSKE REPUBLIKE BOSNE I HERCEGOVINE
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 301 of 372 PageID #: 306




            English Trarislation                                                                                ET 0620-1246-0620-1248



            /stamp:/
            Serbian Republic of                                                                            NATIONAL DEFENCE
            Bosnia and I Ierzegovina                                                                       STATE SECRET
            Number: 01-58/92                                                                               Copy no. _ _ __
            Date 15 June 1992
            Sarajevo


            /~tamp:/

            To keep llRtil tee end of PERMANENTLY


            Pursuant to Article 2 of the Decision on forming the Army of the Serbian Republic of
            Bosnia and Herzegovina, the Presidency of the Serbian Republic of Bosnia aud
            Herzegovina at the session held on ___ June 1992 adopted


                                                                                             DECISION
              ON TIIE PORMING, ORGANISATION, ESTAJ31:1S.UM&NTANI)
                                                  ·.·... ...... -·
                                                                   COMMAND                                 :



                                    AND CONTROL
                                         . ·. : .. :: :.. . ' ..... '.
                                                                   ·:
                                                                       OFTIIB)\RMY/OF
                                                                        ·:: :. .-
                                                                                - -
                                                                                      THE'SERBIAN
                                                                                      ·' :. . .·... :: .
                                                                                                  :~:. ~           ;;


                                     " REPUBLIGOF
                                         r~·~ =i{~.:
                                                     BOSNIA
                                                      -:-=:::
                                                              AND!:HERZERGOVINA
                                                                ·._..;;:- ·· -··., •
                                                                                     .•
                                      ··.:..~   ::}      ·':::;:        ··7:,
                                                                          ;-i'.':   .•. :'····
               ... ;         .~ .                     . ..~ ~.


               ·:L -To organise and                                form the Anny of the Serbian Republic of Bosnia and
                       Herzegovina.
                       The organisation of the Army and the system of control and command is to be
                       detemlined as soon as possible and formed in accordance with strategic and
                       operative requests on the front in the Serbian Republic of Bosnia and
                       I Ierzegovina.


/                  2. The forming of the Army and the system of control and command of the Army
                       of the Serbian Republic of Bosnia and Herzegovina is to be cru1·ied out as
                       follows:


                          a) by establishing the Main Staff of the Army of the Serbian Republic of
                                    Bosnia and Herzegovina;
                          b) by establishing operative groups - corps of land forces consisting of
                                    brigades, regiments and corresponding units for support and security.



                                                                           EXT-KOSTJEREVAC-00296
            OTP I Team BI J,R                                                                                                   I of4.
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 302 of 372 PageID #: 307




             English Tra11slatio11




                  3. Operative groups are to be established as follows:


       ·"'                  a) 151 Krajina Corps consisting of brigades, regiments, support units as
                                     determined by the Commander of the Main Staff of the Army of the
                      /              SR /Serbian Republic/ of Bosnia and Herzegovina.
                                     The headquarters of the Corps Command shall be located in Banja
                            Luka.


                                     The Corps area of responsibility shal1 he determined hy the
                            Commander of the Main: Staff of the Army of the Serbian Republic of
                            Boi.nia and Herzegovina.


                             b) 211d Krajina Corps consisting of brigades, regiments and support units.
                                     The headquarters of the Corps Command shall be located in DrYo?J:-                           ..
                                                                                            ·:-'.··-:·.·.:;:'·          ·;.-·.



                                     The ..~orp~ a,rea · ~f-· ·~~~P~~~Jbiljty                 s~all "be.:;:,detd~~iri~fl (~y _,the
                            Co~1lll}an~er
                                  .
                                          ptt~~
                                        ·:.    "...   ~   .
                                                               Malil' Staff
                                                                  ::.;:.   ..
                                                                                oftl:l~
                                                                                    ..
                                                                                    :
                                                                                          Arp.iy of tht/Serb]~n 'R.epublic of




                            c) Eastern Bosnia Corps consisting of brigades, regiments and supp01t
                                     units.
                                     The headquaiters of the Corps Command shall be located in Bijeljina_


                                     The Corps area of responsibility shall be determined by the
                             Commander of the Main Staff of the A1my of the Serbian Republic of
                             Bosnia and Herzegovina.


                             d) Sarajevo-Romanija Corps consisting of brigades, regiments and
                                     support units.
                                     The headquarters of the Corps Command shall be located in Pale.




                                                              EXT-KOSTJEREVAC-00297
              OTP I Team RI lB                                                                                                   2of4
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 303 of 372 PageID #: 308




             Engfisli Translation                                                                                 ET 0620-1246-0620-1248




                                    The Corps area of responsibility shall be determined by the
                            Commander of the Main Staff of the Army of the Serbian Republic of
                            Bosnia and Herzegovina.


                            c) Herzegovina Corps consisting of brigades, regiments and suppott ·
                                    unit<>.
                                    The headquaiters of the Corps Command shall be located in Bilec\l.


                                    The Corps area of responsibility shall be detemrined .by the
                            Commander of the Main Staff of the Army of the Serbian Republic of
                            Bosnia and Herzegovina.


                            f) Air Force and PVO lmzti-aircraft defence/ consisting of air force and
                                    PVO units and an air force base.
                                    The headquarters of the Air Force Command shall be located in. Banja
                                    Luka.                               .., ,. ,..... ·<·····   .cc/.· ·..,;-.;

                                      ~mer8,:tive,.~ouji.:.ai;e~'of't~§poJl~ibiijty ~-Mlfb,e ddt~rmined_by the
                                    The
                               ·'.'-c9~rnhan~~r.9fthe Nrat~'.i!~tafi'af:ithe A,rillY of the' Sci~bfan Republic of
                                ;': Bosriia a~d ttbh~cg~~iria:'
                  4. The control and command of operative groups in the front shall be performed
                       by the Main Staff of the Army of the SR of Bosnia and Herzegovina, which
                       shall be directly subordinated to the Presidency of the SR of Bosnia and
                       Herzegovina.


                  5. Corps commands:


                            a) In peacetime: control and command the units of the Army of the SR of
                                    Bosnia and Herzegovina, plan mobilisation preparations, prepare corps
                                    ground for armed combat and prepare and train units for anned
                                    combat;


                             b) In wartime: prepare and· conduct an integrated operation in the area of
                                    responsibility, control and command units in the area of responsibility.


                                                   EXT-KOSTJEREVAC-00298
                                                                                                                                   3qf4
              OTP/ Team Bl fB
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 304 of 372 PageID #: 309




            English Translation·




                          In order. to form commands and units of the Army of the SR Bosnia and
                          Her7.egovina, every member of the JNA !Yugoslav People's Anny/ unit of
                          Serbian ethnicity is to be called up to join the Anny of the SR Bosnia and
                          Herzegovina individually, in a group or with units, along with their
                          equipment and· weapons.
                          The commands of corps, brigades, regiments and supp011. units are to be
                          formed from the JNA members who refuse to obey the Decision of the
                          FRY Presidency to withdraw to the territory of the FR Yugoslavia. The
                          units are to be armed and equipped by weapons and equipment provided
                           by the members of the Serbian people who are currently serving the JNA.


                6. The Commander of the Main Staff of the Army of SR Bosnia and Herzegovina
                      is hereby authorised to detennine closer organisation and establishment of
                      .armed forces units, depending on conditions and circumstances .
                                                                                                             .;: .. ·=-~- ~~;   . . .~;
                                                                                     .·,:.:;:p··=· ..    ::'.J
                7. The Comnllin(fer
                              . .
                                    oLtb,~.
                                   ....  ":·,:·
                                                MaiifSt~ff
                                                   ...
                                                     •  ,.
                                                         :
                                                           ·~fjP.e
                                                              ··:::
                                                                    A.trny
                                                                    .
                                                                           bf
                                                                           "
                                                                              SR Rosµia:
                                                                                   .. ,,·
                                                                                          ~~d Ht;lrz~govin~
                                                                                               .·. . ·"·:···.•;,·                  "';'




                      rri· the process of forming new units of the SR BiH Amiy, the units which have
                      already been formed during combat activities arc to be on alert, in order to
                      avoid the development of enemy combat activities when th,e Jl:'l:A units start                                                                             . .             ...
                      leaving the front.                                                                                        ,~ j;~:,'.;~~~li:~:~:~~~~~;:;?2:~~:'..Ff~~:~'·:;):.'.;x.:.~~{.:'.~;~;~·~:
                                                                                                        \\;~?,\:z!avic<1d·.:~~i~~-~·u;,;~l ~~.r 1Ht,._~r».i';;i:!::~~: (.,·!if'; .. ;~! '!·;:·\=.">f;;                          f ••


                                                   f·\Jrtii)ns ri.:!d~ct:.:d,   jf anv ~ co!'!.:~~!~·: ..:enf.i._\(;-~il ~~i! ieJ.-bll.ri~i·~ £•:111 ~~Ji'   ·,;,J ·i ..' ;~ ~:l~~:-:·.:.:~ ;i.;':.-: •,. ,~ ;~.:- ·•~:·;t·.-   : .'
                 8. This decision shall enter into force the day. ~fter its adoption and shall not be I.la~.:: 1..7 lk,:;~ 111 i•;-:: 2 '-~ 1

                      published.
                 9.
                                                   PRESIDENCY
                      OF THE SERBIAN REPUBLIC OF BOSNIA AND HERZEGOVINA


                                                                                                             PRESIDENT
                                                                                               OF THE SR BH PRESIDENC'f''i,of'.srd on<tu ···~..-.,.:...

                                                                                                           Dr. Radovan KARADZIC
                                                                                                                            /signed and stamped/



                                               EXT-KOSTJ EREVAC-00299
                                                                                                                                                             4of4
             OTP I Team RI fB
        Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 305 of 372 PageID #: 310                 ---····----~




                                                                                                                                               ..
            •• -,
                    .:UZBENI LIST
                    •. 1   --
                                                                                CAYJ(LEHVl AV1CT
                                                                                PEllY&A~KE           &OCHE       ~   XEPQErOBHHE
            lf~Bt.IKE BOSNE I HERCEGOVINE

                                                                                                         Akontacija prctplatc
                                                      Cctvrtak, 28. dcc:cmbralprosincal995.                   sc utvrdujc
                                                                     SARAJEVO                                   kvartalno

         648                                                                 UREDBU SA ZAKONSKOM SNAGOM
              Na osnovu Amandmana LXXIIl ta~ka 1. stav 7. na Ustav
                                                                                0 DOPUNAMA ZAKONA 0 PREUZIMANJU
        . Republike Bosne i Hercegovine, Predsjedni~tvo Rcpublike Bo-             SREDSTA VA BIVSE SOCIJALISTICKE
          sne i Hercegovine, donosi                                            FEDERATIVNE REPUBLIKE JUGOSLAVIJE U
                                                                            . SVO.JINU REPUBLIKE BOSNE I HERCEGOVINE
                                   UKAZ                                                               Clan i.
          O PROGLASENJU ZAKONA 0 IZMJENAMA ZAKONA                            U Zakonu o prcuzimanju srcdstava         biv~e Socijalisti~ke
               0 ODREDIVANJU GRANICNIH PRELAZA                            Fedcrativne Republikc Jugoslavije u svojinu Republike Bosne
                 REPUBLIKE BOSNE .I HERCEGOVINE                           i Hercegovinc ("Slufbeni list RBiH", br. 6/92 i 13/94) n tlanu
                                                                          1. iza stava 2. dodaje se novi stav 3. koji glasi;
                                                                              'Ugovori o kupoprodaji stanova, poslovnih prostora i ga-
             Progla~ava se Zakon o izmjcnama Zakona o odredivanju
                                                                          rafa, zaklju~cni na osnovu odrcdaba Zakona o pravima i
         grani~nih prelaza Republike Bosnc i Hcrccgovine, koji je do-    duinostima savcznih organa u pogledu sredstava u drulitvenoj
         nijela Skup~tina Republikc Bosne i Hercegovinc na sjednici       sv~jini koja oni koriste ("Sluzbeni list RBiH", br. 2/92 i 13/94)
         Sku~tine od 12. decembra 1995. godinc.
                                                                         i Zakona o stambenom osiguranju u JNA ("Sluibeni list RBiH •,
                                                                          br. 2/92 i 13/94) su. ni~tavni •.
              PR broj 1863/95                   Prcdsjcdnik ·                 Pitanja u vezi sa otkupom nekretnina, koje su bile predmet
         22. decembra 1995. godiue         Predsjedni~tvaRBiH,           ovih ugovora, urcdit ce se zakonom. •.
                 Sarajevo                 Alija lzctbcgovic, s. r.
                                                                                                       c1an2.
                                                                              Ova uredba objavUcna jc nil oglasnoj tabli PrcdsjcdnBtva
                                 ZAKON                                   Republike Bosnc i Hcrcegovine d::ma 22. decembra 1995.
                0 IZMJENAMA ZAKONA 0 ODREDIVANJU                         godinc kadajci stupila na si1agu, aobjavitce se i u "Sluibenom
               GRANl(NIH PRELAZA REPUBLIKE BOSNE I                       lislu RBiH".       ·
                          HERCEGOVINE                                           PR broj 1s66195 1                  Prcdsjednik             ,
                                                                          22. deccmbra 1995. godine          Predsjedni~tva RBiH,
                                   t'.':JanL                                        Sarajevo                Alija b:ctbcgovic, s. r.
            U Zakonu o odrcdivanju granitnill prelaza Republikc Bo-      111111111111111111111111111111111111111111111111111111
        sne i Hercegovine ("Sluzbeni list RBiH", br. 24192 i 13/94), u   550                                                1
        tlanu I. u tatki a) alineja 1. mijenja sci glasi:                    PolazeCi od odrcdaba Op~teg okvimog sporazuma o miru
.· •.                                                                    u_ Bo~ni i Herccg~vini od 14. dccembra 1995. godine, Pred-
';::        - "drumski prclazi lvanica, Neum, Doljani, Crveni Grm,
        Orahovlje, Gorica, Osoje, Kamcnsko, Strmica, mijebic,            SJcdlll~tvo Rcpublike Bosnc i Hercegovine, na prijedlog Mini-
        lza¢ic, Velika Kladulia, Bosanska Dubica, Bosanska Grad~ka,      starstva odbranc, na osnovu Amandmana LI tal!ka 5. stav 3. na
        Bosanski Brod, Domaljevac i Bosanski Samac'.                     Ustav Rcpublike Bosne i Hercegovine, na sjednici od 22.
                                                                         decembra 1995. godine, donijelo je
                                   c1an2.
           Ovaj zakon stupa na snagu narednog dana od dana objavlji-                              OD LU KU
        vanja u 'Slufbenom listu RBiH •.                                              0 UKIDANJU RATNOG STANJA
                                                                                                        I
                                              Predsjcdnik                    Na teritoriji Rcpublike Bosne i Hcrccgovine ukida sc ratno
                                            Skup~tiue RBiH,              stanje, uvedeno Odlukom Predsjedni~tva Republike Bosne i
                                           Miro Lazovic, s. r.           Hcrcegovine od 20. juna 1992. godinc ("Slufbeni list RBiH"
        111111111111111111111111111111111111111111111111111111           br. 7 /92 i 13194).                                          '
        549                                                                                          II
            Na osnovti Amandmana LI ta¢ka 5. stav 3. na Ustav                Odluka o proglaknju neposredne ratne opasnosti od 8.
        Republike Bosne i Hcrcegovinc, Predsjednilitvo Republike Bo-     ap~a 1992. &odine ("SlllZbcni list RBiH', br. 1192 i 13/94)
        sne i Hercegovine, donosi                                        ostaJe na snaz1.




                                                             EXT-KOSTJEREVAC-00300
         Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 306 of 372 PageID #: 311



                                                                              01198228
                                                                 SLUZBENI LIST RBiH                                   Cetvrtak, 28. dccembra 1995. godinc

                               . .              III                                          29. NJEGOVAN (Stcvan) DANILO
                     ' .. '     .. 0roani ce ba., odlaganja izvrl';iti priprc_me i .         30. GLAVAS (Savo) BRANISLAV
                     ti, ~prP".o.00_Cl}J
                     ;¢~.aYl1! :· "'·u Op~te" okvimog sporazuma o m1ru u                     31. LALUSIC (Branko) NEDO
                                              .,.
                     H:eJc~govm1.                                                            32. MAGAZIN (Rajko) NEDELJKO
                         .                   IV                                              33. LALUS!C (S~iepan) RADOSLAV
                       .,:\stvo odbrane cc, u zaj~nici_ sa G~eral~tab~m                      34. VITOR (Zdravko) OSTOJA
                          · · blike Bosne i Hercegovme 1 drugm1 drzavmm
               :ill'iina~ ~~eduzeti potrebue mjcre u cilju sprovodcnja ove                   35. KRSTIC (Rajko) TIHOMIR
                                                                                             36. ZINDOVIC (Lazar) KRSTO
                &.i· . .
                                             v                                               37. GAVRILOVIC (Milcnko) SRETEN
                 O:·ovoj odluci Pre~jcdni~~o Rcp1_1bli}ce .B~m~c i Hc:!"Cego-                38. SUVAJLO (BoSko) MLADEN
            ·vfaej:e obavijestiti SavJct bezbJednOsti UjedlflJClllh naCJJa.                  39. DURIC (Vitomir) DRAGAN
              .. . . .                      VI
                                                                                             40. STANISIC (Svetisiav) VELISA V
                . Ova odluka objavljcna je ~a oglasnoj tabli Predsjedni~tva                  41. JEVTIC (Milan) MIRKO
             Republike Bosne i . Hercegovme d~a. 2~. d~ce!,llbr~ 1995.                       42. LAZIC (Milan) RAJKO .
           . gOdine kadaje istupila na snagu, a ob1av1tce se 1 u Sluzbenom
             listu RBiH".                                                                                             II
                    PR broj 1861/95                 Predsjednik                              Odluka stupa na snagu danom izvr~ene razmjene.
             22. decembra 1995. godine         l'!~dsjcdni§tva ~BiH,                                                       III
                       Sarajevo               Ah;a Izctbcgov1c, s. ~-                       Ovla~c1tjese Drfavna komisija za razmjenu ratnih zaroblje-
            1111111111111111111111111111111111111111111 l I I I I I II II I             nika da izvdi provodei~jc ove odluke.
            551                                                                                                     IV
                Na osnovu <!I. 2. i 16. Zakona o pomilovanju ("Sluzbcni list               Odluku objaviti u "Sluzbenom listu RBiH".
           SRBiH •, broj 17/77 i "Sluzbeni list RBiH", br. 6/92 i 13/94) i
           (!Jana 49. stav 2. Poslovnika Predsjednil';tva Republike Bosne i                 Bro.i 02-011-802/95              Prcdsjednik
           Hercegovine, Prcdsjednil';tvo Republike Bosne i Hercegovine,                 22. decembra 1995. godine       Predsjednistva RBiH
           na sjednici od 22. decembra 1995. godine, donijeioje                                   Sarajevo             Alija lzctbcgovic, s. r.
                                                                                        1111111111111111111111111111111111111111111111111111111
                                      ODLUKU
                   0 ABOLICIJI PO SLUZBENOJ DUZNOSTI                                    552
                                                                                            Na osnovu<!I. 2. i 16. Zakona o pomilovanju ("Sluzbenili5t
                                                                                        RBiH", broj 17177 i "Siufbeni list RBiH", br. 6/92 i 13/94) i
               Oslobadaju se od daljcg krivi~nog gonjenja, ti cilju razmje-             tiana 49. stav 2. Poslovnika Predsjedni~tVa Republike Bosne i
           ne za lica zarobljena od strane agrcsora:                                    Hercegovine, Predsjednil';tvo Repubiike Bosne i Hercegovine,
                 I. KRSTIC (Vaso) CEDO                                                  na sjednici od 22. decembra 1995. godine, donijelo je
                2. GOLUB (Petar) MILOVAN                                                                            ODLUKU
                3. TOLJ (Nedo) DRAGO                                                         0 POMILOVANJU PO SLU:lBENOJ DU:lNOSTI
                4. KRSTIC (Dordc) MILOS
                5. KRSTIC (Jovo) PREDRAG                                                   Oslobadaju se od daljeg izvrSenja kazne zatvora, u cilju
                6. MILANOVJC (Bozidar) DANKO                                            razmjcne za Iica zarobljcna od strane agrcsora:
                7. KRSTIC (Stani~a) MARINKO                                                1. OBRADOVIC (Du~an) MILAN
                8. tut.A (Milo~) MIODRAG .                                                 2. KOVACEVIC (Milivoj) NEBOJSA
                9. LOJANICA (Gojko) MILORAD                                                3. BOKAN (Radmilo) ALEKSANDAR
               10. VARAGIC (Boi:idar) MILORA-D                                             4. BOKAN (Radmilo) MILOS
               11. DORDIC (llija) BOZIDAR                                                  5. BOKAN (Radmilo) NENAD
               12. DORDIC (llija) BRANKO                                                                                  II
               13. ZIMONJA (Danilo) SRETKO                                                 Odluka stupa na su:igu danom izvrscne razmjene.
              14. JOKANOVIC (Milenko) MILAN                                                                               II[
              15. SAMOUKOVIC (Nedeljko) NEDELJKO
                                                                                           Ovla~cltje se Drf:lvna komisijaza razmjenu   ratnih zaroblje-
              16. GLAVAS (Mirko) BRANKO                                                nika da izvdi provodenjc ove odluke.
              17. NJEGOVAN (Milovan) VOJNO
                                                                                                                      IV
              18. LOJANICA (Kosta) KOSTA                                                    Odlukn objaviti u "SlllZbenom listu RBiH •.
              19. LOJANICA (Stojan) ZARKO
                                                                                            Broj 02-01 I-803/95 . J ccrtit\1-e&je<ilhilcuml'nt c• in~~i.,1·in,.: '·!
: .\\         20. KRSTIC (Svetozar) SRETEN                                              22. decembra 1995. godine         PredSjedni~tva RBiH,               .., .,.'. ...,· ..
              21. SUVAJLO (Spasoje) BORO                                                         Sarajevo                Alija l~etbc~vic, s. r.        .    •··, ! ··.-. · ··
•,
              22. GOLUB (Milidrag) RANKO                                               11111111111111111111111111111               111 ~'11 wt~l'ii\1 ci t~·(i •· · '. i :::
                                                                                                                                 m1H tii
              23. LJUJIC (Bozo) DRAGO                                                  553                                       . o tf1c document J1d •. ! r>:-
:·1·;·                                                                                     Na osnovu <!Jana 2dJ.rg1Q       ffl.q;aktfnth>
                                                                                                                                     Jlffifnm\lVdji1{nf die I ( ·· 1. ·\ ·.
              24. VITOR (Savo) NIKOLA
     !
              25. KRSTIC (Milan) MOMIR                                                 sudovima ("Sluzbcni list RBiH", -br. 12/92, 21/92~ 2i(921;mhn ~'t l i 7
              26. VITOR (Zdravko) SRETEN                                               17/93, 22/93 i 28/94), na prijedlog ministra pravde, Predsjed-·
                                                                                       nistvo Republike Bosne i Hercegovine, na sjed · · · - · ·--
              27. KRSTIC (Dordo) BORO                                                  decembra 1995. godine, donijelo je                           .c--\:, : ·~·-•••,_,
              28. KRSTIC (Stani~a) RISTO                                                                                                                .~)-. ~· . //.!,_..'\
                                                                                                                                                       :~·.:~d1·.-\:_L. ·
                                                                                                                                                       ·,_j   ··-.·~~.,,,    1.
                                                                                                                                                        ~~?'.~5·:~~~~~· ,/
                                                                   EXT-KOSTJEREVAC-00301
     \
       Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 307 of 372 PageID #: 312



                                                                                                                      01198227




                                                        Thursday, 28 December1995                  The advauce payment for
                                                               SARAJEVO                            subscription is determined
                                                                                                           quarterly


           550
                    Proceeding from the prov1s10ns of the General Framework Agreement for Peace in Bosnia and
          · Rerzegovina dated 14 December, the Presidency of the Republic of Bosnia and Herzegovina, at the proposal of the
            Ministry of Defence, pursuant to Amendment LI (5) (3) to the Constitution of the Republic of Bosnia and
            Herzegovina, at its session held on 22 December 1995 issued the following

                                                       DECISION
                                          ON TERMINATION OF THE STATE OF WAR

                                                                   I

                    The state of war introduced by a Decision of the Presidency of the Republic of Bosnia and Herzegovina
           dated 20 June 1992 ("Official Gazette of the Republic of Bosnia and Herzegovina", No. 7/92 and 13/94) is hereby
           terminated in the ~erritory of the Republic of Bosnia and Herzegovina.

                                                                  II

                   The Decision on Declaring the State of Imminent Danger of War dated 8 July 1992 ("Official Gazette of
           the Republic of Bosnia and Herzegovina", No. 1/92 and 13/94) shall remain in force.

                                                                  III

                 All State authorities shall, without delay, carry out preparations and start implementing the General
          Framework Agreement for Peace in Bosnia and Herzegovina

                                                                 IV

                   The Ministry of Defence shall, together with the General Staff of the Army of Bosnia and Herzegovina and
          other State authorities, undertake necessary measures to implement this Decision.

                                                                  v
                  The Presidency of the Republic of Bosnia and Herzegovina shall notify the UN Security Council of this
          Decision.

                                                                 VI

                  This Decision was published at the noticeboard of the Presidency of the Republic of Bosnia and
          Herzegovina on 22 December 1995 when it came into force and it shall also be published in the "Official Gazette of
          the Republic of Bosnia and Herzegovina".

            PR No. 1861/95                                                                                President
          22 December 1995                                                                       of the Presidency ofRBiH
              Sarajevo                                                                           Alija lzetbegovic, signed


          I hereby certify this is a true translation ofthe original written in BosnianlSerbian/Croatian
          Sarajevo, Bosnia and Herzegovina, 12 December 2017
                                                                               •'   /

          Ivica Bosnjak, Certified Court Interpreter for English          ~Dd
                                                  EXT-KOSTJEREVAC-00302
'\
i •.
                                                                                                  ~Bill.la 6ow!baK       0~·
                                                                                                     CAl'AJEBO         ijf ;
                                                                                                                     -.CJ:- /
       Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 308 of 372 PageID #: 313


                                                                                                                                                          ....-..--=




                                                                                                              1111111 fil/111111 /l[fflnffllllll/111
                                                                                                                              4795321,4 "~i  ----:--=--                         -N   --




                                                                                                                                                     ___       .,;:::-..;;;:_   -      -




                  Epoj: 10-02/1-230-  °I fb fr'?
                  ,[(aT)'M: 22.10.2014. fOAHHe




                  IIPE~T: Hoso Ceno, OIIllITHHa 3BopHHK, IIOAaqH,                                                                                                   ---=-·- -
                               ,[(ocTaBJba ce -



                 BE3A: Barna Hape,LJ;6a 6poj: T20 0 KT-P3 0004193 09-0.r1)1;0.4.2014. ro,LJ;.
                                                                                                                          -   -. -_ _-
                                                                                                                                         .
                                                                                                                                                    -·· -·.:·--:-:'.:~·-
                                                                                                                                                           ....:;....-·




                        y np1rnory aKTa AOCTaBJbaMO BaM Bojey paAHY Kapl}'-:0                      pacnop~,izy i~;u;;-;;-~ ~~~~!-~~(-~­
                 JIHHHjH pa.3ABajaina jeAHHHqa BPC H ApMHje PEHX Ha II11i..Pe¥_II0Apyajx:_om1p:Hefe.--- - i-=:°~~~~~~~}-·
                 3BopHHK, OAHOCHO MjecTa Hoso Ceno TOKOM cerrTeM6pa 1992~- roA.      -        -                -- -
                                                                                                                                                                      ........ --=~---=-·
                 IIPIDIOr:
                       KaoyTeKC'fY                                                                                                                               ~·-~s               .:.:;. ;-. . _. .
                                                                                                                                                                  - . ~-=-~·.-j_"'.::


~·..             MM
                                                                                                                   _·   -::_~.--:




                                                                                  -:~~~-·-~~
                                                                                    ----=--~--=-



\
                                                                                                             -     -·-=- --
                                                                                                                   -:.:- - -=---- -~ ~-:..~j:_~~~


                                                  EXT-KOSTJEREVAC-00303
                                                                           -:::::;::::...-
                                                                                                                 i¥~1~
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 309 of 372 PageID #: 314
      ,r'                    •·Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 310 of 372 PageID #: 315




               ....... ···




          :.
:·-....        .
'. \ i/
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 311 of 372 PageID #: 316




                                                                                      /Handwritten: Kajganic/


                                                                                         111m11r11m1111111111~11111mm1111
                                                                                                   47953214

                                        REPUBLIKA SRPSKA
                                       MINISTRY OF INTERIOR
                             CENTRE FOR PUBLIC SECURITY BIJELJINA
                       Neznanihjunaka b.b. St, Bijeljina, Tel.: 055/235-100, Fax: 055/235-113

    Number: 10-02/1-230-976/14                                 /Rectangular stamp: Bosnia and Herzegovina;
    Date: 22 October 2014                                      Prosecutor's Office of Bosnia and Herzegovina;
                                                               Received on 23 Oct 2014 at l.37pm; Organisational
                                                               unit /illegible/; Number: 4193 09; Attachment:
                                                               Military working map; Ro 22293/14; Authorised
                                                               officer of the Prosecutor's Office of Bosnia and
                                                               Herzegovina, signed /signature illegible//
    PROSECUTOR'S OFFICE
    OF BOSNIA AND HERZEGOVINA
    SARAJEVO
    Clo Milanko Kajganic, Prosecutor


    SUBJECT: Novo Selo, municipality of Zvornik, information

    REFERENCE: Your Order Ref. No. T20 0 KT-RZ 0004193 09 dated 21April2014


    Please find attached a military working map depicting the disposition of troops and the
    confrontation line between VRS /RS Army/ and RBiH Army units in the general area of the
    municipality of Zvornik, i.e. Novo Selo, during September 1992.


    ATTACHMENT:
        As above

    MM


                                      PP CHIEF OF CJB /CENTRE FOR PUBLIC SECURITY/

                                                            Borislav Grkinic, signed

    /Round stamp: Republika Srpska, Ministry of Interior, Centre for Public Security Bijeljina, coat
    of arms/



                                          EXT-KOSTJEREVAC-00306
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 312 of 372 PageID #: 317




     '.Sarajevo, Bosnia and Herzegovina, 8 December 2017

    , Jvica Bosnjak, Certified Court Interpreter for English   ~~

          ...




                                          EXT-KOSTJEREVAC-00307
                                                                                                                                                                                                                                                                                                                           /


                                                                    Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 313 of 372 PageID #: 318


                                                                                                                                                                                      Vojne §kole
                                                                                                                                                                                      i kursev:i
ored u kartoteci:
1a        Podgrupa           Odeljak         Podode!J.
                                                                                                                                                                                                                  3•

                J                ·o            j                                                                maticni broj gradana)                                              •. Ocena:

         KUSTJEREVAC Sulejmana A.DEM                                                                                                                 muski                   28. · Voj:ne vezbe:
                                                                                                                                                                                                                           ...
................................................................................... 2. Pol: .................. .                                                                                                      1
·:.·        ·                (Prezlme, !nie oca iii maJke i !me)
                                                                                                                                                                                                                      2
 J}·.~.9.9..~.~9.~~.~...                                4...   ~.~ ... ~.1?:~~.'?.~~.!~.?, ...~~.?.'.::i?:~ .. ~~~ ..... :                                                                                            3
          (Datum roc:!enja)                                                         (Me~to, opiit!na ! SR-SAP rMenJai

  . ·.
tanuJe.
                     rf.,
                      .//J K.i?t
                    r.··~·f.,.
                                       '•
                                     (:<l"'.,,
                           ...............
                                                          J.. .
                                            ,.....................
                                                                      /~
                                                _... _ t:UD o_,r.1••••••••••
                                                                   t / ,.i/'!
                                                                                    . , ..- . '
                                                                                              ')~
                                                                                                        ;J
                                                                            h·;.r....................................... ..
                                                                                                                                •
                                                                                                                                                                                                                      4
                                                                                                                                                                                                                      5
                    \./                                     (Mesta, uJ'.ica 1 broJ, opl!Una)                                                                                                                           6
'arodnost: ..... ~.~~.~~~~~ ................. 7. Zanimanje: ................................... .                                                                                                                     .7
                                                                                                                                                                                                                       8
 aposlen:                 ........................... cN~i~. 1: ~ci~~~~- ·;~;;~~· -~~~~;;t~~~ii~i· .......................... .                                                                                                  29. VES ............. •........... .30. Duinost   ......-.............. .
                                                                                                                                                                                  Pl-eobuka

·kolska spr~a: .. 1.j                          ·.:·.:;::j1~;
                                        ,l'····· ···· ····· ·· ··· ··· ·                  1
                                                                        ·,· • ·;·:,· ·•::"""'", ''.'"' ••, ..... ·ii:··
                                                                                                                                                                                                 I
                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                  32. Dumost ..................... ..

      · ~
        ~ ~
              I i1   ·                             ~111 1,111o11
                                              . r r.,
                                                                          1
                                                            1 11~·.. 1r.11·~•1iif;ll';~~\l,1 \'{• ': 11.1~J11"''
                                                                                                           1· 11 ••• 111,,q 1, 1
                                                                                                                                 1 1
                                                                                                                   ,1: ii ;,1~. · 1·
                                                                                                                                     .. ·······.·...:,··
                                                  ~ ...1, •• ,r.1 ",, •• ,.p ... "··1 ~ ... ,~ .. ~.,,,,· ...1........... ·.1.'.,,.1 ••••
                                                                                                                                              11: •1• 11· ,,,
                                                                                                                                                                         .   I
                                                                                                                                                                             I ,·· ;.
                                                                                                                                                                                        .I,; ' I     ~
                                                                                                                                                                                                         'i   :
                                                                                                                                                                                                                                                                  Ukaz -naredba               ·Broj i datµm
.nan3a'
    I
          a,;na za 08 : ........................~I!-~           !'••'·1··~ ~1,,·t l~J •·1· 'J• ,. 111,                               .              ,·1:·1                        33. Prqizv~aenje
   I Jn0                                                                 :r11r,,,
                                                        I
           rl                                                                         j'1r··~··1';'1'1~1"~:·'l~·1':.'r}i'I•         •1::~     I'..       11   r'l            ·'        ..... 1u.IiaprE!ae-
          111                                                       ~·· .i,1 ~ ~;,, •• r~~~ ~ ~       J .          1 ...   .,.
 .egrutUlolan:              .............................. 12. Sj>osoon st: .1.: •• \ ••...": ....... ;.~ ..................... .                                                      nJe u ~in
                                      (Datum)
                                                                                                                                                                                                                      3
                                                                                                                                                                                                                      4
                                                                                                                                                                                        ,,
                                                                                                                                                                                        ,. '                      ,5

                                                                                                                                                                                                                                                                                                             ukilz
                                                                                                                                                                                                                                                                                                                "'1
                                                                                                                                                                                                                                                                                                                           ·'
                                                                                                                                                                                                                                                                                                                      I\ I'.,




                                                                                                                                                                                                                       4

                                                                                                                     ___,,______.....
     ---·---·--·-·--·-----'--------
       -·-·--·· . ---·----------·---------......;,~_.._:,                                               ·~·.
                                                                                                                                                                    I
                                                                                                                                                                    I             36. Cstali podaci:
                                                                                                                                                                                                                       5


        ........ , ......................... 21. ................................. 22 ................................. .                                           I
       Ser!ja, brp~ voJne knJ!z!ce)                                      (Ratna znal!ka)                           (Vojna oprema)
                   I' 1,.11                   1''·'·\1. ljl I
           . i 1,1,.,111 11 1i·l1 . ' i 1~ ., ,1 /di! 1 'r ! .;.1;,                      •
       '.R: ... \'1,i'. 1..•••. : ••• : :.: .•• ~Jl: •• ~~'~ ......... './ ........ 24. ~.:: .......................................... :.': .... :
                                                                                                                                                                    t                                                                                                   Ovla!i~e~o. lice nadl~znog
                      "' · (Brojn! naziv ! oznaka RJl                                                 (VES l duznost u RJJ                                          I             ..................... 19 ...... god ..
                                                                                                                                                                                                                  r
                                                                                                                                                                                                                                                                             op,stmskog organa·
                                                                                                                                                                                  . Staresina je'clinice
                                        'I
       rcesce u ratu: ...... ) ... : ....... " ..                      ,.acf..o.f :.1.$:7.Z......-                              Jl:.(Datum
                                                                                                                                      P.4. :1.f!.tJ.C..c  .... .    \
                                                                               (Datum atupanja)                                              pres·      '

                                                                                                                                                                    I
                                                                         1
                                 ·       (Brojnl nazlv                                                                                                                             I••••••••••••••••••••••••••••••••••
                                                                                                                                                                                               '                     '
                                                                                                                                            tanka sl.)
       ~~-···"O'l-"""'.-".::a.t~~~~<)l':'~--"-l<...~-..N....../~~u.·,__....,,~..,..,,,.,,.,.._,,.,.,,...,.,,.,.,.,,.,,..,.1
                                                                                                                                                                    ·!
                                                                             Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 314 of 372 PageID #: 319

                                                                                                                                                                                                                                                                        Naztv !lkoie llL kUTii'a
d u kartoteci:
Podgi:upa              Odjeljak           Pododjelj.

 .· 1                       ./I                  Ii  .                                     (Jedlnatvl!Jl:l . ma~l!Dl -bi"oJ graitana)


-K-US.'lYJ~~:V:AG: .. S-l.lJ...ejma~a,. ..~DI .............                                                              2. Pol: ..   muiki .. ..
                     , (Prez1ine, hne oca ill liiajke 1.iine)
                                                                                                                                                                                                                                                      2             V:J-5/55                            .!j(tP/:ilP~"4.. ~o.o       ·'5 . J5.. 61.:1S ;, .
•.'!.o.9.,.l.9.9.l.~.....                                4 .•..:P,.,... P..'.H-§:gg,j.~.Y.9.,....~x.~~~~                                 ......~.i~ ..                                                                                                3                 V:;-.st,-;rS                      .-" -       . . 2.G. tJi.. '5 S. .2.lr. Ii .·'!Jf>-.: .
(Datum rot!enja)                                                     ·    ~e~to, cpl!~~ i R - AP rodlinja) ·
:1!1~lt~·~·;:~t.t.dlli.@.s:t1 . 'Yr··11ri'·l!!D               ,...J   .1\fil_ 4ri~ .a U Jt" t'                                                                                 ..
                                                                                                                                                                               '
                                                                                                                                                                                                                                                      4

~~Ii ,1~Jl1i?'.~~;irr•i-f.. ··'·1·i·~{·;~~~·1t'.& ·1~·~.0:P·~~~t~J· ···~ ............................... ..
        .iil. 11       i ,.1 1, ,.
                     ,'I    1
                           1 •• 1,.           :~r'!~sw;Wi1""1~      ;i:.,i>••. ·"F''
                                                                                                                                                                                                                                              l--6"----------~----------~··----~----11~--~----ll
    1
  J1 1IJ\11 -~~·:~ 1-1 ,!i_jp~n '\··_.l' l·1 1 : 1 ;1.~·11 1:.'1··~~~ . 11,
                                                       0
•
>dnosi>:
      IS
         .-.....~f... :1"·:-fto1i~·r•1•·····
                       ~      ~ 11
                                             ............... , .. :£1~µn
                                                .1       I          I   1q     I
                                                                                   7
                                                                               .... ~e;1
                                                                                    I II     I
                                                                                                 I
                                                                                                   •
                                                                                                      I
                                                                                                                   .
                                                                                                                           ·
                                                                                         .................................... .                                                                                                                       7                                                                                       j•,


            .                            I.     I                                           I.
                                                                                                                                                                                                                                                      8
)S}en:                                                                                                                                                                                                                                                                                              I    .         I         . ~ 1. ·1111')1
                                                                                                                                                                                                                                                                                                                                       I I' '1
                                                                                                                                                                                                   Preobuka                                                                                        I 30..·~···-6!"·'1
                                                                                                                                                                                                                                                                   29. VES ..........................                       •
                                                                                                                                                                                                                                                                                                                 s~ ,• 1•r·•~\·"'""•i'l''-"'·,
                                                                                                                                                                                                                                                                                                              1
                                                                                                                                                                                                                                                                                                                  1            1.   IJ    '·.db·    I         1'   I   "·\i
                                                                                                                                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                                                                                           1    I.I       ''f'i'               li''I I
                                                                                                                                                                                                  .......                                                          3'1. VES .... : .................... ·~2. Du!nost ....... , .......... : ... .

                                                                                                                                                                                                   33. Proizvo4enje                    .Cin .          Ukiiz- naredba     .Broj i dittllnl
                                                                                                                                                                                                       -ilnaprede- •-~·1;......4_______________'"---·l-----------'-----1---------------11
                                                                                                                                                                                                       nje u &           2




                                                                                                                                                                          11                                           '
                                                                                                                                                                                                                      r;1
                                                                                                                                                                                                            ,. Ir ·•111.J

                                                                                                                                                                                                    ·~~~· Su~~~e
                                                                                                                                                                                                        ,\lj·k~e
                                                                                                                                                                                                          .,
                             Vojna po!lta l mjesto                                                             ·Stupio                OfpuAten ., ·                                                     ill'  I 1                                         1
                                                                                                                                                       .,.                                   I              ,•1\                  .:,11
                                                                        !                                           '•                  o,   I
                                                                                                                                                                 ...                     I
                                                                                                                                                                                                                             '!11             I1''.           •'                  '       .                                                                            1', I

                ..                                                                                   ..·1 y.                                                                                                                                          .3
                                                                                                                                                                                                                                                      4
                                                                                                                             I,,                             I                                                                                                                                                                                                                 .'''1
                                                                                                                                                                                                                                          I ' 'l ~ •·\ 'i' ' r::.:i·ri t.:'i'M 1 I ':
                                                                                                                                                                                                                                                                                          1
                                                                                                                                  I
                                                                                                                                                 I,,         I
                                                                                                                                                                   , .,                                            ' '.iii ·I'•       I                       1
                                                                                                                                                                                                      36.;U!imstvou  1 · i1 .11\•'/• "' ;'.;'111' · i01\,,,i1. 1·
                                                                                                                                                                                    ..
                                                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                    l1 1' . 1~ ~ '~ /I
                                                             ...... '<"R;;;~;; ·~~~eit·~;: ....... '22~ \·1 ·1~ i. 'tt~lh~· -~~;~~~i((.1..
                                                                                                                                                                                   r'                    11 ·I ' J                        II .        I . i''.'I              I       w
 ..... , ......................... 21.                                                                                                                                                       I\                                           f                                       ~ '
                                                                                                                                                                                                                                                                                                                                                                                       ~ ~Ii! I
                                                                                                                                                                                                                                                                                              I   , .
                                                                                                                                                                                                                                                                                                                                               •,fl
l'lja, 'broJ vojne                   knjl2l~)                                                                                                                                                11
                                                                                                                                                                                                    .. 37.            Gfit~li. padahl:                                            .                                                                     '\I
                                                                                                                             '!                                                                                                                                                                                                                                                        'Ii \!ll'
                                                                                                                                                                                                  1~------------------------~~~---------------------:--.-_;_I
        ·.. ··· ·'"(i;;~j~ ·;,.·~~i~/·i ·~~ri;;k;; ·ii.Ji········                  24
                                                                                     · .. · · · · •· •· "cV'Es 'tri~~~i'~"iUi ···· ···~ .... ·                                                                                                                                                                          Potpls ovl~enog Uca ·nadldn:og
                                                                                                                                                                                                                                                                                                                               op§tinskog. organa
~~e         u ratu:
                                         (Brojnl nazlv
                                                                            -~~-:P..f !~1.B..:.... .Ct.:.?.~.:!~.~~.: ..
                                                                               (Datum 11tupanJa).                           (Datum pres-
                                                                                                                                                                                                                                              19 ...... god.
                                                                                                                                                                                                                                                                                                                      .. . . . ~~~.~. <. .·. . ..
                                          ill VP RJ) .                                                                        tanka el.)
                                                                             01c       - /11 I -;>

                                                                                                                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                                                                                                                     '
                                                                                               Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 315 of 372 PageID #: 320




                                                                --¥?'                           . +;:w.                                         """" iW"                                        ~·-·



       . ·. File classification:
                                                                 . --·--r.-·----
                 Group          :Subgro~......-_s_e_ct_io~n_,_,'t"-S~ub~~~
                                        :;,1·
                  .:4~,                   ··1'.                     ·fi                           ~·
                                                                                                  j
                 1..... ~,_.1,:u~w~VA.c:--si.i.leama:.i                      .A,llavi... ,...... :1. sex:                                                                                                         .:,,.,.!'~ ..
                            (Last name, father or mother's name, first name)               .
                 s. .:~...          ~~.t~w~~d?.~.L.
                                .u.(Date                                                                    ~, .:.P..,.. ~·~-9~g;1?.J~:r.!?.,,.:z~..~j;:q;_~ .. ~-~ff_ ..
                   · ·                   or'birth) ; ·· ·                                                   ·      (Place, municipality and Republic -Autonomous ~ro~nce of birth)

                 1~. R_es!dingat: ,·-·····m·~.......~~~~1~~;:Rq~-~.l~.y~cL ................~.-·:,.-. ......... ;....... ,....,.
                                               ·            ·            ·                          (Place. sl)'eet :ind house numb~r. municipality) · · ..

             .~-' .Etlrnicity:
                    . . . •,                 .          ••
                                                                   . i'luslim
                                                                ,,.~
                                                                 ··•·.  ····~··
                                                                                .... · · ·~~. '1
                                                                                      .......... ., , ........... i. .... , ••••
                                                                                                                                             7 O~C?upat1on.
                                                                                                                                                                  · .            ...,: .,._,.:~. ;.... "'"" ·~.';, ...... ... ~: •· ..... .                                                                   ,,__:-_.______-.-:-..-·-::-o-~~---·----1
                                                                                                                                                                                                                                                                                                                 .•. '8
!;!!         ·:aiEmployedwith: ...................... .,       ......... ._ •·... -- .•..._, ..........,,.._,, ..                                                                                                                                                     l'i"--!O!"'·..--"!'."-"I:
                                                                                                                                                                                                                                                                                              ...........~ ...... ".                                                                  ..~f
7i            ··. · ·
             ~f«                                        (Name and address of the work organization)                                                                                                                                                                     Ret~aining                                          ""
                                                                                                                                                                                                                                                                                                                            ...,. MTt
                                                                                                                                                                                                                                                                                                                                                   .fl

                                                                                                                                                                                                                                                                                                                                              · l"ty
                                                                                                                                                                                                                                                                                                                                   11 ary spec1a
                                                                                                                                                                                                                                                                                                                                                         d11r'1(;:1:
                                                                                                                                                                                                                                                                                                                                                                            ··
                                                                                                                                                                                                                                                                                                                                                 1 ,.. . •. . . •. . 30._ Duty                         '·•.   ...... :.... :'-
6oo ·'• ~:, 9U?!ificatiol)s:
                 ..... ...                                                                                                                                                                                                                                                                                                  3L: Military speciality ,;_                        il~. ·Duty        "'." .. ::-"'"'··••m·
-:-1                                                                                                                                                                                                                                                                   ~.,.,....,~...,.,....,       ......,il"'.....,..,...........,..,.~R~an~k"""-........-.;,...,..~~~~-~~~---..1 ......,.__~----"lf
g:J          i</1. Knowl~dge of importance forthe Anned Forces:                                                                    '.,. ~:. ·.•. ~· •• ~ti~•., ..... ~~~·~'.•••· .............................. ' .. ~ ....                                             ~). Co~ferred the rank~.__,..,..,.°""'"-'-~"'"'_ _ _ _ _ _ _...,_,~~~c!:'~..--o-rd_e_r_..,__N_u_m_be_r_an_,.d_da_t._•"""4.
m                          .


                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                           .of- promoted to            J
~ .'fl. Drafted on:                                                                                                                                                   f•'.   0 0 0 R 00. oO 0 '• U    0 I Oo. • • • 0 10: ..   ~~,   .. , . OOo• to 0 •
                                                                                                                                                                                                                                                                           ·the rank of            """               ·-         ---....;.•~------,...-.---1~··-...-o:---•-I
o·                                                                                                                                                                                                                                                                                                             ~;..'-----------
                                                                                                                                                                                                                                                                                                               i .              -~·----,.--1·~~~


                                                                                                                                                                                                                                                                                                                                                                                                                            r:-
6
a
 w
._,,
                         ••• • ""'' "•t ,..,... • ••• ~ ....... ,..,. •••,. .... ,.I •• ,,..:. •• , , . ' " ' ' • • , . , ••t   •••• •••   ••t • ••.     ...................,, .-. ............ ··· ................. _ ....
                                                                                                                                                                                                           ~•·                            ~        ·~·
                                                                                                                                                                                                                                                                                                                            ·--------------·--'!""'---· "1------- .. !                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                         '-:i~
·.o : } &.J~~~~c~-se~~:                                           ~· .~ .. ····~~-.,, .................... . ...... ,- 14.-Dura~ion ofmilit_ary seryjce: •·:····· .. ••· ,.,

             rs. Military                         n     ~.           ,
                                               .,: •::: .f).!J. .. .....                    -..         'J& .. Duty:_                                  _. ,.   .... , .... ...:·.::......... , ............... .
                                                                                                                                                                             ,                                                                                         ;,··....D..ec
                                                                                                                                                                                                                                                                                  ....o..
                                                                                                                                                                                                                                                                                       ra-11-·o·n..s--+--...t.--N   am-c-...,...-. .;·:.,....,,.....D_e""c~re.i..;em·· ,
                                                                                                                                                                                                                                                                                                                 .._..                                                                          "™                  ,
             · · speciality                     . (Main) 1
                                              !Mln·1-           r
                                                                  .                                                                                                                    (Main)
                                                                                                                                                                                                                        .                                                         '·
                                                                                                                                                                                                                                                                                                               '     t     .           . t '
                                                                                                                                                                                                                                                                                                                "T---.-.-.----- -_--- -,--·
                                                                                                                                                                                                                                                                                                                                                         .                           ;i                  -~-
                                                                                                                                                                                                                                                                                                                                                                                                       . --....,. --"."'
                                                                                                                                                                                                                                                                                                                                                                                                                                 .
             I~. Military
             ·      speciality

             .1 !l ·Military service:
                                              ,_, .......•.;o,.,r,<~.......
                                                            (Supplementary)
                                                                                                        ll;D~ty:                                          '    ..........        '.' :   ~.'


                                                                                                                                                                             (Supplementary)
                                                                                                                                                                                               ·... -.: ,........ . .. .................,,
                                                                                                                                                                                                                                                                       '"»s)udicial penalties                                    Type of delict
                                                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                                Court ....;d date of
                                                                                                                                                                                                                                                                                                               ....,_,,,.•__..__,.,._.,.,..,._.....,__,.t__i_u_d_g_em_en_t_._ _1 ~~.
                                                                                                                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                                                                                                                          .Type ana' am~unt of


       ·_,   ~~.;..·.- - ~M~=~il~i~ ary~ p~o~st~a~n~d~p~la~c~e-·-.~~~~~~~~~~~~~~~:-~=-. ="'s=-tart=- ~da=- ~te·=-:=- ~:-.- - ~R~e~le~as~ e~d-a_t_~-·-:
                                                ..;.·;..·                                                                                                              =-.                                                                    :-
                                                                                                                                                                                                                                               • ·•                                                             +·-+-----~-----~".:..·,r~-.,...----1----------~
                                                                                                                                                                                                                                                                                                               +----..,..,...,_-.                                      ..;;i                             ---------
                                                                                                                                                                                                                                                                                                                                                                                                          .    .

                                                                                                                                                                                                                                                                  1                                                -~'4·; ===----~-------··---·
             c-~                                                 -~~-----                               _ .,. ._. . .~-~. . .;.;. ~. . . .__. . _. .~--
                                                                                                                                                    . . . . . . . . . . ______. ., .                                                                      ~ 1·

                                                                                                                                                                                                                                                                 ·1                                                                                                                                    ..,,--~---:---'""''--~
                                                                                                                                                                                                                                                                        ~_,,.-~~"'-~---4-·N.. _it.;..:,_,!•'~·-~~~........~.............- ....................................:..;.;.,...,.......;....~...,.;.;;;;f:;:::~~
                                                                                                                                                                                                                                                                       r·~¥- ·Membership in                                                 . ,.
                 Ja.                                .                                   .          ii                                                                                                                                                                  -~~-···---'                 _·_,____,,.___,•--~------~~"'""'~"''•"'·,.n;_,,.___.,.._.......,
                  · (Military booklet series and No.)                                                                       (War badge)                                                        ·(Military equipment).
                                                                                                                                                                                                                                                                      · : ~, Other informatio~ ·
             .:~~i, wa.rtime    ....... ,i ,· . . . . . . . . . 1 ............ , • • _ . . . u · · · - ' · · -                           '::·~··· .,~.·         ;,.   ·~-·~~     • • . • • • • , ............ , ••   "'· .. - · · · - · · - · ..
                                                                                                                                                                                                                                                                       ~               ................ ~   ..................................._
                    assignment :Numeric name and code of the War Unit)                                                                         '(Military speciality and duty in th~ War _Unit)

             . zj. .P!!rticipation in war:                                    . •.('· ~ •-:u·. ·;~''.··· · .
                                                                                                                                     ~ . ..t , "~·-"· .,,
                                                                                                                                "§_~_. :·'?··~' !. ~:/..f:::. . . . ~.
                                                                                                                                                                                                      f'i        a, /G.ll ...
                                                                                                                                                                                                  <:::.~-,,j;.i'..'1 .!~-~..?'.~-i~.,i-..."

                                                                                                                                                                                                                                                                 I
                                                                      (Numeric name or Military                                   ·· :          (Start date)                                         .,    (Service end dale)                                           .............. -........ 1:·.1·••·1· 1~ .........
                                                                        PostoftheWarUnit)                             Turn over __:,;:.:.-::· .
       ~-....---~ •.!JC ..                                                                  1Wl1111iA      4    ~...,f~--, ,~;l!>~.              ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                 I
                                                                                  Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 316 of 372 PageID #: 321




                                                                                                                        'f.h.~:)~~·.
f!'l'i"""~..................~""""""'"'""~~~,.....~................."""'~""'"'8~
     · Fileclassificatian;.. . .                                                                                                                            .   lf.NIT CA~µ .
·'!Group             1~ubgro_.-u1?_-"-r-S-ec_,_tio'--n·-;Su·bsection                                                        t'-•,l}Di!'Jr.1.id'f ?;:fif1~(L
 ·
     '. ...
           '         ··
                                //
                                 •
                                                    11
                                                                        · ;)
                                                                               7                                             .P.:1:(Citizen's
                                                                                                                                      .• personal
                                                                                                                                              ·~ 11.;; '           '" ...... .
                                                                                                                                                                    ·<l
                                                                                                                                                   ide.ntificati_!ln .!1.U~ber>..
                                                                                                                                                                                       .•



 . ---.lWU~di\):dMVNJ••;:iulej·rruari:. ,At1ii1t~ ... ·                                                                                                                                                       ·                    M~le···                                                  i
         ).               ~ ~ ••• r ......... , ......... .•<t • .... ~ •••••• ·, f •.,_, ...... ~ t. .... , .
                    ·:. t .,.                                                                                             H - .,..· • ..: . . . .   ~   .. -. • • • -, . . . . . . . . . . . .   ~.. .d. 'Sex: .. .i··~ ~:- ._,.... ..                                                      I
                        · (Last name, father or mother's name, first name)                                                                                                                                                                                                                 .J
      ·:!. .,,, .•     ,1J.S.~P.t.~~~J:~196I
                         (Date of birth)
                                                                          .. .              (.         :~~;:~.:~.~~~t:!l:l?.~!!~.t. .. ~Y:?~f:!~'-. B.&~ ·'
                                                                                                       (Place, municipality and Republic -Autonomous Province of birth)·
                                                                                                                                                                                                                                                                                            l
                                                                                                                                                                                                                                                                                            I
         l,.Re~idtngat: D~.: ............... J~~~i~a_.~p~b~9Jeyi~L .............................. .~.: ...... .                                                                                                                                                                              1-.                          J ....-4'-'.C.-....,...;...-
              ···                    L. · ·                             · ··          (Plac~. ·street and h~~e ~illnber, municipality)
                                                                                                                                                                                                                                                                                             l                            ' 6
         l'j.. Ethnicity:
               .··· . . .
                                     ..          i'lUd 1im;                                           . . . . .· ;
                                     .:"'.!'"'"""""''' ..... ;: .......... .,,. ,. ..... ~t. .Occupation,........... , . ., ........ ,.,. ., .. ;.......... •·
                                                                                                                                                                . .. .                                                                                                                       J


                                                                                                                                                                                                                                                                                                                              '                                             I
         ti.. Employed with:•··.; •..• ~._.. t\· ........... ••• .... : ·•r-' ·i· ~ ... ,.,,: ...'; .;;. ,.... ;..... ,~ ~-.... ~,.::.;;:".~·.... ~~·· .. -:.                                                                                                                                                                                                               \
               ·                             ·                                          (Na111; and .addJ:e~~ of th7 worl, org81\•Zl\!10n)

         !!'.. Qt~alifl~ation~~·
                   .·. . .,, ..                          • - . . • ....... ; , • •• .., 1 .... • •   r • • ''"• ••• ·•- ... •• • ••, • ,., • ., , • ••, o ~ ....-. 11·,                             •;, '••, •         ••.,a       1 ..... ,   •,:   ~~·•• 1 ,     , , ••




      l () K~owledge                 of importance for the Armed Forces:                                            .......... _ ...................... '.'.'.·;. ·~.· ··:·····:.:.·:.: .. ··




                                                                                                              • , • . • • o • • • - w•      <• • • • •               o •    1 0 • •     o. • •     • O • • .. .,, • o f • ••• •   ~•   o • ·.OT • a • ... ,; .... • "• • < t• '. •
                                                                                                                                                                                                                                                                                                                                                                            I
  ·. 1e. J\1mi,;cy
               · speciality                 (Main}
                                                                                      ·.··
                                                                                      JG, Duty:                              .................
                                                                                                                                        .
                                                                                                                                               ·'":·;                      ,~,      .... .............
                                                                                                                                                                                             ;
                                                                                                                                                                                         (Main)
                                                                                                                                                                                                                    ';   ..·.     '. ~   ..............
                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                        ,... ,

      L7. Military                    ...... ::.!t!:t>.1.:.~L.                        ll),       Duty:.                     · ·•· · •• · · .... · · - • ··- (s~ipplementary). ·                                                                                                                                                                                             .I
          'speciality                     . (Supplementary)                                       ·,




                                                                                                                                                                                                                                                                                     .l      l
                                                                                                                                                                                                                                                                                                   i'

                                                                                                                                                                                                                                                                                                    , ~ :Other inf~nnation:
         :!ll.' ... -..:.. .. . .. ' .. ·• ".                                                                                                                     ... ,,'J.2,                       - 7 •• "'"" • ··~... .. •                    .. .. , •
            . · (Military booklet series and No.)                                                                  (W~~ tia.dge)                                                                              (Military e~uip~e~t)

         i:J ,wartime                · . .                  .                      , . ,.......•.. :·" .... .,... ·.~::... .:
     ·         ·. assignment • (N~~~ri~-~~;;;: ~~d· ~~d~·~f the War Unit)                                                                  ~Military speciality and. d~tty in .the ytar Unit}                                                                                             q
         n         tJPa!!i~ipatiop,i~-~ar:
                              (N~;;,~ric name or Milit;..y ,
                 ... ...;...___P_o_st_o_r1_h_e~~n!_ _____
 ,_______",c.;'_::_
                                                                    (Start date)
                                                                                        · ·                    · .    /.'fif.~i,~~.ift:!fz......:..: ft.Q~.1 !ftj;"fG~.·: .~ ..
                                                                                                      (Service end date)
                                                             r_ur_n_o,..v_e~r..,.,;;.,,,.."..·•·_ _ _ _ _ _ _ _ _,_..;..:..
                                                                                                                                                                                                                                                                             J           :}.ll
                                                                                                                                                                                                                                                                                       ::i.ll
                                                                                                                                                                                                                                                                                     ...
                                                                                                                                                                                                                                                                                           ., i



                                                                                                                                                                                                                                                                                                                                                         '·.'   .. r·.·i·
                         Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 317 of 372 PageID #: 322




       I hereby certify this is a true translation of the original written in Bosnian/Serbian/Croatian

       Sarajevo, Bosnia and Herzegovina, 11 December 2017

       Ivica Bosnjak, Certified Court Interpreter for English   -~hP




~
6
(/)

<::!
m
;o
m
:;;;
0
6
0
~
I\)
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 318 of 372 PageID #: 323




                                                                                                                                                    '>
                                                                                                                                                              -- .



                ........__   .....


     ... ;:-....~~ .
        .   ~     .,
                             -                                                                           , ..
                                                                                                           ·~        .


                                                                                      kQt.iana.:rr.
                                                                                      ~            .....                                                 .>




                                                                                                                                  ..   ~·




                                           ¥•••-:·:-'   . -~·.
                                                                 ·- .~ . ···~.·r~-.




                                                                                                                                             . j
                                                                                                                                            -~~ ~
                                                                                                    :;                                      <tl·i
                                                                                         ·;.,,.._.._    rcertify this document ,,cor::is1slti,g
                                                                                            •<1t,_."',. ·
                                                                                                                                                bf 1
                                                                                                                                       ~f J:J,ages :
                                                                                                  ·~~be a true, authenticated copy ~f the·;
                                                                                                    document held by the Offic~ the !          ·ff
                                                                                               ·          ·   Prosecutor of the ICTY-;


                                                                                                                ~f~2· /-~30
                                                                                                                         Janu~~i5                               J

                                                                                                         ...:.·-:·;.,··       •               _j

                                                                                                                          .                    .Ji..
                                     '··
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 319 of 372 PageID #: 324



                  'J•(:es'Pt~osnia and He~zego:in~
                 ~~~of:J_ofot Units Kamemca, LiplJe, N. Selo, Snagovo
                rto!1i9'i
             ; 2sJ4J.¥ 1992
                                                                                                  05081415

                                                     ORDER,

                               (of the commander of joined units on appointment of
                                              the Military Police)

        The Military Police are hereby appointed and they shall consist of:

           01. Besim Mujanovic - commander
           02. Elfeta Veseli - Sabit Sabic
           03. Sahbaz Sinanovic
           04. Adem Kostjerevac
           05. Razim Mahmutovic
           06. Zijo Ibrahimovic

       The named police shall operate under the authorisation of the Command and on their own
       initiative if they find that TO members are violating the regulations that all members of the
       Armed Forces are obliged to observe.
       They shall seai;ch family houses and establish financial situation there after which they shall,
       under instructions of the Command and by giving receipts, take for the military the surplus of
       consumer goods and food from a three-month war stock necessary for the life of a family.
       The police shall also carry out other duties assigned to it.

                                                     For the Command

                                                     Almir Seferovic, signed




       I hereby certifY this is a true translation of the original written in Bosnian/Serbian/Croatian

       Sarajevo, Bosnia and Herzegovina, 12 December 2017
                                                         .         .   )

   1
       Ivica Bosnjak, Certified Court Interpreter for English   ~~
                                           8<T-KOSTJEREVAC-00314
                           Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 320 of 372 PageID #: 325




                                                                                                                                  0508:1523
                                                                                                                                                                                     .·'·
                                                                                                                                                                               "::f,·,
                                                                                                                                                                                            '
                                                                                                                                                                                     '• J

                                  . :-r-'.




                                             "   - ~-                                                                                                               .";..-
                                                                                                                                                                    :. ;.~ .~-:~·.
                                                                                                                                                                              ~...




                                                                            ....
                                                                            Zl 4
                                                                            . ~·
                                                                            !:Jub~


                                                                            •:r,S,.
                                                                            Abd~
                                                                                                                                                                   .;\.
                                                                                                                                                                                                    l

                                                                                                                                                                                                    i

                                                                            nz••
                                                                            hsbi                                                                                               .·.
                                                                                                                                                                               ·~     ~
                                                                                                                                                                                            .I
                                                                                                                                                                                                    l
                                                                                                                                                                                                    .I

                                                                                                                                                                                                     i
                                                                                                                                                                                                     i


                                 _;*~'~~tart!                               lflla• .                                                                                                            •    !



                                  o9•,.ji•~16                               S.14
                                   r••.$1lltaam6                            Eerdn'                                .:_l. ·..
                                                                                                                                                                        ;.~   ..·.·
                                                                            llellU?ad.
                                  12•, .SQaev16                             Ramo
                                  l.'•· ··&cat3eftftC                       Me•
      . ., .                       14.              s~alovio                 Hazim
      i.1;;_
      l;' \
      tl   ~
                                  15.
'·.            'f :'.;··




       ··1i·"~~
           (·'\·~··
       ~:
      ":'
                                   ?;ttd~ci ini.H~r11ontnog odjeljen.jn sut pored in~noija i d.avan~ia
                                  ·st:mi.;.e•. ~ivodjonje prekt'iiiet.Sa voJn!h obavesa, i ~tui~m~n.ie dru-
                                   gih mjera J!oje ill.so                     nalo~e.
                                   lati                 S\l   ob.rj\Te~ni tit;i na okU.pu i ·pri svntmm t\4a~ja.van;1u . .l.~ jerli-:
                               nl•• t)nviti na •
                               .~~za komrm.ib~ o-Jjel3enja 1•rra.3ea zta~.·I•bim6'/14s
                                . ;:                                     ':.. ..... : .,,         .~.·-:.!/
                                                                                                              .        .
                                                                                                       . · ·.. ·· · ' · ·
                                                                                                                              .   '   '
                                                                                                                                    I certify this document consisting of
      '.                                                                                                     ......___,,,.
                                                                                                           · &OliiiiitJ,U         ..i. 0 . ..
                                                                                                                                 '"'1               .   .  .       1 pages
      r                                                                                                  ·          · •· to be a true, authenticated copy of the :
      '                                                                                                                · . 4 f!2oc~ent held by th~ Office of the '
                                                                                                     ~14-,jl,cjifM~·~       .. ;..;;-...,_
                                                                                                                                        ...-.·.,... ProsecutDr'of the.ICTY ;


                                                                                                                                          ]         -~\i4''
                                                                               ~   ,.   ·. '
                                                                               EXT-KOSTJEREVAC-00315                                           :.   ~)~j\<:•.'/"'.. -·\ \ ~{' ~··.·
                                                                                                                                                    .·.-;._:·'~.
                                                                                                                                                    ·,~··v" ·~·                             .
                                                                                                                                                      ~~..... l'...~,:.~               ·. . ·
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 321 of 372 PageID #: 326




                                                                                            05081523

    At a·meeting of the TO Liplje, the following

                                            DECISION
    was made
                                     (to form an intervention squad)

       O1. Ibrahimovic,                  Zijo
       02. Sinannovi6,                   Muharem
       03. Brki6,                        Hasan
       04. Mahmutovi6,                   Razim
       05. Fehrid,                       Abdul ah
       06. Hasanovi6,                    D:Zevad
       07. Hasic,                        Kasim
       08. ·Mustafic,                    Islam
       09. Becic,                        Seid - /handwritten: got another assignment/
       10. Sultanovic,                   Ermin
       11. Sultanovic,                   Nedfad
       12. Sacevic,                      Ramo
       13. Kostj erevac,                 Adem
       14. Smajlovic,                    Razim
       15.

    The following shall be the assignments of the intervention squad: in addition to interventions and
    standing guards, to arrest those who ·violate military obligations and also to undertake other
    measures as ordered to them.
    They shall be together and shall report each time they are to leave the unit.
    I hereby appoint Zijo Ibrahimovic squad commander.

                                                                For the Command




    I hereby certify this is a true translation ofthe original written in Bosnian/Serbian/Croatian

    Sarajevo, Bosnia and Herzegovina, 12 December 2017
                                                              /l
    Ivica Bosnjak, Certified Court Interpreter for English /£.Yed?
                                        EXT-KOSTJEREVAC-00316
       Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 322 of 372 PageID #: 327




 .{




i ..
      Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 323 of 372 PageID #: 328




                                                                                              !    I
                                                                                                                                                                                                                 i .I          1

                                                                                       !· •                                                                                                    ' - ,::. · 1 L
,.                                                                                                                                                                                                                                     j,'   ,.
'
                                                                                                                                                                                                          ~     -!             ...
                                                         '
                                                    ;:; -i .-:·~·                                            .t
                                                                                                            J.J
                                                                                                                  r
                                                                                                                  ;'

                  •.. '   "!
                                                                                                                  : • J
                                                                                                                                                                                                                                     .; : r..
                                                                                                                                                                                                                                     ,1"     ..




                                                                                                                                                                                                                 ~
                                                                                                                                                                                                                      -..
                                                                                                                                                                                                                 ... .......          . ·•
                                                                                              "         I                                                                                                                                --
; i
                                                                                                                                                                                                                                ·-·I




                                                                                                                                                                                                                               _,


                                        t
                                             I
                                                                             !\.~ ..   .f              'l' ' l{:; .C1il ~- '/1 t.: ;:
                                                                                                              '                ;
                                                                                                                                                            ! ~· i. ·.c                    :
                                                                                                                                                                                               ..    l
                                                                                                                                                                                                . '. ~~
                                                                                                                                                                                                                         '-·          1      .. )   .,
             .;                         i               ., i .,                      ·r
                                                                            1 i 'i' ':                                       .1•   ~•I ~   '·' ..
                                                                                                                                               ·.   I   •      .,             ...i r   1
                                                                                                                               f      ~             !           !
                                                              :
                                ~   '       ·t.
                                             ,·..       ·j          I   r   d'                i   .i   ·i                     : .,! ''Pt~                        I.:                                                                   t'     !
                                                                                                        !                                                                 1 .:;·- !.


      'l                                                                                                                                                       • ?    -



                          ...
                                                                                                                                                                          I     i·             !. •       '!.   ~;;::   '.!            1 !•.
                                                                                                                                                                                 '
                                                                                                                                                                          ~    ..
                                                                                                                                                                          I.    I
                                                                                                        1

                                                                                                        I.
                                                                                                        I




                                                                                                       '*+
                                                                                                        !
                                                                                                        t
                                                                                                                       _:·         ... i




                                                                                 EXT-KOST~E~EVAG-003 ia
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 324 of 372 PageID #: 329




                                                   /Handwritten: For Almir Seferovic/

         ·Aimed Forces of Bosnia and Herzegovina
    ·. · Joint units from N. Selo, Liplje, Kamenica, Drinjafa and Snagovo

      Number: 10/92          /92                                               05081800
      Date: ;I 0 August 1992
          .....
                                                RECORD

      Of burglary /plundering/ at the house of Mujo and Kemal (Halil) Halilovic .. The family house of
      the named persons was burgled and plundered on 9 August 1992, on which occasion all items in
      the house were ransacked and the following ones were taken away:
             2 jars of butterfat, 2 kilos each
             1 kilo of honey
             a coat and female boots
             4 shirts
             3 undershirts and 2 pyjamas
             1 full suit (to be buried in) kept in a chest, together with DM 2100 /German Marks/
             1 kilo of rice
             3 kilos of custard sugar
             manual coffee grinder
             20 kilos of jam
             1800 Dinars

     This house was not opened by force but with a key, or it was entered through a window.

     The following items have been reported missing from the house of Kemal Halilovic, which was
     entered by force, namely by breaking down the doors of2 rooms:
            1 kilo of roasted coffee
            3 original blankets
            6 kilos of sugar cubes
            10 pate tins
            1 coat and shoes
            3 kilos of washing powder
            10 litres of edible oil in a can
            3 kilos of macaroni

     The whole house is ransacked and in the utmost mess.




                                         EXT-KOSTJEREVAC-00319
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 325 of 372 PageID #: 330




                                                                                           05081801

                'mnii§~fon wor~ed in the following con_iposition:
         fk os~OVIC, EDIN               .' signed
         2:   NAMIC, ASIM            , signed
       .. 3. KOSTJERE\'.:AC, ADEM _ _ _ _ _ ,signed
          4.S SWLIMOVIC, ADMIR                  , signed
        j ·""
     The Record was made in the presence of Halilovi6, Mujo who was personally present when the
     said house was inspected. On the above-mentioned occasion, 6 kilos of type 500 flour were also
     stolen.

                                                              Signature: Halilovic, Mujo

                                                              _ _ _ _ _ _ _,signed




                                             EXT-KOSTJEREVAC-00320
       Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 326 of 372 PageID #: 331
                                                                                                                                                                                                                 J-t
                                            !~i£~iJl3.Pf'1A r~G:;;NA I HERCEGOVINA                                                                                    /       ;              ,.      "               f> · '      1'1 ..~ :";'
                                                                                                                                              .Ev.br.              .'/ -·'              •         . ·'>.     ) {/ . ,            •• ,_, •.•
                                             &EoERACllA BOSNE I HERCEGOVINE
                                             MiNisrARSTVO ooBRANr~ - OBRA~E                                                                   Odje!]enje u op6inl                     .S i~ r: t_:. ct:.
                                                                                                                                              o~1~;ri:         r .·9.. c; s. /fJ(\




                                           2. lrne      oc'"


                                                                                                                                                                      .           .    .
                                                                                                                                                             ~!.t_ . ~-!--~- ~:J .:. -.

                                                 --~ruj \:




                                                                                                                                   i.!~.
                                                                                                                                        ·",' r·• r:'zlJ 1.J1-:1
                                                                                                                                                         ·: ,. ,I.
                                                                                                                      0-'                                                             ·'·J
                                                                                                                      :xi '-? 1~.~--· 1: !"; !~
                                                                                                                                       ....       ·f (,
                                                                                                                                              ~- 1._~L·                               do
                                                                                                                      ;.d
                                                                                                                      o".j'
                                                                                                                                   L-L...L_l......1-L.J
                                                                                                                                 ...
                                                                                                                                   L.1
                                                                                                                                              :·   ..
                                                                                                                                                    I
                                                                                                                                                        ..
                                                                                                                                                         I     .1 ...L ...J
                                                                                                                                                                                      de
                                                                                                                                                                                      do
                                                                                                                                                        .\        ,
                                                                                                                     ::>d         LL ...L._.L._L L.J                                  de
                                                                                                                                  :Jan mj. god.
                                          9. Broj mJc.:;e.'i za pl?6u
                                                                                                                                                                                                                          /        .
                                          1c..    M,iesecr:: iznos plac~ u DEM                                                                                                                                           L.':    c_~_J

                                                                                                                                                                                                             i       ~    •""/   ,r· •
                                          11. U>;up:~: iznos pi16e           iJ   DEM                                                                                                                      ~     k:.:J.:'.: !:._ ....: ____ _


                                                                                                                                                                                                           1......

                                                                                                                                                                                                              I.--,.·     II

                                          1~     IJi'ui)no     L?.   isrl:itu u DEM                                                                                                                        -/~ J-2. _f.~. ·_.:...i:: -.
                                                                                                   1                        ;'
                                                                                      ~ ( . , , .. .; ·r· : 1 •• / ,., ' · · 1'
                                                                                                                                       i       1   I,                     ,           r ·           /         /.
                                         u;,up;-o :':.':· I-plan.: u DEf1~ (s:ovirna) ;...::._,._:__~._,_:::,;_L./LJA.':}.:'-t. -~~--:~.:.!.../-f..'--                                       _"'r   -.:.,
                                                                                                                                                                                              '. L.!.:...._l__:·_____ _




                     _.l

             d      rl1_..

{ r
, __/
   ,.-..__ L·'-·                                                                   EXT-KOSTJEREVAC-00321
                   (;··1•;rrnw ~~ i>:dajc na -:>snoliu Z;;kona o placamc~ prip.Jdruk.~ on.::.in;11 smiga Republike Bosr.e i Hercegovine ('Slu!beni fist F:JiH", br. 28/95, 37/:15, 48;'!::j i
                   :>:06 ~; Odluk" Viade fl8ili b'r. 01--C2t-'115 od Ol.c'-~. :._;;.,:;. gudine, u·s,rhu reguliranja stafa, osiguranja i plaCe pripadniha Orufanih ~naga RBiH, i ko1•acrn ;<)
                   ·\ upr;i-..·'.;;.~;-n nost1Jolo.!J.
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 327 of 372 PageID #: 332


                                                                                                    /Handwritten: SA
                        ·R:EPUBUC OF BOSNIA AND HERZEGOVINA                                         Reg.:No.45235503962
                        FEDE~noN OF BOSNIA AND HERZEGOVINA
                                                                                                    Unit in the municipality of: SREBRENIK
                        MINISTRY OF DEFENCE                                                         Date: 4 May I996




                   CERTIFICATE
                                                                                of salaries
                                                                                to members of the Armed Forces
                                                                                of the Republic of Bosnia and Herzegovina

   1.    Surname                                     KOSTJEREVAC
   2.    Father's name                               SU LEJMAN
   3.    Name                                        ADEM
   4.    PIN                                                                                                          1109961183893
   5.    Military booklet No.                                                                                                          2255200
   6.    in the military records of                  SREBRENIK                                                                                         55
   7.    Status of a member of the Armed Forces                                                                                                        24
  8.    Time spent in the Armed Forces                                             from 08.04.92                 to                   20.03.93
                                                                                   from 30.05.94                 to                    17.04.96
                                                                                   from                          to    Bosnia and Herzegovina;
                                                                                                                       Federation of Bosnia and
                                                                                   from                          to    Herzegovina; Ministry of
                                                                                                                       Defence; Division in the
                                                                                   from                          to    municipality of Srebrenik;
                                                                                                                       stamp signature/
                                                                                             ddmmyy                          ddmmyy
                                              \
  9.    Number of months for salary                                                                                                                     33
  10. Amount of monthly salary in DEM                                                                                                                400
  11. Total amount of salary in DEM                                                                                                              13200
  12. Previously paid in DEM                                                                                                                          n/a
  13. Total amount to be paid                                                                                                                    13200
  Total amount to be paid in DEM (in writing)                           Thirteen thousand and two hundred

        COMPLIANT:                                      ARMED FORCES OF R BIH                         MINISTRY OF DEFENCE
  /Adem Kostjerevac, signed/                            /signed, signature illegible/                 /signed, signature illegible/
  Member of Armed Forces - signature)                        (LS. - signature)                             (LS. - signature)
                                                         /Round stamp: Military Unit 5833            Bosnia and Herzegovina; Federation
                                                         Srebrenik, 2, coat of arms/                 of Bosnia and Herzegovina; Ministry
                                                                                                     of Defence; Unit in the municipality
                                                                                                     of Srebrenik/
  /Signature: Lucija /illegible//
  The Certificate is issued pursuant to the Law on Salaries to Members of the Armed Forces of the Republic of Bosnia and Herzegovina
  ("Official Gazette of the Republic of Bosnia and Herzegovina", No. 28/95, 37/95, 48/95 and 2/96) and the Decision of the Governn;ient of the
  Republic of Bosnia and Herzegovina Ref. No. 01-021"115 dated 01.04.1996 for the purpose of regulating years of employment ·            ..   -
  and salaries to members of the Armed Forces of the Republic of Bosnia and Herzegovina and is a final one in the administrati   w~retf-tc.
                                                                                                                                      ~      i-'°''r{IAA~34<'.\'.   lf',
                                                                                                                                   :-.°> <;,."                  '"<?.   'i:t
                                                      EXT-KOSTJEREVAC-00322                                                       ~c,_,,                            "'"r.y ~
                                                                                                                             :;;~                                       ~~
                                                                                                                            * t;        lvica Bosnjak 'i "':
                                                                                                                        (   ~                    SARAJEVO
                                                                                                                            "TI        ••
      Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 328 of 372 PageID #: 333




                    'e ::c~rt,ificate: handwritten: This copy corresponds to the original document held by the
                  ·c:fi\le:Office Tuzla.
                   ::... ·-.-·

                                                               Head

                                                               Muho Halilovic, signed

                        "
        :r/RP.!J.nff!ffe.famp: Bosnia and Herzegovina, Administrative Office, Sarajevo, coat of arms/




         J hereby certify this is a true translation ofthe original written in Bosnian/Serbian/Croatian

         Sarajevo, Bosnia and Herzegovina, 11December2017
           .                                                             f

        Ivica Bosnjak, Certified Court Interpreter for English    feC:::2




.I
id'
~f
.


,.;




1.

I'




                                                 EXT-KOSTJEREVAC-00323


                                                                                                          L1R1.ma 6owtt>aK
     Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 329 of 372 PageID #: 334



l-                                               I 7, V .J F' L T A J                               01239555
                                            (iz    sluz~e      dAzurstva)
          J'.T   A:         26.01.1993.i;i:od.
         ~~:/~ ~---2 od 06 do 14- SAti.
       ,m .. --r, r·T I< "Ii': U 1#. l, 50.m~n. u.st~nic1} v. p~lic~je.o?rer.~_jo ~e:                                V~h~djn
                                    11
      :.. : .F•. : ·· .- -·- -···- Sa.l:i.hovic-voJni polica;iac iz Ah mine JedJ.nice i pr1.:avl,:i1J,1e:
                                   Harbas Huseina i Harbas Azema iz iste jedinice.
                      .i•
                                   Isti s11 napustili ( sarnovol,ino) strazu ·sa Ku.Sica grobl,'ja •
     B L U £ B R: Odvijal~
     -----------                      ...
                                             su se prema rasporedu-

                                                                                          ne zu    r n i:
                                                                                   ('~~anovi6 Sati)ih,u~in~
                                                                                    ']l}JlcJ.J,,U)lA,e., ~()JM,~

      ·-------:----------"'.--------·-···
                  I ZV Et T A                           J                      J
                                           (iz slu~be deiurstva~
         DANA:         26.ol.1g93.~od.
         VhIJ~~: od 14- do 22 sata
         BTRAI:!]l~;_ rr 1'7,4'-· sati u~ stRnjc1J                    V.T'l"l1i-'.'.j2o   Tbrahi~ ~,;~rri~a .i"' r'lrwp,..,
         r_Nne. 7Proh15-':'rij){e i z Ceri::kA:
                                 .T~'lrrw,r0d.lS.l0.lq72.:C'ct.,sJ .¥0lebace-Bekrwi6i
         CJ:) i.okif ('tri.drJS"'V)
                   z~r0hljen 17.05.1° 0 2.~od.u Ce~skoj.                    .
          2. Ilic (r,,;1_,hinko) Draf"rth,rod.?_"; .11. l 0 75. ~oil. u Pri bini cima-i.Tl ~sen:i.c~
                zarobljen 19.06.1992.Fod.u Kasabi.
          3. Pejic (fviihajlo) Rado ,rod.27. o7i .1956. q·nd .u r.()bel .ii-Vlasenica ~
         .~·- zarohljen 10.06.199?.P-od.u Gobel.ii.                                                                            v
         .~} Red.r-vi.c ( 81 avko) Anda ;r0:<t .10. 06. l oc;13. f"Od.. u Petkovcima-?'vornik,
            - za~obljene l~.09.1092.~n~.u FoSPnju (knd Drinja~e).
              _        TJ 18,oo sati pa.trolF.1. p0 fr.T.'adu                      1e
                                                                     ririvelR Tbisevi~ (Salko)EelJ.f,
         rori.08.04.1059.gpd.u Sasama,pr1 tome mu JB oduzetR poluautomaskR nusk~
          (PAP-72S512) i 6+loo(stosest~ metaks,razlr~ privodenja ~e ne Gd~~ivan~e
        B~uf tl~~iPi<l.i~.. ). X~Xti~L.X:.XXO:C".X:.i: ~ . ,,,_~XJi:~'X
        - - - -· X~t~.H'.M..A'iCfA".-J1.S{~'1r'J{~X~f~tt:K:~5{1(
                      Pa sluibu nisu do~li Kand~etovi6 Rsed i G§belji6 ~eval.
                                                                                        ,.}:~rn 1/}A /!.         ~
                                                                                    f))J~CVS.f'bf)f}}~,
         --------------···-----~·                                     11
                                                     I Z V J_t:<,t'.- J A:.I                                -------
                                              ( iz sluibe deiurstva)
                 P.~~:26. ol. 1993.god.
                 ·--._....__...,
                 VRIJP.JV!P.:   ___od 22do 06 sati
                 _§1'.RANK~:n toku sluzbe ni;ie se obratila ni jedna
                 SLUZtiP: Slnzbe su se od.vijale po rasporedu..




                                                        EXT-KOSTJEREVAC-00324 ·
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 330 of 372 PageID #: 335



                                                                                                      01239555
                                                      REPORT
                                               (from the duty service)

      DATE: 26 January 1993
      TIME: From 6.00am to 2.00pm
      PARTIES: At l l.50am Vahid Salihbegovic, military policeman from the Ahmo's Unit came to the
                 Military Police station and reported Husen Harbas and Azem Harba.S from the same unit.

           .
           1      They (on their own) left their guarding post at the Kusic graveyard:

      SERVICES: They were carried out according to the schedule.

                                                                               Person on duty:
                                                                         Sabahudin Ismanovic, signed

                                                   REPORT
                                              (from the duty service)

      DATE: 26 January 1993
      TIME: From 1O.OOpm to 6.00am
      PARTIES: At 5 .45 pm, the MP Ibrahim Mandfa brought to the police station war prisoners from Cerska:
          I. Jakov (Vidosav) Dokic, born on 15 October 1972 in the village of Kolebace- Sekovici, captured
             on 17 May 1992 in Cerska.
         2. Dragan (Ljubinko) Ilic, born on 23 November 1975 in the village of Pribinici - Vlasenica,
             captured on 19 June 1992 in Kasaba.
         3. Rado (Mihajlo) Pajic, born on 27 March 1956 in Gobelja- Vlasenica, captured on 10 June 1992
             in Gobelja
         4. Anda (Slavko) Radovic, born on 10 June 1956 in Petkovci-Zvornik, captured on l7 September
             1992 in Koeanj (near Drinjaea)
                     At 6.00pm, the patrol patrolling around the town brought in /illegible/ (Salko) Ibisevic
        born on 8 April 1959 in Sase. A semi-automatic rifle (PA-795512) and 6+100 (six hundred)'rounds
        were seized from him on that occasion. The reason for bringing him in was his refusal to respond to
        the mobilisation call.
                     Esed KandZetovic and Seval Gabeljic did not come to the service.

                                                                                 ' Person on duty
                                                                                Zahidin Delic, signed

                                                     REPORT
                                              (from the duty service)

     DATE: 26 January 1993
     TIME: From 1O.OOpm to 6.00pm
     PARTIES: No party referred to us during the service.
     SERVICES: They were carried out according to the schedule.

                                                                              Person on duty:
                                                                          Zahrija Salihovic, signed


     I hereby certiJY this is a true translation of the original written in Bosnian/Serbian!Cr_oatian
     Sarajevo, Bosnia and Herzegovina, 12 December 2017
     Ivica Bosnjak, Certified Court Interpreter for English     4e~ \....,_~~
                                           EXT-KOSTJEREVAC-00325
         Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 331 of 372 PageID #: 336




                                                                                                   Strana4792
             S:vjedok: Anda_Radovic (zatvorena sjednica)
             Ispituje gdalgd1ca Sellers


              1

              2

              3

              4
                      ·"
              5

              6

              7

              8

              9

             10

             11

             12

             13

             14

             15

             16

             17

             18

             19

     /       20
;.l  '
 ·t          21

             22                                            [Zatvorena sjednica]
ti
             23                         SUDIJA AGIUS: Gdo Radovic, kada kazem da prelazimo na zatvorenu

t,           24            sjednicu, to u osnovi zna~i da se prijenos izvan ova ~etiri

             25            zida odmah zaustavlja, tako da niko ne maze pratiti postupak




                                                            EXT-KOSTJEREVAC-00326
             Utorak, 8.2.2005. godine
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 332 of 372 PageID #: 337




     ·,. . dole Anda Radovic (zatvorena sjednica)                                                         Strana 4793
     :S.\'.Je       •
      J~ituje gda/gd1ca Sellers


         1           dok -- sve dok smo na zatvorenoj sjednici. Drugim rijecima, niko ne moze

         2           cuti ono sto svjedocite i niko ne moze vidjeti sta se desava,

        3            u redu?

        4                         Izvolite gdo/gdice Sellers.
               ·"'
        5                         GDA/GDICA SELLERS:

        6             P.          Gdo Radovic, da li ste razumjeli sta Varn je sudija Agius rekao?

      7               o.          Da.

      8              P.           Hvala. Zeljela bih Vas pitati, tokom vremenskog perioda kojeg

      9         ste proveli na mjestu kojeg nazivamo skloniste, jeste li ikada bili

    10         seksualno napadnuti?

    11               0.           Da.

    12               P.           Biste li samo Pretresnom vijecu svojim vlastitim rijecima rekli

    13         o prirodi tog seksualnog napada, osobi, ako znate, koja je pocinila

    14         seksualni napad.

    15                            SUDIJA AGIUS: Idemo jedno po jedno.

    16                            Priroda seksualnog napada,       kakav je to seksualni napad bio -- i

    17         da li je bio? I da li je uvijek bio isti.

    18                        SVJEDOK:         [Prijevod] Mislim da Vas nisam dobro

    19         razumjela.

    20                        GDA/GDICA SELLERS: Mogu li biti eksplicitnija?

   21                         SUDIJA AGIUS: Da, mislim da trebate, i mislim da je bolje da

   22                Vi postavljate pitanje a ne ja.

   23                         GDA/GDICA SELLERS:

   24                P.       Gdo Radovic, jeste li ikada bili silovani dok ste bili u sklonistu?

   25                0.       Da.




                                                      EXT-KOSTJEREVAC-00327
   Utorak, 8.2.2005. godine                                                                  Predrnet br. IT-03-68-}
        Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 333 of 372 PageID #: 338



                                                                                                                  I
                                                                                                     Strana4794   I
                                                                                                                  ,l


                             P.      Mozete li molim Vas reci Pretresnom vijecu okolnosti pod kojima
                1-

                2     ste bili silovani.

                             o.      U'zasne.
                      _,,.
                             P.      Ako Pretresnom vijecu mozete samo ukratko objasniti prvi put

                5        odnosno bilo koje naknadne navrate kada ste bili silovani, molim Vas.

                             o.      Drugu no6, a onda i kasnije, pryi, Radim -- dogodilo se

                7     vise puta. Ime osobe je Adem. Bio je previse grub. A onda je

             s        naisao i skolski kolega mog oca i rekao da 6e se zauzeti za

             g       mog muza. Nadimak je bio ,,Dupla palica". Kasnije sam mnoge stvari

           10         skrivala od svog muza, a ni ovdje nisam spremna da govorim o tim

           11         stvarima.

           12                P.      Gdo Radovi6, da li bi Vas iskaz bio da su Vas silovale

           13        najmanje dvije osobe dok ste bili u sklonistu, taj Adem i ova druga

           14        osoba koju opisujete da je poznavala Vaseg oca?

           15                0.      Da, da, da.

           16                P.      Dakle, da li je prva osoba dok ste bili zatvoreni u sklonistu, Adem,

           17        bila neko koga ste poznavali od ranije, prije nego sto ste bili zatvoreni u skioniste?

           18                0.      Da.

           19                P.      Da li ste ga poznavali iz Vaseg sela?

           20                0.      Iz Novog Sela, da



 ~
l.l('
           21

           22
                             P.      U vrijeme kada Vas je silovao, da li je nosio uniformu ili

                     je nosio civilnu odje6u?
'I
V!
,,,!       23                o.      Uniformu, a bio je i naoruzan.

           24                P.      I je li Adem bosanski Srbin, bosanski musliman ili neke druge

           25        nacionalnosti?
  '·
'.)
.,




                                                     EXT-KOSTJEREVAC-00328

          Utorak, 8-2.2005. godine
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 334 of 372 PageID #: 339




                . d~;~~-ovic (:aitvorena sjednicli)                                            Strana4795
                 "' l¢aSellcrs


                     o.          Musliman.

                     P.          A druga osoba koju ste opisali i koja Vas je takode silovala,

             ·. J:;.iste li Pretresnom vijecu rekli kakvu je odjecu nosila, ako je

             ·:'ikakvu.

                    o.           Uniformu, a-bio je i naoruzan.

                    P.           I da li je ta osoba bila bosanski musliman ili bosanski Srbin?

                    o.           Musliman.

                    P.           A kao rezultat tih seksualnih napada, da li je nastupio vremenski

     .~        period kada ste pokusali izvrsiti samoubistvo?

                    0.           Da.

     11             P.           Sjecate li se koliko Vas je puta ta osoba koju zovete Adem·

     12        silovala?

    i3              0.           Stvarno ne mogu reci tacno. Mislim da sam u izjavi rekla

    14        nekoliko puta. Vjerovatno je bilo vise puta, ali ne zelim preuvelicavati

    15        broj.

    16              P.        A sto se tice druge osobe koja Vas je silovala, znate li koliko

    17        Vas je puta on silovao?

    18              0.        Jednom.

    19             P.         Je li Adem imao nadimak?

    20             0.         Pali'ca.

    21             P.         Da li biste molim Vas naveli ime druge osobe koja Vas je silovala

    22        i da li je i ona imala nadimak.

    23             0.         Ne znam mu ime. Znam da je njegov nadimak bio ,,Druga

    24        palica".

    25             P.         Hvala.




                                                      EXT-KOSTJEREVAC-00329
   Utorak, 8-2.2005. godine                                                           Pr
                                                       (


Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 335 of 372 PageID #: 340




                                                                                            Strana4796
            <!d~~a R?dovic! (zatvorena sjcdnica)
            ~:~~algdic11 Sellers

                                G8A/G8ICA SELLERS: Casni sude, u ovom trenutku se mozemo vratiti

                na otvorenu sjednicu.

                                SUDIJA AGIUS: Da, predimo na otvorenu sjednicu molim vas.


      ".4
              «,.                                  [Otvorena sjednica]


     '.$
      :6

      7

      8

      9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

     24

    25




                                                     EXT-KOSTJEREVAC-00330
     Utorak, 8.2.2005. godine
      Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 336 of 372 PageID #: 341




                   •\Men~~ijev Hurl¢ (~shlvak) (otvorena sjednica)                      Strana 4803
                    i~i{iije g. la7.31\?V1C




            ,,f:   .....

            :5

            -6

            7

            8

            9

          10

          11

          12

          13

          14

         15

         16

         17                                                   [Zatvorena sjednica]

         18                         SUDIJA AGIUS: Sada smo na zatvorenoj sjednici gdo/gdice Sellers.

         19                         GDA/GDICA SELLERS: Hvala.

         20                P.       Gdo Radovic, zeljela bih Vas pitati, kao sto sam to uradila kada

         21         smo kratko govorili o sklonistu, jeste li bili seksualno napanduti, sto

         22         znaci da li ste ikada bili silovani dok ste bili u stali?

         23                0.       Da, izvan stale, u lovackoj kucici.

         24                P.       To je kucica od cerade o kojoj ste ranije svjedocili?

 ,/      25                0.       Da, ispred stale.
 (

,I




                                                               EXT-KOSTJEREVAC-00331
         Utorak, 8.2.2005. godine
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 337 of 372 PageID #: 342




             :~!W~e)jcy Durie (~vak) (otvorena sjednica)                           Strana 4804
              'iSJ!l~je !!· I..azareVIc

                     P.       Dakle, da li znate ko Vas je silovao dok ste bili u §tali?

                    v.        Veiz.

                     P.       Dakle, je li Veiz bio jedan ·od strazara koji je bio u §tali,

              ·11i je to bila neka druga osoba?

                    o.        Da bio je strazar.

                    P•        I kao strazar u stali, je li bio obucen u uniformu i da li je

    .9         nosio naoruzanje?

        B           o.        Da, imao je uniformu i naoruzanje.

        9           P.        Dakle, aka se mozete prisjetiti, da li biste Pretresnom vijecu

    10         rekli da li ste u stali bili silovani jednom ili u vise navrata?

    11              o.        Vise puta.

    12              P.        Ako mogu pitati, da li bih mogla reci da je bilo vise od tri puta?

    13              o.        Mislim da jeste.

    14              P.        Dakle, nakon sto bi se silovanje desilo, da li biste ikada ikome

    15        od kolega zatvorenika rekli sta se desilo?

    16             0.         Rekla sam Radi Pajicu, a kasnije je on to rekao nekome drugom i

   17         onda je taj covjek dosao i sprijecio da se to ponovi. Veiza je

   18         prerasporedio negdje drugo. Nije dolazio sedam dana, a kada se vratio,

   19         bio je agresivan i ljut. A onda ga je taj covjek, cije ime ne znam, i ne

   20         mogu da lazem u vezi s tim, izgrdio i bio je poprilicno zestok s njim.

   21         A on je poricao, rekao je da je lagao (sic. vjerovatno 'da je lagala'). A

   22         ja sam rekla: ,,Ne, to je sve istina, nisam lagala. Nisam poznavala tog

   23         covjeka, ali je on za to cuo od Radeta Pejica.

   24              P.         Da se samo malo vratimo na to. Covjek o kojern govorite, je li taj

   25         covjek dosao u odredenom momentu i zamolio Vas da izadete iz stale?




                                                     EXT-KOSTJEREVAC-00332
   Utorak, 8.2.2005. godine
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 338 of 372 PageID #: 343




    i[SYjedok: ~e~d~ljev Durie (o:1stavak) (otvorena sjednica)                               Strana .4805
    _.:t1i1_a_Jcrsno 15p1tuJe g. Lazarevic


        1           0.        oa. Otvorio je vrata i pozvao me da izadem van. Da, dosao je.

        2           P.        I je li Vas pitao da li ste bili seksualno intimni s nekim

        3      Hi ne?

        4           0.        Mislite covjek u stali?

        5                     Covjek koji Vas je z~olio da izadete iz stale, kojem sta onda

     '6        rekli i koji je izgledao kao da je .bijesan na covjeka koji Vas je silovao,

       7      da li Vas je zamolio da izadete van stale i zatim Vas pitao da li ste bili

     a        seksualno intimni s nekom osobom ili ne?

     9              0.       Da. Dosao je -- neko mu je rekao za to, pa je dosao, otvorio

   10         vrata i pozvao Andu Radovi6 da izade napolje. Onda me je suocio sa

   11         Veizom, Veiz je to sve poricao, a onda sam ja rekla:· ,,Jeste, istina je,

   12         u vise navrata". A to se desavalo izvan stale. Nakon toga je Veiz bio

   13         prerasporeden negdje drugo. Nije vise bio u stali, tako da nisam imala

   14         seksualne odnose ni sa kim drugim nego s Veizom.

   15               P.       Dakle, bi li Vas iskaz bio da je ta osoba, koja je izgleda imala

   16         odredeni autoritet nad Veizom, odvojila vrijeme da Vas pita da li se to

   17         dogodilo i onda Vas suocila                          suocila Veiza sa Varna?

   18              0.        Prirodno je bilo da zeli da nas suoci, da vidi da li je to bila

   19         istina, jer je Veiz bio rekao da sam lagala. A :ja sam rekla; briga me.

   20        On je kasnije rekao da bih trebala biti zahvalna, jer Bog zna sta mi se

   21         jo§ moglo dogoditi.

   22              P.        A kao rezultat intervencije te osobe od autoriteta,

   23         jesu li silovanja prestala?

  24               0.        Da.

  25               P.        I da li je izgledalo da je kao rezultat intervencije te osobe




                                                          EXT-KOSTJEREVAC-00333
  Utorak, 8.2.2005. godine
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 339 of 372 PageID #: 344




              Mendeljev E>uric (~aslavak) (otvorena sjednica)                                     Strana 4806
            .: lspituje g. Lazarev1c


             .Veiz bio kaznjen odnosno da mu tokom izvjesnog vremenskog perioda

              nije bilo dozvoljeno da cuva stalu?

                   o.        Mislim da je bio kaznjen, jer nije dolazio. Bila mu je zabranjeno
              .
             ~da   dolazi, najvjerovatnije zbog toga sto je bio kaznjen.

                   P.        I da li je Veiz ikada ponovo cuvao stalu nakon tog perioda

              kazne?

                   0.        Jednom je dosao i otvorio vrata, doveo svog sina Zorana i rekao:

              ,,Ovo je moj sin Zoran koji je pripadnik ZNG". I ranije, dok smo se

              raspravljali, rekao je da                         SU   mu Se pravoslavke smucile.

                   P.        Je li to bilo ono sto je rekao ovoj osobi od autoriteta kada je

   H         pokusavao          ~a    porekne cinjenicu da Vas je silovao?

   12              0.        Nisam razumjela.

                             GBA/GDICA SELLERS: Casni sude, povuci cu pl.tanje.

                   P.        Gdo Radovic, imam samo jos jedno pitanje u vezi s ovim.

   15        Da l i je Vas utisak bio da zbog cinjenice da je po svoj prilici ova osoba

   16        od autoriteta iskritikovala Veiza vise niste bili silovani dok ste bili

   17        u    stali?

   18              0.        Da.

   19                        G8A/GEJICA SELLERS: C:asni sude, mozemo se vratiti na otvorenu sjednicu.

   20                        SUDIJA AGIUS: Da. Sudija Eser ima jedno pitanje.

   21                        SUDIJA ESER: Samo radi pojasnjenja, ime Adem se pojavljuje

   22        dva puta. Spomenuli ste ime Adem, po nadimku Kostijerevac, koji je pocinio

   23        silovanje nad Varna, a zatim spominjete Adema Hurica. Jesu li ovo dva

   24        razlicita Adema, dvije razlicite osobe, ili 2e to isti Adem?

   25                        SVJEDOK: [Prijevod] Adem Huric me zastitio u Cerskoj,




                                                            EXT-KOSTJEREVAC-00334
  Utorak, 8.2.2005. godine
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 340 of 372 PageID #: 345




           '"i:dok: Mendeljev D~c (nastavak:) (otvorena sjednica)                                       Strana4807
                      • • g. Lazarev1·c·
        VJ~aJcrsno isp1tu;e


                Adem Huric. A druga osoba je Adem Kostijerevac, prvi koji se zvao

                 ,,Palica". Onaj koji me je zastitio bio je Adem Huric. To je u

    · ~~        v7zi s Veizom u stali. i°n j e imao kljuc i                          zvao se Adem, j er j e Mi so

     A          ·~nao     njegovo ime, ali ja nisam znala tog covjeka.

        5                       SUDIJA ESER: Dakle, ovaj Adem, koji je imao kljuceve od stale,

        6       da li je on po Vasem sjecanju imao ikakav drugi autoritet u odnosu na

        7       druge vojnike, ili je imao samo kljuceve i nista -- nije imao nista

     8          drugo na osnovu cega bi'komandovao ili rekao bilo sta·vojnicima?

        9                       SVJEDOK:          [Prijevod] Pa, mislim da je, posto je bio tako dobar

   10           prema meni, morao biti dobar i prema njima.

   11                          SUDIJA ESER: Ali imate li -- sjecate li se da li je imao kakav
                                                             I
   12           autoritet da daje naredenja drugim vojnicima oko                            nj~ga?


   13                          SVJEDOK:           [Prijevod] Danas zastiti ili ... ?

   14                          SUDIJA ESER: Da.

   15                          SVJEDOK:          [Prijevod] Mislim da je imao autoritet,

   16           jer su ga postovali.

   17                          SUDIJA ESER: Hvala.

   18                          SUDIJA AGIUS: Hvala. Mozemo li se vratiti na --

   19                          GDA/GDICA RICHARDSON: Imam jedno pitanje u vezi s tim.

   20                          SUDIJA AGIUS: Izvolite gdo/gdice Sellers, molim Vas da nastavite.

   21                          GDA/GDICA SELLERS:

   22                P.        Gdo Radovic, zeljela bib samo da Vas pitam, osoba od autoriteta,

   23          koji je izgleda kaznio Veiza, mozete li Pretresnom vijecu reci kako je

   24          bio obucen i da li je bio naoruzan?

   25                o.        Ne, nije bio naoruzan, ali je imao uniformu. Nisam vidjela




                                                             EXT-KOSTJEREVAC-00335
  Utorak, 8.2.2005. godine
             Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 341 of 372 PageID #: 346




                   .; ·~-' k· Mendeljev E>uric (nastavak) (otvorena sjednica)                                        Strana4808
                 ..$vjc;u0 •                     a
                 · J}n~o ispituje g. I.az.arev..,.


                     l         nikakvo naoruzanje, vidjela sam samo uniformu.

                     2                P.        I da li je Vas utisak bio da je imao neku vrstu vise funkcije

                     3         odnosno
                                ,.     komandne funkcije nad strazare~ Veizom?

                     4                o.       Mislim da je imao autoritet, jer ga je prerasporedio negdje

                     5         drugo.

                     6                P.       Hvala.

                   7                  GBA/GBICA SELLERS: Sada se mozemo vratiti na otvorenu sjednicu.

                   8                  SUDIAJ AGIUS: Predimo ponovo na otvorenu sjednicu molim vas sekretaru.

                   9                                              [Otvorena sjednica]

                 10

                 11

                 12

                 13

                 14

                 15

                 16

                17

                 18

                19

                20

                21
                                                                       Potvrdujem da je ovaj dokument koji se sastoji od 11 stranica
                                                                                      vjema i ovjerena kopija dokumenta u posjedu
                22                                                                         Medunarodnog krivienog suada za bivsu
        'J
       l,                                                                                                               Jugoslaviju
        IJ      23                                                                                       Datum: 19.9.2014. godine
       /,J

       ;:       24
                                                                                   /peeat Ureda tuiioca MKSJ-a i svojerucni potpis/
                25                                                                                         Potpis ovlastene osobe

,1,f

~i
If

"
I
~.




                                                                          EXT-KOSTJEREVAC-00336
                Utoralc, 8.2.2005. godine
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 342
                                                            ,_iik of
                                                                  k 372
                                                                     fat PageID #: 347




                                                                                       Page4792
      ,,,'·:,o't\ild)li Radovic{Privatc Session)
      "infibY Ms. sellers




      21
                                                   [Private session]
      22
                                   JUDGE AGIUS:    Ms. Radovic, when I say we're going into private
      23
      24          session, basically what it means is that a transmission outside these four

      25          walls stops immediately, so no one can actually follow the proceedings




                                                                                    Case No. IT-03-68-T
       Tuesday, 08 February 2005
                                                    EXT-KOSTJEREVAC-00337
       Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 343 of 372 PageID #: 348




                                                                                                  Page4793



                                        as long as we remain in P,rivate session.    In other words, no one

                       can hear what you are testifying, and no one can see what is happening,

                     ."all right?

                                       Yes, Ms. Sellers.

                                       MS. SELLERS:

              .6           Q.          Ms. Radovic, did you understand what Judge Agius said to you?

              7            A.          Yes.

              8            Q.          Thank you.     I would like to ask you, during the time period you

              9       spent at the place we've referred to as the shelter, were you ever sexual

            10        assaulted?

            11             A.      Yes.

            12             Q.      Would you just tell the Trial Chamber, in your own words, the

           13         nature of the sexual assault, the person, if you know, who committed the

           14         sexual assault, and the frequency of the sexual assault.

           15                      JUDGE AGIUS:        Let's take them one by one.

           16                      The nature of the sexual assault, what kind of sexual assault was

           17        that -- was it?            And was it always the same?

           18                      THE WITNESS:       [Interpretation] I don't think I unde-rstand you

           19        properly.

           20                      MS. SELLERS:        Can I be more explicit?

           21                      JUDGE AGIUS:        Yes, I think you need to be, and I think it's better

           22        if you put the question rather than I.

           23                      MS. SELLERS:

           24             Q.       Ms. Radovic, were you ever raped while you were at the shelter?

           25             A.       Yes.




           Tuesday, 08 February 2005                                                    Case No. IT-03-68-T
                                                        EXT-KOSTJ EREVAC-00338
..,'
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 344 of 372 PageID #: 349




              · . :Andja Radovic (Private Session)                                             Page4794
            n,Cd by Ms. Sellers

                       Q.         Could you please tell the Trial Chamber the circumstances under

                   which you were raped.·

                      A.          Horrible.
            ,,..
      :.4             Q.          If you can just briefly explain the first time, or any subsequent

       5           times in which you were raped to the Trial Chamber, please.

       6              A.          The second night, and then afterwards, the first one, Radim -- it

      7            happened a number of times.             The name of the person was Adem.        He was too

      B            rough.         And then my father's schoolmate came along, and he said that he

      9            would stand in for my husband.             The. nickname was "Double Bat".        Later I

    10             kept many things from my husband, and I'm not prepared to discuss these

    11             matters here either.

    12                Q.          Ms. Radovic, would it be your testimony that you were raped by at

    13             least two persons while you were at the shelter, this Adem and this other

    14             person who you describe as knowing your father?

    15                A.          Yes, yes, yes.

    16                Q.          Now, was the first person, Adem, someone who you knew from before,

    17             being imprisoned in the shelter?

    18                A.          Yes.

    19                Q.          Did you know him from your village?

    20                A.          From Novo Selo, yes.

    21                Q.          At the time that you were raped by him, was he dressed in a

    22             uniform or was he wearing civilian clothes?

    23                A.          Uniform, and armed.

    24                Q.          And was Adem a Bosnian Serb, a Bosnian Muslim, or another ethnic

    25             group?




    Tuesday, 08 February 2005                        EXT-KOSTJEREVAC-00339           Case No. IT-03-68-T
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 345 of 372 PageID #: 350




                . :Andja Radovic (Private Session)                                               Page 4795
             in.;ci by Ms. Sellers


                       A.        Muslim.

                       Q.        Now, the second person that you described who also raped you,
      ':~.

         3         i·would you tell the Trial Chamber what clothing, if any, that he was
             .f•
       4           wearing.

       5               A.       Uniformed, and armed.

       6               Q.       And was this person a Bosnian Muslim or a Bosnian Serb?

       7              A.        Muslim.

       8               Q.       And as a result of those sexual assaults, did there come a time

       9           period when you tried to commit suicide?

     10               A.        Yes.

     11               Q.        Do you remember how many times the person that you referred to as

     12            Adem raped you?

     13               A.        I really can't say exactly.           I think in the statement I said

     14            several times.               It was probably many times, but I did not wish to

    15             exaggerate the number.

    16                Q.        And as far as the second'person who raped you, do you know how

    17             many times that person raped you?

    18                A.        Once.

    19                Q.        Did Adern have a nickname?

    20                A.       Bat, Palica, P-a-1-i-c-a.

    21                Q.       And would you please state the name of the second man who raped

    22             you, and whether he had a nickname also.

    23                A.        I don't know his name.          I know that his nickname was "The Second

    24             Bat."

    25                Q.       Thank you.




    Tuesday, 08 Februruy 2005                                                          Case No. IT-03-68-T
                                                       EXT-KOSTJEREVAC-00340
                                                                                                             J
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 346 of 372 PageID #: 351




                                                                                       Page 4796

           · :.Andja Rad~vic (Private Session)
           j~ i;y Ms. Sellers
                              MS. SELLERS:       Your Honour, we can go back into open session at


      :i          this point .
            .;•
                          JUDGE AGIUS:           Yes, let's go into open session, please.
      3
                                                 [Open session]
      4

      5

       6

       7

       8

       9

      10

      11

      12

      13

      14

       15

       16

       17

          18



           20

           21

           22

           23

           24

           25




                                                  EXT-KOSTJEREVAC-00341              Case No. JT-03-68-T
             Tuesday, 08 February 2005
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 347 of 372 PageID #: 352




     witness: Andja Radovic (Private Session)                                             Page4803
    ,:£Xamined by Ms, Sellers


       1

       2

      3

      4    ...

      5

      6

      7

      8

      9

    10

    11

    12

    13

    14

    15

    16

    17                                          [Private session]

    18                      JUDGE AGIUS:        We are in private session now, Ms. Sellers.

    19                      MS. SELLERS:        Thank you.

    20              Q.      Ms. Radovic, I'd like to ask you, as I did when we spoke briefly

    21           about the shelter, were you ever sexual assaulted, meaning were you ever

    22           raped while you were at the stable?

    ·23            A.       Yes, outside of the stable, in the guards' hut.

    24              Q.      Th~t's the tarpaulin hut that you testified about earlier?

    25             A.       Yes, in front of the stable.




    Tuesday, 08 February 2005                                                   Case No. IT-03-68-T
                                                  EXT-KOSTJEREVAC-00342
      Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 348 of 372 PageID #: 353




                      ;i\Jilt/il ~dovic (Private Session)                                                Page4804
                      ;~f,'.Ms.Sellers
                    r~·   ,«


                               Q.        Now, do you know who raped you while you were at the stable?

                               A.        Veiz.

                               Q.        Now, was Veiz one of the guards who was at the:stable, or is it

                   . ",another person?

                               A.        Yes, he was a guard.
               ~

            ,:6                Q.        And as a guard at the stable, was he dressed in a uniform, and did

            ..,       he carry a weapon?

            .a                 A.        Yes, he had a uniform and a 'weapon .

             9                 Q.        Now, if you can remember, would you tell the Trial Chamber whether,

           10         you were raped on one occasion or several occasions at the stable?

           11                  A.        Several times.

           12                  Q.        If I might ask, could I say that it was more than three times?

          13                   A.        I think it was.

          14                   Q.        Now, after the rapes would occur, would you ever tell your .fellow

          15          prisoners what had happened?

          16                   A.        I told Rado Pejic, and then later on he told somebody else and


I         17          then that man came and he prevented that from happening again.                           He

}-        18          reassigned Veiz someplace else.                He didn't come for a week, and when he

l
,j
          19         returned he was aggressive and angry.                  And then this man, whose name I

          20         don't know, and I can't lie about it, scolded him and was quite severe
·~
          21         with him.             And he denied, he said that he had lied.           And I said, Nd, this
,,~
ft        22         is all true, I didn't lie.                 I didn't know the man, but he heard it from
u
r
          23         Rado Pejic.

          24                   Q.    Let's just go back to that a bit.              The man who you're referring

          25         to, did that man, at one time, come and ask you to come out of the stable?




          Tuesday, 08 February 2005                                                            Case No. IT-03-68-T
                                                            EXT-KOSTJEREVAC-00343
                                                                                                                     ''
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 349 of 372 PageID #: 354




            ··s: Andja Radovic (Private Session)                                                  Page4805
      -· . iiioo by Ms. Sellers
      ~
                       A.         Yes.    He opened up the door and called me out.         Yes, he came.
       'i
      2                Q.         And did he ask you whether you had been sexually intimate with

       3            someone or not?
             ,,,.
       4               A.         You mean the man in the stable?

       5               Q.         The man who asked you to come out of the stable, who you then

      6             testified seems as if it was mad at the person who raped you, did he ask

      7             you to come out of the stable and then ask you whether you had been

      8             sexually intimate with a person or not?

      9                A.         Yes.    He came -- somebody had told him that, so he came, opened up

    10              the door and called Radovic Andja out.             And then he confronted me with

    11              Veiz, Veiz denied it all, and then I            said, Yes, that's true, on a number

    12              of occasions.           And this took place outside of the stable.         And then after

    13              that Veiz was reassigned some place else.                He was not there in the stable

    14              anymore, so I did_ not have sexual relations with anyone else but Veiz.

    15                 Q.         So would it be your testimony that this person, who appeared to

    16              have some authority over Veiz, took the.time to ask you whether that

    17              happened and then confronted you -- confronted Veiz with you?

    18                 A.         Naturally, he wanted us confronted, to see whether that was true,

    19              because Veiz had said that I lied.            And I said, I don't mind.           And later

    20              on, he said that I should be grateful because God knows what else could

    21              have happened.

    22                 Q.         And as a result of the intervention of that person of authority,

    23              did the rapes stop?

    24                A.          Yes.

    25                 Q.     And did it appear, as a result of the intervention of that person




    Tuesday, 08 February 2005                                                           Case No. IT-03-68-T
                                                     EXT-KOSTJEREVAC-00344
             Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 350 of 372 PageID #: 355




                          ··.:·Andja Radovic (Private Session)                                                 Page4806
                              · by Ms. Sellers

                               of authority, that Veiz appeared to have been punished or not allowed to

                      2        guard the stable during a period of time?

                                     A.          I think that he was punished because he didn't come.             He was

                   .4     ~    banned from coming, most likely because he had been punished .

                    5                Q.          And did Veiz ever guard the stable again after that period of

                    6          punishment?

                   7                 A.          He came once and opened the door, brought his son, Zoran, and

                   8           said, This is my son Zoran who is a member of ZNG.               And previously, while

                   9           we were arguing, he said that Orthodox women sickened him.

                  10                 Q.          Is that what he told the person in authority when he was trying to

                  11           deny the fact that he raped you?

                  12                A.           I didn't understand.

                  13                             MS. SELLERS:     Your Honours, I'll withdraw that question.

                  14                Q.           Ms. Radovic, I just have one other question concerning this area.

                  15           Is it your impression, the fact that this person of authority seemed to

                 16            have castigated Veiz, that you were no longer raped while you were at the

                 17            stable?

                 18                 A.           Yes.

                 19                              MS. SELLERS:    Your Honour, we can go back into open session.

                 20                              JUDGE AGIUS:    Yes.   Judge Eser has a question.

                 21                              JUDGE ESER:     Just for clarification, the name Adem appeared two
       ·,;

   ,\'           22           times.             You mentioned the name of Adem, nicknamed Kostijerevac, who

  i~
  .,
  \i!
                 23           committed rape on you, and then you mentioned Adem Huric.                     Has this been
  :!.
  •l·            24           two     diff~rent         Adems, two different persons, or is this the same Adem?
  '"t
                 25                              THE WITNESS:    [Interpretation] Adem Huric protected me in Cerska,
  ii
 '!:
.·:.f'
1.:


  [;
 '\'




                 Tuesday, 08 February 2005                                                           Case No. IT-03-68-T
                                                                    EXT-KOSTJEREVAC-00345
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 351 of 372 PageID #: 356




                                                                                               Page4807



                                        And the other person is Adem Kostijerevac, the first one

                                          The one who protected me was Adem Huric.        That was to do

                                veiz at the stable.      He had the key and was called Adem, because Miso

                                his name, but I didn't know the man.

                                   JUDGE ESER:   N.ow, this Adem, who had the keys to the stable,

                                     to your recollection, did he have any other authority with

                                     other soldiers, or was he just having the keys and nothing

               ilacf nothi~g
               ,'->:,-·'
                                      else to command or to say to other soldiers?

                                  THE WITNESS: [Interpretation] Well, I think that since he was so

                                to me, he must have been nice to them as well.

                                  JUDGE ESER:    But do you have -- do you recollect whether he had

               some authority to give orders to the other soldiers around him?

                                  THE WITNESS: [Interpretation] To protect us or ... ?

                                  JUDGE ESER:    Yes.

                                  THE WITNESS: [Interpretation] I think that he had authority,

               because they respected him.

                                  JUDGE ESER:    Thank you.

                                  JUDGE AGIUS:    I thank you.     Can we go back to --

                                  MS. RICHARDSON:       I have one question with regard to that.

     20                           JUDGE AGIUS:   Yes, M~. Sellers, please go ahead.

     21                           MS. SELLERS:
                                           J,
    ·. 22                  Q.     Ms. Radovic, I would just like to ask you, the      pers~n     in authority

     23       who seemed to punish Veiz, could you tell the Trial Chamber how he was

     24       dressed, and whether he was armed?
     25                    A.     No, he wasn't armed, but he had a uniform.       I didn't see any




    Tuesday, 08 February 2005                                                        Case No. IT-03-68-T
                                                    EXT-KOSTJEREVAC-00346
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 352 of 372 PageID #: 357




     Witness: Andja Radovie (Private Session)                                                Page4808
     Examined by Ms. SelleIS            ·


       1          weapons, I saw a uniform only.

       2             Q.      And was it your impression that he had some type of superior role

       3          or· command role over the guard Veiz?

       4   ....      A.         I think that he did have authority, because he reassigned him

       5          elsewhere.

       6             Q.      Thank you.

      7                      MS. SELLERS:       We can go into open session now.

      8                      JUDGE. AGIUS:      Let's go into open session again, please,        registrar~


      9                                         [Open session]

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24                                                             I certify the document consisting of 11 pages, to be
     25
                                                                     a true, authenticated copy of the document held by
                                                                      the International Criminal Tribunal for the former
                                                                                                            Yugoslavia.
                                                                                               Date: 19 September 2014
                                                                                                 \·r\ ;:
                                                                                                  ,-:'::·-., '~-- . --·   . .   -,

    Tuesday, 08 February 2005
                                                 EXT-KOSTJEREVAC-00347
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 353 of 372 PageID #: 358




                                                                                                      O'T'DTTQl\.TI"\ DTC!1\HO
                                                                                                      'lJ .I. .1. L'IJl. " ' - ' .1. .1.IJH'.J.'L.1'




    ~lif.i~ki centar Srpsko Sarajevo
  'JlsflffJATRl!SKA KLTN!K4 U SOKOCU
                                                                                                                                                I    Odjeljenje: III

                                                   P1ezime; ime oca i ime:
                                                   Obradovic Andja                                                                                                                                   I
                                                                                                                                                                                                     . Mjesto rodenja:
                                                                                                                                                                                                       Zvomik

  ,~Willi ro·Cfenja:                                             Pol: Zensko                                                                                         Srodstvo sa nosiocem osiguranja: Sin
   .. \ggd.
   _ ·")~1nje:                                                   Br. zdravstvene leg.                                                      Registarski br.                                                                                                      Sifra djelatnosti:
   . :.:~z.{lniJnanja                                                                                                                      9Io4oool4                                                                                                            14o.l16- RVJ
                                                                                                                                 Adresa nosioca o.siguranja: adresa za

                                                                                                                         FiHjala Zvornik                                                           Mjesto, opStina, strana drfava

                                                       Datum otpusta:                                                           Broj-bol. dana:                                                Sifra bolesti:                                     Vidovi zdrav. zastite
    _9.2oo5 godine · I !7.!o.2oo5 god-                                                                                                                                                         F-32-                                              OB
   JJ~g!}oia kod prijerna: PTSP




  · .:Atnvzol a 25 mg 2xLKsaiol ixl a o;.5 mg.




                                                                       Oporavljen


             EP!CRlSlS:                                        Starosne je dobi oko 55 godina po zanimajuje bila radnica u
             '..'e·7.innici \1 7;vnrnlknjrria nko 22 gndlne rarlnri~ sta7.a.1Jd3ta.1e im3 trnie dece_7.i\.'1.? u
                                               •                        ;                                       4.-1                                   "-'                   "                 J                                  J                       ,,;


            rndjoj kuCi kao pc.1stanar.Prve psihicke tegohe dat.rrajun od kadaje hila, u
            nepriia.t.li~knm lngor u ~erskni.RairiCima. i Srehrenici;nkunnn 5 me~eci .'f'.Iaknn ·
            ma!het.i;anja i zl~sta\,ljanja              u psihickom"           '~po 07.!asku iz logora
                                                                                                  1:iia j;                                                           soku"
            ~talnn jn je hn!?el:l IJla'\.'!·Ls2. neSanicom i !=:trahnm U7. nrividianie u72.~3.'\'3.h!6ih ~cen2
            iz logora.I Jzim;. le i~ lek~ve koii su malo nom:umli ~.Ii i e ~v; iz nocetka"' se
                                                                 -.'                                    ,.-                               L                  4...1                -'                       .1.

            pnn~rvljaln.1'!ekolikn nut.a ie nok1?~rr..•n.1a sehi da. '1 oduzme" 7.ivnt el! ie u 7.adniem
            trenut.ku odustaiala. •                         :' •                                                                                . "'                    "'
                      .:.••I n,...;;~:11• C',•,c1oc-n4:> ,.. .... ;~n-ticgn.r:1 ~f"'Pk,..;ln.r:1 nnlrrP+nio ]:';..,.;trt:J1n; n.r:1lo? nt;J C'T"l"'"11;
            Sta.nip.,...,.,.;
                       J-            ••1   ··~Ill""•              • • • - · • • 1 .. .&.   -.,,   •-llS.1•1'& .. 111.l-1•. 0 . l - 1 r 1 t 1 1 1 • • - 1 , - . r , ... 1 .... 1.f11.l..I   11.11 ... L.1.f.lll        I U ... lf..1-lo    Ill.I.. o.11 ...... 1.•1



            plucima bt.;_l-:A-!lo/70 mm H~-_Nema ~erifemih-~derna. ·
            1'.!eurnl0~1,;         nt;>lo?"
                         •• ,,.............     Pc-a..,;;q,;
                                           , ..•.•••••         no:>~~..,..,....
                                                       - ................        ..~.,..:~o
                                                                          , ..••••.•         c-o <'HMP.nt"'c-;,,n;m
                                                                                     ,_,_................                          lrnlnr;-tnm; "nt
                                                                                                          ,... - ........... , ......................... 1•••. r n?;·u·n;Y"n
                                                                                                                                                                 .. , ......... .
           _s:rahom.Perceptivne ohmane negir~miiHjenje usroreno,sadr7.ajno s~ otktivaju -
       .
            h-~n{)Qnndri;c--1.r.,::i.
               .I.      f..J  .)•II'--
                                                       ;I ..... c;o-P11rinnP.'l~fJ>n;~,.,""' +p.nn'J....P m~mnt'"t,X.lrp .fi1n~l";;p n~P~PnP
                                                              •••l-l..O""&"'lll-t.A•o..1.1.-111-11-                                      -..••-..o
                                                                                                                                                   "7~0
                                                                                                                           1 . - c . .. r11 .... , . 1 1 1 - 1 1 1.. 11 ILll .......   11•111 ....... 1 • -      • • • l • ...........            l••lt.lo=..



            !'\i:ruktuafnih i fonkcionalnih poremeeai-;Int~klekt.alni ntenciali "'na nivou fizio!~ske
            tnnn~i.Rinen1Joorn1=&tt'"'l.r;
               .a.
                                                     ·rvvtp.n,..;;oQ1; ....Prln~n,,.,n; c-'> J...tnn<'~t'Y'f....,;;,....~
                               ~.e . . . . ···· .. · 1·····-··-·.,; ....... . _......... , ........... , ...... ···1· .. ·--.······-..;·····-                                                                                .             ~
                                                                                                                                                                                                                                         /Y... A c
            tJ lo~i~ horavka rfaode!_ienju tretirana je anksio!izicii-na i andtdepre. · m.~W~e/,
            manH1? meri !1,...h"\~1.-.,.... nn"hn.l;~ni/3 .. , '>-f"Plrt;,,nn.; t"ia-l~lrC"o~;;; ~ 1: ~n Tl""t';); !:\~~nmP.n~
                                                                                                                        I!f.""·~··:: cu&
                                                                                                                                        Q ('l
              -·c11:'·...         ~        £1 ....... :.:····:.:~ •• ···~--·····"; -~ ......... ~·;· .~ ...... '-"·.:.:
                                                   ._ . . .    ......                                                                                                                                                                                                     ir Jankovic
            ':'!t. Jive na organskomm planu licnosti.Radne snosnhnos!.i ~!! v?. ff~t~·-
            ""i.,;,,,,t,-1;
            •••'• 1"•- ........ \.'n!':
            T~-"":,+;..,.;
             • '"l. ...........   hnle~n•nn
                                                        •
                                           f:Co"'"",....OntoPI

                                             ""~
                                      . ·~·· ....
                                                                 •
                                                   ·:.._ . . . . . ••;~ "J...P.?nt""\.rnA,...nn.~fl
                                                                        ··-"·1·"'······-··. ····.
                                                                        !!(-,a
                                                                                                         •       EXT-KOSTJEREVAC-00348
                                                                                                                                      1l~,
                                                                                                                            I··-······· ..................................
                                                                                                                             I rlPY\'""rtfl,,tC'~t"\AC'f~
                                                                                                                                                                           ·:· . . . . . '"
                                                                                                                                                                                   ?'=l


                                                                                                                                           1\T ~"-"" 1 n , t,...p .... ,m fir 1\.Jfv
                                                                                                                                                           ••        ··~ ~
                                                                                                                                                                                            •      · .lil       .i
                                                                                                                                                                                           n1ln lro~.0'' ,,.,n.~l>
                                                                                                                                                                                           1



                                                                                                                                                                                 . . . . " .......
                                                                                                                                                                                                                  ~
                                                                                                                                                                                                                   -~'._
                                                                                                                                                                                                                             -s.
                                                                                                                                                                                                                               J.~~""'V-."'
                                                                                                                                                                                                                              .'" • . . .)J."
                                                                                                                                                                                                                                                I/I

                                                                                                                                                                                                                                               nlr
                                                                                                                                                                                                                                                  .Q.
                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                •    •
                                                                                                                                                                                                                                                                         sitl?
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 354 of 372 PageID #: 359



                                                                               /Handwritten: Tl/
                                               DISCHARGE LETTER

     Clinical Centre Serb Sarajevo                          Ward: III
     PSYCHIATRIC CLINIC IN SOKOLAC
     Reg. No.             Surname, father's name and name:                    Place of birth:
     23078                Obradovic Anda                                      Zvornik

     Date of birth:                 Sex: Female                 Relationship with the health insurance holder:
     1956 . .                                                   Son /sic. - should be daughter/
     Occupation:                   Health card No.              Registration No.          Activity code:
     Without occupation                                         910400014                 140.116-RVI      /war
                                                                                          disabled person/
     Health insurance holder:                     IAddress of the health insurance holder: addr_ess for

     Re-health insurance holder:           I Branch Office Zvornik        IPlace, municipality, foreign country
     Admission date:
     26 September 2005
                           IDischarge date: INo. of days in hospital:
                           17 October 2005
                                                                          Illness code:
                                                                          F.32-
                                                                                           .j
                                                                                          I OB
                                                                                                Health care type
                                                                                                               ·
     Diagnosis on admission: PTSD

     Diagnosis on release: PTSD

     Th.: Amyzol a 25 mg 2xl. Ksalol lxl a o.5 mg

                                   Recovered                              PP Director: Mirjana Djeric, Head
                                                                          Doctor
                                                                          /Rectangular stamp: Momir Jankovic,
                                                                          Head Doctor, Neurosurgeon, signed/

     EPICRISIS: She is around 55 years old, she was a worker in an embroidering company in Zvornik, she
     has around 22 years of work experience, she is married, has three children, lives in someone else's house
     as a sub-tenant. The first psychiatric problems date back to the.time when she was in an enemy camp in
     Cerska, Bajrici and Srebrenica, where she spent 5 months in total. After having been maltreated and
     abused, she was in the state of physical "shock" and after leaving the camp she had constant headaches,
     suffered from insomnia and fear and had visions of horrifying scenes from the camp. She used to take
     medications which helped her a bit, but the problems would start all over again. She attempted to ''take"
     her own life several times, but desisted from the intention at the last minute.
     Condition on admission: conscious, orientated, afebrile, movable. Physical findings of heart and lungs -
     without any illnesses. TA-110/70 mm Hg. She has no periphery oedema.·
     Neurological finding: Physical finding - she is tense with sub-depressive signs and intrusive fear. She
     negates any perceptive deceptions, her mind is slow, the substance of what she is saying shows
     hypochondtial and functional disorders. Her intellectual potentials are at the level of physiological
     bluntness. Her bioenergetic potentials are reduced, with hyposomnia.
     During her stay at the ward, she was treated by anxiolytics and anti-depressives and she showed some
     progress in affective relaxation, but permanent changes are noticeable in the organic plan of the person.
     Her working abilities are noticeably reduced, she subjectively feels helpless and unmotivated for any work.
     The patient is to be referred to the IK /Disability Board/

                                                                   Head: M. Jankovic, Head Doctor, signed
     /Rectangular stamp: Momir Jankovic, Head Doctor, Neurosurgeon/ /Round stamp: Republika Srpska, Clinical
     Centre Serb Sarajevo/


                                            EXT-KOSTJEREVAC-00349
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 355 of 372 PageID #: 360



                  .,!Jl._certi.fY this is a true translation ofthe original written in Bosnian/Serbian/Croatian

              evo, Bosnia and Herzegovina, 23 November 2017
              ,                                                               I
         .a
        5'
              1a!f>~p]ak, Certified Court Interpreter for English
                   ~,   ___ • .
                                                                       4c:&




                                                EXT-KOSTJEREVAC-00350

                                                                                                           "1BHl\a 6owlbaK
                                                                                                              1.t.PAll:'tu'\
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 356 of 372 PageID #: 361
        .   ',·




         : R e p u b 1- 1 k. a       s. r._ p . s ..J:c.. a
            1
  •   •      :Qpstinska up?"ava Z.vorn,ik
           : Odjeljenje .z.a. bor;r.cko.:.invalidsku zastitu
         :. Broj: a6-~leQ·-
        (' zvornik, 11 ...·•l·~~O:S.         g;odine


                 ...  Odjeljenje za boracko--invalidsku-:z·ast.i.tu- zvornik, u predmetu
         ostvarivanja prava na licnu in.val:ldninli, a··na osnovu··c1~126. Zakona·
         ci . .pravi,ma. bor.aca , .. vojnih invalida · i por.odici1 poginulih. boraca odbram-
         beno-otadzbinskoJ?; ra ta Republ fke- Srpske· ( "-Sl .• ~l~snik Republike :srpske"-,
      "' broj: lt6/o4 i. '53/o4) i cl.--11~ .... i.199·. Z~kona .(, qps·tem upraVJ'.lOM postu-
         pku · ( "Sl'.gl~snik Repµbl~~e Srpske", broj :J_3f·o~2) d o n o s i
                                                          :·_ . . ·~_--.~>~~·~~./ .

                                                ~.   J E    ·s ~. -~ .- j_,_'.~-2)~~:·.~:~~---~~,:L~~,
              •   tiioift~~aru_.4ni« ·. ($lubl Anui .< ;~·::~~1·:a::~ is:::::je •status
       .RVI.        Vl!--~         kategorije        sa·        ~t);·~ ~... ·~tii:~~iiJ.f..t,~ta tr~jno ,,..·sa.· prav~m
                                                                     .·, ;::-
       na: ...                                                        ·.··.,_.- .

                         ~ licnu· inv~lfdri:'iritt~·,:u mJe'~:t?·~:rii)P!: ii:n.o~)'~:J:~ 13. - %· .0¥~-?s-no:vic-e
                   t'
       za obracun mjesecnih primanja,
                                                                 •       -~     -:
                                                         --· ~, -".-~·~ . - . _. _
                                                                                      ~:-· : =~: --;:~-. ~    ------. :.:-:-:- -
                  dod_atak za nj~·gu. -i. poiµb6 • ~ -- __· · --~'{W'.~-ria u"'mj~:S:ec®m-- _i.znosu
       od    ..   ;, . od osnovice .'za ._obrac·tin ·mje~~:c)itti-~- ~~"iilianja 9
          ----          -              "          ... __     «' _:.,       --- :  - .~-

                - ortqpedski dodat~~' ·~ ~ .. ·">:· st'ep-ena.··.·u :.m-jeseenom iznosu"·od
         - . -1' od osnovice-.z~~~b~~:cun nij~~-~~:ti'ih ~~~~~ri,-'.:f'a, sve a·ol<'.p-O·stoje
       Zak~noin. prOJ?isa~i us·lo:vi ~ .
                         2.   I111enovani.:de~~~~a~        .u   _r-~kti~ od '.-is J-~~~:r-"od dam~ nastan~a.
       promjene, ovom odjeljenju . p~ijavi_t-i~:::~v~ku::._ .p~c>~]~ij:u· ko'ja je--od ut.ica-
       ja na koristenje navedenc;>g prava. -~ .\,<·: :-;-- .-.._::"'~::·5:::'-;         .
              .· 3• Ovim· rjesenje~ zamje.nj~··je'"::;e>--~Je8-:eri:J. ~~'-.f.i.t.f~ljen;t• ~s..:.·; __
       ff.Nt~Q"!'inv~lid~ttu q!t.ttu t>vo~ik•l)r:~·:c;~~~~51/oo t>~ - -~~ .1-!_ •.-1000.g ..

       ~dlaiu           izvriehje    rje~enja.
                                                                                                                                       _;~·-:




                                         ·:o b r a z 1 0 ~'z;jf~·ir" j -.e-::;;:'-                                                                  ·-
                        Zamjenjenim. r jesenjem broj ::. -.:o':~~~-~.;f~-Oq                                                                                     od .
      o5 .. la.~ooo.             Ot>l'ado11ie ·anilJ-t..·· :c:_<t~:.'~.
                                     godine                                                                                                        .._bi lo:.   je,
       priznato svojstvo RV! 'It~       kate~orije: ~~::,';';)~-\50                                                                             3 invalid!teta
       trajno 1 pravom na licnu in"alidi:t'inu', :Z~ .. po~~~.f"~' ·kate.gorijti;~ - te/l:>rairom
      -na dodatak za njegu 1 pomoc -   - ·.: · .· i·~~p'eri~;~:1 :=.b~to.pedski d(jdatak .                             .
         •     stepena.        .:             ··'":~:~~:_£~ ·~ .'.';'"L:~)J.?¥·: _       -   . ,:_;
                                              EXT-KOSTJEREVAC-00351'-                       > .- -                -~: :'.".~:.,
                                                                                                             ::- - .--:...   -
                                                                                                                 ::·-;-:---=-~·'..:.
                                                                                                              ---~;·~- . ./
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 357 of 372 PageID #: 362




                                          O<Jredb__o.    cl.                 126. Zakona- o_ pravima boraca. vojn_ih invalid~" ..
                                            .   . ·. . .                                      . .     .                      - 't
             1 porod.toa _ poginl.il"ih 'bor~ca ~dbranibeno~tadibinskog· r-a.ta.. ReP.J&b.;t.1ke • ,. ··:
             s,.p-a1ee '-c~1-~1an-ik-R.ePtlbltk•· ~r_p~tt~:t· bl'·:•·610,lt · i ~3.Jo•n propisano ,
         je         da c• opittna_ki organ uprave                                     t;'ora~o.;;i;J)v,•ltdsku -~~
                                                                                           nadleian_.n.
             st1,tu ~~ijeti po sluzbenoj dUZDO~ti: l- jesenje :0 preY~ci·jen3u U Skladu
                                                                                                                                      ';·

             sa'" novl~:· ~akono~.
                                 U-ve~i -.a navedenim 1 uvidom U·SPiS ~redmeta ovaj organ je.
          . .        . . :' :; ' ·. .        ..     :. .. .: ...        .   .
             utvrdio da: · je ranije · r~.esenje · btlo zakon!. to te da . su 1spunjen1 tislo:""'.
             vi. tz" cl..' •..n.·· 11·_.V:ez.:t s"a cl. 2·••. te ci •. IJo. 7 ,.,.,.. . . . .~ naprijed
             na!~eno'g. ·zl!licona.• da· se .-1$enov.anom ·1 ·.nadalje nri~na svoJstvo llVI
              :,ftJ-~ · ?_\'.~ic-~~-~gorije. sa                     90 ~.. invaliditeta trajno, sa pravom na
           · l,icnu :in~!li~4.#~~-u za pomenµ~~- lc~te~oriju kao i pravom na dodatak za . '
          :'~·je~: . :t~-~~om~~:/::;.,                       ~'.t:~P.~na· 1 ~~topedski dodatak
                                                                          . •.                        -       stepena":
      . ~·~;- -. i;·_··:<'.,_. ·:··~f~'-i~~~,:-,P.~tlninja ~-:·:.ds11~u· lien~ :i;.:iv~li,dntn.~ je utvr·djena u      ..
       <!i~~'.fµ~.~i~--·~2~~-·~:/1 :it~i. -Zalfo~·-~~~. ~"-~-- b·~raca., ~~Jri.~ll ~nvalida i po-
       .._-:~9dica, l)Ol.µ~uJJ,~ bor-.~a (~s1.gia~nuc R•.S.·rt-~b~: 35/99).do.-31.::1:2.20011 •
      .:'':~6dlile·~'~-::a ·.Q~--~-~~~'o1.2efo'5. :~ttdtneu sm.i•lu .;l.. 1~6 •• 42 •• •;,~..,,.Jt•"'4.
      :,-~:\,~~i';:-a. :~~l:-~Fic)9 •. ·Zakoni . ~.(p~~ima ·boraca •.vojnth tnvalida i i>orodic
      ~: .. _    .:· . . -·--..-~;.~:;=.:~':~-·-.. .. . .                                 '¥.   .       .

        .po~inurt.h bo~c;f ·od~raiil~~'-10,~ptadzbinskog rat.a J!~Dublike .Srpske, a u
      · sitiati,f ~~i,.::!1}::.jfa9.• 1 13.o .. _.l~t~~ Zakona.
       ··. ><·:._·>;:. ~-~· ~;_;~;~~;~ i~i~!e~~~~··.:.~:-~sh6ancr. odl"edbt c-1. ,J.3o. nov~g ~-~kona
        ~_ij~j$n~ -~,:'.;liij);_ U-.cll•P9~i~fyU rje-ien.ja.
                                                       t
                           . .ev~~ ~~senJe P~i"i·j~I-;- -~;-~'1zij1·;                               a   revtzr.Jir   1- ia-lba ne od1az1:
      . -1~z#sen·je:Wj~l:•nja,_. sbodl).0 .pri,mj~ni od~edl)e                   89. Z•~ma •                 "ct.
       . ~--~::.-·.=>:.:·~-::~~~~i~v~-
          ··:: .':"' -·.- .· .. ::_:. __ ..
                                            rjei-~~j~-
                                                  ·-·.-·
                                                         ~~i."-s~ · t·zjavi ti zalba Mfnistarstvu
                                                        :!::::.;~         --~--.~.   --~~~--·--

       -rada.··~1: bol!-~ek'O~invalidske ·zastt_te ·PaTe_u_r._OJCu-:od· -15·-dana -od .dana

      '·-~P~4~~~,~f~~~J.~ ~- .::~~ib(l >9~ po~~osi_ i>1ltem· ·o~ -,ocM~l.Je~_~a· pi~~eno
        t1-t:·!-~¥~e-f.o_.
                 .
                           -izJ~·vom-na
                             __::.:. -
                                        -~1~ft;IJ<;~,:-a:-:·o:s1olmdj~f1~--Je
                                                .  ..
                                                                              . J~_l~-~~-nja
                                                                                     ..
                                                                                                    tatcse.
                                                                                         ---··. ··:· - ··- .
                                        ..      .                                                                      -



              . :· ..-.   .·_   _· _;   ~ - ·. __· ~\~~ ·:. -~:~~--

       t>osta•-:tt t:t. ·.. · .·
       i~ ·t~n:o-;;:a-nql;~~~                                         ·
         Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 358 of 372 PageID #: 363




                                                                               /Handwritten: T2/
              Republika Srpska
              Municipal Administration Zvornik
              War Veterans-Disabled Persons' Protection Department
              Number: 06-560-57/00
              Zvomik, 11 March 2005


                    "" The War Veterans-Disabled Persons' Protection Department Zvornik, in the case of establishing
              the rights to personal disability allowance, pursuant to Article 126 of the Republika Srpska Law on the
              Entitlements of War Veterans, Militaries with Disabilities and Families of Soldiers Fallen in the
              Fatherland War ("Official Gazette ofRepublika Srpska", No. 46/04 and 53/04) and Articles 112 and 190
              of the Law on General Administrative Procedure ("Official Gazette ofRepublika Srpska", No. 13/02)
              hereby issues the following

                                                           DECISION

                        1. __O=-b=r=a=d=ov"""i=c_,__,_...(=S=la~v=k~o,_)-=-A=n=d~ja=--- from ---~N~o~v~o_S~e=lo~--------
              - Orinjaca                                                                is further recognised the status
              of a war disabled person ofthe__V_II__ category with 50 % disability on a permanent basis, with the
              right to:
                               personal disability allowance in the monthly amount of _1_3_ % of the base for
              calculation of monthly income,     )

                               allowance for care and help of the ~ level in the monthly amount of n/a % of the
              base for calculating monthly income,
                               orthopaedic allowance of the ___n@__ level in the monthly amount of Illa % of the base
              for calculating monthly income, for as long as the conditions provided for in the Law exist.
                   2. The named person shall, within a period of 15 days from the date of occurrence of any changes,
              report to this Department every change affecting the use of the above-mentioned right.
                   3. This Decision shall replace the Decision of the War Veterans-Disabled Persons' Protection
              Department Zvornik, Ref. No. 06-560-57/00 dated 5 December 2000.
                   4. This Decision shall be subject to review, but the review and any appeal to it shall not stay the
              execution of the Decision.

                                                              Reasoning
                       By the replaced Decision with .the Ref. No. 06-560-57/00 dated 5 December 2000.
                   Andja Obradovic was recognised the status of a war disabled person of VII category with 50%
              disabilitY on a permanent basis, the right to a personal disability allowance for the aforementioned
              category and the right to the allowance for care and help of the n/a level and the orthopaedic allowance
              of the~ level.




                                                     EXT-KOSTJEREVAC-00353

                                                                                                                ~B"l\a bOWlbaK
                                                                                                                                 Ji;G'I
I __ -                                                                                                             CAPAJEBO
                         Case:      _____                    :::: ·-:·-,:----- ..
                         . .. t;ir4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 359 of 372 PageID #: 364
~-~~-.""""·-<~!"'-"';;;'"!ii-'                                          ........-:-~·---·-·


            .
                     ·~               J-,.
                   //'<,''v.~~ :::• /.,'0.
                   '/c..{;!o ,,l)l<
                              1,;, 1/f\i\
                  ~~·"            )\· ~~~)\
                 ~'
                ii~
                        {""    l, ...•: '"..\
                        . -.. J~,,
                .,,;, \\liCa~··          ..;;
                * u . .;;jf'1.f " ~
                ~~.:._"",,
                 ~ Vi                    ,!             The provisions of Article 126 of the Republika Srpska Law on the Entitlements of War Veterans,
                  ~c.                 <c.~G     ilitaries with Disabilities and Families of Soldiers Fallen in the Fatherland War ("Official Gazette of
                                              Republika Srpska'', No. 46/04 and 53/04) stipulates that the municipal administrative authority
                                              responsible for protection of war veterans and disabled persons shall, ex officio, issue a Decision on
                                              Transfer pursuant to the new Law.
                                                        In line with the above mentioned and after examining the case file, this authority has established
                                              that th,e earlier Decision was lawful and that conditions referred to in Article 4 in conjunction with Article
                                              2 amt Article 40- XXXXXXX of the aforementioned law are met to continue to recognise to the named
                                              person the status of a war disabled person of the VII category with _iQ._% disability on a permanent
                                              basis, with the right to the personal disability allowance for the aforementioned category, as well as the
                                              right to the allowance for care and help of the n/a level and the orthopaedic allowance of the n/a level.
                                                      The amount of funds received as personal disability allowance is determined for the purpose of
                                              Article 20 and 49 of the Republika Srpska Law on the Entitlements of War Veterans, Militaries with
                                              Disabilities and Families of Soldiers Fallen in the Fatherland War ("Official Gazette ofRepublika
          :ia. .:                             Srpska", No. 35/99) until 31 December 2004 and, as of 1 January 2005, for the purpose of Article 16 and
      i                                       42 XXXXXXXXXXXX in conjunction with Article 109 of the Republika Srpska Law on the
     ·"
                                              Entitl~ments of War Veterans, Militaries with Disabilities and Families of Soldiers Fallen in the
                                              Fatherland War, and in accordance with Article 129 and 130 of the same Law.
                                                      In accordance with the foregoing and pursuant to provisions of Article 13 0 of the new Law, it was
I.
i.
                                              decided as stated in the operative part of the Decision.
le                                                    This Decision shall be subject to review, but the review and any appeals to it shall not stay i~­
                                              execution, pursuant to the application of provisions of Article 89 of the Law.
                                                       An appeal against this Decision may be lodged with the Ministry of Labour and War Veterans
                                              and Disabled Persons' Protection in Pale within a period of 15 days from the date ofreceiving the
                                              Decision. The appeal is to be lodged through this Department, either in writing or verbally, by a statement
                                              given for the record, and it is exempt from stamp duty.
                                              Cc:                                                                      Acting Head of Department
                                              1.    As above                                                           Miodrag Gotovac, BScEng, signed
                                              2.    Accounting Office
                                              3.    File 2x                                        /Round stamp: Republika Srpska, Municipality of Zvornik,
                                              4.    a/a                                            Municipal Administartion Zvomik, coat of arms/

                                                       /Rectangular stamp: Republika Srpska, Zvornik Municipality, Administrative Services
                                                       Certification No, 07016-24833/97; Date: 21 September 2007; This transcript is identical to its
                                                       original consisting of two pages and is with the party; Stamp duty under Tariff No. n/a in the
                                                       amount of KM (BAM) SP/07 affixed and properly cancelled/
                                                       /Round stamp: Republika Srpska, Zvomik Municipality, Municipal Mayer, Administrative
                                                       Services, General Administrative Department)
                                                       Certification performed by /signed, signature illegible/




                                          Sarajevo, Bosnia and Herzegovina, 23 November 2017                             "
                                          Ivica Bosnjak, Certified Court Interpreter for English                  kc?c:P

                                                                                              EXT-KOSTJEREVAC-00354


                                                                                                                                                      Jlf .... u   ....   c ........-r~
                Case: 4:19-mj-06244-PLC             Doc. #: 1-2 Filed: 08/14/19 ·Page:
                           ..- - - · - - - - - - - - - - - - - · - ----·~--
                                                                                       360 of 372 PageID #: 365
                                                                                 ·-·-··------




                                      Peny6nuKa CpncKa                                     .The Repub.lic of _Srpska
                                          B JIA,UA                                          GOVERNMENT
                               , · l(auu,en~pHja 3a Tpa.JK.elbe                             The Office for Tracin~
                            .· aecTaJJux u 3apo6~eHnx JJuu,a                          Detained and Missing Persons of the
                                      Peny6JIHKe CpncKe ·                                     Republic of Srpska

                          / 51000 liAlhA JIYKA, Yn. HnKoJie Ilaurnna 6p .. 36, TeJI./<t>aKc++387 51302-150
                      '            ,.
                      /Jipoj: l/Olt/zoo:;        ·
                  i       ,Uaua: llf ~ /O· wo~

                     Ha OCHOBY 1IJiaHa 171 3YTI-a, ll Ha OCHOBY                                  JlOKyMeHTarmje KojoM
                " pacrrona.JK.eMo, oBa KaHuenap11ja M3Jlaje:

        :' :[
            '




                                                                  YBJEPlbE
                         ,[(a je PanoBMfi Am,a, p01jeHa 10.06.1956. ron. y KMTOBHMUaMa - OrrIIITMHa'
                      3BopHMK, 3apo6JbeHa 17.09.1992. ron. y MjecTy - HoBo Ceno, on cTpaHe ApM11je
                      £11X, Kao np11nanHMK BPC.
                       . I1MeHoBaHa je 6opaBMJia y 3aTBopy ·y rrep11ony on 17.09.1992. ·ron. no
                      05.02.1993. ron., a pa3MjelheH je y 05.02.1993. ron. y CKeJiaHMMa.
'
'.,.,
:;~                       0Bo YBjepeine ce 113.uaje H~ 3axTje8 1t1MeH0BaHe y cBpxy peryn11caIDa c'faTyca
U                     ·noroparna.




                                                                  EXT-KOSTJEREVAC-00355
                   Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 361 of 372 PageID #: 366




                                                                                                /Handwritten: T3/

                                                                                          The Republic of Srpska ·
                                                                                             GOVERNMENT
                                                                                          The Office for Tracing
                                                                                    Detained and Missing Persons of the
                                                                                            Republic of Srpska


                                    51000 BANJA LUKA, Nikole Pasiea 36 St, Tel/Fax ++387 51302-150

                        Number: 104/2003
                        Date: 14 October 2003


                             Pursuant to Article 171 of the Administrative Procedure Law and based on the
                        documentation in our possession, this Office hereby issues the following:


                                                             CER TlFICATE


                            That Anda Radovic, born on IO June 1956 in Kitovnice, Municipality of Zvomik, captured
                       on 17 September 1992 in the place - Novo Selo by the Army of Bosnia and Herzegovina, as a
                       member of the Republika SrpskaArmy.
                            The named person was imprisoned in the period between 17 September 1992 and 5
                       February 1993 and was exchanged on 5 February in Skelani.

                             This Certificate is issued at the request of the named person for the purpose of regulating
                       her status as a camp inmate.


            __ _
_.::.....
                                                                                       DIRECTOR OF OFFICE

                                                                                       ---------·'signed
-~·                                                                                     Aleksandar Radeta

                       /Round stamp: Republika Srpska, Office for Tracing Detain~d and Missing Persons of Republika
                       Srpska/


                       I hereby certify this is a true translation ofthe original written in Bosnian/Serbian/Croatian

                       Sarajevo, Bosnia and Herzegovina, 23 November 2017

                       Ivica Bosnjak:, Certified Court Interpreter for English   4;:c9

                                                            EXT-KOSTJEREVAC-00356
      ..Case:
         - ·-""'1' 4:19-mj-06244-PLC
                   ---- --           Doc. #: 1-2 Filed: 08/14/19 Page: 362 of 372 PageID #: 367

                                                                                                                ~~
                                                   ----=    --                                                       'P.1
                                                                                                  -
                                                                                                                    .'!/
                                                                                                               ·:...>'
                                                                                                                                        llllllllllllllllllllllllllllllll lllllllllllllllllllllll
                                                                                                   ----~                                              BN0006919
                                                           -=-,_=-
                                                                                   REP~ SRPSKA
                                                                                   V i--:.~IA D A
                                                                     ·MINISTARSRVfi~RASNJIH POSLOVA
                                                                      CENTAR JAVMf:B-EZBJEDNOSTI BIJELJINA
                                                                       STANICA JAvN§JiE~BJEDNOSTI ZVORNIK
                                                                                           -:::-=---   --~

                                                                        U1. Svetog Save br.126 Zvo~ tel. 0561233-100 faks: 0561232-445
                                                                                                ---=··--                                              IC1--1-::JC,           A-j.tf I ;
                                                                                           --, ..:°'":=-:~Tu~tfS~NA
                                                                                                    :-.·-:.. ~
                                                                                                                       f HE~~_EGOVl~A',
                              _ --;~~~~s=~~f~ _                                            _:_._~.
                                                                                                               . A.STVg -  I?<: '?LJSTVQ
                                                                                                           _- Prlml1enod1. .,_
                                                                                                                                       Tl..
                                                                                                                                  lJT"'=oj- 2015 ··. · 81H
                        B~j~i~~~~i1-n2f7                                 115               : : .-:" .~---=~-   Org. jedi;;;:-·    -~8;;_-:;:-<~0~1.:--r-P---_J
                                                                                                                                                       . r i Ic
                        Datullr.27i~M:5. godine                                                                          .%      ·-f/g~to..;;:;!..:1~-t - - - - J
                              J~~~~                                                    \


                              ~ -=:-~-;~=~~;:~,
                                   ----~~ ~,:~-~~~~i--
                      .-::..,:__ -____ -.B@SNit I HERCEGOVINA
                         - ~--TUZJL~VD BOSNE I HERCEGOVINE
                      ---::-_ --~ --~~:-~~~RAJEVO'            -

                               - - ...:: -



        -~ =..';~b~i~t~;~REVAC ADEM, podaci iz KE, dostavljaju se.-
        --~   · -ve:za:VaSatttbf;"Tio oK1RZ                                  0004193 09 od 19.02.2015.godine.
        ·=-~ -~       -:;.-   .-.-~.:..-      r-   _;~~~~:;



                                             Obavp~a,rno
                                            vas da smo provjerom u kaznenoj evidenciji ove SIB, utvrdili da
                       ~-QSTJE~:i\k:i"'ADEM, sin Sulejmana i Dzemile, r. Ibrahimovic, rocien 11.09.1961.godine u
-
·~                     S~nagovu, opst~Zyomik, JMBG 1109961183 893, ne prolazi kroz KE ove SJB.
-~~                           .---                   ·-~~~~
                  -           ___
                         _· =- :;..-::-:-
-~-




                                                                             ~~~T-KOSTJEREVAC-00357
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 363 of 372 PageID #: 368




                                                                                     111111~111111~1m~ .1~1m111m11111m1.
                                       REPUBLIKA SRPSKA                                      BN0006919
                                       GOVERNMENT
                                     MINISTRY OF INTERIOR
                             CENTRE FOR PUBLIC SECURITY BIJELJINA
                               PUBLIC SECURITY STATION ZVORNIK
                          Svetog Save 126 St, Zvornik, Tel.: 056/233-100, Fax: 056/232-445

                                                                                      /Handwritten: Kajganic/

     Number: 10-1/02-234.1-126/15                              /Rectangular stamp: Bosnia and Herzegovina;
                                                               Prosecutor's Office of Bosnia and Herzegovina;
     Date: 26 February 2015
                                                               Received on 4 Mar 2015 at n/a; Organisational unit
                                                               /illegible/; Number: 4193 09; Attachment: n/a; Ro
                                                               4794/15; Authorised officer of the Prosecutor's
                                                               Office of Bosnia and Herzegovina, signed
                                                               /signature illegible//
       BOSNIA AND HERZEGOVINA
          PROSECUTOR'S OFFICE
      OF BOSNIA AND HERZEGOVINA
               SARAJEVO ,


     CASE: ADEM KOSTJEREVAC, information from Criminal Records
     Reference: Your document Ref. No. T20 0 KTRZ 0004193 09 dated 19 February 2015


            We hereby inform you that after checking the Criminal Records of this SJB /Public
     Security Station/ we established that there is no information in the Criminal Records of this SJB
                                                                                                                           j
     about ADEM KOSTJEREVAC, son of Sulejman and Dzemila nee Ibrahimovic, born on 11
     September 1961 in Snagovo, municipality of Zvomik, PIN 1109961183893.


     SD.

                                                                PP CIDEF OF SJB ZVORNIK

                                                                    Stanimir Vidovic, signed

     /Round stamp: Republika Srpska, Ministry of Interior, Centre for Public Security Bijeljina,
     Public Security Station Zvomik, coat of arms/




                                          EXT-KOSTJEREVAC-00358
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 364 of 372 PageID #: 369



                                                            1 9. 07.   wrn _,/(
                                                                            I   )




                                            "·   !




     19-00-124



           The Embassy of the United States of America presents its compliments to
     the Ministry of Foreign Affairs of Bosnia and Herzegovina and has the honor to
     inform the Ministry about the following:

          This note is in response to your diplomatic note 08/3-21(42)-14-1-
    18390/18 of June 24, 2019 concerning additional documents as a part of the
    request for extradition of Adem Kostjerevac from the United States.

          The enclosed extr~dition documentation has been certified and is now
    ready for forwarding to th_e Embassy of Bosnia and Herzegovina in Washington,
    DC and subsequently to the U.S. Department of Justice.

          The Embassy of the United States of America avails itself of this
    opportunity to renew to the Ministry of Foreign Affairs the assurances of its
    highest consideration.




    Embassy of the United States of America,

                 Sarajevo, July 18, 2019.




                                    EXT-KOSTJEREVAC-00359
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 365 of 372 PageID #: 370




                                                U.S. Department of State

                 Certificate to be Attached to Documentary Evidence Accompanying
                           Requisitions in the United States for Extradition


                                    ...
                                  AMERICAN FOREIGN SERVICE


                                                               Sarajevo, Bosnia and Herzegovina, July 18, 2019




                 I, Scott A. Norris, Consul of the United States of America in Sarajevo, Bosnia

         and Herzegovina, hereby certify that the amiexed papers, being additional extradition

          documents proposed to be used upon an application for the extradition from the

         United States of Adem Kostjerevac, charged with the crime of''war crimes against

          civilians" alleged to have been committed in Bosnia and Herzegovina, are properly

         and legally authenticated so as to entitle them to be received in evidence for similar

          purposes of the tribunals of Bosnia and Herzegovina, as required by Title 18, United

          State Code, Section 3190.

                 In witness whereof I hereunto sign my name and cause my seal of office to be

          affixed this 18th day ofJuly, 2019.




                                                    Scott A. Norris

                                                    Consul of the United States of America
                                                    U.S. Embassy Sarajevo




                                          EXT-KOSTJEREVAC-00360
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 366 of 372 PageID #: 371


              Bosna ~' Hercegovina                             6ocHa "1 Xep'-'erOB"1Ha




                                    Sud.,, Bosne i Hercegovine
                                   Cy,q, 6ocHe "1 Xep'-'erom1He
 Broj: 511 K 018560 14 Kro
 Sarajevo, 30.05.2019. godine

 Postovani,

 Pred Sudom Bosne i Hercegovine vodi se prvostepeni krivicni postupak protiv optuzenog
 Kostjerevac Adema, sin Sulejmana i Dzemile, djevojacko lbrahimovi6, roden 11.09.1961.
 godine u mjestu Snagovo, opcina Zvornik, BiH, sa prebivalistem 8205 ·Kammerer
 Avenue, St. Louis, Missouri 63123, United States of America, zbog- krivicnog djela
 Ratni zlocin protiv civilnog stanovnistva iz clana 142. stav 1. Krivicnog zakona SFRJ, u
 kom postupku je Sud BiH dana, 14.04.2015 potvrdio optuznicu Tuzilastva Bosne i
 Hercegovine broj: T20 0 KTRZ 0004193 0.9 od 24.03.2015 .godine.

 Potebno je imati u vidu da je u optuznom periodu na snazi bio Krivicni Zakon Savezne
 federative republike Jugoslavije iz 1976. godine (dalje: KZ SFRJ), koji zakon se ad KZ BiH
 ne razlikuje u opisu bica krivicnog djela nego u visini krivicne sankcije.



 Ratni z/ocin protiv civilnog stanovnistva • clan 142 KZ SFRJ

    (1) Tko krseci pravila mec1unarodnog prava za vreme rata, oruzanog sukoba iii
        okupacije naredi da se izvrsi napad na civilno stanovnistvo, nase/je, pojedina civilna
        lica iii lica, onesposobljen~ za borbu, koji je imao za posledicu smrt, tesku telesnu
        povredu iii tesko narusavanje zdravlja ljudi; napad bez izbora cilja kojim se poga<Ja
        civilno stanovnistvo; da se prema civilnom stanovnistvu vrse ubistva, mucenja,
        necovecna postupanja, bioloski, medicinski iii drugi naucni eksperimenti, uzimanje
        tkiva iii otgana radi transplantacije; nanosenje velikih patnji iii povreda telesnog
                  -m
        integriteta      zdravlja; raseljavanje iii preseljavanje iii prisilno odnarodnjavanje iii
        prevodjenje u drugu veru, prisiljavanje na prostituciju iii silovanja; primenjivanje
        mera zastrasivanja i terora, uzimanje talaca, kolektivno kainjavanje, protivzakonito
        odvodjenje u koncentracione Jogore i druga zakonita zatvaranja, Jisavanje prava na
        pravilno i nepristrasno sudjenje; prisiljavanje na sluzbu u oruzanim snagama
        neprijate/jske sile iii u njenoj obavestajnoj sluzbi iii administraciji; prisiljavanje na
        prinudni rad, izgladnjavanje stanovnistva, konfiskovanje imovine, pljackanje
        imovine stanovnistva, protivzakonito i samovoljno unistavanje iii prisvajanje u              I
        ve/ikim razmerama imovine koja nije opravdano vojnim potrebama, uzimanje
        nezakonite i nesrazmerno velike kontribucije i rekvizicije, smanjenje vrednosti
                                           EXT-KOSTJEREVAC-00361
                                                                                                     I
                       Sud Bosne i Hercegovine, Sarajevo, ul. Kraljice Jelene br. 88                 II
                                                                                                     '
    Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 367 of 372 PageID #: 372
                                                                                                                           "\
                                                                                                                            \,c
                                                                                                                                :\.
                                                                                                                    ~-:               ";;\-.-
                                                                                                                                           :.\



                            domaceg novca iii protivzakonito izdavanje novca, iii izvrsi neko od navedenih                               d)~.
                            kazni6e se zatvorom najmanje pet godina iii smrtnom kaznom.                                                          ''t



                (2) Kaznom iz stava 1. ovog c/ana kaznice se ko krseci pravila meaunarodnog prava za
                vreme rata, orutanog sukoba iii okupacije naredi: da se izvrsi riapad na objekte posebno
                zasti6ene meaunarodnim pravam i objekte i postrojenja sa opasnom snagom kao sto su
                brane, nasipi i nuk/earne elektrane; da se bez izbora cilja pogadjaju civilni objekti koji su
   :. ___ .... JLOd p.Qse/)_fJQJJJ_z_a.S.tilQm.Jlle..<iunamdn_ag_p..rav..a,_nebranJena mestaJJieiniliiadzo.\La!le.-ZOne,'..
                dugotrajno i ve/ikih razmera ostecenje prirode okoline koje mote da steti zdravlju iii
                opstanku stanovnistva iii ko izvrsi neko od navedenih de/a.

           (3) Ko krseci pravi/a medjunarodnog prava za vreme rata, orutanog sukoba iii okupacije,
           kao okupator, naredi iii izvrsi preseljenje de/ova svog civilnog stanovnistva na okupiranu
           teritoriju, kaznice se zatvorom najmanje pet godina.


               Nezastarivost
               Clan 100. KZ SFRJ

               Krivicno gonjenje I izvrsavanje kazne ne zastareva za krivicna de/a predviaena u clanu
               141. do 145. ovog zakona, kao ni za krivicna de/a za koja po meaunarodnim ugovorima
               ova zastarefost ne mote nastupiti.

               Kazna dugotrajnogzatlcira
               Clan 42b. KZ BiH
               1) Za najtete oblike teskih krivicnih dje/a pocinjenih s umisljajem mote se propisati kazna
               dugotrajnog zatvora u trajanju od 21 do 45 godina.
               2) Kazna dugotrajnog zatvora nikad se ne mote propisati kao jedina glavna kazna za
               pojedino krivicno dje/o.
               3) Kazna dugotrajnog zatvora ne mote se izre6i pociniocu koji u vrijeme izvrsenja
               krivicnog djela nije navrsio 21 godinu zivota.
               4) Kazna dugotrajnog zatvora izrice se samo na pune godine.
               5) Ako je izrecena kazna dugotrajnog zatvora, amnestija i pomifovanje mogu se dati tek
               nakon izdriavanja tri petine te kazne.
          ·-   -- ---   -   ······   ..   -·   --·   -··--·-   ---   ---   ··--   -···   . -   ·-



            Zatvor
           ,Clan 38. KZ SFRJ
            1) Zatvor ne mote biti kraci odpetnaest dana niti duti od petnaest godina.
            2-) -za -kFivicna dje/a-za-keja- se-mote izre6l smrtna -kazna sud-maze izro(;i- i kaznu zatvora u
__ __ _______ trajanju do 20 (dvadeset) godina:     .... __ _____           ___... -· ------·-·--.. .----------.                                       -- -· - I
              3) Ako je za krivicno dje/o ucinjeno sa umisljajem propisan zatvor u trajanju od petnaest
              godina mote se za teske oblike de/a propisati i zatvor od dvadeset godina; 4) Zafvor se
              izrice na pune godine i mesece, a do sest meseci i na pune dane.
              5) Zatvor se izdriava u zatvorenim, poluotvorenim iii otvorenim ustanovama zaizdriavanje
              kazne.
                                                                                           EXT-KOSTJEREVAC-00362

                                                           Sud Bosne i Hercegovine, Sarajevo, ul. Kraljice Jelene br. 88
        Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 368 of 372 PageID #: 373


              ..i

          6) Osudjeni koji je izdr:Zao polovinu kazne zatvora, a izuzetno i onaj koji je izdriao trecinu
          ove kazne maze se otpustiti sa izdriavanja kazne pod uslovom da do isteka vremena za
          koje je izrecena kazna ne ucini novo krivicno delo (us/ovni otpust).

          Sud prilikom odmjeravanja kazne zatvora prema KZ SFRJ ima u vidu protokol broj 6. uz
          Konvenciju o zastiti ljudskih prava i osnovnih ljudskih sloboda koji se odnosi na ukidanje
          smrtne kazne.                      "




.   !




                                                 EXT-KOSTJEREVAC-00363
                             Sud Bosne i Hercegovine, Sarajevo, ul. Kraljice Jelene br. 88
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 369 of 372 PageID #: 374




                                                                       :,.· ·~




                                 EXT-KOSTJ EREVAC-00364
     Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 370 of 372 PageID #: 375
                                                                                                                                    !
                                                                                                                              ..... !




     /it. J
                        Sosna i     Herc~govina




                                                Sud Bosne i Hercegovine
~f                                             Cy-A 5ocHe H Xep4eroBHHe
                                             Court of Bosnia and Herzegovina

              No. S11K018560 14 Kro
              Sarajevo, 30 May 2019



              Dear!

                     Currently underway before the Court of Bosnia and Herzegovina is a first-instance
              criminal proceeding against the accused Adem Kostjerevac, father's name Sulejman,
              mother's name D:Zemila, nee lbrahimovic, born on 11 September 1961, in Snagovo,
              Municipality of Zvornik, BiH, currently residing at 8205 Kammerer Avenue, St. Louis,
              Missouri 63123, United States of America, concerning the criminal offense of War Crimes
              against the Civilian Population under Article 142(1) of the Criminal Code 'of the Socialist
              Federative RepubliG of Yugoslavia (SFRY), in the framework of which on 14 April 2015 the
              Court of Bosnia and Herzegovina confirmed the indictment issued by the Prosecutor's Office
              of Bosnia and Herzegovina, No. T20 0 KTRZ 0004193 09 dated 24 March 2015. ·

                     Please note that in effect during the period covered by the indictment was the 1976
              Criminal Code of the Socialist Federative Republic of Yugoslavicl (l;tereinafter: the CC of
              SFRY), which does not differ from the CC BiH in the description of the elements of the given
              criminal offense, but only in the length of punishment the crime carries.


              War Crime against the Civilian Population· Article 142 of the CC of SFRY

              (1) Whoever in violation of rules of international Jaw effective at the time of war, armed conflict or
              occupation, orders that civilian population, settlement, individual civilians or persons unable to fight
              which results in the death, grave bodily injuries, or serious damaging of peoples' health; an
              indiscriminate attack without selecting a target, by which civilian population gets hurt; that civilian
              population be subject to killings, torture, inhuman treatment, biological experiments or other scientific
              experiments, taking of tissue or organs for the purpose transplantation; immense suffering or violation
              of bodily integrity or health; dislocation or displacement or forcible conversion to another nationality or
              religion, forcible prostitution or rape; application of measures of intimidation or terror, taking hostages,
              imposing collective punishment, unlawful bringing in collective camps and other illegal arrests and
              detention, deprivation of rights to fair and impartial trial; forcible service in the armed forces of enemy's
              army or in its intelligence service or administration; forcible labor, starvation of the population, property
              confiscatfon, pillaging, illegal and self-willed destruction and stealing on large scale of a property that
              is not justified by military needs, taking an illegal and disproportionate contribution or requisition,
              devaluation of domestic currency, or the unlawful issuance of currency, or who commits one.of the
              foregoing acts, shall be punished with a sentence of imprisonment for not less than five years or by
              the death penalty.




                          Sud Bosne i Hercego~~IT·V~-ttfafKraljice Jelene br. 88
                      .Telefon: ++ 387 33 707 100, 707 596, 707 597, Fax:++ 387 33 707 321
Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 371 of 372 PageID #: 376




      (2) T/1e sentence defined in paragraph 1 of this article, shall be imposed also on those who in violation
      of rules of international Jaw effective at the time of war; armed conflict or occupation, order that an
      attack be launched against objects spe_cifically protected by the international Jaw, as well as objects
      and facilities with dangerous power dams, embankments and nuclear power stations; that civilians
      objects which are under specific protection of international Jaw, undefended places and demilitarized
      zones be indiscriminately targeted; long-lasting and large-scale environment devastation which may
      be detrimental to the health or survival of the population, or whoever commits some of the
      aforementioned acts.


      (3) Whoever in violation of rules of international law effective at the time of war, armed conflict or
      occupation, orders or carries out as an occupier the resettlement of parts of his civilian population into
      the occupied territory, shall be punished with a sentence of imprisonment for not less than five years.



      Genocide and war crimes as criminal acts not subject to the statute of limitations
      Article 100 of the CC ofSFRY

      Criminal prosecution and the execution of a sentence are not subject to the statute of limitations for
      criminal offenses referred to in Articles 141 tJ:irough 145 of this law, as well as for other criminal
      offenses which.pursuant to international agreements are not subject to the statute of limitations.


      Long-term Imprisonment
      Article 42b of the CC BiH
      (1) For the gravest forms of serious criminal offences perpetrated with intent, long-term imprisonment
      for a term of 21 to 45 years may be imposed.
      (2) Long-term imprisonment shall never be prescribed as the sole principal punishment for a particular
      criminal offence. ·
      (3) Long-term imprisonment shall not be imposed on     a perpetrator who   was under the age of 21 at the
      time of perpetrating the criminal offence.
      (4) Long-term imprisonment shall be imposed in full years only.
      (5) If long-term imprisonment has been imposed, pardon may be granted only after three-fifths of the
      punishment have been served.


      Imprisonment
      Article 38 of the CC SFRY
      (1) The punishment of imprisonment may not be shorter than 15 days nor longer than 15 years.
      (2) The court may impose a punishment of imprisonment for a term of 20 years for criminal offenses
      carrying the death penalty.
      (3) If a criminal act committed with intent carries fifteen years of imprisonment, for aggravated forms of
      the offense the court may impose a punishment of imprisonment for a term of 20 years.
      (4) The punishment of imprisonment is imposed in full years and months, but prison terms not
      exceeding six months may also be measured in full days.
      (5) A term of imprisonment is served in closed, semi-open or open institutions for serving sentences.
      (6) A convicted person who has served half of his term of imprisonment, and exceptionally a convicted
      person who has served a third of his term, may be exempted from serving the rest of his term on
      condition that he does not commit a new criminal act by the end of the period encompassed by his
      sentence (parole).                                          ~.




                                               EXT-KOSTJEREVAC-00366
I.·



          Case: 4:19-mj-06244-PLC Doc. #: 1-2 Filed: 08/14/19 Page: 372 of 372 PageID #: 377



      '
          )"~               . :~?Jtli'''''' . .
                 In fashioning the/sentence of imprisonment under the CC of SFRY, the Court 1s mindful of
                                                                                                                                        . .
                 Protocol No;.'6'.{6 the Convention for the Protection of Human Rights and Fundamental
                 Freedoms pfirfalrirn·g·to the abolishment of capital punishment.
                                     . :;=,··.   ~·_:::;   ...


                                   -;·..

                                                                                                        PRELIMINARY HEARING JUDGE

                                                                                                                     Zeljka Marenic
                                                                                                                     (hand and stamp)




               I hereby confirm that this document is a true translation ofthe original written in Bosnian/Serb/Croat.
               Sarqjevo. 30 May 2019        ·
               Branislav Banjac
               Certified Court lnterpreterfor English




                             Sud Bosne i Hercegovine, Sarajevo, ul. Kraljice Jelene br. 88
                         Telefon: ++ 387 33 707 100, 707 596, 707 597; Fax:++ 387 33 707 321

                                                                      EXT-KOSTJEREVAC-00367
